Exhibit 10.30

 

EXECUTION VERSION

 

       March  2006

£3,775,000,000 SENIOR FACILITIES AGREEMENT

 

between

 

TELEWEST GLOBAL, INC.
(to be renamed NTL INCORPORATED)
as Ultimate Parent

 

NTL CABLE PLC
as Parent

 

NTL INVESTMENT HOLDINGS LIMITED
TELEWEST COMMUNICATIONS NETWORKS LIMITED
NTLIH SUB LIMITED
as UK Borrowers

 

NTL DOVER LLC
as US Borrower

 

THE ORIGINAL GUARANTORS

 

DEUTSCHE BANK AG, LONDON BRANCH
J.P. MORGAN PLC
THE ROYAL BANK OF SCOTLAND PLC
GOLDMAN SACHS INTERNATIONAL
as Bookrunners and Mandated Lead Arrangers

 

DEUTSCHE BANK AG, LONDON BRANCH
as Facility Agent and Security Trustee

 

DEUTSCHE BANK AG, NEW YORK BRANCH
as US Paying Agent

 

GE CORPORATE BANKING EUROPE SAS
as Administrative Agent

 

THE LENDERS

 

THE B FACILITY LENDERS

 

and

 

DEUTSCHE BANK AG, LONDON BRANCH
as Original L/C Bank

 

[g61591ka01i001.jpg]

5 Old Broad Street
London  EC2N 1DW

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

4

 

 

 

2.

THE FACILITIES

55

 

 

 

3.

CONDITIONS

57

 

 

 

4.

UTILISATION

59

 

 

 

5.

DOCUMENTARY CREDITS

61

 

 

 

6.

ANCILLARY FACILITIES

65

 

 

 

7.

OPTIONAL CURRENCIES

68

 

 

 

8.

REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS

68

 

 

 

9.

REPAYMENT OF TERM FACILITY OUTSTANDINGS

69

 

 

 

10.

CANCELLATION

70

 

 

 

11.

VOLUNTARY PREPAYMENT

70

 

 

 

12.

MANDATORY PREPAYMENT AND CANCELLATION

73

 

 

 

13.

INTEREST ON REVOLVING FACILITY ADVANCES

79

 

 

 

14.

INTEREST ON TERM FACILITY ADVANCES

80

 

 

 

15.

MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES

83

 

 

 

16.

COMMISSIONS AND FEES

84

 

 

 

17.

TAXES

85

 

 

 

18.

INCREASED COSTS

92

 

 

 

19.

ILLEGALITY

93

 

 

 

20.

MITIGATION

93

 

 

 

21.

REPRESENTATIONS AND WARRANTIES

94

 

 

 

22.

FINANCIAL INFORMATION

103

 

 

 

23.

FINANCIAL CONDITION

109

 

 

 

24.

POSITIVE UNDERTAKINGS

118

 

 

 

25.

NEGATIVE UNDERTAKINGS

129

 

 

 

26.

ACCEDING GROUP COMPANIES

151

 

 

 

27.

EVENTS OF DEFAULT

152

 

 

 

28.

DEFAULT INTEREST

158

 

 

 

29.

GUARANTEE AND INDEMNITY

159

 

 

 

30.

AGENTS

162

 

 

 

31.

BORROWERS’ INDEMNITIES

168

 

 

 

32.

CURRENCY OF ACCOUNT

169

 

 

 

33.

PAYMENTS

169

 

 

 

34.

SET-OFF

171

 

i

--------------------------------------------------------------------------------


 

35.

SHARING AMONG THE FINANCE PARTIES

171

 

 

 

36.

CALCULATIONS AND ACCOUNTS

173

 

 

 

37.

ASSIGNMENTS AND TRANSFERS

174

 

 

 

38.

COSTS AND EXPENSES

178

 

 

 

39.

REMEDIES AND WAIVERS

180

 

 

 

40.

NOTICES AND DELIVERY OF INFORMATION

180

 

 

 

41.

ENGLISH LANGUAGE

182

 

 

 

42.

PARTIAL INVALIDITY

182

 

 

 

43.

AMENDMENTS

182

 

 

 

44.

AMENDMENT UPON STRUCTURE NOTICE

187

 

 

 

45.

THIRD PARTY RIGHTS

188

 

 

 

46.

COUNTERPARTS

188

 

 

 

47.

GOVERNING LAW

188

 

 

 

48.

JURISDICTION

189

 

 

 

SCHEDULE 1 PRO FORMA BANK GROUP FINANCIAL STATEMENTS

 

 

 

SCHEDULE 2 PRO FORMA BUDGET INFORMATION

 

 

 

 

ANNEX A - FORM OF STRUCTURE 2 SENIOR FACILITIES AGREEMENT

 

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated [•] 2006

 

BETWEEN:

 

(1)           TELEWEST GLOBAL, INC. (to be renamed “NTL INCORPORATED” on or
following consummation of the Merger), a company incorporated in the State of
Delaware, United States of America, whose registered office is at 1105 North
Market Street, Suite 1300, Wilmington, Delaware 19801, United States of America
(the “Ultimate Parent”);

 

(2)           NTL CABLE PLC, a company incorporated in England & Wales with
registered number 5061787 and having its registered office at NTL House, Bartley
Wood Business Park, Hook, Hampshire RG27 9UP (the “NTL Cable”);

 

(3)           NTL INVESTMENT HOLDINGS LIMITED, a company incorporated in
England & Wales under registered number 3173552 and having its registered office
at NTL House, Bartley Wood Business Park, Hook, Hampshire, RG27 9UP (“NTLIH”);

 

(4)           TELEWEST COMMUNICATIONS NETWORKS LIMITED, a company incorporated
in England & Wales under registered number 3071086, and having its registered
office at Export House, Cawsey Way, Woking, Surrey, GU21 6QX (or, following a
Solvent Liquidation thereof pursuant to the provisions of Clause 25.20 (Solvent
Liquidation), the relevant Successor Entity, “TCN”);

 

(5)           NTLIH SUB LIMITED, a company incorporated in England & Wales with
registered number 5316140 and having its registered office at NTL House, Bartley
Wood Business Park, Hook, Hampshire, RG27 9UP (“NTLIH Sub”);

 

(6)           NTL DOVER LLC, a limited liability company organised under the
laws of the State of Delaware, United States of America, whose registered office
is at c/o National Registered Agents, Inc., 160 Greentree Drive, Suite 101,
Dover, Delaware 19904, United States of America (the “US Borrower”);

 

(7)           THE ORIGINAL GUARANTORS (as defined below);

 

(8)           DEUTSCHE BANK AG, LONDON BRANCH, J.P. MORGAN PLC, THE ROYAL BANK
OF SCOTLAND PLC and GOLDMAN SACHS INTERNATIONAL (each a “Bookrunner” and
together, the “Bookrunners”);

 

(9)           DEUTSCHE BANK AG, LONDON BRANCH, J.P. MORGAN PLC, THE ROYAL BANK
OF SCOTLAND PLC and GOLDMAN SACHS INTERNATIONAL (each a “Mandated Lead Arranger”
and together, the “Mandated Lead Arrangers”);

 

(10)         DEUTSCHE BANK AG, LONDON BRANCH (as agent for and on behalf of the
Finance Parties, the “Facility Agent”);

 

(11)         DEUTSCHE BANK AG, NEW YORK BRANCH (as United States paying agent
for and on behalf of the Finance Parties,  the “US Paying Agent”);

 

(12)         DEUTSCHE BANK AG, LONDON BRANCH (as security trustee for and on
behalf of the Finance Parties, the “Security Trustee”);

 

(13)         GE CORPORATE BANKING EUROPE SAS (as administrative agent, the
“Administrative Agent”);

 

(14)         THE LENDERS (as defined below);

 

3

--------------------------------------------------------------------------------


 

(15)         THE B FACILITY LENDERS listed in Part 3 of Schedule 1 (the “B
Facility Lenders”); and

 

(16)         DEUTSCHE BANK AG, LONDON BRANCH as L/C Bank (the “Original L/C
Bank”).

 


1.             DEFINITIONS AND INTERPRETATION

 


1.1          DEFINITIONS

 

In this Agreement the following terms have the meanings set out below.

 

“80% Security Test” means the requirement that, save as otherwise provided in
Clause 24.12 (Further Assurance), members of the Bank Group generating not less
than 80% of Consolidated Operating Cashflow (excluding for the purposes of this
calculation, any Consolidated Net Income attributable to any Joint Venture) have
acceded as Guarantors to this Agreement as tested by reference to each set of
annual financial information relating to the Bank Group delivered to the
Facility Agent pursuant to Clause 22.1 (Financial Statements).

 

“A Facility” means the term loan facility granted to the Borrowers pursuant to
Clause 2.1(a) (The Facilities).

 

“A Facility Margin” means, in relation to A Facility Advances, and subject to
Clause 14.7 (Margin Ratchet for A Facility Advances and A1 Facility Advances),
1.625% per annum.

 

“A Facility Outstandings” means, at any time, the aggregate principal amount of
the A Facility Advances outstanding under this Agreement.

 

“A1 Facility” means the term loan facility granted to Baseball Cash Bidco
pursuant to Clause 2.1(b) (The Facilities).

 

“A1 Facility Margin” means, in relation to A1 Facility Advances, and subject to
Clause 14.7 (Margin Ratchet for A Facility Advances and A1 Facility Advances),
1.625% per annum.

 

“A1 Facility Outstandings” means, at any time, the aggregate principal amount of
the A1 Facility Advances outstanding under this Agreement.

 

“Acceding Borrower” means a member of the Bank Group which has complied with the
requirements of Clause 26.1 (Acceding Borrower).

 

“Acceding Group Company” means an Acceding Borrower, an Acceding Guarantor or an
Acceding Holding Company, as the context may require.

 

“Acceding Guarantor” means any member of the Bank Group which has complied with
the requirements of Clause 26.2 (Acceding Guarantors).

 

“Acceding Holding Company” means any person which becomes the Holding Company of
the Ultimate Parent and which has complied with the requirements of Clause 26.3
(Acceding Holding Company).

 

“Acceding Obligors” means the Acceding Borrowers and the Acceding Guarantors.

 

“Acceleration Date” means the date on which a written notice has been served
under Clause 27.17 (Acceleration).

 

4

--------------------------------------------------------------------------------


 

“Acceptable Hedging Agreement” means a Hedging Agreement entered into on the
terms of the International Swaps & Derivatives Association Inc. 1992 or 2002
Master Agreement (Multicurrency-Cross Border) under which:

 

(a)           if the 1992 Master Agreement is used, “Second Method” and “Market
Quotation” are specified as the payment method applicable;

 

(b)           if the 2002 Master Agreement is used, the relevant agreement
provides for two way payments; and

 

(c)           the governing Law is English or New York Law.

 

“Accession Notice” means a duly completed notice of accession in the form of
Part 1 of Schedule 7 (Form of Accession Notice).

 

“Act” means the Companies Act 1985 (as amended).

 

“Additional Assets” means any property, stock or other assets to be used by any
member of the Bank Group in the Group Business or any business whose primary
operations are directly related to the Group Business.

 

“Advance” means:

 

(a)           when designated “A Facility”, the principal amount of each advance
made or to be made under the A Facility or arising in respect of the A Facility
under Clause 14.3 (Consolidation of Term Facility Advances) or under Clause 14.4
(Division of Term Facility Advances);

 

(b)           when designated “A1 Facility”, the principal amount of each
advance made or to be made under the A1 Facility or arising in respect of the A1
Facility under Clause 14.3 (Consolidation of Term Facility Advances) or under
Clause 14.4 (Division of Term Facility Advances);

 

(c)           when designated “B1 Facility”, the principal amount of each
advance made or to be made under the B1 Facility or arising in respect of the B1
Facility under Clause 14.3 (Consolidation of Term Facility Advances) or under
Clause 14.4 (Division of Term Facility Advances);

 

(d)           when designated “Revolving Facility”, the principal amount of each
advance made or to be made under the Revolving Facility (but excluding for the
purposes of this definition, any utilisation of the Revolving Facility by way of
Ancillary Facility or Documentary Credit); or

 

(e)           without any such designation, the “A Facility Advance”, the “A1
Facility Advance”, “B1 Facility Advance” and/or the “Revolving Facility
Advance”, as the context requires,

 

in each case as from time to time reduced by repayment or prepayment.

 

“Affiliate” means, in relation to a person, any other person directly or
indirectly controlling, controlled by or under direct or indirect common control
with that person, and for these purposes “control” shall be construed so as to
mean the ownership, either directly or indirectly and legally or beneficially,
of more than 50% of the issued share capital of a company or the ability to
control, either directly or indirectly, the affairs or the composition of the
board of directors (or equivalent of it) of a company and “controlling”,
“controlled by” and “under common control with” shall be construed accordingly.

 

“Agents” means the Facility Agent, the US Paying Agent and the Administrative
Agent, and “Agent” means either of them.

 

5

--------------------------------------------------------------------------------


 

“Agreed Business Plan” means the business plan, financial model and analysis of
the future funding requirements of the Company and the Bank Group prepared by
the Company and delivered to the Mandated Lead Arrangers, in the agreed form,
prior to the date of this Agreement.

 

“Alternative Baseball Acquisition” means the acquisition (other than pursuant to
the Baseball Scheme) by any member of the Bank Group of not less than 71% of the
total issued share capital of Baseball which is funded by Alternative Baseball
Financing or by Guaranteed Parent Debt.

 

“Alternative Baseball Financing” means, following the cancellation of the A1
Facility Commitments and the B1 Facility Commitments, an amount of up to £500
million raised by way of the introduction of one or more tranches under this
Agreement and having a final maturity date which falls no earlier than the Final
Maturity Date for the A Facility,  for the purposes of (i) paying the cash
consideration of an Alternative Baseball Acquisition, (ii) refinancing the
Existing Baseball Facilities and (iii) paying the fees, costs and expenses
payable by or on behalf of the Bank Group in connection with the Alternative
Baseball Acquisition.

 

“Alternative Bridge Facility” means the alternative bridge facility made
available pursuant to the Alternative Bridge Facility Agreement, the proceeds of
which are on-lent to the Company and following a series of transactions as more
particularly described in the Steps Paper, applied for the purposes of repaying
in part, amounts outstanding under the Bridge Facility.

 

“Alternative Bridge Facility Agreement” means the senior subordinated bridge
facility agreement to be entered into prior to the Structuring Date between,
among others, the Parent and the Mandated Lead Arrangers (as defined therein)
relating to the Alternative Bridge Facility or any agreement entered into
pursuant thereto and in accordance with the terms thereof for the purposes of
extending the term of such facilities beyond one year (including, in each case,
any Exchange Notes).

 

“Ancillary Facility” means any:

 

(a)           overdraft, automated payment, cheque drawing or other current
account facility;

 

(b)           forward foreign exchange facility;

 

(c)           derivatives facility;

 

(d)           guarantee, bond issuance, documentary or stand-by letter of credit
facility;

 

(e)           performance bond facility; and/or

 

(f)            such other facility or financial accommodation as may be required
in connection with the Group Business and which is agreed in writing between the
relevant UK Borrowers and the relevant Ancillary Facility Lender.

 

“Ancillary Facility Commitment” means, in relation to an Ancillary Facility
Lender at any time, and save as otherwise provided in this Agreement, the
maximum Sterling Amount to be made available under an Ancillary Facility granted
by it, to the extent not cancelled or reduced or transferred pursuant to the
terms of such Ancillary Facility or under this Agreement.

 

“Ancillary Facility Documents” means the documents and other instruments
pursuant to which an Ancillary Facility is made available and the Ancillary
Facility Outstandings under it are evidenced.

 

“Ancillary Facility Lender” means any Lender which has notified the Facility
Agent that it has agreed to its nomination in a Conversion Notice to be an
Ancillary Facility Lender in respect of an Ancillary Facility granted pursuant
to the terms of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Ancillary Facility Outstandings” means (without double counting), at any time
with respect to an Ancillary Facility Lender and each Ancillary Facility
provided by it, the aggregate of:

 

(a)           all amounts of principal then outstanding under any overdraft,
automated payment, cheque drawing or other current account facility (determined
in accordance with the applicable terms) as at such time; and

 

(b)           in respect of any other facility or financial accommodation, such
other amount as fairly represents the aggregate potential exposure of that
Ancillary Facility Lender with respect to it under its Ancillary Facility, as
reasonably determined by that Ancillary Facility Lender from time to time in
accordance with its usual banking practices for facilities or accommodation of
the relevant type (including without limitation, the calculation of exposure
under any derivatives facility by reference to the mark-to-market valuation of
such transaction at the relevant time).

 

“Ancillary Facility Termination Date” has the meaning given to such term in
paragraph (h) of Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Anti-Terrorism Laws” mean:

 

(a)           Executive Order No. 13224 of September 23, 2001 - Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism (the “Executive Order”);

 

(b)           the Uniting and Strengthening of America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (commonly known as the USA Patriot Act); and

 

(c)           the Money Laundering Control Act of 1986, Public Law 99-570.

 

“Applicable Margin” means the prevailing A Facility Margin, the A1 Facility
Margin, the B1 Facility Margin or Revolving Facility Margin, as the context may
require at the relevant time.

 

“Arrangers” means the Mandated Lead Arrangers and the Joint Lead Arrangers and
“Arranger” means any of them.

 

“Asset Passthrough” means a series of transactions between a Bank Holdco, one or
more members of the Bank Group and an Asset Transferring Party where:

 

(a)           in the case of an asset being transferred by a Bank Holdco to the
Asset Transferring Party that asset:

 

(i)            is first transferred by such Bank Holdco to a member of the Bank
Group; and

 

(ii)           may then be transferred between various members of the Bank
Group, and is finally transferred (insofar as such transaction relates to the
Bank Group) to an Asset Transferring Party; or

 

(b)           in the case of an asset being transferred by an Asset Transferring
Party to a Bank Holdco, that asset:

 

(i)            is first transferred by that Asset Transferring Party to a member
of the Bank Group; and

 

7

--------------------------------------------------------------------------------


 

(ii)           may then be transferred between various members of the Bank
Group, and is finally transferred (insofar as such transaction relates to the
Bank Group) to such Bank Holdco,

 

and where the purpose of each such asset transfer is, in the case of an Asset
Passthrough of the type described in paragraph (a), to enable a Bank Holdco to
indirectly transfer assets (other than cash) to that Asset Transferring Party
and, in the case of an Asset Passthrough of the type described in paragraph (b),
is to enable an Asset Transferring Party to indirectly transfer assets (other
than cash) to a Bank Holdco, in either case, by way of transfers of those assets
to and from (and, if necessary, between) one or more members of the Bank Group
in such a manner as to be neutral to the Bank Group taken as a whole provided
that:

 

(w)           the consideration payable (if any) by the first member of the Bank
Group to acquire such assets comprises either (i) cash funded or to be funded
directly or indirectly by a payment from (in the case of an Asset Passthrough of
the type described in paragraph (a)) the Asset Transferring Party and (in the
case of an Asset Passthrough of the type described in paragraph (b)) a Bank
Holdco, in either case, in connection with that series of transactions or
(ii) Subordinated Funding or (iii) the issue of one or more securities;

 

(x)           the consideration payable by (in the case of an Asset Passthrough
of the type described in paragraph (a)) the Asset Transferring Party is equal to
the consideration received or receivable by a Bank Holdco and (in the case of an
Asset Passthrough of the type described in paragraph (b)) by a Bank Holdco is
equal to the consideration received or receivable by the Asset Transferring
Party (and for this purpose, a security issued by one company shall constitute
equal consideration to a security issued by another company where such
securities have been issued on substantially the same terms and subject to the
same conditions);

 

(y)           all of the transactions comprising such a series of transactions
(from and including the transfer of the assets by a Bank Holdco to and including
the acquisition of those assets by the Asset Transferring Party or vice versa)
are completed within two Business Days; and

 

(z)           upon completion of all of the transactions comprising such a
series of transactions, no person (other than another member of the Bank Group)
has any recourse to any member of the Bank Group and no member of the Bank Group
which is not an Obligor may have any recourse to an Obligor, in each case in
relation to such a series of transactions (other than in respect of (i) the
Subordinated Funding or any rights and obligations under the securities, in each
case, mentioned in paragraph (w) above and (ii) covenants as to title provided,
in the case of an Asset Passthrough of the type described in paragraph (a), in
favour of the Asset Transferring Party on the same terms as such covenants were
provided by the Bank Holdco in respect of the relevant assets and, in the case
of an Asset Passthrough of the type described in paragraph (b), in favour of the
Bank Holdco on the same terms as such covenants were provided by the Asset
Transferring Party in respect of the relevant assets).

 

“Asset Transferring Party” means the member of the Group (or any person in which
a member of the Bank Group owns an interest but which is not a member of the
Group), other than a member of the Bank Group (except where the asset being
transferred is a security where such member of the Group may be a member of the
Bank Group), who is the initial transferor or final transferee in respect of a
transfer to or from a Bank Holdco, as the case may be, through one or more
members of the Bank Group.

 

8

--------------------------------------------------------------------------------


 

“Associated Costs Rate” means, in relation to any Advance or Unpaid Sum, the
rate determined in accordance with Schedule 6 (Associated Costs Rate).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Available A Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its A Facility Commitment at
such time less the Sterling Amount of its share of the A Facility Advances made
under this Agreement, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any A Facility Commitment, in each case, pursuant to
the terms of this Agreement; and

 

(b)           in the case of any proposed Advance, the Sterling Amount of its
share of such A Facility Advance which, pursuant to any other Utilisation
Request is to be made on or before the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“Available A1 Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its A1 Facility Commitment at
such time less the Sterling Amount of its share of the A1 Facility Advances made
under this Agreement, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any A1 Facility Commitment, in each case, pursuant to
the terms of this Agreement; and

 

(b)           in the case of any proposed Advance, the Sterling Amount of its
share of such A1 Facility Advance which, pursuant to any other Utilisation
Request is to be made on or before the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“Available Ancillary Facility Commitment” means, in relation to an Ancillary
Facility Lender and an Ancillary Facility granted by it at any time, and save as
otherwise provided in this Agreement or in the applicable Ancillary Facility
Documents, its Ancillary Facility Commitment at such time, less the Sterling
Amount of the relevant Ancillary Facility Outstandings at such time, provided
always that such amount shall not be less than zero.

 

“Available B1 Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its B1 Facility Commitment at
such time less the Sterling Amount of its share of the B1 Facility Advances made
under this Agreement, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any B1 Facility Commitment, in each case, pursuant to
the terms of this Agreement; and

 

(b)           in the case of any proposed Advance, the Sterling Amount of its
share of such B1 Facility Advance which, pursuant to any other Utilisation
Request is to be made on or before the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

9

--------------------------------------------------------------------------------


 

“Available Commitment” means, in relation to a Lender, the aggregate amount of 
its Available A Facility Commitments, its Available A1 Facility Commitments, its
Available B1 Facility Commitments, its Available Revolving Facility Commitment
and its Available Ancillary Facility Commitment, or, in the context of a
particular Facility, its Available A Facility Commitment, its Available A1
Facility Commitments, its Available B1 Facility Commitments, its Available
Revolving Facility Commitment or its Available Ancillary Facility Commitment, as
the context may require.

 

“Available Facility” means, in relation to a Facility, at any time, the
aggregate amount of the Available Commitments in respect of that Facility at
that time.

 

“Available Revolving Facility” means, at any time, the aggregate amount of the
Available Revolving Facility Commitments.

 

“Available Revolving Facility Commitment” means, in relation to a Lender, at any
time and save as otherwise provided in this Agreement, its Revolving Facility
Commitment at such time, less the Sterling Amount of its share of the Revolving
Facility Outstandings, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any Revolving Facility Commitment, in each case,
pursuant to the terms of this Agreement; and

 

(b)           in the case of any proposed Utilisation, the Sterling Amount of
its share of (i) such Revolving Facility Advance and/or Documentary Credit which
pursuant to any other Utilisation Request is to be made, or as the case may be,
issued, and (ii) any Revolving Facility Advance and/or Documentary Credit which
is due to be repaid or expire (as the case may be), in each case, on or before
the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“B1 Facility” means the term loan facility granted pursuant to Clause
2.1(c) (The Facilities) to Baseball Cash Bidco and/or pursuant to the provisions
of Clause 2.2 (Novation of B1 Facility), the US Borrower.

 

“B1 Facility Margin” means, in relation to the B1 Facility Advances, 2.250% per
annum.

 

“B1 Facility Outstandings” means, at any time the aggregate principal amount of
the B1 Facility Advances outstanding under this Agreement.

 

“Bank Group” means:

 

(a)           for the purposes of the definition of “Bank Group Consolidated
Revenues”, Clause 22.1 (Financial Statements), Clause 22.3 (Budget) and Clause
23 (Financial Condition) and any other provisions of this Agreement using the
terms defined in Clause 23 (Financial Condition):

 

(i)            the Company and TCN;

 

(ii)           NTL South Herts, for so long as a member of the Bank Group is the
general partner of South Hertfordshire United Kingdom Fund, Ltd or if it becomes
a wholly-owned Subsidiary of the Company;

 

(iii)         Fawnspring Limited, for so long as it is a Subsidiary of the
Company;

 

(iv)          each of the Company’s and TCN’s other direct and indirect
Subsidiaries from time to time, excluding the Bank Group Excluded Subsidiaries;
and

 

10

--------------------------------------------------------------------------------


 

(v)            without prejudice to sub-paragraph (iv) above, each of the direct
and indirect Subsidiaries from time to time of NTL Communications Limited,
excluding any Subsidiary thereof which has a direct or indirect interest in the
Company or TCN;

 

(b)           for all other purposes:

 

(i)            the Company and TCN and each of their respective direct and
indirect Subsidiaries from time to time, other than the Bank Group Excluded
Subsidiaries; and

 

(ii)           each of the direct and indirect Subsidiaries from time to time of
NTL Communications Limited to the extent not already included by virtue of
sub-paragraph (i) above, and excluding, any Subsidiary thereof which has a
direct or indirect interest in the Company or TCN,

 

but excluding for all purposes under (a) and (b) above:

 

(i)            any Permitted Joint Ventures; and

 

(ii)           the Baseball Group, if the Baseball Acquisition is funded by a
Stand Alone Baseball Financing.

 

For information purposes only, the members of the Bank Group as at the date of
this Agreement for the purposes of paragraph (b) are listed in Part 1 of
Schedule 9 (Members of the Bank Group).

 

“Bank Group Cash Flow” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Bank Group Consolidated Revenues” means, in respect of any period, the
consolidated revenues for the Bank Group for that period as evidenced by the
financial information provided in respect of that period pursuant to Clause 22.1
(Financial Statements).

 

“Bank Group Excluded Subsidiary” means:

 

(a)           any Subsidiary of the UK Borrowers or NTL Communications Limited
which is a Dormant Subsidiary and which (i) has assets (save for loans existing
on the date of this Agreement owed to it by other members of the Bank Group)
with an aggregate value of £10,000 or less; and (ii) is not a Guarantor;

 

(b)           Telewest Finance Corporation;

 

(c)           Flextech Interactive Limited;             

 

(d)           Fawnspring Limited;

 

(e)           NTL South Herts and its Subsidiaries, until such time as NTL South
Herts becomes a wholly-owned Subsidiary of the Company;

 

(f)            any Subsidiary of the UK Borrowers or NTL Communications Limited
which is a Project Company; and

 

(g)           any company which becomes a Subsidiary of the Parent or NTL
Communications Limited in each case, after the date of this Agreement pursuant
to an Asset Passthrough,

 

provided that any Bank Group Excluded Subsidiary may, at the election of the
Parent and upon not less than 10 Business Days’ prior written notice to the
Facility Agent, cease to be a Bank Group Excluded Subsidiary and become a member
of the Bank Group.

 

11

--------------------------------------------------------------------------------


 

“Bank Holdco” means a direct Holding Company of a member of the Bank Group which
is not a member of the Bank Group.

 

“Barclays Intercreditor Agreement” has the meaning given to such term in the
Group Intercreditor Agreement.

 

“Baseball” means Virgin Mobile Holdings (UK) plc, incorporated in England &
Wales with registered number 3741555 and having its registered offices at Willow
Grove House, Windsor Road, White Horse Business Park, Trowbridge, Wiltshire,
BA14 0TQ.

 

“Baseball Acquisition” means the proposed acquisition by the Baseball Bidcos of
the entire issued and to be issued share capital of Baseball by way of a scheme
of arrangement under Section 425 of the Act with Baseball’s shareholders.

 

“Baseball Bidcos” means Baseball Cash Bidco and Baseball Stock Bidco.

 

“Baseball Cash Bidco” means NTL Investment Holdings Limited, a company
incorporated in England & Wales with registered number 3173552 and having its
registered office at NTL House, Bartley Wood Business Park, Hook, Hampshire RG27
9UP.

 

“Baseball Certain Funds Period” means, in relation to the A1 Facility and the B1
Facility, the period commencing on the date of this Agreement and ending on the
earlier of (a) the date on which the Baseball Scheme proposal fails or is
withdrawn, (b) 30 September 2006 or (c) the date which is 30 days after the
Baseball Effective Date.

 

“Baseball Clean-Up Period” means the period commencing on the Baseball Effective
Date and ending on the date falling 4 months and 2 weeks thereafter.

 

“Baseball Drawstop Default” means an Event of Default arising under any of the
following provisions, in each case, with respect to Baseball Cash Bidco only:

 

(a)           Clause 27.1 (Non-Payment);

 

(b)           Clause 27.2 (Covenants) by virtue of a breach of the covenants
under Clause 25.2 (Negative Pledge) (in a manner which could reasonably be
expected to have a material adverse effect on the Security (taken as a whole))
or paragraphs (a), (b), (c), (d), (g), (h) and (j) of Clause 24.22 (Baseball
Scheme Undertakings);

 

(c)           Clause 27.4 (Misrepresentation) by virtue of a breach of any of
the representations and warranties in Clauses 21.2 (Due Organisation) only as
regards to the provisions of this Agreement that relate to the A1 Facility and
the B1 Facility, but not otherwise; or

 

(d)           Clause 27.6 (Insolvency), Clause 27.7 (Winding-Up), Clause 27.8
(Execution and Distress) or Clause 27.9 (Similar Events) other than any such
event which is caused by the occurrence or potential occurrence of another Event
of Default.

 

“Baseball Effective Date” means the date on which the Court Order is filed with
the Registrar of Companies pursuant to Section 425 of the Act.

 

“Baseball Group” means Baseball and each of its Subsidiaries from time to time.

 

“Baseball Lender” means:

 

(a)           in relation to the A1 Facility and B1 Facility, any Lender which:

 

(i)            is named in Part 1 of Schedule 1 (Lenders and Commitments) as a
Lender in respect

 

12

--------------------------------------------------------------------------------


 

of the A1 Facility and/or B1 Facility; or

 

(ii)           has become a party to this Agreement in accordance with the
provisions of Clause 37 (Assignments and Transfers) as a Lender in respect of
the A1 Facility and/or B1 Facility; or

 

(b)           in relation to an Alternative Baseball Financing, any Lender which
has provided the Company and/or Baseball Cash Bidco, with a commitment to
provide some or all of the Alternative Baseball Financing, whether pursuant to a
duly executed commitment letter, this Agreement or otherwise,

 

which in each case has not ceased to be a party to this Agreement in accordance
with the terms of this Agreement.

 

“Baseball Implementation Agreement” means the agreement to be entered into
between NTL Incorporated, the Baseball Bidcos and Baseball in respect of the
Baseball Scheme (in the form agreed with the Bookrunners on or before the date
of this Agreement).

 

“Baseball Instructing Group” means:

 

(a)           in relation to the A1 Facility and B1 Facility:

 

(i)            before any Utilisation of the A1 Facility and the B1 Facility
under this Agreement, a Baseball Lender or group of Baseball Lenders whose
Available A1 Facility Commitments and Available B1 Facility Commitments (as
applicable) amount in aggregate to more than 662/3% of the Available A1 Facility
Commitments and Available B1 Facility Commitments (taken together); and

 

(ii)           thereafter, a Baseball Lender or group of Baseball Lenders to
whom in aggregate more than 662/3% of the A1 Facility Outstandings and B1
Facility Outstandings (taken together) are (or if there are no A1 Facility
Outstandings or B1 Facility Outstandings at such time, immediately prior to
their repayment, were then) owed; or

 

(b)           in relation to any Alternative Baseball Financing:

 

(i)            before any Utilisation of the Alternative Baseball Financing, a
Baseball Lender or group of Baseball Lenders whose commitments in respect of
such Alternative Baseball Financing amount in aggregate to more than 66 2/3% of
the total commitments under such Alternative Baseball Financing; or

 

(ii)           thereafter, a Baseball Lender or group of Baseball Lenders to
whom in aggregate more than 66 2/3% of the outstandings under the Alternative
Baseball Financing are (or if there are no outstandings under the Alternative
Baseball Financing prior to such repayment, were then) owed.

 

in each case, calculated in accordance with the provisions of Clause 43.9
(Calculation of Consents).

 

“Baseball Press Release” means the announcement (in the form agreed with the
Bookrunners on or before the date of this Agreement) in accordance with Rule 2.5
of the Takeover Code in respect of the Baseball Scheme by the Baseball Bidcos of
all of the issued and to be issued Baseball Shares not already owned by the
Baseball Bidcos.

 

“Baseball Resolutions” means the resolutions passed at each of the board
meetings and the extraordinary general meeting of the Shareholders of Baseball.

 

13

--------------------------------------------------------------------------------


 

“Baseball Scheme” means the scheme of arrangement under Section 425 of the Act
to be proposed by Baseball to its shareholders, details of which are set out in
the Baseball Scheme Circular and which are consistent with the terms of the
Baseball Press Release.

 

“Baseball Scheme Circular” means the circular to the shareholders of Baseball
setting out the proposals for the Baseball Scheme pursuant to which the Baseball
Bidcos will acquire all of the issued and to be issued Baseball Shares not
already owned by the Baseball Bidcos.

 

“Baseball Scheme Document” means each of the following:

 

(a)           the Baseball Press Release;

 

(b)           the Baseball Resolutions;

 

(c)           the Baseball Implementation Agreement; and

 

(d)           the Baseball Scheme Circular,

 

and together the “Baseball Scheme Documents”.

 

“Baseball Shares” means  the ordinary shares of Baseball issued as at the date
of this Agreement together with any shares to be issued by Baseball prior to the
Baseball Effective Date.

 

“Baseball Stock Bidco” means NTL (UK) Group, Inc., a company incorporated in the
State of Delaware, United States of America, registered as a foreign company
under the Act with registered number FC018124 and having its registered office
at 9 East Loockerman Street, Suite 1B, Dover, Delaware  19901, United States of
America.

 

“BBA LIBOR” means in relation to LIBOR, the British Bankers Association Interest
Settlement Rate for the relevant currency and Interest Period displayed on the
appropriate page of the Telerate screen.  If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Company and
the Lenders.

 

“BBC Guarantees” means the guarantees required to be given by the Borrowers in
favour of BBC Worldwide Limited pursuant to the shareholder agreements relating
to the UKTV Joint Ventures.

 

“Beneficiary” means a beneficiary in respect of a Documentary Credit.

 

“Blocked Account” means each interest bearing account maintained with the
Facility Agent (or such other bank as the Facility Agent and the Company may
jointly determine) in the name of an Obligor for the purposes of Clauses 12.3
(Blocked Accounts) or 12.8 (Trapped Cash) which is secured in favour of the
Security Trustee pursuant to the Security Documents, or as otherwise required by
the terms of this Agreement.

 

“Borrowers” means the UK Borrowers, the US Borrower and any Acceding Borrower.

 

“Break Costs” means the amount (if any) by which:

 

(a)           the interest (excluding the Applicable Margin and Associated Costs
Rate) which a Lender should have received for the period from the date of
receipt of all or any part of its participation in an Advance or Unpaid Sum to
the last day of the current Interest Period or Term in respect of that Advance
or Unpaid Sum, had the amount so received been paid on the last day of that
Interest Period or Term;

 

14

--------------------------------------------------------------------------------


 

exceeds:

 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount of such Advance or Unpaid Sum received or
recovered by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following such receipt or recovery and
ending on the last day of the current Interest Period or Term.

 

“Bridge Facility” means the £1,800,000,000 bridge facility, the proceeds of
which will be applied to fund the Ultimate Parent’s deposit with the Exchange
Agent (as defined in the Merger Agreement) for the benefit of the Ultimate
Parent’s shareholders, cash in an amount equal to the Redemption Consideration
as required under the Merger Agreement, and the payment of any transaction fees
and expenses in connection with the Merger Agreement and the Finance Documents.

 

“Bridge Facility Agreement” means the senior subordinated bridge facility
agreement dated on or about the date hereof between, among others, Merger Sub,
NTL and the Mandated Lead Arrangers (as defined therein) relating to the Bridge
Facility or any agreement entered into pursuant thereto and in accordance with
the terms thereof for the purposes of extending the term of such facilities
beyond one year (including, in each case, any Exchange Notes).

 

“Bridge Finance Documents” has the meaning given to the term “Finance Documents”
in the Bridge Facility Agreement, the Alternative Bridge Facility Agreement or,
in each case, any Exchange Notes, as the case may be, as the context may
require.

 

“Budget” means in respect of any financial year commencing after 31
December 2006, the budget for such financial year, in the form and including the
information required to be delivered by the Company to the Facility Agent
pursuant to Clause 22.3 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which (a) banks
generally are open for business in London and (b) if such reference relates to a
date for the payment or purchase of any sum denominated in:

 

(a)           euro (A) is a TARGET Day and (B) is a day on which banks generally
are open for business in the financial centre selected by the Facility Agent for
receipt of payments in euro; or

 

(b)           in a currency other than euro, banks generally are open for
business in the principal financial centre of the country of such currency.

 

“Business Division Transaction” means any sale, transfer, demerger,
contribution, spin-off or distribution of, any creation or participation in any
joint venture and/or entering into any other transaction or taking any action
with respect to, in each case, any assets, undertakings and/or businesses of the
Group which comprise all or part of the “NTL – Business Segment” of the Group,
to or with any other entity or person, whether or not within the Group or the
Bank Group, in each case, where such transaction has the prior approval of an
Instructing Group.

 

“Captive Insurance Company” means any captive insurance company for the Group
(or any part thereof, which includes the Bank Group).

 

“Cash” has the meaning ascribed to it in Clause 23.1 (Financial Definitions).

 

“Cash Equivalent Investment” means:

 

(a)           debt securities which are freely negotiable and marketable:

 

(i)            which mature not more than 12 months from the date of
acquisition; and

 

15

--------------------------------------------------------------------------------


 

(ii)           which are rated at least AA by Standard & Poor’s or Fitch or Aa2
by Moody’s;

 

(b)           certificates of deposit of, or time deposits or overnight bank
deposits with, any commercial bank whose short-term securities are rated at
least A-2 by Standard and Poor’s or Fitch or P-2 by Moody’s and having
maturities of 12 months or less from the date of acquisition;

 

(c)           commercial paper of, or money market accounts or funds with or
issued by, an issuer rated at least A-2 by Standard & Poor’s or Fitch or P-2 by
Moody’s and having an original tenor of 12 months or less;

 

(d)           medium term fixed or floating rate notes of an issuer rated at
least AA by Standard & Poor’s or Fitch or Aa2 by Moody’s at the time of
acquisition and having a remaining term of 12 months or less from the date of
acquisition; or

 

(e)           any investment in a money market fund or enhanced yield fund
(i) whose aggregate assets exceed £250 million and (ii) at least 90% of whose
assets constitute Cash Equivalent Investments of the type described in
paragraphs (a) to (d) of this definition.

 

“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) NO 1346/2000 of 29 May 2000 on Insolvency Proceedings.

 

“Change in Tax Law” means the introduction, implementation, repeal, withdrawal
or change in, or in the interpretation, administration or application of any Law
relating to taxation (a) in the case of a participation in an Advance by a
Lender named in Part 1 of  Schedule 1 (Lenders and Commitments) after the date
of this Agreement, or (b) in the case of a participation in an Advance by any
other Lender, after the date upon which such Lender becomes a party to this
Agreement in accordance with the provisions of Clause 37 (Assignments and
Transfers).

 

“Change of Control” means:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than any Permitted Holder or
a “group” of Permitted Holders, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
paragraph (a) such person or group shall be deemed to have “beneficial
ownership” of all shares that such person or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 30% of the Voting Stock of the
Ultimate Parent (for the purposes of this paragraph (a), such person shall be
deemed to beneficially own any Voting Stock of an entity held by any other
entity (the “parent entity”), if such person is the beneficial owner (as defined
in this paragraph (a)), directly or indirectly, of more than 50% of the Voting
Stock of such parent entity);

 

(b)           the sale of all or substantially all of the assets of the Bank
Group taken as a whole;

 

(c)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of the Ultimate
Parent (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of such company
was approved by a vote of a majority of the directors of such company then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of the Ultimate
Parent, then in the office;

 

(d)           any change of control (howsoever defined) occurs under the
Existing High Yield Notes or (if applicable) any High Yield Refinancing, in each
case, for so long as any principal amount

 

16

--------------------------------------------------------------------------------


 

remains owing under the same and to the extent such Existing High Yield Notes or
(if applicable) High Yield Refinancing are not defeased; or

 

(e)           any change of control (howsoever defined) occurs under the Bridge
Facility Agreement or the Alternative Bridge Facility Agreement or, if
applicable the Exchange Notes or the NTL High Yield Notes, in each case, for so
long as any principal amount remains owing under the same, and in the case of
the Exchange Notes and NTL High Yield Notes only, to the extent such Exchange
Notes or NTL High Yield Notes are not defeased,

 

provided that an event or transaction shall not constitute a Change of Control
under paragraphs (a), (b) or (c) above:

 

(i)            in the event that the Ultimate Parent becomes a wholly-owned
Subsidiary of a Holding Company and the stockholders of such Holding Company are
substantially the same as the stockholders of the Ultimate Parent prior to such
transaction (in the case of clause (c) above, such Holding Company shall be
treated as the Ultimate Parent thereafter);

 

(ii)           if the transaction is a “Non-Control Acquisition”; or

 

(iii)         as a result of any transactions expressly contemplated by the
Steps Paper.

 

For these purposes:

 

a “Non-Control Acquisition” shall mean (a) any acquisition of Voting Stock of
the Ultimate Parent by an employee benefit plan (or a trust forming a part
thereof) maintained by the Ultimate Parent or any Subsidiary of the Ultimate
Parent or any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan or trust, (b) any acquisition of
Voting Stock of the Ultimate Parent by the Ultimate Parent or any Subsidiary of
the Ultimate Parent, or (c) any “Non-Control Transaction”; and

 

a “Non-Control Transaction” shall mean (a) a merger, amalgamation or
consolidation of the Ultimate Parent or any Subsidiary of the Ultimate Parent
with or into another entity or entities, or (b) a sale of all or substantially
all of the assets of the Bank Group taken as a whole to another entity or
entities (each under clause (a) and (b) a “Transaction”) in which:

 

(A)          the stockholders of the Ultimate Parent immediately before such
Transaction own directly or indirectly immediately following such Transaction at
least 50% of the Voting Stock of the surviving or transferee entity or entities
of such Transaction or the ultimate parent company to such surviving or
transferee entity or entities; and

 

(B)          the individuals who were members of the board of directors of the
Ultimate Parent immediately prior to the execution of the agreement providing
for such Transaction constitute at least a majority of the members of the board
of directors of the surviving or transferee entity or entities of such
Transaction or, if such surviving or transferee entity or entities is not the
ultimate parent company to the Bank Group, the ultimate parent company to such
surviving or transferee entity or entities.

 

Upon and following a Non-Control Acquisition, under clauses (a) and (c) above,
the term the “Ultimate Parent” shall be deemed to be a reference to such
surviving or transferee entity or, if such surviving or transferee entity or
entities is not the ultimate parent company to the Bank Group, the ultimate
parent company to such surviving or transferee entity or entities.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.  Section references to the Code are
to the Code, as in effect at the date of this

 

17

--------------------------------------------------------------------------------


 

Agreement and any subsequent provisions of the Code, amendatory of it,
supplemental to it or substituted therefor.

 

“Commitment” means:

 

(a)           when designated “A Facility” in relation to a Lender at any time,
and save as otherwise provided in this Agreement, the amount set opposite its
name in the relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or
as specified in the Transfer Deed pursuant to which such Lender becomes a party
to this Agreement;

 

(b)           when designated “A1 Facility” in relation to a Lender at any time,
and save as otherwise provided in this Agreement, the amount set opposite its
name in the relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or
as specified in the Transfer Deed pursuant to which such Lender becomes a party
to this Agreement;

 

(c)           when designated “B1 Facility” in relation to a Lender at any time,
and save as otherwise provided in this Agreement, the amount set opposite its
name in the relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or
as specified in the Transfer Deed pursuant to which such Lender becomes a party
to this Agreement; and

 

(d)           when designated “Revolving Facility” in relation to a Lender at
any time, and save as otherwise provided in this Agreement, the amount set
opposite its name in the relevant column of Part 1 of Schedule 1 (Lenders and
Commitments) or as specified in the Transfer Deed pursuant to which such Lender
becomes a party to this Agreement,

 

and without any such designation means “A Facility Commitment”, “A1 Facility
Commitment”, “B1 Facility Commitment” and “Revolving Commitment”, as the context
requires.

 

“Commitment Letter” means the letter dated 3 March 2006 from the Bookrunners to
NTL and the Company in relation to the commitment of the Bookrunners to arrange
and underwrite the Facilities together with the related accession notices
entered into by the Arrangers.

 

“Company” means:

 

(a)           NTLIH; or

 

(b)           following a solvent liquidation of NTLIH, pursuant to the
provisions of Clause 25.20 (Solvent Liquidation), NTL Finance Limited.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Quarterly Compliance Certificate) or such other similar
form as the Facility Agent shall agree with the Company.

 

“Consolidated Debt Service” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

“Consolidated Net Debt” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Consolidated Net Income” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

“Consolidated Operating Cashflow” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

“Consolidated Total Debt” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

“Consolidated Total Net Cash Interest Payable” has the meaning ascribed to it in
Clause 23.1 (Financial Definitions).

 

18

--------------------------------------------------------------------------------


 

“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an Internet service, a teletext-type service,
an interactive service, or an enhanced television service or any part of any of
the foregoing, or on a pay-per-view basis, or near video-on-demand, or
video-on-demand basis or otherwise) any one or more of audio and/or visual
images, audio content, or interactive content (including hyperlinks, re-purposed
web-site content, database content plus associated templates, formatting
information and other data including any interactive applications or
functionality), text, data, graphics, or other content, by means of any means of
distribution, transmission or delivery system or technology (whether now known
or herein after invented).

 

“Content Transaction” means any sale, transfer, demerger, contribution, spin-off
or distribution of, any creation or participation in any joint venture and/or
entering into any other transaction or taking any action with respect to, in
each case, any assets, undertakings and/or businesses of the Group which
comprise all or part of the Content business of the Group, to or with any other
entity or person whether or not within the Group or Bank Group.

 

“Contribution Notice” means a financial support direction issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

 

“Conversion Notice” has the meaning given to such term in paragraph (a) of
Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Cost” means the cost estimated in good faith by the relevant member of the Bank
Group to have been incurred or to be received by that member of the Bank Group
in the provision or receipt of the relevant service, facility or arrangement,
including, without limitation, a proportion of any material employment,
property, information technology, administration, utilities, transport and
materials or other costs incurred or received in the provision or receipt of
such service, facility or arrangement, but excluding costs which are either not
material or not directly attributable to the provision or receipt of the
relevant service, facility or arrangement.

 

“Court Order” means the order of the Court confirming the sanctioning of the
Baseball Scheme as required by Section 425 of the Act.

 

“Current Assets” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Current Liabilities” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Debt Proceeds” means the cash proceeds received in respect of any Financial
Indebtedness raised by any member of the Group other than Parent Debt (after
deducting all reasonable fees, commissions, costs and expenses incurred by any
member of the Group in connection with such raising) whether raised by way of
bilateral or syndicated credit facilities, in the international or domestic debt
capital markets or otherwise and including, for the avoidance of doubt, any debt
which at any time following issuance is capable of being converted or exchanged
into equity.

 

“Debt Service Cover Ratio” has the meaning given to such term in paragraph
(c) of Clause 23.2 (Ratios).

 

“Deductions Limit” means the total amounts which are deductible for the purposes
of UK corporation tax by members of the Bank Group in any financial year and
which (a) arise from the payment or accrual of actual or imputed amounts of
interest on, or (b) constitute foreign exchange losses on, any loan made to any
member of the Bank Group by any Non-Bank Group UK Taxpayer.

 

“Default” means an Event of Default or any event or circumstance which (with the
expiry of a grace period, the giving of notice, the making of any determination
under any of the Finance Documents or any combination of any of the foregoing)
would be an Event of Default provided that in relation to

 

19

--------------------------------------------------------------------------------


 

any event which is subject to a materiality threshold or condition before such
event would constitute an Event of Default, such default shall not constitute a
Default until such materiality threshold or condition has been satisfied.

 

“Disposal” means any sale, transfer, lease, surrender or other disposal by any
member of the Bank Group of any shares in any of its Subsidiaries or all or any
part of its revenues, assets, other shares, business or undertakings other than
in the ordinary course of business or trade.

 

“Documentary Credit” means a letter of credit, bank guarantee, indemnity,
performance bond or other documentary credit issued or to be issued by an L/C
Bank pursuant to Clause 4.1 (Conditions to Utilisation).

 

“Dormant Subsidiary” means, at any time, with respect to any company, any
Subsidiary of such company which is “dormant” as defined in Section 249AA of the
Act (or the equivalent under the laws of the jurisdiction of incorporation of
the relevant company).

 

“Double Taxation Treaty” means in relation to a payment of interest on an
Advance made to any Borrower, any convention or agreement between the government
of such Borrower’s Relevant Tax Jurisdiction and any other government for the
avoidance of double taxation with respect to taxes on income and capital gains
which makes provision for exemption from tax imposed by such Borrower’s Relevant
Tax Jurisdiction on interest.

 

“Effective Date” has the meaning given to such term in paragraph (a) of Clause
6.1 (Utilisation of Ancillary Facilities).

 

“Eligible Deposit Bank” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states, being in part legislative measures to implement the third stage of EMU.

 

“Encumbrance” means:

 

(a)           a mortgage, charge, pledge, lien, encumbrance or other security
interest securing any obligation of any person;

 

(b)           any arrangement under which money or claims to, or the benefit of,
a bank or other account may be applied, set-off or made subject to a combination
of accounts so as to effect payment of sums owed or payable to any person; or

 

(c)           any other type of agreement or preferential arrangement (including
title transfer and retention arrangements) having a similar effect.

 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)           air (including air within natural or man-made structures, whether
above or below ground);

 

(b)           water (including territorial, coastal and inland waters, water
under or within land and water in drains and sewers); and

 

(c)           land (including land under water).

 

20

--------------------------------------------------------------------------------


 

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating to any
Environmental Law or Environmental Licence.

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)           have as a purpose or effect the protection of, and/or prevention
of harm or damage to, the Environment;

 

(b)           provide remedies or compensation for harm or damage to the
Environment; or

 

(c)           relate to Hazardous Substances or health or safety matters.

 

“Environmental Licence” means any Authorisations required at any time under
Environmental Law.

 

“Equity Equivalent Funding” means a loan made to, or any Financial Indebtedness
owed by, any person where the Financial Indebtedness incurred thereby:

 

(a)           may not be repaid at any time prior to the repayment in full of
all Outstandings and cancellation of all Available Commitments;

 

(b)           carries no interest or carries interest which is payable only on
non-cash pay terms or following repayment in full of all Outstandings and
cancellation of all Available Commitments; and

 

(c)           is either (i) structurally and contractually subordinated to the
Facilities or (ii) contractually subordinated to the Facilities, in each case,
pursuant to the HYD Intercreditor Agreement and/or the Group Intercreditor
Agreement.

 

“Equity Proceeds” means the cash proceeds raised by any member of the Group by
way of equity securities offerings in the international or domestic public
equity capital markets (after deducting all reasonable fees, commissions, costs
and expenses incurred by any member of the Group in connection with such
raising) and which do not constitute Debt Proceeds.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued under it.  Section references to ERISA are to ERISA as in effect on the
date of this Agreement.

 

“ERISA Affiliate” means, in relation to a member of the Bank Group, each person
(as defined in section 3(9) of ERISA) which together with that member of the
Bank Group would be deemed to be a “single employer” within the meaning of
section 414(b), (c), (m) or (o) of the Code.

 

“EURIBOR” means, in relation to any amount to be advanced to or owed by an
Obligor under this Agreement in euro on which interest for a given period is to
accrue:

 

(a)           the rate per annum for deposits in euro which appears on the
Relevant Page for such period at or about 11.00 am (Brussels time) on the
Quotation Date for such period; or

 

(b)           if no such rate is displayed and the Facility Agent shall not have
selected an alternative service on which such rate is displayed as contemplated
by the definition of “Relevant Page”, the arithmetic mean (rounded upwards, if
not already such a multiple, to 5 decimal places) of the rates (as notified to
the Facility Agent) at which each of the Reference Banks was offering to prime
banks in the European Interbank Market deposits in euro for such period at or
about 11.00 am (Brussels time) on the Quotation Date for such period.

 

21

--------------------------------------------------------------------------------


 

“Eurobond” means one or more listed notes issued by the Company to the US
Borrower after the date hereof either for cash subscription, in consideration of
the novation of debt obligations hereunder or in exchange for and satisfaction
of the Short Term Notes, as the same may be amended, supplemented, restated,
increased, replaced or otherwise modified from time to time as permitted under
this Agreement.

 

“European Interbank Market” means the interbank market for euro operating in
Participating Member States.

 

“Event of Default” means any of the events or circumstances described as such in
Clause 27 (Events of Default).

 

“Excess Capacity Network Service” means the provision of network services, or
agreement to provide network services, by a member of the Bank Group in favour
of one or more other members of the Group where such network services are only
provided in respect of the capacity available to such member of the Bank Group
in excess of that network capacity it requires to continue to provide current
services to its existing and projected future customers and to allow it to
provide further services to both its existing and projected future customers.

 

“Excess Cash Flow” means in relation to any financial year of the Company, Bank
Group Cash Flow less (a) Consolidated Debt Service for such financial year,
(b) the aggregate amount of all payments or prepayments of principal, whether
voluntary or mandatory, of Consolidated Total Debt made in such financial year,
(c) proceeds from disposals permitted by Clause 25.6(i)(ii)(Disposals) received
during such financial year and (d) proceeds from any Content Transaction or any
Business Division Transaction received during such financial year, provided that
no such amounts prepaid and used in the calculation under paragraph (b) shall be
available for reborrowing and, provided further that for the purposes of such
calculation, no amount shall be included or excluded more than once.

 

“Exchange Act” means the US Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means each of the securities issued in exchange for any of the
loans outstanding under the Bridge Facility or the Alternative Bridge Facility,
as the context may require, and including any indenture pursuant to which they
are issued.

 

“Excluded Group” means each member of the Group which is not a member of the
Bank Group.

 

“Excluded Group Operating Cashflow” has the meaning ascribed to it in Clause
23.1 (Financial Definitions).

 

“Existing Baseball Facilities” means the certain senior facilities agreement
dated 2 July 2004 made between, amongst others, Baseball and Lloyds TSB Bank PLC
as Original Lender and as Agent (each as defined therein).

 

“Existing Credit Facilities” means the Existing NTL Senior Credit Facilities
Agreement, the Existing Telewest Senior Credit Facilities Agreement, the
Existing Telewest Second Lien Credit Facility Agreement and the Existing
Flextech Senior Credit Facilities Agreement.

 

“Existing Encumbrance” means any Encumbrance existing as at the date of this
Agreement, details of which are set out in Part 1 of Schedule 10 (Existing
Encumbrances).

 

“Existing Financial Indebtedness” means the Financial Indebtedness existing as
at the date of this Agreement, details of which are set out in Part 3 of
Schedule 10 (Existing Financial Indebtedness).

 

“Existing Flextech Senior Credit Facilities Agreement” means that certain senior
credit facility agreement dated 10 May 2005 made between the Flextech Broadband
Limited and Flextech

 

22

--------------------------------------------------------------------------------


 

Broadcasting Limited as original borrowers, Barclays Capital, BNP Paribas,
Citigroup Global Markets Limited, Credit Suisse First Boston, Deutsche Bank AG
London and others as Arrangers, Barclays Bank PLC as Agent and Security Trustee,
the Original Guarantors and the financial and other institutions named therein
as Lenders (each as defined therein).

 

“Existing Hedging Agreements” means the hedging agreements existing as at the
date of this Agreement, details of which are set out in Part 6 of Schedule 10
(Existing Hedging Agreements).

 

“Existing High Yield Notes” means the Sterling denominated 9.75% senior notes
due 2014, the dollar denominated 8.75% senior notes due 2014 and the euro
denominated 8.75% senior notes due 2014, in each case, issued by NTL Cable.

 

“Existing Loans” means the loans granted by members of the Bank Group existing
as at the date of this Agreement, details of which are set out in Part 2 of
Schedule 10 (Existing Loans).

 

“Existing NTL Senior Credit Facilities Agreement” means that certain senior
credit facility dated 13 April 2004 made between NTL Incorporated as Ultimate
Parent, NTL Investment Holdings Limited as Borrower, Credit Suisse First Boston,
Deutsche Bank AG London, Goldman Sachs International, Morgan Stanley Dean Witter
Bank Limited and others as Mandated Lead Arrangers, Credit Suisse First Boston
as Facility Agent and Security Agent, GE Capital Structured Finance Group
Limited as Administrative Agent and the financial and other institutions named
therein as Lenders (each as defined therein).

 

“Existing Performance Bonds” means each of the performance bonds or similar
obligations issued by members of the Bank Group existing as at the date of this
Agreement, details of which are set out in Part 4 of Schedule 10 (Existing
Performance Bonds).

 

“Existing Telewest Second Lien Credit Facility Agreement” means that certain
second lien facility agreement dated 21 December 2004 made between Telewest UK
Limited, Telewest Communications Network Limited, Telewest Global France LLC,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London and others as Mandated Lead Arrangers,
Barclays Bank PLC as Facility Agent and Security Trustee, Barclays Bank PLC as
US Paying Agent, the Original Guarantors and the financial and other
institutions named therein as Lenders (each as defined therein).

 

“Existing Telewest Senior Credit Facilities Agreement” means that certain senior
credit facility dated 21 December 2004 made between the Borrower, Barclays
Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse First
Boston, Deutsche Bank AG London and others as Mandated Lead Arrangers, Barclays
Bank PLC as Facility Agent and Security Trustee, Barclays Bank PLC as US Paying
Agent, GE Capital Structured Finance Group Limited as Administrative Agent, the
Original Guarantors and the financial and other institutions named therein as
Lenders (each as defined therein).

 

“Existing UKTV Group Loan Stock” means the loan stock and redeemable preference
shares issued by members of the UKTV Group, details of which are set out in
Part 5 of Schedule 10 (Existing UKTV Group Loan Stock).

 

“Existing Vendor Financing Arrangements” means each of the existing finance
leases and vendor financing arrangements existing as at the date of the
Agreement, details of which are set out in Part 7 of Schedule 10 (Existing
Vendor Financing Arrangements).

 

“Expiry Date” means, in relation to any Documentary Credit granted under this
Agreement, the date stated in it to be its expiry date or the latest date on
which demand may be made under it being a date falling on or prior to the Final
Maturity Date in respect of the Revolving Facility.

 

23

--------------------------------------------------------------------------------


 

“Facilities” means the A Facility, the A1 Facility, the B1 Facility, the
Revolving Facility, any Ancillary Facility and any Documentary Credit granted to
the Borrowers under this Agreement, and “Facility” means any of them, as the
context may require.

 

“Facility Agent’s Spot Rate of Exchange” means, in relation to 2 currencies, the
Facility Agent’s spot rate of exchange for the purchase of the first-mentioned
currency with the second-mentioned currency in the London foreign exchange
market at or about 11 a.m. on a particular day.

 

“Facility Office” means the office notified by a Lender to the Facility Agent in
writing on or before the date it becomes a Lender or, following that date,
(i) by not less than five Business Days’ written notice as the office through
which it will perform its obligations under this Agreement where the office is
situated in Financial Action Task Force countries, or (ii) with the prior
written consent of the Facility Agent, an office through which it will perform
its obligations under this Agreement situated in non-Financial Action Task Force
countries.

 

“Fees Letters” means the fees letters referred to in Clauses 16.2 (Arrangement
and Underwriting Fee), 16.3 (Agency Fee) and 16.5 (L/C Bank Fee).

 

“Final Maturity Date” means:

 

(a)           in respect of the Revolving Facility, the date falling 60 months
after the Merger Closing Date;

 

(b)           in respect of the A Facility and the A1 Facility, the date falling
60 months after the Merger Closing Date; and

 

(c)           in respect of the B1 Facility, the date falling 78 months after
the Merger Closing Date.

 

“Finance Documents” means:

 

(a)           this Agreement, any Documentary Credit, any Accession Notices and
any Transfer Deeds;

 

(b)           the Fees Letters;

 

(c)           any Ancillary Facility Documents;

 

(d)           the Security Documents;

 

(e)           the Security Trust Agreement;

 

(f)            the Group Intercreditor Agreement;

 

(g)           the HYD Intercreditor Agreement;

 

(h)           the Barclays Intercreditor Agreement;

 

(i)            the Hedging Agreements entered into pursuant to Clause 24.9
(Hedging);

 

(j)            any other agreement or document entered into or executed by a
member of the Bank Group pursuant to any of the foregoing documents; and

 

(k)           any other agreement or document designated a “Finance Document” in
writing by the Facility Agent and the Company.

 

“Finance Lease” means a lease treated as a capital or finance lease pursuant to
GAAP.

 

“Finance Parties” means the Agents, the Arrangers, the Bookrunners, the Security
Trustee, the

 

24

--------------------------------------------------------------------------------


 

Lenders and each Hedge Counterparty and “Finance Party” means any of them.

 

“Financial Action Task Force” means the Financial Action Task Force on Money
Laundering, an inter-governmental body, the purpose of which is the development
and promotion of policies, at both national and international levels, to combat
money laundering.

 

“Financial Indebtedness” means, without double counting, any Indebtedness for or
in respect of:

 

(a)           moneys borrowed;

 

(b)           any amount raised by acceptance under any acceptance credit
facility;

 

(c)           any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument (for the
avoidance of doubt excluding any loan notes or similar instruments issued solely
by way of consideration for the acquisition of assets in order to defer capital
gains or equivalent taxes where such loan notes or similar instruments are not
issued for the purpose of raising finance);

 

(d)           the principal portion of any liability in respect of any Finance
Lease;

 

(e)           receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);

 

(f)            the amount of any liability in respect of any purchase price for
assets or services the payment of which is deferred for a period in excess of
150 days in order to raise finance or to finance the acquisition of those assets
or services;

 

(g)           any amount raised under any other transaction (including any
forward sale or purchase agreement) required to be accounted for as indebtedness
in accordance with GAAP;

 

(h)           any derivative transaction entered into in connection with
protection against or benefit from fluctuation in any rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account, provided that for the purposes of Clause 27.5
(Cross Default), only the net amount not paid or which is payable by the
relevant member of the Group shall be included);

 

(i)            any amount raised pursuant to any issue of shares which are
expressed to be redeemable in cash (other than redeemable shares in respect of
which the redemption is prohibited until after repayment in full of all
Outstandings under the Facilities);

 

(j)            any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial or other institution; or

 

(k)           the amount of any liability in respect of any guarantee or
indemnity for the Financial Indebtedness of another person referred to in
paragraphs (a) to (j) above.

 

“Financial Officer” means the Chief Financial Officer, the Deputy Chief
Financial Officer, the Vice President – Finance, the Controller or the Group
Treasurer, in each case, of the Company or of the Group, or any similar officer
of the Company or of the Group.

 

“Financial Quarter” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.

 

25

--------------------------------------------------------------------------------


 

“Fitch” means Fitch Ratings or any successor thereof.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by any member of the Group for the benefit of
employees of any member of the Group residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

 

“Funded Excluded Subsidiary” means, in respect of a Funding Passthrough, a Bank
Group Excluded Subsidiary or any person in which a member of the Bank Group owns
an interest but which is not a member of the Bank Group which:

 

(a)           indirectly receives funding from a Bank Holdco; and/or

 

(b)           by way of dividend or other distribution, loan or payment of
interest on or the repayment of the principal amount of any indebtedness owed by
it, directly or indirectly, makes a payment to a Bank Holdco.

 

“Funding Passthrough” means a series of transactions between a Bank Holdco, one
or more members of the Bank Group and a Funded Excluded Subsidiary where:

 

(a)           in the case of funding being provided by a Bank Holdco to the
Funded Excluded Subsidiary, that funding is:

 

(i)            first made available by the Bank Holdco to (in the case of the
Parent) the Company or, one of its Subsidiaries (other than in the case of NTL
Communications Limited, the Parent or any of its Subsidiaries) by way of the
subscription for new securities, capital contribution or Subordinated Funding;

 

(ii)           secondly (if relevant) made available by the recipient of the
Funding Passthrough under (i) above, to a member of the Bank Group (other than
the Company) which may be followed by one or more transactions between members
of the Bank Group (other than the Company) and finally made available by a
member of the Bank Group (other than the Company) to the Funded Excluded
Subsidiary in all such cases by way of either the subscription for new
securities, the advancing of loans or capital contribution; or

 

(b)           in the case of a payment to be made by the Funded Excluded
Subsidiary to a Bank Holdco that payment is:

 

(i)            first made by the Funded Excluded Subsidiary to a member of the
Bank Group, and thereafter is made between members of the Bank Group (as
relevant), by way of dividend or other distribution, loan or payment of interest
on or the repayment of the principal amount of any indebtedness owed by such
Funded Excluded Subsidiary or relevant member of the Bank Group; and

 

(ii)           finally made by the Company to the Parent or by one of the
Subsidiaries of NTL Communications Limited (other than the Parent or any of its
Subsidiaries) to NTL Communications Limited by way of dividend or other
distribution, loan or the payment of interest on or the repayment of the
principal amount of any loan made by way of Subordinated Funding.

 

“GAAP” means accounting principles generally accepted in the United States of
America.

 

26

--------------------------------------------------------------------------------


 

“Group” means:

 

(a)           for the purposes of Clause 22.1 (Financial Statements), Clause
22.3 (Budget) and Clause 23 (Financial Condition) and any other provisions in
this Agreement using the terms defined in Clause 23 (Financial Condition):

 

(i)            the Ultimate Parent and its Subsidiaries from time to time;

 

(ii)           NTL South Herts, for so long as a member of the Group is the
general partner of South Hertfordshire United Kingdom Fund, Ltd. or if it
becomes a wholly-owned Subsidiary of the Group; and

 

(b)           for all other purposes, the Ultimate Parent and its Subsidiaries
from time to time.

 

Group Business” means the provision of broadband and communications services,
including:

 

(a)           residential telephone, mobile telephone, cable television and
Internet services, including wholesale Internet access solutions to Internet
service providers;

 

(b)           data, voice and Internet services to large businesses, public
sector organisations and small and medium sized enterprises;

 

(c)           national and international communications transport services to
communications companies; and

 

(d)           the provision of Content,

 

and any related ancillary or complementary business to any of the services
described above in the United  Kingdom, the Isle of Man, the Republic of Ireland
and the Channel Islands provided that “Group Business” may include the provision
of any such services outside the United Kingdom, the Isle of Man, the Republic
of Ireland and the Channel Islands which constitute a non-material part of the
Group Business and which are acquired pursuant to an acquisition permitted under
the terms of this Agreement.

 

“Group Intercreditor Agreement” means the intercreditor agreement dated on or
about the Merger Closing Date between, among others, certain of the Obligors,
other members of the Group and the Finance Parties.

 

“Group Structure Chart” means:

 

(a)           as at the date of this Agreement, the group structure charts
relating to the Telewest Group and the NTL Group, in each case, as constituted
immediately prior to the Merger Closing Date, which have been delivered to the
Facility Agent prior to the date hereof; and

 

(b)           thereafter, the group structure charts delivered to the Facility
Agent pursuant to paragraph 2 of Part 5 of Schedule 4 (Vanilla Conditions
Subsequent Documents) and paragraph 2 of Part 6 of Schedule 4 (Baseball
Conditions Subsequent Documents) or any updated group structure chart which is
delivered to the Facility Agent pursuant to Clause 24.14 (Group Structure Chart)
from time to time.

 

“Guaranteed Parent Debt” has the meaning given to such term in paragraph (h) of
Clause 25.4 (Financial Indebtedness).

 

27

--------------------------------------------------------------------------------


 

“Guarantors” means:

 

(a)           for the purposes of Clause 29 (Guarantee and Indemnity), the
Parent, the Original Guarantors and any Acceding Guarantors; and

 

(b)           for the purposes of any other provision of the Finance Documents,
the Original Guarantors and any Acceding Guarantors;

 

and “Guarantor” means any one of them as the context requires, provided that in
either case, such person has not been released from its rights and obligations
as a Guarantor hereunder pursuant to Clause 43.7 (Release of Guarantees or
Security).

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment.

 

“Hedge Counterparty” means each Lender or Affiliate of a Lender which is a party
to a Hedging Agreement entered into for the purposes of Clause 24.9 (Hedging)
and “Hedge Counterparties” means all such Lenders or Affiliates.

 

“Hedging Agreement” means any agreement in respect of an interest rate swap,
currency swap, forward foreign exchange transaction, cap, floor, collar or
option transaction or any other treasury transaction or any combination of it or
any other transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price.

 

“High Yield Refinancing” means any Financial Indebtedness incurred for the
purposes of refinancing all or a portion of the Existing High Yield Notes and/or
the NTL High Yield Notes including any Financial Indebtedness incurred for the
purpose of the payment of all principal, interest, fees, expenses, commissions,
make-whole and any other contractual premium payable under the Existing High
Yield Notes and/or the NTL High Yield Notes, as the case may be, being
refinanced and any reasonable fees, costs and expenses incurred in connection
with such refinancing, in respect of which the following terms apply:

 

(a)           the final maturity date or redemption date of such refinancing
occurs on or after the scheduled redemption date in respect of the high yield
notes being refinanced;

 

(b)           the average life of the High Yield Refinancing is not less than
(or in respect of a refinancing in part, is equal to) the remaining average life
of the high yield notes which are being refinanced, as at the time of such
refinancing; and

 

(c)           the Financial Indebtedness constituted by any High Yield
Refinancing is structurally subordinated to the Facilities on a basis no less
favourable to the Facilities than the basis on which the Existing High Yield
Notes and/or the NTL High Yield Notes, as the case may be, are subordinated to
the Facilities.

 

“Holding Company” of a company means a company of which the first-mentioned
company is a Subsidiary.

 

“HYD Intercreditor Agreement” means the intercreditor agreement dated 13
April 2004 between certain of the Obligors, the Finance Parties and the
indenture trustee in respect of the Existing High Yield Notes as the same may
otherwise be amended, supplemented, novated or restated from time to time.

 

28

--------------------------------------------------------------------------------


 

“Increased Cost” means:

 

(a)           any reduction in the rate of return from a Facility or on a
Finance Party’s (or an Affiliate’s) overall capital;

 

(b)           any additional or increased cost; or

 

(c)           any reduction of any amount due and payable under any Finance
Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having agreed to make
available its Commitment or having funded or performed its obligations under any
Finance Document.

 

“Indebtedness” means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent (including interest and other charges relating to it).

 

“Indemnifying Lender” has the meaning set out in Clause 5.1(b) (Issue of
Documentary Credits).

 

“Information Memoranda” means the Initial Information Memorandum and the
Subsequent Information Memorandum.

 

“Initial Information Memorandum” means the information memorandum dated
October 2005 approved by the Company concerning the Obligors which, at the
request of the Company and on its behalf, was prepared in relation to the
Facilities and the business, assets, financial condition and prospects of the
Group and which has been made available by the Mandated Lead Arrangers to
selected banks and other institutions for the purpose of syndicating the
Facilities, as supplemented by the proxy statement dated 31 January 2006 and
delivered in connection with the Merger and the Forms 10-K of the Ultimate
Parent and NTL dated 28 February 2006.

 

“Initial Security Documents” means the security documents listed in Part 4 of
Schedule 4 (Vanilla Initial Security Documents).

 

“Instructing Group” means:

 

(a)           before any Utilisation of the Facilities under this Agreement, a
Lender or group of Lenders whose Available Commitments amount in aggregate to
more than 66 2/3% of the Available Facilities; and

 

(b)           thereafter, a Lender or group of Lenders to whom in aggregate more
than 66 2/3% of the aggregate amount of the Outstandings are (or if there are no
Outstandings at such time, immediately prior to their repayment, were then)
owed,

 

in each case, calculated in accordance with the provisions of Clause 43.9
(Calculation of Consents).

 

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any license to use any of the
same.

 

“Interest” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Interest Cover Ratio” has the meaning given to such term in paragraph (b) of
Clause 23.2 (Ratio).

 

“Interest Period” means, save as otherwise provided in this Agreement, any of
those periods mentioned in Clause 14.1 (Interest Periods for Term Facility
Advances).

 

29

--------------------------------------------------------------------------------


 

“Intra-Group Services” means:

 

(a)           the sale of programming or other Content by any member(s) of the
Group to one or more members of the Bank Group on arms’ length terms;

 

(b)           the lease or sublease of office space, other premises or equipment
on arms’ length terms by one or more members of the Bank Group to one or more
members of the Group or by one or more members of the Group to one or more
members of the Bank Group;

 

(c)           the provision or receipt of other services, facilities or other
arrangements (in each case not constituting Financial Indebtedness) in the
ordinary course of business, by or from one or more members of the Bank Group to
or from one or more members of the Group including, without limitation, (i) the
employment of personnel, (ii) provision of employee healthcare or other
benefits, (iii) acting as agent to buy equipment, other assets or services or to
trade with residential or business customers, and (iv) the provision of audit,
accounting, banking, IT, telephony, office, administrative, compliance, payroll
or other similar services provided that the consideration for the provision
thereof is, in the reasonable opinion of the Company, no less than Cost; and

 

(d)           the extension, in the ordinary course of business and on terms no
less favourable to the relevant member of the Bank Group than arms’ length
terms, by or to any member of the Bank Group to or by any such member of the
Group of trade credit not constituting Financial Indebtedness in relation to the
provision or receipt of Intra-Group Services referred to in paragraphs (a),
(b) or  (c) above.

 

“IRS Ruling” means the private ruling from the US Internal Revenue Service being
sought by NTL the effect of which is to permit the cash portion of the purchase
price for the Merger to be financed through borrowings by members of the Group
incorporated in England & Wales without giving rise to materially adverse US tax
consequences to NTL, the Ultimate Parent or their respective shareholders
whether prior to or following the Merger.

 

“Joint Venture” means any joint venture, partnership or similar arrangement
between any member of the Bank Group and any other person that is not a member
of the Bank Group.

 

“Joint Venture Group” means any Joint Venture and its subsidiaries from time to
time (including upon and following the Merger Closing Date, the UKTV Group).

 

“Law” means:

 

(a)           common or customary law;

 

(b)           any constitution, decree, judgment, legislation, order, ordinance,
regulation, statute, treaty or other legislative measure in any jurisdiction;
and

 

(c)           any directive, regulation, practice, requirement which has the
force of law and which is issued by any governmental body, agency or department
or any central bank or other fiscal, monetary, regulatory, self-regulatory or
other authority or agency.

 

“L/C Bank” means the Original L/C Bank and any other Lender which has been
appointed as an L/C Bank in accordance with Clause 5.11 (Appointment and Change
of L/C Bank) and which has not resigned in accordance with paragraph (c) of
Clause 5.11 (Appointment and Change of L/C Bank).

 

“L/C Bank Accession Certificate” means a duly completed accession certificate in
the form set out in Schedule 11 (Form of L/C Bank Accession Certificate).

 

30

--------------------------------------------------------------------------------


 

“L/C Proportion” means, in relation to a Lender in respect of any Documentary
Credit and save as otherwise provided in this Agreement, the proportion
(expressed as a percentage) borne by such Lender’s Available Revolving Facility
Commitment to the Available Revolving Facility immediately prior to the issue of
such Documentary Credit.

 

“Legal Opinions” means any of the legal opinions referred to in paragraph 5 of
Part 1 to Schedule 4 (Conditions Precedent to First Utilisation), paragraph 6 of
Part 2 to Schedule 4 (Conditions Precedent to First Baseball Utilisation) and
paragraph 2 of Part 2 to Schedule 7 (Accession Documents) required to be
delivered pursuant to Clause 3.1 (Vanilla Conditions Precedent), Clause 3.2
(Baseball Conditions Precedent) and Clause 26 (Acceding Group Companies),
respectively.

 

“Lender” means a person (including each L/C Bank and each Ancillary Facility
Lender) which:

 

(a)           is named in Part 1 of Schedule 1 (Lenders and Commitments); or

 

(b)           has become a party to this Agreement in accordance with the
provisions of Clause 37 (Assignments and Transfers),

 

which in each case has not ceased to be a party to this Agreement in accordance
with the terms of this Agreement.

 

“Leverage Ratio” has the meaning given to such term in paragraph (a) of Clause
23.2 (Ratios).

 

“LIBOR” means, in relation to any amount to be advanced to or owed by an Obligor
under this Agreement in a currency (other than euro) on which interest for a
given period is to accrue:

 

(a)           the rate per annum which appears on the Relevant Page for such
period at or about 11.00 am on the Quotation Date for such period; or

 

(b)           if no such rate is displayed and the Facility Agent shall not have
selected an alternative service on which such rate is displayed as contemplated
by the definition of “Relevant Page”, the arithmetic mean (rounded upwards, if
not already such a multiple, to the nearest 5 decimal places) of the rates (as
notified to the Facility Agent) at which each of the Reference Banks was
offering to prime banks in the London interbank market deposits in the relevant
currency for such period at or about 11.00 am on the Quotation Date for such
period.

 

“Major Event of Default” means an Event of Default arising under any of the
following provisions:

 

(a)           Clause 27.1 (Non-Payment);

 

(b)           Clause 27.2 (Covenants);

 

(c)           Clause 27.5 (Cross-Default);

 

(d)           Clause 27.6 (Insolvency);

 

(e)           Clause 27.7 (Winding-Up);

 

(f)            Clause 27.8 (Execution or Distress);

 

(g)           Clause 27.9 (Similar Events);

 

(h)           Clause 27.10 (Repudiation);

 

(i)            Clause 27.11 (Illegality);

 

31

--------------------------------------------------------------------------------


 

(j)            Clause 27.12 (Intercreditor Default); and

 

(k)           Clause 27.14 (Material Adverse Effect).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Marketable Securities” means any security which is listed on any publicly
recognised stock exchange and which has, or is issued by a company which has, a
capitalisation of not less than £1 billion (or its equivalent in other
currencies) as at the time such Marketable Securities are acquired by any member
of the Bank Group by way of consideration for any disposal permitted under
Clause 25.6 (Disposals).

 

“Material Adverse Effect” means a material adverse change in:

 

(a)           the financial condition, assets or business of the Obligors (taken
as a whole); or

 

(b)           the ability of any Obligor to perform and comply with its payment
or other material obligations under any Finance Document (taking into account
the resources available to such Obligor from any other member of the Bank
Group).

 

“Material Subsidiary” means, at any time, a member of the Bank Group whose
contribution to Consolidated Operating Cashflow (on a consolidated basis if it
has Subsidiaries) represents at least 5% of the Consolidated Operating Cashflow
calculated by reference to the most recent financial statements of the Bank
Group delivered pursuant to paragraph (b)(ii) of Clause 22.1 (Financial
Statements).

 

“Maturing Advance” has the meaning ascribed to it in Clause 8.2 (Rollover
Advances).

 

“Member State” means a member of the European Community.

 

“Merger” means the merger of NTL with Merger Sub pursuant to the terms and
conditions of the Merger Agreement and the reorganization, recapitalization and
refinancing of the Group in connection therewith in accordance with the Steps
Paper.

 

“Merger Agreement” means the agreement and plan of merger dated as of 2
October 2005 (as amended and restated on 14 December 2005 and 30 January 2006)
made between NTL, the Ultimate Parent and the Merger Sub.

 

“Merger Closing Date” means the date on which the Merger is completed in
accordance with, and subject to the terms and conditions of the Merger
Agreement.

 

“Merger Documents” means the Merger Agreement (including the Company Disclosure
Schedule and the Parent Disclosure Schedule, each as defined therein, and
attached thereto), and all other documents and agreements executed or to be
executed pursuant to (or in connection with) the Merger Agreement and any other
document designated as a “Merger Document” by the Facility Agent and the
Ultimate Parent.

 

“Merger Indebtedness” means Financial Indebtedness by the Ultimate Parent (or a
newly incorporated wholly-owned subsidiary of the Ultimate Parent) in an amount
not exceeding the equity value of the Telewest Group provided that the proceeds
of such Financial Indebtedness shall be contributed by the Ultimate Parent (or
the newly incorporated wholly-owned subsidiary of the Ultimate Parent, as
applicable) to one or more of its Subsidiaries for the purpose of enabling such
Subsidiaries to purchase the historical Telewest business as part of an internal
reorganisation of subsidiaries of Telewest in accordance with the Steps Paper
and provided further that such Financial Indebtedness will be repaid by the
Ultimate Parent (or such newly incorporated wholly owned

 

32

--------------------------------------------------------------------------------


 

subsidiary of the Ultimate Parent) on the same day on which it is incurred.

 

“Merger Sub” means Neptune Bridge Borrower, LLC, a Delaware limited liability
company, which has been established for the purposes of the Merger in accordance
with the terms and conditions of the Merger Agreement.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereof.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) any member of the Group or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which any member of the Group or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

“Necessary Authorisations” means all Authorisations (including Environmental
Licences and any Authorisations issued pursuant to or any deemed Authorisations
under any Statutory Requirements) of any person including any government or
other regulatory authority required by applicable Law to enable it to:

 

(a)           lawfully enter into and perform its obligations under the Finance
Documents to which it is party;

 

(b)           ensure the legality, validity, enforceability or admissibility in
evidence in England and, if different, its jurisdiction of incorporation or
establishment, of such Finance Documents to which it is party; and

 

(c)           carry on its business from time to time.

 

“Net Proceeds” means:

 

(a)           any cash proceeds received by any member of the Bank Group
(including, when received, any cash proceeds received by way of deferred
instalment of purchase price or from the sale of Cash Equivalent Investments or
Marketable Securities acquired by any member of the Bank Group in consideration
for any Disposal as contemplated under Clause 25.6 (Disposals)) in connection
with any Disposal after deducting:

 

(i)            all taxes paid or reasonably estimated by such member of the Bank
Group to be payable by any member of the Bank Group as a result of that
Disposal;

 

(ii)           all reasonable fees, commissions costs and expenses incurred by
such member of the Bank Group in arranging or effecting that Disposal,
including, without limitation, any amount required to be paid by any member of
the Bank Group to any proprietor of any intellectual property rights (not being
a member of the Bank Group) (including intellectual property licences) related
to the assets disposed of where such payment is on arms’ length terms and is
required to enable such intellectual property rights to be transferred with such
assets to the extent necessary to facilitate the applicable Disposal;

 

(iii)         in the case of a Disposal effected by a member of the Bank Group
other than a Borrower, such provision as is reasonable for all costs and taxes
(after taking into account all available credits, deductions and allowances)
incurred by the Bank Group to a person other than a member of the Bank Group and
fairly attributable to up-streaming the cash proceeds to a Borrower or making
any distribution in connection with such proceeds to enable them to reach a
Borrower;

 

33

--------------------------------------------------------------------------------


 

(iv)          any cash proceeds which are to be applied towards discharging any
Encumbrance over such asset; and

 

(v)            in the case of a Disposal of a non-wholly-owned Subsidiary or
Joint Venture, to the extent received by any member of the Bank Group, any cash
proceeds attributable to any interest in such Subsidiary or Joint Venture owned
by any person other than a member of the Bank Group; and

 

(b)           the cash proceeds received by any member of the Bank Group of any
claim for loss or destruction of or damage to the property of a member of the
Bank Group under any insurance policy after deducting any such proceeds relating
to the third party claims which are applied towards meeting such claims and any
reasonable costs incurred in recovering the same.

 

“New Equity” means a subscription for capital stock of the Ultimate Parent or
any other form of equity contribution to the Ultimate Parent previously agreed
by the Facility Agent (acting reasonably) in writing, in each case, where such
subscription or contribution does not result in a Change of Control.

 

“New UK” means a company to be newly incorporated in England & Wales for the
purpose of acting as the company identified as such in the Steps Paper.

 

“New UK2” means a company to be newly incorporated in England & Wales for the
purpose of acting as the company identified as such in the Steps Paper.

 

“Non-Bank Group Serviceable Debt” means:

 

(a)           Financial Indebtedness arising under the Bridge Facility Agreement
or the Alternative Bridge Facility (or the Exchange Notes, as applicable) or the
NTL High Yield Notes, the Existing High Yield Notes or any High Yield
Refinancing;

 

(b)           Financial Indebtedness arising under any Guaranteed Parent Debt;
and

 

(c)           any other Financial Indebtedness which is raised by any member of
the Group which is not a member of the Bank Group, (i) where the Company has
provided not less than 5 Business Days’ prior written notice to the Facility
Agent designating such Financial Indebtedness as Non-Bank Group Serviceable
Debt, and (ii) the proceeds of which are contributed into the Bank Group in
accordance with the provisions of Clause 24.15 (Contributions to the Bank
Group),

 

in the case of paragraph (c), to the extent only of the principal amounts so
designated at the relevant time and provided that any Non-Bank Group Serviceable
Debt shall thereafter at all times remain Non-Bank Group Serviceable Debt.

 

“Non-Bank Group UK Taxpayer” means any company that is (a) a Subsidiary of the
Ultimate Parent, (b) within the charge to UK corporation tax, and (c) not a
member of the Bank Group.

 

“Non-Consenting Lender” is a Lender which does not agree to a consent to an
amendment to, or a waiver of, any provision of the Finance Documents where:

 

(a)           the Company or the Facility Agent has requested the Lenders to
consent to an amendment to, or waiver, of any provision of the Finance
Documents;

 

(b)           the consent or amendment in question requires the agreement of all
Lenders;

 

(c)           Lenders representing not less than 80% of the Commitments or
Outstandings, as the case may

 

34

--------------------------------------------------------------------------------


 

be, have agreed to such consent or amendment; and

 

(d)           the Company has notified the Lender it will treat it as a
Non-Consenting Lender.

 

“Non-Funding Lender” is either:

 

(a)           a Lender which fails to comply with its obligation to participate
in any Advance where:

 

(i)            all conditions to the relevant Utilisation (including without
limitation, delivery of a Utilisation Request) have been satisfied or waived by
an Instructing Group (or with respect to the A1 Facility and the B1 Facility, a
Baseball Instructing Group) in accordance with the terms of this Agreement;

 

(ii)           Lenders representing not less than 80% of the relevant
Commitments have agreed to comply with their obligations to participate in such
Advance; and

 

(iii)         the Company has notified the Lender that it will treat it as a
Non-Funding Lender; or

 

(b)           a Lender which has given notice to a Borrower or the Facility
Agent that it will not make, or it has disaffirmed or repudiated any obligation
to participate in, an Advance.

 

“Notes” means the Short Term Notes or the Eurobond as applicable.

 

“Notes Engagement Letter” means the letter dated 3 March 2006 from the
Bookrunners to NTL and the Company in relation to the commitment of the
Bookrunners to arrange and underwrite the NTL High Yield Notes.

 

“NTL” means NTL Incorporated, a Delaware corporation, whose registered office is
at 1209 Orange Street, Wilmington, Delaware 19801, United States of America.

 

“NTL Group” means NTL and its Subsidiaries from time to time.  For information
purposes only, the members of the NTL Group as at the date of this Agreement are
listed in Part 3 of Schedule 9 (Members of the NTL Group).

 

“NTL High Yield Notes” means:

 

(a)           prior to the delivery of a Structure Notice the high yield notes
to be issued by NTL pursuant to the NTL High Yield Offering, the proceeds of
which are to be applied in refinancing all amounts outstanding under the Bridge
Facility Agreement or the Alternative Bridge Facility Agreement (as the case may
be) and costs and expenses in relation thereto; or

 

(b)           after the delivery of a Structure Notice, the high yield notes to
be issued by NTL Cable pursuant to the NTL High Yield Offering, the proceeds of
which, through the steps outlined in the Steps Paper, are to be applied to
refinance all amounts outstanding under the Bridge Facility Agreement or the
Alternative Bridge Facility Agreement (as the case may be)  and costs and
expenses in relation thereto. 

 

“NTL High Yield Offering” means the offering of the NTL High Yield Notes by NTL
or NTL Cable on a shelf registration statement filed with the SEC (or, if a
shelf registration is not available, pursuant to an exemption from registration
under the United States Securities Act of 1933 including pursuant to Rule 144A
and/or Regulation S of the United States Securities Act of 1933, with SEC
registration rights) (excluding the issuance of the Exchange Notes).

 

35

--------------------------------------------------------------------------------


 

“NTL South Herts” means NTL (South Hertfordshire) Limited (formerly known as
Cable & Wireless Communications (South Hertfordshire) Limited), a company
incorporated in England & Wales with registered number 2401044.

 

“Obligors” means the Borrowers and the Guarantors and “Obligor” means any of
them.

 

“Obligors’ Agent” means the Company in its capacity as agent for the Parent and
the Obligors (other than the US Borrower), pursuant to Clause 30.18 (Obligors’
Agent).

 

“Optional Currency” means, in relation to any Advance, any currency other than
euro, Dollars and Sterling which:

 

(a)           is readily available to banks in the London interbank market, and
is freely convertible into Sterling on the Quotation Date and the Utilisation
Date for the relevant Advance; and

 

(b)           has been approved by the Facility Agent (acting on the
instructions of all the Lenders) on or prior to receipt by the Facility Agent of
the relevant Utilisation Request.

 

“Original Financial Statements” means:

 

(a)           in relation to NTL the audited consolidated financial statements
of the NTL Group for the financial year ended 31 December 2005; and

 

(b)           in relation to the Ultimate Parent, the audited consolidated
financial statements of the Telewest Group for the financial year ended 31
December 2005.

 

“Original Guarantor” means each of the companies and partnerships listed in
Part 1 of Schedule 2 (The Original Guarantors), which in each case has not
ceased to be a party to this Agreement in accordance with the terms of this
Agreement.

 

“Original Obligors” means the UK Borrowers, the US Borrower and the Original
Guarantors.

 

“Outstanding L/C Amount” means:

 

(a)           each sum paid or payable by an L/C Bank to a Beneficiary pursuant
to the terms of a Documentary Credit; and

 

(b)           all liabilities, costs (including, without limitation, any costs
incurred in funding any amount  which falls due from an L/C Bank under a
Documentary Credit), claims, losses and expenses which an L/C Bank (or any of
the Indemnifying Lenders) incurs or sustains in connection with a Documentary
Credit,

 

in each case which has not been reimbursed or in respect of which cash cover has
not been provided by or on behalf of a relevant Borrower.

 

“Outstandings” means, at any time, the Term Facility Outstandings, the Revolving
Facility Outstandings and any Ancillary Facility Outstandings.

 

“Parent” means:

 

(a)           NTL Cable; or

 

(b)           following completion of the steps described in the Steps Paper and
culminating in the structure entitled “First Alternative (Structure 1) – Final
Structure” or “First Alternative (Structure 1) – Final Structure (assumes Step
6)” and upon its accession to this Agreement as an Acceding Guarantor, New UK2.

 

36

--------------------------------------------------------------------------------


 

“Parent Debt” means any Financial Indebtedness of the Ultimate Parent or one or
more of its Subsidiaries (other than a member of the Bank Group).

 

“Parent Intercompany Debt” means any Financial Indebtedness owed by any member
of the Bank Group to the Ultimate Parent or its Subsidiaries (other than another
member of the Bank Group) from time to time which is subordinated to the
Facilities pursuant to the terms of the Group Intercreditor Agreement.

 

“Participating Employers” means the Company and any members of the Group which
participate or have at any time participated in a UK Pension Scheme.

 

“Participating Member State” means any member of the European Community that at
the relevant time has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
section 4002 of ERISA, or any successor to it.

 

“Pensions Regulator” means the body corporate established under Part 1 of the
Pensions Act 2004.

 

“Permitted Auditors” means any of Pricewaterhouse Coopers, Ernst & Young,
Deloitte & Touche or KPMG or any of their respective successors or any other
internationally recognised firm of accountants.

 

“Permitted Holders” shall mean any person who, together with any of its
Affiliates, is the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under
the Exchange Act) of 5% or more of the outstanding Voting Stock of the Ultimate
Parent on the date of this Agreement or becomes such a holder as a result of the
Baseball Acquisition or the Alternative Baseball Acquisition and any Affiliates
of such persons from time to time.

 

“Permitted Joint Ventures” means any Joint Venture permitted under Clause 25.9
(Joint Ventures) that the Company designates as such by giving notice in writing
to the Facility Agent.

 

“Permitted Payments” means:

 

(a)           the payment of any dividend, payment, loan or other distribution,
or the repayment of a loan or the redemption of loan stock or redeemable equity
made, at any time, to fund the payment of expenses (including taxes and the buy
back of stock from employees) by any member of the Group the aggregate amount of
such payments being no greater than (i) £50 million (or its equivalent) for the
period from the Merger Closing Date to the first anniversary thereof, (ii) £50
million (or its equivalent) for the period from the first anniversary of the
Merger Closing Date to the second anniversary of the Merger Closing Date, or
(iii) thereafter £35 million (or its equivalent) in each anniversary year;

 

(b)           the payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable
equity, in each case, which is required in order to facilitate the making of
payments by any member of the Group and to the extent required:

 

(i)            by the terms of the Finance Documents;

 

(ii)           by the terms of the Bridge Finance Documents, the Exchange Notes,
the Existing High Yield Notes, the NTL High Yield Notes, any High Yield
Refinancing (or in each case, any guarantee of the obligations thereunder) to
the extent such payment is permitted or not prohibited by the terms of the HYD
Intercreditor Agreement or other applicable intercreditor agreement, other than
any payments in relation to any fees,

 

37

--------------------------------------------------------------------------------


 

costs, expenses, commissions or other payments required to be made in respect of
any amendment, consent or waiver in respect thereof;

 

(iii)         by the terms of any Guaranteed Parent Debt;

 

(iv)          by the terms of any agreements for Financial Indebtedness which
constitutes Non-Bank Group Serviceable Debt falling within paragraph (c) of the
definition thereof;

 

(v)            by the terms of any Hedging Agreement entered into by a member of
the Group relating to currency or interest rate hedging of Financial
Indebtedness referred to in sub-paragraphs (i) to (iv) above and which is not
entered into for investment or speculative purposes;

 

(vi)          by the purposes of implementing the steps expressly contemplated
by the Steps Paper;

 

(vii)         by the purposes of implementing any Content Transaction or
Business Division Transaction;

 

(viii)        by the terms of the Notes;

 

(ix)          by the terms of any Subordinated Funding to the extent required to
facilitate any Permitted Payments,

 

where, in the case of sub-paragraphs (i) to (ix), the payment under the relevant
indebtedness or obligation referred to therein has fallen due or will fall due
within five Business Days of such Permitted Payment being made;

 

(c)           any payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable equity
made to any member of the Group (other than a member of the Bank Group),
provided that:

 

(i)            an amount equal to such payment is promptly re-invested by such
member of the Group (other than the Bank Group) into a member of the Bank Group;

 

(ii)           the aggregate principal amount of such payments and re-invested
amounts on any day does not exceed £50 million (or its equivalent in other
currencies); and

 

(iii)         to the extent any such payments are made in cash, any re-invested
amounts are also made in cash;

 

(d)           any payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable equity
made in order to enable payments of dividends or distributions by the Ultimate
Parent to its shareholders or the repurchase of capital stock of the Ultimate
Parent:

 

(i)            in an amount of up to £10 million per annum plus, at any time
after 1 January 2007, an additional amount per annum, up to the maximum amount
specified below determined by reference to the Leverage Ratio immediately prior
to the declaration of such dividend or the making of such payment, loan or other
distribution (calculated on a pro forma basis after giving effect to such
payment) in accordance with the following table:

 

38

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Maximum Amount Per
Annum

 

 

 

Greater than 3.5 x but less than or equal to 4.5 x

 

£25 million

 

 

 

Greater than 3.0 x but less than or equal to 3.5 x

 

£50 million

 

 

 

Less than or equal to 3.0 x

 

No Limit

 

(ii)           in an amount of up to £200 million from the cash proceeds of a
Content Transaction; and

 

(iii)         in an amount of up to £200 million from the cash proceeds of a
Business Division Transaction provided that the Leverage Ratio immediately prior
to the declaration of such dividend or the making of such payment, loan or other
distribution is less than 4.0:1,

 

in each case, provided always that no Event of Default has occurred or is
continuing or would result following such payment;

 

(e)           any payments made pursuant to and in accordance with the Tax
Cooperation Agreement provided that a copy of the certification or filings
referred to in clause 5 of the Tax Cooperation Agreement, as the case may be,
shall have been provided to the Facility Agent not less than five Business Days
before such payment is to be made;

 

(f)            the payment of preference distributions in accordance with the
terms and conditions of the outstanding redeemable preference shares of Sit-up
provided that the aggregate amount of all such preference distributions paid in
any financial year shall not exceed £1,000 and any payment with respect to the
purchase or redemption by any member of the Group of all or any portion of the
outstanding redeemable preference shares of Sit-up pursuant to the terms of the
Sit-up Acquisition Documents (including any such payment as may be permitted
under the articles of association of Sit-up); or

 

(g)           any payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable equity
made pursuant to an Asset Passthrough or a Funding Passthrough, in each case,
funded solely from cash generated by entities outside of the Bank Group.

 

“Plan” means any pension plan as defined in section 3(2) of ERISA, which (i) is
maintained or contributed to by (or to which there is an obligation to
contribute by) any member of the Group or an ERISA Affiliate, and each such plan
for the 5 year period immediately following the latest date on which any member
of the Group or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan and (ii) is subject to ERISA, but
excluding any Multiemployer Plan.

 

“Project Company” means a Subsidiary of a company (or a person in which such
company has an interest) which has a special purpose and whose creditors have no
recourse to any member of the Bank Group in respect of Financial Indebtedness of
that Subsidiary or person, as the case may be, or any of such Subsidiary’s or
person’s Subsidiaries (other than recourse to such member of the Bank Group who
had granted an Encumbrance over its shares or other interests in such Project
Company beneficially owned by it provided that such recourse is limited to an
enforcement of such an Encumbrance).

 

39

--------------------------------------------------------------------------------


 

“Proportion” in relation to a Lender, means:

 

(a)           in relation to an Advance to be made under this Agreement, the
proportion borne by such Lender’s Available Commitment in respect of the
relevant Facility, the relevant Borrower and the relevant currency to the
relevant Available Facility;

 

(b)           in relation to an Advance or Advances outstanding under this
Agreement, the proportion borne by such Lender’s share of the Sterling Amount of
such Advance or Advances to the total Sterling Amount thereof;

 

(c)           if paragraph (a) does not apply and there are no Outstandings, the
proportion borne by the aggregate of such Lender’s Available Commitment to the
Available Facilities (or if the Available Facilities are then zero, by its
Available Commitment to the Available Facilities immediately prior to their
reduction to zero); and

 

(d)           if paragraph (b) does not apply and there are any Outstandings,
the proportion borne by such Lender’s share of the Sterling Amount of the
Outstandings to the Sterling Amount of all the Outstandings for the time being.

 

“Protected Party” means a Finance Party or any Affiliate of a Finance Party
which is or will be, subject to any Tax Liability in relation to any amount
payable under or in relation to a Finance Document.

 

“Qualifying UK Lender” means in relation to a payment of interest on a
participation in an Advance to a UK Borrower, a Lender which is:

 

(a)           a UK Bank Lender;

 

(b)           a UK Non-Bank Lender; or

 

(c)           a UK Treaty Lender.

 

“Quarter Date” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Quotation Date” means, in relation to any currency and any period for which an
interest rate is to be determined:

 

(a)           if the relevant currency is Sterling, the first day of that
period;

 

(b)           if the relevant currency is euro, 2 TARGET Days before the first
day of that period; or

 

(c)           in relation to any other currency, 2 Business Days before the
first day of that period,

 

provided that if market practice differs in the Relevant Interbank Market for a
currency, the Quotation Date for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Date will be the
last of those days).

 

“Redemption Consideration” means the $16.25 cash consideration payable in
respect of each of the Ultimate Parent’s common stock that the Ultimate Parent’s
shareholders will receive in the Merger.

 

“Reference Banks” means the principal London offices of Barclays Bank plc,
Citigroup and The Bank of New York or such other bank or banks as may be
appointed as such by the Facility Agent after consultation with the Company.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as

 

40

--------------------------------------------------------------------------------


 

from to time in effect and any successor to all or any portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

 

“Relevant Interbank Market” means, in relation to euro, the European Interbank
Market and in relation to any other currency, the London interbank market
therefor.

 

“Relevant Page” means the page of the Reuters or Telerate screen on which is
displayed in relation to LIBOR, BBA LIBOR for the relevant currency, or, in
relation to EURIBOR, the European offered rates for euro, or, if such page or
service shall cease to be available, such other page or service which displays
the London interbank offered rates for the relevant currency as the Facility
Agent, after consultation with the Lenders and the Company, shall select.

 

“Relevant Tax Jurisdiction” means:

 

(a)           the United Kingdom, in relation to a UK Borrower;

 

(b)           the United States of America, in relation to the US Borrower; and

 

(c)           any jurisdiction in which any person is liable to tax by reason of
its domicile, residence, place of management or other similar criteria (but not
any jurisdiction in respect of which that person is liable to tax by reason only
of its having a source of income in that jurisdiction).

 

“Renewal Request” means, in relation to a Documentary Credit, a Utilisation
Request therefor, in respect of which the proposed Utilisation Date stated in it
is the Expiry Date of an existing Documentary Credit and the proposed Sterling
Amount is the same or less than the Sterling Amount of that existing Documentary
Credit.

 

“Repayment Date” means:

 

(a)           in relation to any Revolving Facility Advance, the last day of its
Term;

 

(b)           in respect of the A Facility Outstandings and the A1 Facility
Outstandings, each of the dates specified in Clause 9.1 (Repayment of A Facility
Outstandings and A1 Facility Outstandings) as a Repayment Date in respect of the
relevant Term Facility Outstandings, and

 

(c)           in respect of the B1 Facility Outstandings, the relevant Final
Maturity Date,

 

provided that if any such day is not a Business Day in the relevant jurisdiction
for payment, the Repayment Date will be the next succeeding Business Day in the
then current calendar month (if there is one) or the preceding Business Day (if
there is not).

 

“Repayment Instalment” means, in respect of the A Facility Outstandings and the
A1 Facility Outstandings, the amounts required to be paid by way of repayment on
each Repayment Date, as specified in Clause 9.1 (Repayment of A Facility
Outstandings and A1 Facility Outstandings), as an A Facility Repayment
Instalment or an A1 Facility Repayment Instalment (as applicable).

 

“Repeating Representations” means the representations and warranties set out in
Clauses 21.2 (Due Organisation), 21.5 (No Immunity), 21.6 (Governing Law and
Judgments), 21.7 (All Actions Taken), 21.9 (Binding Obligations), 21.10 (No
Winding Up), 21.11 (No Event of Default), 21.18 (Execution of

 

41

--------------------------------------------------------------------------------

 


 

Finance Documents), 21.27 (Investment Company Act), 21.28 (Margin Stock), 21.34
(US Patriot Act) and 21.36 (Compliance with ERISA).

 

“Reservations” means:

 

(a)           the principle that equitable remedies are remedies which may be
granted or refused at the discretion of the court, the limitation of enforcement
by laws relating to bankruptcy, insolvency, liquidation, reorganisation, court
schemes, moratoria, administration and other laws generally affecting the rights
of creditors, the time barring of claims under any applicable law, the
possibility that an undertaking to assume liability for or to indemnify against
non-payment of any stamp duty or other tax may be void, defences of set-off or
counterclaim and similar principles;

 

(b)           anything analogous to any of the matters set out in paragraph
(a) above under any laws of any applicable jurisdiction;

 

(c)           the reservations in or anything disclosed by any of the Legal
Opinions;

 

(d)           any circumstance arising through a failure to obtain any consent
from the lenders under the Existing Credit Facilities or the Existing Baseball
Facilities to (i) the execution of the Finance Documents, (ii) the exercise of
any rights or the performance of any obligations under the Finance Documents or
(iii) any other matter contemplated by the Finance Documents; and

 

(e)           any circumstance arising through a failure to obtain any consent
from any lessor, licensor or other counterparty whose consent is required to the
grant of any Security over any lease, licence or other agreement or contract on
or before the execution of a Security Document.

 

“Restricted Guarantors” means:

 

(a)           each of the Original Guarantors listed in Part 2 of Schedule 2
(The Restricted Guarantor); and

 

(b)           any other Guarantor that accedes to this Agreement pursuant to
Clause 26.2 (Acceding Guarantors), which is (i) incorporated, created or
organised under the laws of the United States of America or any State of the
United States of America (including the District of Columbia) and is a “United
States person” (as defined in Section 7701(a)(30) of the Code); or (ii) treated
for US federal income tax purposes as a disregarded entity that is a branch of a
Guarantor described in sub-paragraph (b)(i) hereof.

 

“Restricted Party” means any person listed in the Annex to the Executive Order
referred to in the definition of “Anti-Terrorism Laws” or on the “Specially
Designated Nationals and Blocked Persons” list maintained by the Office of
Foreign Assets Control of the United States Department of the Treasury;

 

“Revolving Facility” means the revolving loan facility (including any Ancillary
Facility and the Documentary Credit facility) granted to the relevant Borrower
pursuant to Clause 2.1(d) (The Facilities).

 

“Revolving Facility Instructing Group” means:

 

(a)           before any Utilisation of the Revolving Facility under this
Agreement, a Lender or group of Lenders whose Available Revolving Facility
Commitments amount in aggregate to more than 66 2/3% of the Available Revolving
Facility; and

 

42

--------------------------------------------------------------------------------


 

(b)           thereafter, a Lender or group of Lenders to whom in aggregate more
than 66 2/3% of the aggregate amount of the Revolving Facility Outstandings are
(or if there are no Revolving Facility Outstandings at such time, immediately
prior to their repayment, were then) owed,

 

in each case calculated in accordance with the provisions of Clause 43.9
(Calculation of Consents).

 

“Revolving Facility Margin” means, in relation to Revolving Facility Advances
and subject to Clause 13.3 (Margin Ratchet for Revolving Facility Advances),
1.625% per annum.

 

“Revolving Facility Outstandings” means, at any time, the aggregate outstanding
amount of each Revolving Facility Advance and of each Outstanding L/C Amount.

 

“Rollover Advance” has the meaning ascribed to it in Clause 8.2 (Rollover
Advances).

 

“Screenshop” means Screenshop Limited, a company incorporated under the laws of
England and Wales with registered number 3529106.

 

“Screenshop Intra-Group Loan Agreement” means the loan agreement dated 10
May 2005 between Screenshop and Flextech Broadband Limited.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security” means the Encumbrances created or purported to be created pursuant to
the Security Documents.

 

“Security Documents” means:

 

(a)           each of the Initial Security Documents and the Subsequent Security
Documents;

 

(b)           any security documents required to be delivered by an Acceding
Obligor pursuant to Clauses 26.1 (Acceding Borrowers) and 26.2 (Acceding
Guarantors);

 

(c)           any other document executed at any time by any member of the Group
conferring or evidencing any Encumbrance for or in respect of any of the
obligations of the Obligors under this Agreement whether or not specifically
required by this Agreement; and

 

(d)           any other document executed at any time pursuant to Clause 24.12
(Further Assurance) or any similar covenant in any of the Security Documents
referred to in paragraph (a) to (d) above.

 

“Security Trust Agreement” means that certain security trust agreement dated on
or about the Merger Closing Date made between the Security Trustee and the
Lenders and relating to the appointment of the Security Trustee as trustee of
the Security.

 

“Senior Fees Letter” means the letter dated 3 March 2006 from the Bookrunners to
NTL and the Company in relation to the fees payable to the Bookrunners for
arranging and underwriting the Facilities.

 

“Short Term Notes” means the notes to be issued by the Company  to the US
Borrower after the first Utilisation of the B1 Facility hereunder.

 

“Sit-up” means sit-up Limited, a company incorporated under the laws of England
and Wales with registered number 3877786 and having its registered office at
179-181 The Vale, Acton, London  W3 7RW.

 

43

--------------------------------------------------------------------------------


 

“Sit-up Acquisition Documents” means each of:

 

(a)           the share purchase deed between Screenshop and Alpine Situp LLC
for the sale of 1,991,841 preference shares and 565,919 warrants to subscribe
for ordinary shares in the capital of Sit-up, dated 23 March 2005;

 

(b)           the offer document dated on or about 10 May 2005 which describes
the terms and conditions of the recommended offer made by Screenshop to purchase
the issued and to be issued shares of Sit-up;

 

(c)           the share purchase agreement between Screenshop, John Egan, Ashley
Faull and Christopher Manson dated on or around 10 May 2005;

 

(d)           the subscription agreement between the Sit-up, Screenshop,
Flextech Broadband Limited, John Egan, Ashley Faull and Christopher Manson
entered into on or about 10 May 2005.

 

(e)           and any other document designated as an “Sit-up Acquisition
Document” in writing to the Facility Agent by the Company.

 

“Solvent” and “Solvency” mean, with respect to any US Obligor on a particular
date, that on such date (a) the value of the property of such US Obligor (both
at present and present fair and present fair sales value) is greater than the
total amount of liabilities, including, without limitation, contingent and
unliquidated liabilities, of such US Obligor as such liabilities mature,
(b) such person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such person’s ability to pay such debts and
liabilities as they mature and (c) such US Obligor is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such person’s property would constitute an unreasonably small capital. 
The amount of contingent and unliquidated liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Solvent Liquidation” has the meaning given to such term in Clause 25.20
(Solvent Liquidation).

 

“Stand Alone Baseball Financing” means Financial Indebtedness which is incurred
either:

 

(a)           following the cancellation of the A1 Facility and the B1 Facility,
for the purposes set out in paragraph (b) of Clause 2.3 (Purposes); or

 

(b)           for the purposes of refinancing the Total Baseball Debt,

 

provided that in each case:

 

(i)            the aggregate principal amount of such Financial Indebtedness
does not exceed £500 million;

 

(ii)           the annual interest expense of such Financial Indebtedness is no
greater than the interest expense payable under an equivalent principal amount
of A1 Facility or B1 Facility which is cancelled in accordance with Clause 10.1
(Voluntary Cancellation) or (as applicable) an equivalent principal amount of
the Total Baseball Debt being prepaid;

 

(iii)         immediately prior to the incurrence of such Financial
Indebtedness, the Bank Group is in compliance with the financial covenants set
out in Clause 23.2 (Ratios);

 

(iv)          no creditor in respect of such Financial Indebtedness shall at any
time have any

 

44

--------------------------------------------------------------------------------


 

recourse to any member of the Bank Group;

 

(v)            such Financial Indebtedness may benefit from guarantees and first
priority security over the assets of members of the Baseball Group but not any
member of the Bank Group;

 

(vi)          following consummation of the Stand Alone Baseball Financing any
transactions entered into between the Bank Group and the Baseball Group shall be
subject to the provisions of Clause 25.10 (Transactions with Affiliates); and

 

(vii)         any such Stand Alone Baseball Financing is completed by 31
December 2006.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group or any successor
thereof.

 

“Statutory Requirements” means any applicable provision or requirement of any
Act of Parliament (including without limitation, the Communications Act 2003 and
the Broadcasting Acts 1990 and 1996) or any instrument, rule or order made under
any Act of Parliament or any regulation or by-law of any local or other
competent authority or any statutory undertaking or statutory company which has
jurisdiction in relation to the carrying out, use, occupation, operation of the
properties or the businesses of any member of the Bank Group carried out
thereon.

 

“Sterling Amount” means at any time:

 

(a)           in relation to an Advance denominated in Sterling, the amount
thereof, and in relation to any other Advance, the Sterling equivalent of the
amount specified in the Utilisation Request (as at the date thereof) for that
Advance, in each case, as adjusted, if necessary, in accordance with the terms
of this Agreement and to reflect any repayment, consolidation or division of
that Advance;

 

(b)           in relation to a Documentary Credit, (i) if such Documentary
Credit is denominated in Sterling, the Outstanding L/C Amount in relation to it
at such time or (ii) if such Documentary Credit is not denominated in Sterling,
the equivalent in Sterling of the Outstanding L/C Amount at such time,
calculated as at the later of (1) the date which falls 2 Business Days before
its issue date or any renewal date or (2) the date of any revaluation pursuant
to Clause 5.3 (Revaluation of Documentary Credits);

 

(c)           in relation to any Ancillary Facility granted by a Lender, the
amount of its Revolving Facility Commitment converted to provide its Ancillary
Facility Commitment as at the time of such conversion; and

 

(d)           in relation to any Outstandings, the aggregate of the Sterling
Amounts (calculated in accordance with paragraphs (a), (b) and (c) above) of
each outstanding Advance and/or Outstanding L/C Amount, made under the relevant
Facility or Facilities (as the case may be) and/or in relation to Ancillary
Facility Outstandings, (i) if such Outstandings are denominated in Sterling, the
aggregate amount of it at such time and (ii) if such Outstandings are not
denominated in Sterling, the Sterling equivalent of the aggregate amount of it
at such time.

 

“Steps Paper” means the alternative papers entitled “Steps Plan: Version 1 –
Combination of NTL, Telewest and Virgin Mobile before Structures 1 and 2” and
“Steps Plan: Version 2 – Combination of NTL, Telewest and Virgin Mobile after
Structures 1 and 2”, in each case, as agreed between NTL and the Bookrunners
setting out the restructuring steps affecting the Telewest Group and NTL Group
occurring prior to, on and following the Merger Closing Date.

 

“Structure 2 Senior Facilities Agreement” means the senior facilities agreement
agreed to by the parties hereto to become effective following implementation and
completion of the restructuring steps

 

45

--------------------------------------------------------------------------------


 

referred to in the Steps  Paper as “Second Alternative (Structure 2) – Final
Structure”, the form of which is attached to this Agreement as Annex A.

 

“Structure Notice” means the structure notice (if any) to be delivered by NTL
and the Company to the Bookrunners, in accordance with the provisions of the
Commitment Letter, pursuant to which NTL and the Company elect to implement the
restructuring steps referred to in the Steps Paper as “Post-Combination
Restructuring - Second Alternative (Structure 2)”.

 

“Structuring Completion Date” means the date falling 3 months after the Merger
Closing Date.

 

“Structuring Date” means the date proposed in the Structure Notice on which the
relevant restructuring steps referred to in the Steps Paper as “Post-Combination
Restructuring - Second Alternative (Structure 2)” are to be effected, which
shall be a date falling no later than the Structuring Completion Date and shall
be no less than 4 Business Days after the date of the Structure Notice.

 

“Subordinated Funding” means any loan made to any Obligor by any member of the
Group, that is not an Obligor which:

 

(a)           constitutes Parent Intercompany Debt;

 

(b)           is an intercompany loan arising under the arrangements referred to
in paragraph (c) of the definition of “Permitted Payments”;

 

(c)           is an intercompany loan existing as at the date of this Agreement
(including any inter-company loan the benefit of which has, at any time after
the date of this Agreement, been assigned to any other member of the Group,
where such assignment is not otherwise prohibited by this Agreement); or

 

(d)           constitutes Equity Equivalent Funding,

 

provided that, the relevant debtor and creditor are party to the Group
Intercreditor Agreement as an Intergroup Debtor or Intergroup Creditor (as such
terms are defined in the Group Intercreditor Agreement), respectively, or where
the relevant debtor and creditor are party to such other subordination
arrangements as may be satisfactory to the Facility Agent, acting reasonably.

 

“Subscriber” means any person who has entered into an agreement (which has not
expired or been terminated) with an Obligor to be provided with services by an
Obligor through the operation of telecommunications and/or television systems
operated by the Bank Group in accordance with applicable Telecommunications,
Cable and Broadcasting Laws (including any part of such system and all
modifications, substitutions, replacements, renewals and extensions made to such
systems).

 

“Subsequent Information Memorandum” means the Initial Information Memorandum
updated to reflect any changes to the terms of the Facilities made since
October 2005, the Baseball Acquisition and the business, assets, financial
condition and prospects of the Baseball Group.

 

“Subsequent Security Documents” means the security documents listed in paragraph
4 of Part 6 of Schedule 4 (Baseball Conditions Subsequent Documents).

 

“Subsidiary” of a company shall be construed as a reference to:

 

(a)           any company:

 

(i)            more than 50% of the issued share capital or membership interests
of which is beneficially owned, directly or indirectly, by the first-mentioned
company; or

 

46

--------------------------------------------------------------------------------


 

(ii)           where the first-mentioned company has the right or ability to
control directly or indirectly the affairs or the composition of the board of
directors (or equivalent of it) of such company; or

 

(iii)         which is a Subsidiary of another Subsidiary of the first-mentioned
company; or

 

(b)           for the purposes of Clause 22 (Financial Information) and Clause
23 (Financial Condition) and any provision of this Agreement where the financial
terms defined in Clause 23 (Financial Condition) are used,  any legal entity
which is accounted for under applicable GAAP as a Subsidiary of the
first-mentioned company.

 

“Successful Syndication” has the meaning given to it in the Senior Fees Letter.

 

“Syndication Date” means the date specified by the Bookrunners (and notified to
the Facility Agent and the Company) as the day on which Successful Syndication
has occurred.

 

“Takeover Code” means the City Code on Takeovers and Mergers as administered by
the Takeover Panel.

 

“Takeover Panel” means the Panel on Takeovers and Mergers.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.

 

“Tax Cooperation Agreement” means the agreement to be entered into following the
date hereof between the Ultimate Parent, the Company and TCN relating to
arrangements in connection with, amongst other things, the payment of US taxes
in form and substance agreed with the Facility Agent and the Mandated Lead
Arrangers.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any tax.

 

“Tax Deduction” means a deduction or withholding for or on account of tax from a
payment made or to be made under a Finance Document.

 

“Tax Losses” means any amount capable of surrender pursuant to Chapter IV of
Part X of the Taxes Act.

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Tax Liability” has the meaning set out in paragraph (e) of Clause 17.3 (Tax
Indemnity).

 

“Tax Payment” means the increase in any payment made by an Obligor to a Finance
Party under paragraph (c) of Clause 17.1 (Tax Gross-up) or any amount payable
under paragraph (d) of Clause 17.1 (Tax Gross-up) or under Clause 17.3 (Tax
Indemnity).

 

“TCN Group” means TCN and its Subsidiaries from time to time.

 

“Telecommunications, Cable and Broadcasting Laws” means the Telecommunications
Act 1984, the Broadcasting Act 1990 (together with the Broadcasting Act 1996),
the Communications Act 2003 and all other laws, statutes, regulations and
judgments relating to broadcasting or telecommunications or cable television or
broadcasting applicable to any member of the Bank Group, and/or the business
carried on by, any member of the Bank Group (for the avoidance of doubt, not
including laws, statutes, regulations or judgments relating solely to consumer
credit, data protection or intellectual property).

 

“Telewest Group” means the Ultimate Parent and its Subsidiaries from time to
time.  For information

 

47

--------------------------------------------------------------------------------


 

purposes only, the members of the Telewest Group as at the date of this
Agreement and prior to the Merger taking place, are listed in Part 2 of
Schedule 9 (Members of the Telewest Group).

 

“Telewest UK” means Telewest UK Limited, a company incorporated in England &
Wales with registered number 04925679 and having its registered office at Export
House, Cawsey Way, Woking, Surrey GU21 6QX.

 

“Term” means:

 

(a)           in relation to a Revolving Facility Advance, the period for which
such Advance is borrowed as specified in the relevant Utilisation Request; and

 

(b)           in relation to any Documentary Credit, the period from the date of
its issue until its Expiry Date.

 

“Term Facilities” means the A Facility, the A1 Facility and the B1 Facility and
“Term Facility” means any of them, as the context requires.

 

“Term Facility Advance” means any A Facility Advance, an A1 Facility Advance or
B1 Facility Advance and “Term Facility Advances” shall be construed accordingly.

 

“Term Facility Outstandings” means, at any time, the aggregate of the A Facility
Outstandings, the A1 Facility Outstandings and the B1 Facility Outstandings, at
such time.

 

“Termination Date” means:

 

(a)           in relation to the Revolving Facility, the date which is 30 days
prior to the Final Maturity Date in respect of the Revolving Facility;

 

(b)           in relation to the A Facility, the earlier of (i) 2 October 2006
or (ii) the Merger Closing Date;

 

(c)           in relation to the A1 Facility and the B1 Facility, the earlier of
(i) 2 October 2006 or (ii) the date falling 15 days after the Baseball Effective
Date; and

 

(d)           in relation to each Ancillary Facility, the relevant Ancillary
Facility Termination Date.

 

“Total Baseball Debt” means all amounts drawn under the A1 Facility and the B1
Facility by Baseball Cash Bidco and used for any of the purposes specified in
paragraph (b) of Clause 2.3 (Purpose) (including without limitation, any
principal amounts, prepayment penalties, make-whole payments, accrued interest
and Break Costs relating thereto).

 

“Transfer Date” means, in relation to any Transfer Deed, the effective date of
such transfer as specified in such Transfer Deed.

 

“Transfer Deed” means a duly completed deed of transfer and accession in the
form set out in Schedule 3 (Form of Deed of Transfer and Accession) which has
been executed as a deed by a Lender and a Transferee whereby such Lender seeks
to transfer to such Transferee all or a part of such Lender’s rights, benefits
and obligations under this Agreement as contemplated in Clause 37 (Assignments
and Transfers) and such Transferee agrees to accept such transfer and to be
bound by this Agreement and to accede to the HYD Intercreditor Agreement, the
Group Intercreditor Agreement and the Security Trust Agreement.

 

“Transferee” means a bank or other institution to which a Lender seeks to
transfer all or part of its rights, benefits and obligations under this
Agreement pursuant to and in accordance with Clause 37 (Assignments and
Transfers).

 

48

--------------------------------------------------------------------------------


 

“UK Bank Lender” means, in relation to a payment of interest on a participation
in an Advance to a Borrower, a Lender which is beneficially entitled to and
within the charge to United Kingdom corporation tax as regards that payment and
(a) if the participation in that Advance was made by it, is a Lender which is a
“bank” (as defined for the purposes of section 349 of the Taxes Act in
section 840A of the Taxes Act) or (b) if the participation in that Advance was
made by a different person, such person was a “bank” (as defined for the
purposes of section 349 of the Taxes Act in section 840A of the Taxes Act) at
the time that Advance was made.

 

“UK Borrowers” means:

 

(a)           as at the date of the Agreement, each of the Company, TCN and
NTLIH Sub; and

 

(b)           thereafter, any Acceding Borrower that is liable to corporation
tax in the United Kingdom,

 

excluding any UK Borrower which has been liquidated in accordance with the
provisions of Clause 25.20 (Solvent Liquidation) but including the relevant
Successor Entity (provided it is also liable to corporation tax in the United
Kingdom) thereafter, and “UK Borrower” means any of them.

 

“UK Channel Management” means UK Channel Management Limited, a company
incorporated in England & Wales with registered number 3322468, whose registered
office is at Export House, Cawsey Way, Woking, Surrey GU21 6QX.

 

“UK Channel Management Group” means the UK Channel Management and its
Subsidiaries from time to time.

 

“UK Channel Management Security Trustee Undertakings” means the agreement to be
entered into on or following the Merger Closing Date between the Security
Trustee, BBC Worldwide Limited, Flextech Broadband Limited and United Artists
Investments Limited in relation to the shareholders’ agreement relating to UK
Channel Management.

 

“UK Gold” means UK Gold Holdings Limited, a company incorporated in England and
Wales with registered  number 3298738, whose registered office is at Export
House, Cawsey Way, Woking, Surrey GU21 6QX.

 

“UK Gold Group” means UK Gold and its Subsidiaries from time to time.

 

“UK Gold Security Trustee Undertaking” means the agreement to be entered into on
or following the Merger Closing Date between the Security Trustee, BBC Worldwide
Limited and Flextech Broadband Limited in relation to the shareholders agreement
relating to UK Gold.

 

“UK Holdcos” means NTL Cable, Telewest UK, and, provided that the step described
in the Steps Paper entitled “Post-Combination Restructuring-Alternative Step 6x
(Structure 1)” is not implemented, New UK and New UK2, and “UK Holdco” means any
of them.

 

“UK Non-Bank Lender” means, in relation to a payment of interest on an Advance
to a Borrower:

 

(a)           a Lender which is beneficially entitled to the income in respect
of which that payment is made and is a UK Resident company (the first condition
set out in section 349B of the Taxes Act); or

 

(b)           a Lender which satisfies one of the other conditions set out in
section 349B of the Taxes Act,

 

where H.M. Revenue & Customs has not given a direction under section 349C of the
Taxes Act which relates to that payment of interest on an Advance to such
Borrower.

 

49

--------------------------------------------------------------------------------


 

“UK Pension Scheme” means a pension scheme in which any member of the Group
participates or has at any time participated, and which has its main
administration in the United Kingdom or is primarily for the benefit of
employees in the United Kingdom.

 

“UK Resident” means a person who is resident in the United Kingdom for the
purposes of the Taxes Act and “non-UK Resident” shall be construed accordingly.

 

“UK Treaty Lender” means in relation to a payment of interest on an Advance to a
UK Borrower, a Lender which is entitled to claim full relief from liability to
taxation otherwise imposed by such UK Borrower’s Relevant Tax Jurisdiction (in
relation to that Lender’s participation in Advances made to such UK Borrower) on
interest under a Double Taxation Treaty and which does not carry on business in
that UK Borrower’s Relevant Tax Jurisdiction through a permanent establishment
with which that Lender’s participation in that Advance is effectively connected
and, in relation to any payment of interest on any Advance made by that Lender,
such UK Borrower has received notification in writing from H.M. Revenue &
Customs authorising such UK Borrower to pay interest on such Advances without
any Tax Deduction.

 

“UKTV Group” means each of the UK Channel Management Group, UK Gold Group and
UKTV New Ventures Group.

 

“UKTV Joint Ventures” means each of UK Channel Management, UK Gold and UKTV New
Ventures.

 

“UKTV New Ventures” means UKTV New Ventures Limited, a company incorporated in
England and Wales with registered number 04266373, whose registered office is at
Export House, Cawsey Way, Woking, Surrey GU21 6QX.

 

“UKTV New Ventures Group” means the UKTV New Ventures and its Subsidiaries from
time to time.

 

“UKTV New Ventures Security Trustee Undertaking” means the agreement to be
entered into on or following the Merger Closing Date between the Security
Trustee, BBC Worldwide Limited and Flextech Broadband Limited in relation to the
shareholders agreement relating to UKTV New Ventures.

 

“Ultimate Parent” means, as at the date of this Agreement, Telewest Global, or
at any time thereafter, the person (if any) that accedes to this Agreement as
the Ultimate Parent pursuant to Clause 26.3 (Acceding Holding Company).

 

“United States” or “US” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America;

 

“Unpaid Sum” means any sum due and payable by an Obligor under any Finance
Document (other than any Ancillary Facility Document) but unpaid.

 

“US Accession Lender” means in relation to a payment of interest on a
participation in an Advance, a Lender which is not a Qualifying UK Lender.

 

“US Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 USC. §§ 101 et
seq., as amended, or any successor thereto;

 

“US Dollars”, “Dollars” or “$” means the lawful currency for the time being of
the United States;

 

“US Obligors” means the US Borrower and the Restricted Guarantors, and “US
Obligor” means any of them.

 

50

--------------------------------------------------------------------------------


 

“US Paying Agent” means as at the date of this Agreement, Deutsche Bank AG, New
York Branch and at any other time, any other person that has been delegated
with, or appointed for the purposes of, carrying out the functions set out in
Clause 30.21 (US Paying Agent) subject to the terms set out in that Clause.

 

“Utilisation” means the utilisation of a Facility under this Agreement, whether
by way of an Advance, the issue of a Documentary Credit or the establishment of
any Ancillary Facility.

 

“Utilisation Date” means:

 

(a)           in relation to an Advance, the date on which such Advance is (or
is requested) to be made;

 

(b)           in relation to a utilisation by way of Ancillary Facility, the
date on which such Ancillary Facility is established; and

 

(c)           in relation to a utilisation by way of Documentary Credit, the
date on which such Documentary Credit is to be issued,

 

in each case, in accordance with the terms of this Agreement.

 

“Utilisation Request” means:

 

(a)           in relation to an Advance a duly completed notice in the form set
out in Part 1 to Schedule 5 (Form of Utilisation Request (Advances)); or

 

(b)           in relation to a Documentary Credit, a duly completed notice in
the form set out in Part 2 to Schedule 5 (Form of Utilisation Request
(Documentary Credits)).

 

“Vanilla Certain Funds Period” means, in relation to the A Facility, the period
commencing on the date of this Agreement and ending on the earlier of (i) 2
October 2006 and (ii) the Merger Closing Date.

 

“Vanilla Clean-Up Period” means the period commencing on the Merger Closing Date
and ending on the date falling 4 months and 2 weeks thereafter.

 

“Vanilla Drawstop Default” means an Event of Default arising under any of the
following provisions:

 

(a)           with respect to NTL, the Company, TCN or the Merger Sub only,
Clause 27.1 (Non-Payment);

 

(b)           with respect to the Company or TCN only, Clause 27.2 (Covenants)
by virtue of a breach of the covenant in Clause 25.2 (Negative Pledge) which has
a material adverse effect on the Security (taken as a whole);

 

(c)           with respect to NTL, the Company, TCN or the Merger Sub only,
Clause 27.4 (Misrepresentation) by virtue of a breach of any of the
representations and warranties in Clause 21.2 (Due Organisation); or

 

(d)           with respect to NTL, the Company, TCN and the Merger Sub only,
Clause 27.6 (Insolvency), Clause 27.7 (Winding-Up), Clause 27.8 (Execution and
Distress) or Clause 27.9 (Similar Events) other than any such event which is
caused by the occurrence or potential occurrence of another Event of Default.

 

“Vendor Financing Arrangements” means any arrangement, contractual or otherwise,
pursuant to which credit or other financing is provided or arranged by a
supplier (or any of its Affiliates) of assets

 

51

--------------------------------------------------------------------------------


 

(including equipment) and/or related services to a member of the Bank Group in
connection with such supply of assets and/or services.

 

“Voting Stock” of a person means all classes of capital stock, share capital or
other interests (including partnership interests) of such person then
outstanding and normally entitled (without regard to the occurrence of any
contingency, other than resulting from any default under any instrument until
such default occurs) to vote in the election of directors, managers or trustees
thereof.

 

“Whitewash Documents” means certified copies of all applicable resolutions,
statutory declarations, auditors’ reports and other documents required by
sections 155 to 158 of the Act to enable any company to provide any financial
assistance applicable to it.

 

“Working Capital” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 


1.2          ACCOUNTING EXPRESSIONS


 

All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with GAAP.

 


1.3          CONSTRUCTION

 

Unless a contrary indication appears, any reference in this Agreement to:

 

the “Facility Agent”, the “US Paying Agent”, the “Administrative Agent”, a
“Mandated Lead Arranger”, a “Joint Lead Arranger”, a “Bookrunner”, the “Security
Trustee”, a “Hedge Counterparty”, the “L/C Bank”, an “Ancillary Facility Lender”
or a “Lender” shall be construed so as to include their respective and any
subsequent successors, Transferees and permitted assigns in accordance with
their respective interests;

 

“agreed form” means, in relation to any document, in the form agreed by or on
behalf of the Bookrunners and the Company prior to the date of this Agreement;

 

“company” includes any body corporate;

 

“continuing” in relation to an Event of Default, or a Default shall be construed
as meaning that (a) the circumstances constituting such Event of Default or
Default continue or (b) neither the Facility Agent (being duly authorised to do
so) nor the Lenders have waived in accordance with this Agreement, such of its
or their rights under this Agreement as arise as a result of that event;

 

“determines” or “determined” means, save as otherwise provided herein, a
determination made in the absolute discretion of the person making the
determination;

 

the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the second
currency at the Facility Agent’s Spot Rate of Exchange at or about 11:00 a.m. on
the relevant date for the purchase of the first currency with the second
currency or for the purposes of determining any amounts testing any covenant or
determining whether an Event of Default has occurred under this Agreement:

 


(A)           IN THE CASE OF ANY BASKET OR THRESHOLD AMOUNT QUALIFYING A
COVENANT:


 

(I)            IN ORDER TO DETERMINE HOW MUCH OF SUCH BASKET OR THRESHOLD HAS
BEEN USED AT ANY TIME, FOR EACH TRANSACTION ENTERED INTO IN RELIANCE UPON THE
UTILISATION OF SUCH BASKET OR IN RELIANCE UPON SUCH THRESHOLD NOT BEING REACHED
PRIOR TO SUCH TIME, THE DATE UPON WHICH SUCH TRANSACTION WAS ENTERED INTO; AND

 

52

--------------------------------------------------------------------------------


 

(II)           IN ORDER TO DETERMINE THE PERMISSIBILITY OF A PROPOSED
TRANSACTION, ON THE DATE UPON WHICH THE PERMISSIBILITY OF THAT TRANSACTION IS
BEING TESTED FOR THE PURPOSES OF DETERMINING COMPLIANCE WITH THAT COVENANT; AND

 


(B)           IN THE CASE OF ANY BASKET OR THRESHOLD AMOUNT RELATING TO AN EVENT
OF DEFAULT, THE DATE ON WHICH THE RELEVANT EVENT IS BEING ASSESSED FOR THE
PURPOSES OF DETERMINING WHETHER SUCH EVENT OF DEFAULT HAS OCCURRED,


 

provided that in the case of Financial Indebtedness proposed to be incurred to
refinance other Financial Indebtedness denominated in a currency other than
Sterling or other than the currency in which such refinanced Financial
Indebtedness is denominated, if such refinancing would cause any applicable
Sterling-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such Sterling
denominated restriction shall be deemed not to be exceeded so long as the
principal amount of such refinancing Financial Indebtedness does not exceed the
principal amount of such Financial Indebtedness being refinanced in the
applicable currency at the then current exchange rate.

 

“month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a Business Day, it shall end on the next succeeding Business Day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the immediately preceding Business Day
provided that, if a period starts on the last Business Day in a calendar month
or if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last Business Day in that later month
(provided that in any reference to “months” only the last month in a period
shall be construed in the aforementioned manner);

 

a “repayment” shall include a “prepayment” and references to “repay” or “prepay”
shall be construed accordingly;

 

a “person” shall be construed as a reference to any person, firm, company,
whether with limited liability or otherwise, government, state or agency of a
state or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing;

 

“tax” shall be construed so as to include all present and future taxes, charges,
imposts, duties, levies, deductions or withholdings of any kind whatsoever, or
any amount payable on account of or as security for any of the foregoing, by
whomsoever on whomsoever and wherever imposed, levied, collected, withheld or
assessed together with any penalties, additions, fines, surcharges or interest
relating to it; and “taxes” and “taxation” shall be construed accordingly;

 

“VAT” shall be construed as value added tax as provided for in the Value Added
Tax Act 1994 and legislation (or purported legislation and whether delegated or
otherwise) supplemental to that Act or in any primary or secondary legislation
promulgated by the European Community or European Union or any official body or
agency of the European Community or European Union, and any tax similar or
equivalent to value added tax imposed by any country other than the United
Kingdom and any similar or turnover tax replacing or introduced in addition to
any of the same;

 

“wholly-owned Subsidiary” of a company shall be construed as a reference to any
company which has no other members except that other company and that other
company’s wholly-owned Subsidiaries or nominees for that other company or its
wholly-owned Subsidiaries; and

 

the “winding-up”, “dissolution” or “administration” of a company shall be
construed so as to include any equivalent or analogous proceedings under the Law
of the jurisdiction in which such company is incorporated, established or
organised or any jurisdiction in which such company carries

 

53

--------------------------------------------------------------------------------


 

on business, including the seeking of liquidation, winding-up, reorganisation,
dissolution, administration, arrangement, adjustment, protection from creditors
or relief of debtors.

 


1.4          CURRENCY

 

“€” and “euro” denote the lawful currency of each Participating Member State,
“£” and “Sterling” denote the lawful currency of the United Kingdom and “$” and
“Dollars” denote the lawful currency of the United States of America.

 


1.5          STATUTES

 

Any reference in this Agreement to a statute or a statutory provision shall,
save where a contrary intention is specified, be construed as a reference to
such statute or statutory provision as the same shall have been, or may be,
amended or re-enacted.

 


1.6          TIME

 

Any reference in this Agreement to a time shall, unless otherwise specified, be
construed as a reference to London time.

 


1.7          REFERENCES TO AGREEMENTS

 

Unless otherwise stated, any reference in this Agreement to any agreement or
document (including any reference to this Agreement) shall be construed as a
reference to:

 


(A)           SUCH AGREEMENT OR DOCUMENT AS AMENDED, VARIED, NOVATED OR
SUPPLEMENTED FROM TIME TO TIME;


 


(B)           ANY OTHER AGREEMENT OR DOCUMENT WHEREBY SUCH AGREEMENT OR DOCUMENT
IS SO AMENDED, VARIED, SUPPLEMENTED OR NOVATED; AND


 


(C)           ANY OTHER AGREEMENT OR DOCUMENT ENTERED INTO PURSUANT TO OR IN
ACCORDANCE WITH ANY SUCH AGREEMENT OR DOCUMENT.


 


1.8          DOCUMENTARY CREDITS

 

Any reference in this Agreement to:

 


(A)           AN AMOUNT BORROWED INCLUDES ANY AMOUNT UTILISED BY WAY OF
DOCUMENTARY CREDIT;


 


(B)           A LENDER FUNDING ITS PARTICIPATION IN A UTILISATION INCLUDES AN
INDEMNIFYING LENDER PARTICIPATING IN A DOCUMENTARY CREDIT;


 


(C)           AMOUNTS OUTSTANDING UNDER THIS AGREEMENT INCLUDE AMOUNTS
OUTSTANDING UNDER, OR IN RELATION TO, ANY DOCUMENTARY CREDIT;


 


(D)           AN OUTSTANDING AMOUNT OF A DOCUMENTARY CREDIT AT ANY TIME IS THE
MAXIMUM AMOUNT THAT IS OR MAY BE PAYABLE BY THE L/C BANK IN RESPECT OF THAT
DOCUMENTARY CREDIT AT THAT TIME;


 


(E)           A BORROWER “REPAYING” A DOCUMENTARY CREDIT OR AN ANCILLARY
FACILITY UTILISED BY WAY OF PERFORMANCE BOND MEANS:


 

(I)            THAT BORROWER PROVIDING CASH COVER FOR THAT DOCUMENTARY CREDIT OR
PERFORMANCE BOND;

 

(II)           THE MAXIMUM AMOUNT PAYABLE UNDER THE DOCUMENTARY CREDIT OR
PERFORMANCE BOND BEING REDUCED IN ACCORDANCE WITH ITS TERMS OR OTHERWISE IN A
MANNER SATISFACTORY TO

 

54

--------------------------------------------------------------------------------


 

THE L/C OR ANCILLARY FACILITY LENDER, AS THE CASE BE, IN EACH CASE, ACTING
REASONABLY; OR

 

(III)         THE L/C BANK OR ANCILLARY FACILITY LENDER, AS THE CASE BE, BEING
SATISFIED THAT IT HAS NO FURTHER LIABILITY UNDER THAT DOCUMENTARY CREDIT OR
PERFORMANCE BOND,

 

and that the amount by which a Documentary Credit or performance bond is repaid
under sub-paragraph (e)(i) or reduced under sub-paragraph (e)(ii) above is the
amount of the relevant cash cover or reduction; and

 


(F)            A BORROWER PROVIDING “CASH COVER” FOR A DOCUMENTARY CREDIT OR AN
ANCILLARY FACILITY UTILISED BY WAY OF PERFORMANCE BOND MEANS THAT BORROWER
PAYING AN AMOUNT IN THE CURRENCY OF THE DOCUMENTARY CREDIT OR PERFORMANCE BOND
TO AN INTEREST-BEARING ACCOUNT IN THE NAME OF THAT BORROWER AND THE FOLLOWING
CONDITIONS ARE MET:


 

(I)            THE ACCOUNT IS WITH THE FACILITY AGENT (IF THE CASH COVER IS TO
BE PROVIDED FOR ALL THE INDEMNIFYING LENDERS) OR WITH AN INDEMNIFYING LENDER OR
THE L/C BANK OR THE ANCILLARY FACILITY LENDER (IF THE CASH COVER IS TO BE
PROVIDED FOR THAT INDEMNIFYING LENDER OR THE L/C BANK OR ANCILLARY FACILITY
LENDER, AS THE CASE MAY BE);

 

(II)           IN THE CASE OF CASH DEPOSITED AS CASH COVER FOR A DOCUMENTARY
CREDIT, WITHDRAWALS FROM THE ACCOUNT MAY ONLY BE MADE TO PAY A FINANCE PARTY
AMOUNTS DUE AND PAYABLE TO IT UNDER THIS AGREEMENT IN RESPECT OF THAT
DOCUMENTARY CREDIT UNTIL NO AMOUNT IS OR MAY BE OUTSTANDING UNDER THAT
DOCUMENTARY CREDIT; AND

 

(III)         THE RELEVANT BORROWER HAS EXECUTED A SECURITY DOCUMENT OVER THAT
ACCOUNT, IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT OR THE FINANCE
PARTY WITH WHICH THAT ACCOUNT IS HELD, CREATING A FIRST RANKING SECURITY
INTEREST OVER THAT ACCOUNT,

 

or on such other terms as may be satisfactory to the Facility Agent, the
relevant Indemnifying Lender, the relevant Ancillary Facility Lender or the L/C
Bank.

 


1.9          HOLDING COMPANY OF ULTIMATE PARENT

 

If at any time the Ultimate Parent becomes the Subsidiary of any Holding Company
as contemplated by, inter alia, the definition of “Change of Control”, the
provisions of Clause 26.3 (Acceding Holding Company) shall apply and upon
satisfaction of the provisions thereof, any references in the Finance Documents
to “Ultimate Parent” shall thereafter be deemed to be references to such Holding
Company

 


1.10        NO PERSONAL LIABILITY

 

No personal liability shall attach to any director, officer or employee of any
member of the Group for any representation or statement made by that member of
the Group in a certificate signed by such director, officer or employee.

 


2.             THE FACILITIES

 


2.1          THE FACILITIES

 

The Lenders grant upon the terms and subject to the conditions of this
Agreement:

 


(A)           TO THE BORROWERS (OTHER THAN THE US BORROWER), A TERM LOAN
FACILITY IN A MAXIMUM AMOUNT OF £3,200,000,000 (THE “A FACILITY”) WHICH SHALL BE
AVAILABLE IN STERLING IN A SINGLE DRAWING;

 

55

--------------------------------------------------------------------------------


 


(B)           TO BASEBALL CASH BIDCO, A TERM LOAN FACILITY IN A MAXIMUM AMOUNT
OF £175,000,000 (THE “A1 FACILITY”) WHICH SHALL BE AVAILABLE IN STERLING IN A
SINGLE DRAWING;


 


(C)           TO BASEBALL CASH BIDCO, A TERM LOAN FACILITY IN A MAXIMUM AMOUNT
OF £300,000,000 (THE “B1 FACILITY”) WHICH SHALL BE AVAILABLE IN DOLLARS AND/OR
STERLING; AND


 


(D)           TO THE BORROWERS (OTHER THAN THE US BORROWER), A REVOLVING LOAN
FACILITY IN A MAXIMUM AGGREGATE AMOUNT OF £100,000,000 (THE “REVOLVING
FACILITY”) WHICH SHALL BE AVAILABLE FOR DRAWING IN EURO, DOLLARS, STERLING OR
ANY OPTIONAL CURRENCY SUBJECT TO THE UTILISATION IN FULL OF THE A FACILITY.


 


2.2          NOVATION OF B1 FACILITY

 

Subject to the provisions of Clause 37.3 (Assignments or Transfers by Lenders),
the Facility Agent may, at any time after the date falling 15 days after the
Baseball Effective Date on not less than 2 Business Days prior notice, require
Baseball Cash Bidco to (and Baseball Cash Bidco shall promptly thereafter)
transfer by way of novation and in form satisfactory to the Facility Agent, some
or all of its obligations under the B1 Facility to the US Borrower, whereupon
such US Borrower shall become the primary obligor in respect of such obligations
as if it had been the original Borrower thereof.

 


2.3          PURPOSE

 


(A)           THE A FACILITY SHALL BE APPLIED TOWARDS FINANCING:


 

(I)            THE REPAYMENT IN FULL OF ALL AMOUNTS DUE AND PAYABLE UNDER THE
EXISTING CREDIT FACILITIES (INCLUDING IN EACH CASE WITHOUT LIMITATION, BY WAY OF
PRINCIPAL, INTEREST, BREAK COSTS, FEES AND EXPENSES, COMMISSION AND ANY OTHER
PREMIUMS); AND

 

(II)           ANY FEES, COSTS AND EXPENSES DUE AND PAYABLE UNDER THE FINANCE
DOCUMENTS AND ANY OTHER FEES, COSTS AND EXPENSES INCURRED BY THE OBLIGORS IN
CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THE FINANCE DOCUMENTS,

 

provided that, for the avoidance of doubt, no portion of the A Facility (or
proceeds therefrom) may be used to finance any part of the purchase price
payable for the Merger or any related fees, costs and expenses incurred therein.

 


(B)           THE A1 FACILITY AND B1 FACILITY SHALL BE APPLIED TOWARDS FINANCING
OR REFINANCING:


 

(I)            FIRSTLY, THE ENTIRE CASH CONSIDERATION PAYABLE BY BASEBALL CASH
BIDCO IN RESPECT OF THE BASEBALL SHARES TO BE ACQUIRED BY THE BASEBALL BIDCOS
PURSUANT TO THE BASEBALL SCHEME AND ANY PAYMENTS TO HOLDERS OF OPTIONS IN
RESPECT OF THE BASEBALL SHARES WHO EXERCISE OR SURRENDER THEIR OPTIONS IN
CONNECTION WITH THE BASEBALL SCHEME;

 

(II)           SECONDLY, AFTER PAYMENT IN FULL OF THE AMOUNTS SPECIFIED IN
SUB-PARAGRAPH (I) ABOVE, THE PAYMENT OF RELATED FEES, COSTS AND EXPENSES (AND
TAXES THEREON) DUE AND PAYABLE BY OR ON BEHALF OF THE BASEBALL BIDCOS IN
CONNECTION WITH THE BASEBALL SCHEME INCLUDING ALL STAMP, REGISTRATION OR SIMILAR
TAXES THEREON; AND 

 

(III)         THIRDLY, AFTER PAYMENT IN FULL OF THE AMOUNTS SPECIFIED IN
SUB-PARAGRAPH (II) ABOVE, THE REPAYMENT IN FULL OF ALL AMOUNTS DUE AND PAYABLE
UNDER THE EXISTING BASEBALL FACILITIES (INCLUDING IN EACH CASE WITHOUT
LIMITATION, BY WAY OF PRINCIPAL, INTEREST, BREAK COSTS, FEES AND EXPENSES,
COMMISSION AND ANY OTHER PREMIUMS) ON OR AFTER THE BASEBALL EFFECTIVE DATE.

 

56

--------------------------------------------------------------------------------


 


(C)           THE REVOLVING FACILITY SHALL BE APPLIED FOR THE PURPOSES OF
FINANCING THE ONGOING WORKING CAPITAL REQUIREMENTS AND THE GENERAL CORPORATE
PURPOSES OF THE BANK GROUP AND MAY BE UTILISED BY WAY OF REVOLVING FACILITY
ADVANCES, DOCUMENTARY CREDITS OR, SUBJECT TO THE PROVISIONS OF CLAUSE 6
(ANCILLARY FACILITIES), ANCILLARY FACILITIES.


 


(D)           EACH BORROWER SHALL APPLY ALL AMOUNTS BORROWED UNDER THIS
AGREEMENT IN OR TOWARDS SATISFACTION OF THE PURPOSES REFERRED TO IN PARAGRAPHS
(A) TO (C) (AS APPLICABLE) AND NONE OF THE FINANCE PARTIES SHALL BE OBLIGED TO
CONCERN THEMSELVES WITH SUCH APPLICATION.


 


2.4          SEVERAL OBLIGATIONS

 

The obligations of each Finance Party under this Agreement are several and the
failure by a Finance Party to perform any of its obligations under this
Agreement shall not affect the obligations of any of the Obligors towards any
other party to this Agreement nor shall any other party be liable for the
failure by such Finance Party to perform its obligations under this Agreement. 

 


2.5          SEVERAL RIGHTS

 

The rights of each Finance Party are several and any debt arising under this
Agreement at any time from an Obligor to any Finance Party to this Agreement
shall be a separate and independent debt.  Each Finance Party may, except as
otherwise stated in this Agreement, separately enforce its rights under this
Agreement.

 


3.             CONDITIONS

 


3.1          VANILLA CONDITIONS PRECEDENT

 

The obligations of the Lenders to make the A Facility and the Revolving Facility
available shall be conditional upon the Facility Agent having confirmed to the
Company that it has received (or has waived in accordance with this Agreement,
the requirement to receive) the documents listed in Part 1 of Schedule 4
(Conditions Precedent to First Utilisation) and that each is satisfactory, in
form and substance, to the Facility Agent, acting reasonably.  The Facility
Agent shall notify the Company and the Lenders promptly upon being so satisfied.

 


3.2          BASEBALL CONDITIONS PRECEDENT

 

The obligations of the Lenders to make the A1 Facility and the B1 Facility
available shall be conditional upon the Facility Agent having confirmed to
Baseball Cash Bidco that it has received (or has waived in accordance with this
Agreement, the requirement to receive) the documents listed in Part 2 of
Schedule 4 (Conditions Precedent to First Baseball Utilisation) and that each is
satisfactory, in form and substance, to the Facility Agent, acting reasonably. 
The Facility Agent shall notify Baseball Cash Bidco and the Lenders promptly
upon being so satisfied.

 


3.3          VANILLA CONDITIONS SUBSEQUENT

 

The Company shall procure (and each relevant Obligor shall ensure) that:

 


(A)           IMMEDIATELY AFTER THE FIRST UTILISATION, THE MERGER SUB AND NTL
SHALL HAVE FILED THE CERTIFICATION OF MERGER WITH THE SECRETARY OF STATE OF
DELAWARE AND THE ULTIMATE PARENT SHALL HAVE FILED THE CHARTER AMENDMENT AS SET
FORTH IN SECTION 2.01(B) OF THE MERGER AGREEMENT;


 


(B)           WITHIN 30 DAYS AFTER THE MERGER CLOSING DATE (OR EARLIER, TO THE
EXTENT REQUIRED BY ANY TIME-LIMIT PRESCRIBED BY LAW) ALL INITIAL SECURITY
DOCUMENTS SHALL HAVE BEEN REGISTERED OR FILED WITH ALL APPROPRIATE AUTHORITIES
TO THE EXTENT NECESSARY FOR THE PURPOSES OF PERFECTING THE SECURITY CREATED
THEREUNDER;

 

57

--------------------------------------------------------------------------------


 


(C)           WITHIN 30 DAYS AFTER THE MERGER CLOSING DATE, THERE SHALL HAVE
BEEN DELIVERED TO THE FACILITY AGENT EACH OF THE DOCUMENTS LISTED IN PART 5 OF
SCHEDULE 4 (VANILLA CONDITIONS SUBSEQUENT DOCUMENTS) EACH IN FORM AND SUBSTANCE
SATISFACTORY TO THE FACILITY AGENT, ACTING REASONABLY; AND


 


(D)           WITHIN 10 DAYS AFTER THE MERGER CLOSING DATE, SUCH MEMBERS OF THE
TCN GROUP AS SHALL BE NECESSARY TO ENSURE THAT THE 80% SECURITY TEST (AFTER
GIVING EFFECT TO THE MERGER) IS SATISFIED, SHALL HAVE ACCEDED TO THIS AGREEMENT
AS ACCEDING GUARANTORS AND PROVIDED ALL NECESSARY DOCUMENTATION IN CONNECTION
WITH SUCH ACCESSION IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 26.2 (ACCEDING
GUARANTORS).


 

The Facility Agent shall notify the Company and the Lenders promptly upon being
so satisfied.

 


3.4          BASEBALL CONDITIONS SUBSEQUENT

 

The Baseball Cash Bidco shall procure (and the Company shall ensure) that as
soon as reasonably practicable and in any event within 90 days of the Baseball
Effective Date such members of the Baseball Group as shall be necessary to
ensure that the 80% Security Test (after giving effect to the Baseball
Acquisition) is satisfied, shall have acceded to this Agreement as Acceding
Guarantors and provided all necessary documentation required to be delivered
pursuant to the provisions of Clause 26.2 (Acceding Guarantor) and each of the
documents listed in Part 6 of Schedule 4 (Baseball Condition Subsequent
Documents), each in form and substance satisfactory to the Facility Agent,
acting reasonably.  The Facility Agent shall notify the Company and the Lenders
promptly upon being so satisfied.

 


3.5          VANILLA CERTAIN FUNDS PERIOD

 

Prior to the end of the Vanilla Certain Funds Period, no Finance Party may:

 


(A)           EXERCISE ANY RIGHTS OF RESCISSION, TERMINATION, CANCELLATION,
SET-OFF OR COUNTERCLAIM;


 


(B)           EXERCISE ANY REMEDY UNDER CLAUSE 27 (EVENTS OF DEFAULT) OR ANY
OTHER REMEDY IN CONNECTION WITH A FINANCE DOCUMENT;


 


(C)           INVOKE ANY RIGHT OR DISCRETION FOR WHICH PROVISION IS MADE IN THIS
AGREEMENT REQUIRING ANY PREPAYMENT OR REPAYMENT OF ANY A FACILITY ADVANCE, ANY
REVOLVING FACILITY ADVANCE OR ANY DOCUMENTARY CREDIT; OR


 


(D)           REFUSE TO MAKE AVAILABLE ANY A FACILITY ADVANCE FOR THE PURPOSES
SET OUT IN PARAGRAPH (A) OF CLAUSE 2.3 (PURPOSE),


 

unless either:

 

(i)            the conditions precedent to first Utilisation required by Clause
3.1 (Vanilla Conditions Precedent) are not satisfied or waived or a Borrower
fails to deliver a Utilisation Request in respect of such Utilisation; or

 

(ii)           a Vanilla Drawstop Default has occurred and is continuing,

 

provided that any matter contained in this Clause 3.5 shall be without prejudice
to the Lenders’ rights or remedies in respect of any Event of Default which has
occurred and which remains outstanding upon the expiry of the Vanilla Certain
Funds Period.

 

58

--------------------------------------------------------------------------------


 


3.6          BASEBALL CERTAIN FUNDS PERIOD

 

Prior to the end of the Baseball Certain Funds Period, no Finance Party may:

 


(A)           HAVE THE RIGHT TO PREVENT OR LIMIT THE MAKING OF ANY DRAWDOWN
UNDER THE A1 FACILITY OR THE B1 FACILITY WHETHER BY CANCELLATION, RESCISSION OR
TERMINATION OF THE A1 FACILITY AND/OR THE B1 FACILITY OR OTHERWISE (INCLUDING BY
INVOKING ANY CONDITIONS PRECEDENT OTHER THAN IN ACCORDANCE WITH CLAUSE 3.2
(BASEBALL CONDITIONS PRECEDENT) OR BY INVOKING THE PROVISIONS OF CLAUSE 15.1
(MARKET DISRUPTION);


 


(B)           MAKE OR ENFORCE ANY CLAIMS THAT IT MAY HAVE UNDER THE FINANCE
DOCUMENTS IF THE EFFECT OF SUCH CLAIM OR ENFORCEMENT WOULD PREVENT OR LIMIT THE
MAKING OF ANY DRAWDOWN UNDER THE A1 FACILITY AND/OR  THE B1 FACILITY;


 


(C)           EXERCISE ANY RIGHT OF SET-OFF, COUNTERCLAIM OR SIMILAR RIGHT OR
REMEDY IF TO DO SO WOULD PREVENT OR LIMIT THE MAKING OF ANY DRAWDOWN UNDER  THE
A1 FACILITY OR  THE B1 FACILITY; OR


 


(D)           CANCEL OR DECLARE THE A1 FACILITY AND/OR THE B1 FACILITY DUE AND
PAYABLE OR PAYABLE ON DEMAND,


 

unless either:

 

(I)            THE CONDITIONS PRECEDENT TO FIRST UTILISATION REQUIRED BY CLAUSE
3.2 (BASEBALL CONDITIONS PRECEDENT) ARE NOT SATISFIED OR WAIVED OR A BORROWER
FAILS TO DELIVER A UTILISATION REQUEST IN RESPECT OF SUCH UTILISATION;

 

(II)           A BASEBALL DRAWSTOP DEFAULT HAS OCCURRED AND IS CONTINUING; OR

 

(III)         IT IS UNLAWFUL FOR SUCH LENDER TO MAKE ANY A1 FACILITY ADVANCE
AND/OR B1 FACILITY ADVANCE,

 

provided that any matter contained in this Clause 3.6 shall be without prejudice
to the Lenders’ rights or remedies in respect of any Event of Default which has
occurred and which remains outstanding upon the expiry of the Baseball Certain
Funds Period.

 


4.             UTILISATION

 


4.1          CONDITIONS TO UTILISATION

 

Save as otherwise provided in this Agreement, an Advance will be made by the
Lenders to a Borrower or a Documentary Credit will be issued by an L/C Bank at a
Borrower’s (other than the US Borrower’s) request if:

 


(A)           IN THE CASE OF AN ADVANCE, THE FACILITY AGENT HAS RECEIVED FROM
SUCH BORROWER A DULY COMPLETED UTILISATION REQUEST IN THE RELEVANT FORM, AND IN
THE CASE OF A DOCUMENTARY CREDIT, BOTH THE FACILITY AGENT AND THE L/C BANK HAVE
RECEIVED FROM A BORROWER (OTHER THAN THE US BORROWER) A DULY COMPLETED
UTILISATION REQUEST IN THE RELEVANT FORM, IN EACH CASE, NO EARLIER THAN THE DAY
WHICH IS 10 BUSINESS DAYS AND NO LATER THAN 2:00 P.M. ON THE DAY WHICH IS
3 BUSINESS DAYS (OR IN THE CASE OF ANY DOCUMENTARY CREDIT WHICH IS NOT OR WILL
NOT BE IN THE FORM OF SCHEDULE 12 (FORM OF DOCUMENTARY CREDIT), NO LATER THAN
2:00 P.M. ON THE DAY WHICH IS 5 BUSINESS DAYS) PRIOR TO THE PROPOSED UTILISATION
DATE FOR SUCH ADVANCE OR DOCUMENTARY CREDIT, RECEIPT OF WHICH SHALL OBLIGE SUCH
BORROWER TO UTILISE THE AMOUNT REQUESTED ON THE UTILISATION DATE STATED THEREIN
UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS AGREEMENT;

 

59

--------------------------------------------------------------------------------


 


(B)           THE PROPOSED UTILISATION DATE IS A BUSINESS DAY FOR THE PROPOSED
CURRENCY OF THE ADVANCE OR DOCUMENTARY CREDIT, AS THE CASE MAY BE, WHICH IS OR
PRECEDES THE RELEVANT TERMINATION DATE;


 


(C)           IN THE CASE OF A UTILISATION BY WAY OF TERM FACILITY ADVANCE, SUCH
UTILISATION WOULD RESULT IN THE MAXIMUM PRINCIPAL AMOUNT OF THE TERM FACILITY
ADVANCE BEING UTILISED, OR IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING
FACILITY ADVANCE, SUCH UTILISATION OCCURS ON OR AFTER THE MAXIMUM PRINCIPAL
AMOUNT OF THE TERM FACILITY BEING UTILISED AND, THE PROPOSED STERLING AMOUNT OF
SUCH REVOLVING FACILITY ADVANCE IS (I) EQUAL TO THE AMOUNT OF THE AVAILABLE
REVOLVING FACILITY COMMITMENT AT SUCH TIME, OR (II) LESS THAN SUCH AMOUNT BUT
EQUAL TO A MINIMUM OF £5 MILLION, OR AN INTEGRAL MULTIPLE OF £1 MILLION;


 


(D)           IN THE CASE OF A UTILISATION BY WAY OF DOCUMENTARY CREDIT, THE
PROPOSED STERLING AMOUNT OF SUCH DOCUMENTARY CREDIT IS (I) EQUAL TO THE AMOUNT
OF THE AVAILABLE REVOLVING FACILITY OR (II) LESS THAN SUCH AMOUNT BUT EQUAL TO
OR MORE THAN £1 MILLION OR SUCH LESSER AMOUNT AS THE L/C BANK MAY AGREE;


 


(E)           IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING FACILITY
ADVANCE, IMMEDIATELY AFTER THE MAKING OF SUCH ADVANCE THERE WILL BE NO MORE THAN
10 REVOLVING FACILITY ADVANCES THEN OUTSTANDING;


 


(F)            IN THE CASE OF A UTILISATION BY WAY OF A DOCUMENTARY CREDIT, THE
PROPOSED TERM OF THE DOCUMENTARY CREDIT ENDS ON OR BEFORE THE TERMINATION DATE
IN RESPECT OF THE REVOLVING FACILITY;


 


(G)           IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING FACILITY
ADVANCE, THE PROPOSED TERM OF SUCH ADVANCE IS A PERIOD OF 1, 2, 3 OR 6 MONTHS OR
SUCH OTHER PERIOD OF UP TO 12 MONTHS AS ALL THE LENDERS HAVING A REVOLVING
FACILITY COMMITMENT MAY AGREE PRIOR TO SUBMISSION OF THE RELEVANT UTILISATION
REQUEST, AND ENDS ON OR BEFORE THE FINAL MATURITY DATE IN RESPECT OF THE
REVOLVING FACILITY PROVIDED THAT, SAVE AS THE BOOKRUNNERS MAY OTHERWISE AGREE,
PRIOR TO THE SYNDICATION DATE, THE TERM OF EACH REVOLVING FACILITY ADVANCE SHALL
BE 1 MONTH (OR, IF LESS, SUCH DURATION AS IS NECESSARY TO ENSURE THAT SUCH TERM
ENDS ON THE SYNDICATION DATE);


 


(H)           IN THE CASE OF A UTILISATION BY WAY OF AN ADVANCE (OTHER THAN A
ROLLOVER ADVANCE), THE INTEREST RATE APPLICABLE TO SUCH ADVANCE’S FIRST INTEREST
PERIOD OR TERM (AS THE CASE MAY BE) WILL NOT HAVE TO BE DETERMINED UNDER CLAUSE
15 (MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES);


 


(I)            IN THE CASE OF A UTILISATION BY WAY OF A DOCUMENTARY CREDIT WHICH
IS  NOT SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 12 (FORM OF DOCUMENTARY
CREDIT), THE L/C BANK SHALL HAVE APPROVED THE TERMS OF SUCH DOCUMENTARY CREDIT
(ACTING REASONABLY); AND


 


(J)            IN THE CASE OF ANY UTILISATION, ON THE DATE OF THE UTILISATION
REQUEST, THE DATE OF ANY CONVERSION NOTICE AND THE PROPOSED UTILISATION DATE:


 

(I)            IN THE CASE OF A ROLLOVER ADVANCE OR A DOCUMENTARY CREDIT WHICH
IS BEING RENEWED PURSUANT TO CLAUSE 5.2 (RENEWAL OF DOCUMENTARY CREDITS), THE
FACILITY AGENT SHALL NOT HAVE RECEIVED INSTRUCTIONS FROM A REVOLVING FACILITY
INSTRUCTING GROUP REQUIRING THE FACILITY AGENT TO REFUSE SUCH ROLLOVER OR
RENEWAL OF A DOCUMENTARY CREDIT BY REASON OF AN EVENT OF DEFAULT HAVING OCCURRED
WHICH IS CONTINUING OR WOULD RESULT FROM THE PROPOSED ROLLOVER ADVANCE OR THE
RENEWAL OF THAT DOCUMENTARY CREDIT; OR

 

(II)           IN THE CASE OF ANY UTILISATION OTHER THAN THAT REFERRED TO IN
SUB-PARAGRAPH (I):

 

(A)          in the case of the first Utilisation, subject to the provisions of
Clause 3.5 (Vanilla Certain Funds Period), all representations set out in Clause
21

 

60

--------------------------------------------------------------------------------


 

(Representations and Warranties) made by each of the persons identified as
making those representations are true in all material respects by reference to
the circumstances then existing and no Default is continuing or would result
from the proposed Utilisation; or

 

(B)          in the case of any other Utilisation, subject to the provisions of
Clause 3.6 (Baseball Certain Funds Period), the Repeating Representations made
by the persons identified as making those representations are true in all
material respects by reference to the circumstances then existing and no Default
is continuing or would result from the proposed Utilisation.

 


4.2          LENDERS’ PARTICIPATIONS

 

Each Lender will participate through its Facility Office in each Advance made
pursuant to Clause 4.1 (Conditions to Utilisation) in its respective Proportion.

 


5.             DOCUMENTARY CREDITS

 


5.1          ISSUE OF DOCUMENTARY CREDITS

 


(A)           EACH L/C BANK SHALL ISSUE DOCUMENTARY CREDITS PURSUANT TO CLAUSE
4.1 (CONDITIONS TO UTILISATION) BY:


 

(I)            COMPLETING THE ISSUE DATE AND THE PROPOSED EXPIRY DATE OF ANY
DOCUMENTARY CREDIT TO BE ISSUED BY IT; AND

 

(II)           EXECUTING AND DELIVERING SUCH DOCUMENTARY CREDIT TO THE RELEVANT
BENEFICIARY ON THE RELEVANT UTILISATION DATE.

 


(B)           EACH LENDER HAVING A REVOLVING FACILITY COMMITMENT (AN
“INDEMNIFYING LENDER”) WILL PARTICIPATE BY WAY OF INDEMNITY IN EACH DOCUMENTARY
CREDIT IN AN AMOUNT EQUAL TO ITS L/C PROPORTION.


 


(C)           THE FACILITY AGENT SHALL NOTIFY EACH INDEMNIFYING LENDER AND THE
L/C BANK OF THE DETAILS OF ANY REQUESTED DOCUMENTARY CREDIT (INCLUDING THE
STERLING AMOUNT OF IT, AND, IF SUCH DOCUMENTARY CREDIT IS NOT TO BE DENOMINATED
IN STERLING, THE RELEVANT CURRENCY IN WHICH IT WILL BE DENOMINATED AND THE
AMOUNT OF IT) AND ITS PARTICIPATION IN THAT DOCUMENTARY CREDIT.


 


5.2          RENEWAL OF DOCUMENTARY CREDITS

 


(A)           EACH BORROWER (OTHER THAN THE US BORROWER) MAY REQUEST THAT A
DOCUMENTARY CREDIT ISSUED ON ITS BEHALF BE RENEWED BY DELIVERING TO THE FACILITY
AGENT AND THE L/C BANK A RENEWAL REQUEST WHICH COMPLIES WITH CLAUSE 4.1
(CONDITIONS TO UTILISATION).


 


(B)           THE TERMS OF EACH RENEWED DOCUMENTARY CREDIT SHALL BE THE SAME AS
THOSE OF THE RELEVANT DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL,
EXCEPT THAT (AS STATED IN THE RENEWAL REQUEST THEREFOR):


 

(I)            ITS AMOUNT MAY BE LESS THAN THE AMOUNT OF SUCH DOCUMENTARY CREDIT
IMMEDIATELY PRIOR TO ITS RENEWAL; AND

 

(II)           ITS TERM SHALL START ON THE DATE WHICH WAS THE EXPIRY DATE OF
THAT DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL, AND SHALL END ON THE
PROPOSED EXPIRY DATE SPECIFIED IN THE RENEWAL REQUEST.

 

61

--------------------------------------------------------------------------------


 


(C)           IF THE CONDITIONS SET OUT IN THIS CLAUSE 5.2 HAVE BEEN MET, THE
L/C BANK SHALL AMEND AND RE-ISSUE THE RELEVANT DOCUMENTARY CREDIT PURSUANT TO A
RENEWAL REQUEST.


 


5.3          REVALUATION OF DOCUMENTARY CREDITS

 


(A)           IF ANY DOCUMENTARY CREDIT IS DENOMINATED IN A CURRENCY OTHER THAN
STERLING AND HAS A TERM OF MORE THAN 6 MONTHS, THE FACILITY AGENT SHALL ON EACH
QUARTER DATE FALLING ON 31 MARCH AND 30 SEPTEMBER RECALCULATE THE STERLING
AMOUNT OF THAT DOCUMENTARY CREDIT BY NOTIONALLY CONVERTING INTO THE RELEVANT
CURRENCY, THE OUTSTANDING AMOUNT OF THAT DOCUMENTARY CREDIT ON THE BASIS OF THE
FACILITY AGENT’S SPOT RATE OF EXCHANGE ON THE DATE OF CALCULATION.


 


(B)           THE RELEVANT BORROWER SHALL, IF REQUESTED BY THE FACILITY AGENT
WITHIN 2 DAYS OF ANY CALCULATION UNDER PARAGRAPH (A) ABOVE, ENSURE THAT WITHIN 3
BUSINESS DAYS SUFFICIENT REVOLVING FACILITY OUTSTANDINGS ARE REPAID (SUBJECT TO
BREAK COSTS, IF APPLICABLE, BUT OTHERWISE WITHOUT PENALTY OR PREMIUM WHICH MIGHT
OTHERWISE BE PAYABLE) TO PREVENT THE STERLING AMOUNT OF THE REVOLVING FACILITY
OUTSTANDINGS EXCEEDING THE AGGREGATE AMOUNT OF ALL OF THE REVOLVING FACILITY
COMMITMENTS ADJUSTED TO REFLECT ANY CANCELLATIONS OR REDUCTIONS, FOLLOWING ANY
ADJUSTMENT UNDER PARAGRAPH (A) ABOVE.


 


5.4          IMMEDIATELY PAYABLE

 

If a Documentary Credit or any amount outstanding under a Documentary Credit is
expressed to be immediately payable, the relevant UK Borrower shall repay that
amount immediately.

 


5.5          CLAIMS UNDER A DOCUMENTARY CREDIT

 


(A)           EACH RELEVANT BORROWER IRREVOCABLY AND UNCONDITIONALLY AUTHORISES
THE L/C BANK TO PAY ANY CLAIM MADE OR PURPORTING TO BE MADE UNDER A DOCUMENTARY
CREDIT REQUESTED BY IT AND WHICH APPEARS ON ITS FACE TO BE IN ORDER (A “CLAIM”).


 


(B)           EACH RELEVANT BORROWER SHALL WITHIN 3 BUSINESS DAYS OF A DEMAND
PAY TO THE FACILITY AGENT FOR THE L/C BANK AN AMOUNT EQUAL TO THE AMOUNT OF ANY
CLAIM.


 


(C)           EACH RELEVANT BORROWER ACKNOWLEDGES THAT THE L/C BANK:


 

(I)            IS NOT OBLIGED TO CARRY OUT ANY INVESTIGATION OR SEEK ANY
CONFIRMATION FROM ANY OTHER PERSON BEFORE PAYING A CLAIM; AND

 

(II)           DEALS IN DOCUMENTS ONLY AND WILL NOT BE CONCERNED WITH THE
LEGALITY OF A CLAIM OR ANY UNDERLYING TRANSACTION OR ANY AVAILABLE SET-OFF,
COUNTERCLAIM OR OTHER DEFENCE OF ANY PERSON.

 


(D)           THE OBLIGATIONS OF EACH RELEVANT BORROWER UNDER THIS CLAUSE 5.5
WILL NOT BE AFFECTED BY:


 

(I)            THE SUFFICIENCY, ACCURACY OR GENUINENESS OF ANY CLAIM OR ANY
OTHER DOCUMENT; OR

 

(II)           ANY INCAPACITY OF, OR LIMITATION ON THE POWERS OF, ANY PERSON
SIGNING A CLAIM OR OTHER DOCUMENT.

 


(E)           WITHOUT PREJUDICE TO ANY OTHER MATTER CONTAINED IN THIS CLAUSE
5.5, THE L/C BANK SHALL NOTIFY THE RELEVANT BORROWERS AS SOON AS REASONABLY
PRACTICABLE AFTER RECEIVING A CLAIM.


 


5.6          DOCUMENTARY CREDIT INDEMNITIES

 


(A)           THE RELEVANT BORROWER SHALL WITHIN 3 BUSINESS DAYS OF DEMAND
INDEMNIFY THE L/C BANK AGAINST ANY COST, LOSS OR LIABILITY INCURRED BY THE L/C
BANK (OTHERWISE THAN BY REASON OF THE

 

62

--------------------------------------------------------------------------------


 


L/C BANK’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS THE L/C BANK
UNDER ANY DOCUMENTARY CREDIT REQUESTED BY SUCH BORROWER PROVIDED THAT THIS
INDEMNITY SHALL NOT TAKE EFFECT UNTIL THE MERGER CLOSING DATE.


 


(B)           EACH INDEMNIFYING LENDER SHALL (ACCORDING TO ITS L/C PROPORTION)
PROMPTLY ON DEMAND INDEMNIFY THE L/C BANK AGAINST ANY COST, LOSS OR LIABILITY
INCURRED BY THE L/C BANK (OTHERWISE THAN BY REASON OF THE L/C BANK’S GROSS
NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS THE L/C BANK UNDER ANY DOCUMENTARY
CREDIT (EXCEPT TO THE EXTENT THAT THE L/C BANK HAS BEEN REIMBURSED BY AN OBLIGOR
PURSUANT TO A FINANCE DOCUMENT).


 


(C)           IF ANY INDEMNIFYING LENDER IS NOT PERMITTED (BY ITS CONSTITUTIONAL
DOCUMENTS OR ANY APPLICABLE LAW) TO COMPLY WITH PARAGRAPH (B) ABOVE, THEN THAT
INDEMNIFYING LENDER WILL NOT BE OBLIGED TO COMPLY WITH PARAGRAPH (B) AND SHALL
INSTEAD BE DEEMED TO HAVE TAKEN, ON THE DATE THE RELEVANT DOCUMENTARY CREDIT IS
ISSUED (OR IF LATER, ON THE DATE THAT INDEMNIFYING LENDER’S PARTICIPATION IN THE
DOCUMENTARY CREDIT IS TRANSFERRED OR ASSIGNED TO THAT INDEMNIFYING LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), AN UNDIVIDED INTEREST AND
PARTICIPATION IN THE DOCUMENTARY CREDIT IN AN AMOUNT EQUAL TO ITS L/C PROPORTION
OF THAT DOCUMENTARY CREDIT.  ON RECEIPT OF DEMAND FROM THE FACILITY AGENT, THAT
INDEMNIFYING LENDER SHALL PAY TO THE FACILITY AGENT (FOR THE ACCOUNT OF THE L/C
BANK) AN AMOUNT EQUAL TO ITS L/C PROPORTION OF THE AMOUNT DEMANDED UNDER
PARAGRAPH (B) ABOVE.


 


(D)           THE RELEVANT BORROWER SHALL WITHIN 3 BUSINESS DAYS OF DEMAND
REIMBURSE ANY INDEMNIFYING LENDER FOR ANY PAYMENT IT MAKES TO THE L/C BANK UNDER
THIS CLAUSE 5.6 IN RESPECT OF THAT DOCUMENTARY CREDIT UNLESS AN OBLIGOR HAS
ALREADY REIMBURSED THE L/C BANK IN RESPECT OF THAT PAYMENT.


 


(E)           THE OBLIGATIONS OF EACH INDEMNIFYING LENDER UNDER THIS CLAUSE 5.6
ARE CONTINUING OBLIGATIONS AND WILL EXTEND TO THE ULTIMATE BALANCE OF SUMS
PAYABLE BY THAT INDEMNIFYING LENDER IN RESPECT OF ANY DOCUMENTARY CREDIT,
REGARDLESS OF ANY INTERMEDIATE PAYMENT OR DISCHARGE IN WHOLE OR IN PART.


 


(F)            THE OBLIGATIONS OF ANY INDEMNIFYING LENDER UNDER THIS CLAUSE 5.6
WILL NOT BE AFFECTED BY ANY ACT, OMISSION, MATTER OR THING WHICH, BUT FOR THIS
CLAUSE 5.6 WOULD REDUCE, RELEASE OR PREJUDICE ANY OF ITS OBLIGATIONS UNDER THIS
CLAUSE 5.6 (WITHOUT LIMITATION AND WHETHER OR NOT KNOWN TO IT OR ANY OTHER
PERSON) INCLUDING:


 

(I)            ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH, ANY
OBLIGOR, ANY BENEFICIARY UNDER A DOCUMENTARY CREDIT OR ANY OTHER PERSON;

 

(II)           THE RELEASE OF ANY OBLIGOR OR ANY OTHER PERSON UNDER THE TERMS OF
ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OF ANY MEMBER OF THE GROUP;

 

(III)         THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE
OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR
SECURITY OVER ASSETS OF, ANY OBLIGOR, ANY BENEFICIARY UNDER A DOCUMENTARY CREDIT
OR ANY OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY
OR OTHER REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE
FULL VALUE OF ANY SECURITY;

 

(IV)          ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL PERSONALITY OF
OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR, ANY BENEFICIARY
UNDER A DOCUMENTARY CREDIT OR ANY OTHER PERSON;

 

(V)            ANY AMENDMENT OR RESTATEMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT
OF A FINANCE DOCUMENT, ANY DOCUMENTARY CREDIT OR ANY OTHER DOCUMENT OR SECURITY;

 

63

--------------------------------------------------------------------------------


 

(VI)          ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION
OF ANY PERSON UNDER ANY FINANCE DOCUMENT, ANY DOCUMENTARY CREDIT OR ANY OTHER
DOCUMENT OR SECURITY; OR

 

(VII)         ANY INSOLVENCY OR SIMILAR PROCEEDINGS.

 


5.7          RIGHTS OF CONTRIBUTION

 

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 5
(Documentary Credits).

 


5.8          ROLE OF THE L/C BANK

 


(A)           NOTHING IN THIS AGREEMENT CONSTITUTES THE L/C BANK AS A TRUSTEE OR
FIDUCIARY OF ANY OTHER PERSON.


 


(B)           THE L/C BANK SHALL NOT BE BOUND TO ACCOUNT TO ANY LENDER FOR ANY
SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY IT FOR ITS OWN ACCOUNT.


 


(C)           THE L/C BANK MAY ACCEPT DEPOSITS FROM, LEND MONEY TO AND GENERALLY
ENGAGE IN ANY KIND OF BANKING OR OTHER BUSINESS WITH ANY MEMBER OF THE GROUP.


 


(D)           THE L/C BANK MAY RELY ON:


 

(I)            ANY REPRESENTATION, NOTICE OF DOCUMENT BELIEVED BY IT TO BE
GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)           ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED SIGNATORY OR
EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY BE ASSUMED TO
BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(E)           THE L/C BANK MAY ENGAGE, PAY FOR AND RELY ON THE ADVICE OR
SERVICES OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.


 


(F)            THE L/C BANK MAY ACT IN RELATION TO THE FINANCE DOCUMENTS THROUGH
ITS PERSONNEL AND AGENTS.


 


(G)           THE L/C BANK IS NOT RESPONSIBLE FOR:


 

(I)            THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY INFORMATION
(WHETHER ORAL OR WRITTEN) SUPPLIED BY THE L/C BANK, THE FACILITY AGENT, THE
MANDATED LEAD ARRANGERS, AN OBLIGOR OR ANY OTHER PERSON GIVEN IN OR IN
CONNECTION WITH ANY FINANCE DOCUMENT; OR

 

(II)           THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY
OF ANY FINANCE DOCUMENT OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED
INTO, MADE OR EXECUTED IN ANTICIPATION OF OR IN CONNECTION WITH ANY FINANCE
DOCUMENT.

 


5.9          EXCLUSION OF LIABILITY

 


(A)           WITHOUT LIMITING PARAGRAPH (B) BELOW, THE L/C BANK WILL NOT BE
LIABLE FOR ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


 


(B)           NO FINANCE PARTY (OTHER THAN THE L/C BANK) MAY TAKE ANY
PROCEEDINGS AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF THE L/C BANK IN RESPECT OF
ANY CLAIM IT MIGHT HAVE AGAINST THE L/C BANK OR IN RESPECT OF ANY ACT OR
OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN RELATION TO ANY
FINANCE DOCUMENT.

 

64

--------------------------------------------------------------------------------


 


5.10        CREDIT APPRAISAL BY THE INDEMNIFYING LENDERS

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Indemnifying
Lender confirms to the L/C Bank that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
the risks arising under or in connection with any Finance Document, including
but not limited to, those listed in paragraphs (a) to (d) of Clause 30.16
(Credit Appraisal by the Lenders).

 


5.11        APPOINTMENT AND CHANGE OF L/C BANK

 


(A)           THE COMPANY, WITH THE PRIOR WRITTEN CONSENT OF THE RELEVANT
LENDER, MAY DESIGNATE ANY LENDER WITH A REVOLVING FACILITY COMMITMENT AS AN L/C
BANK OR AS A REPLACEMENT THEREFOR, BUT NOT WITH RESPECT TO DOCUMENTARY CREDITS
ALREADY ISSUED BY ANY OTHER L/C BANK.


 


(B)           ANY LENDER SO DESIGNATED SHALL BECOME AN L/C BANK UNDER THIS
AGREEMENT BY DELIVERING TO THE FACILITY AGENT AN EXECUTED L/C BANK ACCESSION
CERTIFICATE.


 


(C)           AN L/C BANK MAY RESIGN AS ISSUER OF FURTHER DOCUMENTARY CREDITS AT
ANY TIME IF (I) THE COMPANY AND AN INSTRUCTING GROUP CONSENT TO SUCH RESIGNATION
OR SO REQUIRE; (II) THERE IS, IN THE REASONABLE OPINION OF THE L/C BANK, AN
ACTUAL OR POTENTIAL CONFLICT OF INTEREST IN IT CONTINUING TO ACT AS L/C BANK; OR
(III) ITS REVOLVING FACILITY COMMITMENT IS REDUCED TO ZERO, PROVIDED THAT THE
L/C BANK SHALL NOT RESIGN UNTIL A REPLACEMENT L/C BANK IS APPOINTED.


 


6.             ANCILLARY FACILITIES

 


6.1          UTILISATION OF ANCILLARY FACILITIES

 


(A)           EACH BORROWER (OTHER THAN THE US BORROWER) MAY SUBJECT TO
PARAGRAPH (B) BELOW, AT ANY TIME AT LEAST 35 DAYS PRIOR TO THE TERMINATION DATE
IN RESPECT OF THE REVOLVING FACILITY BY DELIVERY OF A NOTICE (A “CONVERSION
NOTICE”) TO THE FACILITY AGENT, REQUEST AN ANCILLARY FACILITY TO BE ESTABLISHED
BY THE CONVERSION OF ANY LENDER’S AVAILABLE REVOLVING FACILITY COMMITMENT (OR
ANY PART OF IT) INTO AN ANCILLARY FACILITY COMMITMENT WITH EFFECT FROM THE DATE
(IN THIS CLAUSE 6, THE “EFFECTIVE DATE”) SPECIFIED IN THE CONVERSION NOTICE
(BEING A DATE NOT LESS THAN 3 BUSINESS DAYS AFTER THE DATE SUCH CONVERSION
NOTICE IS RECEIVED BY THE FACILITY AGENT).


 


(B)           EACH CONVERSION NOTICE SHALL SPECIFY:


 

(I)            THE NOMINATED ANCILLARY FACILITY LENDER;

 

(II)           THE TYPE OF ANCILLARY FACILITY AND THE CURRENCY OR CURRENCIES IN
WHICH THE RELEVANT BORROWER WISHES SUCH ANCILLARY FACILITY TO BE AVAILABLE;

 

(III)         THE PROPOSED STERLING AMOUNT OF THE ORIGINAL ANCILLARY FACILITY
COMMITMENT, BEING AN AMOUNT EQUAL TO (I) THE AVAILABLE REVOLVING FACILITY
COMMITMENT OF THE NOMINATED ANCILLARY FACILITY LENDER OR, IF LESS, (II) EQUAL TO
OR MORE THAN £5 MILLION;

 

(IV)          THE COMMENCEMENT AND EXPIRY DATE FOR THE RELEVANT ANCILLARY
FACILITY (SUCH EXPIRY DATE NOT TO EXTEND BEYOND THE FINAL MATURITY DATE IN
RESPECT OF THE REVOLVING FACILITY);

 

(V)            IF THE ANCILLARY FACILITY IS AN OVERDRAFT FACILITY COMPRISING
MORE THAN ONE ACCOUNT ITS MAXIMUM GROSS AMOUNT (THAT AMOUNT BEING THE
“DESIGNATED GROSS AMOUNT”) AND ITS MAXIMUM NET AMOUNT (THAT AMOUNT BEING THE
“DESIGNATED NET AMOUNT”); AND

 

65

--------------------------------------------------------------------------------


 

(VI)          SUCH OTHER DETAILS AS TO THE NATURE, AMOUNT, FEES FOR AND
OPERATION OF THE PROPOSED ANCILLARY FACILITY AS THE FACILITY AGENT AND THE
NOMINATED ANCILLARY FACILITY LENDER MAY REASONABLY REQUIRE.

 


(C)           THE FACILITY AGENT SHALL PROMPTLY NOTIFY EACH OF THE LENDERS
HAVING A REVOLVING FACILITY COMMITMENT OF EACH CONVERSION NOTICE RECEIVED
PURSUANT TO PARAGRAPH (A) ABOVE.


 


(D)           ANY LENDER NOMINATED AS AN ANCILLARY FACILITY LENDER WHICH HAS
NOTIFIED THE FACILITY AGENT OF ITS CONSENT TO SUCH NOMINATION SHALL BE
AUTHORISED TO MAKE THE PROPOSED ANCILLARY FACILITY AVAILABLE IN ACCORDANCE WITH
THE CONVERSION NOTICE (AS APPROVED BY THE FACILITY AGENT) WITH EFFECT ON AND
FROM THE EFFECTIVE DATE.  NO OTHER LENDER SHALL BE OBLIGED TO CONSENT TO THE
NOMINATION OF THE ANCILLARY FACILITY LENDER.


 


(E)           ANY MATERIAL VARIATION FROM THE TERMS OF THE ANCILLARY FACILITY OR
ANY PROPOSED INCREASE OR REDUCTION OF THE ANCILLARY FACILITY COMMITMENT SHALL BE
EFFECTED ON AND SUBJECT TO THE PROVISIONS OF THIS CLAUSE 6 MUTATIS MUTANDIS AS
IF SUCH ANCILLARY FACILITY WERE NEWLY REQUESTED, PROVIDED THAT THE STERLING
AMOUNT OF THE ANCILLARY FACILITY OUTSTANDINGS UNDER EACH ANCILLARY FACILITY
SHALL AT NO TIME EXCEED THE RELATED ANCILLARY FACILITY COMMITMENT.


 


(F)            EACH RELEVANT BORROWER MAY (SUBJECT TO COMPLIANCE WITH THE
APPLICABLE TERMS OF THE RELEVANT ANCILLARY FACILITY) AT ANY TIME BY GIVING
WRITTEN NOTICE TO THE FACILITY AGENT AND THE RELEVANT ANCILLARY FACILITY LENDER
CANCEL ANY ANCILLARY FACILITY COMMITMENT PURSUANT TO AND IN ACCORDANCE WITH
CLAUSE 10.1 (VOLUNTARY CANCELLATION), PROVIDED THAT ON THE DATE OF SUCH
CANCELLATION, THAT PART OF SUCH ANCILLARY FACILITY COMMITMENT AS SHALL HAVE BEEN
SO CANCELLED SHALL BE CONVERTED BACK INTO THE REVOLVING FACILITY COMMITMENT OF
THE RELEVANT LENDER UNLESS THE REVOLVING FACILITY COMMITMENTS ARE ALSO CANCELLED
ON SUCH DATE.


 


(G)           THE ANCILLARY FACILITY COMMITMENT OF ANY ANCILLARY FACILITY LENDER
SHALL TERMINATE AND BE CANCELLED ON THE DATE AGREED THEREFOR BETWEEN THE
RELEVANT ANCILLARY FACILITY LENDER AND THE RELEVANT BORROWER, PROVIDED SUCH DATE
SHALL BE NO LATER THAN THE TERMINATION DATE IN RESPECT OF THE REVOLVING FACILITY
(THE “ANCILLARY FACILITY TERMINATION DATE”).  ANY ANCILLARY FACILITY
OUTSTANDINGS ON THE APPLICABLE ANCILLARY FACILITY TERMINATION DATE SHALL BE
REPAID IN FULL BY THE RELEVANT BORROWER ON SUCH DATE.


 


(H)           THE REVOLVING FACILITY COMMITMENT OF EACH LENDER AT ANY TIME SHALL
BE REDUCED BY THE AMOUNT OF ANY ANCILLARY FACILITY COMMITMENT OF SUCH LENDER AT
SUCH TIME BUT SHALL, SUBJECT TO ANY OTHER PROVISIONS OF THIS AGREEMENT,
AUTOMATICALLY BE INCREASED BY THE AMOUNT OF ANY PORTION OF ITS ANCILLARY
FACILITY COMMITMENT WHICH CEASES TO BE MADE AVAILABLE TO THE RELEVANT BORROWERS
FOR ANY REASON (OTHER THAN AS A RESULT OF UTILISATION OF IT) IN ACCORDANCE WITH
THE TERMS OF SUCH ANCILLARY FACILITY OR IS CANCELLED PURSUANT TO PARAGRAPHS
(F) OR (G) ABOVE.


 


6.2          OPERATION OF ANCILLARY FACILITIES

 


(A)           SUBJECT TO PARAGRAPH (B) BELOW, THE TERMS GOVERNING THE OPERATION
OF ANY ANCILLARY FACILITY (INCLUDING THE RATE OF INTEREST (INCLUDING DEFAULT
INTEREST), FEES, COMMISSION AND OTHER REMUNERATION IN RESPECT OF SUCH ANCILLARY
FACILITY) SHALL BE THOSE DETERMINED BY AGREEMENT BETWEEN THE ANCILLARY FACILITY
LENDER AND THE RELEVANT BORROWER, PROVIDED THAT SUCH TERMS SHALL BE BASED UPON
THE NORMAL COMMERCIAL TERMS AND MARKET RATES OF THE RELEVANT ANCILLARY FACILITY
LENDER.


 


(B)           IN THE CASE OF ANY INCONSISTENCY OR CONFLICT BETWEEN THE TERMS OF
ANY ANCILLARY FACILITY, THE APPLICABLE ANCILLARY FACILITY DOCUMENTS AND THIS
AGREEMENT, THE TERMS AND PROVISIONS OF THE APPLICABLE ANCILLARY FACILITY
DOCUMENT SHALL PREVAIL UNLESS THE CONTRARY INTENTION IS EXPRESSLY PROVIDED FOR
IN THIS AGREEMENT.

 

66

--------------------------------------------------------------------------------


 


(C)           EACH RELEVANT BORROWER AND ANCILLARY FACILITY LENDER WILL PROMPTLY
UPON REQUEST BY THE FACILITY AGENT, SUPPLY THE FACILITY AGENT WITH SUCH
INFORMATION RELATING TO THE OPERATION OF EACH ANCILLARY FACILITY (INCLUDING
WITHOUT LIMITATION DETAILS OF THE ANCILLARY FACILITY OUTSTANDINGS AND THE
STERLING AMOUNT THEREOF) AS THE FACILITY AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST (AND EACH RELEVANT BORROWER CONSENTS TO SUCH DOCUMENTS AND INFORMATION
BEING PROVIDED TO THE FACILITY AGENT AND THE OTHER LENDERS).


 


6.3          ANCILLARY FACILITY DEFAULT

 


(A)           IF A DEFAULT OCCURS UNDER ANY ANCILLARY FACILITY, NO ANCILLARY
FACILITY LENDER MAY DEMAND REPAYMENT OF ANY MONIES OR DEMAND CASH COVER FOR ANY
ANCILLARY FACILITY OUTSTANDINGS, OR TAKE ANY ANALOGOUS ACTION IN RESPECT OF ANY
ANCILLARY FACILITY, UNTIL THE ACCELERATION DATE.


 


(B)           IF AN ACCELERATION DATE OCCURS, THE CLAIMS OF EACH LENDER WITH A
REVOLVING FACILITY COMMITMENT AND EACH ANCILLARY FACILITY LENDER IN RESPECT OF
AMOUNTS OUTSTANDING TO THEM UNDER THE REVOLVING FACILITY AND ANCILLARY
FACILITIES RESPECTIVELY SHALL BE ADJUSTED IN ACCORDANCE WITH THIS CLAUSE 6.3 BY
MAKING ALL NECESSARY TRANSFERS OF SUCH PORTIONS OF SUCH CLAIMS SUCH THAT
FOLLOWING SUCH TRANSFERS THE REVOLVING FACILITY OUTSTANDINGS AND ANCILLARY
FACILITY OUTSTANDINGS (TOGETHER WITH THE RIGHTS TO RECEIVE INTEREST, FEES AND
CHARGES IN RELATION THERETO) OF (I) EACH LENDER WITH A REVOLVING FACILITY
COMMITMENT AND (II) EACH ANCILLARY FACILITY LENDER, IN EACH CASE AS AT THE
ACCELERATION DATE SHALL BE AN AMOUNT CORRESPONDING PRO RATA TO THE PROPORTION
THAT THE SUM OF SUCH LENDER’S REVOLVING FACILITY COMMITMENT AND/OR (AS THE CASE
MAY BE) ANCILLARY FACILITY COMMITMENT BEARS TO THE SUM OF ALL OF THE REVOLVING
FACILITY COMMITMENTS AND THE ANCILLARY COMMITMENTS, EACH AS AT THE ACCELERATION
DATE.


 


(C)           NO LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE ACCELERATION
DATE EACH OF THE ANCILLARY FACILITY LENDERS SHALL NOTIFY THE FACILITY AGENT IN
WRITING OF THE STERLING AMOUNT OF ITS ANCILLARY FACILITY OUTSTANDINGS AS AT THE
CLOSE OF BUSINESS ON THE ACCELERATION DATE, SUCH AMOUNT TO TAKE ACCOUNT OF ANY
CLEARING OF DEBITS WHICH WERE ENTERED INTO THE CLEARING SYSTEM OF SUCH ANCILLARY
FACILITY LENDERS PRIOR TO THE ACCELERATION DATE AND ANY AMOUNTS CREDITED TO THE
RELEVANT ACCOUNTS PRIOR TO CLOSE OF BUSINESS ON THE ACCELERATION DATE.


 


(D)           ON RECEIPT OF THE INFORMATION REFERRED TO IN PARAGRAPH (C) ABOVE,
THE FACILITY AGENT WILL PROMPTLY DETERMINE WHAT ADJUSTMENT PAYMENTS (IF ANY) ARE
NECESSARY AS BETWEEN THE LENDERS PARTICIPATING IN THE REVOLVING FACILITY AND
EACH ANCILLARY FACILITY LENDER IN ORDER TO ENSURE THAT, FOLLOWING SUCH
ADJUSTMENT PAYMENTS, THE REQUIREMENTS OF PARAGRAPH (B) ABOVE ARE COMPLIED WITH.


 


(E)           THE FACILITY AGENT WILL NOTIFY ALL THE LENDERS AS SOON AS
PRACTICABLE OF ITS DETERMINATIONS PURSUANT TO PARAGRAPH (D) ABOVE, GIVING
DETAILS OF THE ADJUSTMENT PAYMENTS REQUIRED TO BE MADE.  SUCH ADJUSTMENT
PAYMENTS SHALL BE PAYABLE BY THE RELEVANT LENDERS AND SHALL BE MADE TO THE
FACILITY AGENT WITHIN 3 BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTIFICATION
FROM THE FACILITY AGENT.  THE FACILITY AGENT SHALL DISTRIBUTE THE ADJUSTMENT
PAYMENTS RECEIVED, AMONG THE ANCILLARY FACILITY LENDERS AND THE LENDERS
PARTICIPATING IN THE REVOLVING FACILITY IN ORDER TO SATISFY THE REQUIREMENTS OF
PARAGRAPH (B) ABOVE.


 


(F)            IF AT ANY TIME FOLLOWING THE ACCELERATION DATE, THE AMOUNT OF
REVOLVING FACILITY OUTSTANDINGS OF ANY LENDER OR ANCILLARY FACILITY OUTSTANDINGS
OF ANY ANCILLARY FACILITY LENDER USED IN THE FACILITY AGENT’S CALCULATION OF THE
ADJUSTMENTS REQUIRED UNDER PARAGRAPH (D) ABOVE SHOULD VARY FOR ANY REASON (OTHER
THAN AS A RESULT OF CURRENCY EXCHANGE FLUCTUATION OR OTHER REASON WHICH AFFECTS
ALL RELEVANT LENDERS EQUALLY), FURTHER ADJUSTMENT PAYMENTS SHALL BE MADE ON THE
SAME BASIS (MUTATIS MUTANDIS) PROVIDED FOR IN THIS CLAUSE 6.3.

 

67

--------------------------------------------------------------------------------


 


(G)           IN RESPECT OF ANY AMOUNT PAID BY ANY LENDER (A “PAYING LENDER”)
PURSUANT TO EITHER OF PARAGRAPHS (E) OR (F) ABOVE, AS BETWEEN A RELEVANT
BORROWER AND THE PAYING LENDER, THE AMOUNT SO PAID SHALL BE IMMEDIATELY DUE AND
PAYABLE BY SUCH RELEVANT BORROWER TO THE PAYING LENDER AND THE PAYMENT
OBLIGATIONS OF SUCH RELEVANT BORROWER TO THE LENDER(S) WHICH RECEIVED SUCH
PAYMENT SHALL BE TREATED AS CORRESPONDINGLY REDUCED BY THE AMOUNT OF SUCH
PAYMENT.


 


(H)           EACH LENDER SHALL PROMPTLY SUPPLY TO THE FACILITY AGENT SUCH
INFORMATION AS THE FACILITY AGENT MAY FROM TIME TO TIME REQUEST FOR THE PURPOSE
OF GIVING EFFECT TO THIS CLAUSE 6.3.


 


(I)            IF AN ANCILLARY FACILITY LENDER HAS THE BENEFIT OF ANY
ENCUMBRANCE SECURING ANY OF ITS ANCILLARY FACILITIES, THE REALISATIONS FROM SUCH
SECURITY WHEN ENFORCED WILL BE TREATED AS AN AMOUNT RECOVERED BY SUCH ANCILLARY
FACILITY LENDER IN ITS CAPACITY AS A LENDER WHICH IS SUBJECT TO THE SHARING
ARRANGEMENTS IN CLAUSE 35 (SHARING AMONG THE FINANCE PARTIES) TO THE INTENT THAT
SUCH REALISATION SHOULD BENEFIT ALL LENDERS PRO RATA.


 


7.             OPTIONAL CURRENCIES

 


7.1          SELECTION OF CURRENCY

 

Each relevant Borrower under the Revolving Facility shall select the currency of
a Revolving Facility Advance made to it (which shall be Sterling, Dollars, euro
or an Optional Currency) in the Utilisation Request relating to the relevant
Revolving Facility Advance.

 


7.2          UNAVAILABILITY OF OPTIONAL CURRENCY

 

If before 10.00 a.m. on the Quotation Date for the relevant Revolving Facility
Advance:

 


(A)           A LENDER NOTIFIES THE FACILITY AGENT THAT THE RELEVANT OPTIONAL
CURRENCY IS NOT READILY AVAILABLE TO IT IN THE AMOUNT REQUIRED; OR


 


(B)           A LENDER NOTIFIES THE FACILITY AGENT THAT COMPLIANCE WITH ITS
OBLIGATION TO PARTICIPATE IN THE REVOLVING FACILITY ADVANCE IN THE PROPOSED
OPTIONAL CURRENCY WOULD CONTRAVENE A LAW OR REGULATION APPLICABLE TO IT,


 

the Facility Agent will promptly give notice to the relevant Borrower to that
effect.  In this event, any Lender that gives notice pursuant to this Clause 7.2
will be required to participate in the relevant Revolving Facility Advance in
Sterling (in an amount equal to that Lender’s Proportion of the Sterling Amount
of the relevant Revolving Facility Advance or, in respect of a Rollover Advance,
an amount equal to that Lender’s Proportion of the Sterling Amount of any amount
that the Lenders are actually required to advance in accordance with Clause 8.2
(Rollover Advances)), and its participation will be treated as a separate
Advance denominated in Sterling during that Term.

 


8.             REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS

 


8.1          REPAYMENT OF REVOLVING FACILITY ADVANCES

 

Each relevant Borrower shall (subject to Clause 8.2 (Rollover Advances)) repay
the full amount of each Revolving Facility Advance drawn by it on its Repayment
Date.

 


8.2          ROLLOVER ADVANCES


 

Without prejudice to each relevant Borrower’s obligation to repay the full
amount of each Revolving Facility Advance made to it on the applicable Repayment
Date, where, on the same day on which such relevant Borrower is due to repay a
Revolving Facility Advance (a “Maturing Advance”) such

 

68

--------------------------------------------------------------------------------


 

relevant Borrower has also requested that a Revolving Facility Advance in the
same currency as and in an amount which is equal to or less than the Maturing
Advance be made to it (a “Rollover Advance”), subject to the Lenders being
obliged to make such Rollover Advance under Clause 4.1 (Conditions to
Utilisation), the amount to be so repaid and the amount to be so drawn down
shall be netted off against each other so that the amount which such relevant
Borrower is actually required to repay on the applicable Repayment Date shall be
the net amount remaining after such netting off.

 


8.3          CASH COLLATERALISATION OF DOCUMENTARY CREDITS

 

A relevant Borrower may give the Facility Agent not less than 5 Business Days’
prior written notice of its intention to repay all or any portion of a
Documentary Credit requested by it and, having given such notice, shall procure
that the relevant Outstanding L/C Amount in respect of such Documentary Credit
is reduced in accordance with such notice by providing cash cover therefor in
accordance with Clause 1.8 (Documentary Credits) (in each case,) or by reducing
the Outstanding L/C Amount of such Documentary Credit or by cancelling such
Documentary Credit and returning the original to the L/C Bank or the Facility
Agent on behalf of the Lenders.

 


8.4          FINAL REPAYMENT

 

The Company shall procure that all amounts outstanding under the Revolving
Facility shall be repaid in full on its Final Maturity Date.

 


9.             REPAYMENT OF TERM FACILITY OUTSTANDINGS

 


9.1          REPAYMENT OF A FACILITY OUTSTANDINGS AND A1 FACILITY OUTSTANDINGS

 

The relevant Borrowers shall make such repayments as may be necessary to ensure
that on each of the dates set out in the table below (each a “Repayment Date”)
the aggregate Sterling Amount of the A Facility Outstandings and A1 Facility
Outstandings (as at the close of business in London on the Merger Closing Date
or the Baseball Effective Date, as applicable) is reduced by an amount equal to
the amount set out in the table below (each, an “A Facility Repayment
Instalment” or an “A1 Facility Repayment Instalment” (as applicable)).

 

 

 

Amount Repayable

Repayment Date

 

A Facility

 

A1 Facility

 

 

 

 

 

30 September 2007

 

£225 million

 

£12 million

 

 

 

 

 

31 March 2008

 

£225 million

 

£12 million

 

 

 

 

 

30 September 2008

 

£225 million

 

£12 million

 

 

 

 

 

31 March 2009

 

£250 million

 

£15 million

 

 

 

 

 

30 September 2009

 

£450 million

 

£25 million

 

 

 

 

 

31 March 2010

 

£500 million

 

£27 million

 

 

 

 

 

30 September 2010

 

£550 million

 

£30 million

 

 

 

 

 

Final Maturity Date

 

£775 million (or such other amounts outstanding in respect of the A Facility on
the Final Maturity Date.)

 

£42 million (or such other amounts outstanding in respect of the A1 Facility on
the Final Maturity Date.)

 

69

--------------------------------------------------------------------------------


 


9.2          NO REBORROWING OF A FACILITY ADVANCES OR A1 FACILITY ADVANCES

 

No Borrower may reborrow any part of any A Facility Advance or the A1 Facility
Advance which is repaid.

 


9.3          REPAYMENT OF B1 FACILITY OUTSTANDINGS

 

The US Borrower and/or Baseball Cash Bidco (as applicable) shall repay the
aggregate outstanding principal amount of the B1 Facility Advances in full in
one installment on its Final Maturity Date (the “B1 Facility Repayment Date”).

 


10.          CANCELLATION

 


10.1        VOLUNTARY CANCELLATION

 

The Company may, by giving to the Facility Agent not less than 3 Business Days’
prior written notice to that effect (unless an Instructing Group has given its
prior consent to a shorter period or, with respect to the A1 Facility and the B1
Facility, a Baseball Instructing Group) cancel any Available Facility in whole
or any part (but if in part, in an amount that reduces the Sterling Amount of
such Facility by a minimum amount of £5,000,000 and an integral multiple of
£1,000,000) and any such cancellation shall (subject to the provisions of Clause
6.1(g) (Utilisation of Ancillary Facilities), reduce the relevant Available
Commitments of the Lenders rateably.

 


10.2        NOTICE OF CANCELLATION

 

Any notice of cancellation given by the Company pursuant to Clause 10.1
(Voluntary Cancellation) shall be irrevocable and shall specify the date upon
which such cancellation is to be made and the amount of such cancellation.

 


10.3        CANCELLATION OF AVAILABLE COMMITMENTS

 


(A)           ON EACH TERMINATION DATE ANY AVAILABLE COMMITMENTS IN RESPECT OF
THE FACILITY TO WHICH SUCH TERMINATION DATE RELATES SHALL AUTOMATICALLY BE
CANCELLED AND THE COMMITMENT OF EACH LENDER IN RELATION TO SUCH FACILITY SHALL
AUTOMATICALLY BE REDUCED TO ZERO.


 


(B)           NO AVAILABLE COMMITMENTS WHICH HAVE BEEN CANCELLED HEREUNDER MAY
THEREAFTER BE REINSTATED.


 


11.          VOLUNTARY PREPAYMENT

 


11.1        VOLUNTARY PREPAYMENT

 


(A)           ANY BORROWER MAY, BY GIVING TO THE FACILITY AGENT NOT LESS THAN 5
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THAT EFFECT (UNLESS AN INSTRUCTING GROUP,
OR IN THE CASE OF AN A1 FACILITY ADVANCE AND/OR B1 FACILITY ADVANCE, A BASEBALL
INSTRUCTING GROUP) HAS GIVEN ITS PRIOR CONSENT TO A SHORTER PERIOD):

 

70

--------------------------------------------------------------------------------


 

(I)            REPAY THE A FACILITY ADVANCE OR A1 FACILITY ADVANCE (AS
APPLICABLE) DRAWN BY IT IN WHOLE OR IN PART (BUT IF IN PART, IN AN AMOUNT THAT
REDUCES THE STERLING AMOUNT OF THE A FACILITY ADVANCE OR A1 FACILITY ADVANCE (AS
APPLICABLE) BY A MINIMUM AMOUNT OF £5,000,000 AND AN INTEGRAL MULTIPLE OF
£1,000,000) TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT REPAID WITHOUT PREMIUM
OR PENALTY BUT SUBJECT TO THE PAYMENT OF ANY BREAK COSTS (IF APPLICABLE); AND

 

(II)           REPAY THE B1 FACILITY ADVANCE DRAWN BY IT IN WHOLE OR IN PART
(BUT IF IN PART, IN AN AMOUNT THAT REDUCES THE STERLING AMOUNT OF THE B1
FACILITY ADVANCE BY A MINIMUM AMOUNT OF £5,000,000 AND AN INTEGRAL MULTIPLE OF
£1,000,000), TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT REPAID WITHOUT PREMIUM
OR PENALTY BUT SUBJECT TO THE PAYMENT OF ANY BREAK COSTS (IF APPLICABLE) AND
SUBJECT TO A 1.00% PREPAYMENT PREMIUM PAYABLE ON THE PRINCIPAL AMOUNT BEING
REPAID DURING THE FIRST 18 MONTHS FROM THE MERGER CLOSING DATE.

 


(B)           WITHOUT PREJUDICE TO THE PROVISIONS OF PARAGRAPH (A) ABOVE, THE
COMPANY MAY AT ITS OPTION AT ANY TIME ON OR PRIOR TO 31 DECEMBER 2006, REFINANCE
THE WHOLE (BUT NOT PART ONLY) OF ANY A1 FACILITY OUTSTANDINGS AND B1 FACILITY
OUTSTANDINGS FROM THE PROCEEDS OF A STAND ALONE BASEBALL FINANCING


 


11.2        RIGHT OF PREPAYMENT AND CANCELLATION IN RELATION TO A SINGLE LENDER


 

If any sum payable to any Lender by an Obligor is required to be increased under
Clause 17.1 (Tax Gross-up) or a Lender claims indemnification from a Borrower
under the provisions of Clause 17.3 (Tax Indemnity) or Clause 18.1 (Increased
Costs) that Borrower may elect by providing, at least 5 Business Days’ prior
notice of its intention to repay or to cause to be repaid such Lender’s share of
the Outstandings to the Facility Agent, to repay such Lender’s share of the
Outstandings on a non-pro rata basis and immediately to cancel any Commitments
then outstanding of such Lender.  In such event, such Borrower shall procure
that, on the last day of each of the then current Interest Periods or Terms (as
the case may be) such Lender’s portion of each Advance to which each such
Interest Period or Term relates is repaid and if the relevant Lender is also an
L/C Bank, such Borrower shall procure that the relevant Outstanding L/C
Amount(s) are reduced to zero and if the relevant Lender is also an Ancillary
Facility Lender, such Borrower shall repay the relevant Ancillary Facility
Outstandings in full.

 


11.3        APPLICATION OF REPAYMENTS


 


(A)           TO THE EXTENT APPLICABLE, ANY REPAYMENT MADE PURSUANT TO CLAUSES
11.1 (VOLUNTARY PREPAYMENT), 12.2 (REPAYMENT FROM NET PROCEEDS), 12.4 (REPAYMENT
FROM EXCESS CASH FLOW), 12.5 (REPAYMENT FROM DEBT PROCEEDS) AND 12.6 (REPAYMENT
FROM EQUITY PROCEEDS) AND, TO THE EXTENT APPLICABLE, ANY REPAYMENT MADE UNDER
CLAUSE 12.7 (REPAYMENTS FROM SECURITISATIONS) UNDER THE CIRCUMSTANCES SET OUT
THEREIN, SHALL BE APPLIED AT THE END OF THE INTEREST PERIOD OR TERM CURRENT AT
THE TIME OF RECEIPT OF SUCH PROCEEDS SUBJECT TO PARAGRAPH (C) BELOW, FIRSTLY, IN
REPAYMENT OF THE TERM FACILITY OUTSTANDINGS PRO RATA TO THE AGGREGATE AMOUNT OF
A FACILITY OUTSTANDINGS, A1 FACILITY OUTSTANDINGS AND B1 FACILITY OUTSTANDINGS
ON THE DATE OF SUCH REPAYMENT UNTIL ALL A FACILITY OUTSTANDINGS, ALL A1 FACILITY
OUTSTANDINGS AND ALL B1 FACILITY OUTSTANDINGS HAVE BEEN REPAID IN FULL AND,
SECONDLY, IN REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS ON THE DATE OF SUCH
REPAYMENT.


 


(B)           ANY REPAYMENT OF A FACILITY OUTSTANDINGS OR THE A1 FACILITY
OUTSTANDINGS (AS APPLICABLE) MADE PURSUANT TO PARAGRAPH (A) SHALL EITHER:


 

(I)            REDUCE EACH OF THE REMAINING REPAYMENT INSTALMENTS FOR THE A
FACILITY OR THE A1 FACILITY (AS APPLICABLE) ON A PRO RATA BASIS; OR

 

71

--------------------------------------------------------------------------------


 

(II)           AT THE ELECTION OF THE COMPANY MADE ON OR PRIOR TO THE DATE UPON
WHICH SUCH REPAYMENT OF THE A FACILITY OUTSTANDINGS OR THE A1 FACILITY
OUTSTANDINGS IS MADE PURSUANT TO PARAGRAPH (A) ABOVE, REPAY THE IMMEDIATELY
SUCCEEDING FOUR REPAYMENT INSTALMENTS FOR THE A FACILITY AND/OR THE A1 FACILITY
IN CHRONOLOGICAL ORDER OF MATURITY, AND THEREAFTER IN RESPECT OF ANY EXCESS,
REDUCE EACH OF THE REMAINING REPAYMENT INSTALMENTS FOR THE A FACILITY OR THE A1
FACILITY ON A PRO RATA BASIS.

 


(C)           WITHOUT PREJUDICE TO THE PROVISIONS OF PARAGRAPH (A) ABOVE, ANY
LENDER UNDER THE B1 FACILITY (A “B1 FACILITY LENDER”), MAY AT ITS SOLE
DISCRETION DURING THE FIRST 18 MONTHS FROM THE MERGER CLOSING DATE (OTHER THAN
IN THE CASE OF A PREPAYMENT IN FULL OF THE B1 FACILITY) NOTIFY THE FACILITY
AGENT AT LEAST 3 BUSINESS DAYS IN ADVANCE THAT IT DOES NOT WISH TO RECEIVE ITS
SHARE OF THE PREPAYMENT OF THE B1 FACILITY OUTSTANDINGS TO BE MADE PURSUANT TO
PARAGRAPH (A), AT THE TIME SUCH PREPAYMENT IS TO BE MADE.  IN THE EVENT OF SUCH
NOTIFICATION, THE AMOUNT WHICH WOULD HAVE BEEN APPLIED IN PREPAYING SUCH B1
FACILITY LENDER SHALL INSTEAD BE APPLIED IN PREPAYMENT TO THE LENDERS OF THE A
FACILITY, THE A1 FACILITY AND ANY NON-DECLINING B1 FACILITY LENDERS ON A PRO
RATA BASIS.


 


(D)           ANY REPAYMENT OF ANY REVOLVING FACILITY OUTSTANDINGS UNDER THIS
AGREEMENT SHALL BE APPLIED FIRST AGAINST REVOLVING FACILITY ADVANCES AND WHEN
ALL REVOLVING FACILITY ADVANCES HAVE BEEN REPAID IN FULL, TO PROVIDE CASH
COLLATERAL IN RESPECT OF ANY OUTSTANDING L/C AMOUNTS.


 


11.4        RELEASE FROM OBLIGATION TO MAKE ADVANCES


 

A Lender for whose account a repayment is to be made under Clause 11.2 (Right of
Prepayment and Cancellation in relation to a single Lender) shall not be obliged
to participate in the making of Advances (including Revolving Facility Advances)
or in the issue or counter-guarantee in respect of Documentary Credits or in the
provision of Ancillary Facilities on or after the date upon which the Facility
Agent receives the relevant notice of intention to repay such Lender’s share of
the Outstandings, on which date all of such Lender’s Available Commitments shall
be cancelled and all of its Commitments shall be reduced to zero.

 


11.5        NOTICE OF REPAYMENT


 

Any notice of repayment given by a Borrower pursuant to Clauses 11.1 (Voluntary
Prepayment) or 11.2 (Right of Prepayment and Cancellation in relation to a
single Lender) shall be irrevocable, shall specify the date upon which such
repayment is to be made and the amount of such repayment and shall oblige that
Borrower to make such repayment on such date.

 


11.6        RESTRICTIONS ON REPAYMENT


 

No Borrower may repay all or any part of any Advance (including, at any time, a
Revolving Facility Advance) except at the times and in the manner expressly
provided for in this Agreement.

 


11.7        CANCELLATION UPON REPAYMENT


 

No amount repaid under this Agreement may subsequently be reborrowed other than
any amount of a Revolving Facility Advance repaid in accordance with Clause 8.1
(Repayment of Revolving Facility Advances) or any Documentary Credit repaid in
accordance with this Agreement on or prior to the Final Maturity Date in respect
of the Revolving Facility and upon any repayment (other than in respect of a
Revolving Facility Advance, as aforesaid) the availability of the relevant
Facility shall be reduced by an amount corresponding to the amount of such
repayment and the Available Commitment of each Lender in relation to that
Facility shall be cancelled in an amount equal to such Lender’s Proportion of
the amount repaid.  For the avoidance of doubt, unless expressly agreed to the
contrary in the relevant Ancillary Facility Documents, this Clause 11.7 shall
not apply to any Ancillary Facility.

 

72

--------------------------------------------------------------------------------


 


12.          MANDATORY PREPAYMENT AND CANCELLATION


 


12.1        CHANGE OF CONTROL


 

If a Change of Control occurs, all of the Available Commitments shall
immediately be cancelled, the Commitments of each Lender in respect of each
Facility shall be reduced to zero and the Company shall procure that the
Outstandings are immediately repaid in full together with unpaid interest
accrued thereon and all other amounts payable pursuant to Clause 31 (Borrowers’
Indemnities) and any other provision of this Agreement.

 


12.2        REPAYMENT FROM NET PROCEEDS


 


(A)           THE COMPANY SHALL PROCURE THAT, SUBJECT TO PARAGRAPH (B) BELOW OR
UNLESS THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF AN INSTRUCTING GROUP)
OTHERWISE AGREES, AN AMOUNT EQUAL TO THE NET PROCEEDS RECEIVED:


 

(I)            BY ANY MEMBER OF THE BANK GROUP IN RESPECT OF ANY DISPOSAL OF
SUCH MEMBER’S ASSETS OR BUSINESS IN AGGREGATE IN EXCESS OF £30 MILLION (OR ITS
EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL YEAR OF THE COMPANY; OR

 

(II)           BY ANY MEMBER OF THE BANK GROUP IN RESPECT OF ANY INSURANCE
POLICY IN AGGREGATE EXCEEDING £15 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES) IN ANY FINANCIAL YEAR OF THE COMPANY,

 

is applied in or towards repayment of the Outstandings in accordance with Clause
11.3 (Application of Repayments) at the end of the Interest Period next ending
on or after the 10th Business Day following the date of receipt of such Net
Proceeds.

 


(B)           PARAGRAPH (A) SHALL NOT APPLY TO NET PROCEEDS ARISING:


 

(I)            FROM A DISPOSAL WHERE SUCH NET PROCEEDS ARE USED FOR THE
ACQUISITION OF OR REINVESTMENT IN ASSETS USED OR USEFUL IN THE GROUP BUSINESS OR
IN A BUSINESS WHOSE PRIMARY OPERATIONS ARE DIRECTLY RELATED TO THE GROUP
BUSINESS OR ARE APPLIED TOWARDS CAPITAL EXPENDITURE OF THE BANK GROUP, IN EACH
CASE, WITHIN 12 MONTHS OF THE DATE OF THE RECEIPT OF SUCH NET PROCEEDS AND TO
THE EXTENT NOT OTHERWISE RESTRICTED BY THE PROVISIONS OF THIS AGREEMENT;

 

(II)           FROM ANY DISPOSAL PERMITTED UNDER CLAUSE 25.6 (DISPOSALS) OTHER
THAN IN RELATION TO DISPOSALS PERMITTED UNDER PARAGRAPHS (B) (WITH RESPECT TO
SURPLUS ASSETS ONLY AND WHERE THE NET PROCEEDS OF SUCH DISPOSAL, OR A SERIES OF
DISPOSALS FORMING PART OF THE SAME TRANSACTION EXCEEDS £5,000,000), (J), (K),
(O)(II), (P), (Q), (S) AND (W);

 

(III)         FROM ANY INSURANCE RECOVERY, WHERE THE NET PROCEEDS ARISING OUT OF
THE SAME ARE TO BE APPLIED WITHIN 12 MONTHS OF RECEIPT IN REPLACING, REINSTATING
OR REPAIRING THE RELEVANT DAMAGED OR DESTROYED ASSETS OR IN REFINANCING ANY
EXPENDITURE INCURRED IN THE REPLACEMENT, REINSTATEMENT AND/OR REPAIR OF SUCH
ASSETS OR FOR THE ACQUISITION OF OR REINVESTMENT IN ASSETS ACQUIRED FOR USE IN
THE GROUP BUSINESS OR IN A BUSINESS WHOSE PRIMARY OPERATIONS ARE DIRECTLY
RELATED TO THE GROUP BUSINESS FOR APPLICATION TOWARDS CAPITAL EXPENDITURE; OR

 

(IV)          FROM ANY CONTENT TRANSACTION WHICH SHALL INSTEAD BE APPLIED AS
FOLLOWS:

 

(A)          the first £200 million shall be retained by the Bank Group and,
provided that no Event of Default has occurred or would arise as a result of
such payment, may be applied towards the making of Permitted Payments;

 

73

--------------------------------------------------------------------------------


 

(B)          a percentage of the remainder shall be applied in mandatory
prepayment of the Term Facilities, such percentage being determined in
accordance with the Leverage Ratio as at the time of such Disposal, in
accordance with the following table:

 

Leverage Ratio

 

Percentage

 

 

 

 

 

Greater than 4.0:1

 

50

%

 

 

 

 

Greater than 3.0:1 but less than or equal to 4.0:1

 

25

%

 

 

 

 

Less than or equal to 3.0 : 1

 

0

%

 

(C)          any Net Proceeds which are not distributed in accordance with
(A) above or required to be applied in mandatory prepayment in accordance with
(B) above, shall be retained within the Bank Group,

 

provided that to the extent that any Net Proceeds are not applied in accordance
with sub-paragraphs (i) or (iii) above (as applicable) within the applicable
time periods specified such amounts shall, subject to Clause 12.3 (Blocked
Accounts), be applied in or towards repayment of Outstandings in accordance with
Clause 11.3 (Application of Repayments).

 


12.3        BLOCKED ACCOUNTS


 


(A)           IN RELATION TO ANY AMOUNT IN EXCESS OF £30 MILLION OF NET PROCEEDS
REFERRED TO IN PARAGRAPHS (B)(I) AND (B)(III) OF CLAUSE 12.2 (REPAYMENT FROM NET
PROCEEDS), AND ANY AMOUNT OF EQUITY PROCEEDS CONTRIBUTED TO THE BANK GROUP UNDER
SUB-PARAGRAPH (B)(II) OF CLAUSE 12.6 (REPAYMENT FROM EQUITY PROCEEDS) PENDING
THE ACQUISITION, REINVESTMENT, REPLACEMENT, REINSTATEMENT OR REPAIR OR
APPLICATION TOWARDS ANY CAPITAL EXPENDITURE, ACQUISITION OR INVESTMENT AS
CONTEMPLATED BY SUCH PROVISIONS, ALL SUCH AMOUNTS SHALL BE DEPOSITED IN A
BLOCKED ACCOUNT.


 


(B)           AT THE ELECTION OF THE RELEVANT BORROWER, ANY AMOUNTS REQUIRED TO
BE PREPAID UNDER CLAUSE 12.2 (REPAYMENT FROM NET PROCEEDS), CLAUSE 12.4
(REPAYMENT FROM EXCESS CASH FLOW), CLAUSE 12.5 (REPAYMENT FROM DEBT PROCEEDS),
CLAUSE 12.6 (REPAYMENT FROM EQUITY PROCEEDS) OR CLAUSE 12.7 (REPAYMENT FROM
SECURITISATIONS) MAY BE DEPOSITED INTO A BLOCKED ACCOUNT UPON RECEIPT THEREOF
AND APPLIED BY THE FACILITY AGENT IN REPAYMENT OF THE OUTSTANDINGS IN ACCORDANCE
WITH CLAUSE 11.3 (APPLICATION OF REPAYMENTS), AT THE END OF THE THEN APPLICABLE
INTEREST PERIOD. 


 


(C)           WHILE THERE ARE ANY OUTSTANDINGS OR ANY OF THE COMMITMENTS ARE
AVAILABLE FOR DRAWING, NO AMOUNT SHALL BE WITHDRAWN FROM ANY BLOCKED ACCOUNT BY
ANY MEMBER OF THE GROUP OR THE FACILITY AGENT EXCEPT FOR:


 

(I)            AMOUNTS TO BE APPLIED (AND WHICH ARE THEN APPLIED) IN ACCORDANCE
WITH PARAGRAPH (A) ABOVE;

 

(II)           AMOUNTS TO BE APPLIED (AND WHICH ARE THEN APPLIED) IN ACCORDANCE
WITH PARAGRAPH (B) ABOVE; OR

 

(III)         FOLLOWING THE ACCELERATION DATE, APPLICATIONS BY THE FACILITY
AGENT OF THE WHOLE OR ANY PART OF THE SUMS STANDING TO THE CREDIT OF A BLOCKED
ACCOUNT IN OR TOWARDS PAYMENT OF ANY SUMS DUE AND UNPAID AT ANY TIME FROM ANY
OBLIGOR UNDER ANY FINANCE DOCUMENT.

 

74

--------------------------------------------------------------------------------


 


12.4        REPAYMENT FROM EXCESS CASH FLOW


 


(A)           THE COMPANY SHALL ENSURE THAT, TO THE EXTENT EXCESS CASH FLOW
EXCEEDS £25 MILLION IN ANY FINANCIAL YEAR (FROM AND INCLUDING THE FINANCIAL YEAR
ENDED 31 DECEMBER 2006) OF THE COMPANY, SUBJECT TO PARAGRAPHS (B) AND (C) BELOW,
AN AMOUNT EQUAL TO:


 

(I)            50% OF EXCESS CASH FLOW IN SUCH FINANCIAL YEAR OF THE COMPANY, IN
THE EVENT THAT THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF
CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED
OPERATING CASHFLOW FOR SUCH FINANCIAL YEAR IS GREATER THAN OR EQUAL TO 4:1; OR

 

(II)           25% OF EXCESS CASH FLOW IN SUCH FINANCIAL YEAR OF THE COMPANY, IN
THE EVENT THAT THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF
CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED
OPERATING CASHFLOW FOR SUCH FINANCIAL YEAR, IS LESS THAN 4:1 BUT MORE THAN OR
EQUAL TO 3.0:1,  

 

is, subject to paragraph (c) of Clause 12.3 (Blocked Accounts), applied within
10 Business Days of the filing by the Ultimate Parent of its audited financial
statements, provided that any such payment may be deferred by a period of up to
30 days if the management of the Ultimate Parent, acting reasonably and in good
faith, are able to demonstrate to the satisfaction of the Facility Agent (acting
reasonably) that the cash reserves of the Group would be reduced temporarily by
such payment to below £200 million (for this purpose disregarding any
availability under the Revolving Facility).

 


(B)           SUBJECT TO PARAGRAPH (C) BELOW, NO REPAYMENTS SHALL BE REQUIRED
UNDER PARAGRAPH (A) ABOVE IN THE EVENT THAT THE COMPLIANCE CERTIFICATE MOST
RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE CERTIFICATES) AND THE
ANNUAL FINANCIAL INFORMATION DELIVERED PURSUANT TO CLAUSE 22.1 (FINANCIAL
STATEMENTS) DEMONSTRATE THAT THE RATIO OF CONSOLIDATED NET DEBT AS AT THE END OF
SUCH FINANCIAL YEAR TO CONSOLIDATED OPERATING CASHFLOW FOR THE RELEVANT
FINANCIAL YEAR, IS LESS THAN 3:1.


 


(C)           IN RESPECT OF THE FINANCIAL YEAR ENDED 31 DECEMBER 2006, THE
CALCULATION OF ANY EXCESS CASH FLOW PURSUANT TO PARAGRAPHS (A) AND (B) ABOVE,
SHALL BE CALCULATED BY REFERENCE TO THE EXCESS CASH FLOW FOR THE PERIOD
COMMENCING ON BUT EXCLUDING THE MERGER CLOSING DATE (OR, IN THE CASE OF EXCESS
CASH FLOW ATTRIBUTABLE TO THAT PART OF BANK GROUP CASH FLOW ATTRIBUTABLE TO THE
BASEBALL GROUP, THE BASEBALL EFFECTIVE DATE) TO AND INCLUDING 31 DECEMBER 2006.


 


12.5        REPAYMENT FROM DEBT PROCEEDS


 


(A)           THE ULTIMATE PARENT SHALL, SUBJECT TO PARAGRAPH (C) OF CLAUSE 12.3
(BLOCKED ACCOUNTS) AND PARAGRAPH (B) BELOW (OR TO THE FACILITY AGENT (ACTING ON
THE INSTRUCTIONS OF AN INSTRUCTING GROUP) HAVING OTHERWISE AGREED), PROCURE THAT
50% OF DEBT PROCEEDS RAISED BY ANY MEMBER OF THE GROUP IN CONNECTION WITH ANY
SINGLE RAISING OF DEBT PROCEEDS WHICH EXCEEDS £10 MILLION SHALL BE APPLIED IN
PREPAYMENT OF OUTSTANDINGS, IN ACCORDANCE WITH CLAUSE 11.3 (APPLICATION OF
REPAYMENTS) WITHIN 10 BUSINESS DAYS FOLLOWING RECEIPT OF SUCH DEBT PROCEEDS.


 


(B)           PARAGRAPH (A) ABOVE SHALL NOT APPLY TO:


 

(I)            ANY FINANCIAL INDEBTEDNESS RAISED UNDER THE BRIDGE FACILITY
AGREEMENT, THE ALTERNATIVE BRIDGE FACILITY AGREEMENT, THE EXCHANGE NOTES OR THE
NTL HIGH YIELD

 

75

--------------------------------------------------------------------------------


 

NOTES, AND IN THE CASE OF THE LATTER UP TO THE AGGREGATE OF (A) THE AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING UNDER THE BRIDGE FACILITY OR THE ALTERNATIVE BRIDGE
FACILITY (AS THE CASE MAY BE), (B) ANY ACCRUED INTEREST THEREON, (C) ANY
CONTRACTUAL PREMIUM PAYABLE IN RESPECT THEREOF AND (D) ANY FEES, COSTS,
EXPENSES, COMMISSIONS AND OTHER SIMILAR CHARGES REASONABLY INCURRED IN
CONNECTION WITH SUCH FINANCING;

 

(II)           ANY FINANCIAL INDEBTEDNESS RAISED IN CONNECTION WITH ANY HIGH
YIELD DEBT REFINANCING;

 

(III)         ANY FINANCIAL INDEBTEDNESS IN RESPECT OF ANY HEDGING AGREEMENT
ENTERED INTO BY ANY MEMBER OF THE GROUP;

 

(IV)          ANY FINANCIAL INDEBTEDNESS RAISED BY ANY MEMBER OF THE GROUP FROM
ANY OTHER MEMBER OF THE GROUP TO THE EXTENT NOT OTHERWISE PROHIBITED BY THIS
AGREEMENT;

 

(V)            ANY FINANCIAL INDEBTEDNESS TO THE EXTENT RAISED BY ANY MEMBER OF
THE BANK GROUP WHICH IS PERMITTED BY CLAUSE 25.4 (FINANCIAL INDEBTEDNESS);

 

(VI)          FINANCIAL INDEBTEDNESS CONSTITUTING PARENT DEBT WHICH IS INCURRED
IN COMPLIANCE WITH THE PROVISIONS OF CLAUSE 25.18 (PARENT DEBT);

 

(VII)         ANY FINANCIAL INDEBTEDNESS TO THE EXTENT RAISED BY ANY MEMBER OF
THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) THE PROCEEDS OF WHICH ARE
CONTRIBUTED TO THE BANK GROUP IN ACCORDANCE WITH CLAUSE 24.15 (CONTRIBUTIONS TO
THE BANK GROUP);

 

(VIII)        ANY FINANCIAL INDEBTEDNESS CONSTITUTING ANY “DAYLIGHT LOANS” WHICH
ARE EXPRESSLY CONTEMPLATED BY THE STEPS PAPER (AND AS SUCH TERM IS DEFINED OR
REFERRED TO THEREIN);

 

(IX)          ANY NET CASH PROCEEDS OF ANY DEBT ISSUANCES WHICH ARE EXPRESSLY
CONTEMPLATED IN THE STEPS PAPER;

 

(X)           WITH THE PRIOR WRITTEN CONSENT OF AN INSTRUCTING GROUP, ANY
FINANCIAL INDEBTEDNESS RAISED BY ANY MEMBER OF THE GROUP WHICH IS NOT A MEMBER
OF THE BANK GROUP, THE PROCEEDS OF WHICH SHALL BE APPLIED TOWARDS THE FINANCING
OF AN ACQUISITION TO BE MADE BY SUCH PERSON OR ANY OTHER MEMBER OF THE GROUP
WHICH IS NOT A MEMBER OF THE BANK GROUP;

 

(XI)          ANY FINANCIAL INDEBTEDNESS WHICH CONSTITUTES MERGER INDEBTEDNESS;

 

(XII)         ANY FINANCIAL INDEBTEDNESS CONTEMPLATED BY THE PROVISIONS OF THE
COMMITMENT LETTER AND TO BE INCURRED FOLLOWING DELIVERY OF A STRUCTURE NOTICE;

 

(XIII)       ANY FINANCIAL INDEBTEDNESS RAISED BY ANY PERMITTED JOINT VENTURE;

 

(XIV)        ANY PROCEEDS OF ANY STAND ALONE BASEBALL FINANCING; OR

 

(XV)          ANY PROCEEDS OF ANY ALTERNATIVE BASEBALL FINANCING,

 

provided that in the case of sub-paragraph (vii) above, such Debt Proceeds shall
within 90 days of receipt thereof, be contributed into the Bank Group and
deposited into a Blocked Account as contemplated by Clause 12.3 (Blocked
Accounts) and if not applied within 90 days after such deposit shall, subject to
paragraph (b) of Clause 12.3 (Blocked Accounts), be applied in or towards
repayment of Outstandings in accordance with Clause 11.3 (Application of
Repayments).

 

76

--------------------------------------------------------------------------------


 


12.6        REPAYMENT FROM EQUITY PROCEEDS


 


(A)           THE ULTIMATE PARENT SHALL PROCURE THAT SUBJECT TO PARAGRAPH (C) OF
CLAUSE 12.3 (BLOCKED ACCOUNTS) AND PARAGRAPH (B) BELOW, AN AMOUNT EQUAL TO:


 

(I)            50% OF EQUITY PROCEEDS, IN THE EVENT THAT THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE
CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED PURSUANT TO
CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING ON THE
QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE
RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED OPERATING
CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE, CALCULATED ON AN
ANNUALISED BASIS, IS MORE THAN 3.5:1;

 

(II)           25% OF EQUITY PROCEEDS, IN THE EVENT THAT THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE
CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED PURSUANT TO
CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING ON THE
QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE
RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED OPERATING
CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE CALCULATED ON AN
ANNUALISED BASIS, IS 3.5:1 OR LESS BUT IS MORE THAN 3:1; OR

 

(III)         0% OF EQUITY PROCEEDS, IN THE EVENT THAT THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE
CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED PURSUANT TO
CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING ON THE
QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE
RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED OPERATING
CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE CALCULATED ON AN
ANNUALISED BASIS, IS EQUAL TO OR LESS THAN 3:1,

 

shall be contributed to a member of the Bank Group in accordance with Clause
24.15 (Contributions to the Bank Group) and applied in or towards repayment of A
Facility Outstandings in accordance with Clause 11.3 (Application of
Repayments), in each case, within 10 Business Days following receipt of such
Equity Proceeds provided that no amount of Equity Proceeds shall be required to
be prepaid under this paragraph (a) unless the amount of Equity Proceeds
received by the Group in connection with any single raising of Equity Proceeds
exceeds £10 million (or its equivalent in other currencies).

 


(B)           PARAGRAPH (A) SHALL NOT APPLY TO ANY EQUITY PROCEEDS:


 

(I)            TO THE EXTENT THAT ANY BORROWER HAS MADE A VOLUNTARY PREPAYMENT
OF THE OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 11.1 (VOLUNTARY PREPAYMENT) USING
THE PROCEEDS OF ANY PARENT DEBT (THE “VOLUNTARY PREPAYMENT AMOUNT”) AND, IN THE
CASE OF THE REVOLVING FACILITY OUTSTANDINGS, THE AGGREGATE REVOLVING FACILITY
COMMITMENTS HAVE BEEN PERMANENTLY CANCELLED BY AN AMOUNT EQUAL TO THE AMOUNT OF
REVOLVING FACILITY OUTSTANDINGS SO PREPAID AND SUCH EQUITY PROCEEDS ARE APPLIED
IN PREPAYMENT OF THE PARENT DEBT SO USED;

 

(II)           TO THE EXTENT CONTRIBUTED TO OR INVESTED IN THE BANK GROUP IN
ACCORDANCE WITH CLAUSE 24.15 (CONTRIBUTIONS TO THE BANK GROUP) AND THEREAFTER
APPLIED BY THE ULTIMATE RECIPIENT THEREOF TOWARDS CAPITAL EXPENDITURE OR THE
PURCHASE PRICE OF ANY ACQUISITION OR INVESTMENT TO THE EXTENT PERMITTED BY
CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS);

 

(III)         TO THE EXTENT RAISED BY ANY MEMBER OF THE GROUP WHICH IS A JOINT
VENTURE BUT WHICH

 

77

--------------------------------------------------------------------------------


 

IS NOT A MEMBER OF THE BANK GROUP AND APPLIED FOR ITS OWN PURPOSES;

 

(IV)          ARISING FROM THE EXERCISE OF STOCK OPTIONS OR ANY SIMILAR
SECURITIES ISSUED TO DIRECTORS, OFFICERS, EMPLOYEES OR CONSULTANTS OF ANY MEMBER
OF THE GROUP;

 

(V)            IN RESPECT OF ANY EQUITY ISSUANCE EXPRESSLY CONTEMPLATED IN THE
STEPS PAPER; OR

 

(VI)          IN RESPECT OF ANY NEW EQUITY ISSUED BY THE ULTIMATE PARENT AND
APPLIED FOR THE PURPOSES PERMITTED UNDER CLAUSE 23.3 (EQUITY CURE RIGHT) OR
PARAGRAPH (O) OF CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS),

 

provided that in the case of sub-paragraph (ii) above, such Equity
Proceeds shall immediately upon their contribution into the Bank Group, be
deposited into a Blocked Account and if not applied in accordance with
sub-paragraph (ii), as the case may be, within 180 days of such receipt, shall,
subject to paragraph (b) of Clause 12.3 (Blocked Accounts) be applied in or
towards repayment of Outstandings in accordance with Clause 11.3 (Application of
Repayments).

 


12.7        REPAYMENT FROM SECURITISATIONS


 

All net cash proceeds received by any member of the Bank Group in respect of any
asset securitisation permitted under paragraph (i) of Clause 25.6 (Disposals),
shall be applied, first, to permanently cancel the Available Revolving Facility
Commitment in an amount equal to such net cash proceeds received (with
corresponding amount of cash proceeds to be retained for use by any member of
the Bank Group towards any purpose determined by it) and, thereafter, be applied
in permanent prepayment of any Revolving Facility Outstandings or, to the extent
that there are no Revolving Facility Outstandings and the Available Revolving
Facility Commitments have been reduced to zero, in prepayment in accordance with
Clause 11.3 (Application of Repayments).

 


12.8        TRAPPED CASH


 

If:

 


(A)           MONEYS ARE REQUIRED TO BE APPLIED IN PREPAYMENT OR REPAYMENT OF
THE FACILITIES UNDER THIS CLAUSE 12 (MANDATORY PREPAYMENTS AND CANCELLATION),
BUT IN ORDER TO BE SO APPLIED SUCH MONEYS NEED TO BE UPSTREAMED OR OTHERWISE
TRANSFERRED FROM ONE MEMBER OF THE GROUP TO ANOTHER MEMBER OF THE GROUP TO
EFFECT SUCH PREPAYMENT OR REPAYMENT; AND


 


(B)           THE COMPANY AND THE RELEVANT MEMBERS OF THE GROUP DETERMINE IN
GOOD FAITH THAT SUCH MONEYS CANNOT BE SO UPSTREAMED OR TRANSFERRED WITHOUT
BREACHING A FINANCIAL ASSISTANCE PROHIBITION, CAUSING A DIRECTOR TO BREACH HIS
OR HER FIDUCIARY DUTIES TO A COMPANY OR WITHOUT BREACHING SOME OTHER LEGAL
PROHIBITION, OR SUCH UPSTREAMING OR TRANSFER IS OTHERWISE UNLAWFUL OR WOULD
RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES FOR THE COMPANY OR SUCH RELEVANT
MEMBERS OF THE GROUP,


 

then, there will be no obligation to make such payment or prepayment until such
impediment no longer applies, provided that:

 

(I)            DURING SUCH PERIOD, (TO THE EXTENT LAWFUL) THE MONIES WILL BE
PLACED IN A BLOCKED ACCOUNT;

 

(II)           IN THE CASE OF ANY IMPEDIMENT RELATING TO POTENTIAL MATERIAL
ADVERSE TAX CONSEQUENCES, THE COMPANY SHALL PROCURE THAT THE PREPAYMENT
OBLIGATIONS UNDER THIS CLAUSE 12 (MANDATORY PREPAYMENTS AND CANCELLATION), SHALL
BE COMPLIED WITH BY USING THE PROCEEDS RETAINED TO REPAY OUTSTANDINGS OWING BY
THE MEMBER OF THE GROUP WHICH RECEIVED SUCH PROCEEDS PROVIDED THAT SUCH PAYMENT
ITSELF DOES NOT CREATE A POTENTIAL MATERIAL ADVERSE TAX

 

78

--------------------------------------------------------------------------------


 

CONSEQUENCE; AND

 

(III)         THE COMPANY AND THE RELEVANT MEMBERS OF THE GROUP WILL USE ALL
REASONABLE ENDEAVOURS TO OVERCOME ANY IMPEDIMENTS DESCRIBED IN THIS CLAUSE.

 


13.          INTEREST ON REVOLVING FACILITY ADVANCES

 


13.1        INTEREST PAYMENT DATE FOR REVOLVING FACILITY ADVANCES

 

On (a) each Repayment Date (and, if the Term of any Revolving Facility Advance
exceeds 6 months, on the expiry of each period of 6 months during such Term) or
(b) if Clause 17.2(d) applies, the relevant Confirmation Date, the relevant
Borrowers shall pay accrued interest on each Revolving Facility Advance made to
it.

 


13.2        INTEREST RATE FOR REVOLVING FACILITY ADVANCES


 

The rate of interest applicable to each Revolving Facility Advance during its
Term shall be the rate per annum which is the sum of the Revolving Facility
Margin, the Associated Costs Rate for such Advance at such time (if applicable)
and, in relation to any Revolving Facility Advance denominated in euro, EURIBOR,
or in relation to any Revolving Facility Advance denominated in any other
currency, LIBOR, for the relevant Term.

 


13.3        MARGIN RATCHET FOR REVOLVING FACILITY ADVANCES


 


(A)           SUBJECT TO PARAGRAPH (C) OF THIS CLAUSE 13.3, IF IN RESPECT OF ANY
QUARTER DATE FALLING NOT LESS THAN 3 MONTHS AFTER THE MERGER CLOSING DATE, THE
RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW COMPUTED ON
THE SAME BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF CLAUSE 23.2 (RATIOS) IS
WITHIN THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF THE TABLE SET OUT BELOW, THEN
THE REVOLVING FACILITY MARGIN SHALL BE REDUCED OR INCREASED TO THE PERCENTAGE
RATE PER ANNUM SET OUT OPPOSITE THE RELEVANT RANGE IN COLUMN 2.

 

Leverage Ratio

 

Margin

 

Less than 3.00 : 1

 

1.000

%

 

 

 

 

Greater than or equal to 3.00 : 1 but less than 3.40 : 1

 

1.125

%

 

 

 

 

Greater than or equal to 3.40 : 1 but less than 3.80 : 1

 

1.250

%

 

 

 

 

Greater than or equal to 3.80 : 1 but less than 4.20 : 1

 

1.375

%

 

 

 

 

Greater than or equal to 4.20 : 1 but less than 4.50 : 1

 

1.500

%

 

 

 

 

Greater than or equal to 4.50 : 1 but less than 4.80 : 1

 

1.625

%

 

 

 

 

Greater than or equal to 4.80 : 1 but less than 5.00 : 1

 

1.875

%

 

 

 

 

Greater than or equal to 5.00

 

2.000

%

 


(B)           ANY REDUCTION OR INCREASE TO THE REVOLVING FACILITY MARGIN IN
ACCORDANCE WITH PARAGRAPH (A) ABOVE SHALL TAKE EFFECT IN RELATION TO REVOLVING
FACILITY ADVANCES WITH EFFECT FROM THE DATE OF RECEIPT BY THE FACILITY AGENT IN
RESPECT OF THE RELEVANT QUARTER DATE OF:


 

(I)            THE QUARTERLY FINANCIAL INFORMATION REQUIRED TO BE DELIVERED IN
ACCORDANCE WITH CLAUSE 22.1 (FINANCIAL STATEMENTS); AND

 

79

--------------------------------------------------------------------------------


 

(II)           A COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED IN ACCORDANCE
WITH CLAUSE 22.5 (COMPLIANCE CERTIFICATES) EVIDENCING THE RELEVANT RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW,

 

and shall apply until the date of receipt by the Facility Agent of the quarterly
financial information and Compliance Certificate in respect of the next
succeeding Quarter Date on which the financial covenants are required to be
tested pursuant to Clause 23.2 (Ratios) having regard to the provisions of
paragraph (e) thereof (or if such financial information and Compliance
Certificate are not so delivered, the last day upon which such financial
information and Compliance Certificate should have been so delivered in
accordance with Clause 22.1 (Financial Statements) and Clause 22.5 (Compliance
Certificates) in respect of such Quarter Date) whereupon the Revolving Facility
Margin shall be recalculated on the basis of such financial information and
Compliance Certificate.

 


(C)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE REVOLVING
FACILITY MARGIN SHALL REVERT TO 2.00% AND SHALL REMAIN AT SUCH RATE FOR SO LONG
AS SUCH EVENT OF DEFAULT IS CONTINUING AND WHEN SUCH EVENT OF DEFAULT CEASES TO
BE CONTINUING IT SHALL REVERT:


 

(I)            IN THE CASE OF AN EVENT OF DEFAULT SET OUT IN PARAGRAPH (C) OF
CLAUSE 27.2 (COVENANTS), UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED
A COMPLIANCE CERTIFICATE CONFIRMING COMPLIANCE WITH THE FINANCIAL COVENANTS SET
OUT IN CLAUSE 23 (FINANCIAL CONDITION); OR

 

(II)           IN THE CASE OF ANY OTHER EVENT OF DEFAULT EITHER (A) UPON THE
DATE ON WHICH THE FACILITY AGENT HAS RECEIVED A CERTIFICATE OF A DULY AUTHORISED
OFFICER OF THE COMPANY CERTIFYING THAT SUCH EVENT OF DEFAULT HAS BEEN REMEDIED,
IN WHICH CASE, IMMEDIATELY UPON RECEIPT OF SUCH CERTIFICATE OR (B) WHERE THE
LENDERS HAVE WAIVED SUCH EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, IMMEDIATELY UPON THE FACILITY AGENT HAVING CONFIRMED TO THE COMPANY
THAT SUCH EVENT OF DEFAULT HAS BEEN WAIVED,

 

in each case, to the applicable rate provided in paragraph (a) above by
reference to:

 

(x)           in the case of an Event of Default of the type referred to in
paragraph (c)(i) above, the ratio of Consolidated Net Debt to Consolidated
Operating Cashflow set out in the Compliance Certificate referred to therein; or

 

(y)           in the case of any other Event of Default, the ratio of
Consolidated Net Debt to Consolidated Operating Cashflow set out in the
Compliance Certificate most recently delivered to the Facility Agent prior to
the remedy or waiver of such Event of Default.

 


14.          INTEREST ON TERM FACILITY ADVANCES


 


14.1        INTEREST PERIODS FOR TERM FACILITY ADVANCES


 

The period for which a Term Facility Advance is outstanding shall be divided
into successive periods (each an “Interest Period”) each of which (other than
the first) shall start on the last day of the preceding such period.

 


14.2        DURATION


 

The duration of each Interest Period shall, save as otherwise provided in this
Agreement, be 1, 2, 3 or 6 months, or such other period of up to 12 months as
all the Lenders holding Commitments (in the case of the first Interest Period
for a Term Facility Advance, and thereafter, Outstandings under the

 

80

--------------------------------------------------------------------------------


 

relevant Facility may agree) in each case, as the relevant Borrower may select
by no later than 2:00 p.m. on the date falling 3 Business Days before the first
day of the relevant Interest Period, provided that:

 


(A)           IF SUCH BORROWER FAILS TO GIVE SUCH NOTICE OF SELECTION IN
RELATION TO AN INTEREST PERIOD, THE DURATION OF THAT INTEREST PERIOD SHALL,
SUBJECT TO THE OTHER PROVISIONS OF THIS CLAUSE 14, BE 3 MONTHS;


 


(B)           PRIOR TO THE SYNDICATION DATE, UNLESS THE FACILITY AGENT OTHERWISE
AGREES, THE DURATION OF EACH INTEREST PERIOD SHALL BE 1 MONTH (OR, IF LESS, SUCH
DURATION AS MAY BE NECESSARY TO ENSURE THAT SUCH INTEREST PERIOD ENDS ON THE
SYNDICATION DATE); AND


 


(C)           ANY INTEREST PERIOD THAT WOULD OTHERWISE END DURING THE MONTH
PRECEDING OR EXTEND BEYOND A REPAYMENT DATE RELATING TO THE TERM FACILITY
OUTSTANDINGS SHALL BE OF SUCH DURATION THAT IT SHALL END ON THAT REPAYMENT DATE
IF NECESSARY TO ENSURE THAT THERE ARE ADVANCES UNDER THE RELEVANT TERM FACILITY
WITH INTEREST PERIODS ENDING ON THE RELEVANT REPAYMENT DATE IN A SUFFICIENT
AGGREGATE AMOUNT TO MAKE THE REPAYMENT DUE ON THAT REPAYMENT DATE.


 


14.3        CONSOLIDATION OF TERM FACILITY ADVANCES


 

If 2 or more Interest Periods in respect of Term Facility Advances denominated
in the same currency under the same Term Facility end at the same time, then on
the last day of those Interest Periods, the Term Facility Advances to which
those Interest Periods relate shall be consolidated into and treated as a single
Term Facility Advance.

 


14.4        DIVISION OF TERM FACILITY ADVANCES


 

Subject to the requirements of Clause 14.2 (Duration), the Company may, by no
later than 2:00 p.m. on the date falling 3 Business Days before the first day of
the relevant Interest Period, direct that any Term Facility Advance borrowed by
it shall, at the beginning of the next Interest Period relating to it, be
divided into (and thereafter, save as otherwise provided in this Agreement, be
treated in all respects as) 2 or more Advances in such amounts (equal in
aggregate to the Sterling Amount of the Term Facility Advance being so divided)
as shall be specified by the Company in such notice provided that the Company
shall not be entitled to make such a direction if:

 


(A)           AS A RESULT OF SO DOING, THERE WOULD BE MORE THAN 10 ADVANCES
OUTSTANDING UNDER THE RELEVANT TERM FACILITY; OR


 


(B)           ANY TERM FACILITY ADVANCE THEREBY COMING INTO EXISTENCE WOULD HAVE
A STERLING AMOUNT OF LESS THAN £25 MILLION.


 


14.5        PAYMENT OF INTEREST FOR TERM FACILITY ADVANCES


 

On (a) the last day of each Interest Period (or if such day is not a Business
Day, on the immediately succeeding Business Day in the then current month (if
there is one) or the preceding Business Day (if there is not)), and if the
relevant Interest Period exceeds 6 months, on the expiry of each 6 month period
during that Interest Period, or (b) if Clause 17.2(d) applies, the relevant
Confirmation Date, the relevant Borrower shall pay accrued interest on the Term
Facility Advance to which such Interest Period relates.

 


14.6        INTEREST RATE FOR TERM FACILITY ADVANCES


 

The rate of interest applicable to a Term Facility Advance at any time during an
Interest Period relating to it shall be the rate per annum which is the sum of
the Applicable Margin, the Associated Costs Rate for such Advance at such time
(if applicable) and, LIBOR, for such Interest Period.

 

81

--------------------------------------------------------------------------------


 


14.7        MARGIN RATCHET FOR A FACILITY ADVANCES AND A1 FACILITY ADVANCES


 


(A)           SUBJECT TO PARAGRAPH (C) OF THIS CLAUSE 14.7, IF IN RESPECT OF ANY
QUARTER DATE FALLING NOT LESS THAN 3 MONTHS AFTER THE MERGER CLOSING DATE THE
RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW COMPUTED ON
THE SAME BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF CLAUSE 23.2 (RATIOS) IS
WITHIN THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF THE TABLE SET OUT BELOW, THEN
THE A FACILITY MARGIN AND THE A1 FACILITY MARGIN SHALL BE REDUCED OR INCREASED
TO THE PERCENTAGE RATE PER ANNUM SET OUT OPPOSITE THE RELEVANT RANGE IN COLUMN
2.

 

Leverage Ratio

 

Margin

 

Less than 3.00 : 1

 

1.000

%

 

 

 

 

Greater than or equal to 3.00 : 1 but less than 3.40 : 1

 

1.125

%

 

 

 

 

Greater than or equal to 3.40 : 1 but less than 3.80 : 1

 

1.250

%

 

 

 

 

Greater than or equal to 3.80 : 1 but less than 4.20 : 1

 

1.375

%

 

 

 

 

Greater than or equal to 4.20 : 1 but less than 4.50 : 1

 

1.500

%

 

 

 

 

Greater than or equal to 4.50 : 1 but less than 4.80 : 1

 

1.625

%

 

 

 

 

Greater than or equal to 4.80 : 1 but less than 5.00 : 1

 

1.875

%

 

 

 

 

Greater than or equal to 5.00

 

2.000

%

 


(B)           ANY REDUCTION OR INCREASE TO THE A FACILITY MARGIN OR A1 FACILITY
MARGIN IN ACCORDANCE WITH PARAGRAPH (A) ABOVE SHALL TAKE EFFECT IN RELATION TO A
FACILITY ADVANCES OR A1 FACILITY ADVANCES WITH EFFECT FROM THE DATE OF RECEIPT
BY THE FACILITY AGENT IN RESPECT OF THE RELEVANT QUARTER DATE OF:


 

(I)            THE QUARTERLY FINANCIAL INFORMATION REQUIRED TO BE DELIVERED IN
ACCORDANCE WITH CLAUSE 22.1 (FINANCIAL STATEMENTS); AND

 

(II)           A COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED IN ACCORDANCE
WITH CLAUSE 22.5 (COMPLIANCE CERTIFICATES) EVIDENCING THE RELEVANT RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW,

 

and shall apply until the date of receipt by the Facility Agent of the quarterly
financial information and Compliance Certificate in respect of the next
succeeding Quarter Date on which the financial covenants are required to be
tested pursuant to Clause 23.2 (Ratios) having regard to the provisions of
paragraph (e) thereof (or if such financial information and Compliance
Certificate are not so delivered, the last day upon which such financial
information and Compliance Certificate should have been so delivered in
accordance with Clause 22.1 (Financial Statements) and Clause 22.5 (Compliance
Certificates) in respect of such Quarter Date) whereupon the A Facility Margin
or the A1 Facility Margin, as applicable shall be recalculated on the basis of
such financial information and Compliance Certificate.

 


(C)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE A FACILITY MARGIN
OR THE A1 FACILITY MARGIN SHALL REVERT TO 2.00% AND SHALL REMAIN AT SUCH RATE
FOR SO LONG AS THE EVENT OF DEFAULT IS CONTINUING AND WHEN SUCH EVENT OF DEFAULT
CEASES TO BE CONTINUING IT SHALL REVERT:


 

(I)            IN THE CASE OF AN EVENT OF DEFAULT SET OUT IN PARAGRAPH (C) OF
CLAUSE 27.2 (COVENANTS), UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED
A COMPLIANCE CERTIFICATE

 

82

--------------------------------------------------------------------------------


 

CONFIRMING COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 23
(FINANCIAL CONDITION); OR

 

(II)           IN THE CASE OF ANY OTHER EVENT OF DEFAULT EITHER (A) UPON THE
DATE ON WHICH THE FACILITY AGENT HAS RECEIVED A CERTIFICATE OF A DULY AUTHORISED
OFFICER OF THE COMPANY CERTIFYING THAT SUCH EVENT OF DEFAULT HAS BEEN REMEDIED,
IMMEDIATELY UPON RECEIPT OF SUCH CERTIFICATE OR (B) WHERE THE LENDERS HAVE
WAIVED SUCH EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
IMMEDIATELY UPON THE FACILITY AGENT HAVING CONFIRMED TO THE COMPANY THAT SUCH
EVENT OF DEFAULT HAS BEEN WAIVED,

 

in each case, to the applicable rate provided in paragraph (a) above by
reference to:

 

(x)           in the case of an Event of Default of the type referred to in
paragraph (c)(i) above, the ratio of Consolidated Net Debt to Consolidated
Operating Cashflow set out in the Compliance Certificate referred to therein; or

 

(y)           in the case of any other Event of Default, the ratio of
Consolidated Net Debt to Consolidated Operating Cashflow set out in the
Compliance Certificate most recently delivered to the Facility Agent prior to
the remedy or waiver of such Event of Default.

 


14.8        NOTIFICATION


 

The Facility Agent shall promptly notify the relevant Borrowers and the Lenders
of each determination of LIBOR, EURIBOR, the Associated Costs Rate, and any
change to the proposed length of a Term or Interest Period or any interest rate
occasioned by the operation of Clause 15 (Market Disruptions and Alternative
Interest Rates).

 


15.          MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES


 


15.1        MARKET DISRUPTION


 

If, in relation to any Interest Period or Term:

 


(A)           EURIBOR OR LIBOR, AS THE CASE MAY BE, IS TO BE DETERMINED BY
REFERENCE TO THE REFERENCE BANKS AND, AT OR ABOUT 11.00 A.M. (BRUSSELS TIME IN
THE CASE OF EURIBOR OR LONDON TIME IN THE CASE OF LIBOR) ON THE QUOTATION DATE
FOR SUCH INTEREST PERIOD OR TERM, NONE OR ONLY ONE OF THE REFERENCE BANKS
SUPPLIES A RATE FOR THE PURPOSE OF DETERMINING EURIBOR OR LIBOR, AS THE CASE MAY
BE, FOR THE RELEVANT PERIOD; OR


 


(B)           BEFORE THE CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DATE FOR
SUCH INTEREST PERIOD OR TERM, THE FACILITY AGENT HAS BEEN NOTIFIED BY A LENDER
OR EACH OF A GROUP OF LENDERS TO WHOM IN AGGREGATE 40% OR MORE OF THE RELEVANT
ADVANCE IS OWED (OR, IN THE CASE OF AN UNDRAWN ADVANCE, IF MADE, WOULD BE OWED)
THAT THE COST TO IT OF OBTAINING MATCHING DEPOSITS FOR THE RELEVANT ADVANCE IN
THE RELEVANT INTERBANK MARKET WOULD BE IN EXCESS OF EURIBOR OR LIBOR, AS THE
CASE MAY BE,


 

then the Facility Agent shall notify the Company and the Lenders of such event
and, notwithstanding anything to the contrary in this Agreement, Clause 15.2
(Substitute Interest Period or Term and Interest Rate) shall apply (if the
relevant Advance is a Term Facility Advance which is already outstanding or a
Rollover Advance).  If either paragraph (a) or (b) applies to a proposed Advance
other than a Rollover Advance, such Advance shall not be made.

 

83

--------------------------------------------------------------------------------

 


 


15.2                        SUBSTITUTE INTEREST PERIOD OR TERM AND INTEREST RATE


 


(A)                                  IF PARAGRAPH (A) OF CLAUSE 15.1 (MARKET
DISRUPTION) APPLIES, THE DURATION OF THE RELEVANT INTEREST PERIOD OR TERM SHALL
BE 1 MONTH OR, IF LESS, SUCH THAT IT SHALL END ON THE TERMINATION DATE IN
RESPECT OF THE REVOLVING FACILITY (IN THE CASE OF A ROLLOVER ADVANCE) OR THE
NEXT SUCCEEDING REPAYMENT DATE (IN THE CASE OF A TERM FACILITY ADVANCE).


 


(B)                                  IF EITHER PARAGRAPH OF CLAUSE 15.1 (MARKET
DISRUPTION) APPLIES TO AN ADVANCE, THE RATE OF INTEREST APPLICABLE TO EACH
LENDER’S PORTION OF SUCH ADVANCE DURING THE RELEVANT INTEREST PERIOD OR TERM
SHALL (SUBJECT TO ANY AGREEMENT REACHED PURSUANT TO CLAUSE 15.3 (ALTERNATIVE
RATE)) BE THE RATE PER ANNUM WHICH IS THE SUM OF:


 

(I)                                    THE APPLICABLE MARGIN;

 

(II)                                THE RATE PER ANNUM NOTIFIED TO THE FACILITY
AGENT BY SUCH LENDER BEFORE THE LAST DAY OF SUCH INTEREST PERIOD OR TERM TO BE
THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH LENDER OF
FUNDING FROM WHATEVER SOURCES IT MAY REASONABLY SELECT ITS PORTION OF SUCH
ADVANCE DURING SUCH INTEREST PERIOD OR TERM; AND

 

(III)                            THE ASSOCIATED COSTS RATE, IF ANY, APPLICABLE
TO SUCH LENDER’S PARTICIPATION IN THE RELEVANT ADVANCE.

 


15.3                        ALTERNATIVE RATE


 

If Clause 15.1 (Market Disruption) applies and the Facility Agent or the Company
so requires, the Facility Agent and the Company shall enter into negotiations
with a view to agreeing an alternative basis:

 


(A)                                  FOR DETERMINING THE RATE OF INTEREST FROM
TIME TO TIME APPLICABLE TO SUCH ADVANCES; AND/OR


 


(B)                                  UPON WHICH SUCH ADVANCES MAY BE MAINTAINED
(WHETHER IN STERLING OR SOME OTHER CURRENCY) THEREAFTER,


 

and any such alternative basis that is agreed shall take effect in accordance
with its terms and be binding on each party to this Agreement, provided that the
Facility Agent may not agree any such alternative basis without the prior
consent of each Lender holding Outstandings under each applicable Facility,
acting reasonably.

 


16.                               COMMISSIONS AND FEES


 


16.1                        COMMITMENT FEES


 

The Borrowers shall pay to the Facility Agent for the account of each relevant
Lender (other than an Ancillary Facility Lender) a commitment commission on the
aggregate amount of such Lender’s Available Revolving Facility Commitment made
available by it (other than any Ancillary Facility) from day to day during the
period beginning on the Merger Closing Date and ending on the Termination Date
for the Revolving Facility, such commitment commission to be calculated at the
lower of (a) a rate of 0.75% per annum of the aggregate undrawn portion of the
Revolving Facility and (b) 50% of the Revolving Facility Margin from the Merger
Closing Date, payable in arrears on the last day of each successive period of 3
months which ends during such period and on the Termination Date for the
Revolving Facility.

 

84

--------------------------------------------------------------------------------


 


16.2                        ARRANGEMENT AND UNDERWRITING FEE


 

The Company shall pay to the Bookrunners the fees specified in the Senior Fees
Letter at the times and in the amounts specified in such letter.

 


16.3                        AGENCY FEE


 

The Company shall pay to the Facility Agent and the Security Trustee for their
own account the fees specified in the letter dated on or about the date of this
Agreement from the Facility Agent to the Company at the times and in the amounts
specified in such letter.

 


16.4                        DOCUMENTARY CREDIT FEE


 

Each Borrower shall, in respect of each Documentary Credit issued on its behalf
pay to the Facility Agent for the account of each Indemnifying Lender (for
distribution in proportion to each Indemnifying Lender’s L/C Proportion of such
Documentary Credit) a documentary credit fee in the currency in which the
relevant Documentary Credit is denominated at a rate equal to the applicable
Revolving Facility Margin applied on the Outstanding L/C Amount in relation to
such Documentary Credit.  Such documentary credit fee shall be paid in arrears
on each Quarter Date during the Term of the relevant Documentary Credit and on
the relevant Expiry Date.  Accrued Documentary Credit fees shall also be payable
on the cancelled amount of any Revolving Facility Commitment attributable to a
Documentary Credit which is repaid in full at the time such cancellation is
effective, if the Revolving Facility Commitment is cancelled in full and a
Documentary Credit is repaid in full.

 


16.5                        L/C BANK FEE


 

Each relevant Borrower shall pay:

 


(A)                                  TO THE ORIGINAL L/C BANK A FRONTING FEE IN
RESPECT OF EACH DOCUMENTARY CREDIT REQUESTED BY IT AND ISSUED BY THE ORIGINAL
L/C BANK IN THE AMOUNT AND AT THE TIMES AGREED IN THE LETTER DATED ON OR ABOUT
THE DATE OF THIS AGREEMENT BETWEEN THE ORIGINAL L/C BANK AND THE COMPANY; AND


 


(B)                                  TO ANY OTHER L/C BANK A FRONTING FEE IN
RESPECT OF EACH DOCUMENTARY CREDIT REQUESTED BY IT AND ISSUED BY THAT L/C BANK,
IN THE AMOUNT AND AT THE TIMES AGREED IN ANY LETTER ENTERED INTO BETWEEN SUCH
L/C BANK AND SUCH BORROWER.


 


17.                               TAXES


 


17.1                        TAX GROSS-UP


 


(A)                                  EACH PAYMENT MADE BY THE PARENT OR AN
OBLIGOR UNDER A FINANCE DOCUMENT SHALL BE MADE BY IT WITHOUT ANY TAX DEDUCTION,
UNLESS A TAX DEDUCTION IS REQUIRED BY LAW.  ANY TAX DEDUCTION IN RELATION TO ANY
PAYMENT DUE IN ANY CURRENCY OTHER THAN STERLING SHALL BE CALCULATED USING THE
FACILITY AGENT’S SPOT RATE OF EXCHANGE ON THE DATE SUCH PAYMENT IS MADE AND THE
PARENT AND THE OBLIGORS SHALL HAVE NO LIABILITY IF ANY SUBSEQUENT CREDIT OR
REFUND RECEIVED BY ANY LENDER FROM ANY TAX AUTHORITY IN RELATION THERETO IS IN A
DIFFERENT AMOUNT (WHEN CONVERTED TO THE NON-STERLING CURRENCY ON ANY DATE).


 


(B)                                  AS SOON AS IT BECOMES AWARE THAT THE PARENT
OR AN OBLIGOR IS OR WILL BE REQUIRED BY LAW TO MAKE A TAX DEDUCTION (OR THAT
THERE IS ANY CHANGE IN THE RATE AT WHICH OR THE BASIS ON WHICH SUCH TAX
DEDUCTION IS TO BE MADE) THE PARENT OR THE RELEVANT OBLIGOR SHALL NOTIFY THE
FACILITY AGENT ACCORDINGLY.  SIMILARLY, A LENDER SHALL NOTIFY THE FACILITY AGENT
AND THE PARENT UPON BECOMING SO AWARE IN RESPECT OF A PAYMENT PAYABLE TO THAT
LENDER.

 

85

--------------------------------------------------------------------------------


 


(C)                                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE PARENT OR AN OBLIGOR, THE AMOUNT OF THE PAYMENT DUE SHALL, UNLESS
PARAGRAPH (F) BELOW APPLIES, BE INCREASED TO AN AMOUNT SO THAT, AFTER THE
REQUIRED TAX DEDUCTION IS MADE, THE PAYEE RECEIVES AN AMOUNT EQUAL TO THE AMOUNT
IT WOULD HAVE RECEIVED HAD NO TAX DEDUCTION BEEN REQUIRED.


 


(D)                                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE (OTHER
THAN BY REASON OF THE FACILITY AGENT OR THE SECURITY TRUSTEE PERFORMING ITS
OBLIGATIONS AS SUCH UNDER THIS AGREEMENT THROUGH AN OFFICE LOCATED OUTSIDE THE
UNITED KINGDOM OR THE US PAYING AGENT PERFORMING ITS OBLIGATIONS AS SUCH THROUGH
AN OFFICE LOCATED OUTSIDE THE UNITED STATES) FROM ANY PAYMENT TO ANY FINANCE
PARTY WHICH REPRESENTS AN AMOUNT OR AMOUNTS RECEIVED FROM THE PARENT OR AN
OBLIGOR, EITHER THE PARENT OR THAT OBLIGOR, AS THE CASE MAY BE, SHALL, UNLESS
PARAGRAPH (F) BELOW APPLIES, PAY DIRECTLY TO THAT FINANCE PARTY AN AMOUNT WHICH,
AFTER MAKING THE REQUIRED TAX DEDUCTION ENABLES THE PAYEE OF THAT AMOUNT TO
RECEIVE AN AMOUNT EQUAL TO THE PAYMENT WHICH IT WOULD HAVE RECEIVED IF NO TAX
DEDUCTION HAD BEEN REQUIRED.


 


(E)                                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE FROM ANY
PAYMENT TO ANY FINANCE PARTY UNDER PARAGRAPH (D) ABOVE, THE FACILITY AGENT, THE
US PAYING AGENT OR THE SECURITY TRUSTEE AS APPROPRIATE SHALL UNLESS
PARAGRAPH (G) BELOW APPLIES, MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN
CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE
TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW, AND WITHIN 30 DAYS OF
MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT IN CONNECTION WITH THAT TAX
DEDUCTION, THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE AS
APPROPRIATE MAKING THAT TAX DEDUCTION OR OTHER PAYMENT SHALL DELIVER TO THE
RELEVANT BORROWER EVIDENCE THAT THE TAX DEDUCTION OR OTHER PAYMENT HAS BEEN MADE
OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


(F)                                    NEITHER THE PARENT NOR ANY OBLIGOR IS
REQUIRED TO MAKE A TAX PAYMENT TO A LENDER UNDER PARAGRAPHS (C) OR (D) ABOVE FOR
A TAX DEDUCTION IN RESPECT OF TAX IMPOSED BY THE UNITED KINGDOM ON A PAYMENT OF
INTEREST IN RESPECT OF A PARTICIPATION IN AN ADVANCE BY THAT LENDER TO ANY
BORROWER (OTHER THAN THE US BORROWER) WHERE THAT LENDER IS NOT A QUALIFYING UK
LENDER ON THE DATE ON WHICH THE RELEVANT PAYMENT OF INTEREST IS DUE (OTHERWISE
THAN AS A CONSEQUENCE OF A CHANGE IN TAX LAW) TO THE EXTENT THAT PAYMENT COULD
HAVE BEEN MADE WITHOUT A TAX DEDUCTION IF THAT LENDER HAD BEEN A QUALIFYING UK
LENDER ON THAT DATE.


 


(G)                                 EITHER THE PARENT OR THE RELEVANT OBLIGOR
WHICH IS REQUIRED TO MAKE A TAX DEDUCTION SHALL MAKE THAT TAX DEDUCTION AND ANY
PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT TAXING
AUTHORITY WITHIN THE TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW.


 


(H)                                 WITHIN 30 DAYS OF MAKING EITHER A TAX
DEDUCTION OR ANY PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, EITHER
THE PARENT OR THE RELEVANT OBLIGOR MAKING THAT TAX DEDUCTION OR OTHER PAYMENT
SHALL DELIVER TO THE FACILITY AGENT OR THE US PAYING AGENT, AS APPROPRIATE, FOR
THE FINANCE PARTY ENTITLED TO THE INTEREST TO WHICH SUCH TAX DEDUCTION OR
PAYMENT RELATES, EVIDENCE THAT THE TAX DEDUCTION OR OTHER PAYMENT HAS BEEN MADE
OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


17.2                        LENDER TAX STATUS

 


(A)                                  EACH LENDER REPRESENTS AND WARRANTS TO THE
FACILITY AGENT AND TO EACH BORROWER:


 

(I)                                    IN THE CASE OF AN ORIGINAL LENDER, THAT
AS AT THE DATE OF THIS AGREEMENT, IT HAS THE TAX STATUS SET OUT OPPOSITE ITS
NAME IN PART 2 OF SCHEDULE 1 (LENDER TAX STATUS); OR

 

86

--------------------------------------------------------------------------------


 

(II)                                IN THE CASE OF ANY OTHER LENDER, THAT AS AT
THE RELEVANT TRANSFER DATE, IT IS:

 

(A)          a UK Bank Lender;

 

(B)                               a UK Non-Bank Lender and falls within
paragraph (a) or (b) of the definition thereof;

 

(C)          a UK Treaty Lender; or

 

(D)          a US Accession Lender,

 

as the same shall be expressly indicated in the relevant Transfer Deed.

 


(B)                                  EACH LENDER EXPRESSED TO BE A “UK NON-BANK
LENDER” IN PART 2 OF SCHEDULE 1 (LENDER TAX STATUS) OR IN THE TRANSFER DEED
PURSUANT TO WHICH IT BECOMES A LENDER REPRESENTS AND WARRANTS TO:


 

(I)                                    THE FACILITY AGENT AND TO EACH UK
BORROWER, ON THE DATE OF THIS AGREEMENT, OR ON THE RELEVANT TRANSFER DATE (AS
THE CASE MAY BE) THAT IT IS WITHIN PARAGRAPH (A) OF THE DEFINITION OF UK
NON-BANK LENDER ON THAT DATE (UNLESS, IF IT IS NOT WITHIN PARAGRAPH (A), IT IS
WITHIN PARAGRAPH (B) OF THE DEFINITION OF UK NON-BANK LENDER ON THAT DATE, AND
HAS NOTIFIED THE FACILITY AGENT OF THE CIRCUMSTANCES BY VIRTUE OF WHICH IT FALLS
WITHIN SUCH PARAGRAPH (B) AND HAS PROVIDED EVIDENCE OF THE SAME TO THE COMPANY
IF AND TO THE EXTENT REQUESTED TO DO SO, BY THE FACILITY AGENT); AND

 

(II)                                THE FACILITY AGENT AND TO EACH UK BORROWER,
THAT UNLESS IT NOTIFIES THE FACILITY AGENT AND THE COMPANY TO THE CONTRARY IN
WRITING PRIOR TO ANY SUCH DATE, ITS REPRESENTATION AND WARRANTY IN PARAGRAPH
(I) OF THIS CLAUSE 17.2(B) IS TRUE IN RELATION TO THAT LENDER’S PARTICIPATION IN
EACH ADVANCE MADE TO SUCH BORROWER, ON EACH DATE THAT SUCH UK BORROWER MAKES A
PAYMENT OF INTEREST IN RELATION TO SUCH ADVANCE.

 


(C)                                  (I)            A LENDER THAT INTENDS TO
QUALIFY AS A UK TREATY LENDER AND EITHER THE PARENT OR THE RELEVANT OBLIGOR THAT
MAKES A PAYMENT TO WHICH THAT LENDER IS ENTITLED SHALL COOPERATE IN COMPLETING
ANY PROCEDURAL FORMALITIES AS MAY BE NECESSARY FOR EITHER THE PARENT OR THE
RELEVANT OBLIGOR TO OBTAIN AUTHORISATION TO MAKE THAT PAYMENT WITHOUT A TAX
DEDUCTION; PROVIDED, HOWEVER, THAT NOTHING IN THIS CLAUSE 17.2(C)(I) SHALL
REQUIRE A LENDER TO DISCLOSE ANY CONFIDENTIAL INFORMATION OR INFORMATION
REGARDING ITS BUSINESS, TAX AFFAIRS OR TAX COMPUTATIONS (INCLUDING, WITHOUT
LIMITATION, ITS TAX RETURNS OR ITS CALCULATIONS).


 

(ii)                                Any Lender that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) and that is
entitled to payment from the US Borrower without a Tax Deduction for United
States federal withholding taxes, shall as soon as reasonably practicable:

 

(1)                                 to the extent able to do so without
breaching any legal or regulatory restrictions or having to disclose any
confidential information, deliver to the US Borrower, with a copy to the
Facility Agent, upon the reasonable written request of the US Borrower, (i) two
accurate and complete originally executed US Internal Revenue Service Forms
W-8BEN or W-8ECI (or any successor), whichever is relevant, certifying such
Lender’s legal entitlement to an exemption or reduction from any Tax Deduction
for US federal withholding taxes with respect to all payments hereunder, or
(ii) in the case of each such Lender, if the Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either US
Internal Revenue

 

87

--------------------------------------------------------------------------------


 

Service Form W-8ECI or Form W-8BEN (certifying such Lender’s legal entitlement
to an exemption or reduction from any Tax Deduction for US federal withholding
taxes) pursuant to sub-paragraph (i) above, (x) a statement certifying that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code
and (y) two accurate and complete originally executed copies of US Internal
Revenue Service Form W-8BEN (with respect to the portfolio interest exemption)
(or successor form) certifying such Lender’s legal entitlement to an exemption
or reduction from any Tax Deduction for US federal withholding taxes with
respect to all payments hereunder; and

 

(2)                                 to the extent able do so without breaching
any legal or regulatory restrictions or having to disclose any confidential
information at such times, provide to the US Borrower, with a copy to the
Facility Agent) new Forms W-8BEN or W-8ECI (or any successor), whichever is
relevant, upon the expiration or obsolescence of any previously delivered form
to reconfirm any complete exemption from, or any entitlement to a reduction in,
any Tax Deduction for US federal withholding taxes with respect to any payment
hereunder.

 

(iii)                            Any Lender that is a “United States person” (as
such term is defined in Section 7701(a)(30) of the Code) and that is entitled to
payment from the US Borrower, other than a Lender that has a name that indicates
that it is an “exempt recipient” (as such term is defined in
Section 1.6049-4(c)(1)(ii) of the United States Treasury Regulations), shall as
soon as reasonably practicable:

 

(1)                                 to the extent able to do so without
breaching any legal or regulatory restrictions or having to disclose any
confidential information, deliver to the US Borrower, with a copy to the
Facility Agent, upon the reasonable written request of the US Borrower, (i) two
accurate and complete originally executed US Internal Revenue Service Forms W-9
(or any successor); and

 

(2)                                 to the extent able do so without breaching
any legal or regulatory restrictions or having to disclose any confidential
information at such times, provide to the US Borrower, with a copy to the
Facility Agent, new Forms W-9 (or any successor), whichever is relevant, upon
the expiration or obsolescence of any previously delivered form.  

 


(D)                                  (I)            IF, IN RELATION TO ANY
INTEREST PAYMENT TO A LENDER ON AN ADVANCE MADE TO A UK BORROWER:


 

(A)                               that Lender has confirmed to the relevant UK
Borrower and to the Facility Agent before that interest payment would otherwise
fall due that:

 

(1)                                 it has completed the necessary procedural
formalities referred to in paragraph (c)(i) of this Clause 17.2; and

 

(2)                                 H.M. Revenue and Customs has not declined to
issue the authorisation referred to in the definition of “UK Treaty Lender” (the
“Authorisation”) to that Lender in relation to that Advance, or if the Inland
Revenue has declined, the Lender is disputing that decision in good faith; and

 

(B)          the relevant UK Borrower has not received the Authorisation,

 

then, such Lender may elect, by not less than 5 Business Days’ prior
confirmation in

 

88

--------------------------------------------------------------------------------


 

writing to the Facility Agent, that such interest payment (the “relevant
Interest Payment”) shall not be due and payable under Clause 13.1 (Interest
Payment Date for Revolving Facility Advances) or Clause 14.5 (Payment of
Interest for Term Facility Advances) (as applicable) until the date (the
“Confirmation Date”) which is 5 Business Days after the earlier of:

 

(x)           the date on which the Authorisation is received by the relevant UK
Borrower;

 

(y)                                  the date that Lender confirms to the
relevant UK Borrower and the Facility Agent that it is not entitled to claim
full relief from liability to taxation otherwise imposed by the United Kingdom
(in relation to that Lender’s participation in Advances made to that UK
Borrower) on interest under a Double Taxation Treaty in relation to the relevant
Interest Payment; and

 

(z)                                  the earlier of (A) the date which is 6
months after the date on which the relevant Interest Payment had otherwise been
due and payable and (B) the date of final repayment (whether scheduled,
voluntary or mandatory) of principal in respect of the relevant Interest
Payment.

 

(ii)                                For the avoidance of doubt, in the event
that sub-paragraph (i) of this paragraph (d) applies the Interest Period or Term
to which the relevant Interest Payment relates shall not be extended and the
start of the immediately succeeding Interest Period or Term shall not be
delayed.

 


(E)                                  ANY LENDER WHICH WAS A QUALIFYING UK LENDER
WHEN IT BECAME PARTY TO THIS AGREEMENT BUT SUBSEQUENTLY CEASES TO BE A
QUALIFYING UK LENDER (OTHER THAN BY REASON OF A CHANGE IN TAX LAW IN THE UNITED
KINGDOM) SHALL PROMPTLY NOTIFY THE UK BORROWERS OF THAT EVENT, PROVIDED THAT IF
THERE IS A CHANGE IN TAX LAW IN THE UNITED KINGDOM WHICH IN THE REASONABLE
OPINION OF SUCH UK BORROWERS MAY RESULT IN ANY LENDER WHICH WAS A QUALIFYING UK
LENDER WHEN IT BECAME A PARTY TO THIS AGREEMENT CEASING TO BE A QUALIFYING UK
LENDER, SUCH QUALIFYING UK LENDER SHALL CO-OPERATE WITH SUCH UK BORROWERS AND
PROVIDE REASONABLE EVIDENCE REQUESTED BY SUCH UK BORROWERS IN ORDER FOR SUCH UK
BORROWERS TO DETERMINE WHETHER SUCH LENDER HAS CEASED TO BE A QUALIFYING UK
LENDER PROVIDED, HOWEVER, THAT NOTHING IN THIS CLAUSE 17.2(E) SHALL REQUIRE A
LENDER TO DISCLOSE ANY CONFIDENTIAL INFORMATION OR INFORMATION REGARDING ITS
BUSINESS, TAX AFFAIRS OR TAX COMPUTATIONS (INCLUDING WITHOUT LIMITATION, ITS TAX
RETURNS OR ITS CALCULATIONS).


 


(F)                                    FOR THE PURPOSES OF PARAGRAPHS (A) TO
(E) ABOVE, EACH LENDER SHALL PROMPTLY DELIVER SUCH DOCUMENTS EVIDENCING ITS
CORPORATE AND TAX STATUS AS THE FACILITY AGENT OR THE COMPANY MAY REASONABLY
REQUEST, PROVIDED THAT IN THE EVENT THAT ANY LENDER FAILS TO COMPLY WITH THE
FOREGOING REQUIREMENT, ANY BORROWER SHALL BE PERMITTED:


 

(I)                                    IN RESPECT OF ANY LENDER THAT HAS BECOME
A LENDER PRIOR TO THE ACHIEVEMENT OF SUCCESSFUL SYNDICATION, TO WITHHOLD AND
RETAIN AN AMOUNT IN RESPECT OF THE APPLICABLE WITHHOLDING TAX ESTIMATED IN GOOD
FAITH BY SUCH BORROWER TO BE REQUIRED TO BE WITHHELD IN RESPECT OF INTEREST PAID
TO SUCH LENDER; OR

 

(II)                                IN RESPECT OF ANY LENDER THAT INTENDS TO
BECOME A LENDER AFTER THE ACHIEVEMENT OF SUCCESSFUL SYNDICATION, SUBJECT TO THE
PROVISIONS OF PARAGRAPH (A) OF CLAUSE 37.3 (ASSIGNMENTS AND TRANSFERS), TO
REFUSE TO GRANT ITS CONSENT TO SUCH TRANSFER.

 


(G)                                 IN THE EVENT THAT EITHER THE FACILITY AGENT
OR THE COMPANY HAS REASON TO BELIEVE THAT ANY REPRESENTATION GIVEN BY A LENDER
IN ACCORDANCE WITH CLAUSE 17.2 (LENDER TAX STATUS) IS INCORRECT OR INACCURATE,
THE FACILITY AGENT OR THE COMPANY (AS THE CASE MAY BE) SHALL PROMPTLY INFORM THE
OTHER PARTY AND THE RELEVANT LENDER, AND MAY THEREAFTER REQUEST SUCH

 

89

--------------------------------------------------------------------------------


 


DOCUMENTS RELATING TO THE  CORPORATE AND TAX STATUS OF SUCH LENDER AS THE
FACILITY AGENT OR THE COMPANY MAY REASONABLY REQUIRE FOR THE PURPOSES OF
DETERMINING WHETHER OR NOT SUCH REPRESENTATION WAS INDEED INCORRECT.


 


(H)                                 IF, FOLLOWING DELIVERY OF SUCH DOCUMENTATION
AND FOLLOWING CONSULTATION BETWEEN THE FACILITY AGENT, THE COMPANY AND THE
RELEVANT LENDER, THE COMPANY CONCLUDES (ACTING REASONABLY AND IN GOOD FAITH)
THAT THERE IS INSUFFICIENT EVIDENCE TO DETERMINE THE RELEVANT TAX STATUS OF SUCH
LENDER, THE COMPANY MAY REQUIRE THE RELEVANT BORROWER TO WHOM SUCH LENDER HAS
MADE ADVANCES TO NOVATE ITS OBLIGATIONS UNDER SUCH ADVANCES IN ACCORDANCE WITH
PARAGRAPH (D) OF CLAUSE 37.3 (ASSIGNMENT OR TRANSFERS BY LENDER) TO ANOTHER
BORROWER.


 


17.3                        TAX INDEMNITY


 


(A)                                  SUBJECT TO PARAGRAPH (B) OF THIS CLAUSE,
THE COMPANY SHALL (WITHIN 5 BUSINESS DAYS OF DEMAND BY THE FACILITY AGENT) PAY
(OR PROCURE THAT EITHER THE PARENT OR THE RELEVANT OBLIGOR PAYS) FOR THE ACCOUNT
OF A PROTECTED PARTY AN AMOUNT EQUAL TO ANY TAX LIABILITY WHICH THAT PROTECTED
PARTY REASONABLY DETERMINES HAS BEEN OR WILL BE SUFFERED BY THAT PROTECTED PARTY
(DIRECTLY OR INDIRECTLY) IN CONNECTION WITH ANY FINANCE DOCUMENT.


 


(B)                                  PARAGRAPH (A) OF THIS CLAUSE SHALL NOT
APPLY:


 

(I)                                    WITH RESPECT TO ANY TAX LIABILITY OF A
PROTECTED PARTY IN RESPECT OF TAX ON OVERALL NET INCOME OF THAT PROTECTED PARTY;

 

(II)                                TO THE EXTENT THAT ANY TAX LIABILITY HAS
BEEN COMPENSATED FOR BY AN INCREASED PAYMENT OR OTHER PAYMENT UNDER PARAGRAPHS
(C) OR (D) OF CLAUSE 17.1 (TAX GROSS-UP) OR WOULD HAVE BEEN COMPENSATED FOR BY
SUCH AN INCREASED PAYMENT OR OTHER PAYMENT, BUT FOR THE APPLICATION OF PARAGRAPH
(F) OF CLAUSE 17.1 (TAX GROSS-UP); OR

 

(III)                            UNTIL THE MERGER CLOSING DATE HAS OCCURRED.

 


(C)                                  A PROTECTED PARTY MAKING, OR INTENDING TO
MAKE, A CLAIM PURSUANT TO PARAGRAPH (A) OF THIS CLAUSE 17.3 SHALL PROMPTLY
NOTIFY THE FACILITY AGENT OF THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO
THE CLAIM TOGETHER WITH SUPPORTING EVIDENCE, FOLLOWING WHICH THE FACILITY AGENT
SHALL NOTIFY THE COMPANY AND PROVIDE SUCH EVIDENCE TO IT.


 


(D)                                  A PROTECTED PARTY SHALL, ON RECEIVING A
PAYMENT FROM EITHER THE PARENT OR AN OBLIGOR UNDER THIS CLAUSE 17.3, NOTIFY THE
FACILITY AGENT.


 


(E)                                  IN THIS CLAUSE 17.3:


 

“Tax Liability” means, in respect of any Protected Party:

 

(I)                                    ANY LIABILITY OR ANY INCREASE IN THE
LIABILITY OF THAT PERSON TO MAKE ANY PAYMENT OF OR IN RESPECT OF TAX;

 

(II)                                ANY LOSS OF ANY RELIEF, ALLOWANCE, DEDUCTION
OR CREDIT IN RESPECT OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT
PERSON;

 

(III)                            ANY SETTING OFF AGAINST INCOME, PROFITS OR
GAINS OR AGAINST ANY TAX LIABILITY OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT
IN RESPECT OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON; AND

 

(IV)                               ANY LOSS OR SETTING OFF AGAINST ANY TAX
LIABILITY OF A RIGHT TO REPAYMENT OF TAX WHICH WOULD OTHERWISE HAVE BEEN
AVAILABLE TO THAT PERSON.

 

90

--------------------------------------------------------------------------------


 

For this purpose, any question of whether or not any relief, allowance,
deduction, credit or right to repayment of tax has been lost or set off in
relation to any person, and if so, the date on which that loss or set-off took
place, shall be conclusively determined by that person, acting reasonably and in
good faith and such determination shall be binding on the relevant parties to
this Agreement.

 

“Tax on Overall Net Income” means, in relation to a Protected Party, tax (other
than tax deducted or withheld from any payment) imposed on the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party by the jurisdiction in which the relevant Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which the
Finance Party is treated as residing for tax purposes or in which the relevant
Finance Party’s Facility Office or head office is situated.

 


(F)                                    A PROTECTED PARTY MAKING OR INTENDING TO
MAKE A CLAIM UNDER PARAGRAPH (A) ABOVE SHALL PROMPTLY NOTIFY THE FACILITY AGENT
OF THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM TOGETHER WITH
SUPPORTING EVIDENCE, FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY THE COMPANY
AND PROVIDE SUCH EVIDENCE TO IT.


 


(G)                                 A PROTECTED PARTY SHALL, ON RECEIVING A
PAYMENT FROM AN OBLIGOR UNDER THIS CLAUSE 17.3, NOTIFY THE FACILITY AGENT.


 


17.4                        TAX CREDIT


 


(A)                                  IF EITHER THE PARENT OR AN OBLIGOR MAKES A
TAX PAYMENT AND THE RELEVANT FINANCE PARTY DETERMINES, IN ITS SOLE OPINION,
THAT:


 

(I)                                    A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX
PAYMENT; AND

 

(II)                                THAT FINANCE PARTY HAS OBTAINED, UTILISED
AND RETAINED THAT TAX CREDIT,

 

the Finance Party shall (subject to paragraph (b) below and to the extent that
such Finance Party can do so without prejudicing the availability and/or the
amount of the Tax Credit and the right of that Finance Party to obtain any other
benefit, relief or allowance which may be available to it) pay to either the
Parent or the relevant Obligor such amount which that Finance Party determines,
in its sole opinion, will leave it (after that payment) in the same after-tax
position as it would have been in had the Tax Payment not been required to be
made by the Parent or the relevant Obligor.

 


(B)                                  (I)            EACH FINANCE PARTY SHALL
HAVE AN ABSOLUTE DISCRETION AS TO THE TIME AT WHICH AND THE ORDER AND MANNER IN
WHICH IT REALISES OR UTILISES ANY TAX CREDITS AND SHALL NOT BE OBLIGED TO
ARRANGE ITS BUSINESS OR ITS TAX AFFAIRS IN ANY PARTICULAR WAY IN ORDER TO BE
ELIGIBLE FOR ANY CREDIT OR REFUND OR SIMILAR BENEFIT.


 

(ii)                                No Finance Party shall be obliged to
disclose to any other person any information regarding its business, tax affairs
or tax computations (including, without limitation, its tax returns or its
calculations).

 

(iii)                            If a Finance Party has made a payment to the
Parent or an Obligor pursuant to this Clause 17.4 on account of a Tax Credit and
it subsequently transpires that that Finance Party did not receive that Tax
Credit, or received a reduced Tax Credit, either the Parent or such Obligor, as
the case may be, shall, on demand, pay to that Finance Party the amount which
that Finance Party determines, acting reasonably and in good faith, will put it
(after that payment is received) in the same after-tax position as it would have
been in had no such payment or a reduced payment been made to the Parent or such
Obligor.

 

91

--------------------------------------------------------------------------------


 


(C)                                  NO FINANCE PARTY SHALL BE OBLIGED TO MAKE
ANY PAYMENT UNDER THIS CLAUSE 17.4 IF, BY DOING SO, IT WOULD CONTRAVENE THE
TERMS OF ANY APPLICABLE LAW OR ANY NOTICE, DIRECTION OR REQUIREMENT OF ANY
GOVERNMENTAL OR REGULATORY AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW).


 


18.                               INCREASED COSTS


 


18.1                        INCREASED COSTS


 

Subject to Clause 18.3, (Exceptions), each Borrower shall, within 3 Business
Days of a demand by the Facility Agent, pay for the account of a Finance Party
the amount of any Increased Cost incurred by that Finance Party or any of its
Affiliates as a result (direct or indirect) of:

 


(A)                                  THE INTRODUCTION OR IMPLEMENTATION OF OR
ANY CHANGE IN (OR ANY CHANGE IN THE INTERPRETATION, ADMINISTRATION OR
APPLICATION OF) ANY LAW, REGULATION, PRACTICE OR CONCESSION OR ANY DIRECTIVE,
REQUIREMENT, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW BUT
WHERE SUCH LAW, REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT,
REQUEST OR GUIDELINE DOES NOT HAVE THE FORCE OF LAW, IT IS ONE WITH WHICH BANKS
OR FINANCIAL INSTITUTIONS SUBJECT TO THE SAME ARE GENERALLY ACCUSTOMED TO
COMPLY) OF ANY CENTRAL BANK, INCLUDING THE EUROPEAN CENTRAL BANK, THE FINANCIAL
SERVICES AUTHORITY OR ANY OTHER FISCAL, MONETARY, REGULATORY OR OTHER AUTHORITY
AFTER THE DATE OF THIS AGREEMENT;


 


(B)                                  COMPLIANCE WITH ANY LAW, REGULATION,
PRACTICE, CONCESSION OR ANY SUCH DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE
MADE AFTER THE DATE OF THIS AGREEMENT; OR


 


(C)                                  THE IMPLEMENTATION OF ECONOMIC OR MONETARY
UNION BY ANY MEMBER STATE WHICH IS NOT ALREADY A PARTICIPATING MEMBER STATE.


 


18.2                        INCREASED COSTS CLAIMS


 


(A)                                  A FINANCE PARTY INTENDING TO MAKE A CLAIM
PURSUANT TO CLAUSE 18.1 (INCREASED COSTS) SHALL NOTIFY THE FACILITY AGENT OF THE
EVENT GIVING RISE TO THE CLAIM, FOLLOWING WHICH THE FACILITY AGENT SHALL
PROMPTLY NOTIFY THE RELEVANT BORROWER.


 


(B)                                  EACH FINANCE PARTY SHALL, AS SOON AS
PRACTICABLE AFTER A DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE
CONFIRMING THE AMOUNT OF ITS OR IF APPLICABLE, ITS AFFILIATE’S INCREASED COSTS
SETTING OUT IN REASONABLE DETAIL ITS CALCULATIONS IN RELATION TO SUCH INCREASED
COSTS.


 


18.3                        EXCEPTIONS


 

Clause 18.1 (Increased Costs) does not apply to the extent any Increased Cost
which is:

 


(A)                                  ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY
LAW TO BE MADE BY THE PARENT OR AN OBLIGOR, AS THE CASE MAY BE;


 


(B)                                  COMPENSATED FOR BY CLAUSE 17.3 (TAX
INDEMNITY) (OR WOULD HAVE BEEN COMPENSATED FOR BY CLAUSE 17.3 BUT WAS NOT SO
COMPENSATED SOLELY BECAUSE PARAGRAPH (B) OF CLAUSE 17.3 APPLIED);


 


(C)                                  COMPENSATED FOR BY THE PAYMENT OF THE
ASSOCIATED COSTS RATE;


 


(D)                                  ATTRIBUTABLE TO THE GROSS NEGLIGENCE OF, OR
WILFUL BREACH BY, THE RELEVANT FINANCE PARTY OR IF APPLICABLE, ANY OF ITS
AFFILIATES OF ANY LAW, REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT,
REQUEST OR GUIDELINE, TO WHICH THE IMPOSITION OF SUCH INCREASED COST RELATES;


 


(E)                                  ATTRIBUTABLE TO A DELAY OF MORE THAN 30
DAYS IN THE RELEVANT FINANCE PARTY NOTIFYING THE

 

92

--------------------------------------------------------------------------------


 


FACILITY AGENT OF ANY CLAIM PURSUANT TO PARAGRAPH (A) OF CLAUSE 18.2 (INCREASED
COSTS CLAIMS) AFTER SUCH FINANCE PARTY HAS BECOME AWARE THAT IT HAD SUFFERED THE
RELEVANT INCREASED COST; OR


 


(F)                                    ATTRIBUTABLE TO THE IMPLEMENTATION OF OR
COMPLIANCE WITH THE “INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND
CAPITAL STANDARDS, A REVISED FRAMEWORK” PUBLISHED BY THE BASEL COMMITTEE ON
BANKING SUPERVISION IN JUNE 2004 IN THE FORM EXISTING ON THE DATE OF THIS
AGREEMENT (“BASEL II”) OR ANY OTHER LAW OR REGULATION WHICH IMPLEMENTS BASEL II
(WHETHER SUCH IMPLEMENTATION, APPLICATION OR COMPLIANCE IS BY A GOVERNMENT,
REGULATOR, FINANCE PARTY OR ANY OF ITS AFFILIATES).


 


19.                               ILLEGALITY


 

If it becomes unlawful in any relevant jurisdiction for a Lender to perform any
of its obligations as contemplated by this Agreement or to fund or maintain its
participation in any Advance or to issue a Documentary Credit or provide a
guarantee in relation to it as envisaged hereby/or in any Ancillary Facility:

 


(A)                                  THAT LENDER SHALL PROMPTLY NOTIFY THE
FACILITY AGENT UPON BECOMING AWARE OF THAT EVENT;


 


(B)                                  UPON THE FACILITY AGENT NOTIFYING THE
RELEVANT BORROWER, THE AVAILABLE COMMITMENTS OF THAT LENDER WILL IMMEDIATELY BE
CANCELLED AND ITS COMMITMENTS REDUCED TO ZERO AND SUCH LENDER SHALL NOT
THEREAFTER BE OBLIGED TO PARTICIPATE IN ANY ADVANCE OR ISSUE OR GUARANTEE ANY
DOCUMENTARY CREDIT/OR MAKE AVAILABLE ANY ANCILLARY FACILITY; AND


 


(C)                                  IF SO REQUIRED BY THE FACILITY AGENT ON
BEHALF OF THE RELEVANT LENDER, THE RELEVANT BORROWER SHALL REPAY OR PROCURE THE
REPAYMENT OF THAT LENDER’S PARTICIPATION IN THE ADVANCES MADE TO IT ON THE LAST
DAY OF THE CURRENT INTEREST PERIOD OR TERM FOR EACH ADVANCE OCCURRING AFTER THE
FACILITY AGENT HAS NOTIFIED SUCH BORROWER OR, IF EARLIER, THE DATE SPECIFIED BY
THE LENDER IN THE NOTICE DELIVERED TO THE FACILITY AGENT (BEING NO EARLIER THAN
THE LAST DAY OF ANY APPLICABLE GRACE PERIOD PERMITTED BY LAW) AND, IF
APPLICABLE, SHALL PROMPTLY REDUCE THAT LENDER’S L/C PROPORTION OF THE
OUTSTANDING L/C AMOUNT IN RESPECT OF ANY OUTSTANDING DOCUMENTARY CREDIT ISSUED
BY IT TO ZERO AND, IF APPLICABLE, SHALL PROMPTLY REDUCE THE ANCILLARY FACILITY
OUTSTANDINGS IN RESPECT OF THAT LENDER TO ZERO, TOGETHER WITH ACCRUED INTEREST
AND ALL OTHER AMOUNTS OWING TO THAT LENDER UNDER THE FINANCE DOCUMENTS.


 


20.                               MITIGATION


 


20.1                        MITIGATION


 


(A)                                  EACH FINANCE PARTY SHALL IN CONSULTATION
WITH THE RELEVANT BORROWER, TAKE ALL REASONABLE STEPS TO MITIGATE ANY
CIRCUMSTANCES WHICH ARISE AND WHICH WOULD RESULT IN ANY AMOUNT BECOMING PAYABLE
UNDER, OR PURSUANT TO, OR CANCELLED PURSUANT TO, ANY OF CLAUSE 17 (TAXES),
CLAUSE 18 (INCREASED COSTS) OR CLAUSE 19 (ILLEGALITY) INCLUDING (BUT NOT LIMITED
TO) TRANSFERRING ITS RIGHTS AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO
ANOTHER AFFILIATE OR FACILITY OFFICE OR FINANCIAL INSTITUTION ACCEPTABLE TO SUCH
BORROWER WHICH IS WILLING TO PARTICIPATE IN ANY FACILITY IN WHICH SUCH LENDER
HAS PARTICIPATED.


 


(B)                                  PARAGRAPH (A) OF THIS CLAUSE DOES NOT IN
ANY WAY LIMIT THE OBLIGATIONS OF THE PARENT OR ANY OBLIGOR UNDER THE FINANCE
DOCUMENTS.

 

93

--------------------------------------------------------------------------------


 


20.2                        LIMITATION OF LIABILITY


 


(A)                                  WITH EFFECT FROM THE MERGER CLOSING DATE,
EACH OF THE BORROWERS AGREES TO INDEMNIFY EACH FINANCE PARTY FOR ALL COSTS AND
EXPENSES REASONABLY INCURRED BY THAT FINANCE PARTY AS A RESULT OF STEPS TAKEN BY
IT UNDER CLAUSE 20.1 (MITIGATION).


 


(B)                                  A FINANCE PARTY IS NOT OBLIGED TO TAKE ANY
STEPS UNDER CLAUSE 20.1 IF, IN THE OPINION OF THAT FINANCE PARTY (ACTING
REASONABLY), TO DO SO MIGHT IN ANY WAY BE PREJUDICIAL TO IT.


 


21.                               REPRESENTATIONS AND WARRANTIES


 


21.1                        TIME FOR MAKING REPRESENTATIONS AND WARRANTIES


 


(A)                                  EACH OBLIGOR IN RELATION TO ITSELF AND, TO
THE EXTENT EXPRESSED TO BE APPLICABLE TO THEM, ITS SUBSIDIARIES, MAKES EACH OF
THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH FINANCE PARTY ON THE DATE
OF THIS AGREEMENT OTHER THAN IN THE CASE OF THE REPRESENTATIONS GIVEN UNDER
CLAUSE 21.16 (ACCURACY OF INFORMATION) WHICH SHALL BE GIVEN AS OF THE APPLICABLE
DATES SPECIFIED IN THAT CLAUSE.


 


(B)                                  THE ULTIMATE PARENT IN RELATION TO ITSELF
MAKES EACH OF THE REPRESENTATIONS AND WARRANTIES SET OUT IN CLAUSES 21.2 (DUE
ORGANISATION), 21.5 (NO IMMUNITY), 21.6 (GOVERNING LAW AND JUDGMENTS), 21.7 (ALL
ACTIONS TAKEN), 21.8 (NO FILING OR STAMP TAXES), 21.9 (BINDING OBLIGATIONS),
21.10 (NO WINDING- UP), 21.13 (ORIGINAL FINANCIAL STATEMENTS) (AS TO THE
ORIGINAL FINANCIAL STATEMENTS PROVIDED BY IT), 21.14 (NO MATERIAL ADVERSE
CHANGE), 21.15 (NO UNDISCLOSED LIABILITIES), 21.18 (EXECUTION OF FINANCE
DOCUMENTS), PARAGRAPH (D) OF CLAUSE 21.19 (STRUCTURE), 21.21 (NECESSARY
AUTHORISATIONS), 21.27 (INVESTMENT COMPANY ACT), 21.28 (MARGIN STOCK), 21.31
(MERGER DOCUMENTS), 21.34 (US PATRIOT ACT) AND 21.36 (COMPLIANCE WITH ERISA) TO
EACH FINANCE PARTY ON THE DATE OF THIS AGREEMENT.  ANY HOLDING COMPANY OF THE
ULTIMATE PARENT WHO ACCEDES TO THIS AGREEMENT PURSUANT TO CLAUSE 26.3 (ACCEDING
HOLDING COMPANY) MAKES EACH OF THE REPEATING REPRESENTATIONS, TO THE EXTENT THEY
ARE LISTED IN THE FOREGOING SENTENCE, WITH RESPECT TO ITSELF ON THE DATE ON
WHICH IT ACCEDES TO THIS AGREEMENT.


 


(C)                                  THE PARENT IN RELATION TO ITSELF MAKES EACH
OF THE REPRESENTATIONS AND WARRANTIES SET OUT IN CLAUSES 21.2 (DUE
ORGANISATION), 21.3 (NO DEDUCTION), 21.4 (CLAIMS PARI PASSU), 21.5 (NO
IMMUNITY), 21.6 (GOVERNING LAW AND JUDGMENTS), 21.7 (ALL ACTIONS TAKEN), 21.8
(NO FILING OR STAMP TAXES), 21.9 (BINDING OBLIGATIONS), 21.10 (NO WINDING- UP),
PARAGRAPH (C) OF CLAUSE 21.17 (INDEBTEDNESS AND ENCUMBRANCES), 21.18 (EXECUTION
OF FINANCE DOCUMENTS), PARAGRAPHS (C) OF CLAUSE 21.19 (STRUCTURE), 21.21
(NECESSARY AUTHORISATIONS), 21.26 (SECURITY) AND 21.30 (CENTRE OF MAIN
INTERESTS), TO EACH FINANCE PARTY ON THE DATE OF THIS AGREEMENT.


 


21.2                        DUE ORGANISATION


 

It is a company duly organised or a partnership duly formed, in either case,
validly existing under the laws of its jurisdiction of incorporation or
establishment with power to enter into those of the Finance Documents to which
it is party and to exercise its rights and perform its obligations thereunder
and all corporate and (subject to paragraphs (d) and (e) of the definition of
Reservations) other action required to authorise its execution of those of the
Finance Documents to which it is party and its performance of its obligations
have been duly taken.

 


21.3                        NO DEDUCTION


 

Under the laws of its Relevant Tax Jurisdiction in force at the date of this
Agreement, it will not be required to make any deduction for or withholding on
account of tax from any payment it may make

 

94

--------------------------------------------------------------------------------


 

under any of the Finance Documents to any Lender which is (a) a Qualifying UK
Lender (in the case of the UK Borrowers) or (b) a US Accession Lender (in the
case of the US Borrower).

 


21.4                        CLAIMS PARI PASSU


 

Subject to the Reservations, under the laws of its jurisdiction of incorporation
or establishment, and, if different, England, in force at the date of this
Agreement, the claims of the Finance Parties against it under the Finance
Documents to which it is party rank and will rank at least pari passu with the
claims of all its unsecured and unsubordinated creditors save those whose claims
are preferred by any bankruptcy, insolvency, liquidation or similar laws of
general application.

 


21.5                        NO IMMUNITY


 

In any legal proceedings taken in its jurisdiction of incorporation or
establishment and, if different, England in relation to any of the Finance
Documents to which it is party it will not be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process.

 


21.6                        GOVERNING LAW AND JUDGMENTS


 

Subject to the Reservations, in any legal proceedings taken in its jurisdiction
of incorporation or establishment in relation to any of the Finance Documents to
which it is party, the choice of law expressed in such documents to be the
governing law of it and any judgment obtained in such jurisdiction will be
recognised and enforced.

 


21.7                        ALL ACTIONS TAKEN


 

All acts, conditions and things required to be done, fulfilled and performed in
order:

 


(A)                                  TO ENABLE IT LAWFULLY TO ENTER INTO,
EXERCISE ITS RIGHTS UNDER AND PERFORM AND COMPLY WITH ALL MATERIAL OBLIGATIONS
EXPRESSED TO BE ASSUMED BY IT IN THE FINANCE DOCUMENTS TO WHICH IT IS PARTY;


 


(B)                                  SUBJECT TO THE RESERVATIONS, TO ENSURE THAT
ALL MATERIAL OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT IN THE FINANCE DOCUMENTS
TO WHICH IT IS PARTY ARE LEGAL, VALID AND BINDING; AND


 


(C)                                  SUBJECT TO THE RESERVATIONS, TO MAKE THE
FINANCE DOCUMENTS TO WHICH IT IS PARTY ADMISSIBLE IN EVIDENCE IN ITS
JURISDICTION OF INCORPORATION OR ESTABLISHMENT AND, IF DIFFERENT, THE UNITED
KINGDOM,


 

have been done, fulfilled and performed.

 


21.8                        NO FILING OR STAMP TAXES


 

Under the laws of its Relevant Tax Jurisdiction and, if different, the United
Kingdom, in force at the date of this Agreement, it is not necessary that any of
the Finance Documents to which it is party be filed, recorded or enrolled with
any court or other authority in such jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to any of them other than
those filings which are necessary to perfect the Security and save as stated in
the Reservations.

 


21.9                        BINDING OBLIGATIONS


 

Subject to the Reservations, the obligations expressed to be assumed by it in
the Finance Documents to which it is party, are legal, valid and binding and
enforceable against it in accordance with the terms thereof and no limit on its
powers will be exceeded as a result of the borrowings, grant of

 

95

--------------------------------------------------------------------------------


 

security or giving of guarantees contemplated by such Finance Documents or the
performance by it of any of its obligations thereunder.

 


21.10                 NO WINDING-UP


 


(A)                                  NONE OF THE ULTIMATE PARENT, THE PARENT,
THE COMPANY  OR ANY OTHER OBLIGOR THAT IS A MATERIAL SUBSIDIARY IS TAKING ANY
CORPORATE ACTION NOR ARE ANY OTHER STEPS BEING TAKEN (INCLUDING THE COMMENCEMENT
OF ANY LEGAL PROCEEDINGS) AGAINST THE ULTIMATE PARENT, THE PARENT, THE COMPANY
OR ANY OTHER OBLIGOR THAT IS A MATERIAL SUBSIDIARY, FOR ITS WINDING-UP,
DISSOLUTION OR ADMINISTRATION OR FOR THE APPOINTMENT OF A RECEIVER,
ADMINISTRATOR, ADMINISTRATIVE RECEIVER, CONSERVATOR, CUSTODIAN, TRUSTEE OR
SIMILAR OFFICER OF IT OR OF ANY OR ALL OF ITS ASSETS OR REVENUES SAVE AS
PERMITTED UNDER PARAGRAPHS (C), (D) OR (E) OF CLAUSE 25.8 (MERGERS), CLAUSE
25.20 (SOLVENT LIQUIDATION) OR AS OTHERWISE DISCLOSED TO THE FACILITY AGENT
PRIOR TO THE DATE OF THIS AGREEMENT.


 


(B)                                  EACH US OBLIGOR IS SOLVENT.


 


21.11                 NO EVENT OF DEFAULT


 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Advance.

 


21.12                 NO MATERIAL PROCEEDINGS


 

No litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency in which there is a reasonable possibility of an
adverse decision which could reasonably be expected to have a Material Adverse
Effect has been started or, to the best of its knowledge, is threatened in
writing or, is pending against it or any member of the Bank Group other than
litigation, arbitration or administrative proceedings commenced prior to the
date of this Agreement, details of which have been disclosed to the Lenders
prior to the date of this Agreement.

 


21.13                 ORIGINAL FINANCIAL STATEMENTS


 

Its Original Financial Statements were prepared in accordance with GAAP which
has been consistently applied (unless and to the extent expressly disclosed to
the Facility Agent in writing to the contrary before the date of this Agreement)
and fairly present in all material respects the consolidated financial position
of the group of companies to which they relate at the date as of which they were
prepared and/or (as appropriate) the results of operations and changes in
financial position during the period for which they were prepared.

 


21.14                 NO MATERIAL ADVERSE CHANGE


 

Since publication of its Original Financial Statements, no event or series of
events has occurred, in each case which has had or could reasonably be expected
to have a Material Adverse Effect.

 


21.15                 NO UNDISCLOSED LIABILITIES


 

As at 31 December 2005, neither the Ultimate Parent nor any of its Subsidiaries
had any material liabilities (contingent or otherwise) which were not disclosed
in the Original Financial Statements (or by the notes thereto) or reserved
against therein and the Group had no material unrealised or anticipated losses
arising from commitments entered into by it which were not so disclosed or
reserved against, in each case, to the extent required to be disclosed by GAAP.

 

96

--------------------------------------------------------------------------------


 


21.16                 ACCURACY OF INFORMATION


 

In the case of the Company only:

 


(A)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF
HAVING MADE ALL REASONABLE AND PROPER ENQUIRIES, ALL STATEMENTS OF FACT RELATING
TO THE BUSINESS, ASSETS, FINANCIAL CONDITION AND OPERATIONS OF THE GROUP
CONTAINED IN:


 

(I)                                    THE INITIAL INFORMATION MEMORANDUM ARE
TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE DATE OF THIS
AGREEMENT; AND

 

(II)                                THE SUBSEQUENT INFORMATION MEMORANDUM ARE
TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE DATE IT IS
ISSUED.

 


(B)                                  THE OPINIONS AND VIEWS EXPRESSED IN THE
INFORMATION MEMORANDA AND THE AGREED BUSINESS PLAN REPRESENT THE HONESTLY HELD
OPINIONS AND VIEWS OF THE COMPANY AND WERE ARRIVED AT AFTER CAREFUL
CONSIDERATION AND WERE BASED ON REASONABLE GROUNDS AS AT THE DATES ON WHICH THEY
WERE PREPARED;


 


(C)                                  ALL FINANCIAL PROJECTIONS AND FORECASTS
MADE BY ANY MEMBER OF THE BANK GROUP IN THE INFORMATION MEMORANDA AND THE AGREED
BUSINESS PLAN HAVE BEEN PREPARED IN GOOD FAITH AND ARE BASED UPON REASONABLE
ASSUMPTIONS (IT BEING UNDERSTOOD THAT SUCH FINANCIAL PROJECTIONS ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF THE COMPANY
AND/OR TCN AND THAT NO ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS WILL BE
REALISED); AND


 


(D)                                  (OTHER THAN IN RESPECT OF THE FINANCIAL
PROJECTIONS AND FORECASTS REFERRED TO IN PARAGRAPH (C) ABOVE), THE INFORMATION
MEMORANDA DID NOT OMIT TO DISCLOSE OR TAKE INTO ACCOUNT ANY MATTER KNOWN TO THE
COMPANY AFTER DUE AND CAREFUL ENQUIRY WHERE FAILURE TO DISCLOSE OR TAKE INTO
ACCOUNT SUCH MATTER WOULD RESULT IN:


 

(I)                                    THE INITIAL INFORMATION MEMORANDUM BEING
MISLEADING IN ANY MATERIAL RESPECT AS AT THE DATE OF THIS AGREEMENT; AND

 

(II)                                THE SUBSEQUENT INFORMATION MEMORANDUM BEING
MISLEADING IN ANY MATERIAL RESPECT AS AT THE DATE IT IS ISSUED.

 


21.17                 INDEBTEDNESS AND ENCUMBRANCES


 


(A)                                  SAVE AS PERMITTED UNDER THIS AGREEMENT,
NEITHER IT NOR ANY MEMBER OF THE BANK GROUP HAS INCURRED ANY FINANCIAL
INDEBTEDNESS WHICH IS OUTSTANDING.


 


(B)                                  SAVE AS PERMITTED UNDER THIS AGREEMENT, NO
ENCUMBRANCE EXISTS OVER ALL OR ANY OF THE PRESENT OR FUTURE REVENUES OR ASSETS
OF ANY MEMBER OF THE BANK GROUP.


 


(C)                                  IN RELATION TO THE PARENT ONLY, SAVE AS
PROVIDED IN THE SECURITY DOCUMENTS NO ENCUMBRANCE EXISTS OVER ANY OF ITS RIGHTS,
TITLE OR INTEREST IN THE SHARES OF THE COMPANY OR THE PARENT INTERCOMPANY DEBT
OWED TO IT BY THE COMPANY.


 


21.18                 EXECUTION OF FINANCE DOCUMENTS


 

Its execution of the Finance Documents to which it is party and the exercise of
its rights and performance of its obligations thereunder do not and will not:

 


(A)                                  CONFLICT WITH ANY AGREEMENT, MORTGAGE, BOND
OR OTHER INSTRUMENT OR TREATY TO WHICH IT IS A PARTY OR WHICH IS BINDING UPON IT
OR ANY OF ITS ASSETS (SAVE AS CONTEMPLATED BY PARAGRAPHS (D) 

 

97

--------------------------------------------------------------------------------


 


AND (E) OF THE DEFINITION OF RESERVATIONS) IN A MANNER THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                  CONFLICT WITH ANY MATTER CONTAINED IN ITS
CONSTITUTIONAL DOCUMENTS; OR


 


(C)                                  CONFLICT WITH ANY APPLICABLE LAW.


 


21.19                 STRUCTURE


 


(A)                                  THE GROUP STRUCTURE CHART IS A COMPLETE AND
ACCURATE REPRESENTATION OF THE STRUCTURE OF THE NTL GROUP AND THE TELEWEST
GROUP, IN EACH CASE, IN ALL MATERIAL RESPECTS PRIOR TO THE MERGER CLOSING DATE.


 


(B)                                  THE COMPANY IS A WHOLLY OWNED SUBSIDIARY OF
THE PARENT.


 


(C)                                  IN THE CASE OF THE PARENT, IT DOES NOT
CARRY ON ANY BUSINESS OR CONDUCT ANY ACTIVITIES (OTHER THAN IN RESPECT OF THE
EXISTING HIGH YIELD OFFERING, AND ANY ON LENDING OF THE PROCEEDS THEREOF).


 


(D)                                  UPON CONSUMMATION OF THE MERGER, NTL  SHALL
BE A DIRECT WHOLLY-OWNED SUBSIDIARY OF THE ULTIMATE PARENT.


 


21.20                 ENVIRONMENTAL MATTERS


 


(A)                                  IT HAS TO THE BEST OF ITS KNOWLEDGE AND
BELIEF:


 

(I)                                    COMPLIED WITH ALL ENVIRONMENTAL LAWS TO
WHICH IT IS SUBJECT;

 

(II)                                OBTAINED ALL ENVIRONMENTAL LICENCES REQUIRED
IN CONNECTION WITH ITS BUSINESS; AND

 

(III)                            COMPLIED WITH THE TERMS OF ALL SUCH
ENVIRONMENTAL LICENCES,

 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 


(B)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF,
THERE IS NO ENVIRONMENTAL CLAIM PENDING OR THREATENED AGAINST IT, WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO:


 

(I)                                    PROPERTY CURRENTLY OR PREVIOUSLY OWNED,
LEASED, OCCUPIED OR CONTROLLED BY IT IS CONTAMINATED WITH ANY HAZARDOUS
SUBSTANCE; AND

 

(II)                                DISCHARGE, RELEASE, LEAKING, MIGRATION OR
ESCAPE OF ANY HAZARDOUS SUBSTANCE INTO THE ENVIRONMENT HAS OCCURRED OR IS
OCCURRING ON, UNDER OR FROM THAT PROPERTY,

 

in each case in circumstances where the same could reasonably be expected to
have a Material Adverse Effect.

 


21.21                 NECESSARY AUTHORISATIONS


 


(A)                                  THE NECESSARY AUTHORISATIONS REQUIRED BY IT
ARE IN FULL FORCE AND EFFECT;


 


(B)                                  IT IS IN COMPLIANCE WITH THE MATERIAL
PROVISIONS OF EACH NECESSARY AUTHORISATION RELATING TO IT; AND

 

98

--------------------------------------------------------------------------------


 


(C)                                  TO THE BEST OF ITS KNOWLEDGE, NONE OF THE
NECESSARY AUTHORISATIONS RELATING TO IT ARE THE SUBJECT OF ANY PENDING OR
THREATENED PROCEEDINGS OR REVOCATION;


 

in each case, except where any failure to maintain such Necessary Authorisations
in full force and effect, any non-compliance or any proceedings or revocation
could not reasonably be expected to have a Material Adverse Effect and subject
to the Reservations.

 


21.22                 INTELLECTUAL PROPERTY


 

The Intellectual Property Rights owned by or licensed to it are all the material
Intellectual Property Rights required by it in order to carry out, maintain and
operate its business, properties and assets, and so far as it is aware, it does
not infringe, in any way any Intellectual Property Rights of any third party
save, in each case, where the failure to own or license the relevant
Intellectual Property Rights or any infringement thereof could not reasonably be
expected to have a Material Adverse Effect.

 


21.23                 OWNERSHIP OF ASSETS


 

Save to the extent disposed of in a manner permitted by the terms of any of the
Finance Documents with effect from and after the Merger Closing Date, it has
good title to or valid leases or licences of or is otherwise entitled to use all
material assets necessary to conduct its business taken as a whole in a manner
consistent with the Agreed Business Plan except to the extent that the failure
to have such title, leases or licences or to be so entitled could not be
reasonably expected to have a Material Adverse Effect.

 


21.24                 PAYMENT OF TAXES


 

It has no claims or liabilities which are being, or are reasonably likely to be,
asserted against it with respect to taxes which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect save to the extent it
(or any member of the Group) having set aside proper reserves for such claims or
liabilities, can demonstrate that the same are being contested in good faith on
the basis of appropriate professional advice.  All reports and returns on which
taxes are required to be shown have been filed within any applicable time limits
and all material taxes required to be paid have been paid within any applicable
time period other than to the extent that a failure to do so could not be
reasonably likely to have a Material Adverse Effect.

 


21.25                 PENSION PLANS


 


(A)                                  EACH UK DEFINED BENEFIT PENSION PLAN
OPERATED BY IT GENERALLY FOR THE BENEFIT OF THE EMPLOYEES OF ANY MEMBER OF THE
BANK GROUP HAS BEEN VALUED BY AN ACTUARY APPOINTED BY THE TRUSTEES OF SUCH PLAN
IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL LAWS APPLICABLE TO IT AND USING
ACTUARIAL ASSUMPTIONS AND RECOMMENDATIONS COMPLYING WITH STATUTORY REQUIREMENTS
OR APPROVED BY THE ACTUARY AND SINCE THE MOST RECENT VALUATION THE RELEVANT
EMPLOYERS HAVE PAID CONTRIBUTIONS TO THE PLAN IN ACCORDANCE WITH THE SCHEDULE OF
CONTRIBUTIONS IN FORCE FROM TIME TO TIME IN RELATION TO THE PLAN, IN THE CASE OF
EACH OF THE FOREGOING, SAVE TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                  IN RELATION TO THE US SCHEMES OR
ARRANGEMENTS, IT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS RELATING TO ANY DEFINED BENEFIT PENSION PLAN OPERATED BY IT OR IN WHICH IT
PARTICIPATES, SAVE TO THE EXTENT THAT ANY FAILURE TO COMPLY COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NEITHER IT NOR ANY ERISA AFFILIATE HAS, AT
ANY TIME, MAINTAINED OR CONTRIBUTED TO, AND IS NOT OBLIGED TO MAINTAIN OR
CONTRIBUTE TO, ANY PLAN THAT IS SUBJECT TO TITLE IV OR SECTION 302 OF ERISA
AND/OR SECTION 412 OF THE CODE OR ANY MULTI-EMPLOYER PLAN.

 

99

--------------------------------------------------------------------------------


 


21.26                 SECURITY


 

Subject to the Reservations, it is the legal or beneficial owner of all assets
and other property which it purports to charge, mortgage, pledge, assign or
otherwise secure pursuant to each Security Document and (subject to their
registration or filing at appropriate registries for the purposes of perfecting
the Security created thereunder and the Reservations) those Security Documents
to which it is a party create and give rise to valid and effective Security
having the ranking expressed in those Security Documents.

 


21.27                 INVESTMENT COMPANY ACT


 

Neither it nor any of its Subsidiaries is an “investment company,” or a company
“controlled” by an “investment company,” as such terms are defined in the US
Investment Company Act of 1940, as amended.  Neither the making of any Drawing,
nor the application of the proceeds or repayment thereof by any Obligor, nor the
consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the SEC promulgated
thereunder.

 


21.28                 MARGIN STOCK


 

In the case of the Ultimate Parent only, no Advance (or the proceeds thereof)
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock.  Neither the making of any
Advance nor the use of the proceeds thereof nor the occurrence of any other
Utilisation will violate or be inconsistent with the provisions of Regulation T,
Regulation U or Regulation X.

 


21.29                 INSURANCE


 

Each member of the Bank Group is adequately insured for the purposes of its
business with reputable underwriters or insurance companies against such risks
and to such extent as is necessary or usual for prudent companies carrying on
such a business (other than insurance in respect of the underground portion of
the cable network and various pavement-based electronics associated with the
cable network as disclosed in the Group’s public disclosure documents) and
except to the extent that the failure to so insure could not reasonably be
expected to have a Material Adverse Effect. 

 


21.30                 CENTRE OF MAIN INTERESTS


 

Its Centre of Main Interests is the place in which its registered office is
situated or, if different, another place in the country in which its registered
office is situated, or England.

 


21.31                 MERGER DOCUMENTS


 

The Merger Documents contain all the material terms and conditions of the Merger
and are in full force and effect and there have been no amendments, variations
or waivers to the Merger Documents (in whole or in part) other than amendments
thereto or waivers thereunder (excluding any waiver of or as contemplated by
Section 9.02(a) of the Merger Agreement) which are not material and adverse to
the financing under this Agreement, the Alternative Bridge Facility Agreement or
the Bridge Facility Agreement.

 


21.32                 BROADCASTING ACT 1990


 

Neither it nor any member of any Joint Venture Group is a “disqualified person”
for the purposes of schedule 2 to such Act.

 

100

--------------------------------------------------------------------------------


 


21.33                 TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS


 


(A)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF, IT
AND EACH MEMBER OF EACH JOINT VENTURE GROUP IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS (BUT
EXCLUDING, FOR THESE PURPOSES ONLY, BREACHES OF TELECOMMUNICATIONS, CABLE AND
BROADCASTING LAWS WHICH HAVE BEEN EXPRESSLY WAIVED BY THE RELEVANT REGULATORY
AUTHORITY), IN EACH CASE, WHERE FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF, IT
AND EACH MEMBER OF EACH JOINT VENTURE GROUP IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ANY CONDITIONS SET BY THE DIRECTOR GENERAL OF TELECOMMUNICATIONS
OR BY OFCOM UNDER SECTION 45 OF THE COMMUNICATIONS ACT 2003 AS ARE APPLICABLE TO
IT OR SUCH MEMBER OF THE JOINT VENTURE GROUP (AS THE CASE MAY BE), IN EACH CASE,
WHERE FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


21.34                 US PATRIOT ACT


 


(A)                                  IT HAS NO REASON TO BELIEVE THAT IT OR ANY
OF ITS AFFILIATES:


 

(I)                                    IS A RESTRICTED PARTY OR CONTROLLED BY A
RESTRICTED PARTY OR HAS RECEIVED FUNDS OR PROPERTY FROM A RESTRICTED PARTY; OR

 

(II)                                HAS VIOLATED ANY ANTI-TERRORISM LAW OR IS
THE SUBJECT OF ANY ACTION OR INVESTIGATION (INCLUDING ANY RELATING TO ASSET
SEIZURE, FORFEITURE OR CONFISCATION) UNDER ANY ANTI-TERRORISM LAW.

 


(B)                                  IT AND ITS AFFILIATES HAVE TAKEN REASONABLE
MEASURES TO ENSURE COMPLIANCE WITH THE ANTI-TERRORISM LAWS.


 


21.35                 LIABILITIES OF THE US BORROWER


 

In the case of the US Borrower only, it is a wholly owned Subsidiary of NTL
Victoria Limited and:

 


(A)                                  HAS NOT TRADED OR UNDERTAKEN ANY COMMERCIAL
ACTIVITIES OF ANY KIND (OTHER THAN BY ENTERING INTO THE FINANCE DOCUMENTS TO
WHICH IT IS PARTY AND THE NOTES);


 


(B)                                  DOES NOT HAVE ANY ASSETS OTHER THAN ITS
RIGHTS UNDER AND ANY PAYMENTS RECEIVED PURSUANT TO THE NOTES; AND


 


(C)                                  DOES NOT HAVE ANY MATERIAL LIABILITIES OR
OBLIGATIONS (ACTUAL OR CONTINGENT) TO ANY PERSON OTHER THAN AS CONTEMPLATED BY
THE TERMS OF THE FINANCE DOCUMENTS.


 


21.36                 COMPLIANCE WITH ERISA


 


(A)                                  EACH PLAN (AND EACH RELATED TRUST,
INSURANCE CONTRACT OR FUND) IS IN COMPLIANCE WITH ITS TERMS AND WITH ALL
APPLICABLE LAWS, INCLUDING WITHOUT LIMITATION ERISA AND THE CODE, SAVE WHERE THE
FAILURE TO BE SO COMPLIANT COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(B)                                  EACH PLAN (AND EACH RELATED TRUST, IF ANY)
WHICH IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS RECEIVED
A DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT IT
MEETS THE REQUIREMENTS OF SECTIONS 401(A) AND 501(A) OF THE CODE.


 


(C)                                  NEITHER IT NOR ANY MEMBER OF THE GROUP NOR
ANY ERISA AFFILIATE HAS EVER MAINTAINED OR CONTRIBUTED TO (OR HAD ANY OBLIGATION
TO CONTRIBUTE TO) ANY MULTIEMPLOYER PLAN OR PLAN THAT IS

 

101

--------------------------------------------------------------------------------


 


SUBJECT TO TITLE IV OR SECTION 302 OF ERISA AND/OR SECTION 412 OF THE CODE.


 


(D)                                  ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH
RESPECT TO A PLAN HAVE BEEN MADE WITHIN THE TIME LIMIT THEREFOR, SAVE WHERE THE
FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL LIABILITY.


 


(E)                                  NEITHER IT NOR ANY OTHER MEMBER OF THE
GROUP NOR ANY ERISA AFFILIATE HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING ANY
INDIRECT, CONTINGENT OR SECONDARY LIABILITY) TO OR ON ACCOUNT OF A PLAN PURSUANT
TO SECTIONS 409, 502(I) OR 502(L) OF ERISA OR SECTION 4975 OF THE CODE OR
EXPECTS TO INCUR ANY SUCH  MATERIAL LIABILITY UNDER ANY OF THE FOREGOING
SECTIONS WITH RESPECT TO ANY PLAN, IN EACH CASE, THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(F)                                    TO THE COMPANY’S KNOWLEDGE, NO CONDITION
EXISTS WHICH PRESENTS A MATERIAL RISK TO IT OR ANY OTHER MEMBER OF THE GROUP OR
ANY ERISA AFFILIATE OF INCURRING A LIABILITY TO OR ON ACCOUNT OF A PLAN PURSUANT
TO THE PROVISIONS OF ERISA AND THE CODE ENUMERATED IN PARAGRAPH (E) OF THIS
CLAUSE 21.36, THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(G)                                 NO ACTION, SUIT, PROCEEDING, HEARING, AUDIT
OR INVESTIGATION WITH RESPECT TO THE ADMINISTRATION, OPERATION OR THE INVESTMENT
OF ASSETS OF ANY PLAN (OTHER THAN ROUTINE CLAIMS FOR BENEFITS) THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS PENDING OR, TO
THE COMPANY’S KNOWLEDGE, EXPECTED OR THREATENED.


 


(H)                                 EACH GROUP HEALTH PLAN (AS DEFINED IN
SECTION 607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE CODE) WHICH COVERS OR HAS
COVERED EMPLOYEES OR FORMER EMPLOYEES OF ANY MEMBER OF THE GROUP OR ANY ERISA
AFFILIATE HAS AT ALL TIMES BEEN OPERATED IN COMPLIANCE WITH THE PROVISIONS OF
PART 6 OF SUBTITLE B OF TITLE I OF ERISA AND SECTION 4980B OF THE CODE, SAVE
WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(I)                                    IT AND EACH OTHER MEMBER OF THE GROUP DO
NOT MAINTAIN OR CONTRIBUTE TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) WHICH PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER
FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN
THE OBLIGATIONS WITH RESPECT TO WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(J)                                    EACH FOREIGN PENSION PLAN HAS BEEN
MAINTAINED IN SUBSTANTIAL COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF
ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND ORDERS AND HAS
BEEN MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH APPLICABLE REGULATORY
AUTHORITIES, IN THE CASE OF EACH OF THE FOREGOING, SAVE WHERE THE FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(K)                                ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH
RESPECT TO A FOREIGN PENSION PLAN MAINTAINED BY IT HAVE BEEN MADE WITHIN THE
TIME LIMIT THEREFOR, SAVE WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


21.37                 REPETITION


 

Each Repeating Representation is deemed to be made by the party identified as
making such Repeating Representation above in relation to itself, or in the case
of the Company in relation to itself and each Obligor or the Bank Group as a
whole (as applicable), by reference to the facts and circumstances then existing
on each Utilisation Date (save for a Utilisation Date in respect of a Rollover
Advance or a Documentary Credit which is being renewed pursuant to Clause 5.2
(Renewal of Documentary Credit)) and on the first day of each Interest Period.

 

102

--------------------------------------------------------------------------------


 


22.                               FINANCIAL INFORMATION


 


22.1                        FINANCIAL STATEMENTS


 


(A)                                  GROUP FINANCIAL INFORMATION: THE COMPANY
SHALL PROVIDE TO THE AGENTS IN SUFFICIENT COPIES FOR ALL THE LENDERS, THE
FOLLOWING FINANCIAL INFORMATION RELATING TO THE GROUP:


 

(I)                                    AS SOON AS THE SAME BECOME AVAILABLE, BUT
IN ANY EVENT WITHIN 120 DAYS AFTER THE END OF EACH OF THE ULTIMATE PARENT’S
FINANCIAL YEARS, THE CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR
IN RESPECT OF THE GROUP, AUDITED BY A FIRM OF AUDITORS MEETING THE REQUIREMENTS
OF CLAUSE 24.17 (CHANGE IN AUDITORS), AND ACCOMPANIED BY THE RELATED AUDITOR’S
REPORT; AND

 

(II)                                AS SOON AS THEY BECOME AVAILABLE BUT IN ANY
EVENT WITHIN 45 DAYS AFTER THE END OF EACH FINANCIAL QUARTER, THE UNAUDITED
CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS OF THE GROUP COMMENCING WITH THE
FIRST COMPLETE FINANCIAL QUARTER ARISING AFTER THE MERGER CLOSING DATE (OTHER
THAN, FOR SO LONG AS THE ULTIMATE PARENT REMAINS A REPORTING COMPANY UNDER THE
RULES OF THE SEC, THE LAST FINANCIAL QUARTER IN EACH OF THE ULTIMATE PARENT’S
FINANCIAL YEARS) TOGETHER WITH, COMMENCING WITH THE FINANCIAL QUARTER ENDED 30
JUNE 2006, A COMMENTARY CONSISTENT WITH DISCLOSURE IN THE NATURE OF A
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS”, IN RELATION TO THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE GROUP.

 

In relation to the financial information of the Group only, the above
requirements may be satisfied by the provision, within the specified time
periods, of copies of reports for the Group already filed with the SEC for the
relevant period (it being acknowledged that the SEC does not as at the date
hereof require the filing of quarterly financial statements for the fourth
Financial Quarter of any financial year).

 


(B)                                  COMPANY, TCN AND BANK GROUP FINANCIAL
INFORMATION: SUBJECT TO CLAUSE 22.2 (PROVISIONS RELATING TO THE BANK GROUP
FINANCIAL INFORMATION), THE COMPANY SHALL PROVIDE TO THE AGENTS IN SUFFICIENT
COPIES FOR ALL THE LENDERS, THE FOLLOWING FINANCIAL INFORMATION RELATING TO THE
COMPANY, TCN OR THE BANK GROUP, AS THE CASE MAY BE:


 

(I)                                    AS SOON AS THEY BECOME AVAILABLE BUT IN
ANY EVENT WITHIN 120 DAYS AFTER THE END OF EACH OF THE COMPANY’S FINANCIAL
YEARS, THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR FOR
THE COMPANY AND (EXCEPT TO THE EXTENT THAT TCN IS A SUBSIDIARY OF THE COMPANY)
WITHIN 120 DAYS AFTER THE END OF EACH OF TCN’S FINANCIAL YEARS, THE AUDITED
CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR FOR TCN;

 

(II)                                AS SOON AS THEY BECOME AVAILABLE BUT IN ANY
EVENT WITHIN 120 DAYS AFTER THE END OF EACH OF THE COMPANY’S FINANCIAL YEARS,
THE UNAUDITED PRO FORMA BALANCE SHEET, STATEMENT OF CASH FLOWS AND STATEMENT OF
OPERATIONS FOR SUCH FINANCIAL YEAR IN RESPECT OF THE BANK GROUP SUBSTANTIALLY IN
THE FORM SET OUT IN SCHEDULE 13 (PRO FORMA BANK GROUP FINANCIAL STATEMENTS) OR
WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE GROUP’S
PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT (ACTING
REASONABLY), TOGETHER WITH A COMMENTARY FROM THE MANAGEMENT IN RELATION TO THE
KEY DRIVERS FOR THE FINANCIAL PERFORMANCE OF THE BANK GROUP FOR SUCH FINANCIAL
YEAR. 

 

(III)                            AS SOON AS THEY BECOME AVAILABLE BUT IN ANY
EVENT WITHIN 50 DAYS (OR 90 DAYS FOR THE FINANCIAL QUARTER ENDED 31 MARCH 2006)
AFTER THE END OF EACH OF THE FIRST THREE FINANCIAL QUARTERS OF EACH FINANCIAL
YEAR (AND WITHIN 120 DAYS AFTER THE END OF THE LAST FINANCIAL QUARTER), THE
UNAUDITED PRO FORMA BALANCE SHEET, STATEMENT OF CASH FLOWS

 

103

--------------------------------------------------------------------------------


 

AND STATEMENT OF OPERATIONS FOR SUCH FINANCIAL QUARTER IN RESPECT OF THE BANK
GROUP SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 13 (PRO FORMA BANK GROUP
FINANCIAL STATEMENTS) OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT
CHANGES MADE TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE
FACILITY AGENT (ACTING REASONABLY).

 


(C)                                  BORROWER FINANCIAL INFORMATION:  EACH
BORROWER SHALL PROVIDE, TO THE EXTENT SUCH INFORMATION IS REQUIRED BY ANY LENDER
TO ENABLE IT TO COMPLY WITH ANY LAW, REGULATION OR OTHER REQUIREMENT OF ANY
CENTRAL BANK OR OTHER FISCAL, MONETARY OR OTHER AUTHORITY, PROMPTLY FOLLOWING
REQUEST BY SUCH LENDER, SUCH BORROWER’S MOST RECENT ANNUAL AUDITED FINANCIAL
STATEMENTS TO THE EXTENT THE SAME ARE IN FINAL FORM.


 


22.2                        PROVISIONS RELATING TO BANK GROUP FINANCIAL
INFORMATION


 


(A)                                  THE FINANCIAL INFORMATION OF THE BANK GROUP
DELIVERED PURSUANT TO PARAGRAPHS (B)(II) AND (B)(III) OF CLAUSE 22.1 (FINANCIAL
STATEMENTS) SHALL BE PREPARED IN GOOD FAITH USING THE SAME METHODOLOGIES APPLIED
IN PREPARING THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE ULTIMATE
PARENT DELIVERED TO THE AGENTS PURSUANT TO SUB-PARAGRAPH (A)(I) OF CLAUSE 22.1
(FINANCIAL STATEMENTS). 


 


(B)                                  TO THE EXTENT POSSIBLE, ALL FINANCIAL DATA
USED IN PREPARING THE FINANCIAL INFORMATION OF THE BANK GROUP WILL BE DERIVED
FROM:


 

(I)                                    IN THE CASE OF FINANCIAL INFORMATION IN
RESPECT OF A FULL FINANCIAL YEAR OF THE BANK GROUP, THE BALANCE SHEET, STATEMENT
OF CASH FLOWS, STATEMENT OF OPERATIONS AND NOTES TO THE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE ULTIMATE PARENT IN RESPECT OF THAT FINANCIAL YEAR,
INCLUDING WITHOUT LIMITATION, REVENUE (BROKEN DOWN BY “BUSINESS”, “CONSUMER” AND
“CONTENT”); AND

 

(II)                                IN RESPECT OF FINANCIAL INFORMATION IN
RESPECT OF ANY FINANCIAL QUARTER OF ANY FINANCIAL YEAR OF THE BANK GROUP, FROM
THE BALANCE SHEET, STATEMENT OF CASH FLOWS, STATEMENT OF OPERATIONS AND NOTES TO
THE UNAUDITED CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS OF THE ULTIMATE PARENT
FOR THE CORRESPONDING FINANCIAL QUARTER, INCLUDING WITHOUT LIMITATION, REVENUE
(BROKEN DOWN BY “BUSINESS”, “CONSUMER” AND “CONTENT”),

 

provided that in the event that it shall not be possible to apply the financial
data used in the financial statements or management accounts of the Ultimate
Parent, as the case may be, such financial information will be determined in
good faith based on allocation methodologies approved by the Board of Directors
of the Company.

 


(C)                                  FOR ANY PERIOD PRIOR TO 31 MARCH 2007, BANK
GROUP CONSOLIDATED REVENUE SHALL REPRESENT THE COMBINATION OF REVENUE OF THE
ULTIMATE PARENT AND NTL (WITHOUT DUPLICATION) AND FOLLOWING THE CONSUMMATION OF
THE BASEBALL ACQUISITION, FOR ANY PERIOD ENDING ON A DATE PRIOR TO THE FIRST
ANNIVERSARY OF THE BASEBALL EFFECTIVE DATE, BANK CONSOLIDATED REVENUE SHALL
REPRESENT THE COMBINATION OF THE ULTIMATE PARENT, NTL AND BASEBALL (WITHOUT
DUPLICATION), IN EACH CASE, FOR THE RELEVANT PERIOD.


 


(D)                                  FINANCIAL STATEMENTS FOR THE BANK GROUP
SHALL REFLECT, FOR ANY PERIOD PRIOR TO 31 MARCH 2007 AND/OR THE BASEBALL
EFFECTIVE DATE, THE COMBINATION OF THE HISTORICAL STATEMENTS OF THE ULTIMATE
PARENT AND NTL AND BASEBALL (AS THE CASE MAY BE) (WITHOUT DUPLICATION) GIVING
EFFECT TO THE MERGER AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE) AS IF
THE MERGER AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE) HAD OCCURRED AS
OF THE BEGINNING OF THE RELEVANT PERIOD AND REFLECTING SUCH ADJUSTMENTS TO GIVE
EFFECT TO THE MERGER AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE)
INCLUDING ELIMINATION OF BALANCE SHEET AND OTHER ADJUSTMENTS OF THE MERGER
AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE). SUCH

 

104

--------------------------------------------------------------------------------


 


COMBINATION OF HISTORICAL STATEMENTS WILL BE CARRIED OUT BY THE COMPANY IN GOOD
FAITH AND HAVING REGARD TO PUBLICLY AVAILABLE FINANCIAL INFORMATION OF THE NTL
GROUP, TELEWEST GROUP AND/OR THE BASEBALL GROUP PRIOR TO THE MERGER OR THE
BASEBALL ACQUISITION (AS THE CASE MAY BE).


 


22.3                        BUDGET


 

In respect of each financial year, as soon as the same becomes available and in
any event by no later than 30 days after the beginning of each financial year of
the Bank Group (other than in respect of the financial year ended 31
December 2006), the Company shall deliver to the Agents, in sufficient copies
for the Lenders, the annual operating budget, which as regards paragraphs
(b) and (c) below shall be in the format set out in Schedule 14 (Pro Forma
Budget Information) or with such amendments as may be necessary to reflect
changes made to the Group’s public financial information as agreed by the
Facility Agent (acting reasonably) and prepared by reference to each Financial
Quarter in respect of such financial year of the Bank Group.  The annual
operating budget shall be prepared in a form consistent with past practice of
the Company and shall include:

 


(A)                                  FORECASTS OF ANY PROJECTED MATERIAL
DISPOSALS (INCLUDING TIMING AND ANTICIPATED NET PROCEEDS THEREOF) ON A
CONSOLIDATED BASIS FOR THE BANK GROUP;


 


(B)                                  PROJECTED ANNUAL STATEMENTS OF OPERATIONS
(INCLUDING PROJECTED REVENUE AND OPERATING COSTS) ON A CONSOLIDATED BASIS FOR
THE BANK GROUP IN THE FORMAT SET OUT IN SCHEDULE 14 (PRO FORMA BUDGET
INFORMATION) OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE
TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT
(ACTING REASONABLY);


 


(C)                                  PROJECTED ESTIMATED PRO FORMA BALANCE
SHEETS AND ESTIMATED PRO FORMA STATEMENTS OF CASH FLOWS ON A CONSOLIDATED BASIS
FOR THE BANK GROUP IN THE FORMAT SET OUT IN SCHEDULE 14 (PRO FORMA BUDGET
INFORMATION) OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE
TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT
(ACTING REASONABLY);


 


(D)                                  PROJECTED CAPITAL EXPENDITURE TO BE
INCLUDED FOR EACH FINANCIAL QUARTER OF SUCH FINANCIAL YEAR ON A CONSOLIDATED
BASIS FOR THE BANK GROUP;


 


(E)                                  PROJECTED RATIOS IN RESPECT OF EACH OF THE
FINANCIAL COVENANTS SET OUT IN CLAUSE 23.2 (RATIOS) FOR EACH FINANCIAL QUARTER
IN SUCH FINANCIAL YEAR ; AND


 


(F)                                    A COMMENTARY FROM THE MANAGEMENT IN
RELATION TO THE KEY DRIVERS FOR THE BANK GROUP FOR SUCH FINANCIAL YEAR.


 

The Company shall provide the Agents with any details of material changes in the
projections set out in any Budget delivered under this Clause 22.3 as soon as
reasonably practicable after it becomes aware of any such change. 

 


22.4                        OTHER INFORMATION


 

The Company shall and shall procure that each of the Obligors shall from time to
time on the request of the Facility Agent and/or Administrative Agent:

 


(A)                                  PROVIDE THE FACILITY AGENT AND/OR
ADMINISTRATIVE AGENT (AS APPLICABLE) WITH SUCH INFORMATION ABOUT THE BUSINESS
AND FINANCIAL CONDITION OF THE BANK GROUP OR ANY MEMBER OF THE BANK GROUP
(INCLUDING SUCH MEMBER’S BUSINESS) AS THE FACILITY AGENT AND/OR ADMINISTRATIVE
AGENT  (AS APPLICABLE) MAY REASONABLY REQUIRE, PROVIDED THAT THE COMPANY SHALL
NOT BE UNDER ANY OBLIGATION TO PROVIDE, OR PROCURE THE PROVIDING OF, ANY
INFORMATION THE SUPPLY OF WHICH WOULD

 

105

--------------------------------------------------------------------------------


 


BE CONTRARY TO ANY CONFIDENTIALITY OBLIGATION BINDING ON ANY MEMBER OF THE BANK
GROUP OR WHERE THE SUPPLY OF SUCH INFORMATION COULD PREJUDICE THE RETENTION OF
LEGAL PRIVILEGE IN SUCH INFORMATION AND PROVIDED FURTHER THAT NO OBLIGOR SHALL
(AND THE COMPANY SHALL PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) BE ABLE
TO DENY THE FACILITY AGENT AND/OR ADMINISTRATIVE AGENT (AS APPLICABLE) ANY SUCH
INFORMATION BY REASON OF IT HAVING ENTERED INTO A  CONFIDENTIALITY UNDERTAKING
WHICH WOULD PREVENT IT FROM DISCLOSING, OR BE ABLE TO CLAIM ANY LEGAL PRIVILEGE
IN RESPECT OF, ANY FINANCIAL INFORMATION RELATING TO ITSELF OR THE GROUP; AND


 


(B)                                  PROVIDE ALL THEN EXISTING INFORMATION ABOUT
THE BUSINESS AND FINANCIAL CONDITION OF THE BANK GROUP OR ANY MEMBER OF THE BANK
GROUP (INCLUDING SUCH MEMBER’S BUSINESS) AS STANDARD & POOR’S OR MOODY’S MAY
REASONABLY REQUIRE AND EXTEND ALL REASONABLE CO-OPERATION FOR THE PURPOSE OF
DETERMINING OR ASSESSING THE CREDIT RATINGS (IF ANY) ASSIGNED TO THE FACILITIES,
THE BRIDGE FACILITY AGREEMENT, THE ALTERNATIVE BRIDGE FACILITY AGREEMENT, THE
EXISTING HIGH YIELD NOTES, ANY HIGH YIELD REFINANCING OR THE NTL HIGH YIELD
NOTES, AND THE COMPANY SHALL USE ALL REASONABLE EFFORTS TO MEET WITH
REPRESENTATIVES OF STANDARD & POOR’S AND MOODY’S NO LESS FREQUENTLY THAN ONCE IN
EACH CALENDAR YEAR.


 


22.5                        COMPLIANCE CERTIFICATES


 

The Company shall ensure that each set of financial information delivered by it
pursuant to sub-paragraphs (a), (b)(ii) and (b)(iii) of Clause 22.1 (Financial
Statements) is accompanied by a Compliance Certificate signed by two of its
authorised signatories (at least one of whom shall be a Financial Officer)
which:

 


(A)                                  WHERE THE RELEVANT FINANCIAL STATEMENTS
BEING DELIVERED RELATE TO A PERIOD ENDING ON A QUARTER DATE IN RESPECT OF WHICH
THE FINANCIAL COVENANTS ARE REQUIRED TO BE TESTED IN ACCORDANCE WITH PARAGRAPHS
(D) AND (E) OF CLAUSE 23.2 (RATIOS):


 

(I)                                    CONFIRMS COMPLIANCE (OR DETAILING ANY
NON-COMPLIANCE) WITH THE RELEVANT FINANCIAL COVENANTS SET OUT IN CLAUSE 23
(FINANCIAL CONDITION) AND SHOWING FIGURES REPRESENTING THE ACTUAL FINANCIAL
RATIOS THEN IN EFFECT;

 

(II)                                ATTACHES A WORKING PAPER (THE “ATTACHED
WORKING PAPER”) SETTING OUT THE CALCULATIONS SHOWING COMPLIANCE WITH THE
FINANCIAL COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL CONDITION) AND THE
INFORMATION FROM WHICH SUCH CALCULATIONS ARE DERIVED (INCLUDING THE CALCULATIONS
FOR THE COMPONENTS OF SUCH COVENANTS DEFINED IN CLAUSE 23.1 (FINANCIAL
DEFINITIONS) ON A LINE BY LINE BASIS); AND

 

(III)                            CONFIRMS THAT THE INFORMATION CONTAINED IN THE
ATTACHED WORKING PAPER HAS BEEN PREPARED ON THE BASIS OF THE SAME INFORMATION
AND METHODOLOGY USED TO PREPARE THE APPROPRIATE FINANCIAL INFORMATION;

 


(B)                                  IN RELATION TO A COMPLIANCE CERTIFICATE
DELIVERED WITH THE BANK GROUP’S ANNUAL FINANCIAL INFORMATION ONLY:


 

(I)                                    CONFIRMS THE BANK GROUP CONSOLIDATED
REVENUES FOR THE FINANCIAL YEAR ENDED ON THAT QUARTER DATE; AND

 

(II)                                CONFIRMS COMPLIANCE (OR DETAILING ANY
NON-COMPLIANCE) WITH THE 80% SECURITY TEST; AND

 


(C)                                  IN THE CASE OF EACH COMPLIANCE CERTIFICATE
DELIVERED PURSUANT TO THIS CLAUSE 22.5, CONFIRMS THE ABSENCE OF ANY DEFAULT.


 

in each case, as at the end of such financial year or Financial Quarter to which
such financial

 

106

--------------------------------------------------------------------------------


 

information relates.

 


22.6                        ACCESS


 

If:

 


(A)                                  AN EVENT OF DEFAULT HAS OCCURRED, BUT ONLY
WHILE SUCH EVENT OF DEFAULT IS CONTINUING, (PROVIDED THAT WITH RESPECT TO AN
EVENT OF DEFAULT RELATING TO A BREACH OF ANY COVENANT IN CLAUSE 23 (FINANCIAL
CONDITION), SUCH EVENT OF DEFAULT SHALL BE DEEMED TO BE CONTINUING UNTIL SUCH
TIME THAT THE COMPANY HAS DELIVERED A COMPLIANCE CERTIFICATE PURSUANT TO
CLAUSE 22.5 (COMPLIANCE CERTIFICATES) DEMONSTRATING THAT THE COMPANY IS IN
COMPLIANCE WITH EACH OF THE COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL
CONDITION)); OR


 


(B)                                  IN THE REASONABLE OPINION OF AN INSTRUCTING
GROUP, A BREACH OF ANY COVENANT IN CLAUSE 23 (FINANCIAL CONDITION) IS REASONABLY
LIKELY TO OCCUR,


 

in each such circumstance, at the Obligors’ expense (in the case of
sub-paragraph (a)) and at the Lenders’ expense (in the case of sub-paragraph
(b)), but without causing any undue interruption to the normal business
operations of such Obligor or any member of the Bank Group:

 

(I)                                    THE FACILITY AGENT SHALL BE ENTITLED TO
CALL FOR AN INDEPENDENT AUDIT AND INVESTIGATION WHICH IS REASONABLE IN SCOPE AND
DEGREE HAVING REGARD TO THE NATURE OF THE EVENT OF DEFAULT OR SUSPECTED BREACH
(AS THE CASE MAY BE) OR THE FINANCIAL POSITION OF THE BANK GROUP; AND

 

(II)                                THE FACILITY AGENT, ANY FINANCE PARTY, OR
REPRESENTATIVE OF THE FACILITY AGENT OR SUCH FINANCE PARTY (AN “INSPECTING
PARTY”) SHALL BE ENTITLED TO HAVE ACCESS, TOGETHER WITH ITS ACCOUNTANTS OR OTHER
PROFESSIONAL ADVISERS, DURING NORMAL BUSINESS HOURS, TO INSPECT OR OBSERVE SUCH
PART OF THE GROUP BUSINESS AS IS OWNED OR OPERATED BY ANY OBLIGOR OR ANY MEMBER
OF THE BANK GROUP, AND TO HAVE ACCESS TO BOOKS, RECORDS, ACCOUNTS, DOCUMENTS,
COMPUTER PROGRAMMES, DATA OR OTHER INFORMATION IN THE POSSESSION OF OR AVAILABLE
TO SUCH OBLIGOR OR MEMBER OF THE BANK GROUP AND TO TAKE SUCH COPIES AS MAY BE
CONSIDERED APPROPRIATE BY SUCH INSPECTING PARTY, PROVIDED THAT NO OBLIGOR SHALL
(AND THE COMPANY SHALL NOT BE OBLIGED TO PROCURE THAT ANY MEMBER OF THE BANK
GROUP SHALL) BE UNDER ANY OBLIGATION TO ALLOW ANY PERSON TO HAVE ACCESS TO ANY
BOOKS, RECORDS, ACCOUNTS, DOCUMENTS, COMPUTER PROGRAMMES, DATA OR OTHER
INFORMATION OR TO TAKE COPIES THEREOF WHERE TO DO SO WOULD BREACH ANY
CONFIDENTIALITY OBLIGATION BINDING ON ANY MEMBER OF THE GROUP OR WOULD PREJUDICE
THE RETENTION OF LEGAL PRIVILEGE TO WHICH SUCH OBLIGOR OR MEMBER OF THE GROUP IS
THEN ENTITLED IN RESPECT OF SUCH BOOKS, RECORDS, ACCOUNTS, DOCUMENTS, COMPUTER
PROGRAMMES, DATA OR OTHER INFORMATION AND PROVIDED FURTHER THAT NO OBLIGOR SHALL
(AND THE COMPANY SHALL PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) BE ABLE
TO DENY THE FACILITY AGENT ANY SUCH INFORMATION BY REASON OF IT HAVING ENTERED
INTO A CONFIDENTIALITY UNDERTAKING WHICH WOULD PREVENT IT FROM DISCLOSING, OR BE
ABLE TO CLAIM ANY LEGAL PRIVILEGE IN RESPECT OF, ANY FINANCIAL INFORMATION
RELATING TO ITSELF OR THE GROUP.

 


22.7                        CHANGE IN ACCOUNTING PRACTICES


 

The Company shall ensure that each set of financial information delivered to the
Agents pursuant to paragraphs (a) and (b) of Clause 22.1 (Financial Statements)
is prepared using accounting policies, practices and procedures consistent with
that applied in the preparation of NTL’s Original Financial Statements, unless
in relation to any such set of financial information, the Company elects to
notify the Agents that there have been one or more changes in any such
accounting policies, practices or procedures (including, without limitation, any
change in the basis upon which costs are capitalised)

 

107

--------------------------------------------------------------------------------


 

and:

 


(A)                                  IN RESPECT OF ANY CHANGE IN THE BASIS UPON
WHICH THE INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO SUB-PARAGRAPHS
(A)(I) OR (A)(II) OF CLAUSE 22.1 (FINANCIAL STATEMENTS) IS PREPARED, THE
ULTIMATE PARENT PROVIDES:


 

(I)                                    A DESCRIPTION OF THE CHANGES AND THE
ADJUSTMENTS WHICH WOULD BE REQUIRED TO BE MADE TO THAT FINANCIAL INFORMATION IN
ORDER TO CAUSE THEM TO REFLECT THE ACCOUNTING POLICIES, PRACTICES OR PROCEDURES
UPON WHICH SUCH ORIGINAL FINANCIAL STATEMENTS WERE PREPARED; AND

 

(II)                                SUFFICIENT INFORMATION, IN SUCH DETAIL AND
FORMAT AS MAY BE REASONABLY REQUIRED BY THE FACILITY AGENT, TO ENABLE THE
LENDERS TO MAKE AN ACCURATE COMPARISON BETWEEN THE FINANCIAL POSITIONS INDICATED
BY THAT FINANCIAL INFORMATION AND BY SUCH ORIGINAL FINANCIAL STATEMENTS,

 

and any reference in this Agreement to that financial information shall be
construed as a reference to that financial information as adjusted to reflect
the basis upon which the Original Financial Statements were prepared; or

 


(B)                                  THE COMPANY NOTIFIES THE FACILITY AGENT
THAT IT IS NOT LONGER PRACTICABLE TO TEST COMPLIANCE WITH THE FINANCIAL
COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL CONDITION) AGAINST THE FINANCIAL
INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO THIS CLAUSE 22 OR THAT IT
WISHES TO CEASE PREPARING THE ADDITIONAL INFORMATION REQUIRED BY SUB-PARAGRAPH
(A) ABOVE, IN WHICH CASE:


 

(I)                                    THE FACILITY AGENT AND THE COMPANY SHALL
ENTER INTO NEGOTIATIONS WITH A VIEW TO AGREEING ALTERNATIVE FINANCIAL COVENANTS
TO REPLACE THOSE CONTAINED IN CLAUSE 23 (FINANCIAL CONDITION) IN ORDER TO
MAINTAIN A CONSISTENT BASIS FOR SUCH FINANCIAL COVENANTS (AND FOR APPROVAL BY AN
INSTRUCTING GROUP); AND

 

(II)                                IF THE FACILITY AGENT AND THE COMPANY AGREE
ALTERNATIVE FINANCIAL COVENANTS TO REPLACE THOSE CONTAINED IN CLAUSE 23
(FINANCIAL CONDITION) WHICH ARE ACCEPTABLE TO AN INSTRUCTING GROUP, SUCH
ALTERNATIVE FINANCIAL COVENANTS SHALL BE BINDING ON ALL PARTIES HERETO; AND

 

(III)                            IF, AFTER THREE MONTHS FOLLOWING THE DATE OF
THE NOTICE GIVEN TO THE FACILITY AGENT PURSUANT TO THIS SUB-PARAGRAPH (B), THE
FACILITY AGENT AND THE COMPANY CANNOT AGREE ALTERNATIVE FINANCIAL COVENANTS
WHICH ARE ACCEPTABLE TO AN INSTRUCTING GROUP, THE FACILITY AGENT SHALL REFER THE
MATTER TO ANY OF THE PERMITTED AUDITORS AS MAY BE AGREED BETWEEN THE COMPANY AND
THE FACILITY AGENT FOR DETERMINATION OF THE ADJUSTMENTS REQUIRED TO BE MADE TO
SUCH FINANCIAL INFORMATION OR THE CALCULATION OF SUCH RATIOS TO TAKE ACCOUNT OF
SUCH CHANGE, SUCH DETERMINATION TO BE BINDING ON THE PARTIES HERETO, PROVIDED
THAT PENDING SUCH DETERMINATION (BUT NOT THEREAFTER) THE COMPANY SHALL CONTINUE
TO PREPARE FINANCIAL INFORMATION AND CALCULATE SUCH COVENANTS IN ACCORDANCE WITH
PARAGRAPH (A) ABOVE.

 


22.8                        NOTIFICATIONS


 

The Company shall furnish or procure that there shall be furnished to the Agents
in sufficient copies for each of the Lenders:

 


(A)                                  AS SOON AS REASONABLY PRACTICABLE,
DOCUMENTS REQUIRED TO BE DESPATCHED BY THE ULTIMATE PARENT TO ITS SHAREHOLDERS
GENERALLY (OR ANY CLASS OF THEM) IN THEIR CAPACITY AS SUCH AND ALL DOCUMENTS
RELATING TO THE FINANCIAL OBLIGATIONS OF ANY OBLIGOR DESPATCHED BY OR ON BEHALF
OF ANY OBLIGOR TO ITS CREDITORS GENERALLY (IN THEIR CAPACITY AS CREDITORS) IT
BEING AGREED THAT TO THE

 

108

--------------------------------------------------------------------------------


 


EXTENT SUCH INFORMATION IS FILED WITH THE SEC, SUCH FILING WILL SATISFY THE
COMPANY’S OBLIGATIONS WITH REGARD TO THE PROVISION OF SUCH INFORMATION;


 


(B)                                  AS SOON AS REASONABLY PRACTICABLE AFTER THE
SAME ARE INSTITUTED OR, TO ITS KNOWLEDGE, THREATENED, DETAILS OF ANY LITIGATION,
ARBITRATION OR ADMINISTRATIVE PROCEEDINGS INVOLVING ANY MEMBER OF THE BANK GROUP
WHICH, IS REASONABLY LIKELY TO BE ADVERSELY DETERMINED AND IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(C)                                  WRITTEN DETAILS OF ANY DEFAULT PROMPTLY
UPON BECOMING AWARE OF THE SAME, AND OF ALL REMEDIAL STEPS BEING TAKEN AND
PROPOSED TO BE TAKEN IN RESPECT OF THAT DEFAULT.


 


22.9                        ROLE OF THE ADMINISTRATIVE AGENT AND US PAYING AGENT


 

Notwithstanding the rights of the Administrative Agent and the US Paying Agent
to receive or request certain documentation and other information as set out in
this Clause 22 (Financial Information), the other Finance Parties hereby
expressly acknowledge and agree that the Administrative Agent and the US Paying
Agent (a) are under no obligation to ensure that any such documentation or other
information is made available to all or any of them, (b) may (in its sole
discretion) determine whether or not to exercise any of its rights as set out in
this Clause 22 (Financial Information) and (c) shall have no liability
whatsoever to any other Finance Party for the failure to exercise, or any delay
in exercising, any of its rights set out in this Clause 22 (Financial
Information).

 


23.                               FINANCIAL CONDITION


 


23.1                        FINANCIAL DEFINITIONS


 

In this Agreement the following terms have the following meanings:

 

“Bank Group Cash Flow” means, in respect of any period, Consolidated Operating
Cashflow for that period (excluding for this purpose all Permitted Joint Venture
Proceeds for such period and/or Permitted Joint Venture Net Operating Cash Flow
for such period included in Consolidated Operating Cashflow pursuant to
paragraph (d) of the definition thereof) after:

 


(A)                                  ADDING BACK:


 

(I)                                    ANY DECREASE IN THE AMOUNT OF WORKING
CAPITAL AT THE END OF SUCH PERIOD COMPARED AGAINST THE WORKING CAPITAL AT THE
START OF SUCH PERIOD;

 

(II)                                ALL CASH EXTRAORDINARY OR NON-RECURRING
GAINS DURING THAT PERIOD TO THE EXTENT NOT INCLUDED IN CONSOLIDATED OPERATING
CASHFLOW;

 

(III)                            ANY AMOUNT RECEIVED IN CASH IN THAT PERIOD BY
MEMBERS OF THE BANK GROUP IN RESPECT OF INCOME AND RELATED TAXES; AND

 

(IV)                               ALL PERMITTED JOINT VENTURE PROCEEDS RECEIVED
FOR SUCH PERIOD;

 


(B)                                  DEDUCTING:


 

(I)                                    THE ACTUAL CAPITAL EXPENDITURE OF MEMBERS
OF THE BANK GROUP DURING SUCH PERIOD AND IN CALCULATING BANK GROUP CASH FLOW FOR
THE PURPOSES OF CLAUSE 12.4 (REPAYMENT FROM EXCESS CASHFLOW) ONLY, THE AGGREGATE
OF THE CONSIDERATION PAID FOR OR COST OF ANY PERMITTED ACQUISITIONS AND THE
AMOUNT OF ANY INVESTMENTS IN JOINT VENTURES MADE IN THE PERIOD BY THE MEMBER OF
THE BANK GROUP TO THE EXTENT INCLUDED IN CONSOLIDATED OPERATING CASHFLOW;

 

109

--------------------------------------------------------------------------------


 

(II)                                ANY INCREASE IN THE AMOUNT OF WORKING
CAPITAL AT THE END OF SUCH PERIOD COMPARED AGAINST THE WORKING CAPITAL AT THE
START OF THAT PERIOD;

 

(III)                            ANY AMOUNT PAID IN CASH IN THAT PERIOD BY ANY
MEMBER OF THE BANK GROUP IN RESPECT OF INCOME AND RELATED TAXES;

 

(IV)                               ALL CASH EXTRAORDINARY OR NON-RECURRING
LOSSES DURING THAT PERIOD TO THE EXTENT NOT INCLUDED IN CONSOLIDATED OPERATING
CASHFLOW;

 

(V)                                   IN CALCULATING BANK GROUP CASH FLOW FOR
THE PURPOSES OF CLAUSE 12.4 (REPAYMENT FROM EXCESS CASH FLOW) ONLY, ANY AMOUNT
PAID IN CASH IN THAT PERIOD IN RESPECT OF THE ITEMS INCLUDED IN THE CALCULATION
OF NET INCOME OR LOSS IN THE DEFINITION OF CONSOLIDATED OPERATING CASHFLOW AND
ANY AMOUNTS PAID IN CASH IN RESPECT OF PAYMENTS MADE OR PAID DURING SUCH PERIOD
BY ANY MEMBER OF THE BANK GROUP TO ANY PERSON WHO IS NOT A MEMBER OF THE BANK
GROUP INCLUDING WITHOUT LIMITATION, THE PAYMENT OF ALL COSTS AND EXPENSES IN
CONNECTION WITH TRANSACTIONS CONTEMPLATED BY THE FINANCE DOCUMENTS AND THE
BRIDGE FINANCE DOCUMENTS; AND

 

(VI)                               ANY AMOUNT PAID IN CASH IN THAT PERIOD IN
RESPECT OF DIVIDENDS, DISTRIBUTIONS, LOANS, INVESTMENTS OR OTHER SIMILAR
PAYMENTS MADE OR PAID DURING SUCH PERIOD BY ANY MEMBER OF THE BANK GROUP TO ANY
PERSON WHO IS NOT A MEMBER OF THE BANK GROUP AND ANY CASH CHARGES FALLING UNDER
SUB-PARAGRAPH (A)(IX) OF “CONSOLIDATED OPERATING CASHFLOW” WHICH HAVE BEEN ADDED
BACK FOR THE PURPOSES OF CALCULATING SUCH DEFINITION,

 

provided that in no event shall amounts constituting Consolidated Debt Service
be deducted from Bank Group Cash Flow, and no amount shall be included or
excluded more than once and provided that, for the avoidance of doubt, in
calculating Bank Group Cash Flow for the purposes of Clause 12.4 (Repayment from
Excess Cash Flow), Equity Proceeds, Debt Proceeds and Net Proceeds and the
proceeds of any Subordinated Funding shall be excluded.

 

“Cash” means at any time:

 

(a)                                  all Cash Equivalent Investments; and

 

(b)                                  cash (in cleared balances) denominated in
Sterling (or any other currency freely convertible into Sterling) and credited
to an account in the name of a member of the Bank Group with an Eligible Deposit
Bank and to which such a member of the Bank Group is alone beneficially entitled
and for so long as:

 

(i)                                    such cash is repayable on demand
(including any cash held on time deposit which is capable of being broken and
the balance received on same day notice provided that any such cash shall only
be taken into account net of any penalties or costs which would be incurred in
breaking the relevant time deposit) and repayment of such cash is not contingent
on the prior discharge of any other indebtedness of any member of the Bank Group
or of any other person whatsoever or on the satisfaction of any other condition;
or

 

(ii)                                such cash has been deposited with an
Eligible Deposit Bank as security for any performance bond, guarantee, standby
letter of credit or similar facility the contingent liabilities relating to such
having been included in the calculation of Consolidated Total Debt.

 

110

--------------------------------------------------------------------------------


 

“Consolidated Debt Service” means, in respect of any period, the aggregate of:

 

(a)                                  the Consolidated Total Net Cash Interest
Payable in respect of such period; and

 

(b)                                  save to the extent immediately reborrowed,
the aggregate of all scheduled payments (excluding any voluntary and mandatory
prepayments) made in such period of principal, capital or nominal amounts in
respect of Consolidated Total Debt.

 

“Consolidated Net Debt” means, at any time, the Consolidated Total Debt at such
time less Cash, in cleared balances at such time, credited to any account in the
name of a member of the Bank Group subject to a maximum aggregate Cash amount of
£200,000,000 (or its equivalent in other currencies).

 

“Consolidated Net Income” means for any period, with respect to any person, net
income (or loss) after taxes for such period of such person (calculated on a
consolidated basis, if it has Subsidiaries) determined in accordance with GAAP.

 

“Consolidated Operating Cashflow” means, in respect of any period:

 

(a)                                  Consolidated Net Income of the Bank Group
for such period, in accordance with GAAP as then in effect adding back (or
deducting as the case may be) (only to the extent used in arriving at net income
or loss of the Bank Group):

 

(i)                                    non-cash gains or losses, whether
extraordinary, recurring or otherwise (excluding however any non-cash charge to
the extent that it represents amortisation of a prepaid expense that was paid in
a prior period or an accrual of, or a reserve for, cash charges or expenses in
any future period), and including without limitation non-cash expenses for
compensation relating to the granting of options and restricted stock, sale of
stock and similar arrangements;

 

(ii)                                income tax expense or benefit;

 

(iii)                            foreign currency transaction gains and losses
and foreign currency translation differences;

 

(iv)                               other non-operating gains and losses,
including the costs of, and accounting for, financial instruments and gains and
losses on disposals of fixed assets;

 

(v)                                   share of income or losses from equity
investments and minority interests;

 

(vi)                               interest expense and interest income
including, without limitation, amortisation of debt issuance cost and debt
discount;

 

(vii)                           depreciation and amortisation;

 

(viii)        extraordinary items;

 

(ix)                              at the election of the Company, cash charges
resulting from any third party professional, advisory, legal and accounting fees
and out-of-pocket expenses reasonably incurred in connection with the Merger,
the Baseball Scheme, an acquisition or investment, any financing (in any such
case, whether completed or not) provided that the aggregate amount added back in
respect of such fees and expenses shall not at any time exceed £25 million;

 

(x)                                  restructuring charges determined in
accordance with FAS 146 in an amount of up to £50 million for the financial year
during which the Merger Closing Date occurs (or £60

 

111

--------------------------------------------------------------------------------


 

million in the event that the Baseball Acquisition also occurs during such
financial year (other than pursuant to a Stand Alone Baseball Financing)) (“Year
1”) and up to £50 million in the following financial year (or £60 million in the
event that the Baseball Acquisition has occurred during such financial year or
during Year 1 (in either case, other than pursuant to a Stand Alone Baseball
Financing)) (“Year 2”) provided that any unutilised amounts from Year 1 may be
carried forward to Year 2 and any unutilised amounts from Year 2 (including, for
the avoidance of doubt, any amounts rolled over from Year 1) may be carried
forward and added back to Consolidated Operating Cashflow in the period from the
end of Year 2 to the third anniversary of the Merger Closing Date; and

 

(xi)                              cumulative changes in GAAP from and including
the accounting principles applied in the preparation of the Original Financial
Statements,

 

minus

 

(b)                                  the Excluded Group Operating Cashflow for
that period (to the extent included in the calculation of paragraph (a) above);

 

(c)                                  to the extent included in Consolidated Net
Income for such period and not otherwise deducted pursuant to paragraph
(a) above:

 

(i)                                    that portion of the share of profit or
loss from Permitted Joint Ventures; and

 

(ii)                                the aggregate amount of all interest income
and/or dividends received during such period from one or more of the Permitted
Joint Ventures;

 

plus

 

(d)                                  the lower of (i) the aggregate Permitted
Joint Venture Proceeds actually received by the Bank Group during such period
and (ii) the aggregate of the proportionate interests of each member of the Bank
Group in any Permitted Joint Venture Net Operating Cash Flow for such period.

 

“Consolidated Total Debt” means, at any time (without double counting):

 

(a)                                  the aggregate principal, capital or nominal
amounts (including any Interest capitalised as principal) of Financial
Indebtedness of any member of the Bank Group (including, without limitation,
Financial Indebtedness arising under or pursuant to the Finance Documents); plus

 

(b)                                  the aggregate principal, capital or nominal
amounts (including any Interest capitalised as principal) of Financial
Indebtedness of any member of the Group to the extent it is Non-Bank Group
Serviceable Debt;

 

excluding any Financial Indebtedness of any member of the Group to another
member of the Group or under any Subordinated Funding, to the extent not
prohibited under this Agreement and excluding any Financial Indebtedness arising
by reason only of mark to market fluctuations in respect of interest rate
hedging arrangements since the original date on which such interest rate hedging
arrangements were consummated.

 

“Consolidated Total Net Cash Interest Payable” means, in respect of any period,
the aggregate amount of the Interest which has accrued on the Consolidated Total
Debt during such period (but excluding for the avoidance of doubt any fees
payable in or amortised during such period) but deducting any Interest actually
received in cash by any member of the Bank Group,

 

“Current Assets” means the aggregate of trade and other receivables (net of
allowances for doubtful

 

112

--------------------------------------------------------------------------------


 

debts), prepayments and all other current assets of the Bank Group (which until
such time as balance sheets are prepared for the Bank Group shall be allocated
from the relevant consolidated financial statements of the Group to the Bank
Group by the board of directors of the Company acting in good faith) maturing
within twelve months from the date of computation, as required to be accounted
for as current assets under GAAP but excluding cash and Cash Equivalent
Investments and excluding the impact of Hedging Agreements.

 

“Current Liabilities” means the aggregate of all liabilities (including accounts
payable, accruals and provisions) of the Bank Group (which until such time as
balance sheets are prepared for the Bank Group shall be allocated to the Bank
Group from the relevant consolidated financial statements of the Group by the
board of directors of the Company acting in good faith) falling due within
twelve months from the date of computation and required to be accounted for as
current liabilities under GAAP but excluding Financial Indebtedness of the Bank
Group falling due within such period and any interest on such Financial
Indebtedness due in such period and excluding the impact of Hedging Agreements.

 

“Eligible Deposit Bank” means any bank or financial institution which has a
short term rating of at least A1 granted by Standard & Poor’s or P1 granted by
Moody’s.

 

“Excluded Group Operating Cashflow” means, in respect of any period, that
proportion of Consolidated Net Income which is attributable to the Excluded
Group for that period adding back (or deducting as the case may be) (to the
extent used in arriving at net profit or loss of the Excluded Group):

 

(a)                                  non-cash gains or losses, whether
extraordinary, recurring or otherwise (excluding however any non-cash charge to
the extent that it represents amortisation of a prepaid expense that was paid in
a prior period or an accrual of, or a reserve for, cash charges or expenses in
any future period), and including without limitation non-cash expenses for
compensation relating to the granting of options and restricted stock, sale of
stock and similar arrangements;

 

(b)                                  income tax expense or benefit;

 

(c)                                  foreign currency transaction gains and
losses and foreign currency translation differences;

 

(d)                                  other non-operating gains and losses,
including the costs of, and accounting for, financial instruments and gains and
losses on disposals of fixed assets;

 

(e)                                  share of income or losses from equity
investments and minority interests;

 

(f)                                    interest expense and interest income
including, without limitation, amortisation of debt issuance cost and debt
discount;

 

(g)                                 depreciation and amortisation;

 

(h)                                 extraordinary items;

 

(i)                                    restructuring charges determined in
accordance with FAS 146; and

 

(j)            cumulative changes in GAAP from the date of this Agreement.

 

“Financial Quarter” means the period commencing on the day immediately following
any Quarter Date in each year, and ending on the next succeeding Quarter Date.

 

113

--------------------------------------------------------------------------------


 

“Interest” means:

 

(a)                                  interest and amounts in the nature of
interest accrued in respect of any Financial Indebtedness (including without
limitation, in respect of obligations under finance or capital leases or hire
purchase payments);

 

(b)                                  discounts suffered and repayment premiums
payable in respect of Financial Indebtedness, in each case to the extent
applicable GAAP requires that such discounts and premiums be treated as or in
like manner to interest;

 

(c)                                  discount fees and acceptance fees payable
or deducted in respect of any Financial Indebtedness (including all fees payable
in connection with any Documentary Credit, any other letters of credit or
guarantees and any Ancillary Facility);

 

(d)                                  any other costs, expenses and deductions of
the like effect and any net payment (or, if appropriate in the context, receipt)
under any Hedging Agreement or like instrument, taking into account any premiums
payable for the same, and the interest element of any net payment under any
Hedging Agreement; and

 

(e)                                  commitment and non-utilisation fees
(including, without limitation, those payable under this Agreement) but
excluding agent’s fees, front-end, management, arrangement and participation
fees and repayment premiums with respect to any Financial Indebtedness
(including, without limitation, all those payable under the Finance Documents).

 

“Permitted Joint Venture Net Operating Cash Flow” means the aggregate of the
proportionate interests of each member of the Group in any Permitted Joint
Venture of such Joint Venture’s Consolidated Net Income for such period adding
back (or deducting as the case may be) (only to the extent used in arriving at
consolidated net income or loss of such Joint Venture):

 

(a)                                  non-cash gains or losses, whether
extraordinary, recurring or otherwise (excluding however any non-cash charge to
the extent that it represents amortisation of a prepaid expense that was paid in
a prior period or an accrual of, or a reserve for, cash charges or expenses in
any future period), and including without limitation non-cash expenses for
compensation relating to the granting of options and restricted stock, sale of
stock and similar arrangements;

 

(b)                                  income tax expense or benefit;

 

(c)                                  foreign currency transaction gains and
losses and foreign currency translation differences;

 

(d)                                  other non-operating gains and losses,
including the costs of, and accounting for, financial instruments and gains and
losses on disposals of fixed assets;

 

(e)                                  share of income or losses from equity
investments and minority interests;

 

(f)                                    interest expense and interest income
including, without limitation, amortisation of debt issuance cost and debt
discount;

 

(g)                                 depreciation and amortisation;

 

(h)                                 extraordinary items;

 

(i)                                    restructuring charges determined in
accordance with FAS 146; and

 

(j)                                    cumulative changes in GAAP from the date
of this Agreement.

 

“Permitted Joint Venture Proceeds” means the cash proceeds of all payments of
interest and

 

114

--------------------------------------------------------------------------------


 

principal received under Financial Indebtedness and of all dividends,
distributions or other payments (including management fees) made by any
Permitted Joint Venture to any member of the Bank Group.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December in
each financial year of the Company.

 

“Working Capital” means on any date Current Assets less Current Liabilities.

 


23.2                        RATIOS


 

With effect from (and including) the end of the third full Financial Quarter
after the Merger Closing Date, the financial condition of the Group or the Bank
Group, as the case may be, as evidenced by the financial information provided
pursuant to paragraphs (a) and (b) of Clause 22.1 (Financial Statements) and the
Attached Working Paper referred to in Clause 22.5 (Compliance Certificates)
shall be such that:

 


(A)                                  LEVERAGE RATIO: CONSOLIDATED NET DEBT TO
CONSOLIDATED OPERATING CASHFLOW


 

Subject to paragraph (e) below, Consolidated Net Debt as at any Quarter Date
specified in the table in paragraph (d) of this Clause 23.2, shall not be more
than X times Consolidated Operating Cashflow calculated on a rolling twelve
month basis ending on such Quarter Date, where X has the value indicated for
such Quarter Date in such table.

 


(B)                                  INTEREST COVERAGE RATIO: CONSOLIDATED
OPERATING CASHFLOW TO CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE


 

Subject to paragraph (e) below, Consolidated Operating Cashflow calculated on a
rolling twelve month basis ending on any Quarter Date specified in the table in
paragraph (d) of this Clause 23.2, shall not be less than Y times Consolidated
Total Net Cash Interest Payable calculated on a rolling twelve month basis,
where Y has the value indicated for such period in such table, provided that (to
the extent applicable) in the case of the test falling on 31 December 2006:

 

(I)                                    CONSOLIDATED OPERATING CASHFLOW SHALL BE
CALCULATED IN ACCORDANCE WITH THE PRINCIPLES SPECIFIED IN PARAGRAPH (D) OF
CLAUSE 22.2 (PROVISIONS RELATING TO BANK GROUP FINANCIAL INFORMATION); AND

 

(II)                                CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE
SHALL BE CALCULATED BY ANNUALISING (ON THE BASIS OF THE ACTUAL NUMBER OF DAYS IN
SUCH PERIOD AND A 365 DAY YEAR) THE CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE
FOR THE PERIOD COMMENCING ON THE MERGER CLOSING DATE AND ENDING ON 31
DECEMBER 2006.

 


(C)                                  DEBT SERVICE COVERAGE RATIO: BANK GROUP
CASH FLOW TO CONSOLIDATED DEBT SERVICE


 

Subject to paragraph (e) below, Bank Group Cash Flow calculated for each rolling
twelve month period ending on each Quarter Date specified in the table in
paragraph (d) of this Clause 23.2, shall not be less than Z times Consolidated
Debt Service for such period where Z has the value indicated for such period in
such table provided that (to the extent applicable) in the case of the test
falling on 31 December 2006:

 

(I)                                    BANK GROUP CASH FLOW SHALL BE CALCULATED
IN ACCORDANCE WITH THE PRINCIPLES SPECIFIED IN PARAGRAPH (D) OF CLAUSE 22.2
(PROVISIONS RELATING TO BANK GROUP FINANCIAL INFORMATION); AND

 

115

--------------------------------------------------------------------------------


 

(II)                                CONSOLIDATED DEBT SERVICE SHALL BE
CALCULATED BY ANNUALISING (ON THE BASIS OF THE ACTUAL NUMBER OF DAYS IN SUCH
PERIOD AND A 365 DAY YEAR) THE CONSOLIDATED DEBT SERVICE FOR THE PERIOD
COMMENCING ON THE MERGER CLOSING DATE AND ENDING ON 31 DECEMBER 2006.

 


(D)                                  RATIO TABLE


 

This is the table referred to in paragraphs (a) to (c) above.

 

 

 

 

 

Interest

 

Debt Service Coverage

 

 

Leverage Ratio

 

Coverage Ratio

 

Ratio

Quarter Date

 

X

 

Y

 

Z

 

 

 

 

 

 

 

31 December 2006

 

5.45 : 1

 

2.30 : 1

 

1 : 1

 

 

 

 

 

 

 

31 March 2007

 

5.25 : 1

 

2.35 : 1

 

1 : 1

 

 

 

 

 

 

 

30 June 2007

 

5.00 : 1

 

2.50 : 1

 

1 : 1

 

 

 

 

 

 

 

30 September 2007

 

4.70 : 1

 

2.65 : 1

 

1 : 1

 

 

 

 

 

 

 

31 December 2007

 

4.50 : 1

 

2.80 : 1

 

1 : 1

 

 

 

 

 

 

 

31 March 2008

 

4.00 : 1

 

3.00 : 1

 

1 : 1

 

 

 

 

 

 

 

30 June 2008

 

4.00 : 1

 

3.00 : 1

 

1 : 1

 

 

 

 

 

 

 

30 September 2008

 

3.70 : 1

 

3.30 : 1

 

1 : 1

 

 

 

 

 

 

 

31 December 2008

 

3.70 : 1

 

3.30 : 1

 

1 : 1

 

 

 

 

 

 

 

31 March 2009

 

3.40 : 1

 

3.60 : 1

 

1 : 1

 

 

 

 

 

 

 

30 June 2009

 

3.40 : 1

 

3.60 : 1

 

1 : 1

 

 

 

 

 

 

 

30 September 2009

 

3.00 : 1

 

4.00 : 1

 

1 : 1

 

 

 

 

 

 

 

31 December 2009

 

3.00 : 1

 

4.00 : 1

 

1 : 1

 

 

 

 

 

 

 

31 March 2010

 

2.75 : 1

 

4.25 : 1

 

1 : 1

 

 

 

 

 

 

 

30 June 2010

 

2.75 : 1

 

4.25 : 1

 

1 : 1

 

 

 

 

 

 

 

30 September 2010

 

2.50 : 1

 

4.50 :1

 

1 : 1

 

 

 

 

 

 

 

31 December 2010

 

2.50 : 1

 

4.50 :1

 

1 : 1

 

 

 

 

 

 

 

31 March 2011

 

2.25 : 1

 

4.50 :1

 

1 : 1

 

 

 

 

 

 

 

30 June 2011

 

2.25 : 1

 

4.50 :1

 

1 : 1

 

 

 

 

 

 

 

30 September 2011

 

2.00 : 1

 

4.50 :1

 

1 : 1

 

 

 

 

 

 

 

31 December 2011

 

2.00 : 1

 

4.50 :1

 

1 : 1

 


(E)                                  IF ANY COMPLIANCE CERTIFICATE DELIVERED
PURSUANT TO CLAUSE 22.5 (COMPLIANCE CERTIFICATES) DEMONSTRATES THAT THE RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW IN RESPECT OF THE
RELEVANT QUARTER DATE FOR WHICH SUCH COMPLIANCE CERTIFICATE WAS DELIVERED WAS
4.25:1 OR LOWER, THE COVENANTS WHICH ARE REQUIRED TO BE TESTED PURSUANT TO
PARAGRAPHS (A), (B) AND (C) ABOVE SHALL THEREAFTER, AND FOR SO LONG AS THE RATIO
OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW AS AT EACH
SUBSEQUENT QUARTER DATE REMAINS AT 4.25:1 OR LOWER, BE TESTED ON EACH
ALTERNATIVE QUARTER DATE SHOWN ON THE TABLE IN PARAGRAPH (D) ABOVE.  IN THE
EVENT THAT ANY COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE

 

116

--------------------------------------------------------------------------------


 


CERTIFICATES) DEMONSTRATES THAT THE RATIO OF CONSOLIDATED NET DEBT TO
CONSOLIDATED OPERATING CASHFLOW IN RESPECT OF ANY QUARTER DATE FOR WHICH SUCH
COMPLIANCE CERTIFICATE WAS DELIVERED EXCEEDS 4.25:1, THE COVENANTS WHICH ARE
REQUIRED TO BE TESTED PURSUANT TO PARAGRAPHS (A), (B) AND (C) ABOVE SHALL
THEREAFTER, AND FOR SO LONG AS THE RATIO OF CONSOLIDATED NET DEBT TO
CONSOLIDATED OPERATING CASHFLOW AS AT EACH SUBSEQUENT QUARTER DATE EXCEEDS
4.25:1 BE TESTED, IN ACCORDANCE WITH PARAGRAPHS (A), (B) AND (C) ABOVE, ON EACH
SUBSEQUENT QUARTER DATE.


 


23.3                        EQUITY CURE RIGHT


 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, IF ANY
COMPLIANCE CERTIFICATE DELIVERED BY THE COMPANY DEMONSTRATED THAT THE BANK GROUP
IS IN BREACH OF ANY OF THE FINANCIAL COVENANTS SET OUT IN PARAGRAPHS (A), (B) OR
(C) OF CLAUSE 23.2 (RATIOS) AS AT THE RELEVANT QUARTER DATE TO WHICH SUCH
COMPLIANCE CERTIFICATE RELATES, THEN THE COMPANY MAY, AT ITS OPTION, WITHIN 5
BUSINESS DAYS OF DELIVERY OF SUCH COMPLIANCE CERTIFICATE AND WITHOUT PREJUDICE
TO THE RIGHTS OF THE LENDERS UNDER CLAUSE 27 (EVENTS OF DEFAULT) CURE SUCH
BREACH (AN “EQUITY CURE RIGHT”) BY PROCURING THAT THE PROCEEDS OF ANY NEW EQUITY
BE CONTRIBUTED INTO THE BANK GROUP AND EITHER:


 

(I)                                    APPLIED TOWARDS THE PREPAYMENT OF THE
TERM FACILITIES; OR

 

(II)                                ADDED BACK TO THE CALCULATION OF
CONSOLIDATED OPERATING CASHFLOW,

 

in each case, in an amount which, if such test(s) were to be recalculated as at
such Quarter Date but giving effect to such application or add-back, such
test(s) would have been satisfied. 

 


(B)                                  THE EQUITY CURE RIGHT SHALL BE SUBJECT TO
THE FOLLOWING CONDITIONS:


 

(I)                                    SUBJECT TO SUB-PARAGRAPH (II) BELOW, SUCH
EQUITY CURE RIGHT MAY NOT BE USED ON MORE THAN THREE OCCASIONS OVER THE LIFE OF
THE FACILITIES;

 

(II)                                IN THE CASE OF AN ADD-BACK TO THE
CALCULATION OF CONSOLIDATED OPERATING CASHFLOW, SUCH EQUITY CURE RIGHT MAY ONLY
BE USED ON ONE OCCASION OVER THE LIFE OF THE FACILITIES, AND IN AN AMOUNT NOT
EXCEEDING £100 MILLION;

 

(III)                            IN THE CASE OF AN ADD-BACK TO THE CALCULATION
OF CONSOLIDATED OPERATING CASHFLOW, SUCH ADD-BACK MAY NOT BE ROLLED FORWARD OR
OTHERWISE TAKEN INTO ACCOUNT ON ANY SUBSEQUENT QUARTER DATE ON WHICH SUCH
FINANCIAL COVENANTS ARE TO BE TESTED; AND

 

(IV)                               SUCH EQUITY CURE RIGHT MAY NOT BE USED FOR
ANY TWO CONSECUTIVE QUARTER DATES.

 


(C)                                  ANY PROCEEDS OF NEW EQUITY WHICH ARE
CONTRIBUTED INTO THE BANK GROUP FOR THE PURPOSES SPECIFIED ABOVE, SHALL
THEREAFTER BE RETAINED WITHIN THE BANK GROUP.


 


23.4                        CURRENCY CALCULATIONS


 

Where any financial information with reference to which any of the covenants in
Clause 23.2 (Ratios) are tested states amounts in a currency other than Sterling
such amounts shall, for the purposes of testing such covenants be converted from
such currency into Sterling at the rate used in such financial information for
the purpose of converting such amounts from Sterling into the currency in which
they are stated in such financial information or where no such rate is stated in
such financial information at an appropriate rate selected by the Company,
acting reasonably.

 


23.5                        PRO FORMA CALCULATIONS


 

For the purposes of testing compliance with the financial covenants set out in
Clause 23.2 (Ratios), the calculation of such ratios shall be made on a pro
forma basis giving effect to all material

 

117

--------------------------------------------------------------------------------


 

acquisitions and disposals made by the Bank Group during the relevant period of
calculation based on historical financial results of the items being acquired or
disposed of.

 


24.                               POSITIVE UNDERTAKINGS


 


24.1                        APPLICATION OF ADVANCES


 

The Parent shall each ensure that the proceeds of each Advance made under this
Agreement are applied exclusively for the applicable purposes specified in
Clause 2.3 (Purpose).

 


24.2                        FINANCIAL ASSISTANCE AND FRAUDULENT CONVEYANCE


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall) ensure that its execution of the Finance
Documents to which it is a party and the performance of its obligations
thereunder does not contravene any applicable local laws and regulations
concerning fraudulent conveyance, financial assistance by a company for the
acquisition of or subscription for its own shares or the shares of its parent or
any other company or concerning the protection of shareholders’ capital.

 


24.3                        NECESSARY AUTHORISATIONS


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall):

 


(A)                                  OBTAIN, COMPLY WITH AND DO ALL THAT IS
NECESSARY TO MAINTAIN IN FULL FORCE AND EFFECT ALL NECESSARY AUTHORISATIONS,
EXCEPT WHERE A FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND


 


(B)                                  PROMPTLY UPON REQUEST OF THE FACILITY
AGENT, SUPPLY CERTIFIED COPIES TO THE FACILITY AGENT OF ANY SUCH NECESSARY
AUTHORISATIONS SO REQUESTED.


 


24.4                        COMPLIANCE WITH APPLICABLE LAWS


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall) comply with all applicable laws to which it is
subject in respect of the conduct of its business and the ownership of its
assets (including, without limitation, all Statutory Requirements), in each
case, where a failure so to comply could reasonably be expected to have a
Material Adverse Effect.

 


24.5                        INSURANCE


 


(A)                                  EACH OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL) EFFECT AND MAINTAIN INSURANCES
ON AND IN RELATION TO ITS BUSINESS AND ASSETS AGAINST SUCH RISKS AND TO SUCH
EXTENT AS IS NECESSARY OR USUAL FOR PRUDENT COMPANIES CARRYING ON A BUSINESS
SUCH AS THAT CARRIED ON BY SUCH OBLIGOR OR MEMBER OF THE BANK GROUP WITH EITHER
A CAPTIVE INSURANCE COMPANY OR A REPUTABLE UNDERWRITER OR INSURANCE COMPANY
EXCEPT TO THE EXTENT DISCLOSED IN THE GROUP’S PUBLIC DISCLOSURE DOCUMENTS OR TO
THE EXTENT THAT THE FAILURE TO SO INSURE COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                  THE COMPANY SHALL (UPON THE REASONABLE
REQUEST OF THE FACILITY AGENT) SUPPLY THE FACILITY AGENT WITH COPIES OF ALL SUCH
INSURANCE POLICIES OR CERTIFICATES OF INSURANCE IN RESPECT THEREOF OR (IN THE
ABSENCE OF THE SAME) SUCH OTHER EVIDENCE OF THE EXISTENCE OF SUCH POLICIES AS
MAY BE REASONABLY ACCEPTABLE TO THE FACILITY AGENT.

 

118

--------------------------------------------------------------------------------


 


24.6                        INTELLECTUAL PROPERTY


 

Each Obligor shall (and the Company shall procure that each member of the Bank
Group shall):

 


(A)                                  TAKE ALL NECESSARY ACTION TO SAFEGUARD AND
MAINTAIN ITS RIGHTS, PRESENT AND FUTURE, IN OR RELATING TO ALL INTELLECTUAL
PROPERTY RIGHTS OWNED, USED OR EXPLOITED BY IT AND WHICH ARE MATERIAL TO THE
GROUP BUSINESS (INCLUDING, WITHOUT LIMITATION, PAYING ALL APPLICABLE RENEWAL
FEES, LICENCE FEES AND OTHER OUTGOINGS) SAVE WHERE A FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)                                  NOTIFY THE FACILITY AGENT PROMPTLY OF ANY
INFRINGEMENT OR SUSPECTED INFRINGEMENT OR ANY CHALLENGE TO THE VALIDITY OF ANY
OF THE PRESENT OR FUTURE INTELLECTUAL PROPERTY RIGHTS OWNED, USED OR EXPLOITED
BY IT AND WHICH ARE MATERIAL TO THE GROUP BUSINESS WHICH MAY COME TO ITS NOTICE
AND IT WILL SUPPLY THE FACILITY AGENT WITH ALL INFORMATION IN ITS POSSESSION
RELATING THERETO IF THE SAME COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE
INSTITUTION OF LEGAL PROCEEDINGS) TO PREVENT THIRD PARTIES INFRINGING SUCH
INTELLECTUAL PROPERTY RIGHTS TO THE EXTENT THAT FAILURE TO DO SO COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


24.7                        RANKING OF CLAIMS


 

Subject to the Reservations, the Parent and each Obligor shall ensure that at
all times the claims of the Finance Parties against it under the Finance
Documents to which it is a party rank at least pari passu with the claims of all
its unsecured, unsubordinated creditors save those whose claims are preferred by
any bankruptcy, insolvency, liquidation or similar laws of general application.

 


24.8                        PAY TAXES


 

Each Obligor shall procure and the Company shall procure that each member of the
Bank Group shall ensure that, at all times, there are no material claims or
liabilities which are asserted against it in respect of tax, save to the extent
the relevant Obligor or in the case of any other member of the Bank Group, the
Company (as the case may be) can demonstrate that the same are being contested
in good faith on the basis of appropriate professional advice and that proper
reserves have been established therefor to the extent required by applicable
generally accepted accounting principles.

 


24.9                        HEDGING


 

The Company shall (or shall procure that the Parent shall):

 


(A)                                  ENTER INTO AND MAINTAIN HEDGING
ARRANGEMENTS WITH HEDGE COUNTERPARTIES, BY WAY OF INTEREST RATE SWAP
TRANSACTION, BASIS SWAP, FORWARD RATE TRANSACTION, INTEREST RATE OPTION, FOREIGN
EXCHANGE TRANSACTION, CAP TRANSACTION, FLOOR TRANSACTION, COLLAR TRANSACTION,
CURRENCY SWAP TRANSACTION, CROSS-CURRENCY RATE SWAP TRANSACTION, CURRENCY OPTION
OR ANY SIMILAR DERIVATIVE TRANSACTION, OR ANY COMBINATION OF THE FOREGOING, FOR
THE PURPOSE OF LIMITING THE BANK GROUP’S EXPOSURE TO ADVERSE MOVEMENTS IN
INTEREST RATES OR FOREIGN EXCHANGE IN RELATION TO THE FACILITIES, THE BRIDGE
FACILITY (OR THE ALTERNATIVE BRIDGE FACILITY, AS THE CASE MAY BE) AND THE NTL
HIGH YIELD NOTES (IF APPLICABLE) AS FOLLOWS:


 

(I)                                    INTEREST RATE HEDGING (OR FIXED RATE
DEBT, FOR WHICH PURPOSES, OUTSTANDING ADVANCES UNDER THE BRIDGE FACILITY SHALL
BE DEEMED TO CONSTITUTE FIXED RATE DEBT PRIOR TO THE ISSUANCE OF EXCHANGE NOTES
OR THE ISSUANCE OF THE NTL HIGH YIELD NOTES) REQUIRED TO ENSURE THAT INTEREST IS
PAYABLE AT FIXED RATES ON NOT LESS THAN 662/3% OF THE COMBINED AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AS AT THE MERGER CLOSING DATE, UNDER THE FACILITIES
AND THE BRIDGE FACILITY (OR THE ALTERNATIVE BRIDGE FACILITY, AS THE CASE MAY BE)
(OR, IF APPLICABLE, THE NTL HIGH YIELD NOTES), FOR A PERIOD OF NOT LESS THAN 3
YEARS

 

119

--------------------------------------------------------------------------------


 

FROM THE MERGER CLOSING DATE (PROVIDED THAT FOR THIS PURPOSE THE PRINCIPAL
AMOUNT OF ANY FIXED RATE EXISTING HIGH YIELD NOTES AND ANY FIXED RATE NTL HIGH
YIELD NOTES SHALL BE INCLUDED IN THE CALCULATION OF SUCH MINIMUM HEDGING
REQUIREMENT); AND

 

(II)                                CURRENCY RATE HEDGING IN RESPECT OF 100% OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE FACILITIES WHICH ARE DENOMINATED IN EUROS
OR DOLLARS (IF APPLICABLE) FOR A PERIOD OF NOT LESS THAN 3 YEARS FROM THE MERGER
CLOSING DATE;

 

(III)                            CURRENCY RATE HEDGING IN RESPECT OF 100% OF
INTEREST PAYABLE IN EUROS AND DOLLARS UNDER THE FACILITIES (IF APPLICABLE), FOR
A PERIOD OF NOT LESS THAN 3 YEARS FROM THE MERGER CLOSING DATE;

 

(IV)                               CURRENCY RATE HEDGING IN RESPECT OF 100% OF
THE COUPON PAYABLE IN EUROS AND DOLLARS UNDER THE NTL HIGH YIELD NOTES (IF
APPLICABLE), FOR A PERIOD UP TO THE APPLICABLE FIRST CALL DATE IN RESPECT OF
SUCH NTL HIGH YIELD NOTES,

 

in each case within 6 months of the Merger Closing Date other than:

 

(1)                                 IN THE CASE OF THE HEDGING ARRANGEMENTS
REQUIRED TO BE ENTERED INTO UNDER SUB-PARAGRAPH (A)(I) ABOVE, THOSE HEDGING
ARRANGEMENTS RELATING TO THE A1 FACILITY AND THE B1 FACILITY, WHICH SHALL BE
REQUIRED TO BE IMPLEMENTED WITHIN 6 MONTHS OF THE BASEBALL EFFECTIVE DATE; AND

 

(2)                                 IN THE CASE OF THE HEDGING ARRANGEMENTS
REQUIRED TO BE ENTERED INTO UNDER SUB-PARAGRAPH (A)(IV) ABOVE, THOSE HEDGING
ARRANGEMENTS RELATING TO THE NTL HIGH YIELD NOTES, WHICH SHALL BE REQUIRED TO BE
IMPLEMENTED WITHIN 6 MONTHS OF THE DATE OF ISSUANCE OF SUCH NTL HIGH YIELD
NOTES;

 


(B)                                  WITHIN 6 MONTHS OF THE DATE OF ANY HIGH
YIELD REFINANCING, ENTER INTO AND MAINTAIN HEDGING ARRANGEMENTS WITH HEDGE
COUNTERPARTIES FOR THE PURPOSE OF LIMITING THE BANK GROUP’S EXPOSURE TO ADVERSE
MOVEMENTS IN INTEREST RATES OR FOREIGN EXCHANGE IN RELATION TO SUCH HIGH YIELD
REFINANCING  FOR THE RELEVANT REMAINING PERIOD SPECIFIED IN THE EXISTING NTL
SENIOR CREDIT FACILITIES AGREEMENT TO THE EXTENT THAT THE COMPANY WOULD HAVE
BEEN OBLIGED TO ENTER INTO HEDGING ARRANGEMENTS IN RESPECT OF SUCH HIGH YIELD
REFINANCING THEREUNDER (IN THE CASE OF A REFINANCING OF EXISTING HIGH YIELD
NOTES) OR FOR THE RELEVANT PERIODS SPECIFIED IN SUB-PARAGRAPHS (A)(I) AND
(A)(IV) ABOVE (IN THE CASE OF A REFINANCING OF NTL HIGH YIELD NOTES);


 


(C)                                  ENSURE THAT THE HEDGING ARRANGEMENTS
REQUIRED PURSUANT TO THIS CLAUSE 24.9 ARE EXISTING HEDGING AGREEMENTS OR ARE
ENTERED INTO IN THE FORM OF ACCEPTABLE HEDGING AGREEMENTS; AND


 


(D)                                  AS SOON AS REASONABLY PRACTICABLE FOLLOWING
REQUEST BY THE FACILITY AGENT PROVIDE THE FACILITY AGENT WITH CERTIFIED TRUE
COPIES OF EACH SUCH HEDGING AGREEMENT ENTERED INTO,


 

provided that the Company shall not be in breach of this Clause 24.9 if the
Company fails to enter into the hedging arrangements required under paragraphs
(a) and (b) by the relevant times specified in paragraphs (a) and (b) if during
the time between the date of this Agreement and the date on which such hedging
arrangements are required to be implemented:

 

(i)                                    none of the Lenders or their Affiliates
is willing to enter into Hedging Agreements to effect the hedging arrangements
required by paragraphs (a) or (b), as the case may be; or

 

(ii)                                where a Lender or its Affiliate is willing
to enter into such hedging arrangements, the terms of such hedging arrangements
are, in the reasonable opinion of the Administrative Agent and the Mandated Lead
Arrangers and having regard to the creditworthiness of the Company and current
market conditions, considered to be unreasonable, or where in the opinion of the

 

120

--------------------------------------------------------------------------------


 

Administrative Agent and the Mandated Lead Arrangers, acting reasonably, such
hedging arrangements would cause material adverse tax-related implications for
any member of the Group.

 


24.10                 PENSION PLANS


 


(A)                                  THE COMPANY SHALL USE REASONABLE ENDEAVOURS
TO ENSURE THAT ALL PENSION PLANS MAINTAINED AND OPERATED BY IT OR ANY MEMBER OF
THE BANK GROUP, GENERALLY FOR THE BENEFIT OF EMPLOYEES OF ANY MEMBER OF THE BANK
GROUP ARE MAINTAINED AND OPERATED AND HAVE BEEN VALUED BY AN ACTUARY APPOINTED
BY THE COMPANY IN ACCORDANCE WITH ALL APPLICABLE LAWS FROM TIME TO TIME AND THAT
THE EMPLOYER CONTRIBUTIONS ARE ASSESSED AND PAID IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH THE GOVERNING PROVISIONS OF SUCH SCHEMES AND ALL LAWS APPLICABLE
THERETO, IN EACH CASE, SAVE TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Without prejudice to the generality of Clause 24.10(a):

 


(B)                                  THE COMPANY SHALL ENSURE THAT, EXCEPT FOR
THE NTL PENSION PLAN, THE NTL 1999 PENSION SCHEME, CABLEVISION PENSION SCHEME
AND WORKPLACE TECHNOLOGY PENSION SCHEMES (THE “UK DB SCHEMES”), EACH UK PENSION
SCHEME IS, OR HAS AT ANY TIME BEEN, A MONEY PURCHASE SCHEME AS DEFINED IN S181
OF THE PENSION SCHEMES ACT 1993) AND NO MEMBER OF THE GROUP IS, FOR THE PURPOSES
OF EITHER S38 OR S43 OF THE PENSIONS ACT 2004, CONNECTED WITH OR AN ASSOCIATE OF
ANY EMPLOYER OF AN OCCUPATIONAL PENSION SCHEME WHICH IS NOT A MONEY PURCHASE
SCHEME.


 


(C)                                  EACH PARTICIPATING EMPLOYER SHALL ENSURE
THAT, IN RELATION TO EACH UK PENSION SCHEME, NO CIRCUMSTANCE OR EVENT OCCURS AND
NO ACTION OR OMISSION IS TAKEN WHICH HAS OR IS REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT (INCLUDING, WITHOUT LIMITATION, ANY PARTICIPATING
EMPLOYER CEASING TO EMPLOY ANY MEMBER OF SUCH A PENSION SCHEME OR, IN THE CASE
OF ANY UK DB SCHEME, THE ISSUE OF A FINANCIAL SUPPORT DIRECTION OR CONTRIBUTION
NOTICE TO ANY MEMBER OF THE GROUP).


 


(D)                                  THE COMPANY SHALL PROMPTLY NOTIFY THE
FACILITY AGENT OF ANY CHANGE IN THE RATE OF CONTRIBUTIONS TO ANY UK DB SCHEMES,
PAID OR RECOMMENDED TO BE PAID (WHETHER BY THE SCHEME ACTUARY OR OTHERWISE) OR
REQUIRED BY LAW OR OTHERWISE WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(E)                                  EACH OBLIGOR SHALL IMMEDIATELY NOTIFY THE
FACILITY AGENT OF ANY INVESTIGATION OR PROPOSED INVESTIGATION BY THE PENSIONS
REGULATOR WHICH IT HAS BEEN INFORMED MAY LEAD TO THE ISSUE OF A FINANCIAL
SUPPORT DIRECTION OR A CONTRIBUTION NOTICE TO IT OR ANY MEMBER OF THE BANK
GROUP.


 


(F)                                    EACH OBLIGOR SHALL IMMEDIATELY NOTIFY THE
FACILITY AGENT IF IT RECEIVES A FINANCIAL SUPPORT DIRECTION OR A CONTRIBUTION
NOTICE FROM THE PENSIONS REGULATOR.


 


24.11                 ENVIRONMENTAL MATTERS


 


(A)                                  EACH OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL):


 

(I)                                    COMPLY WITH ALL ENVIRONMENTAL LAWS TO
WHICH IT IS SUBJECT;

 

(II)                                OBTAIN ALL ENVIRONMENTAL LICENCES REQUIRED
OR DESIRABLE IN CONNECTION WITH THE BUSINESS IT CARRIES ON; AND

 

(III)                            COMPLY WITH THE TERMS OF ALL SUCH ENVIRONMENTAL
LICENCES,

 

121

--------------------------------------------------------------------------------


 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 


(B)                                  EACH OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL) PROMPTLY NOTIFY THE FACILITY
AGENT OF ANY ENVIRONMENTAL CLAIM (TO THE BEST OF SUCH OBLIGOR’S OR MEMBER OF THE
BANK GROUP’S KNOWLEDGE AND BELIEF) PENDING OR THREATENED AGAINST IT WHICH, IF
SUBSTANTIATED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) PERMIT OR ALLOW TO OCCUR ANY
DISCHARGE, RELEASE, LEAK, MIGRATION OR OTHER ESCAPE OF ANY HAZARDOUS SUBSTANCE
INTO THE ENVIRONMENT ON, UNDER OR FROM ANY PROPERTY OWNED, LEASED, OCCUPIED OR
CONTROLLED BY IT, WHERE SUCH DISCHARGE, RELEASE, LEAK, MIGRATION OR ESCAPE COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


24.12                 FURTHER ASSURANCE


 


(A)                                  THE PARENT AND EACH OBLIGOR SHALL (AND THE
COMPANY SHALL PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL) AT ITS OWN
EXPENSE, PROMPTLY TAKE ALL SUCH REASONABLE ACTION AS THE FACILITY AGENT OR THE
SECURITY TRUSTEE MAY REQUIRE FOR THE PURPOSE OF COMPLYING WITH THE PROVISIONS OF
PARAGRAPH (B) AND FOR THE REGISTRATION OR FILING OF ANY SECURITY DOCUMENTS
DELIVERED PURSUANT THERETO WITH ALL APPROPRIATE AUTHORITIES TO THE EXTENT
NECESSARY FOR THE PURPOSES OF PERFECTING THE SECURITY CREATED THEREUNDER.


 


(B)                                  THE COMPANY SHALL:


 

(I)                                    SUBJECT TO THE PROVISO BELOW AND EXCEPT
AS OTHERWISE PROVIDED IN THIS CLAUSE 24.12, PROCURE THAT THE 80% SECURITY TEST
IS SATISFIED, AT THE END OF EACH FINANCIAL YEAR DURING THE TERM OF THE
FACILITIES WHERE SUCH PERCENTAGE IS CALCULATED BY REFERENCE TO THE ANNUAL
FINANCIAL INFORMATION RELATING TO THE BANK GROUP MOST RECENTLY DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) AND CERTIFIED IN THE RELEVANT
COMPLIANCE CERTIFICATE ACCOMPANYING THE SAME;

 

(II)                                PROCURE THAT IN RELATION TO ANY MEMBER OF
THE BANK GROUP WHICH BECOMES A BORROWER FOR THE PURPOSES OF THIS AGREEMENT, THE
IMMEDIATE HOLDING COMPANY OF SUCH BORROWER SHALL ALSO BECOME A GUARANTOR
HEREUNDER; AND

 

(III)                            PROCURE THAT EACH OBLIGOR WHICH IS OR BECOMES A
PARTY TO THIS AGREEMENT IN SUCH CAPACITY UNDER SUB-PARAGRAPH (I) ABOVE SHALL
HAVE DELIVERED TO THE SECURITY TRUSTEE, ONE OR MORE SECURITY DOCUMENTS GRANTING
SECURITY OVER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OTHER THAN ANY SHARES IN,
RECEIVABLES OWED BY OR ANY OTHER INTEREST IN ANY BANK GROUP EXCLUDED SUBSIDIARY,
PROJECT COMPANY OR JOINT VENTURE OR ANY OTHER ASSET WHICH IS OF A TYPE EXCLUDED
FROM EXISTING CORRESPONDING SECURITY DOCUMENTS, OR WHICH THE SECURITY TRUSTEE
AGREES MAY BE EXCLUDED FROM THE SECURITY GRANTED UNDER THE SECURITY DOCUMENTS
(PROVIDED THAT THE SECURITY TRUSTEE SHALL NOT AGREE TO EXCLUDE ANY ASSET OF AN
OBLIGOR FROM THE SECURITY WHERE THE NET BOOK VALUE OF SUCH ASSET EXCEEDS £10
MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) WITHOUT THE PRIOR CONSENT OF AN
INSTRUCTING GROUP (NOT TO BE UNREASONABLY WITHHELD OR DELAYED)).

 


(C)                                  A BREACH OF SUB-PARAGRAPH (B) SHALL NOT
CONSTITUTE A DEFAULT IF:


 

(I)                                    ONE OR MORE MEMBERS OF THE BANK GROUP
BECOME OBLIGORS IN ACCORDANCE WITH CLAUSE 26.1 (ACCEDING BORROWERS) AND CLAUSE
26.2 (ACCEDING GUARANTORS) WITHIN 5 BUSINESS DAYS OF THE DELIVERY OF A
COMPLIANCE CERTIFICATE BY THE BORROWER DEMONSTRATING THAT THE 80% SECURITY TEST
IS NOT SATISFIED; AND

 

122

--------------------------------------------------------------------------------


 

(II)                                THE FACILITY AGENT (ACTING REASONABLY) IS
SATISFIED THAT THE 80% SECURITY TEST WOULD HAVE BEEN SATISFIED ON THE RELEVANT
QUARTER DATE IF SUCH COMPLIANCE CERTIFICATE HAD BEEN PREPARED ON THE BASIS THAT
SUCH MEMBERS OF THE BANK GROUP HAD BEEN OBLIGORS AS AT THAT QUARTER DATE.

 


(D)                                  IN RELATION TO ANY PROVISION OF THIS
AGREEMENT WHICH REQUIRES THE OBLIGORS OR ANY MEMBER OF THE BANK GROUP TO DELIVER
A SECURITY DOCUMENT FOR THE PURPOSES OF GRANTING ANY GUARANTEE OR SECURITY FOR
THE BENEFIT OF THE FINANCE PARTIES, THE SECURITY TRUSTEE AGREES TO EXECUTE AS
SOON AS REASONABLY PRACTICABLE, ANY SUCH GUARANTEE OR SECURITY DOCUMENT WHICH IS
PRESENTED TO IT FOR EXECUTION.


 


(E)                                  AT ANY TIME AFTER AN EVENT OF DEFAULT HAS
OCCURRED AND WHILST SUCH EVENT OF DEFAULT IS CONTINUING, EACH OBLIGOR SHALL, AT
ITS OWN EXPENSE, TAKE ANY AND ALL ACTION AS THE SECURITY TRUSTEE MAY DEEM
NECESSARY FOR THE PURPOSES OF PERFECTING OR OTHERWISE PROTECTING THE LENDERS’
INTERESTS IN THE SECURITY CONSTITUTED BY THE SECURITY DOCUMENTS.


 


24.13                 CENTRE OF MAIN INTERESTS


 

No Obligor incorporated or otherwise existing under the laws of England & Wales
shall (and the Company shall procure that no other member of the Bank Group
incorporated or otherwise existing under the laws of England & Wales shall),
without the prior written consent of an Instructing Group, cause or allow its
Centre of Main Interests to change to a country other than England.

 


24.14                 GROUP STRUCTURE CHART


 

If there is a material change or inaccuracy in the corporate structure of the
Bank Group or any Holding Companies of the Company from that set out in the
Group Structure Chart most recently delivered to the Facility Agent, including
upon consummation of the Merger, the Company shall deliver or procure that there
is delivered to the Facility Agent, as soon as practicable upon becoming
available, an updated Group Structure Chart containing information sufficient to
evidence the matters set out in paragraphs (a) to (d) of Clause 21.19
(Structure) and showing such material change or correcting such inaccuracy.

 


24.15                 CONTRIBUTIONS TO THE BANK GROUP


 

The Company shall procure that any monies which are at any time contributed by
any member of the Group to any member of the Bank Group shall be contributed by
way of Subordinated Funding, by way of an investment through capital
contribution or a subscription or issuance of securities or convertible
unsecured loan stock in the relevant member of the Bank Group.

 


24.16                 “KNOW YOUR CLIENT” CHECKS


 


(A)                                  EACH OBLIGOR SHALL PROMPTLY UPON THE
REQUEST OF THE FACILITY AGENT OR ANY LENDER AND EACH LENDER SHALL PROMPTLY UPON
THE REQUEST OF THE FACILITY AGENT SUPPLY, OR PROCURE THE SUPPLY OF, SUCH
DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY THE FACILITY
AGENT (FOR ITSELF OR ON BEHALF OF ANY LENDER) OR ANY LENDER (FOR ITSELF OR ON
BEHALF OF ANY PROSPECTIVE TRANSFEREE IN ORDER FOR THE FACILITY AGENT, SUCH
LENDER OR ANY PROSPECTIVE TRANSFEREE TO CARRY OUT AND BE SATISFIED WITH THE
RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT” OR OTHER APPLICABLE ANTI-MONEY
LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF ANY PERSON THAT IT IS REQUIRED
TO CARRY OUT IN RELATION TO THE TRANSACTIONS CONTEMPLATED IN THE FINANCE
DOCUMENTS.


 


(B)                                  THE COMPANY SHALL, BY NOT LESS THAN 3
BUSINESS DAYS WRITTEN NOTICE TO THE FACILITY AGENT, NOTIFY THE FACILITY AGENT
(WHICH SHALL PROMPTLY NOTIFY THE LENDERS) OF ITS INTENTION TO REQUEST THAT ONE
OF ITS WHOLLY-OWNED SUBSIDIARIES BECOMES AN ACCEDING OBLIGOR PURSUANT TO
CLAUSE 26 (ACCEDING GROUP COMPANIES) (PROVIDED THAT NO SUCH NOTICE SHALL BE
REQUIRED TO BE

 

123

--------------------------------------------------------------------------------


 


GIVEN IN RESPECT OF ANY OBLIGOR WHERE ANY SUCH PERSON IS REQUIRED OR INTENDS TO
ACCEDE TO THIS AGREEMENT PURSUANT TO CLAUSE 3.4 (BASEBALL CONDITIONS
SUBSEQUENT).


 


(C)                                  FOLLOWING THE GIVING OF ANY NOTICE PURSUANT
TO PARAGRAPH (B) ABOVE, THE COMPANY SHALL PROMPTLY UPON THE REQUEST OF THE
FACILITY AGENT OR ANY LENDER SUPPLY, OR PROCURE THE SUPPLY OF, SUCH
DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY THE FACILITY
AGENT (FOR ITSELF OR ON BEHALF OF ANY LENDER) OR ANY LENDER (FOR ITSELF OR ON
BEHALF OF ANY PROSPECTIVE TRANSFEREE TO CARRY OUT AND BE SATISFIED WITH THE
RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT” OR OTHER APPLICABLE ANTI-MONEY
LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF ANY PERSON THAT IT IS REQUIRED
TO CARRY OUT IN RELATION TO THE ACCESSION OF SUCH ACCEDING BORROWER OR ACCEDING
GUARANTOR TO THIS AGREEMENT.


 


24.17                 CHANGE IN AUDITORS


 

The Obligors shall ensure that its auditors are (and in the case of the Company,
the Bank Group’s auditors are) any one of the Permitted Auditors provided that
in the event of any change in such auditors (other than in connection with the
Merger), the relevant Obligor (or the Company, in the case of any change to the
Bank Group’s auditors) shall promptly notify the Facility Agent of such change.

 


24.18                 SYNDICATION


 


(A)                                  EACH OF THE OBLIGORS SHALL (AND THE COMPANY
SHALL PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL) CO-OPERATE WITH AND
ASSIST THE MANDATED LEAD ARRANGERS IN CONNECTION WITH THE PRIMARY SYNDICATION OF
THE FACILITIES IN A MANNER CONSISTENT WITH NORMAL MARKET PRACTICE INCLUDING (BUT
NOT LIMITED TO) BY:


 

(I)                                    PROVIDING SUCH FINANCIAL AND OTHER
INFORMATION RELATING TO THE GROUP AS THE MANDATED LEAD ARRANGERS, ACTING
REASONABLY, MAY DEEM NECESSARY TO ACHIEVE SUCCESSFUL SYNDICATION PROVIDED THAT
NO SUCH INFORMATION SHALL BE REQUIRED TO BE SO PROVIDED TO THE EXTENT THAT THE
SAME WOULD REQUIRE A FILING TO BE MADE BY ANY OBLIGOR WITH THE SEC AS A RESULT
THEREOF;

 

(II)                                IN LINE WITH NORMAL MARKET PRACTICE,
ASSISTING THE MANDATED LEAD ARRANGERS IN THE PREPARATION OF ANY SUPPLEMENTAL
MATERIALS TO THE INFORMATION MEMORANDA;

 

(III)                            ALLOW ATTENDANCE BY SENIOR MANAGEMENT OF THE
ULTIMATE PARENT AND THE COMPANY AT ONE OR MORE BANK PRESENTATIONS OR MEETING
WITH POTENTIAL LENDERS AT SUCH TIMES AND PLACES AS THE MANDATED LEAD ARRANGERS
MAY AGREE WITH THE ULTIMATE PARENT AND THE COMPANY; AND

 

(IV)                               USE REASONABLE EFFORTS TO ENSURE THAT THE
SYNDICATION EFFORTS BENEFIT FROM THE GROUP’S EXISTING LENDING RELATIONSHIPS,

 

provided that no Obligor shall be required to provide any information where,
having regard to the relevance of that information to the achievement of
Successful Syndication, it would be unreasonable to do so.

 


(B)                                  WITHOUT PREJUDICE TO THE PROVISIONS OF
PARAGRAPH (A), NO OBLIGOR SHALL BE REQUIRED TO TAKE ANY ACTION OR TO DELIVER ANY
INFORMATION THAT WOULD CONFLICT WITH ANY APPLICABLE LAW TO WHICH IT IS BOUND OR
OTHER APPLICABLE REGULATION INCLUDING THE TAKEOVER CODE, US FEDERAL SECURITIES
LAWS, THE LAWS OF DELAWARE, OR TO PROVIDE ANY DISCLOSURES THAT WOULD REQUIRE A
FILING WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION, OR CAUSE IT OR ANY OF
ITS SUBSIDIARIES TO BREACH ANY APPLICABLE CONFIDENTIALITY UNDERTAKING TO WHICH
IT IS BOUND OR WHICH MIGHT PREJUDICE ITS ENTITLEMENT TO OR RETENTION OF LEGAL
PRIVILEGE IN ANY DOCUMENT.  IN THE EVENT THAT THE MANDATED LEAD ARRANGERS
REQUEST ANY INFORMATION TO BE DISCLOSED OR ACTION TO BE TAKEN WHICH IS SUBJECT

 

124

--------------------------------------------------------------------------------


 


TO A CONFIDENTIALITY UNDERTAKING, THE PARENT OR THE RELEVANT OBLIGOR AS THE CASE
MAY BE, SHALL USE ITS REASONABLE ENDEAVOURS TO OBTAIN THE CONSENT OF THE
RELEVANT BENEFICIARY OF SUCH CONFIDENTIALITY UNDERTAKING TO SUCH ACTION IN ORDER
TO ALLOW SUCH DISCLOSURE OR ACTION TO BE TAKEN.


 


24.19                 ASSETS


 

Each Obligor shall (and the Company shall procure that each member of the Bank
Group shall) maintain and preserve all of its assets that are necessary in the
conduct of its business as it is conducted from time to time, in good working
order and condition subject to ordinary wear and tear where any failure to do so
could be reasonably expected to have a Material Adverse Effect.

 


24.20                 ERISA


 


(A)                                  AS SOON AS POSSIBLE AND, IN ANY EVENT,
WITHIN 20 DAYS AFTER A BORROWER OR ANY OBLIGOR KNOWS OR HAS REASON TO KNOW OF
THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN PARAGRAPH (B) OF THIS CLAUSE
24.20, SUCH BORROWER OR SUCH OBLIGOR WILL DELIVER TO THE FACILITY AGENT IN
SUFFICIENT COPIES FOR EACH LENDER A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER
OF SUCH BORROWER OR SUCH OBLIGOR SETTING OUT FULL DETAILS AS TO SUCH OCCURRENCE
AND THE ACTION, IF ANY, THAT THE RELEVANT MEMBER OF THE GROUP OR ERISA AFFILIATE
IS REQUIRED OR PROPOSES TO TAKE, TOGETHER WITH ANY NOTICES REQUIRED OR PROPOSED
TO BE GIVEN OR FILED BY SUCH MEMBER OF THE GROUP, THE PLAN ADMINISTRATOR OR SUCH
ERISA AFFILIATE TO OR WITH ANY GOVERNMENT AGENCY, OR A PLAN PARTICIPANT AND ANY
NOTICES RECEIVED BY SUCH MEMBER OF THE GROUP OR ERISA AFFILIATE FROM ANY
GOVERNMENT AGENCY, OR A PLAN PARTICIPANT WITH RESPECT TO IT.


 


(B)                                  THE EVENTS REFERRED TO IN PARAGRAPH (A) OF
THIS CLAUSE 24.20 ARE:


 

(I)                                    ANY CONTRIBUTION REQUIRED TO BE MADE WITH
RESPECT TO A PLAN OR FOREIGN PENSION PLAN IS NOT MADE BEFORE OR WITHIN 30 DAYS
FOLLOWING THE TIME LIMIT THEREFOR;

 

(II)                                ANY MEMBER OF THE GROUP OR ANY ERISA
AFFILIATE INCURS OR IS REASONABLY EXPECTED TO INCUR ANY MATERIAL LIABILITY WITH
RESPECT TO A PLAN UNDER SECTION 4975 OR 4980 OF THE CODE OR SECTION 409,
502(I) OR 502(L) OF ERISA OR WITH RESPECT TO A GROUP HEALTH PLAN (AS DEFINED IN
SECTION 607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE CODE) MAINTAINED BY A
BORROWER OR ANY MEMBER OF THE GROUP UNDER SECTION 4980B OF THE CODE; AND

 

(III)                            ANY MEMBER OF THE GROUP INCURS OR REASONABLY
EXPECTS TO INCUR ANY MATERIAL LIABILITY PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT
PLAN (AS DEFINED IN SECTION 3(1) OF ERISA) THAT PROVIDES BENEFITS TO RETIRED
EMPLOYEES OR OTHER FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF
ERISA).

 


(C)                                  SUBJECT TO ALL APPLICABLE DATA PROTECTION
LAWS, THE ULTIMATE PARENT SHALL PROCURE THAT EACH MEMBER OF THE GROUP WILL
DELIVER TO THE FACILITY AGENT IN SUFFICIENT COPIES FOR EACH OF THE LENDERS:


 

(I)                                    A COMPLETE COPY OF THE ANNUAL REPORT (ON
INTERNAL REVENUE SERVICE FORM 5500-SERIES (INCLUDING, TO THE EXTENT REQUIRED,
THE RELATED FINANCIAL AND ACTUARIAL STATEMENTS AND OPINIONS AND OTHER SUPPORTING
STATEMENTS, CERTIFICATIONS, SCHEDULES AND INFORMATION)) OF EACH PLAN REQUIRED TO
BE FILED WITH THE INTERNAL REVENUE SERVICE AND/OR THE DEPARTMENT OF LABOR;

 

(II)                                COPIES OF ANNUAL REPORTS AND ANY RECORDS,
DOCUMENTS OR OTHER INFORMATION REQUIRED TO BE FURNISHED BY SUCH MEMBER OF THE
GROUP OR ANY ERISA AFFILIATE WITH RESPECT TO ANY PLAN TO ANY GOVERNMENT AGENCY;
AND

 

125

--------------------------------------------------------------------------------

 


 

(III)                            ANY MATERIAL NOTICES RECEIVED BY A MEMBER OF
THE GROUP OR ANY ERISA AFFILIATE WITH RESPECT TO ANY PLAN OR FOREIGN PENSION
PLAN, IN THE CASE OF EACH OF (I), (II), AND (III), NO LATER THAN 30 DAYS (OR 10
DAYS IN THE CASE OF THIS PARAGRAPH (III)) AFTER THE DATE SUCH ANNUAL REPORT HAS
BEEN FILED WITH THE INTERNAL REVENUE SERVICE AND/OR THE DEPARTMENT OF LABOR OR
SUCH RECORDS, DOCUMENTS AND/OR INFORMATION HAS BEEN FURNISHED TO ANY OTHER
GOVERNMENT AGENCY OR SUCH NOTICE HAS BEEN RECEIVED BY SUCH MEMBER OF THE GROUP
OR ERISA AFFILIATE, AS APPLICABLE.

 

(IV)                               THE ULTIMATE PARENT SHALL PROCURE THAT EACH
MEMBER OF THE GROUP SHALL ENSURE THAT ALL FOREIGN PENSION PLANS ADMINISTERED BY
THEM OR INTO WHICH THEY MAKE PAYMENTS, OBTAIN OR RETAIN (AS APPLICABLE)
REGISTERED STATUS UNDER AND AS REQUIRED BY APPLICABLE LAW AND ARE ADMINISTERED
IN A TIMELY MANNER IN ALL RESPECTS IN COMPLIANCE WITH ALL APPLICABLE LAWS, IN
THE CASE OF EACH OF THE FOREGOING, EXCEPT WHERE THE FAILURE TO DO ANY OF THE
FOREGOING WILL NOT HAVE A MATERIAL ADVERSE EFFECT.

 


24.21                 STEPS PAPER


 

The Ultimate Parent shall (and it shall procure that each member of the Group
shall, as applicable) implement each of the steps required for the consummation
of the Merger and reorganisation of the Group in accordance with the Steps Paper
and in particular, without limitation to the foregoing provision:

 


(A)                                  ON THE MERGER CLOSING DATE, TO IMPLEMENT
EACH OF STEPS 1 AND 2 SET OUT IN THE PAGE HEADED “COMBINATION OF NTL AND
TELEWEST” OF THE STEPS PAPER  CULMINATING IN THE STRUCTURE SET OUT ON THE
PAGE HEADED “INTERIM STRUCTURE AFTER STEP 2” AND THEREAFTER;


 

(I)                                    IF THE STRUCTURE NOTICE IS DELIVERED
PRIOR TO THE MERGER CLOSING DATE, IMMEDIATELY AFTER THE ACTION TAKEN PURSUANT TO
PARAGRAPH (A) ABOVE, TO IMPLEMENT EACH OF THE STEPS 3 TO 10 SET OUT ON THE
PAGES HEADED “POST-COMBINATION RESTRUCTURING - SECOND ALTERNATIVE (STRUCTURE
2)”, CULMINATING IN THE STRUCTURE SET OUT ON THE PAGE HEADED “SECOND ALTERNATIVE
(STRUCTURE 2) – FINAL STRUCTURE”; OR

 

(II)                                IF NTL RECEIVES A NEGATIVE IRS RULING PRIOR
TO THE MERGER CLOSING DATE, IMMEDIATELY AFTER THE ACTION TAKEN PURSUANT TO
PARAGRAPH (A) ABOVE, TO IMPLEMENT EACH OF THE STEPS 3 TO 8 (INCLUDING, AT THE
COMPANY’S OPTION, THE ALTERNATIVE STEP 6X DESCRIBED THEREIN) SET OUT ON THE
PAGE HEADED “POST-COMBINATION RESTRUCTURING – FIRST ALTERNATIVE (STRUCTURE 1)”
OF THE STEPS PAPER, CULMINATING IN THE STRUCTURE SET OUT ON THE PAGE HEADED
“FIRST ALTERNATIVE (STRUCTURE 1) – FINAL STRUCTURE (ASSUMES STEP 6)” OR THE
STRUCTURE SET OUT ON THE PAGE HEADED “POST-COMBINATION RESTRUCTURING –
ALTERNATIVE STEP 6X (STRUCTURE 1)”;

 

in each case, such that all of those steps are completed on the Merger Closing
Date;

 


(B)                                  IF NTL RECEIVES NEITHER A NEGATIVE NOR A
POSITIVE IRS RULING PRIOR TO THE MERGER CLOSING DATE, TO IMPLEMENT EACH OF STEPS
1 AND 2 SET OUT ON THE PAGE HEADED “COMBINATION OF NTL AND TELEWEST” OF THE
STEPS PAPER, CULMINATING IN THE STRUCTURE SET OUT ON THE PAGE HEADED “INTERIM
STRUCTURE AFTER STEP 2” SUCH THAT ALL OF THOSE STEPS ARE COMPLETED ON THE MERGER
CLOSING DATE, AND THEREAFTER:


 

(I)                                    IF A NEGATIVE IRS RULING IS OBTAINED
PRIOR TO THE STRUCTURING COMPLETION DATE, TO IMPLEMENT EACH OF STEPS 3 TO 8
(INCLUDING, AT THE COMPANY’S OPTION, THE ALTERNATIVE STEP 6X DESCRIBED THEREIN)
SET OUT ON THE PAGE HEADED “POST-COMBINATION RESTRUCTURING - FIRST ALTERNATIVE
(STRUCTURE 1)” OF THE STEPS PAPER, CULMINATING IN THE STRUCTURE SET OUT ON THE
PAGE HEADED “FIRST ALTERNATIVE (STRUCTURE 1) – FINAL STRUCTURE (ASSUMES STEP 6)”
OR THE STRUCTURE SET OUT ON THE PAGE HEADED “POST-COMBINATION

 

126

--------------------------------------------------------------------------------


 

RESTRUCTURING – ALTERNATIVE STEP 6X (STRUCTURE 1)”, SUCH THAT ALL SUCH STEPS ARE
COMPLETED ON THE SAME BUSINESS DAY AND IN ANY EVENT BY NO LATER THAN 10 BUSINESS
DAYS AFTER SUCH NEGATIVE IRS RULING IS RECEIVED;

 

(II)                                IF A POSITIVE IRS RULING IS OBTAINED PRIOR
TO THE DATE FALLING 10 BUSINESS DAYS PRIOR TO THE STRUCTURING COMPLETION DATE,
AT THE OPTION OF THE BORROWERS:

 

(1)                                 to deliver a Structure Notice and thereafter
to implement each of Steps 3 to 10 set out on the pages headed “Post Combination
Restructuring – Second Alternative (Structure 2)” of the Steps Paper,
culminating in the structure set out on the page headed “Second Alternative
(Structure 2) – Final Structure”, such that all such steps are completed on the
same Business Day and in any event by no later than 10 Business Days after such
positive IRS Ruling is received; or

 

(2)                                 to implement each of Steps 3 to 8
(including, at the Company’s option, the alternative Step 6x described therein)
set out on the page headed “Post-Combination Restructuring - First Alternative
(Structure 1)” of the Steps Paper, culminating in the structure set out on the
page headed “First Alternative (Structure 1) – Final Structure (assumes Step 6)”
or the structure set out on the page headed “Post-Combination Restructuring –
Alternative Step 6x (Structure 1)”, such that all such steps are completed on
the same Business Day and in any event by no later than 10 Business Days after
such positive IRS Ruling is received; and

 

(III)                            IF NEITHER A NEGATIVE NOR A POSITIVE IRS RULING
IS OBTAINED PRIOR TO THE DATE FALLING 10 BUSINESS DAYS PRIOR TO THE STRUCTURING
COMPLETION DATE, TO IMPLEMENT EACH OF STEPS 3 TO 8 (INCLUDING, AT THE COMPANY’S
OPTION, THE ALTERNATIVE STEP 6X DESCRIBED THEREIN) SET OUT ON THE PAGE HEADED
“POST-COMBINATION RESTRUCTURING - FIRST ALTERNATIVE (STRUCTURE 1)” OF THE STEPS
PAPER, CULMINATING IN THE STRUCTURE SET OUT ON THE PAGE HEADED “FIRST
ALTERNATIVE (STRUCTURE 1) – FINAL STRUCTURE (ASSUMES STEP 6)” OR THE STRUCTURE
SET OUT ON THE PAGE HEADED “POST-COMBINATION RESTRUCTURING – ALTERNATIVE STEP 6X
(STRUCTURE 1)”, SUCH THAT ALL SUCH STEPS ARE COMPLETED ON THE SAME BUSINESS DAY
AND IN ANY EVENT BY NO LATER THAN THE STRUCTURING COMPLETION DATE;

 


(C)                                  IF THE BASEBALL EFFECTIVE DATE OCCURS (AND
STEP V1 AND V2 DESCRIBED BELOW CAN BE IMPLEMENTED PRIOR TO THE STRUCTURING
COMPLETION DATE), TO IMPLEMENT EACH OF THE STEPS V1 AND V2 ON THE PAGE HEADED
“ACQUISITION OF VIRGIN MOBILE PRE-RESTRUCTURING”, CULMINATING IN THE STRUCTURE
SET OUT ON THE PAGE HEADED “AFTER VIRGIN MOBILE PRE-RESTRUCTURING”, SUCH THAT
BOTH OF THOSE STEPS ARE COMPLETED ON THE SAME BUSINESS DAY, ON A DATE FALLING
NOT MORE THAN 15 DAYS AFTER THE BASEBALL EFFECTIVE DATE;


 


(D)                                  IF THE BASEBALL EFFECTIVE DATE OCCURS AFTER
THE STRUCTURING COMPLETION DATE (OR STEPS V1 AND V2 REFERRED TO ABOVE CANNOT BE
IMPLEMENTED BEFORE THE STRUCTURING COMPLETION DATE) AND THE PROVISIONS OF EITHER
SUB-PARAGRAPHS (B)(I), (B)(II)(2) OR (B)(III) ABOVE HAVE BEEN IMPLEMENTED, TO
IMPLEMENT EACH OF THE STEPS 0A AND 0B ON THE PAGE HEADED “STRUCTURE 1
ACQUISITION OF VIRGIN MOBILE”, CULMINATING IN THE STRUCTURE SET OUT ON THE
PAGE HEADED “STRUCTURE 1 POST VIRGIN MOBILE ACQUISITION (ASSUMES STEP 6)” OR THE
STRUCTURE SET OUT ON THE PAGE HEADED “STRUCTURE 1 POST VIRGIN MOBILE ACQUISITION
(ASSUMES STEP 6X)”, SUCH THAT BOTH OF THOSE STEPS ARE COMPLETED ON THE SAME
BUSINESS DAY, ON A DATE FALLING NOT MORE THAN 15 DAYS AFTER THE BASEBALL
EFFECTIVE DATE; OR


 


(E)                                  IF THE BASEBALL EFFECTIVE DATE OCCURS AFTER
THE STRUCTURING COMPLETION DATE (OR STEPS V1 AND V2 REFERRED TO ABOVE CANNOT BE
IMPLEMENTED BEFORE THE STRUCTURING COMPLETION DATE) AND THE PROVISION OF
SUB-PARAGRAPH (B)(II)(1) ABOVE HAS BEEN IMPLEMENTED, TO IMPLEMENT EACH OF THE

 

127

--------------------------------------------------------------------------------


 


STEPS 0A AND 0B ON THE PAGE HEADED “STRUCTURE 2 VIRGIN MOBILE ACQUISITION”,
CULMINATING IN THE STRUCTURE SET OUT ON THE PAGE HEADED “STRUCTURE 2 POST-VIRGIN
MOBILE ACQUISITION”, SUCH THAT BOTH OF THOSE STEPS ARE COMPLETED ON THE SAME
BUSINESS DAY, ON A DATE FALLING NOT MORE THAN 15 DAYS AFTER THE BASEBALL
EFFECTIVE DATE,


 

in each case, with such amendments, variations or modifications as the Ultimate
Parent shall deem necessary, provided that no such amendment, variation or
modification could reasonably be expected to be materially adverse to the
interests of the Lenders.

 


24.22                 BASEBALL SCHEME UNDERTAKINGS


 

Other than with the consent of a Baseball Instructing Group, acting reasonably
(which consent shall be deemed to have been given if not given or refused within
48 hours of request), Baseball Cash Bidco shall comply and the Company shall
procure that Baseball Stock Bidco shall comply, with each of the following
covenants:

 


(A)                                  IT SHALL ENSURE THAT THE BASEBALL SCHEME
CIRCULAR IS ON SUBSTANTIALLY THE TERMS SET OUT IN THE BASEBALL PRESS RELEASE,
OTHER THAN WITH RESPECT TO ANY AMENDMENTS WHICH COULD NOT REASONABLY BE EXPECTED
TO BE MATERIALLY PREJUDICIAL TO THE INTERESTS OF THE LENDERS;


 


(B)                                  IT SHALL NOT MAKE ANY AMENDMENTS TO THE
BASEBALL IMPLEMENTATION AGREEMENT, OTHER THAN WITH RESPECT TO ANY AMENDMENTS
WHICH COULD NOT REASONABLY BE EXPECTED TO BE MATERIALLY PREJUDICIAL TO THE
INTERESTS OF THE LENDERS;


 


(C)                                  IT SHALL ENSURE THAT THE BASEBALL SCHEME
CIRCULAR IS POSTED WITHIN 28 DAYS OF ISSUANCE OF THE BASEBALL PRESS RELEASE, OR
IF LATER, AS SOON AS PRACTICABLE AFTER THE DATE ON WHICH THE COURT CONVENES A
MEETING OF THE SHAREHOLDERS OF BASEBALL TO CONSIDER THE BASEBALL SCHEME;


 


(D)                                  IT SHALL COMPLY WITH ALL APPLICABLE LAWS
AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, THE ACT, THE FINANCIAL SERVICES
AND MARKETS ACT 2000, THE TAKEOVER CODE (SUBJECT TO ANY APPLICABLE WAIVERS BY
THE TAKEOVER PANEL) AND THE LISTING RULES OF THE FINANCIAL SERVICES AUTHORITY
(AS APPLICABLE);


 


(E)                                  IT SHALL KEEP THE FACILITY AGENT INFORMED
OF THE MATERIAL DEVELOPMENTS OF THE BASEBALL SCHEME AND THE BASEBALL ACQUISITION
AND NOTIFY THE FACILITY AGENT OF ANY CIRCUMSTANCES WHICH MAY LEAD TO WITHDRAWAL
OF THE BASEBALL SCHEME OR THE BASEBALL ACQUISITION;


 


(F)                                    IT SHALL PROVIDE THE FACILITY AGENT WITH
ANY MATERIAL UPDATED FINANCIAL INFORMATION ON THE BASEBALL GROUP, AND SUCH OTHER
INFORMATION RELEVANT TO THE BASEBALL SCHEME AND THE BASEBALL ACQUISITION AS THE
FACILITY AGENT MAY REASONABLY REQUEST (INCLUDING WITHOUT LIMITATION, COPIES OF
ANY PRESS OR PUBLIC ANNOUNCEMENTS AND ANY MATERIAL DOCUMENTS OR STATEMENTS
ISSUED BY THE TAKEOVER PANEL OR ANY REGULATORY AUTHORITY IN CONNECTION WITH THE
BASEBALL SCHEME OR THE BASEBALL ACQUISITION);


 


(G)                                 IT SHALL NOT INCREASE THE CASH PRICE PER
SHARE UNDER THE CASH ONLY OPTION AT WHICH THE BASEBALL ACQUISITION IS BEING 
MADE;


 


(H)                                 IT SHALL NOT WAIVE OR AMEND ANY CONDITION TO
THE BASEBALL SCHEME AS SET OUT IN THE BASEBALL SCHEME DOCUMENTS, EXCEPT IN ANY
CASE WHERE SUCH AMENDMENT OR WAIVER:


 

(I)                                    COULD NOT REASONABLY BE EXPECTED TO BE
MATERIALLY PREJUDICIAL TO THE INTERESTS OF THE LENDERS; OR

 

(II)                                IS REQUIRED BY THE TAKEOVER PANEL, THE
TAKEOVER CODE, THE RULES OR REQUIREMENTS OF ANY STOCK EXCHANGE WITH JURISDICTION
OVER BASEBALL CASH BIDCO OR ANY OTHER

 

128

--------------------------------------------------------------------------------


 

APPLICABLE LAW OR REGULATION;

 


(I)                                    IT SHALL NOT MAKE ANY PUBLIC STATEMENTS
RELATING TO THE FINANCING OF THE BASEBALL ACQUISITION UNLESS REQUIRED TO DO SO
BY THE TAKEOVER CODE OR TAKEOVER PANEL, ANY APPLICABLE STOCK EXCHANGE WITH
JURISDICTION OVER BASEBALL CASH BIDCO OR ANY APPLICABLE GOVERNMENTAL OR OTHER
REGULATORY AUTHORITY;


 


(J)                                    IT SHALL ENSURE THAT NEITHER OF THE
BASEBALL BIDCOS, NOR (USING ALL REASONABLE ENDEAVOURS) ANY PERSON ACTING IN
CONCERT (AS DEFINED IN THE TAKEOVER CODE) WITH THEM, SHALL BE OBLIGED TO MAKE AN
OFFER TO SHAREHOLDERS OF BASEBALL UNDER RULE 9 OF THE TAKEOVER CODE; AND


 


(K)                                IT SHALL PROCURE THAT AS SOON AS REASONABLY
PRACTICABLE, AFTER THE BASEBALL EFFECTIVE DATE, BASEBALL IS DELISTED AND
RE-REGISTERED AS A PRIVATE COMPANY.


 


25.                               NEGATIVE UNDERTAKINGS


 


25.1                        CONTENT TRANSACTION


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS AGREEMENT, NO CONTENT TRANSACTION SHALL BE RESTRICTED BY (NOR DEEMED TO
CONSTITUTE A UTILIZATION OF ANY OF THE PERMITTED EXCEPTIONS TO) ANY PROVISION OF
THIS AGREEMENT, NEITHER SHALL THE IMPLEMENTATION OF ANY CONTENT TRANSACTION
CONSTITUTE A BREACH OF ANY PROVISION OF ANY FINANCE DOCUMENT, PROVIDED THAT:


 

(I)                                    THE CASH PROCEEDS OF ANY CONTENT
TRANSACTION ARE APPLIED IN ACCORDANCE WITH CLAUSE 12 (MANDATORY PREPAYMENT AND
CANCELLATION);

 

(II)                                AFTER GIVING PRO FORMA EFFECT FOR SUCH
CONTENT TRANSACTION, THE GROUP AND THE BANK GROUP CONTINUE TO BE IN COMPLIANCE
WITH CLAUSE 23.2 (RATIOS); AND

 

(III)                            AT THE TIME OF COMPLETION OF SUCH CONTENT
TRANSACTION, NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND NO EVENT OF
DEFAULT WOULD OCCUR AS A RESULT OF SUCH CONTENT TRANSACTION.

 


(B)                                  ANY JOINT VENTURE ESTABLISHED PURSUANT TO A
CONTENT TRANSACTION SHALL THEREAFTER NOT BE SUBJECT TO ANY RESTRICTIONS UNDER
THIS AGREEMENT.


 


25.2                        NEGATIVE PLEDGE


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, create or
permit to subsist any Encumbrance over all or any of its present or future
revenues or assets other than an Encumbrance:

 


(A)                                  WHICH IS AN EXISTING ENCUMBRANCE SET OUT
IN:


 

(I)                                    PART 1A OF SCHEDULE 10 (EXISTING
ENCUMBRANCES) PROVIDED THAT SUCH ENCUMBRANCE IS RELEASED WITHIN 10 BUSINESS DAYS
OF THE MERGER CLOSING DATE; OR

 

(II)                                PART 1B OF SCHEDULE 10 (EXISTING
ENCUMBRANCES) PROVIDED THAT THE PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE
INCREASED UNLESS ANY ENCUMBRANCE IN RESPECT OF SUCH INCREASED AMOUNT WOULD BE
PERMITTED UNDER ANOTHER PARAGRAPH OF THIS CLAUSE 25.2;

 


(B)                                  WHICH ARISES BY OPERATION OF LAW OR BY A
CONTRACT HAVING A SIMILAR EFFECT OR UNDER AN ESCROW ARRANGEMENT REQUIRED BY A
TRADING COUNTERPARTY OF ANY MEMBER OF THE BANK GROUP AND IN EACH CASE ARISING OR
ENTERED INTO THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT MEMBER OF THE BANK
GROUP;

 

129

--------------------------------------------------------------------------------


 


(C)                                  WHICH IS CREATED PURSUANT TO ANY OF THE
FINANCE DOCUMENTS (INCLUDING, FOR THE PURPOSES OF SECURING ANY ALTERNATIVE
BASEBALL FINANCING);


 


(D)                                  ARISING FROM ANY FINANCE LEASES, SALE AND
LEASEBACK ARRANGEMENTS OR VENDOR FINANCING ARRANGEMENTS PERMITTED TO BE INCURRED
PURSUANT TO CLAUSE 25.4 (FINANCIAL INDEBTEDNESS)


 


(E)                                  WHICH ARISES IN RESPECT OF ANY RIGHT OF
SET-OFF, NETTING ARRANGEMENT, TITLE TRANSFER OR TITLE RETENTION ARRANGEMENTS
WHICH:


 

(I)                                    ARISES IN THE ORDINARY COURSE OF TRADING
AND/OR BY OPERATION OF LAW;

 

(II)                                IS ENTERED INTO BY ANY MEMBER OF THE BANK
GROUP IN THE NORMAL COURSE OF ITS BANKING ARRANGEMENTS FOR THE PURPOSE OF
NETTING DEBIT AND CREDIT BALANCES ON BANK ACCOUNTS OF MEMBERS OF THE BANK GROUP
OPERATED ON A NET BALANCE BASIS;

 

(III)                            ARISES IN RESPECT OF NETTING OR SET OFF
ARRANGEMENTS CONTAINED IN ANY HEDGING AGREEMENT OR OTHER CONTRACT PERMITTED
UNDER CLAUSE 25.12 (LIMITATIONS ON HEDGING);

 

(IV)                               IS ENTERED INTO BY ANY MEMBER OF THE BANK
GROUP ON TERMS WHICH ARE GENERALLY NO WORSE THAN THE COUNTERPARTY’S STANDARD OR
USUAL TERMS AND ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT
MEMBER OF THE BANK GROUP; OR

 

(V)                                   WHICH IS A RETENTION OF TITLE ARRANGEMENT
WITH RESPECT TO CUSTOMER PREMISES EQUIPMENT IN FAVOUR OF A SUPPLIER (OR ITS
AFFILIATE); PROVIDED THAT THE TITLE IS ONLY RETAINED TO INDIVIDUAL ITEMS OF
CUSTOMER PREMISES EQUIPMENT IN RESPECT OF WHICH THE PURCHASE PRICE HAS NOT BEEN
PAID IN FULL;

 


(F)                                    WHICH ARISES IN RESPECT OF ANY JUDGMENT,
AWARD OR ORDER OR ANY TAX LIABILITY FOR WHICH AN APPEAL OR PROCEEDINGS FOR
REVIEW ARE BEING DILIGENTLY PURSUED IN GOOD FAITH, PROVIDED THAT THE AFFECTED
MEMBER OF THE BANK GROUP SHALL HAVE OR WILL ESTABLISH SUCH RESERVES AS MAY BE
REQUIRED UNDER APPLICABLE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN RESPECT OF
SUCH JUDGMENT, AWARD, ORDER OR TAX LIABILITY; 


 


(G)                                 OVER OR AFFECTING ANY ASSET ACQUIRED BY A
MEMBER OF THE BANK GROUP AFTER THE DATE OF THIS AGREEMENT AND SUBJECT TO WHICH
SUCH ASSET IS ACQUIRED, IF:


 

(I)                                    SUCH ENCUMBRANCE WAS NOT CREATED IN
CONTEMPLATION OF THE ACQUISITION OF SUCH ASSET BY A MEMBER OF THE BANK GROUP;
AND

 

(II)                                THE FINANCIAL INDEBTEDNESS SECURED THEREBY
IS FINANCIAL INDEBTEDNESS OF, OR IS ASSUMED BY, THE RELEVANT ACQUIRING MEMBER OF
THE BANK GROUP, IS FINANCIAL INDEBTEDNESS WHICH AT ALL TIMES FALLS WITHIN
PARAGRAPH (G) OR (K) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) AND THE AMOUNT OF
FINANCIAL INDEBTEDNESS SO SECURED IS NOT INCREASED AT ANY TIME;

 


(H)                                 OVER OR AFFECTING ANY ASSET OF ANY COMPANY
WHICH BECOMES A MEMBER OF THE BANK GROUP AFTER THE DATE OF THIS AGREEMENT, WHERE
SUCH ENCUMBRANCE IS CREATED PRIOR TO THE DATE ON WHICH SUCH COMPANY BECOMES A
MEMBER OF THE BANK GROUP, IF:


 

(I)                                    SUCH ENCUMBRANCE WAS NOT CREATED IN
CONTEMPLATION OF THE ACQUISITION OF SUCH COMPANY; AND

 

(II)                                TO THE EXTENT NOT REPAID BY CLOSE OF
BUSINESS ON THE DATE UPON WHICH SUCH COMPANY BECAME A MEMBER OF THE BANK GROUP,
THE FINANCIAL INDEBTEDNESS SECURED BY SUCH

 

130

--------------------------------------------------------------------------------


 

ENCUMBRANCE AT ALL TIMES FALLS WITHIN PARAGRAPH (G) OR (K) OF CLAUSE 25.4
(FINANCIAL INDEBTEDNESS);

 


(I)                                    CONSTITUTED BY A RENT DEPOSIT DEED
ENTERED INTO ON ARM’S LENGTH COMMERCIAL TERMS AND IN THE ORDINARY COURSE OF
BUSINESS SECURING THE OBLIGATIONS OF A MEMBER OF THE BANK GROUP IN RELATION TO
PROPERTY LEASED TO A MEMBER OF THE BANK GROUP;


 


(J)                                    CONSTITUTED BY AN ARRANGEMENT REFERRED TO
IN PARAGRAPH (D) OF THE DEFINITION OF FINANCIAL INDEBTEDNESS;


 


(K)                                WHICH IS GRANTED OVER THE SHARES OF,
INDEBTEDNESS OWED BY OR OTHER INTERESTS HELD IN, OR OVER THE ASSETS (INCLUDING,
WITHOUT LIMITATION, PRESENT OR FUTURE REVENUES), ATTRIBUTABLE TO A PROJECT
COMPANY, A BANK GROUP EXCLUDED SUBSIDIARY OR A PERMITTED JOINT VENTURE;


 


(L)                                    OVER CASH DEPOSITED AS SECURITY FOR THE
OBLIGATIONS OF A MEMBER OF THE BANK GROUP IN RESPECT OF A PERFORMANCE BOND,
GUARANTEE, STANDBY LETTER OF CREDIT OR SIMILAR FACILITY ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS OF THE BANK GROUP;


 


(M)                              WHICH IS CREATED BY ANY MEMBER OF THE BANK
GROUP IN SUBSTITUTION FOR ANY EXISTING ENCUMBRANCE REFERRED TO IN PARAGRAPH
(A)(II) ABOVE OF THIS CLAUSE 25.2, PROVIDED THAT THE PRINCIPAL AMOUNT SECURED
THEREBY MAY NOT BE INCREASED UNLESS ANY ENCUMBRANCE IN RESPECT OF SUCH INCREASED
AMOUNT WOULD BE PERMITTED UNDER ANOTHER PARAGRAPH OF THIS CLAUSE 25.2;


 


(N)                                 SECURING THE EXISTING BASEBALL FACILITIES,
PROVIDED THAT SUCH ENCUMBRANCE IS RELEASED WITHIN 10 BUSINESS DAYS OF THE
BASEBALL EFFECTIVE DATE; OR


 


(O)                                  SECURING FINANCIAL INDEBTEDNESS THE
PRINCIPAL AMOUNT OF WHICH (WHEN AGGREGATED WITH THE PRINCIPAL AMOUNT OF ANY
OTHER FINANCIAL INDEBTEDNESS WHICH HAS THE BENEFIT OF AN ENCUMBRANCE OTHER THAN
AS PERMITTED PURSUANT TO PARAGRAPHS (A) TO (N) ABOVE) DOES NOT EXCEED £300
MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES):


 

(I)                                    OF WHICH UP TO £250 MILLION (OR ITS
EQUIVALENT IN OTHER CURRENCIES) MAY BE SECURED ON ASSETS NOT SUBJECT TO THE
SECURITY; AND

 

(II)                                WHICH MAY BE SECURED ON A SECOND RANKING
BASIS OVER ASSETS SUBJECT TO THE SECURITY, PROVIDED THAT SUCH SECOND RANKING
SECURITY SHALL BE GRANTED ON TERMS WHERE THE RIGHTS OF THE RELEVANT MORTGAGEE,
CHARGEE OR OTHER BENEFICIARY OF SUCH SECURITY IN RESPECT OF ANY PAYMENT WILL BE
SUBORDINATED TO THE RIGHTS OF THE FINANCE PARTIES UNDER THE HYD INTERCREDITOR
AGREEMENT OR ANY OTHER INTERCREDITOR ARRANGEMENT WHICH IS EITHER:

 

(A)                               on terms satisfactory to the Facility Agent
(acting on the instructions of an Instructing Group); or

 

(B)                               on terms comparable to the Existing Telewest
Second Lien Credit Facility Agreement and related intercreditor agreement,

 

provided that in either case, each of the Finance Parties agrees to execute such
intercreditor agreement as soon as practicable following request from the
Company.

 


25.3                        LOANS AND GUARANTEES


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, grant any
loan or credit or give any guarantee in any such case in respect of Financial
Indebtedness, other than:

 

131

--------------------------------------------------------------------------------


 


(A)                                  ANY EXTENSION OF TRADE CREDIT OR
GUARANTEES, BONDS OR INDEMNITIES GRANTED IN THE ORDINARY COURSE OF BUSINESS ON
USUAL AND CUSTOMARY TERMS;


 


(B)                                  ANY CREDIT GIVEN BY A MEMBER OF THE BANK
GROUP TO ANOTHER MEMBER OF THE BANK GROUP WHICH ARISES BY REASON OF
CASH-POOLING, SET-OFF OR OTHER CASH MANAGEMENT ARRANGEMENT OF THE BANK GROUP;


 


(C)                                  THE EXISTING LOANS PROVIDED THAT THE
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER MAY NOT BE INCREASED FROM THAT
EXISTING AT THE DATE OF THIS AGREEMENT IN RELIANCE ON THIS PARAGRAPH (C) (EXCEPT
WITH RESPECT TO ACCRUAL OR CAPITALISATION OF INTEREST);


 


(D)                                  ANY LOANS OR CREDIT GRANTED:


 

(I)                                    BY A MEMBER OF THE BANK GROUP WHICH IS
NOT AN OBLIGOR TO AN OBLIGOR BY WAY OF SUBORDINATED FUNDING;

 

(II)                                BY ONE OBLIGOR TO ANOTHER OBLIGOR;

 

(III)                            BY A MEMBER OF THE BANK GROUP WHICH IS NOT AN
OBLIGOR TO ANY OTHER MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR; OR

 

(IV)                               BY A MEMBER OF THE BANK GROUP TO THE RELEVANT
MEMBER OF THE GROUP FOR THE PURPOSES OF FUNDING DRAWINGS AVAILABLE UNDER THE
UNDRAWN PORTION OF ANY EXISTING UKTV GROUP LOAN STOCK OF UP TO £50 MILLION IN
AGGREGATE;

 

(V)                                   IN ACCORDANCE WITH CLAUSE 25.9 (JOINT
VENTURES);

 

(VI)                               BY THE US BORROWER PURSUANT TO THE NOTES;

 


(E)                                  ANY LOANS MADE BY ANY MEMBER OF THE BANK
GROUP TO ITS EMPLOYEES EITHER:


 

(I)                                    IN THE ORDINARY COURSE OF ITS EMPLOYEES’
EMPLOYMENT; OR

 

(II)                                TO FUND THE EXERCISE OF SHARE OPTIONS OR THE
PURCHASE OF CAPITAL STOCK BY ITS EMPLOYEES, DIRECTORS, OFFICERS OR CONSULTANTS
OF THE GROUP,

 

provided that the aggregate principal amount of all such loans shall not at any
time exceed £10 million (or its equivalent in other currencies);

 


(F)                                    ANY LOAN MADE BY A MEMBER OF THE BANK
GROUP PURSUANT TO EITHER AN ASSET PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(G)                                 ANY LOAN MADE BY A MEMBER OF THE BANK GROUP
TO A MEMBER OF THE GROUP, WHERE THE PROCEEDS OF SUCH LOAN ARE, OR ARE TO BE
(WHETHER DIRECTLY OR INDIRECTLY) USED:


 

(I)                                    TO MAKE PAYMENTS TO THE HIGH YIELD
TRUSTEE IN RESPECT OF HIGH YIELD TRUSTEE AMOUNTS (AS SUCH TERMS ARE DEFINED IN
THE HYD INTERCREDITOR AGREEMENT) IN RESPECT OF THE EXISTING HIGH YIELD NOTES;

 

(II)                                TO MAKE PAYMENTS TO THE HIGH YIELD TRUSTEE
IN RESPECT OF HIGH YIELD TRUSTEE AMOUNTS (AS SUCH TERMS ARE DEFINED IN THE HYD
INTERCREDITOR AGREEMENT) IN RESPECT OF THE NTL HIGH YIELD NOTES;

 

(III)                            TO MAKE EQUIVALENT PAYMENTS TO THOSE SPECIFIED
IN PARAGRAPHS (I) AND (II) ABOVE IN RESPECT OF ANY HIGH YIELD REFINANCINGS;

 

132

--------------------------------------------------------------------------------


 

(IV)                               PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR IS LIKELY TO OCCUR AS A RESULT THEREOF TO FUND
PERMITTED PAYMENTS; OR

 

(V)                                   AT ANY TIME AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT, TO FUND PERMITTED PAYMENTS TO THE EXTENT NOT PROHIBITED BY THE
HYD INTERCREDITOR AGREEMENT, THE GROUP INTERCREDITOR AGREEMENT OR ANY OTHER
APPLICABLE INTERCREDITOR AGREEMENT;

 


(H)                                 CREDIT GRANTED BY ANY MEMBER OF THE BANK
GROUP TO A MEMBER OF THE GROUP, WHERE THE INDEBTEDNESS OUTSTANDING THEREUNDER
RELATES TO INTRA-GROUP SERVICES PROVIDED THAT WHERE SUCH CREDIT RELATES TO
SERVICES FALLING WITHIN SUB-PARAGRAPHS (C)(I) AND (C)(III) OF THE DEFINITION OF
INTRA-GROUP SERVICES THE SETTLEMENT OF ANY SUCH CREDIT ESTIMATED BY THE BORROWER
TO BE OWED BY MEMBERS OF THE GROUP WHICH ARE NOT OBLIGORS SHALL TAKE PLACE NO
LATER THAN THE FIRST BUSINESS DAY FALLING 60 DAYS AFTER THE END OF EACH
FINANCIAL QUARTER PROVIDED THAT ANY SUCH SETTLEMENT MAY OCCUR BY WAY OF SET-OFF
AND FURTHER PROVIDED THAT ANY OVERPAYMENT OR UNDERPAYMENT ARISING AS A RESULT OF
THE SETTLEMENT OF ALL SUCH CREDIT MAY BE RETURNED TO THE OVERPAYING PARTY OR
PAID BY THE UNDERPAYING PARTY (AND ANY CREDIT OR FINANCIAL INDEBTEDNESS ARISING
AS A RESULT OF SUCH OVERPAYMENT OR UNDERPAYMENT PENDING REPAYMENT TO THE
OVERPAYING PARTY OR PAYMENT BY THE UNDERPAYING PARTY IS HEREBY PERMITTED);


 


(I)                                    ANY GUARANTEE GIVEN IN RESPECT OF
MEMBERSHIP INTERESTS IN ANY COMPANY LIMITED BY GUARANTEE WHERE THE ACQUISITION
OF SUCH MEMBERSHIP INTEREST IS PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(J)                                    ANY GUARANTEE GIVEN BY A MEMBER OF THE
BANK GROUP IN RESPECT OF OR CONSTITUTED BY ANY FINANCIAL INDEBTEDNESS PERMITTED
UNDER CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) OR CLAUSE 25.10 TRANSACTIONS WITH
AFFILIATES) OR OTHER OBLIGATION NOT RESTRICTED BY THE TERMS OF THE FINANCE
DOCUMENTS, OF ANOTHER MEMBER OF THE BANK GROUP;


 


(K)                                ANY GUARANTEES ARISING UNDER THE FINANCE
DOCUMENTS (INCLUDING ANY GUARANTEES GIVEN IN RESPECT OF AN ALTERNATIVE BASEBALL
FINANCING);


 


(L)                                    ANY CUSTOMARY TITLE GUARANTEE GIVEN IN
CONNECTION WITH THE ASSIGNMENT OF LEASES WHERE SUCH ASSIGNMENT IS PERMITTED
UNDER CLAUSE 25.6 (DISPOSALS);


 


(M)                              ANY GUARANTEES OR SIMILAR UNDERTAKINGS GRANTED
BY ANY MEMBER OF THE BANK GROUP IN FAVOUR OF THE INLAND REVENUE IN RESPECT OF
ANY OBLIGATIONS OF NTL (UK) GROUP, INC. IN RESPECT OF UK TAX IN ORDER TO
FACILITATE THE WINDING UP OF NTL (UK) GROUP, INC. PROVIDED THAT THE FACILITY
AGENT SHALL HAVE FIRST RECEIVED CONFIRMATION FROM THE COMPANY THAT BASED ON
DISCUSSIONS WITH THE INLAND REVENUE AND THE COMPANY’S REASONABLE ASSUMPTIONS,
THE COMPANY DOES NOT BELIEVE THAT THE LIABILITY UNDER SUCH GUARANTEE WILL EXCEED
£15 MILLION (SUCH CONFIRMATION TO BE SUPPORTED BY A LETTER FROM THE COMPANY’S
AUDITORS FOR THE TIME BEING, CONFIRMING THAT BASED ON THE COMPANY’S CALCULATIONS
OF SUCH TAX LIABILITY THE COMPANY’S CONFIRMATION IS A REASONABLE ASSESSMENT OF
SUCH TAX LIABILITY);


 


(N)                                 ANY LOAN GRANTED AS A RESULT OF A SUBSCRIBER
BEING ALLOWED TERMS, IN THE ORDINARY COURSE OF TRADE, WHEREBY IT DOES NOT HAVE
TO PAY FOR THE SERVICES PROVIDED TO IT FOR A PERIOD AFTER THE PROVISION OF SUCH
SERVICES;


 


(O)                                  ANY LOANS OR GUARANTEES EXPRESSLY
CONTEMPLATED UNDER THE STEPS PAPER;


 


(P)                                  A LOAN MADE OR A CREDIT GRANTED TO A JOINT
VENTURE TO THE EXTENT PERMITTED UNDER PARAGRAPH (D) OF CLAUSE 25.9 (JOINT
VENTURES);


 


(Q)                                  ANY LOANS MADE UNDER THE TERMS OF THE
SCREENSHOP INTRA-GROUP LOAN AGREEMENT;

 

133

--------------------------------------------------------------------------------


 


(R)                                  THE BBC GUARANTEES; AND


 


(S)                                  LOANS MADE, CREDIT GRANTED OR GUARANTEES
GIVEN BY ANY MEMBER OF THE BANK GROUP NOT FALLING WITHIN PARAGRAPHS (A) TO (R)
ABOVE, IN AN AGGREGATE AMOUNT NOT EXCEEDING £75 MILLION (OR ITS EQUIVALENT IN
OTHER CURRENCIES).


 


25.4                        FINANCIAL INDEBTEDNESS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group incur, create
or permit to subsist or have outstanding any Financial Indebtedness or enter
into any agreement or arrangement whereby it is entitled to incur, create or
permit to subsist any Financial Indebtedness other than in either case:

 


(A)                                  FINANCIAL INDEBTEDNESS ARISING UNDER OR
PURSUANT TO THE FINANCE DOCUMENTS (INCLUDING IN RESPECT OF ANY OUTSTANDING
DOCUMENTARY CREDIT AND ARISING IN RESPECT OF ANY ALTERNATIVE BASEBALL
FINANCING);


 


(B)                                  EXISTING FINANCIAL INDEBTEDNESS PROVIDED
THAT THE EXISTING CREDIT FACILITIES SHALL BE REPAID IN FULL IMMEDIATELY UPON THE
MAKING OF THE FIRST ADVANCE UNDER THIS AGREEMENT;


 


(C)                                  FINANCIAL INDEBTEDNESS ARISING IN RESPECT
OF THE EXISTING HIGH YIELD NOTES, THE NTL HIGH YIELD NOTES OR ANY HIGH YIELD
REFINANCING AND ANY GUARANTEE GIVEN BY ANY MEMBER OF THE BANK GROUP THEREUNDER
PROVIDED THAT SUCH GUARANTEE IS GIVEN ON A SUBORDINATED UNSECURED BASIS AND IS
SUBJECT TO THE TERMS OF THE HYD INTERCREDITOR AGREEMENT OR GIVEN ON
SUBORDINATION TERMS CONSISTENT WITH THOSE CONTAINED IN THE HYD INTERCREDITOR
AGREEMENT;


 


(D)                                  FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE
BANK GROUP FALLING WITHIN, AND PERMITTED BY CLAUSE 25.3 (LOANS AND GUARANTEES);


 


(E)                                  FINANCIAL INDEBTEDNESS ARISING UNDER ANY
HEDGING AGREEMENTS PERMITTED UNDER CLAUSE 25.12 (LIMITATIONS ON HEDGING);


 


(F)                                    FINANCIAL INDEBTEDNESS ARISING IN
RELATION TO EITHER AN ASSET PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(G)                                 FINANCIAL INDEBTEDNESS OF ANY COMPANY WHICH
BECAME OR BECOMES A MEMBER OF THE BANK GROUP AFTER THE DATE OF THIS AGREEMENT,
WHERE SUCH FINANCIAL INDEBTEDNESS AROSE PRIOR TO THE DATE ON WHICH SUCH COMPANY
BECAME OR BECOMES A MEMBER OF THE BANK GROUP; IF:


 

(I)                                    SUCH FINANCIAL INDEBTEDNESS WAS NOT
CREATED IN CONTEMPLATION OF THE ACQUISITION OF SUCH COMPANY;

 

(II)                                THE AGGREGATE PRINCIPAL AMOUNT OF ALL OF THE
FINANCIAL INDEBTEDNESS ASSUMED IN RELIANCE ON THIS PARAGRAPH (G) EITHER (1) DOES
NOT EXCEED £75 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) OUTSTANDING AT
ANY TIME OR (2) TO THE EXTENT SUCH FINANCIAL INDEBTEDNESS DOES EXCEED £75
MILLION, AN AMOUNT EQUAL TO SUCH EXCESS IS REPAID PROMPTLY THEREAFTER;

 


(H)                                 FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF
ANY GUARANTEE GIVEN BY THE COMPANY OR TCN OR ANY OTHER MEMBER OF THE BANK GROUP
IN RESPECT OF THE RELEVANT BORROWER’S OBLIGATIONS UNDER ANY PARENT DEBT
(“GUARANTEED PARENT DEBT”), PROVIDED THAT:


 

(I)                                    THE PROCEEDS OF SUCH GUARANTEED PARENT
DEBT ARE CONTRIBUTED INTO THE BANK GROUP IN ACCORDANCE WITH CLAUSE 24.15
(CONTRIBUTIONS TO THE BANK GROUP) AND APPLIED TOWARDS THE GROUP BUSINESS OR IN A
BUSINESS WHOSE PRIMARY OPERATIONS ARE DIRECTLY RELATED TO

 

134

--------------------------------------------------------------------------------


 

THE GROUP BUSINESS; AND

 

(II)                                ANY SUCH GUARANTEE IS GIVEN ON A
SUBORDINATED UNSECURED BASIS AND IS SUBJECT TO THE TERMS OF THE HYD
INTERCREDITOR AGREEMENT, THE GROUP INTERCREDITOR AGREEMENT OR ANY OTHER
APPLICABLE INTERCREDITOR AGREEMENT IN FORM SATISFACTORY TO AN INSTRUCTING GROUP;

 


(I)                                    FINANCIAL INDEBTEDNESS WHICH IS EXPRESSLY
CONTEMPLATED BY THE STEPS PAPER;


 


(J)                                    FINANCIAL INDEBTEDNESS WHICH CONSTITUTES
SUBORDINATED FUNDING PROVIDED THAT EACH OBLIGOR THAT IS A DEBTOR IN RESPECT OF
SUBORDINATED FUNDING SHALL (AND THE BORROWER SHALL PROCURE THAT EACH MEMBER OF
THE BANK GROUP THAT IS A DEBTOR IN RESPECT OF SUBORDINATED FUNDING SHALL)
PROCURE THAT THE RELEVANT CREDITOR OF SUCH SUBORDINATED FUNDING, TO THE EXTENT
NOT ALREADY A PARTY AT THE RELEVANT TIME, ACCEDES TO THE GROUP INTERCREDITOR
AGREEMENT OR THE HYD INTERCREDITOR AGREEMENT, AS APPROPRIATE, IN SUCH CAPACITY,
UPON THE GRANTING OF SUCH SUBORDINATED FUNDING;


 


(K)                                FINANCIAL INDEBTEDNESS ARISING UNDER
(I) FINANCE LEASES OR (II) VENDOR FINANCING ARRANGEMENTS, TO THE EXTENT THAT
SUCH FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS (X) COMPRISE EXISTING
VENDOR FINANCING ARRANGEMENTS OR ANY REFINANCING OR ROLLOVER THEREOF,  OR (Y)
COMPRISE FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS ENTERED INTO AFTER
THE MERGER CLOSING DATE, PROVIDED THAT IN THE CASE OF CLAUSE (X) AND (Y) THE
AGGREGATE PRINCIPAL AMOUNT THEREOF DOES NOT AT ANY TIME EXCEED £150 MILLION PLUS
THE PRINCIPAL AMOUNT OF SUCH FINANCE LEASES AND VENDOR FINANCING ARRANGEMENTS
OUTSTANDING ON THE MERGER CLOSING DATE; AND PROVIDED FURTHER THAT, IN EACH CASE,
THE RELEVANT LESSOR OR PROVIDER OF VENDOR FINANCING ARRANGEMENTS DOES NOT HAVE
THE BENEFIT OF ANY ENCUMBRANCE OTHER THAN OVER THE ASSETS THE SUBJECT OF SUCH
VENDOR FINANCING ARRANGEMENTS AND/OR FINANCE LEASES;


 


(L)                                    FINANCIAL INDEBTEDNESS RELATING TO
DEFERRAL OF PAYE TAXES WITH THE AGREEMENT OF THE INLAND REVENUE BY ANY MEMBER OF
THE BANK GROUP;


 


(M)                              FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF
EXISTING PERFORMANCE BONDS OR ANY PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF
CREDIT OR SIMILAR FACILITY ENTERED INTO BY ANY MEMBER OF THE BANK GROUP TO THE
EXTENT THAT CASH IS DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF SUCH MEMBER OF
THE BANK GROUP THEREUNDER;


 


(N)                                 FINANCIAL INDEBTEDNESS NOT FALLING WITHIN
PARAGRAPHS (A) TO (M) OF ANY MEMBERS OF THE BANK GROUP PROVIDED THAT THE
AGGREGATE AMOUNT OF SUCH FINANCIAL INDEBTEDNESS OUTSTANDING AT ANY TIME WHEN
TAKEN TOGETHER WITH THE AGGREGATE OUTSTANDING AMOUNT IN RESPECT OF FINANCE
LEASES AND VENDOR FINANCING AGREEMENTS ENTERED INTO AFTER THE MERGER CLOSING
DATE, DOES NOT EXCEED £300 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) (LESS
ANY PORTION OF THE BASKET UTILISED UNDER PARAGRAPH (K) ABOVE) AND FURTHER
PROVIDED THAT IN THE CASE OF ANY FINANCIAL INDEBTEDNESS CONSTITUTED BY AN
OVERDRAFT FACILITY WHICH OPERATES ON A GROSS/NET BASIS, ONLY THE NET AMOUNT OF
SUCH FACILITY SHALL COUNT TOWARDS SUCH AGGREGATE AMOUNT.


 


25.5                        DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall):

 


(A)                                  DECLARE, MAKE OR PAY ANY DIVIDEND (OR
INTEREST ON ANY UNPAID DIVIDEND), CHARGE, FEE OR OTHER DISTRIBUTION (WHETHER IN
CASH OR IN KIND) ON OR IN RESPECT OF ANY OF ITS SHARES;


 


(B)                                  REDEEM, REPURCHASE, DEFEASE, RETIRE OR
REPAY ANY OF ITS SHARE CAPITAL, OR RESOLVE TO DO SO;


 


(C)                                  REPAY OR DISTRIBUTE ANY SHARE PREMIUM
ACCOUNT; OR

 

135

--------------------------------------------------------------------------------


 


(D)                                  REPAY OR OTHERWISE DISCHARGE OR PURCHASE
ANY AMOUNT OF PRINCIPAL OF (OR CAPITALISED INTEREST ON) OR PAY ANY AMOUNT OF
INTEREST IN RESPECT OF SUBORDINATED FUNDING,


 

other than:

 

(I)                                    TO THE EXTENT THE SHARE CAPITAL OF SUCH
OBLIGOR IS HELD BY ONE OR MORE OTHER OBLIGORS OR TO THE EXTENT THE SHARE CAPITAL
OF ANY SUCH MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR IS HELD BY ONE OR
MORE OTHER MEMBERS OF THE BANK GROUP;

 

(II)                                TO THE EXTENT DISCHARGED IN CONSIDERATION OF
A TRANSFER OF ANY NON-CASH ASSET THE DISPOSAL OF WHICH IS NOT OTHERWISE
PROHIBITED BY THIS AGREEMENT, BY THE WAIVER OF ANY PAYMENT WHERE NO CASH
CONSIDERATION IS GIVEN IN RESPECT OF SUCH WAIVER OR BY WAY OF CONVERSION INTO
ANY SECURITIES (INCLUDING CONVERTIBLE UNSECURED LOAN STOCK), (OR VICE VERSA),
WHICH DO NOT INVOLVE ANY CASH PAYMENTS OR BY WAY OF CAPITAL CONTRIBUTION TO THE
DEBTOR IN RESPECT OF SUCH SUBORDINATED FUNDING;

 

(III)                            TO THE EXTENT REQUIRED FOR THE PURPOSE OF
MAKING PAYMENTS TO:

 

(A)                               the indenture trustee for the Existing High
Yield Notes in respect of High Yield Trustee Amounts (as such term is defined in
the HYD Intercreditor Agreement);

 

(B)                               the indenture trustee for the NTL High Yield
Notes in respect of High Yield Trustee Amounts (as such term is defined in the
HYD Intercreditor Agreement); or

 

(C)                               for the purpose of making payments in respect
of any similar amounts to the indenture trustee in respect of any High Yield
Refinancing;

 

(IV)                               PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR IS LIKELY TO OCCUR AS A RESULT THEREOF, TO THE
EXTENT REQUIRED TO FUND PERMITTED PAYMENTS;

 

(V)                                   AT ANY TIME AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT, TO THE EXTENT REQUIRED TO FUND PERMITTED PAYMENTS NOT
OTHERWISE PROHIBITED BY THE HYD INTERCREDITOR AGREEMENT AND THE GROUP
INTERCREDITOR AGREEMENT; OR

 

(VI)                               TO THE EXTENT SUCH REDEMPTION, REPURCHASE,
DEFEASANCE, RETIREMENT OR REPAYMENT IS IN RESPECT OF A NOMINAL AMOUNT.

 

The Lenders hereby consent to any transaction or matter to the extent expressly
permitted under paragraphs (i) to (vi) above.

 


25.6                        DISPOSALS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, either in a
single transaction or in a series of related transactions, sell, transfer, lease
or otherwise dispose of any shares in any of its Subsidiaries or all or any
part of its revenues, assets, other shares, business or undertakings other than
in the ordinary course of business or trading (which, for the avoidance of
doubt, includes mast sharing arrangements) and other than:

 


(A)                                  ANY PAYMENT REQUIRED TO BE MADE UNDER THE
FINANCE DOCUMENTS (INCLUDING ANY PAYMENT REQUIRED TO BE MADE UNDER ANY
ALTERNATIVE BASEBALL FINANCING);

 

136

--------------------------------------------------------------------------------


 


(B)                                  THE DISPOSAL OF OBSOLETE OR SURPLUS ASSETS
NO LONGER REQUIRED FOR THE EFFICIENT OPERATION OF THE GROUP BUSINESS, ON ARMS’
LENGTH COMMERCIAL TERMS;


 


(C)                                  DISPOSALS OF CASH, THE LENDING OR REPAYMENT
OF CASH OR THE DISPOSAL OF CASH EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES,
ON ARMS’ LENGTH COMMERCIAL TERMS WHERE THE SAME IS NOT OTHERWISE RESTRICTED BY
THE TERMS OF THE FINANCE DOCUMENTS;


 


(D)                                  BY AN OBLIGOR TO ANOTHER OBLIGOR, PROVIDED
THAT IF SUCH ASSETS ARE SUBJECT TO EXISTING SECURITY THEY REMAIN SO OR WILL BE
MADE SUBJECT TO SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE
REQUIRED BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF SUCH DISPOSAL;


 


(E)                                  DISPOSALS BY A MEMBER OF THE BANK GROUP
WHICH IS NOT AN OBLIGOR TO ANOTHER MEMBER OF THE GROUP; 


 


(F)                                    DISPOSALS OF ASSETS ON ARMS’ LENGTH
COMMERCIAL TERMS WHERE THE CASH PROCEEDS OF SUCH DISPOSAL ARE REINVESTED WITHIN
12 MONTHS OF THE DATE OF THE RELEVANT DISPOSAL IN THE PURCHASE OF REPLACEMENT
ASSETS BY A MEMBER OF THE BANK GROUP, PROVIDED THAT WHERE THE RELEVANT MEMBER OF
THE BANK GROUP THAT HAS MADE THE DISPOSAL IS AN OBLIGOR, SUCH REPLACEMENT ASSETS
ARE EITHER SUBJECT TO EXISTING SECURITY DOCUMENTS GRANTED BY THE RELEVANT MEMBER
OF THE BANK GROUP THAT HAS ACQUIRED THE REPLACEMENT ASSETS, OR WILL BE MADE
SUBJECT TO SECURITY BY SUCH MEMBER OF THE BANK GROUP (IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND
SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE FACILITY AGENT) WITHIN 10
BUSINESS DAYS OF THE ACQUISITION OF SUCH REPLACEMENT ASSETS;


 


(G)                                 DISPOSALS OF ANY INTEREST IN REAL OR
HERITABLE PROPERTY BY WAY OF A LEASE OR LICENCE GRANTED BY A MEMBER OF THE BANK
GROUP TO ANOTHER MEMBER OF THE BANK GROUP;


 


(H)                                 DISPOSALS OF ANY ASSETS PURSUANT TO THE
IMPLEMENTATION OF AN ASSET PASSTHROUGH OR OF ANY FUNDS RECEIVED PURSUANT TO THE
IMPLEMENTATION OF A FUNDING PASSTHROUGH;


 


(I)                                    DISPOSALS OF ANY ACCOUNTS RECEIVABLE ON
ARMS’ LENGTH COMMERCIAL TERMS PURSUANT TO AN ASSET SECURITISATION PROGRAMME OR
ONE OR MORE RECEIVABLES FACTORING TRANSACTIONS PROVIDED THAT:


 

(I)                                    SUCH DISPOSAL IS CONDUCTED ON A
NON-RECOURSE BASIS;

 

(II)                                THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH
SECURITISATIONS OR FACTORING TRANSACTIONS CONDUCTED IN RELIANCE ON THIS
PARAGRAPH (I) DOES NOT EXCEED £300 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES) AT ANY TIME; AND

 

(III)                            IN THE CASE OF DISPOSALS ARISING PURSUANT TO AN
ASSET SECURITISATION PROGRAMME ONLY, THE PROCEEDS OF ANY SUCH DISPOSAL ARE
APPLIED IN ACCORDANCE WITH CLAUSE 12.7 (REPAYMENT FROM SECURITISATIONS);

 


(J)                                    DISPOSALS OF ANY SHARES OR OTHER
INTERESTS IN ANY PROJECT COMPANY, BANK GROUP EXCLUDED SUBSIDIARY OR JOINT
VENTURE OR THE ASSIGNMENT OF ANY FINANCIAL INDEBTEDNESS OWED TO A MEMBER OF THE
BANK GROUP BY A PROJECT COMPANY, BANK GROUP EXCLUDED SUBSIDIARY OR JOINT
VENTURE;


 


(K)                                DISPOSALS OF ASSETS, REVENUES OR RIGHTS OF
ANY MEMBER OF THE BANK GROUP ARISING FROM AN AMALGAMATION, CONSOLIDATION OR
MERGER OF A MEMBER OF THE BANK GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY
CLAUSE 25.8 (MERGERS);


 


(L)                                    DISPOSALS OF ACCOUNTS RECEIVABLE WHICH
HAVE REMAINED DUE AND OWING FROM A THIRD PARTY FOR A PERIOD OF MORE THAN 90 DAYS
AND IN RESPECT OF WHICH THE RELEVANT MEMBER OF THE BANK GROUP

 

137

--------------------------------------------------------------------------------



 


HAS DILIGENTLY PURSUED PAYMENT IN THE NORMAL COURSE OF ITS BUSINESS AND WHERE
SUCH DISPOSAL IS ON NON-RECOURSE TERMS TO SUCH MEMBER OF THE BANK GROUP;


 


(M)                              DISPOSALS OF ASSETS SUBJECT TO FINANCE OR
CAPITAL LEASES PURSUANT TO THE EXERCISE OF AN OPTION BY THE LESSEE UNDER SUCH
FINANCE OR CAPITAL LEASES;


 


(N)                                 DISPOSALS OF ASSETS IN EXCHANGE FOR THE
RECEIPT OF ASSETS OF A SIMILAR OR COMPARABLE VALUE WHERE THE ASSETS RECEIVED BY
ANY MEMBER OF THE BANK GROUP FOLLOWING SUCH EXCHANGE ARE LOCATED IN THE UNITED
KINGDOM, ISLE OF MAN, THE REPUBLIC OF IRELAND OR THE CHANNEL ISLANDS, PROVIDED
THAT:


 

(I)                                    TO THE EXTENT THAT THE ASSETS BEING
DISPOSED OF ARE SUBJECT TO EXISTING SECURITY, THE ASSETS RECEIVED FOLLOWING SUCH
EXCHANGE WILL BE SUBJECT TO THE EXISTING SECURITY DOCUMENTS, OR WILL BE MADE
SUBJECT TO SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE EXISTING
SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE REQUIRED
BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF SUCH DISPOSAL; AND

 

(II)                                WHERE THE AGGREGATE NET BOOK VALUE OF ALL
ASSETS BEING EXCHANGED IN RELIANCE ON THIS PARAGRAPH (N) EXCEEDS £10 MILLION (OR
ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL QUARTER, THERE IS DELIVERED
TO THE FACILITY AGENT, WITHIN 30 DAYS FROM THE END OF SUCH FINANCIAL QUARTER OF
THE BANK GROUP, A CERTIFICATE SIGNED BY TWO AUTHORISED OFFICERS OF THE COMPANY
(GIVEN WITHOUT PERSONAL LIABILITY) CERTIFYING THAT THE ASSETS RECEIVED BY SUCH
MEMBER OF THE BANK GROUP IN RELIANCE ON THIS PARAGRAPH (N) DURING SUCH FINANCIAL
QUARTER (I) ARE OF A SIMILAR OR COMPARABLE VALUE TO THE ASSETS DISPOSED OF BY
SUCH MEMBER OF THE BANK GROUP, AND (II) THAT SUCH ASSETS ARE LOCATED IN UNITED
KINGDOM, ISLE OF MAN, THE REPUBLIC OF IRELAND OR THE CHANNEL ISLANDS;

 


(O)                                  DISPOSALS CONSTITUTING THE SURRENDER OF TAX
LOSSES BY ANY MEMBER OF THE BANK GROUP:


 

(I)                                    TO ANY NON-BANK GROUP UK TAXPAYER TO THE
EXTENT THAT THE TOTAL AMOUNT OF SUCH TAX LOSSES AGGREGATED WITH ALL OTHER TAX
LOSSES SURRENDERED IN THE SAME FINANCIAL YEAR IN RELIANCE ON THIS PARAGRAPH (O)
DOES NOT EXCEED THE DEDUCTIONS LIMIT; AND

 

(II)                                TO ANY OTHER MEMBER OF THE GROUP OTHER THAN
A MEMBER OF THE BANK GROUP, WHERE THE SURRENDERING COMPANY RECEIVES FAIR MARKET
VALUE FOR SUCH TAX LOSSES FROM THE RELEVANT RECIPIENT,

 

provided that no Tax Losses may be surrendered under sub-paragraph (ii) above
unless no later than 30 days after the proposed surrender, there is delivered to
the Facility Agent, a certificate signed by two authorised signatories of the
Company (given without personal liability), giving brief details of the relevant
transaction and certifying:

 

(A)                               where the fair market value to the recipient
of any surrender of Tax Losses exceeds £15 million (or its equivalent in other
currencies), the fair market value received by the surrendering company in
respect of such Tax Losses, as determined by the Company in its reasonable
opinion, after taking account of advice from its external tax advisers; and

 

(B)                               that, taking into account the aggregate amount
of Tax Losses surrendered by members of the Bank Group (whether in reliance on
this paragraph (o) or otherwise) and assuming that the financial performance of
the Bank Group is in accordance with the projections set out in the Agreed
Business Plan), there is no reasonable expectation that any member of the Bank
Group will become a tax payer prior to the Final Maturity Date in respect of the
B1 Facility as a

 

138

--------------------------------------------------------------------------------


 

result of such surrender of Tax Losses;

 


(P)                                  DISPOSALS OF ASSETS TO AND SHARING ASSETS
WITH ANY PERSON WHO IS PROVIDING SERVICES THE PROVISION OF WHICH HAVE BEEN OR
ARE TO BE OUTSOURCED TO THAT PERSON BY ANY MEMBER OF THE BANK GROUP PROVIDED
THAT:


 

(I)                                    THE ASSETS BEING DISPOSED OF IN RELIANCE
ON THIS PARAGRAPH (P) SHALL BE ASSETS WHICH RELATE TO THE SERVICES WHICH ARE THE
SUBJECT OF SUCH OUTSOURCING;

 

(II)                                THE PROJECTED CASH COST TO THE BANK GROUP OF
SUCH OUTSOURCING SHALL BE LESS THAN THE PROJECTED CASH COST TO THE BANK GROUP OF
CARRYING OUT SUCH OUTSOURCED ACTIVITIES AT THE LEVELS OF SERVICE TO BE PROVIDED
BY THE SERVICE PROVIDER WITHIN THE BANK GROUP;

 

(III)                            THE ECONOMIC BENEFITS DERIVED FROM ANY SUCH
OUTSOURCING CONTRACT SHALL BE RECEIVED BY THE BANK GROUP DURING THE TERM OF SUCH
CONTRACT;

 

(IV)                               THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
DISPOSED OF SHALL NOT EXCEED 3.75% OF BANK GROUP CONSOLIDATED REVENUES IN ANY
FINANCIAL YEAR; AND

 

(V)                                   NO LATER THAN 30 DAYS AFTER THE DATE OF
SUCH OUTSOURCING WHERE THE CONSIDERATION PAYABLE IN RESPECT OF THE ASSETS
SUBJECT TO SUCH DISPOSAL EXCEEDS £10 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES), A DULY AUTHORISED OFFICER OF THE COMPANY SHALL HAVE PROVIDED TO THE
FACILITY AGENT, A CERTIFICATE (WITHOUT PERSONAL LIABILITY) VERIFYING EACH OF THE
MATTERS SET OUT IN SUB-PARAGRAPHS (I) TO (III) ABOVE AND CERTIFYING THAT AS AT
THE DATE OF SUCH CERTIFICATE, THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS
DISPOSED IN RELIANCE ON THIS PARAGRAPH (P) DURING SUCH FINANCIAL YEAR, DOES NOT
EXCEED THE THRESHOLD SPECIFIED IN SUB-PARAGRAPH (IV) ABOVE;

 


(Q)                                  DISPOSALS OF ASSETS PURSUANT TO SALE AND
LEASEBACK TRANSACTIONS NOT CONSTITUTING FINANCIAL INDEBTEDNESS WHERE THE
AGGREGATE FAIR MARKET VALUE OF ANY ASSETS DISPOSED OF IN RELIANCE ON THIS
PARAGRAPH (Q) DOES NOT, TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL
OUTSTANDING FINANCIAL INDEBTEDNESS INCURRED UNDER PARAGRAPH (K) OF CLAUSE 25.4
(FINANCIAL INDEBTEDNESS) EXCEED £150 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES) IN ANY FINANCIAL YEAR OF THE COMPANY AND ANY DISPOSALS OF ASSETS
PURSUANT TO SALE AND LEASEBACK TRANSACTIONS CONSTITUTING FINANCIAL INDEBTEDNESS
TO THE EXTENT SUCH FINANCIAL INDEBTEDNESS IS PERMITTED UNDER THIS AGREEMENT;


 


(R)                                  DISPOSALS OF ANY HEDGING AGREEMENTS NO
LONGER REQUIRED FOR THE PURPOSE FOR WHICH IT WAS ORIGINALLY ENTERED INTO;


 


(S)                                  DISPOSALS OF NON-CORE ASSETS ACQUIRED IN
CONNECTION WITH A TRANSACTION PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(T)                                    ANY DISPOSAL OF ALL OR PART OF “NTL –
BUSINESS SEGMENT” PURSUANT TO A BUSINESS DIVISION TRANSACTION;


 


(U)                                 ANY DISPOSALS CONSTITUTED BY LICENCES OF
INTELLECTUAL PROPERTY RIGHTS PERMITTED BY CLAUSE 24.6 (INTELLECTUAL PROPERTY);


 


(V)                                   ANY DISPOSAL OF ASSETS MADE PURSUANT TO
THE ESTABLISHMENT OF A PERMITTED JOINT VENTURE OR ANY DISPOSAL OF ASSETS TO A
PERMITTED JOINT VENTURE WHICH IS PERMITTED WITHIN THE SCOPE OF THE PROVISIONS
CONTAINED IN CLAUSE 25.9 (JOINT VENTURES); AND


 


(W)                                DISPOSALS OF ASSETS NOT OTHERWISE PERMITTED
UNDER THIS CLAUSE 25.6 PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF THE
ASSETS DISPOSED OF DURING ANY GIVEN FINANCIAL YEAR IN RELIANCE ON

 

139

--------------------------------------------------------------------------------



 


PARAGRAPHS (P) AND (Q) ABOVE AND ON THIS PARAGRAPH (W) DOES NOT EXCEED IN
RESPECT OF ANY FINANCIAL YEAR OF THE BANK GROUP, 12.5% OF BANK GROUP
CONSOLIDATED REVENUES FOR THE PRECEDING FINANCIAL YEAR OF THE BANK GROUP,
CALCULATED BY REFERENCE TO THE ANNUAL FINANCIAL INFORMATION FOR THE BANK GROUP
DELIVERED IN RESPECT OF THE PRECEDING FINANCIAL YEAR OF THE BANK GROUP PURSUANT
TO PARAGRAPH (B)(II) OF CLAUSE 22.1 (FINANCIAL STATEMENTS);


 

provided that in respect of any Disposal permitted under paragraphs (i), (m),
(o)(ii), (q) and (w) above:

 

(A)                               such disposal shall be on arm’s length
commercial terms (or in the case of paragraph (o)(ii) such disposals are for
fair market value from the perspective of the surrendering company);

 

(B)                               at least 75% of the consideration for such
disposal shall be comprised of cash, Cash Equivalent Investments, Marketable
Securities or Additional Assets, provided that the aggregate amount of
consideration received by way of Marketable Securities shall not (valued as at
the relevant time of receipt of any Marketable Securities) at any time exceed
£50 million (or its equivalent in other currencies) and provided further that
any Cash Equivalent Investments, Marketable Securities and/or Additional Assets
acquired pursuant to any such disposal are monetized within 3 months of the
expiry of any lock-up arrangement entered into by the relevant member of the
Bank Group making such disposal with any third party (where such lock-up
arrangement has a term not exceeding 12 months); and

 

(C)                               in respect of any disposal the fair market
value of which exceeds £35 million (or its equivalent in other currencies) no
later than 30 days after the date of such disposal, there shall have been
delivered to the Facility Agent, a certificate signed by two authorised officers
of the Borrower providing brief details of the transaction and certifying (in
each case, to the extent applicable) (1) (other than in respect of disposals
under paragraph (o)(ii) above) such disposal shall be on arm’s length commercial
terms or (in the case of paragraph (o)(ii) such disposals are for fair market
value from the perspective of the surrendering company), (2) that not less than
75% of the consideration for such disposal shall be in cash, Cash Equivalent
Investments, Marketable Securities or Additional Assets, and (3) to the extent
any of the consideration will include Marketable Securities, the name, amount
and other brief details of such Marketable Securities.

 


25.7                        CHANGE OF BUSINESS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group or save as
otherwise permitted by the terms of this Agreement make any change in the nature
of its business as carried on immediately prior to the date of this Agreement,
which would give rise to a substantial change in the business of the Bank Group
taken as a whole, provided that this Clause 25.7 shall not be breached by an
Obligor or any member of the Bank Group making a disposal permitted by Clause
25.6 (Disposals), an acquisition or investment permitted by Clause 25.13
(Acquisitions and Investments) or entering into any joint venture permitted by
Clause 25.9 (Joint Ventures).

 


25.8                        MERGERS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, amalgamate,
consolidate or merge with any other person unless:

 


(A)                                  SUCH AMALGAMATION, CONSOLIDATION OR MERGER
IS BETWEEN TWO OBLIGORS OR AN OBLIGOR AND ANOTHER MEMBER OF THE GROUP WHERE THE
OBLIGOR WILL BE THE SURVIVING ENTITY;

 

140

--------------------------------------------------------------------------------


 


(B)                                  SUCH AMALGAMATION, CONSOLIDATION OR MERGER
IS BETWEEN TWO MEMBERS OF THE BANK GROUP WHICH ARE NOT OBLIGORS;


 


(C)                                  SUCH AMALGAMATION, CONSOLIDATION, OR MERGER
CONSTITUTES AN ACQUISITION PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(D)                                  ANY MEMBER OF THE BANK GROUP LIQUIDATES OR
DISSOLVES IN EITHER CASE ON A SOLVENT BASIS AND, WITH RESPECT TO THE OBLIGORS ON
A BASIS THAT IS IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 25.20 (SOLVENT
LIQUIDATION),


 


(E)                                  SUCH AMALGAMATION, CONSOLIDATION OR MERGER
IS BY AN OBLIGOR (THE “ORIGINAL ENTITY”) INTO ONE OR MORE ENTITIES (EACH A
“MERGED ENTITY”), PROVIDED THAT:


 

(I)                                    SUCH MERGED ENTITY IS A OBLIGOR AND IS
LIABLE FOR THE OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER THIS AGREEMENT
AND THE SECURITY WHICH REMAIN UNAFFECTED THEREBY AND ENTITLED TO THE BENEFIT OF
ALL THE RIGHTS OF SUCH ORIGINAL ENTITY;

 

(II)                                IF REQUIRED BY THE FACILITY AGENT, SUCH
MERGED ENTITY HAS ENTERED INTO ONE OR MORE SECURITY DOCUMENTS WHICH PROVIDE
SECURITY OVER THE SAME ASSETS OF AT LEAST AN EQUIVALENT NATURE AND RANKING TO
THE SECURITY PROVIDED BY THE RELEVANT ORIGINAL ENTITY PURSUANT TO ANY SECURITY
ENTERED INTO BY THEM AND ANY POSSIBILITY OF THE SECURITY REFERRED TO IN THIS
PARAGRAPH OR PARAGRAPH (III) BELOW BEING CHALLENGED OR SET ASIDE IS NOT GREATER
THAN ANY SUCH POSSIBILITY IN RELATION TO THE SECURITY ENTERED INTO BY OR IN
RESPECT OF THE SHARE CAPITAL OF ANY RELEVANT ORIGINAL ENTITY;

 

(III)                            (IF ALL OR ANY PART OF THE SHARE CAPITAL OF THE
RELEVANT ORIGINAL ENTITY WAS CHARGED PURSUANT TO ONE OR MORE SECURITY DOCUMENTS)
THE EQUIVALENT PART OF THE ISSUED SHARE CAPITAL OF SUCH MERGED ENTITY IS CHARGED
PURSUANT TO SECURITY ON TERMS OF AT LEAST AN EQUIVALENT NATURE AND RANKING AS
THE SECURITY RELATING TO THE SHARES IN THE RELEVANT ORIGINAL ENTITY; AND

 

(IV)                               THE FACILITY AGENT IS SATISFIED (ACTING
REASONABLY) THAT ALL THE PROPERTY AND OTHER ASSETS OF THE RELEVANT ORIGINAL
ENTITY ARE VESTED IN THE MERGED ENTITY AND THAT THE MERGED ENTITY HAS ASSUMED
ALL THE RIGHTS AND OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER ALL
MATERIAL NECESSARY AUTHORISATIONS; AND

 


(F)                                    TRANSACTIONS THAT ARE EXPRESSLY
CONTEMPLATED BY THE STEPS PAPER,


 

provided that in the case of paragraphs (a), (b), (c) and (e) only, no later
than 10 Business Days prior to the proposed amalgamation, consolidation or
merger a duly authorised officer of the Company shall have delivered to the
Facility Agent (in form and substance satisfactory to the Facility Agent, acting
reasonably) a certificate verifying compliance with the relevant matters set out
in such paragraph and to the extent deemed necessary, the Facility Agent shall
have received appropriate advice from counsel in any relevant jurisdiction that
such amalgamation, consolidation or merger (1) will not result in the breach of
any applicable law or regulation in any material respect and (2) in the case of
an amalgamation, consolidation or merger involving an Obligor, will not have a
materially adverse impact upon any of the obligations owed by such Obligor to
the Finance Parties or upon the Security granted by such Obligor under any
Security Document.

 


25.9                        JOINT VENTURES


 

No Obligor shall, (and the Company shall procure that no member of the Bank
Group shall) enter into, make any loans, distributions or other payments to,
give any guarantees for the Financial Indebtedness of, or acquire any interest
or otherwise invest in, any Joint Venture, other than:

 

141

--------------------------------------------------------------------------------


 


(A)                                  AN ACQUISITION OF ANY INTEREST IN OR ANY
INVESTMENT IN ANY MEMBER OF THE UKTV GROUP;


 


(B)                                  PURSUANT TO ANY LOAN OR OTHER FUNDING
ARRANGEMENT IN ACCORDANCE WITH ANY EXISTING UKTV GROUP LOAN STOCK (INCLUDING THE
FUNDING OF ANY UNDRAWN AMOUNT THEREUNDER AS AT THE DATE HEREOF); OR


 


(C)                                  THE ACQUISITION OF ANY INTEREST IN OR ANY
INVESTMENT IN, ANY JOINT VENTURE CONSTITUTING A BUSINESS DIVISION TRANSACTION,
PROVIDED THAT:


 

(I)                                    THE NET PROCEEDS OF ANY SUCH TRANSACTION
SHALL BE DISTRIBUTED IN ACCORDANCE WITH THE PROVISIONS OF SUB-PARAGRAPH (IV) OF
CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL); AND

 

(II)                                ANY NET PROCEEDS WHICH ARE NOT DISTRIBUTED
IN ACCORDANCE WITH (I) ABOVE SHALL BE RETAINED WITHIN THE BANK GROUP; OR

 


(D)                                  ANY OTHER JOINT VENTURE NOT CONTEMPLATED BY
PARAGRAPHS (A) TO (C) ABOVE, WHICH IS ENGAGED IN A BUSINESS SUBSTANTIALLY THE
SAME AS OR REASONABLY RELATED OR COMPLIMENTARY TO, THAT CARRIED ON BY THE BANK
GROUP AND IN ANY FINANCIAL YEAR, THE AGGREGATE OF:


 

(I)                                    ALL AMOUNTS INVESTED OR ANY INTERESTS
ACQUIRED IN ANY JOINT VENTURE BY MEMBERS OF THE GROUP; AND

 

(II)                                ANY LOANS MADE OR ANY GUARANTEES GIVEN FOR
FINANCIAL INDEBTEDNESS OF ANY JOINT VENTURE,

 

does not exceed 3.25% of Bank Group Consolidated Revenues for the preceding
financial year, calculated by reference to the annual financial information for
the Bank Group delivered in respect of that preceding financial year of the Bank
Group pursuant to Clause 22.1 (Financial Statements), provided that any loans or
investments made by way of Asset Passthrough and any payments made in respect of
transactions conducted on an arm’s length basis or in the ordinary course of
trading with any Joint Venture, shall not be included in the calculation of such
amount.

 


25.10                 TRANSACTIONS WITH AFFILIATES


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) without the prior written consent of an Instructing Group, enter into any
arrangement, contract or transaction with any other member of the Group which is
not an Obligor, other than:

 


(A)                                  TRANSACTIONS EXPRESSLY PERMITTED BY THE
FINANCE DOCUMENTS;


 


(B)                                  TRANSACTIONS BETWEEN A MEMBER OF THE BANK
GROUP THAT IS NOT AN OBLIGOR WITH ANY OTHER MEMBER OF THE BANK GROUP WHICH IS
NOT AN OBLIGOR;


 


(C)                                  TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS AND EITHER ON NO WORSE THAN ARM’S LENGTH TERMS OR, WHERE THERE IS NO
AVAILABLE MARKET BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON NO WORSE
THAN ARM’S LENGTH TERMS, ON TERMS SUCH THAT THE TRANSACTION IS FINANCIALLY FAIR
TO THE RELEVANT OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP;


 


(D)                                  TRANSACTIONS WITH ANY MEMBER OF THE GROUP
IN RELATION TO MANAGEMENT SERVICES CONDUCTED AT NOT LESS THAN COST ON BEHALF OF
SUCH MEMBER OF THE GROUP;


 


(E)                                  TAX SHARING AGREEMENTS OR ARRANGEMENTS TO
SURRENDER TAX LOSSES AND PAYMENTS MADE PURSUANT THERETO, TO THE EXTENT SUCH
TRANSACTIONS ARE NOT PROHIBITED BY THIS AGREEMENT;

 

142

--------------------------------------------------------------------------------


 


(F)                                    TRANSACTIONS RELATING TO THE PROVISION OF
INTRA-GROUP SERVICES;


 


(G)                                 TRANSACTIONS TO EFFECT EITHER AN ASSET
PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(H)                                 TRANSACTIONS EITHER ON TERMS AND CONDITIONS
(INCLUDING, WITHOUT LIMITATION, AS TO ANY REASONABLE FEES PAYABLE IN CONNECTION
WITH SUCH TRANSACTIONS) NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT
OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP THAN WOULD BE
OBTAINABLE AT SUCH TIME IN COMPARABLE ARM’S LENGTH TRANSACTIONS WITH AN ENTITY
WHICH IS NOT AN AFFILIATE OR, WHERE THERE IS NO COMPARABLE ARM’S LENGTH
TRANSACTION BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON TERMS AND
CONDITIONS NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT OBLIGOR OR, AS THE
CASE MAY BE, OTHER MEMBER OF THE BANK GROUP, ON SUCH TERMS AND CONDITIONS
(INCLUDING, WITHOUT LIMITATION, AS TO ANY FEES PAYABLE IN CONNECTION WITH SUCH
TRANSACTION) THAT THE TRANSACTION IS FINANCIALLY FAIR TO THE RELEVANT OBLIGOR
OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP;


 


(I)                                    ANY TRANSACTION TO WHICH ONE OR MORE
OBLIGORS AND ONE OR MORE MEMBERS OF THE GROUP WHO ARE NOT OBLIGORS ARE PARTY
WHERE THE SOLE PURPOSE OF SUCH TRANSACTION IS FOR SUCH OBLIGORS AND MEMBERS OF
THE GROUP TO EFFECT A TRANSACTION WITH A PERSON WHO IS NOT A MEMBER OF THE
GROUP;


 


(J)                                    INSURANCE ARRANGEMENTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS WITH A CAPTIVE INSURANCE COMPANY;


 


(K)                                TRANSACTIONS RELATING TO CAPITAL
CONTRIBUTIONS BETWEEN MEMBERS OF THE GROUP OR THE AMENDMENT OF THE TERMS OF ANY
LOANS MADE BY OR ANY CONVERTIBLE UNSECURED LOAN STOCK OR OTHER SECURITIES ISSUED
BY ANY MEMBER OF THE GROUP TO ANY OTHER MEMBER OF THE GROUP (WHETHER BY WAY OF
CONVERSION OF LOANS TO CONVERTIBLE UNSECURED LOAN STOCK OR VICE VERSA OR
OTHERWISE) OR THE CAPITALISATION OF, OR THE WAIVER OF OR THE REPAYMENT OF, LOANS
MADE BY OR ANY CONVERTIBLE UNSECURED LOAN STOCK ISSUED BY ANY MEMBER OF THE
GROUP TO ANY OTHER MEMBER OF THE GROUP;


 


(L)                                    TRANSACTIONS RELATING TO EXCESS CAPACITY
NETWORK SERVICES PROVIDED THAT THE PRICE PAYABLE BY ANY MEMBER OF THE GROUP IN
RELATION TO SUCH EXCESS CAPACITY NETWORK SERVICES IS NO LESS THAN THE COST
INCURRED BY THE RELEVANT MEMBER OF THE BANK GROUP IN PROVIDING SUCH EXCESS
CAPACITY NETWORK SERVICES;


 


(M)                              TRANSACTIONS CONSTITUTING SUBORDINATED FUNDING;


 


(N)                                 TRANSACTIONS CONSTITUTING PERMITTED
PAYMENTS;


 


(O)                                  ANY OTHER TRANSACTION OR ARRANGEMENT
PERMITTED UNDER CLAUSE 25.3 (LOANS AND GUARANTEES), CLAUSE 25.4 (FINANCIAL
INDEBTEDNESS), CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), CLAUSE
25.6 (DISPOSALS), CLAUSE 25.8 (MERGERS), CLAUSE 25.9 (JOINT VENTURES), OR CLAUSE
25.13 (ACQUISITIONS AND INVESTMENTS).


 


25.11                 CHANGE IN FINANCIAL YEAR


 

Neither the Parent nor any Obligor shall, without the prior consent of the
Facility Agent, change the end of its financial year from 31 December.

 

143

--------------------------------------------------------------------------------


 


25.12                 LIMITATIONS ON HEDGING


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) enter into any Hedging Agreement other than:

 


(A)                                  THE HEDGING AGREEMENTS LISTED IN PART 6 OF
SCHEDULE 10 (EXISTING HEDGING AGREEMENTS);


 


(B)                                  HEDGING AGREEMENTS SPECIFICALLY REQUIRED
UNDER CLAUSE 24.9 (HEDGING); OR


 


(C)                                  ANY HEDGING AGREEMENT IN RESPECT OF SPOT OR
FORWARD FOREIGN EXCHANGE TRANSACTIONS OR CURRENCY SWAPS ENTERED INTO IN
CONNECTION WITH SUCH MEMBER OF THE BANK GROUP’S BUSINESS, WHICH IS NOT ENTERED
INTO FOR INVESTMENT OR SPECULATIVE PURPOSES AND, FOR THE AVOIDANCE OF DOUBT
(SUBJECT TO THE PROVISIONS OF CLAUSE 25.10 (TRANSACTIONS WITH AFFILIATES), ANY
SUCH HEDGING AGREEMENT MAY BE ENTERED INTO WITH ANOTHER MEMBER OF THE GROUP.


 


25.13                 ACQUISITIONS AND INVESTMENTS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) purchase, subscribe for or otherwise acquire or invest in any shares (or
other securities or any interest in it) in, or incorporate, any company or
acquire (by subscription or otherwise) or invest in any business or (save in the
ordinary course of business) purchase or otherwise acquire any other assets
other than:

 


(A)                                  THE PURCHASE OF OR INVESTMENT IN CASH
EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES (INCLUDING WITHOUT LIMITATION BY
WAY OF CONSIDERATION IN RESPECT OF ANY DISPOSAL AS CONTEMPLATED IN THE PROVISO
TO CLAUSE 25.6 (DISPOSALS) AND SUBJECT TO THE CONDITIONS SET OUT THEREIN);


 


(B)                                  THE INCORPORATION OF A COMPANY OR THE
ACQUISITION OF AN “OFF-THE-SHELF” COMPANY WHICH IS OR BECOMES A MEMBER OF THE
BANK GROUP;


 


(C)                                  ANY ACQUISITION BY ANY MEMBER OF THE BANK
GROUP IN CONNECTION WITH A DISPOSAL PERMITTED BY THE PROVISIONS OF CLAUSE 25.6
(DISPOSALS) AND ANY ACQUISITION OR SUBSCRIPTION BY A MEMBER OF THE BANK GROUP OF
SHARES ISSUED BY A SUBSIDIARY OF THE BORROWER OR A SUBSIDIARY OF NTL
COMMUNICATIONS LIMITED WHICH IN ANY SUCH CASE, IS A MEMBER OF THE BANK GROUP
WHICH WILL, AFTER THE ACQUISITION OF SUCH SHARES BECOME A WHOLLY OWNED DIRECT OR
INDIRECT SUBSIDIARY OF THE COMPANY OR NTL COMMUNICATIONS LIMITED AS THE CASE
MAY BE, PROVIDED THAT IF THE OTHER SHARES OF SUCH SUBSIDIARY ARE SUBJECT TO
EXISTING SECURITY, EITHER (I) SUCH NEWLY ISSUED SHARES SHALL ALSO BE SUBJECT TO
SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO ANY EXISTING SECURITY
OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY BE REASONABLY REQUIRED BY THE
FACILITY AGENT) UPON THEIR ISSUE OR (II) SUCH SHARES SHALL BE MADE SUBJECT TO
SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO ANY EXISTING SECURITY
OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY BE REASONABLY REQUIRED BY THE
FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF THEIR ISSUE;


 


(D)                                  THE ACQUISITION OF ANY SHARES IN NTL SOUTH
HERTS OR THE ACQUISITION OF ANY INTERESTS IN THE LIMITED PARTNERS OF SOUTH
HERTFORDSHIRE UNITED KINGDOM FUND, LTD.;


 


(E)                                  ANY ACQUISITION MADE BY A MEMBER OF THE
BANK GROUP PURSUANT TO THE IMPLEMENTATION OF AN ASSET PASSTHROUGH OR A FUNDING
PASSTHROUGH;


 


(F)                                    ANY ACQUISITION EXPRESSLY CONTEMPLATED BY
THE STEPS PAPER;


 


(G)                                 ANY ACQUISITION BY ANY MEMBER OF THE BANK
GROUP OF ANY LOAN RECEIVABLE, SECURITY OR OTHER ASSET BY WAY OF CAPITAL
CONTRIBUTION OR IN CONSIDERATION OF THE ISSUE OF ANY SECURITIES OR OF
SUBORDINATED FUNDING;

 

144

--------------------------------------------------------------------------------


 


(H)                                 ANY ACQUISITION OF SHARES, ASSETS, REVENUES
OR RIGHTS ARISING FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF A MEMBER OF
THE BANK GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 25.8
(MERGERS);


 


(I)                                    THE ACQUISITION OF ANY LEASEHOLD INTEREST
IN ANY ASSETS WHICH ARE THE SUBJECT OF A SALE AND LEASEBACK PERMITTED BY THE
PROVISIONS OF PARAGRAPH (Q) OF CLAUSE 25.6 (DISPOSALS);


 


(J)                                    ANY ACQUISITION OF OR INVESTMENT IN ANY
JOINT VENTURE PERMITTED BY CLAUSE 25.9 (JOINT VENTURES);


 


(K)                                ANY PURCHASE OR ACQUISITION OF ASSETS OR
REVENUES BY A MEMBER OF THE BANK GROUP FROM A MEMBER OF THE BANK GROUP, PROVIDED
THAT THE DISPOSAL OF SUCH ASSETS OR REVENUES BY THE RELEVANT MEMBER OF THE BANK
GROUP IS PERMITTED UNDER CLAUSE 25.6 (DISPOSALS);


 


(L)                                    ARISING FROM THE CONVERSION OF ANY
COMPANY (THE “ORIGINAL COMPANY”) FROM ONE FORM OF ORGANISATION INTO ANOTHER
FORM OF ORGANISATION PROVIDED THAT (I) IF, PRIOR TO THE TIME OF SUCH CONVERSION,
THE SECURITY TRUSTEE HAS THE BENEFIT OF SECURITY OVER THE SHARES OF SUCH
ORIGINAL COMPANY OR SUCH ORIGINAL COMPANY IS AN OBLIGOR, THEN THE COMPANY SHALL
ENSURE THAT THE SECURITY TRUSTEE IS PROVIDED WITH SECURITY OVER THE EQUIVALENT
OWNERSHIP INTERESTS IN, AND SUBSTANTIALLY ALL OF THE ASSETS OF, THE CONVERTED
ORGANISATION, OF AT LEAST AN EQUIVALENT NATURE AND RANKING TO THE SECURITY
PREVIOUSLY PROVIDED BY THE ORIGINAL COMPANY AND (II) THE SECURITY TRUSTEE IS
SATISFIED THAT ANY POSSIBILITY OF THE ADDITIONAL SECURITY REFERRED TO IN THIS
PARAGRAPH BEING CHALLENGED OR SET ASIDE IS NOT GREATER THAN ANY SUCH POSSIBILITY
IN RELATION TO THE SECURITY ENTERED INTO BY OR IN RESPECT OF THE SHARE CAPITAL
OF THE ORIGINAL COMPANY;


 


(M)                              THE BASEBALL ACQUISITION;


 


(N)                                 THE ALTERNATIVE BASEBALL ACQUISITION,
PROVIDED THAT:


 

(I)                                    THE TOTAL CASH PAYMENT FOR SUCH
ACQUISITION (INCLUDING THE ASSUMPTION OF DEBT) DOES NOT EXCEED £500 MILLION;

 

(II)                                AT THE TIME OF COMPLETION OF SUCH
ALTERNATIVE BASEBALL ACQUISITION, NO EVENT OF DEFAULT HAS OCCURRED OR IN
CONTINUING OR WOULD OCCUR AS A RESULT OF SUCH ACQUISITION; AND

 

(III)                            AFTER GIVING PRO FORMA EFFECT FOR SUCH
ALTERNATIVE BASEBALL TRANSACTION, THE BANK GROUP CONTINUE TO BE IN COMPLIANCE
WITH CLAUSE 23.2 (RATIOS);

 


(O)                                  ANY ACQUISITION (A “PERMITTED ACQUISITION”)
OF A PERSON CARRYING ON ANY BUSINESS SIMILAR AND/OR COMPLEMENTARY TO THE GROUP
(THE “ACQUIREE”) IN EACH CASE:


 

(I)                                    NO DEFAULT IS CONTINUING ON THE CLOSING
DATE FOR THE PERMITTED ACQUISITION OR WOULD OCCUR AS A RESULT OF THE PERMITTED
ACQUISITION;

 

(II)                                THE AGGREGATE CONSIDERATION FOR THE
PERMITTED ACQUISITION (INCLUDING ANY ASSUMED INDEBTEDNESS, OR OTHER ASSUMED
ACTUAL OR CONTINGENT LIABILITY AND ANY ASSOCIATED FEES AND EXPENSES) (THE “TOTAL
PURCHASE PRICE”) IS FUNDED ENTIRELY FROM (A) THE PROCEEDS OF NEW EQUITY AND
(B) UP TO £200 MILLION IN AGGREGATE OF AVAILABLE CASH WITHIN THE GROUP OR
FINANCIAL INDEBTEDNESS PERMITTED BY THIS AGREEMENT;

 

(III)                            THE ACQUIREE HAS POSITIVE EARNINGS BEFORE TAX,
DEPRECIATION AND AMORTISATION CALCULATED ON THE SAME BASIS AS CONSOLIDATED
OPERATING CASHFLOW FOR THE PREVIOUS ONE FINANCIAL YEAR ENDING ON THE LAST DAY OF
THE LAST FINANCIAL QUARTER OF THE THEN CURRENT FINANCIAL YEAR OF SUCH COMPANY OR
BUSINESS FOR WHICH FINANCIAL STATEMENTS ARE

 

145

--------------------------------------------------------------------------------


 

AVAILABLE;

 

(IV)                               IN THE CASE OF THE ACQUISITION OF ALL OF THE
ISSUED SHARE CAPITAL OF THE ACQUIREE, AS SOON AS REASONABLY PRACTICABLE, BUT IN
ANY CASE WITHIN 90 DAYS FROM THE COMPLETION OF THE PERMITTED ACQUISITION, THE
ACQUIREE (AND THE ACQUIRER, AS APPLICABLE) MUST TO THE EXTENT REQUIRED BY CLAUSE
24.12 (FURTHER ASSURANCE) ACCEDE AS A GUARANTOR IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE 26.2 (ACCEDING GUARANTORS);

 

(V)                                   IN THE CASE OF THE ACQUISITION OF A
BUSINESS OR UNDERTAKING CARRIED ON AS A GOING CONCERN OF THE ACQUIREE, AS SOON
AS REASONABLY PRACTICABLE, BUT IN ANY CASE WITHIN 90 DAYS FROM THE COMPLETION OF
THE PERMITTED ACQUISITION, THE ACQUIRER, TO THE EXTENT THAT IT IS AN OBLIGOR,
MUST GIVE SECURITY OVER THE ASSETS ACQUIRED BY EXECUTING SECURITY DOCUMENTS, IN
FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT AND TO THE EXTENT IT
BECOMES A MATERIAL SUBSIDIARY, IT SHALL ACCEDE AS A GUARANTOR IN ACCORDANCE WITH
THE PROVISION OF CLAUSE 26.2 (ACCEDING GUARANTORS);

 

(VI)                               FOR ANY PERMITTED ACQUISITION THE TOTAL
PURCHASE PRICE OF WHICH IS IN EXCESS OF £100 MILLION, THE COMPANY MUST PROVIDE
TO THE FACILITY AGENT (TO THE EXTENT PRACTICABLE NOT LATER THAN 5 BUSINESS DAYS
PRIOR TO THE PROPOSED ACQUISITION):

 

(A)                               copies of all due diligence reports (if any)
commissioned by the Company or any relevant member of the Bank Group in respect
of the proposed Permitted Acquisition;

 

(B)                               copies of all sale and purchase documents
relating to the proposed Permitted Acquisition, in each case duly executed and
delivered by all parties thereto, together with confirmation that all material
Authorisations for such acquisition have been made, obtained and are in full
force and effect;

 

(C)                               an updated Budget amended to reflect the
proposed Permitted Acquisition; and

 

(VII)                           THE COMPANY WILL PROVIDE TO THE FACILITY AGENT,
A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY SHOWING IN
REASONABLE DETAIL THAT:

 

(A)                               it would have remained in compliance with its
obligations under Clause 23 (Financial Condition) if the covenants tested
therein were recalculated for the most recent Quarter Date for which quarterly
financial information is available, such recalculation to be made by reference
to the financial statements of the Acquiree consolidated with the financial
statements of the Bank Group for such period on a pro forma basis and as if the
consideration for the proposed acquisition had been paid at the start of that
relevant testing period ending on that Quarter Date and any borrowings incurred
in connection with the acquisition or since the last day of the relevant testing
period had been incurred on the first day of the relevant testing period and (to
the extent agreed by the Facility Agent, acting reasonably) to any reasonably
identifiable cost savings and other synergies which are reasonably expected to
result from the Permitted Acquisition; and

 

(B)                               it will be in compliance with its obligations
under Clause 23 (Financial Condition) as at the end of the next Financial
Quarter, such compliance to be demonstrated on a pro forma basis by reference to
the financial statements of the Acquiree, consolidated with the financial
statements of the Bank Group for such period and (to the extent agreed by the
Facility Agent, acting reasonably) to any reasonably identifiable cost savings
and other synergies

 

146

--------------------------------------------------------------------------------


 

which are reasonably expected to result from the Permitted Acquisition; and

 


(P)                                  ACQUISITIONS NOT FALLING WITHIN PARAGRAPHS
(A) TO (O) ABOVE PROVIDED THAT THE AGGREGATE CONSIDERATION FOR THE ACQUISITIONS
PERMITTED BY THIS PARAGRAPH (P) SHALL NOT EXCEED £300 MILLION.


 


25.14                 HIGH YIELD NOTES


 

Save to the extent expressly permitted under the terms of the HYD Intercreditor
Agreement, without the consent of an Instructing Group:

 


(A)                                  WITH RESPECT TO NTL CABLE ONLY:


 

(I)                                    IT WILL NOT TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE EXISTING HIGH YIELD NOTES OR AGREE ANY AMENDMENT TO THE
EXISTING HIGH YIELD NOTES (I) RELATING TO THE INCREASE IN THE AMOUNT OF OR THE
BRINGING FORWARD OF THE DATE OF ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS PAYABLE THEREUNDER OR (II) CHANGING THE CURRENCIES IN WHICH THE
EXISTING HIGH YIELD NOTES ARE DENOMINATED AS AT THE MERGER CLOSING DATE (OTHER
THAN IN THE CASE WHERE THE UNITED KINGDOM BECOMES A PARTICIPATING MEMBER STATE);
OR

 

(II)                                IN RELATION TO ANY HIGH YIELD REFINANCING
PERMITTED UNDER THE TERMS OF THIS AGREEMENT, IT WILL NOT CHANGE ANY OF THE
ORIGINAL TERMS UNDER WHICH SUCH HIGH YIELD REFINANCING WAS ISSUED, WHERE SUCH
TERMS RELATE TO THE CONDITIONS OF SUCH HIGH YIELD REFINANCING SET OUT IN THE
DEFINITION THEREOF; OR

 


(B)                                  WITH RESPECT TO THE COMPANY, IT WILL NOT
AGREE ANY AMENDMENT TO THE GUARANTEE GRANTED BY IT IN RESPECT OF OBLIGATIONS OF
NTL CABLE UNDER THE EXISTING HIGH YIELD NOTES OR ANY GUARANTEE GRANTED IN
RESPECT OF THE HIGH YIELD REFINANCING AND WHICH IS GRANTED IN ACCORDANCE WITH
THE TERMS OF PARAGRAPH (C) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS),


 

in each case, other than amendments of an administrative or technical nature.

 


25.15                 NO RESTRICTIONS ON PAYMENTS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) enter into any agreement, transaction or other arrangement which
restricts or attempts to restrict such Obligor or other member of the Bank Group
from making any payments or other distributions in cash to any other member of
the Bank Group, if any such restriction affects the ability of the Obligors as a
whole to comply with the payment obligations under the Finance Documents or is
reasonably likely to result in the incurrence of significant costs, or any
significant increase in, any costs and expenses payable by or any taxes owing by
the Bank Group as a whole or is reasonably likely to result in a significant
increase in any taxes in any material amount owing by the Bank Group as a whole,
other than pursuant to or as contemplated by the Finance Documents or the Bridge
Finance Documents.

 


25.16                 UK HOLDCO COVENANTS


 

None of the UK Holdcos shall trade, carry on any business, own any material
assets or incur any material liabilities except for:

 


(A)                                  THE CARRYING ON BUSINESS OF AND THE
PROVISION OF ADMINISTRATIVE SERVICES TO MEMBERS OF THE BANK GROUP OF A TYPE
CUSTOMARILY PROVIDED BY, A HOLDING COMPANY TO ITS SUBSIDIARIES;


 


(B)                                  THE OWNERSHIP OF SHARES IN ITS
SUBSIDIARIES, INTERGROUP DEBIT BALANCES, INTERGROUP CREDIT BALANCES AND OTHER
CREDIT BALANCES IN BANK ACCOUNTS AND CASH, PROVIDED THAT ANY SHARES HELD

 

147

--------------------------------------------------------------------------------


 


BY A UK HOLDCO IN, OR ANY INTERGROUP CREDIT BALANCES OWED TO A UK HOLDCO BY, AN
OBLIGOR SHALL BE:


 

(I)                                    SUBJECT TO SECURITY;

 

(II)                                TO THE EXTENT APPLICABLE, SUBJECT TO THE
PROVISIONS OF THE HYD INTERCREDITOR AGREEMENT OR THE GROUP INTERCREDITOR
AGREEMENT;

 


(C)                                  ANY RIGHTS AND LIABILITIES ARISING UNDER
THE FINANCE DOCUMENTS, THE EXISTING HIGH YIELD NOTES, THE BRIDGE FINANCE
DOCUMENTS, THE NTL HIGH YIELD NOTES OR ANY HIGH YIELD REFINANCING.


 


(D)                                  HAVING RIGHTS AND LIABILITIES UNDER ANY
HEDGING ARRANGEMENTS WHICH ARE ENTERED INTO BY IT  PURSUANT TO CLAUSE 24.9
(HEDGING) OF THIS AGREEMENT;


 


(E)                                  INCURRING LIABILITIES FOR OR IN CONNECTION
WITH TAXES OR ARISING BY OPERATION OF LAW; AND


 


(F)                                    IN RESPECT OF ANY SERVICE CONTRACTS FOR
ANY DIRECTORS OR EMPLOYEES OF THAT UK HOLDCO.


 


25.17                 NO AMENDMENTS


 


(A)                                  NO OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) AMEND THE TAX CO-OPERATION
AGREEMENT (TO THE EXTENT IT IS A PARTY THERETO) OR ITS CONSTITUTIONAL DOCUMENTS,
IN EACH CASE, IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OTHER THAN WITH THE PRIOR WRITTEN CONSENT OF AN INSTRUCTING GROUP
OR WHERE REQUIRED BY LAW (PROVIDED THAT, IN THE CASE OF THE LATTER, SUCH
AMENDMENT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT);


 


(B)                                  THE ULTIMATE PARENT SHALL PROCURE THAT
EXCEPT AS PERMITTED BY THE HYD INTERCREDITOR AGREEMENT AND THE GROUP
INTERCREDITOR AGREEMENT, NO AMENDMENT IS MADE TO:


 

(I)                                    THE BRIDGE FACILITY AGREEMENT OR THE
ALTERNATIVE BRIDGE FACILITY AGREEMENT (OR ANY EXCHANGE NOTES OR NTL HIGH YIELD
NOTES AS APPLICABLE); OR

 

(II)                                THE EXISTING HIGH YIELD NOTES,

 

in each case, in a manner which could reasonably be expected to have a Material
Adverse Effect other than with the prior written consent of the Instructing
Group or where required by law.

 


25.18                 PARENT DEBT


 

The Ultimate Parent shall not (and shall procure that none of its Subsidiaries
(other than a member of the Bank Group) shall) incur, create or permit to
subsist or have outstanding any Financial Indebtedness or enter into any
agreement or arrangement whereby it is entitled to incur, create or permit to
subsist any Financial Indebtedness unless the Ultimate Parent can demonstrate by
reference to the quarterly financial information for the Group most recently
delivered pursuant to Clause 22.1 (Financial Statements) that the Leverage Ratio
(adjusted in the case of the Consolidated Net Debt element, to take account of
the Financial Indebtedness in question and any other Financial Indebtedness
raised by the Ultimate Parent or such Subsidiary since the date of such
quarterly financial information) is not more than 4.25:1 for the period of four
consecutive financial quarters ended on the last day of the financial quarter in
respect of which such quarterly financial information was delivered provided
that the foregoing limitations shall not apply to:

 


(A)                                  ANY FINANCIAL INDEBTEDNESS ARISING UNDER OR
PURSUANT TO THE FINANCE DOCUMENTS;

 

148

--------------------------------------------------------------------------------


 


(B)                                  ANY FINANCIAL INDEBTEDNESS INCURRED
(INCLUDING ANY SUCH FINANCIAL INDEBTEDNESS EXISTING AS AT THE DATE OF THIS
AGREEMENT) BY ANY MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP)
AND OWED TO ANY OTHER MEMBER OF THE GROUP;


 


(C)                                  ANY FINANCIAL INDEBTEDNESS INCURRED BY ANY
MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) WHICH, IF IT HAD
BEEN INCURRED BY A BORROWER AT SUCH TIME, WOULD BE PERMITTED TO BE INCURRED
PURSUANT TO CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) PROVIDED THAT IF ANY BASKET OR
THRESHOLD CONTAINED IN CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) IS UTILIZED BY ANY
MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) PURSUANT TO THIS
PARAGRAPH (C), SUCH BASKET OR THRESHOLD SHALL BE REDUCED BY A CORRESPONDING
AMOUNT AND SHALL THEREAFTER BE UNAVAILABLE FOR USE BY ANY MEMBER OF THE BANK
GROUP;


 


(D)                                  ANY FINANCIAL INDEBTEDNESS INCURRED BY ANY
MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) TO REFINANCE ALL OR
ANY PART OF THE OUTSTANDINGS, INCLUDING THE PAYMENT OF ALL PRINCIPAL, INTEREST,
FEES, EXPENSES, COMMISSIONS, MAKE-WHOLE AND ANY OTHER CONTRACTUAL PREMIUM
PAYABLE, IN RESPECT OF SUCH OUTSTANDINGS AND ANY FEES, COSTS AND EXPENSES
INCURRED IN CONNECTION WITH SUCH REFINANCING;


 


(E)                                  THE BRIDGE FACILITY, THE ALTERNATIVE BRIDGE
FACILITY, THE EXCHANGE NOTES, THE EXISTING HIGH YIELD NOTES, ANY NTL HIGH YIELD
NOTES OR ANY HIGH YIELD REFINANCINGS; AND


 


(F)                                    ANY FINANCIAL INDEBTEDNESS INCURRED BY
ANY PERMITTED JOINT VENTURE.


 


25.19                 US BORROWER


 

The US Borrower shall not:

 


(A)                                  CARRY ON ANY TRADE OR BUSINESS OTHER THAN
AS MAY BE NECESSARY IN CONNECTION WITH THE FINANCE DOCUMENTS AND THE ACQUISITION
AND OWNERSHIP OF THE NOTES;


 


(B)                                  OWN ANY SUBSIDIARY OR OTHER ENTITY;


 


(C)                                  CREATE OR PERMIT TO SUBSIST ANY ENCUMBRANCE
OVER ITS RIGHTS UNDER OR TITLE AND INTEREST IN THE NOTES, OTHER THAN:


 

(I)                                    PURSUANT TO THE SECURITY; OR

 

(II)                                AS CONTEMPLATED BY ANY APPLICABLE GROUP
INTERCREDITOR AGREEMENT OR THE HYD INTERCREDITOR DEED; OR

 


(D)                                  DISPOSE OF ANY OR ALL OF ITS RIGHTS, TITLE
AND INTEREST IN THE NOTES OTHER THAN PURSUANT TO OR AS CONTEMPLATED BY THE
SECURITY DOCUMENTS OR AS CONTEMPLATED BY ANY APPLICABLE GROUP INTERCREDITOR
AGREEMENT OR THE HYD INTERCREDITOR DEED.


 


25.20                 SOLVENT LIQUIDATION


 

No Obligor (for these purposes, a “Predecessor Obligor”) shall, without the
prior written consent of an Instructing Group, liquidate on a solvent basis (a
“Solvent Liquidation”) unless:

 


(A)                                  ON OR PRIOR TO THE SOLVENT LIQUIDATION, AN
ENTITY (THE “SUCCESSOR ENTITY”) ACQUIRES SUBSTANTIALLY ALL OF THE ASSETS AND
ASSUMES SUBSTANTIALLY ALL OF THE LIABILITIES OF THE PREDECESSOR OBLIGOR (A
“LIQUIDATION TRANSFER”), EXCLUDING ANY RIGHTS UNDER CONTRACTS THAT CANNOT BE
ASSIGNED OR LIABILITIES THAT WILL BE SATISFIED OR RELEASED UPON THE SOLVENT
LIQUIDATION, ON AN ARMS’ LENGTH BASIS AND FOR FULL CONSIDERATION;

 

149

--------------------------------------------------------------------------------


 


(B)                                  THE SUCCESSOR ENTITY IS ORGANISED IN THE
SAME JURISDICTION AS THAT IN WHICH THE PREDECESSOR OBLIGOR IS ORGANISED AND IS
EITHER:


 

(I)                                    AN EXISTING OBLIGOR; OR

 

(II)                                A SUBSIDIARY OF THE COMPANY THAT IS ENTITLED
TO BECOME (AND SUBSEQUENTLY DOES BECOME) AN OBLIGOR IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE 26.1 (ACCEDING BORROWERS) OR CLAUSE 26.2 (ACCEDING
GUARANTORS); AND

 


(C)                                  THE SUCCESSOR ENTITY DOES NOT INCUR ANY
ADDITIONAL MATERIAL LIABILITIES IN CONNECTION WITH THE SOLVENT LIQUIDATION OTHER
THAN THOSE WHICH ARE TO BE TRANSFERRED TO IT BY THE PREDECESSOR OBLIGOR BUT
WHICH DID NOT ARISE DIRECTLY AS A RESULT OF THE SOLVENT LIQUIDATION;


 


(D)                                  TO THE EXTENT PREVIOUSLY PROVIDED IN
RESPECT OF THE SHARES OF THE PREDECESSOR OBLIGOR, THE FINANCE PARTIES ARE
GRANTED A FIRST RANKING SECURITY INTEREST OVER THE SHARES OF THE SUCCESSOR
ENTITY;


 


(E)                                  NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD ARISE FROM THE LIQUIDATION TRANSFER OR THE SOLVENT
LIQUIDATION;


 


(F)                                    IMMEDIATELY AFTER THE SOLVENT
LIQUIDATION, THE FOLLOWING DOCUMENTS ARE DELIVERED TO THE FACILITY AGENT EACH IN
A FORM PREVIOUSLY APPROVED BY THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF
AN INSTRUCTING GROUP):


 

(I)                                    COPIES OF SOLVENCY DECLARATIONS OF THE
DIRECTORS OF THE SUCCESSOR ENTITY CONFIRMING TO THE BEST OF THEIR KNOWLEDGE AND
BELIEF, THAT THE SUCCESSOR ENTITY WAS BALANCE SHEET SOLVENT IMMEDIATELY PRIOR TO
AND AFTER THE SOLVENT LIQUIDATION, ACCOMPANIED BY ANY REPORT BY THE AUDITORS OR
OTHER ADVISERS OF THE RELEVANT SUCCESSOR ENTITY ON WHICH SUCH DIRECTORS HAVE
RELIED FOR THE PURPOSES OF GIVING SUCH DECLARATION;

 

(II)                                COPIES OF THE RESOLUTIONS OF THE PREDECESSOR
OBLIGOR AND THE SUCCESSOR ENTITY (TO THE EXTENT REQUIRED BY LAW) APPROVING THE
LIQUIDATION TRANSFER AND/OR THE SOLVENT LIQUIDATION (AS APPLICABLE);

 

(III)                            COPIES OF THE STATUTORY DECLARATIONS OF THE
DIRECTORS OF THE PREDECESSOR OBLIGOR (TO THE EXTENT REQUIRED BY LAW) GIVEN IN
CONNECTION WITH SOLVENT LIQUIDATION;

 

(IV)                               A COPY OF THE EXECUTED TRANSFER AGREEMENT
RELATING TO THE LIQUIDATION TRANSFER; AND

 

(V)                                   THE LEGAL OPINION FROM THE SUCCESSOR
ENTITY’S COUNSEL CONFIRMING (I) THE DUE CAPACITY AND INCORPORATION OF EACH OF
THE SUCCESSOR ENTITY AND THE PREDECESSOR OBLIGOR, (II) THE POWER AND AUTHORITY
OF THE SUCCESSOR ENTITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND ANY OTHER FINANCE DOCUMENT TO WHICH IT IS A PARTY AND (III) THAT
THE TRANSFER AGREEMENT GIVING EFFECT TO THE LIQUIDATION TRANSFER IS LEGALLY
BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 


25.21                 ERISA


 

Neither any Obligor nor any ERISA Affiliate shall maintain or contribute to (or
have an obligation to contribute to) a Plan subject to Title IV or Section 302
of ERISA and/or Section 412 of the Code or to a Multiemployer Plan which could
reasonably be expected to give rise to a material liability to any Obligor or
any Finance Party.

 

150

--------------------------------------------------------------------------------


 


26.                               ACCEDING GROUP COMPANIES


 


26.1                        ACCEDING BORROWERS


 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, THE COMPANY
MAY, UPON NOT LESS THAN 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE FACILITY
AGENT, REQUEST THAT ANY MEMBER OF THE BANK GROUP BECOMES AN ACCEDING BORROWER
UNDER THIS AGREEMENT.


 


(B)                                  SUCH MEMBER OF THE BANK GROUP MAY BECOME AN
ACCEDING BORROWER IF:


 

(I)                                    IT IS NOT INCORPORATED IN THE SAME
JURISDICTION AS AN EXISTING BORROWER AND AN INSTRUCTING GROUP HAS APPROVED THE
ADDITION OF THAT MEMBER OF THE BANK GROUP AS AN ACCEDING BORROWER OR IF SUCH
MEMBER OF THE BANK GROUP IS ESTABLISHED IN THE UNITED STATES OF AMERICA, AN
INSTRUCTING GROUP HAS APPROVED THE ADDITION OF THAT MEMBER OF THE BANK GROUP AS
AN ACCEDING BORROWER;

 

(II)                                THE COMPANY DELIVERS TO THE FACILITY AGENT A
DULY COMPLETED AND EXECUTED ACCESSION NOTICE PURSUANT TO WHICH IT AGREES TO
BECOME A PARTY TO THIS AGREEMENT AS AN ACCEDING BORROWER AND (SUBJECT TO ANY
PROVISION OF LAW PROHIBITING THE SAME) AN ACCEDING GUARANTOR;

 

(III)                            THE COMPANY CONFIRMS THAT NO EVENT OF DEFAULT
IS CONTINUING OR WOULD OCCUR AS A RESULT OF THAT MEMBER OF THE BANK GROUP
BECOMING AN ACCEDING BORROWER AND ACCEDING GUARANTOR; AND

 

(IV)                               THE FACILITY AGENT HAS RECEIVED ALL OF THE
DOCUMENTS AND OTHER EVIDENCE LISTED IN PART 2 OF SCHEDULE 7 (ACCESSION
DOCUMENTS) IN RELATION TO THAT MEMBER OF THE BANK GROUP, EACH IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT, ACTING REASONABLY.

 


(C)                                  THE FACILITY AGENT SHALL NOTIFY THE COMPANY
AND THE LENDERS PROMPTLY UPON BEING SATISFIED THAT THE CONDITIONS SPECIFIED IN
PARAGRAPH (B) ABOVE HAVE BEEN SATISFIED.


 


26.2                        ACCEDING GUARANTORS


 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, THE COMPANY
MAY, UPON NOT LESS THAN 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE FACILITY
AGENT, REQUEST THAT ANY MEMBER OF THE BANK GROUP BECOMES AN ACCEDING GUARANTOR
UNDER THIS AGREEMENT.


 


(B)                                  SUCH MEMBER OF THE BANK GROUP MAY BECOME AN
ACCEDING GUARANTOR IF:


 

(I)                                    THE COMPANY DELIVERS TO THE FACILITY
AGENT A DULY COMPLETED AND EXECUTED ACCESSION NOTICE;

 

(II)                                THE COMPANY CONFIRMS THAT NO EVENT OF
DEFAULT IS CONTINUING OR WOULD OCCUR AS A RESULT OF THAT MEMBER OF THE BANK
GROUP BECOMING AN ACCEDING GUARANTOR; AND

 

(III)                            THE FACILITY AGENT HAS RECEIVED ALL OF THE
DOCUMENTS AND OTHER EVIDENCE LISTED IN PART 2 OF SCHEDULE 7 (ACCESSION
DOCUMENTS) IN RELATION TO THAT MEMBER OF THE BANK GROUP, EACH IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT, ACTING REASONABLY.

 


(C)                                  THE FACILITY AGENT SHALL NOTIFY THE COMPANY
AND THE LENDERS PROMPTLY UPON BEING SATISFIED THAT THE CONDITIONS SPECIFIED IN
PARAGRAPH (B) ABOVE HAVE BEEN SATISFIED.


 


26.3                        ACCEDING HOLDING COMPANY


 

If at any time the Ultimate Parent becomes a Subsidiary of a Holding Company,
the Ultimate Parent

 

151

--------------------------------------------------------------------------------


 

shall ensure that such Holding Company shall, upon becoming the Holding Company
of the Ultimate Parent deliver an Accession Notice duly executed by the Company
and the Holding Company together with the documents set out in Part 2 of
Schedule 7 (Accession Documents).

 


26.4                        ASSUMPTION OF RIGHTS AND OBLIGATIONS


 


(A)                                  UPON SATISFACTORY DELIVERY OF A DULY
EXECUTED ACCESSION NOTICE TO THE FACILITY AGENT, TOGETHER WITH THE OTHER
DOCUMENTS REQUIRED TO BE DELIVERED UNDER CLAUSES 26.1 (ACCEDING BORROWERS) AND
26.2 (ACCEDING GUARANTORS), THE RELEVANT MEMBER OF THE BANK GROUP, THE ULTIMATE
PARENT, THE PARENT, THE OBLIGORS AND THE FINANCE PARTIES, WILL ASSUME SUCH
OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE SUCH RIGHTS AGAINST EACH OTHER AS
THEY WOULD EACH HAVE ASSUMED OR ACQUIRED HAD SUCH MEMBER OF THE BANK GROUP BEEN
AN ORIGINAL PARTY TO THIS AGREEMENT AS A BORROWER OR A GUARANTOR AS THE CASE
MAY BE AND SUCH MEMBER OF THE BANK GROUP SHALL BECOME A PARTY TO THIS AGREEMENT
AS AN ACCEDING BORROWER AND/OR AN ACCEDING GUARANTOR AS THE CASE MAY BE.


 


(B)                                  UPON SATISFACTORY DELIVERY OF A DULY
EXECUTED ACCESSION NOTICE TO THE FACILITY AGENT, TOGETHER WITH THE OTHER
DOCUMENTS REQUIRED TO BE DELIVERED UNDER CLAUSE 26.3 (ACCEDING HOLDING COMPANY),
THE RELEVANT HOLDING COMPANY, THE PARENT, THE OBLIGORS AND THE FINANCE PARTIES,
WILL ASSUME SUCH OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE SUCH RIGHTS
AGAINST EACH OTHER AS THEY WOULD EACH HAVE ASSUMED OR ACQUIRED HAD SUCH HOLDING
COMPANY BEEN AN ORIGINAL PARTY TO THIS AGREEMENT AS THE ULTIMATE PARENT, AND
SUCH HOLDING COMPANY SHALL BECOME A PARTY TO THIS AGREEMENT IN SUCH CAPACITY.
SIMULTANEOUSLY WITH SUCH HOLDING COMPANY BECOMING A PARTY TO THIS AGREEMENT AS
AFORESAID, THE FACILITY AGENT SHALL RELEASE THE ULTIMATE PARENT FOR THE TIME
BEING FROM ITS OBLIGATIONS AS AN ULTIMATE PARENT UNDER THIS AGREEMENT AND SUCH
ULTIMATE PARENT SHALL CEASE TO BE A PARTY TO THIS AGREEMENT IN SUCH CAPACITY.


 


27.                               EVENTS OF DEFAULT


 

Each of Clauses 27.1 (Non-Payment) to Clause 27.16 (Change of Ownership)
describes the circumstances which constitute an Event of Default for the
purposes of this Agreement.

 


27.1                        NON-PAYMENT


 

The Parent or any Obligor fails to pay any sum due from it under any Finance
Document at the time, in the currency and in the manner specified in such
Finance Document within (a) 1 Business Day of the due date, in the case of
payments of principal where failure to pay was due solely to technical or
administrative error in the transmission of funds, (b) 3 Business Days of the
due date, in the case of payments of interest, or (c) 5 Business Days of the due
date, in respect of payments of any other amounts.

 


27.2                        COVENANTS


 


(A)                                  THE ULTIMATE PARENT, THE PARENT OR AN
OBLIGOR FAILS DULY TO PERFORM OR COMPLY WITH ANY OBLIGATION EXPRESSED TO BE
ASSUMED BY IT IN CLAUSE 24.1 (APPLICATION OF ADVANCES), CLAUSE 25.2 (NEGATIVE
PLEDGE), CLAUSE 25.3 (LOANS AND GUARANTEES), CLAUSE 25.4 (FINANCIAL
INDEBTEDNESS), CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), CLAUSE
25.8 (MERGERS), CLAUSE 25.9 (JOINT VENTURES) OR CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS).


 


(B)                                  THE PARENT OR ANY OBLIGOR FAILS DULY TO
PERFORM OR COMPLY WITH ANY OBLIGATION EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 22
(FINANCIAL INFORMATION) OR SUB-PARAGRAPH (B)(I) OF CLAUSE 24.12 (FURTHER
ASSURANCE), PARAGRAPHS (A) AND (B) OF CLAUSE 24.9 (HEDGING), AND SUCH FAILURE,
IF CAPABLE OF REMEDY IS NOT SO REMEDIED WITHIN 10 BUSINESS DAYS OF THE EARLIER
OF THE PARENT OR

 

152

--------------------------------------------------------------------------------


 


SUCH OBLIGOR BECOMING AWARE OF SUCH FAILURE TO PERFORM OR COMPLY AND THE
FACILITY AGENT HAVING GIVEN NOTICE OF SUCH FAILURE TO THE COMPANY.


 


(C)                                  THERE IS ANY BREACH OF CLAUSE 23.2
(RATIOS).


 


(D)                                  THERE IS ANY BREACH OF CLAUSE 25.6
(DISPOSALS), PROVIDED THAT WHERE THE FAILURE TO COMPLY WITH ANY OBLIGATION UNDER
CLAUSE 25.6 (DISPOSALS) RELATES TO THE OBLIGATION TO DELIVER A CERTIFICATE
WITHIN A SPECIFIED TIME PERIOD, NO EVENT OF DEFAULT SHALL BE DEEMED TO HAVE
OCCURRED UNLESS THE BORROWER SHALL HAVE FAILED TO DELIVER THE REQUIRED
CERTIFICATE WITHIN SUCH TIME PERIOD AND UPON REQUEST BY THE FACILITY AGENT FOR A
DESCRIPTION OF THE TRANSACTIONS RELATING TO SUCH CERTIFICATE WHICH WAS NOT
DELIVERED, THE BORROWER FAILS TO PROVIDE SUCH DETAILS WITHIN 10 BUSINESS DAYS
AFTER SUCH REQUEST.


 


27.3                        OTHER OBLIGATIONS


 

The Ultimate Parent, the Parent or any Obligor fails duly to perform or comply
with any of the obligations expressed to be assumed by it in any of the Finance
Documents (other than any of those referred to in Clauses 27.1 (Non-Payment) and
27.2 (Covenants)) and such failure, if capable of remedy, is not so remedied
within 30 days of the earlier of the Ultimate Parent, the Parent or such Obligor
becoming aware of such failure to perform or comply and the Facility Agent
having given notice of such failure to the Borrower.

 


27.4                        MISREPRESENTATION


 

Any representation or statement made or repeated by the Ultimate Parent, the
Parent or an Obligor in any Finance Document or in any notice or other document
or certificate delivered by it pursuant to a Finance Document is or proves to
have been incorrect or misleading in any material respect when made or repeated
where the circumstances giving rise to such inaccuracy, if capable of remedy or
change are not remedied or do not change within 30 days of the earlier of the
Ultimate Parent, the Parent or the relevant Obligor becoming aware of such
circumstances and the Facility Agent having notified the Borrower of such
misrepresentation having occurred.

 


27.5                        CROSS DEFAULT


 


(A)                                  ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF
THE GROUP IS NOT PAID WHEN DUE AND PAYABLE, AFTER TAKING INTO ACCOUNT ANY
APPLICABLE GRACE PERIOD;


 


(B)                                  ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF
THE GROUP IS DECLARED (OR IS CAPABLE OF BEING DECLARED) TO BE OR OTHERWISE
BECOMES DUE AND PAYABLE PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN EVENT
OF DEFAULT (HOWEVER DESCRIBED), AFTER TAKING INTO ACCOUNT ANY APPLICABLE GRACE
PERIOD; OR


 


(C)                                  ANY COMMITMENT FOR ANY FINANCIAL
INDEBTEDNESS OF ANY MEMBER OF THE GROUP IS CANCELLED OR SUSPENDED BY A CREDITOR
OF ANY MEMBER OF THE GROUP AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER
DESCRIBED),


 

provided that no Event of Default will occur under this Clause 27.5:

 

(I)                                    IF THE AGGREGATE AMOUNT OF FINANCIAL
INDEBTEDNESS AND/OR COMMITMENT FOR FINANCIAL INDEBTEDNESS FALLING WITHIN
PARAGRAPHS (A) TO (C) ABOVE IS LESS THAN £35 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES);

 

(II)                                IF THE CIRCUMSTANCE WHICH WOULD OTHERWISE
HAVE CAUSED AN EVENT OF DEFAULT UNDER THIS CLAUSE 27.5 IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE ACTION;

 

153

--------------------------------------------------------------------------------


 

(III)                            IF THE RELEVANT FINANCIAL INDEBTEDNESS IS
CASH-COLLATERALISED AND SUCH CASH IS AVAILABLE FOR APPLICATION IN SATISFACTION
OF SUCH FINANCIAL INDEBTEDNESS;

 

(IV)                               IF SUCH FINANCIAL INDEBTEDNESS IS OWED BY ONE
MEMBER OF THE GROUP TO ANOTHER MEMBER OF THE GROUP; OR

 

(V)                                   IF SUCH EVENT OF DEFAULT ARISES SOLELY BY
REASON OF THE FAILURE OF ANY MEMBER OF THE GROUP TO  OBTAIN THE CONSENT OF THE
LENDERS UNDER THE EXISTING CREDIT FACILITIES TO (I) THE EXECUTION OF THE FINANCE
DOCUMENTS, (II) THE EXERCISE OF ANY OF ITS RIGHTS OR THE PERFORMANCE OF ANY OF
ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR (III) ANY OTHER MATTER
CONTEMPLATED BY THE FINANCE DOCUMENTS.

 


27.6                        INSOLVENCY


 

The Ultimate Parent, the Parent, any Borrower, any Obligor that is a Material
Subsidiary or (for the purposes of Clause 3.5 (Vanilla Certain Funds Period)
only) the Merger Sub, is unable to pay its debts as they fall due, ceases or
suspends generally the payment of its debts or announces an intention to do so,
or makes a general assignment for the benefit of or a composition with its
creditors generally or a general moratorium is declared in respect of the
Financial Indebtedness of the Ultimate Parent, the Parent, such Borrower, such
Obligor or (for the purposes of Clause 3.5 (Vanilla Certain Funds Period) only)
the Merger Sub (as applicable).

 


27.7                        WINDING-UP


 

After the date of this Agreement, the Ultimate Parent, the Parent, any Borrower,
any Obligor that is a Material Subsidiary or (for the purposes of Clause 3.5
(Vanilla Certain Funds Period) only) the Merger Sub, takes any corporate action
or formal legal proceedings are started and served (not being actions or
proceedings which can be demonstrated to the satisfaction of the Facility Agent
by providing an opinion of a leading firm of London solicitors (within 30 days
of any such action or proceedings having commenced) to that effect, as
frivolous, vexatious or an abuse of the process of the court or related to a
claim to which such Person has a good defence and which is being vigorously
contested by such body) for its winding-up, dissolution, administration or
re-organisation or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its revenues and assets other than where any such legal
proceedings in respect of the Ultimate Parent, the Parent, such Borrower, such
Material Subsidiary or (for the purposes of Clause 3.5 (Vanilla Certain Funds
Period) only) the Merger Sub either (a)(i) do not relate to the appointment of
an administrator and (ii) are stayed or discharged within 30 days from their
commencement or (b) relate to a solvent liquidation or dissolution set forth
under paragraph (d) of Clause 25.8 (Mergers).

 


27.8                        EXECUTION OR DISTRESS


 

Any execution, distress or attachment is levied against, or an encumbrancer
takes possession of, the whole or any part of, the property, undertaking or
assets of the Parent, any Borrower, any Obligor which is a Material Subsidiary
or (for the purposes of Clause 3.5 (Vanilla Certain Funds Period) only) the
Merger Sub, having an aggregate value of more than £35 million (or its
equivalent in other currencies) and the same is not discharged within 30 days.

 


27.9                        SIMILAR EVENTS


 

Any event occurs which, under the laws of any jurisdiction, has a similar or
analogous effect to any of those events mentioned in Clause 27.6 (Insolvency),
27.7 (Winding-up) or Clause 27.8 (Execution or Distress).

 

154

--------------------------------------------------------------------------------


 


27.10                 REPUDIATION


 

The Ultimate Parent, the Parent or any Obligor repudiates any of the Finance
Documents to which it is party.

 


27.11                 ILLEGALITY


 

Save as provided in the Reservations, at any time it is or becomes unlawful for
the Ultimate Parent, the Parent or any Obligor to perform or comply with any or
all of its obligations under any of the Finance Documents to which it is party
or any of the obligations of the Ultimate Parent, the Parent or any Obligor
under any of the Finance Documents to which it is party are not or cease to be
legal, valid and binding except as contemplated by the Reservations and, if
capable of remedy, is not remedied within 10 Business Days of the earlier of the
Ultimate Parent, the Parent or such Obligor becoming aware of the relevant
illegality and the Facility Agent having given notice of the same to the
Borrower.

 


27.12                 INTERCREDITOR DEFAULT


 

Any member of the Group which is party to the Group Intercreditor Agreement or
the HYD Intercreditor Agreement fails to comply with its obligations under it
and such failure, if capable of remedy, is not remedied within 30 days of the
earlier of such member of the Group becoming aware of the relevant failure to
comply and the Facility Agent having given notice of the same to the Parent.

 


27.13                 REVOCATION OF NECESSARY AUTHORISATIONS


 

Any Necessary Authorisation is revoked and where such revocation is reasonably
likely to have a Material Adverse Effect, is not replaced within 10 Business
Days.

 


27.14                 MATERIAL ADVERSE EFFECT


 

Any event or circumstance occurs which would have a Material Adverse Effect.

 


27.15                 MATERIAL PROCEEDINGS


 

Any litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency is commenced against any member of the Group, which is
reasonably likely to be adversely determined and which, if adversely determined,
is reasonably likely to have a Material Adverse Effect.

 


27.16                 CHANGE OF OWNERSHIP


 


(A)                                  AFTER CONSUMMATION OF THE MERGER AND
IMPLEMENTATION OF EACH OF STEPS 1 AND 2 SET OUT IN THE PAGE HEADED “COMBINATION
OF NTL AND TELEWEST” OF THE STEPS PAPER, THE PARENT, THE COMPANY, TCN OR ANY OF
THE OBLIGORS ARE NOT DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARIES OF THE
ULTIMATE PARENT.


 


(B)                                  AFTER IMPLEMENTATION OF EACH OF STEPS 3 TO
8 SET OUT IN THE PAGE HEADED “POST COMBINATION RESTRUCTURING – FIRST ALTERNATIVE
(STRUCTURE 1)” OF THE STEPS PAPER AND ASSUMING THAT THE STEP DESCRIBED IN THE
STEPS PAPER ENTITLED “POST-COMBINATION RESTRUCTURING – ALTERNATIVE STEP 6X
(STRUCTURE 1)” HAS NOT BEEN IMPLEMENTED EITHER:


 

(I)                                    NEW UK2 IS NOT A DIRECT OR INDIRECT
WHOLLY OWNED SUBSIDIARY OF THE ULTIMATE PARENT;

 

(II)                                THE COMPANY OR TCN CEASES TO BE A DIRECT
WHOLLY-OWNED SUBSIDIARY OF NEW UK2; OR

 

(III)                            ANY OTHER OBLIGOR (OTHER THAN NTL CABLE, NEW UK
AND NEW UK2) CEASES TO BE A

 

155

--------------------------------------------------------------------------------


 

DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF NEW UK2.

 


(C)                                  AFTER IMPLEMENTATION OF EACH OF STEPS 3 TO
8 SET OUT IN THE PAGE HEADED “POST COMBINATION RESTRUCTURING – FIRST ALTERNATIVE
(STRUCTURE 1)” OF THE STEPS PAPER AND ASSUMING THAT THE STEP DESCRIBED IN THE
STEPS PAPER ENTITLED “POST-COMBINATION RESTRUCTURING – ALTERNATIVE STEP 6X
(STRUCTURE 1)” HAS BEEN IMPLEMENTED:


 

(I)                                    THE COMPANY CEASES TO BE A DIRECTLY
WHOLLY OWNED SUBSIDIARY OF PARENT; OR

 

(II)                                ANY OF THE OTHER OBLIGORS (OTHER THAN NTL
CABLE) CEASES TO BE A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF THE COMPANY.

 


27.17                 ACCELERATION


 

Subject to Clauses 27.19 (Vanilla Clean-up Period) and 27.20 (Baseball Clean-up
Period) below, upon the occurrence of an Event of Default and while the same is
continuing at any time thereafter, the Facility Agent may (and, if so instructed
by an Instructing Group, shall) by written notice to the Company:

 


(A)                                  DECLARE ALL OR ANY PART OF THE OUTSTANDINGS
TO BE IMMEDIATELY DUE AND PAYABLE (WHEREUPON THE SAME SHALL BECOME SO PAYABLE
TOGETHER WITH ACCRUED INTEREST THEREON AND ANY OTHER SUMS THEN OWED BY ANY
OBLIGOR UNDER THE FINANCE DOCUMENTS) OR DECLARE ALL OR ANY PART OF THE
OUTSTANDINGS TO BE DUE AND PAYABLE ON DEMAND OF THE FACILITY AGENT; AND/OR


 


(B)                                  REQUIRE THE BORROWERS TO PROCURE THAT THE
OUTSTANDING L/C AMOUNT UNDER EACH DOCUMENTARY CREDIT IS AND ALL ANCILLARY
FACILITY OUTSTANDINGS ARE PROMPTLY REDUCED TO ZERO AND/OR PROVIDE CASH
COLLATERAL THEREFOR BY DEPOSIT IN SUCH INTEREST BEARING ACCOUNT AS THE FACILITY
AGENT MAY SPECIFY FOR EACH DOCUMENTARY CREDIT/ANCILLARY FACILITY IN AN AMOUNT
SPECIFIED BY THE FACILITY AGENT AND IN THE CURRENCY OF SUCH DOCUMENTARY
CREDIT/ANCILLARY FACILITY (WHEREUPON THE BORROWER SHALL DO SO) BUT NO GREATER
THAN THE AMOUNT OUTSTANDING UNDER SUCH DOCUMENTARY CREDIT/ANCILLARY FACILITY;
AND/OR


 


(C)                                  DECLARE THAT ANY UNUTILISED PORTION OF THE
FACILITIES SHALL BE CANCELLED, WHEREUPON THE SAME SHALL BE CANCELLED AND THE
CORRESPONDING COMMITMENTS OF EACH LENDER SHALL BE REDUCED TO ZERO; AND/OR


 


(D)                                  EXERCISE OR DIRECT THE SECURITY TRUSTEE TO
EXERCISE ANY RIGHTS AND REMEDIES (INCLUDING ANY RIGHT TO DEMAND CASH COLLATERAL
BY DEPOSIT IN SUCH INTEREST-BEARING ACCOUNT AS THE FACILITY AGENT MAY SPECIFY)
TO WHICH THE FACILITY AGENT, THE SECURITY TRUSTEE OR THE LENDERS MAY BE
ENTITLED;


 

provided that, notwithstanding anything to the contrary contained above in this
Clause 27.18, upon the occurrence of any Event of Default listed in Clauses 27.9
(Similar Events) or 27.21 (US Obligors) in relation to any US Obligor, all or
any part of the Outstandings shall be immediately due and payable (whereupon the
same shall become so payable together with accrued interest thereon and any
other sums then owed by any Obligor under the Finance Documents), any unutilised
portion of the Facilities shall be immediately cancelled and the corresponding
Commitments of each Lender shall be reduced to zero and the Facility Agent
may exercise or direct the Security Trustee to exercise any rights and remedies
(including any right to demand cash collateral by deposit in such
interest-bearing account as the Facility Agent may specify) to which the
Facility Agent, the Security Trustee or the Lenders may be entitled.

 


27.18                 REPAYMENT ON DEMAND


 

If, pursuant to paragraph (a) of Clause 27.17 (Acceleration), the Facility Agent
declares all or any part of the Outstandings to be due and payable on demand of
the Facility Agent, then, and at any time

 

156

--------------------------------------------------------------------------------


 

thereafter, the Facility Agent may (and, if so instructed by an Instructing
Group, shall) by written notice to the Company:

 


(A)                                  REQUIRE REPAYMENT OF ALL OR THE RELEVANT
PART OF THE OUTSTANDINGS ON SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE
(WHEREUPON THE SAME SHALL BECOME DUE AND PAYABLE ON SUCH DATE TOGETHER WITH
ACCRUED INTEREST THEREON AND ANY OTHER SUMS THEN OWED BY THE PARENT OR ANY
OBLIGOR UNDER THE FINANCE DOCUMENTS) OR WITHDRAW ITS DECLARATION WITH EFFECT
FROM SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE; AND/OR


 


(B)                                  SELECT AS THE DURATION OF ANY INTEREST
PERIOD OR TERM WHICH BEGINS WHILST SUCH DECLARATION REMAINS IN EFFECT A PERIOD
OF 6 MONTHS OR LESS.


 


27.19                 VANILLA CLEAN-UP PERIOD


 

If, during the Vanilla Clean-up Period, any matter or circumstance exists in
respect of any member of the Telewest Group which would, but for the provisions
of this Clause 27.19, constitute a breach of any representation under Clause 21
(Representations and Warranties), the breach of any covenant specified in
Clauses  24.10 (Pension Plans), 25.2 (Negative Pledge), 25.3 (Loans and
Guarantees), 25.4 (Financial Indebtedness), 25.8 (Mergers), 25.9 (Joint
Ventures), 25.10 (Transactions with Affiliates) and 25.12 (Limitations on
Hedging) or an Event of Default by reason of Clause 27.5 (Cross Default), then
such misrepresentation, breach of covenant or Event of Default shall not give
rise to a Default or Event of Default unless:

 


(A)                                  NTL OR ANY OF ITS SUBSIDIARIES (EXCLUDING
FOR THESE PURPOSES ANY MEMBER OF THE TELEWEST GROUP) HAS PROCURED OR
SPECIFICALLY APPROVED A BREACH OF SUCH REPRESENTATIONS OR COVENANTS BY A MEMBER
OF THE TELEWEST GROUP; OR


 


(B)                                  THE MATTER OR CIRCUMSTANCE CONSTITUTES A
MATERIAL ADVERSE EFFECT; OR


 


(C)                                  SUCH MATTER OR CIRCUMSTANCE CONTINUES TO
EXIST AFTER THE EXPIRY OF THE VANILLA CLEAN-UP PERIOD; OR


 


(D)                                  THE BREACH IS CAPABLE OF REMEDY AND NTL OR
THE RELEVANT MEMBER OF THE TELEWEST GROUP IS AWARE OF THE RELEVANT CIRCUMSTANCES
AT THE TIME BUT FAILS TO TAKE APPROPRIATE STEPS TO REMEDY THE SAME,


 

provided that any matter contained in this Clause 27.19 shall be without
prejudice to the rights of the Lender in respect of any breach of
representation, covenant or default which continues to exist or arises after the
expiry of the Vanilla Clean-Up Period.

 


27.20                 BASEBALL CLEAN-UP PERIOD


 

If, during the Baseball Clean-up Period, any matter or circumstance exists in
respect of any member of the Baseball Group which would, but for the provisions
of this Clause 27.20, constitute a breach of any representation under Clause 21
(Representations and Warranties), the breach of any covenant specified in
Clauses  24.10 (Pension Plans), 25.2 (Negative Pledge), 25.3 (Loans and
Guarantees), 25.4 (Financial Indebtedness), 25.8 (Mergers), 25.9 (Joint
Ventures), 25.10 (Transactions with Affiliates) and 25.12 (Limitations on
Hedging) or an Event of Default by reason of Clause 27.5 (Cross Default), then
such misrepresentation, breach of covenant or Event of Default shall not give
rise to a Default or Event of Default unless:

 


(A)                                  THE ULTIMATE PARENT OR ANY OF ITS
SUBSIDIARIES (EXCLUDING FOR THESE PURPOSES ANY MEMBER OF THE BASEBALL GROUP) HAS
PROCURED OR SPECIFICALLY APPROVED A BREACH OF SUCH REPRESENTATIONS OR COVENANTS
BY A MEMBER OF THE BASEBALL GROUP; OR

 

157

--------------------------------------------------------------------------------


 


(B)                                  THE MATTER OR CIRCUMSTANCE CONSTITUTES A
MATERIAL ADVERSE EFFECT; OR


 


(C)                                  SUCH MATTER OR CIRCUMSTANCE CONTINUES TO
EXIST AFTER THE EXPIRY OF THE BASEBALL CLEAN-UP PERIOD; OR


 


(D)                                  THE BREACH IS CAPABLE OF REMEDY AND THE
BASEBALL BIDCOS ARE AWARE OF THE RELEVANT CIRCUMSTANCES AT THE TIME BUT FAIL TO
TAKE APPROPRIATE STEPS TO REMEDY THE SAME,


 

provided that any matter contained in this Clause 27.20 shall be without
prejudice to the rights of the Lender in respect of any breach of
representation, covenant or default which continues to exist or arises after the
expiry of the Baseball Clean-Up Period.

 


27.21                 US OBLIGORS


 

Notwithstanding Clause 27.17 (Acceleration), if any US Obligor shall commence a
voluntary case concerning itself under the US Bankruptcy Code, or an involuntary
case is commenced against any US Obligor and the petition is not controverted
within 10 days, or is not dismissed within 60 days, after commencement of the
case, or a custodian (as defined in the US Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of any US Obligor, or
any order of relief or other order approving any such case or proceeding is
entered, the Facilities shall cease to be available to such US Obligor, all
Advances outstanding to such US Obligor shall become immediately due and payable
and such US Obligor shall be required to provide cash cover in respect of all
Documentary Credits issued for its account in each case automatically and
without any further action by any party hereto.

 


28.                               DEFAULT INTEREST


 


28.1                        CONSEQUENCES OF NON-PAYMENT


 

If any sum due and payable by the Parent or any Obligor under this Agreement is
not paid on the due date therefor in accordance with the provisions of Clause 33
(Payments) or if any sum due and payable by an Obligor pursuant to a judgment of
any court in connection with this Agreement is not paid on the date of such
judgment, the period beginning on such due date or, as the case may be, the date
of such judgment and ending on the Business Day on which the obligation of such
Obligor to pay the Unpaid Sum is discharged shall be divided into successive
periods, each of which (other than the first) shall start on the last day of the
preceding such period (which shall be a Business Day) and the duration of each
of which shall (except as otherwise provided in this Clause 28) be selected by
the Facility Agent.

 


28.2                        DEFAULT RATE


 

During each such period relating thereto as is mentioned in Clause 28.1
(Consequences of Non-Payment) an Unpaid Sum shall bear interest at the rate per
annum which is the sum from time to time of 1%, the Applicable Margin (provided
that if any Unpaid Sum is not directly referable to a particular Facility the
Applicable Margin shall be the Revolving Facility Margin), the Associated Costs
Rate at such time and EURIBOR or LIBOR, as the case may be, on the Quotation
Date therefor, provided that:

 


(A)                                  IF, FOR ANY SUCH PERIOD, EURIBOR OR LIBOR,
AS THE CASE MAY BE, CANNOT BE DETERMINED, THE RATE OF INTEREST APPLICABLE TO
EACH LENDER’S PORTION OF SUCH UNPAID SUM SHALL BE THE RATE PER ANNUM WHICH IS
THE SUM OF 1%, THE APPLICABLE MARGIN, (AS AFORESAID), AND THE ASSOCIATED COSTS
RATE AT SUCH TIME AND THE RATE PER ANNUM THAT SHALL BE NOTIFIED TO THE FACILITY
AGENT BY SUCH LENDER AS SOON AS PRACTICABLE AFTER THE BEGINNING OF SUCH PERIOD
AS BEING THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH
LENDER OF FUNDING FROM WHATEVER SOURCES IT MAY REASONABLY SELECT ITS PORTION OF
SUCH UNPAID SUM DURING SUCH PERIOD; AND

 

158

--------------------------------------------------------------------------------


 


(B)           IF SUCH UNPAID SUM IS ALL OR PART OF AN ADVANCE WHICH BECAME DUE
AND PAYABLE ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD OR TERM
RELATING THERETO, THE FIRST INTEREST PERIOD APPLICABLE TO IT SHALL BE OF A
DURATION EQUAL TO THE UNEXPIRED PORTION OF THAT INTEREST PERIOD OR TERM AND THE
RATE OF INTEREST APPLICABLE THERETO FROM TIME TO TIME DURING SUCH INTEREST
PERIOD SHALL BE THAT WHICH EXCEEDS BY 1% THE RATE WHICH WOULD HAVE BEEN
APPLICABLE TO IT HAD IT NOT SO FALLEN DUE.


 


28.3        MATURITY OF DEFAULT INTEREST


 

Any interest which shall have accrued under Clause 28.2 (Default Rate) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Obligor owing such sum at the end of the period by reference to which it is
calculated or on such other dates as the Facility Agent may specify by written
notice to such Obligor.

 


28.4        CONSTRUCTION OF UNPAID SUM


 

Any Unpaid Sum shall (for the purposes of this Clause 28 (Default Interest),
Clause 18 (Increased Costs), Clause 31 (Borrowers’ Indemnities) and Schedule 6
(Associated Costs Rate)) be treated as an advance and accordingly in those
provisions the term “Advance” includes any Unpaid Sum and the term “Interest
Period” and “Term”, in relation to an Unpaid Sum, includes each such period
relating thereto as is mentioned in Clause 28.1 (Consequences of Non-Payment).

 


29.          GUARANTEE AND INDEMNITY


 


29.1        GUARANTEE


 

With effect from the Merger Closing Date or if later, the date on which it
accedes to this Agreement in such capacity, each Guarantor irrevocably and
unconditionally guarantees, jointly and severally, to each of the Finance
Parties the due and punctual payment by each of the Borrowers of all sums
payable by it under each of the Finance Documents and agrees that promptly on
demand it will pay to the Facility Agent each and every sum of money which any
of the Borrowers is at any time liable to pay to any Finance Party under or
pursuant to any Finance Document and which has become due and payable but has
not been paid at the time such demand is made and provided that before any such
demand is made on a Restricted Guarantor, demand for payment of the relevant sum
shall first have been made on the relevant Borrower.

 


29.2        INDEMNITY


 

With effect from the Merger Closing Date, or if later, the date upon which it
accedes to this Agreement in such capacity, each Guarantor (other than a
Restricted Guarantor) irrevocably and unconditionally agrees, jointly and
severally, as primary obligor and not only as surety, to indemnify and hold
harmless each Finance Party on demand by the Facility Agent from and against any
loss incurred by such Finance Party as a result of any of the obligations of the
Borrowers under or pursuant to any Finance Document being or becoming void,
voidable, unenforceable or ineffective as against any Borrower for any reason
whatsoever (whether or not known to that Finance Party or any other person) the
amount of such loss being the amount which the Finance Party suffering it would
otherwise have been entitled to recover from such Borrower.

 


29.3        CONTINUING AND INDEPENDENT OBLIGATIONS


 

The obligations of each Guarantor under this Agreement shall constitute and be
continuing obligations which shall not be released or discharged by any
intermediate payment or settlement of all or any of the obligations of each of
the Borrowers under the Finance Documents, shall continue in full force and
effect until the unconditional and irrevocable payment and discharge in full of
all amounts owing by each of the Borrowers under each of the Finance Documents
and are in addition to and

 

159

--------------------------------------------------------------------------------


 

independent of, and shall not prejudice or merge with, any other security (or
right of set-off) which any Finance Party may at any time hold in respect of
such obligations or any of them.

 


29.4        AVOIDANCE OF PAYMENTS


 

Where any release, discharge or other arrangement in respect of any obligation
of any Borrower, or any Security held by any Finance Party therefor, is given or
made in reliance on any payment or other disposition which is avoided or must be
repaid (whether in whole or in part) in an insolvency, liquidation or otherwise
and whether or not any Finance Party has conceded or compromised any claim that
any such payment or other disposition will or should be avoided or repaid (in
whole or in part), the provisions of this Clause 29 shall continue as if such
release, discharge or other arrangement had not been given or made.

 


29.5        IMMEDIATE RECOURSE


 

None of the Finance Parties shall be obliged, before exercising or enforcing any
of the rights conferred upon them in respect of the Guarantors by this Agreement
or by Law, to seek to recover amounts due from any Borrower or to exercise or
enforce any other rights or Security any of them may have or hold in respect of
any of the obligations of any Borrower under any of the Finance Documents save
that no demand for any payment may be made on any Restricted Guarantor unless
such demand has first been made on the relevant Borrower.

 


29.6        WAIVER OF DEFENCES


 

Neither the obligations of the Guarantors contained in this Agreement nor the
rights, powers and remedies conferred on the Finance Parties in respect of the
Guarantors by this Agreement or by Law shall be discharged, impaired or
otherwise affected by:

 


(A)           THE WINDING-UP, DISSOLUTION, ADMINISTRATION OR RE-ORGANISATION OF
ANY BORROWER OR ANY OTHER PERSON OR ANY CHANGE IN THE STATUS, FUNCTION, CONTROL
OR OWNERSHIP OF ANY BORROWER OR ANY SUCH PERSON;


 


(B)           ANY OF THE OBLIGATIONS OF ANY BORROWER OR ANY OTHER PERSON UNDER
ANY FINANCE DOCUMENT OR ANY SECURITY HELD BY ANY FINANCE PARTY THEREFOR BEING OR
BECOMING ILLEGAL, INVALID, UNENFORCEABLE OR INEFFECTIVE IN ANY RESPECT;


 


(C)           ANY TIME OR OTHER INDULGENCE BEING GRANTED TO OR AGREED (I) TO OR
WITH ANY BORROWER OR ANY OTHER PERSON IN RESPECT OF ITS OBLIGATIONS OR (II) IN
RESPECT OF ANY SECURITY GRANTED UNDER ANY FINANCE DOCUMENTS;


 


(D)           UNLESS OTHERWISE AGREED, ANY AMENDMENT TO, OR ANY VARIATION,
WAIVER OR RELEASE OF, ANY OBLIGATION OF, OR ANY SECURITY GRANTED BY, ANY
BORROWER OR ANY OTHER PERSON UNDER ANY FINANCE DOCUMENT (INCLUDING WITHOUT
LIMITATION, ANY AMENDMENT AND RESTATEMENT OF THIS AGREEMENT IN THE FORM OF THE
STRUCTURE 2 SENIOR FACILITIES AGREEMENT FOLLOWING THE DELIVERY OF A STRUCTURE
NOTICE);


 


(E)           ANY TOTAL OR PARTIAL FAILURE TO TAKE, OR PERFECT, ANY SECURITY
PROPOSED TO BE TAKEN IN RESPECT OF THE OBLIGATIONS OF ANY BORROWER OR ANY OTHER
PERSON UNDER THE FINANCE DOCUMENTS;


 


(F)            ANY TOTAL OR PARTIAL FAILURE TO REALISE THE VALUE OF, OR ANY
RELEASE, DISCHARGE, EXCHANGE OR SUBSTITUTION OF, ANY SECURITY HELD BY ANY
FINANCE PARTY IN RESPECT OF ANY BORROWER’S OBLIGATIONS UNDER ANY FINANCE
DOCUMENT; OR


 


(G)           ANY OTHER ACT, EVENT OR OMISSION WHICH MIGHT OPERATE TO DISCHARGE,
IMPAIR OR OTHERWISE AFFECT ANY OF THE OBLIGATIONS OF ANY OF THE GUARANTORS UNDER
THIS AGREEMENT OR ANY OF THE RIGHTS,

 

160

--------------------------------------------------------------------------------


 


POWERS OR REMEDIES CONFERRED UPON THE FINANCE PARTIES OR ANY OF THEM BY THIS
AGREEMENT OR BY LAW.


 


29.7        NO COMPETITION


 

Until all amounts which may become payable by the Borrowers under or in
connection with the Finance Documents have been paid in full, any rights which
any Guarantor may at any time have by way of contribution or indemnity in
relation to any of the obligations of the Borrowers under any of the Finance
Documents or to claim or prove as a creditor of any Borrower or any other person
or its estate in competition with the Finance Parties or any of them, shall be
exercised by such Guarantor only if and to the extent that the Facility Agent so
requires and in such manner and upon such terms as the Facility Agent
may specify and each Guarantor shall hold any moneys, rights or security held or
received by it as a result of the exercise of any such rights on trust for the
Facility Agent for application in or towards payment of any sums at any time
owed by the Borrowers under any of the Finance Documents as if such moneys,
rights or security were held or received by the Facility Agent under this
Agreement.

 


29.8        APPROPRIATION


 

To the extent any Finance Party receives any sum from any Guarantor in respect
of the obligations of any of the other Obligors under any of the Finance
Documents which is insufficient to discharge all sums which are then due and
payable in respect of such obligations of such other Obligors, such Finance
Party shall not be obliged to apply any such sum in or towards payment of
amounts owing by such other Obligor under any of the Finance Documents, and any
such sum may, in the relevant Finance Party’s discretion, be credited to a
suspense or impersonal account and held in such account pending the application
from time to time (as the relevant Finance Party may think fit) of such sums in
or towards the discharge of such liabilities owed to it by such other Obligor
under the Finance Documents as such Finance Party may select provided that such
Finance Party shall promptly make such application upon receiving sums
sufficient to discharge all sums then due and payable to it by such other
Obligor under the Finance Documents.

 


29.9        LIMITATION OF GUARANTEES GENERALLY


 

The guarantees provided by each of the Guarantors (other than TCN and its
Subsidiaries) shall be limited to the amount permissible under the Existing High
Yield Notes until Step 5 under the Steps Paper has occurred.

 


29.10      LIMITATION OF LIABILITIES OF UNITED STATES GUARANTORS


 

Each Restricted Guarantor and each of the Finance Parties (by its acceptance of
the benefits of the guarantee under this Clause 29) hereby confirms its
intention that this guarantee should not constitute a fraudulent transfer or
conveyance for the purposes of any bankruptcy, insolvency or similar law, the
United States Uniform Fraudulent Conveyance Act or any similar Federal, state or
foreign law. To effectuate the foregoing intention, each Restricted Guarantor
and each of the Finance Parties (by its acceptance of the benefits of the
guarantee under this Clause 29) hereby irrevocably agrees that its obligations
under this Clause 29 shall be limited to the maximum amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Restricted Guarantor that are relevant under such laws, and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Restricted Guarantor and the
other Guarantors, result in the obligations of such Restricted Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

 


29.11      DROIT DE DISCUSSION AND DROIT DE DIVISION


 


(A)           ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE UNDER THE
EXISTING OR FUTURE LAWS OF

 

161

--------------------------------------------------------------------------------


 


JERSEY WHETHER BY VIRTUE OF THE DROIT DE DISCUSSION OR OTHERWISE TO REQUIRE THAT
RECOURSE BE HAD TO THE ASSETS OF ANY OTHER PERSON BEFORE ANY CLAIM IS ENFORCED
AGAINST SUCH GUARANTOR IN RESPECT OF THE OBLIGATIONS ASSUMED BY SUCH GUARANTOR
UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT IS HEREBY WAIVED.


 


(B)           ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE UNDER THE
EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE DROIT DE DIVISION OR
OTHERWISE TO REQUIRE THAT ANY LIABILITY UNDER ANY GUARANTEE OR INDEMNITY GIVEN
IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT BE DIVIDED OR APPORTIONED WITH ANY
OTHER PERSON OR REDUCED IN ANY MANNER WHATSOEVER IS HEREBY WAIVED.


 


30.          AGENTS


 


30.1        APPOINTMENT OF THE AGENTS


 


(A)           EACH OF THE OTHER FINANCE PARTIES APPOINTS THE FACILITY AGENT TO
ACT AS ITS AGENT UNDER AND IN CONNECTION WITH THE FINANCE DOCUMENTS AND
AUTHORISES THE FACILITY AGENT TO EXERCISE THE RIGHTS, POWERS, AUTHORITIES AND
DISCRETIONS SPECIFICALLY DELEGATED TO IT UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS TOGETHER WITH ANY OTHER INCIDENTAL RIGHTS, POWERS, AUTHORITIES AND
DISCRETIONS.


 


(B)           EACH OF THE OTHER FINANCE PARTIES APPOINTS THE US PAYING AGENT TO
ACT AS ITS AGENT UNDER AND IN CONNECTION WITH THE FINANCE DOCUMENTS.


 


30.2        APPOINTMENT OF THE ADMINISTRATIVE AGENT


 

Each of the other Finance Parties appoints the Administrative Agent to act as
its agent under and in connection with the Finance Documents.

 


30.3        DUTIES OF THE FACILITY AGENT/US PAYING AGENT


 


(A)           THE FACILITY AGENT AND/OR THE US PAYING AGENT, AS APPLICABLE,
SHALL PROMPTLY INFORM EACH LENDER OF THE CONTENTS OF ANY NOTICE OR DOCUMENT
RECEIVED BY IT IN ITS CAPACITY AS FACILITY AGENT FROM THE PARENT OR ANY OF THE
OBLIGORS UNDER THE FINANCE DOCUMENTS.


 


(B)           THE FACILITY AGENT SHALL PROMPTLY NOTIFY THE LENDERS OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR ANY DEFAULT BY AN OBLIGOR IN THE DUE
PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER ANY FINANCE DOCUMENT
UPON BECOMING AWARE OF THE SAME.


 


(C)           IF SO INSTRUCTED BY AN INSTRUCTING GROUP, THE FACILITY AGENT SHALL
REFRAIN FROM EXERCISING ANY POWER OR DISCRETION VESTED IN IT AS AGENT UNDER ANY
FINANCE DOCUMENT.


 


(D)           THE DUTIES OF THE FACILITY AGENT AND THE US PAYING AGENT, AS THE
CASE MAY BE, UNDER THE FINANCE DOCUMENTS ARE, SAVE TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED, SOLELY MECHANICAL AND ADMINISTRATIVE IN NATURE.


 


30.4        ROLE OF THE BOOKRUNNERS, THE ARRANGERS AND THE ADMINISTRATIVE AGENT


 

Except as specifically provided in the Finance Documents, none of the
Bookrunners, the Arrangers, or the Administrative Agent shall have any
obligations of any kind to any other party under or in connection with any
Finance Document.

 

162

--------------------------------------------------------------------------------


 


30.5        NO FIDUCIARY DUTIES


 


(A)           NOTHING IN THE FINANCE DOCUMENTS CONSTITUTES THE AGENTS OR ANY OF
THE ARRANGERS AS A TRUSTEE OR FIDUCIARY OF ANY OTHER PERSON.


 


(B)           NEITHER THE AGENTS NOR ANY OF THE ARRANGERS SHALL BE BOUND TO
ACCOUNT TO ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY
IT FOR ITS OWN ACCOUNT.


 


30.6        BUSINESS WITH THE GROUP


 

Any of the Agents and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 


30.7        DISCRETION OF THE AGENTS


 


(A)           THE AGENTS MAY RELY ON:


 

(I)            ANY REPRESENTATION, NOTICE OR DOCUMENT BELIEVED BY IT TO BE
GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)           ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED SIGNATORY OR
EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY BE ASSUMED TO
BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(B)           THE AGENTS MAY ASSUME, UNLESS IT HAS RECEIVED NOTICE TO THE
CONTRARY IN ITS CAPACITY AS AGENT FOR THE LENDERS, THAT:


 

(I)            NO DEFAULT HAS OCCURRED;

 

(II)           ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN THIS
AGREEMENT UPON ANY PARTY, THE LENDERS OR AN INSTRUCTING GROUP HAS NOT BEEN
EXERCISED; AND

 

(III)         ANY NOTICE OR REQUEST MADE BY THE OBLIGORS’ AGENT IS MADE ON
BEHALF OF AND WITH THE CONSENT AND KNOWLEDGE OF THE PARENT AND ALL THE OBLIGORS.

 


(C)           THE AGENTS MAY ENGAGE, PAY FOR AND RELY ON THE ADVICE OR SERVICES
OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.


 


(D)           THE AGENTS MAY ACT IN RELATION TO THE FINANCE DOCUMENTS THROUGH
ITS PERSONNEL AND AGENTS.


 


(E)           THE FACILITY AGENT MAY EXECUTE ON BEHALF OF ANY L/C BANK ANY
DOCUMENTARY CREDIT ISSUED UNDER THIS AGREEMENT.


 


30.8        INSTRUCTING GROUP’S INSTRUCTIONS


 


(A)           UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, THE
FACILITY AGENT (OR THE US PAYING AGENT, AS APPLICABLE) SHALL (I) ACT IN
ACCORDANCE WITH ANY INSTRUCTIONS GIVEN TO IT BY AN INSTRUCTING GROUP OR
REVOLVING FACILITY INSTRUCTING GROUP, AS APPLICABLE (OR, IF SO INSTRUCTED BY AN
INSTRUCTING GROUP OR REVOLVING FACILITY INSTRUCTING GROUP, AS APPLICABLE,
REFRAIN FROM ACTING OR EXERCISING ANY RIGHT, POWER, AUTHORITY OR DISCRETION
VESTED IN IT AS FACILITY AGENT) AND (II) SHALL NOT BE LIABLE TO ANY FINANCE
PARTY FOR ANY ACT (OR OMISSION) IF IT ACTS (OR REFRAINS FROM TAKING ANY ACTION)
IN ACCORDANCE WITH SUCH AN INSTRUCTION OF AN INSTRUCTING GROUP.


 


(B)           UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, ANY
INSTRUCTIONS GIVEN BY (I) AN INSTRUCTING GROUP WILL BE BINDING ON ALL THE
FINANCE PARTIES OR (II) A REVOLVING FACILITY INSTRUCTING GROUP WILL BE BINDING
ON ALL THE LENDERS UNDER THE REVOLVING FACILITY.

 

163

--------------------------------------------------------------------------------


 


(C)           THE FACILITY AGENT (OR THE US PAYING AGENT, AS APPLICABLE)
MAY REFRAIN FROM ACTING IN ACCORDANCE WITH THE INSTRUCTIONS OF AN INSTRUCTING
GROUP, A REVOLVING FACILITY INSTRUCTING GROUP, OR, IF APPROPRIATE, THE LENDERS
UNTIL IT HAS RECEIVED SUCH SECURITY OR COLLATERAL AS IT MAY REQUIRE FOR ANY
COST, LOSS OR LIABILITY WHICH IT MAY INCUR IN COMPLYING WITH SUCH INSTRUCTIONS.


 


(D)           IN THE ABSENCE OF INSTRUCTIONS FROM AN INSTRUCTING GROUP, A
REVOLVING FACILITY INSTRUCTING GROUP, OR, IF APPROPRIATE, THE LENDERS, THE
FACILITY AGENT (OR THE US PAYING AGENT, AS APPLICABLE) MAY ACT (OR REFRAIN FROM
TAKING ACTION) AS IT CONSIDERS TO BE IN THE BEST INTERESTS OF THE LENDERS.


 


(E)           NONE OF THE AGENTS SHALL BE AUTHORISED TO ACT ON BEHALF OF A
LENDER IN ANY LEGAL OR ARBITRATION PROCEEDINGS RELATING TO ANY FINANCE DOCUMENT
WITHOUT FIRST OBTAINING THE LENDER’S CONSENT TO DO SO.


 


30.9        NO RESPONSIBILITY


 

None of the Agents or the Arrangers shall be:

 


(A)           RESPONSIBLE FOR THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY
INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY ANY FINANCE PARTY OR AN
OBLIGOR OR ANY OTHER PERSON IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT,
INCLUDING THE INFORMATION MEMORANDA, THE AGREED BUSINESS PLAN AND ANY BUDGET; OR


 


(B)           RESPONSIBLE FOR THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF ANY FINANCE DOCUMENT OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF OR IN CONNECTION WITH
ANY FINANCE DOCUMENT.


 


30.10      EXCLUSION OF LIABILITY


 


(A)           WITHOUT LIMITING PARAGRAPH (B) OF THIS CLAUSE, THE AGENTS WILL NOT
BE LIABLE TO ANY FINANCE PARTY FOR ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION
WITH ANY FINANCE DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS NEGLIGENCE OR WILFUL
MISCONDUCT.


 


(B)           EACH OF THE LENDERS AGREES THAT IT WILL NOT TAKE ANY PROCEEDINGS,
OR ASSERT OR SEEK TO ASSERT ANY CLAIM, AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF
EITHER OF THE AGENTS IN RESPECT OF ANY CLAIM IT MIGHT HAVE AGAINST THE FACILITY
AGENT OR IN RESPECT OF ANY ACT OR OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE
OR AGENT IN RELATION TO ANY FINANCE DOCUMENT AND AGREES THAT ANY OFFICER,
EMPLOYEE OR AGENT OF THE FACILITY AGENT MAY ENFORCE THIS PROVISION.


 


(C)           THE FACILITY AGENT WILL NOT BE LIABLE FOR ANY FAILURE TO NOTIFY
ANY PERSON OF ANY MATTER REFERRED TO IN CLAUSE 14.8 (NOTIFICATION) OR ANY DELAY
(OR ANY RELATED CONSEQUENCES) IN CREDITING AN ACCOUNT WITH AN AMOUNT REQUIRED
UNDER THE FINANCE DOCUMENTS TO BE PAID BY IT IF IT HAS TAKEN ALL REASONABLE
STEPS TO COMPLY WITH CLAUSE 14.8 (NOTIFICATION) AND TAKEN ALL NECESSARY STEPS AS
SOON AS REASONABLY PRACTICABLE TO COMPLY WITH THE REGULATIONS OR OPERATING
PROCEDURES OF ANY RECOGNISED CLEARING OR SETTLEMENT SYSTEM USED BY IT FOR THAT
PURPOSE.


 


30.11      LENDER’S INDEMNITY


 

Each Lender shall (in its relevant Proportion (as determined at all times for
these purposes in accordance with paragraph (c) of the definition of
“Proportion”) indemnify the Agents from time to time on demand by the Agents
against any cost, loss or liability incurred by such Agent (otherwise than by
reason of its negligence or wilful misconduct) in acting as an Agent under the
Finance Documents (unless it has been reimbursed therefor by an Obligor pursuant
to the terms of the Finance Documents).

 

164

--------------------------------------------------------------------------------


 


30.12      RESIGNATION


 


(A)           THE FACILITY AGENT OR THE US PAYING AGENT MAY RESIGN AND APPOINT
ONE OF ITS AFFILIATES ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM (OR, IN THE
CASE OF THE US PAYING AGENT, ACTING THROUGH AN OFFICE IN THE STATE OF NEW YORK)
AS SUCCESSOR AGENT BY GIVING NOTICE TO THE LENDERS AND THE COMPANY.


 


(B)           THE FACILITY AGENT OR THE US PAYING AGENT MAY RESIGN WITHOUT
HAVING DESIGNATED A SUCCESSOR AS AGENT UNDER PARAGRAPH (A) ABOVE (AND SHALL DO
SO IF SO REQUIRED BY AN INSTRUCTING GROUP) BY GIVING NOTICE TO THE LENDERS AND
THE COMPANY, IN WHICH CASE AN INSTRUCTING GROUP MAY APPOINT A SUCCESSOR FACILITY
AGENT (ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM), OR A SUCCESSOR US PAYING
AGENT (ACTING THROUGH AN OFFICE IN THE STATE OF NEW YORK), APPROVED BY THE
COMPANY OR THE US BORROWER, ACTING REASONABLY. IF AN INSTRUCTING GROUP HAS NOT
APPOINTED A SUCCESSOR FACILITY AGENT OR SUCCESSOR US PAYING AGENT IN ACCORDANCE
WITH THIS PARAGRAPH (B) WITHIN 30 DAYS AFTER NOTICE OF RESIGNATION WAS GIVEN,
THE FACILITY AGENT MAY APPOINT A SUCCESSOR FACILITY AGENT (ACTING THROUGH AN
OFFICE IN THE UNITED KINGDOM) AND/OR THE US PAYING AGENT MAY APPOINT A SUCCESSOR
US PAYING AGENT (ACTING THROUGH AN OFFICE IN THE STATE OF NEW YORK), APPROVED BY
THE COMPANY, ACTING REASONABLY.


 


(C)           THE RETIRING FACILITY AGENT OR US PAYING AGENT, AS APPLICABLE
SHALL, AT THE BORROWERS’ COST, MAKE AVAILABLE TO ITS SUCCESSOR SUCH DOCUMENTS
AND RECORDS AND PROVIDE SUCH ASSISTANCE AS ITS SUCCESSOR MAY REASONABLY REQUEST
FOR THE PURPOSES OF PERFORMING ITS FUNCTIONS AS FACILITY AGENT OR US PAYING
AGENT, AS APPLICABLE UNDER THE FINANCE DOCUMENTS.


 


(D)           THE RESIGNATION NOTICE OF THE FACILITY AGENT OR THE US PAYING
AGENT SHALL ONLY TAKE EFFECT UPON THE APPOINTMENT OF A SUCCESSOR FACILITY AGENT
OR US PAYING AGENT, AS APPLICABLE .


 


(E)           UPON THE APPOINTMENT OF A SUCCESSOR, THE RETIRING FACILITY AGENT
OR US PAYING AGENT, AS APPLICABLE SHALL BE DISCHARGED FROM ANY FURTHER
OBLIGATION IN RESPECT OF THE FINANCE DOCUMENTS BUT SHALL REMAIN ENTITLED TO THE
BENEFIT OF THIS CLAUSE 30. THE FACILITY AGENT’S SUCCESSOR OR US PAYING AGENT’S
SUCCESSOR, AS APPLICABLE, AND EACH OF THE OTHER PARTIES TO THIS AGREEMENT SHALL
HAVE THE SAME RIGHTS AND OBLIGATIONS AMONGST THEMSELVES AS THEY WOULD HAVE HAD
IF SUCH SUCCESSOR FACILITY AGENT OR SUCCESSOR US PAYING AGENT, AS APPLICABLE HAD
BEEN AN ORIGINAL PARTY AS FACILITY AGENT OR AS US PAYING AGENT, AS THE CASE
MAY BE.


 


(F)            UNLESS OTHERWISE AGREED BETWEEN THE ADMINISTRATIVE AGENT AND THE
BORROWER, THE ADMINISTRATIVE AGENT SHALL AUTOMATICALLY RESIGN (AND NO SUCCESSOR
SHALL NEED TO BE APPOINTED) ON THE DAY UPON WHICH IT CEASES TO BE A PARTY TO
THIS AGREEMENT IN THE CAPACITY AS A LENDER.


 


30.13      CONFIDENTIALITY


 


(A)           THE FACILITY AGENT (IN ACTING AS AGENT FOR THE FINANCE PARTIES),
THE US PAYING AGENT (IN ACTING AS US PAYING AGENT FOR THE LENDERS TO THE US
BORROWER) AND THE ADMINISTRATIVE AGENT (IN ACTING AS AGENT FOR THE LENDERS)
SHALL BE REGARDED AS ACTING THROUGH ITS AGENCY DIVISION WHICH SHALL BE TREATED
AS A SEPARATE ENTITY FROM ANY OTHER OF ITS DIVISIONS OR DEPARTMENTS.


 


(B)           IF INFORMATION IS RECEIVED BY ANOTHER DIVISION OR DEPARTMENT OF
THE FACILITY AGENT, US PAYING AGENT OR THE ADMINISTRATIVE AGENT IT MAY BE
TREATED AS CONFIDENTIAL TO THAT DIVISION OR DEPARTMENT AND THE FACILITY AGENT,
US PAYING AGENT OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL NOT BE
DEEMED TO HAVE NOTICE OF IT.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF ANY FINANCE DOCUMENT TO THE
CONTRARY, THE FINANCE PARTIES ARE NOT OBLIGED TO DISCLOSE TO ANY OTHER PERSON
(I) ANY CONFIDENTIAL INFORMATION OR (II) ANY OTHER INFORMATION IF THE DISCLOSURE
WOULD, OR MIGHT IN ITS REASONABLE OPINION, CONSTITUTE A BREACH OF ANY LAW.

 

165

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF ANY FINANCE DOCUMENT, THE
PARTIES (AND EACH EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF THE PARTIES)
MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX
TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO THE TAX STRUCTURE OF THE
TRANSACTION, PROVIDED, HOWEVER, THAT NO PARTY (AND NO EMPLOYEE, REPRESENTATIVE,
OR OTHER AGENT THEREOF) SHALL DISCLOSE ANY OTHER INFORMATION THAT IS NOT
RELEVANT TO UNDERSTANDING THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION
(INCLUDING THE IDENTITY OF ANY PARTY AND ANY INFORMATION THAT COULD LEAD ANOTHER
TO DETERMINE THE IDENTITY OF ANY PARTY), OR ANY OTHER INFORMATION TO THE EXTENT
THAT SUCH DISCLOSURE COULD REASONABLY RESULT IN A VIOLATION OF ANY APPLICABLE
SECURITIES LAW.


 


30.14      FACILITY OFFICE


 

Each of the Agents may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than 5 Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 


30.15      LENDERS’ ASSOCIATED COSTS DETAILS


 

To the extent applicable, each Lender shall supply the Facility Agent and/or the
US Paying Agent, as applicable, with any information required by the Facility
Agent in order to calculate the Associated Costs Rate in accordance with
Schedule 6 (Associated Costs Rate).

 


30.16      CREDIT APPRAISAL BY THE LENDERS


 

Without affecting the responsibility of the Parent or any Obligor for
information supplied by it or on its behalf in connection with any Finance
Document, each Lender confirms to each of the Agents, the Bookrunners and the
Arrangers that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to:

 


(A)           THE FINANCIAL CONDITION, STATUS AND NATURE OF EACH MEMBER OF THE
GROUP;


 


(B)           THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY
OF ANY FINANCE DOCUMENT AND ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED
INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY
FINANCE DOCUMENT;


 


(C)           WHETHER THAT LENDER HAS RECOURSE, AND THE NATURE AND EXTENT OF
THAT RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE ASSETS UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS CONTEMPLATED BY THE
FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO,
MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT; AND


 


(D)           THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF THE INFORMATION
MEMORANDA, THE AGREED BUSINESS PLAN AND EACH BUDGET AND ANY OTHER INFORMATION
PROVIDED BY THE AGENTS, THE BOOKRUNNERS, THE ARRANGERS OR BY ANY OTHER PERSON
UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS CONTEMPLATED
BY THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED
INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY
FINANCE DOCUMENT.


 


30.17      DEDUCTION FROM AMOUNTS PAYABLE BY THE AGENTS


 

If any amount is due and payable by any party to the Facility Agent, the US
Paying Agent or the Administrative Agent under any Finance Document the Facility
Agent, the US Paying Agent or the Administrative Agent, as the case may be, may,
after giving notice to that party, deduct an amount not exceeding that amount
from any payment to that party which the Facility Agent, the US Paying Agent

 

166

--------------------------------------------------------------------------------


 

or the Administrative Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that party shall be regarded as
having received such payment without any such deduction.

 


30.18      OBLIGORS’ AGENT


 


(A)           THE PARENT AND EACH OBLIGOR (OTHER THAN THE COMPANY AND THE US
BORROWER) IRREVOCABLY AUTHORISES THE COMPANY TO ACT ON ITS BEHALF AS ITS AGENT
IN RELATION TO THE FINANCE DOCUMENTS AND IRREVOCABLY AUTHORISES:


 

(I)            THE COMPANY ON ITS BEHALF TO SUPPLY ALL INFORMATION CONCERNING
ITSELF, ITS FINANCIAL CONDITION AND OTHERWISE TO THE RELEVANT PERSONS
CONTEMPLATED UNDER THIS AGREEMENT AND TO GIVE ALL NOTICES AND INSTRUCTIONS TO
EXECUTE ON ITS BEHALF ANY FINANCE DOCUMENT AND TO ENTER INTO ANY AGREEMENT IN
CONNECTION WITH THE FINANCE DOCUMENTS NOTWITHSTANDING THAT THE SAME MAY AFFECT
THE PARENT OR SUCH OBLIGOR, WITHOUT FURTHER REFERENCE TO OR THE CONSENT OF THE
PARENT OR SUCH OBLIGOR; AND

 

(II)           EACH FINANCE PARTY TO GIVE ANY NOTICE, DEMAND OR OTHER
COMMUNICATION TO BE GIVEN TO OR SERVED ON THE PARENT OR SUCH OBLIGOR PURSUANT TO
THE FINANCE DOCUMENTS TO THE COMPANY ON ITS BEHALF,

 

and in each such case the Parent or such Obligor will be bound thereby as though
the Parent or such Obligor itself had supplied such information, given such
notice and instructions, executed such Finance Document and agreement or
received any such notice, demand or other communication.

 


(B)           EVERY ACT, OMISSION, AGREEMENT, UNDERTAKING, SETTLEMENT, WAIVER,
NOTICE OR OTHER COMMUNICATION GIVEN OR MADE BY THE OBLIGORS’ AGENT UNDER ANY
FINANCE DOCUMENT, OR IN CONNECTION WITH THIS AGREEMENT (WHETHER OR NOT KNOWN TO
THE PARENT OR ANY OTHER OBLIGOR, AS THE CASE MAY BE, AND WHETHER OCCURRING
BEFORE OR AFTER SUCH PERSON BECAME PARTY TO THIS AGREEMENT), SHALL BE BINDING
FOR ALL PURPOSES ON THE PARENT AND ALL OTHER OBLIGORS (OTHER THAN THE US
BORROWER) AS IF THE PARENT OR THE OTHER OBLIGORS (OTHER THAN THE US BORROWER)
HAD EXPRESSLY MADE, GIVEN OR CONCURRED WITH THE SAME. IN THE EVENT OF ANY
CONFLICT BETWEEN ANY NOTICES OR OTHER COMMUNICATIONS OF THE OBLIGORS’ AGENT AND
THE PARENT OR ANY OTHER OBLIGOR (OTHER THAN THE US BORROWER), THOSE OF THE
OBLIGORS’ AGENT SHALL PREVAIL.


 


30.19      CO-OPERATION WITH THE AGENTS


 

Each Lender and each Obligor will co-operate with each of the Agents to complete
any legal requirements imposed on the Agents in connection with the performance
of its duties under this Agreement and shall supply any information requested by
the Agents in connection with the proper performance of those duties provided
that neither the Parent nor any Obligor shall be under any obligation to provide
any information the supply of which would be contrary to any confidentiality
obligation binding on any member of the Group or prejudice the retention of
legal privilege in such information and provided further that neither the Parent
nor any Obligor shall (and the Company shall procure that no member of the Bank
Group shall) be able to deny the Agents any such information by reason of it
having entered into a confidentiality undertaking which would prevent it from
disclosing, or be able to claim any legal privilege in respect of, any financial
information relating to itself or the Group.

 


30.20      “KNOW YOUR CLIENT” CHECKS


 

Nothing in this Agreement shall oblige the either of the Agents or the Arrangers
to carry out any “know your client” or other applicable anti-money laundering
checks in relation to the identity of any

 

167

--------------------------------------------------------------------------------


 

person on behalf of any Lender and each Lender confirms to the each of the
Agents, the Bookrunners and the Arrangers that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by any other person.

 


30.21      US PAYING AGENT


 

The Facility Agent shall delegate to any of its affiliates or appoint one or
more agents in the US for the purposes of facilitating any payments required to
be made to the US Borrower under this Agreement (and the US Borrower has the
right to consent to such delegation). Any such delegation or appointment may be
made upon such terms and conditions (including the power to sub-delegate or
appoint any sub-agents) and subject to such restrictions as the Facility Agent
and the US Borrower may think fit in the interests of the Finance Parties and
the Facility Agent shall not be bound to supervise, or be in any way responsible
for any loss incurred by reason of any misconduct or default on the part of any
such delegate, sub-delegate, agent or sub-agent. The Facility Agent and the US
Borrower may agree, without the prior consent of any other person, such
amendments which are of an administrative or technical nature, as may be
necessary for the purposes of giving effect to any such delegation or
appointment and such amendments, once made, shall be binding on each of Finance
Parties.

 


31.          BORROWERS’ INDEMNITIES


 


31.1        GENERAL INDEMNITIES


 

With effect from the Merger Closing Date, each of the Borrowers undertake, on a
joint and several basis, to indemnify:

 


(A)           EACH OF THE FINANCE PARTIES AGAINST ANY OUT-OF-POCKET COST, CLAIM,
LOSS, EXPENSE (INCLUDING LEGAL FEES) OR LIABILITY, WHICH ANY OF THEM MAY SUSTAIN
OR INCUR AS A CONSEQUENCE OF THE OCCURRENCE OF ANY DEFAULT; AND


 


(B)           EACH LENDER AGAINST ANY OUT-OF-POCKET LOSS IT MAY SUFFER OR INCUR
AS A RESULT OF (I) ITS FUNDING OR MAKING ARRANGEMENTS TO FUND ITS PORTION OF AN
ADVANCE OR (II) ITS ISSUING OR MAKING ARRANGEMENTS TO ISSUE A DOCUMENTARY CREDIT
OR (III) ITS FUNDING OR MAKING ARRANGEMENTS TO FUND ANY ANCILLARY FACILITY MADE
AVAILABLE BY IT, IN EACH CASE REQUESTED BY ANY BORROWER UNDER THIS AGREEMENT BUT
NOT MADE BY REASON OF THE OPERATION OF ANY ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT (SAVE AS A RESULT OF SUCH LENDER’S OWN GROSS NEGLIGENCE OR WILFUL
DEFAULT).


 


31.2        BREAK COSTS


 


(A)           EACH BORROWER SHALL, WITHIN 3 BUSINESS DAYS OF DEMAND BY A FINANCE
PARTY, PAY TO THAT FINANCE PARTY ITS BREAK COSTS ATTRIBUTABLE TO ALL OR ANY
PART OF ANY ADVANCE OR UNPAID SUM BEING PAID BY THAT BORROWER ON A DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD OR TERM FOR THAT ADVANCE OR UNPAID SUM.


 


(B)           EACH LENDER SHALL, AS SOON AS REASONABLY PRACTICABLE AFTER A
DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS
BREAK COSTS FOR ANY INTEREST PERIOD OR TERM IN WHICH THEY ACCRUE.

 

168

--------------------------------------------------------------------------------


 


32.          CURRENCY OF ACCOUNT


 


32.1        CURRENCY


 

Sterling is the currency of account and payment for each and every sum at any
time due from any Obligor under this Agreement provided that:

 


(A)           EACH REPAYMENT OF ANY OUTSTANDINGS OR UNPAID SUM (OR PART OF IT)
SHALL BE MADE IN THE CURRENCY IN WHICH THOSE OUTSTANDINGS OR UNPAID SUM ARE
DENOMINATED ON THEIR DUE DATE;


 


(B)           INTEREST SHALL BE PAYABLE IN THE CURRENCY IN WHICH THE SUM IN
RESPECT OF WHICH SUCH INTEREST IS PAYABLE WAS DENOMINATED WHEN THAT INTEREST
ACCRUED;


 


(C)           EACH PAYMENT IN RESPECT OF COSTS AND EXPENSES SHALL BE MADE IN THE
CURRENCY IN WHICH THE SAME WERE INCURRED; AND


 


(D)           EACH PAYMENT PURSUANT TO CLAUSE 17.3 (TAX INDEMNITY) OR CLAUSE
18.1 (INCREASED COSTS) SHALL BE MADE IN THE CURRENCY SPECIFIED BY THE FINANCE
PARTY CLAIMING UNDER IT, ACTING REASONABLY.


 


32.2        CURRENCY INDEMNITY


 

If any sum due from the Parent or any Obligor under this Agreement or any order
or judgment given or made in relation to this Agreement has to be converted from
the currency (the “first currency”) in which the same is payable under this
Agreement or under such order or judgment into another currency (the “second
currency”) for the purpose of (a) making or filing a claim or proof against the
Parent or such Obligor, (b) obtaining an order or judgment in any court or other
tribunal or (c) enforcing any order or judgment given or made in relation to
this Agreement, each Borrower agrees, with effect from the Merger Closing Date,
to indemnify and hold harmless each of the persons to whom such sum is due from
and against any loss suffered or incurred as a result of any discrepancy between
(x) the rate of exchange used for such purpose to convert the sum in question
from the first currency into the second currency and (y) the rate or rates of
exchange at which such person may in the ordinary course of business purchase
the first currency with the second currency at the time of receipt of the sum
paid to it in satisfaction, in whole or in part, of any such order, judgment,
claim or proof.

 


33.          PAYMENTS


 


33.1        PAYMENT TO THE FACILITY AGENT AND THE US PAYING AGENT


 

On each date on which this Agreement requires an amount to be paid by the Parent
or any Obligor or any of the Lenders under this Agreement, the Parent or such
Obligor or, as the case may be, such Lender shall make the same available to the
Facility Agent or, in the case of payments by the US Borrower, the US Paying
Agent by payment in same day funds (or such other funds as may for the time
being be customary for the settlement of transactions in the relevant currency)
to such account or bank as the Facility Agent or US Paying Agent, as applicable
(acting reasonably) may have specified for this purpose and any such payment
which is made for the account of another person shall be made in time to enable
the Facility Agent or US Paying Agent, as applicable to make available such
person’s portion of it to such other person in accordance with Clause 33.2 (Same
Day Funds).

 


33.2        SAME DAY FUNDS


 

Save as otherwise provided in this Agreement, each payment received by the
Facility Agent or US Paying Agent, as applicable for the account of another
person shall be made available by the Facility Agent to such other person (in
the case of a Lender, for the account of its Facility Office) for value the same
day by transfer to such account of such person with such bank in a Participating
Member State

 

169

--------------------------------------------------------------------------------


 

or London (or for payments in Dollars or any Optional Currency, in the
applicable financial centre) as such person shall have previously notified to
the Facility Agent or US Paying Agent, as applicable, for this purpose.

 


33.3        CLEAR PAYMENTS


 

Any payment required to be made by the Parent or any Obligor under this
Agreement shall be calculated without reference to any set-off or counterclaim
and shall be made free and clear of, and without any deduction for or on account
of, any set-off or counterclaim.

 


33.4        PARTIAL PAYMENTS


 

If the Facility Agent or US Paying Agent, as applicable, receives a payment that
is insufficient to discharge all the amounts then due and payable by the Parent
or any Obligor under the Finance Documents, the Facility Agent or US Paying
Agent, as applicable, shall, unless otherwise instructed by an Instructing
Group, apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 


(A)           FIRST, IN PAYMENT IN OR TOWARDS PAYMENT PRO RATA OF ANY UNPAID
FEES, COSTS AND EXPENSES INCURRED BY THE FACILITY AGENT OR US PAYING AGENT, AS
APPLICABLE, AND THE L/C BANK UNDER THE FINANCE DOCUMENTS;


 


(B)           SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY ACCRUED INTEREST
OR COMMISSION DUE BUT UNPAID UNDER ANY FINANCE DOCUMENT;


 


(C)           THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY PRINCIPAL DUE BUT
UNPAID UNDER ANY FINANCE DOCUMENT; AND


 


(D)           FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY OTHER SUM DUE BUT
UNPAID UNDER THE FINANCE DOCUMENTS,


 

and such application shall override any appropriation made by an Obligor.

 


33.5        INDEMNITY


 

Where a sum is to be paid under the Finance Documents to the Facility Agent or
US Paying Agent, as applicable, for the account of another person, the Facility
Agent or US Paying Agent, as applicable, shall not be obliged to make the same
available to that other person (or to enter into or perform any exchange
contract in connection therewith) until it has been able to establish to its
satisfaction that it has actually received such sum, but if it does so and it
proves to be the case that it had not actually received such sum, then the
person to whom such sum (or the proceeds of such exchange contract) was (or
were) so made available shall on request refund the same to the Facility Agent
or the US Paying Agent, as applicable, together with an amount sufficient to
indemnify and hold harmless the Facility Agent or US Paying Agent, as
applicable, from and against any cost or loss it may have suffered or incurred
by reason of its having paid out such sum (or the proceeds of such exchange
contract) prior to its having received such sum. This indemnity shall only apply
to the Obligors with effect from the Merger Closing Date.

 


33.6        NOTIFICATION OF PAYMENT


 

Without prejudice to the liability of each party to this Agreement to pay each
amount owing by it under this Agreement on the due date therefor, whenever a
payment is expected to be made by any of the Finance Parties, the Facility Agent
or the US Paying Agent, as applicable, shall give notice prior to the expected
date for such payment, notify all such Finance Parties of the amount, currency
and timing of such payment.

 

170

--------------------------------------------------------------------------------


 


33.7        BUSINESS DAYS


 


(A)           ANY PAYMENT WHICH IS DUE TO BE MADE ON A DAY THAT IS NOT A
BUSINESS DAY SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY IN THE
SAME CALENDAR MONTH (IF THERE IS ONE) OR THE IMMEDIATELY PRECEDING BUSINESS DAY
(IF THERE IS NOT).


 


(B)           DURING ANY EXTENSION OF THE DUE DATE FOR PAYMENT OF ANY PRINCIPAL
OR AN UNPAID SUM UNDER THIS AGREEMENT, INTEREST IS PAYABLE ON SUCH AMOUNT AT THE
RATE PAYABLE ON THE ORIGINAL DUE DATE.


 


34.          SET-OFF


 


34.1        RIGHT TO SET-OFF


 

With effect from the Merger Closing Date, the Parent and each of the Obligors
authorises each Lender to apply any credit balance to which the Parent or such
Obligor is entitled on any account of the Parent or such Obligor with that
Lender in satisfaction of any sum due and payable from the Parent or such
Obligor to such Lender under this Agreement but unpaid; for this purpose, each
Lender is authorised to purchase with the moneys standing to the credit of any
such account such other currencies as may be necessary to effect such
application.

 


34.2        NO OBLIGATION


 

No Lender shall be obliged to exercise any right given to it by Clause 34.1
(Right to Set-Off).

 


35.          SHARING AMONG THE FINANCE PARTIES


 


35.1        PAYMENTS TO FINANCE PARTIES


 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Parent or any Obligor other than in accordance with Clause 33
(Payments) and applies that amount to a payment due under the Finance Documents
then:

 


(A)           THE RECOVERING FINANCE PARTY SHALL, WITHIN 3 BUSINESS DAYS, NOTIFY
DETAILS OF THE RECEIPT OR RECOVERY TO THE FACILITY AGENT;


 


(B)           THE FACILITY AGENT SHALL DETERMINE WHETHER THE RECEIPT OR RECOVERY
IS IN EXCESS OF THE AMOUNT THE RECOVERING FINANCE PARTY WOULD HAVE BEEN PAID HAD
THE RECEIPT OR RECOVERY BEEN RECEIVED OR MADE BY THE FACILITY AGENT AND
DISTRIBUTED IN ACCORDANCE WITH CLAUSE 33.4 (PARTIAL PAYMENTS), WITHOUT TAKING
ACCOUNT OF ANY TAX WHICH WOULD BE IMPOSED ON THE FACILITY AGENT IN RELATION TO
THE RECEIPT, RECOVERY OR DISTRIBUTION; AND


 


(C)           THE RECOVERING FINANCE PARTY SHALL, WITHIN 3 BUSINESS DAYS OF
DEMAND BY THE FACILITY AGENT, PAY TO THE FACILITY AGENT AN AMOUNT (THE “SHARING
PAYMENT”) EQUAL TO SUCH RECEIPT OR RECOVERY LESS ANY AMOUNT WHICH THE FACILITY
AGENT DETERMINES MAY BE RETAINED BY THE RECOVERING FINANCE PARTY AS ITS SHARE OF
ANY PAYMENT TO BE MADE, IN ACCORDANCE WITH CLAUSE 33.4 (PARTIAL PAYMENTS).


 


35.2        REDISTRIBUTION OF PAYMENTS


 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Parent or the relevant Obligor and shall distribute it between the Finance
Parties (other than the Recovering Finance Party) in accordance with Clause 33.4
(Partial Payments).

 

171

--------------------------------------------------------------------------------


 


35.3        RECOVERING FINANCE PARTY’S RIGHTS


 


(A)           ON A DISTRIBUTION BY THE FACILITY AGENT UNDER CLAUSE 35.2
(REDISTRIBUTION OF PAYMENTS), THE RECOVERING FINANCE PARTY WILL BE SUBROGATED TO
THE RIGHTS OF THE FINANCE PARTIES WHICH HAVE SHARED IN THE REDISTRIBUTION.


 


(B)           IF AND TO THE EXTENT THAT THE RECOVERING FINANCE PARTY IS NOT ABLE
TO RELY ON ITS RIGHTS UNDER PARAGRAPH (A) ABOVE, THE PARENT OR THE RELEVANT
OBLIGOR SHALL BE LIABLE TO THE RECOVERING FINANCE PARTY FOR A DEBT EQUAL TO THE
SHARING PAYMENT WHICH IS IMMEDIATELY DUE AND PAYABLE.


 


35.4        REVERSAL OF REDISTRIBUTION


 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 


(A)           EACH FINANCE PARTY WHICH HAS RECEIVED A SHARE OF THE RELEVANT
SHARING PAYMENT PURSUANT TO CLAUSE 35.2 (REDISTRIBUTION OF PAYMENTS) SHALL, UPON
THE REQUEST OF THE FACILITY AGENT, PAY TO THE FACILITY AGENT FOR ACCOUNT OF THAT
RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO ITS SHARE OF THE SHARING PAYMENT
(TOGETHER WITH AN AMOUNT AS IS NECESSARY TO REIMBURSE THAT RECOVERING FINANCE
PARTY FOR ITS SHARE OF ANY INTEREST ON THE SHARING PAYMENT WHICH THAT RECOVERING
FINANCE PARTY IS REQUIRED TO PAY); AND


 


(B)           THAT RECOVERING FINANCE PARTY’S RIGHTS OF SUBROGATION IN RESPECT
OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE PARENT OR THE RELEVANT OBLIGOR
WILL BE LIABLE TO THE REIMBURSING FINANCE PARTY FOR THE AMOUNT SO REIMBURSED.


 


35.5        EXCEPTIONS


 


(A)           THIS CLAUSE 35 SHALL NOT APPLY TO THE EXTENT THAT THE RECOVERING
FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT PURSUANT TO THIS CLAUSE, HAVE
A VALID AND ENFORCEABLE CLAIM AGAINST THE PARENT OR THE RELEVANT OBLIGOR.


 


(B)           A RECOVERING FINANCE PARTY IS NOT OBLIGED TO SHARE WITH ANY OTHER
FINANCE PARTY UNDER THIS CLAUSE 35, ANY AMOUNT WHICH THE RECOVERING FINANCE
PARTY HAS RECEIVED OR RECOVERED AS A RESULT OF TAKING LEGAL OR ARBITRATION
PROCEEDINGS, IF:


 

(I)            IT NOTIFIED SUCH OTHER FINANCE PARTY OF THE LEGAL OR ARBITRATION
PROCEEDINGS; AND

 

(II)           SUCH OTHER FINANCE PARTY HAD AN OPPORTUNITY TO PARTICIPATE IN
THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT DO SO AS SOON AS REASONABLY
PRACTICABLE HAVING RECEIVED NOTICE OF IT OR DID NOT TAKE SEPARATE LEGAL OR
ARBITRATION PROCEEDINGS.

 


35.6        ANCILLARY LENDERS


 


(A)           THIS CLAUSE 35 SHALL NOT APPLY TO ANY RECEIPT OR RECOVERY BY A
LENDER IN ITS CAPACITY AS AN ANCILLARY LENDER AT ANY TIME PRIOR TO SERVICE OF
NOTICE UNDER CLAUSE 27.17 (ACCELERATION).


 


(B)           FOLLOWING SERVICE OF NOTICE UNDER CLAUSE 27.17 (ACCELERATION),
THIS CLAUSE 35 SHALL APPLY TO ALL RECEIPTS OR RECOVERIES BY ANCILLARY LENDERS
EXCEPT TO THE EXTENT THAT THE RECEIPT OR RECOVERY REPRESENTS A REDUCTION FROM
THE DESIGNATED GROSS AMOUNT FOR AN ANCILLARY FACILITY TO ITS DESIGNATED NET
AMOUNT.

 

172

--------------------------------------------------------------------------------


 


36.          CALCULATIONS AND ACCOUNTS


 


36.1        DAY COUNT CONVENTION


 

Interest and commitment commission shall accrue from day to day and shall be
calculated on the basis of a year of 365 days (in the case of amounts
denominated in Sterling) or 360 days (in the case of amounts denominated in any
other currency) (as appropriate or, in any case where market practice differs,
in accordance with market practice) and the actual number of days elapsed and
any Tax Deductions required to be made from any payment of interest shall be
computed and paid accordingly.

 


36.2        REDUCTIONS


 

Any repayment of any Advance denominated in an Optional Currency shall reduce
the amount of such Advance by the amount of such Optional Currency repaid and
shall reduce the Sterling Amount of such Advance proportionately.

 


36.3        REFERENCE BANKS


 

Save as otherwise provided in this Agreement, on any occasion a Reference Bank
or Lender fails to supply the Facility Agent with an interest rate quotation
required of it under the foregoing provisions of this Agreement, the rate for
which such quotation was required shall be determined from those quotations
which are supplied to the Facility Agent.

 


36.4        MAINTAIN ACCOUNTS


 

Each Lender shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it under this
Agreement.

 


36.5        CONTROL ACCOUNTS


 

The Facility Agent shall maintain on its books a control account or accounts in
which shall be recorded:

 


(A)           THE AMOUNT AND THE STERLING AMOUNT OF ANY ADVANCE OR UNPAID SUM
AND THE FACE AMOUNT AND THE STERLING AMOUNT OF ANY DOCUMENTARY CREDIT, AND EACH
LENDER’S SHARE IN IT;


 


(B)           THE STERLING AMOUNT OF THE ANCILLARY FACILITY COMMITMENT (IF ANY)
OF EACH LENDER;


 


(C)           THE AMOUNT OF ALL PRINCIPAL, INTEREST AND OTHER SUMS DUE OR TO
BECOME DUE FROM EACH OF THE OBLIGORS TO ANY OF THE LENDERS UNDER THE FINANCE
DOCUMENTS AND EACH LENDER’S SHARE IN IT; AND


 


(D)           THE AMOUNT OF ANY SUM RECEIVED OR RECOVERED BY THE FACILITY AGENT
UNDER THIS AGREEMENT AND EACH LENDER’S SHARE IN IT.


 


36.6        PRIMA FACIE EVIDENCE


 

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained pursuant to Clause 36.4
(Maintain Accounts) and Clause 36.5 (Control Accounts) shall, in the absence of
manifest error, be prima facie evidence of the existence and amounts of the
specified obligations of the Obligors.

 

173

--------------------------------------------------------------------------------


 


36.7        CERTIFICATE OF FINANCE PARTY


 

A certificate of a Finance Party as to the amount for the time being required to
indemnify it against any Tax Liability pursuant to Clause 17.3 (Tax Indemnity)
or any Increased Cost pursuant to Clause 18.1 (Increased Costs) shall, in the
absence of manifest error, be prima facie evidence of the existence and amounts
of the specified obligations of the Borrowers.

 


36.8        CERTIFICATE OF THE FACILITY AGENT


 

A certificate of the Facility Agent as to the amount at any time due from any
Borrower under this Agreement (or the amount which, but for any of the
obligations of any Borrower under this Agreement being or becoming void,
unenforceable or ineffective, at any time, would have been due from such
Borrower under this Agreement) shall, in the absence of manifest error, be prima
facie evidence for the purposes of Clause 29 (Guarantee and Indemnity).

 


36.9        CERTIFICATE OF L/C BANK


 

A certificate of an L/C Bank as to the amount paid out or at any time due in
respect of a Documentary Credit shall, absent manifest error, be prima facie
evidence of the payment of such amounts or (as the case may be) of the amounts
outstanding in any legal action or proceedings arising in connection therewith.

 


37.          ASSIGNMENTS AND TRANSFERS


 


37.1        SUCCESSORS AND ASSIGNEES


 

This Agreement shall be binding upon and enure to the benefit of each party to
this Agreement and its or any subsequent successors, permitted assignees and
Transferees.

 


37.2        ASSIGNMENT OR TRANSFERS BY OBLIGORS


 

None of the rights, benefits and obligations of an Obligor under this Agreement
shall be capable of being assigned or transferred and each Obligor undertakes
not to seek to assign or transfer any of its rights, benefits and obligations
under this Agreement in each case, other than to another Obligor and, in each
case, provided that no Event of Default is continuing or would arise as a result
of such assignment or transfer.

 


37.3        ASSIGNMENTS OR TRANSFERS BY LENDERS


 


(A)           ANY LENDER MAY, AT ANY TIME, ASSIGN ALL OR ANY OF ITS RIGHTS AND
BENEFITS UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH CLAUSE 37.4
(ASSIGNMENTS) OR TRANSFER ALL OR ANY OF ITS RIGHTS, BENEFITS AND OBLIGATIONS
UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH CLAUSE 37.5 (TRANSFER DEED)
PROVIDED THAT:


 

(I)            THE PRIOR CONSULTATION OF THE COMPANY SHALL BE REQUIRED IN
RESPECT OF ANY ASSIGNMENT OR TRANSFER ARISING PRIOR TO THE ACHIEVEMENT OF
SUCCESSFUL SYNDICATION;

 

(II)           THE PRIOR CONSENT OF THE COMPANY IS RECEIVED IN RESPECT OF ANY
ASSIGNMENT OR TRANSFER AFTER THE ACHIEVEMENT OF A SUCCESSFUL SYNDICATION, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD, PROVIDED THAT:

 

(A)          such consent shall be deemed to have been given if not declined in
writing within 10 Business Days of a written request by any Lender to the
Company;

 

(B)          no consent shall be required in the case of any assignment or
transfer by a

 

174

--------------------------------------------------------------------------------


 

Lender to its Affiliate which is either a Qualifying UK Lender (in the case of a
participation to a UK Borrower) or a US Accession Lender (in the case of a
participation to the US Borrower); and

 

(C)          no consent shall be required in the case of any assignment or
transfer to any third party at any time after the occurrence of a Major Event of
Default which is continuing; and

 

(III)         THE PROPOSED TRANSFEREE MAKES ONE OF THE REPRESENTATIONS SET OUT
IN PARAGRAPH 8 OF THE TRANSFER DEED AND PROVIDES THE COMPANY WITH THE
INFORMATION REQUIRED UNDER PARAGRAPH 9 OF THE TRANSFER DEED.

 


(B)           NO LENDER SHALL BE ENTITLED TO:


 

(I)            EFFECT ANY ASSIGNMENT OR TRANSFER:

 

(A)          in respect of any portion of its Commitment and/or Outstandings
under any individual Facility in an amount of less than £1,000,000, $1,000,000
or €1,000,000 (in the case of participations in Advances denominated in
Sterling, Dollars or Euro respectively) (or its equivalent as at the date of
such assignment or transfer);

 

(B)          which would result in it or the proposed assignee or transferee
holding an aggregate participation of more than zero but less than £5,000,000
(or its equivalent as at the date of such assignment or transfer) in the
Facilities, save that an assignment or transfer may be made to or by a trust,
fund or other non-bank entity which customarily participates in the
institutional market which would result in such entity holding an aggregate
participation of at least £1,000,000, $1,000,000 or €1,000,000 (in the case of
participations in Advances denominated in Sterling, Dollars or Euro
respectively) in the Facilities; or

 

(C)          in relation to its participation in the Revolving Facility other
than to the extent such transfers and assignments are on a pro rata basis as
between the relevant Lender’s Commitment under and participation in Outstandings
under the Revolving Facility;

 

(II)           IN RELATION TO ANY SUB-PARTICIPATION OF ITS RIGHTS AND
OBLIGATIONS UNDER THE FACILITIES, RELINQUISH SOME OR ALL OF ITS VOTING RIGHTS IN
RESPECT OF THE FACILITIES TO ANY PERSON IN RESPECT OF ANY SUCH SUB-PARTICIPATION
OTHER THAN VOTING RIGHTS IN RESPECT OF THE MATTERS REFERRED TO IN PARAGRAPHS
(B), (C), (D) OR (E) OF CLAUSE 43.4 (CONSENT).

 


(C)           ONLY A LENDER WHICH IS A US ACCESSION LENDER MAY LEND AT ANY TIME
TO THE US BORROWER (AND ONLY IN RESPECT OF THE B1 FACILITY) AND THE MAXIMUM
AMOUNT OF OUTSTANDINGS LENT TO SUCH US BORROWER AT ANY ONE TIME SHALL NOT EXCEED
AN AMOUNT EQUAL TO 20 PER CENT. OF THE AGGREGATE COMMITMENTS AS OF THE DATE OF
THIS AGREEMENT.


 


(D)           TO THE EXTENT THAT:


 

(I)            ANY US ACCESSION LENDER BECOMES A QUALIFYING UK LENDER OR ASSIGNS
ANY OF ITS INTEREST AS LENDER TO A QUALIFYING UK LENDER; OR

 

(II)           ANY QUALIFYING UK LENDER CEASES TO BE A QUALIFYING UK LENDER OR
ASSIGNS ANY OF ITS INTEREST AS LENDER TO ANY PERSON WHICH IS NOT A QUALIFYING UK
LENDER,

 

175

--------------------------------------------------------------------------------


 

the Company may require the relevant Borrower to whom such Lender has made
Advances (a “Transferor Borrower”) to novate its obligations under all
Outstandings owed to that Lender to another Borrower (the “Transferee
Borrower”), which shall be entitled to pay interest to that Lender without any
withholding.

 


(E)           IF:


 

(I)            ANY SUM PAYABLE TO ANY LENDER BY AN OBLIGOR IS REQUIRED TO BE
INCREASED UNDER CLAUSE 17.1 (TAX GROSS-UP);

 

(II)           A LENDER CLAIMS INDEMNIFICATION FROM A BORROWER UNDER THE
PROVISIONS OF CLAUSE 17.3 (TAX INDEMNITY) OR CLAUSE 18.1 (INCREASED COSTS); OR

 

(III)         ANY LENDER BECOMES A NON-CONSENTING LENDER OR A NON-FUNDING
LENDER,

 

the Company may within 90 days of such requirement or position being notified to
it, request that such Lender assigns or transfers all of its rights and
obligations under this Agreement at par (including any rights and obligations it
may have in its capacity as a Hedge Counterparty) to any person selected by the
Company that has agreed to accept such assignment or transfer, and such Lender
shall effect such assignment or transfer within 10 Business Days of such
request.

 


(F)            FOR THE PURPOSES OF SATISFYING THE MINIMUM HOLD REQUIREMENT SET
OUT IN PARAGRAPH (B)(I) OF THIS CLAUSE 37.3, ANY PARTICIPATIONS HELD BY FUNDS
ADVISED AND/OR MANAGED BY A COMMON ENTITY MAY BE AGGREGATED.


 


(G)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE CONSENT
OF THE L/C BANK SHALL BE REQUIRED (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED) FOR ANY ASSIGNMENT OR TRANSFER OF ANY LENDER’S RIGHTS AND/OR
OBLIGATIONS UNDER THE REVOLVING FACILITY PROVIDED THAT IN RELATION TO ANY
ASSIGNMENT OR TRANSFER REQUIRED BY THE BORROWER UNDER PARAGRAPH (C), THE L/C
BANK MAY NOT WITHHOLD SUCH CONSENT UNLESS, ACTING REASONABLY, THE REASON FOR SO
DOING RELATES TO THE CREDITWORTHINESS OF THE PROPOSED ASSIGNEE OR TRANSFEREE.


 


(H)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS CLAUSE 37.3
(ASSIGNMENTS OR TRANSFERS BY LENDERS), NO ASSIGNMENT OR TRANSFER SHALL BE
PERMITTED TO SETTLE OR OTHERWISE BECOME EFFECTIVE WITHIN THE PERIOD OF FIVE
BUSINESS DAYS PRIOR TO (A) THE END OF ANY INTEREST PERIOD OR (B) ANY REPAYMENT
DATE.


 


37.4        ASSIGNMENTS


 

If any Lender wishes to assign all or any of its rights and benefits under the
Finance Documents, unless and until the relevant assignee has agreed with the
other Finance Parties that it shall be under the same obligations towards each
of them as it would have been under if it had been an original party to the
Finance Documents as a Lender, such assignment shall not become effective and
the other Finance Parties shall not be obliged to recognise such assignee as
having the rights against each of them which it would have had if it had been
such a party to this Agreement.

 


37.5        TRANSFER DEED


 


(A)           IF ANY LENDER WISHES TO TRANSFER ALL OR ANY OF ITS RIGHTS,
BENEFITS AND/OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS, SUCH TRANSFER MAY BE
EFFECTED BY NOVATION THROUGH THE DELIVERY TO THE FACILITY AGENT OF A DULY
COMPLETED AND DULY EXECUTED TRANSFER DEED.


 


(B)           THE FACILITY AGENT SHALL ONLY BE OBLIGED TO EXECUTE A TRANSFER
DEED DELIVERED TO IT PURSUANT TO PARAGRAPH (A) ABOVE, UPON ITS SATISFACTION WITH
THE RESULTS OF ALL “KNOW YOUR CLIENT” OR OTHER

 

176

--------------------------------------------------------------------------------


 


APPLICABLE ANTI-MONEY LAUNDERING CHECKS RELATING TO THE IDENTITY OF ANY PERSON
THAT IT IS REQUIRED TO CARRY OUT IN RELATION TO SUCH TRANSFEREE.


 


(C)           UPON ITS EXECUTION OF THE TRANSFER DEED PURSUANT TO PARAGRAPH
(B) ABOVE ON THE LATER OF THE TRANSFER DATE SPECIFIED IN SUCH TRANSFER DEED AND
THE FIFTH BUSINESS DAY AFTER (OR SUCH EARLIER BUSINESS DAY ENDORSED BY THE
FACILITY AGENT ON SUCH TRANSFER DEED FALLING ON OR AFTER) THE DATE OF EXECUTION
OF SUCH TRANSFER DEED BY THE FACILITY AGENT:


 

(I)            TO THE EXTENT THAT IN SUCH TRANSFER DEED THE LENDER PARTY TO IT
SEEKS TO TRANSFER ITS RIGHTS, BENEFITS AND OBLIGATIONS UNDER THE FINANCE
DOCUMENTS, THE ULTIMATE PARENT, THE PARENT, EACH OF THE OBLIGORS AND SUCH LENDER
SHALL BE RELEASED FROM FURTHER OBLIGATIONS TOWARDS ONE ANOTHER UNDER THE FINANCE
DOCUMENTS TO THAT EXTENT AND THEIR RESPECTIVE RIGHTS AGAINST ONE ANOTHER SHALL
BE CANCELLED TO THAT EXTENT (SUCH RIGHTS AND OBLIGATIONS BEING REFERRED TO IN
THIS CLAUSE 37.5 AS “DISCHARGED RIGHTS AND OBLIGATIONS”);

 

(II)           THE ULTIMATE PARENT, THE PARENT, EACH OF THE OBLIGORS AND THE
TRANSFEREE PARTY TO IT SHALL ASSUME OBLIGATIONS TOWARDS ONE ANOTHER AND/OR
ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH DIFFER FROM THE DISCHARGED RIGHTS AND
OBLIGATIONS ONLY INSOFAR AS THE ULTIMATE PARENT, THE PARENT, SUCH OBLIGOR AND
SUCH TRANSFEREE HAVE ASSUMED AND/OR ACQUIRED THE SAME IN PLACE OF THE ULTIMATE
PARENT, THE PARENT, SUCH OBLIGOR AND SUCH LENDER;

 

(III)         THE OTHER FINANCE PARTIES AND THE TRANSFEREE SHALL ACQUIRE THE
SAME RIGHTS AND BENEFITS AND ASSUME THE SAME OBLIGATIONS BETWEEN THEMSELVES AS
THEY WOULD HAVE ACQUIRED AND ASSUMED HAD SUCH TRANSFEREE BEEN AN ORIGINAL PARTY
TO THE FINANCE DOCUMENTS AS A LENDER WITH THE RIGHTS, BENEFITS AND OBLIGATIONS
ACQUIRED OR ASSUMED BY IT AS A RESULT OF SUCH TRANSFER;

 

(IV)          ALL PAYMENTS DUE HEREUNDER FROM THE PARENT OR ANY OBLIGOR SHALL BE
DUE AND PAYABLE TO SUCH TRANSFEREE AND NOT TO THE TRANSFERRING LENDER; AND

 


(D)           SUCH TRANSFEREE SHALL BECOME A PARTY TO THIS AGREEMENT AS A
LENDER.


 


37.6        TRANSFER FEE


 

On the date upon which a transfer takes effect pursuant to Clause 37.5 (Transfer
Deed) the Transferee in respect of such transfer shall pay to the Facility Agent
for its own account a transfer fee of £1,500 provided that this fee shall not be
payable by any Lender that becomes a party to this Agreement prior to the
Syndication Date.

 


37.7        DISCLOSURE OF INFORMATION


 


(A)           EACH OF THE AGENTS, THE SECURITY TRUSTEE, THE BOOKRUNNERS, THE
ARRANGERS, THE LENDERS, THE L/C BANK AND ANY ANCILLARY FACILITY LENDER AGREES TO
MAINTAIN THE CONFIDENTIALITY OF ALL INFORMATION RECEIVED FROM THE ULTIMATE
PARENT OR ANY MEMBER OF THE GROUP RELATING TO THE ULTIMATE PARENT OR ANY MEMBER
OF THE GROUP OR ITS BUSINESS OTHER THAN ANY SUCH INFORMATION THAT:


 

(I)            IS OR BECOMES PUBLIC KNOWLEDGE OTHER THAN AS A DIRECT RESULT OF
ANY BREACH OF THIS CLAUSE; OR

 

(II)           IS AVAILABLE TO THE AGENTS, THE SECURITY TRUSTEE, THE
BOOKRUNNERS, THE ARRANGERS, THE LENDERS, THE L/C BANK OR SUCH ANCILLARY FACILITY
LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO RECEIPT THEREOF FROM THE RELEVANT
MEMBER OF THE GROUP; OR

 

177

--------------------------------------------------------------------------------


 

(III)         IS LAWFULLY OBTAINED BY ANY OF THE AGENTS, THE SECURITY TRUSTEE,
THE BOOKRUNNERS, THE ARRANGERS, THE LENDERS, THE L/C BANK AND ANY ANCILLARY
FACILITY LENDER AFTER THAT DATE OF RECEIPT OTHER THAN FROM A SOURCE WHICH IS
CONNECTED WITH THE GROUP AND WHICH, AS FAR AS THE RELEVANT RECIPIENT THEREOF IS
AWARE, HAS NOT BEEN OBTAINED IN VIOLATION OF, AND IS NOT OTHERWISE SUBJECT TO,
ANY OBLIGATION OF CONFIDENTIALITY.

 


(B)           NOTWITHSTANDING PARAGRAPH (A) OF THIS CLAUSE 37.7 ANY LENDER
MAY DISCLOSE TO ANY OF ITS AFFILIATES, TO ANY ACTUAL OR POTENTIAL ASSIGNEE OR
TRANSFEREE, TO ANY PERSON WHO MAY OTHERWISE ENTER INTO CONTRACTUAL RELATIONS
WITH SUCH LENDER IN RELATION TO THIS AGREEMENT OR ANY PERSON TO WHOM, AND TO THE
EXTENT THAT, INFORMATION IS REQUIRED TO BE DISCLOSED BY ANY APPLICABLE LAW, SUCH
INFORMATION ABOUT THE ULTIMATE PARENT, THE PARENT, THE OBLIGORS OR THE GROUP AS
A WHOLE AS SUCH LENDER SHALL CONSIDER APPROPRIATE PROVIDED THAT ANY SUCH
AFFILIATE, ACTUAL OR POTENTIAL ASSIGNEE OR TRANSFEREE OR OTHER PERSON WHO
MAY OTHERWISE ENTER INTO CONTRACTUAL RELATIONS IN RELATION TO THIS AGREEMENT
SHALL FIRST HAVE ENTERED INTO A CONFIDENTIALITY UNDERTAKING ON SUBSTANTIALLY THE
SAME TERMS AS THIS CLAUSE 37.7.


 


37.8        NO INCREASED OBLIGATIONS


 

If:

 


(A)           A LENDER ASSIGNS OR TRANSFERS ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THE FINANCE DOCUMENTS OR CHANGES ITS FACILITY OFFICE; AND


 


(B)           AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE OF THE
ASSIGNMENT, TRANSFER OR CHANGE OF FACILITY OFFICE, THE PARENT OR AN OBLIGOR
WOULD BE OBLIGED TO MAKE A PAYMENT TO THE ASSIGNEE, TRANSFEREE OR THE LENDER
ACTING THROUGH ITS NEW FACILITY OFFICE UNDER CLAUSE 17.1 (TAX GROSS-UP), 17.3
(TAX INDEMNITY) OR CLAUSE 18 (INCREASED COSTS),


 

then the assignee, Transferee or the Lender acting through its new Facility
Office shall only be entitled to receive payment under those Clauses to the same
extent as the assignor, transferor or the Lender acting through its previous
Facility Office would have been if the assignment, transfer or change had not
occurred.

 


37.9        NOTIFICATION


 

The Facility Agent shall, within 10 Business Days of receiving a Transfer Deed
or a notice relating to an assignment pursuant to Clause 37.4 (Assignments) or a
notice from a Lender or the giving by the Facility Agent of its consent, in each
case, relating to a change in such Lender’s Facility Office, notify the US
Paying Agent and the Borrowers of any such assignment, transfer or change in
Facility Office, as the case may be.

 


38.          COSTS AND EXPENSES


 


38.1        TRANSACTION COSTS


 

Each Borrower shall, from time to time no later than 10 Business Days after
demand from the Facility Agent (unless the relevant cost or expense is being
queried by a Borrower in good faith), reimburse the Facility Agent, the Security
Trustee and each of the Arrangers for all reasonable out-of-pocket costs and
expenses (including reasonable legal fees and disbursements of legal counsel,
any value added tax thereon and all travel and other reasonable out-of-pocket
expenses) incurred by them in connection with the negotiation, preparation,
execution, perfection, printing and distribution of the Finance Documents and
the completion of the transactions therein contemplated and the syndication of
the Facilities prior to the Syndication Date (including publicity expenses) up
to the levels agreed with the Company.

 

178

--------------------------------------------------------------------------------


 


38.2        PRESERVATION AND ENFORCEMENT COSTS


 

Each Borrower shall, from time to time on demand of the Facility Agent,
reimburse each Finance Party for all third party costs and expenses (including
legal fees and any value added tax thereon) incurred in or in connection with
the preservation and/or enforcement of any of the rights of such Finance Party
under the Finance Documents provided that any such costs and expenses incurred
in connection with the preservation of such rights are reasonable.

 


38.3        STAMP TAXES


 

Each Borrower shall pay all stamp, registration, documentary and other taxes
(including any penalties, additions, fines, surcharges or interest relating
thereto) to which any of the Finance Documents or any judgment given in
connection therewith is or at any time may be subject and shall with effect from
the Merger Closing Date and from time to time thereafter within 10 Business Days
of demand from the Facility Agent, indemnify the Finance Parties against any
liabilities, costs, claims and expenses resulting from any failure to pay or any
delay in paying those taxes. The Facility Agent shall be entitled (but not
obliged) to pay those taxes (whether or not they are its primary responsibility)
and to the extent that it does so claim under this Clause 38.3.

 


38.4        AMENDMENTS, CONSENTS AND WAIVERS


 

If an Obligor requests any amendment, consent or waiver in accordance with
Clause 43 (Amendments), the relevant Obligor shall, on demand of the Facility
Agent, reimburse the Finance Parties for all third party costs and expenses
(including legal fees) incurred by any of the Finance Parties in responding to
or complying with such request.

 


38.5        LENDERS’ INDEMNITY


 

If any Obligor fails to perform any of its obligations under this Clause 38,
each Lender shall indemnify and hold harmless each of the Agents, the Arrangers
and/or the Security Trustee from and against its Proportion (as determined at
all times for these purposes in accordance with paragraph (c) of the definition
of “Proportion”) of any loss incurred by any of them as a result of such failure
and the relevant Obligor shall forthwith reimburse each Lender for any payment
made by it pursuant to this Clause.

 


38.6        VALUE ADDED TAX


 


(A)           ALL AMOUNTS EXPRESSED TO BE PAYABLE UNDER ANY FINANCE DOCUMENT BY
ANY OBLIGOR TO A FINANCE PARTY SHALL BE EXCLUSIVE OF ANY VAT. IF VAT IS
CHARGEABLE ON ANY SUPPLY MADE BY A FINANCE PARTY TO ANY OBLIGOR UNDER ANY
FINANCE DOCUMENT (WHETHER THAT SUPPLY IS TAXABLE PURSUANT TO THE EXERCISE OF AN
OPTION OR OTHERWISE), THE RELEVANT FINANCE PARTY SHALL PROVIDE A VAT INVOICE TO
THE OBLIGOR AND THAT OBLIGOR SHALL PAY TO THAT FINANCE PARTY (IN ADDITION TO AND
AT THE SAME TIME AS PAYING THAT CONSIDERATION) THE VAT AS FURTHER CONSIDERATION.


 


(B)           NO PAYMENT OR OTHER CONSIDERATION TO BE MADE OR FURNISHED TO ANY
OBLIGOR PURSUANT TO OR IN CONNECTION WITH ANY FINANCE DOCUMENT MAY BE INCREASED
OR ADDED TO BY REFERENCE TO (OR AS A RESULT OF ANY INCREASE IN THE RATE OF) ANY
VAT WHICH SHALL BE OR MAY BECOME CHARGEABLE IN RESPECT OF ANY TAXABLE SUPPLY.


 


(C)           WHERE A FINANCE DOCUMENT REQUIRES ANY PARTY TO REIMBURSE A FINANCE
PARTY FOR ANY COSTS OR EXPENSES, THAT PARTY SHALL ALSO PAY ANY AMOUNT OF THOSE
COSTS OR EXPENSES INCURRED REFERABLE TO VAT CHARGEABLE THEREON.

 

179

--------------------------------------------------------------------------------


 


39.          REMEDIES AND WAIVERS


 

No failure to exercise, nor any delay in exercising, on the part of the Finance
Parties or any of them, any right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by Law.

 


40.          NOTICES AND DELIVERY OF INFORMATION


 


40.1        WRITING


 

Each communication to be made under this Agreement shall be made in writing and,
unless otherwise stated, shall be made by fax, telex or letter.

 


40.2        GIVING OF NOTICE


 

Any communication or document to be made or delivered by one person to another
pursuant to this Agreement shall in the case of any person other than a Lender
(unless that other person has by 10 Business Days’ written notice to the Agents
specified another address) be made or delivered to that other person at the
address identified with its signature below or, in the case of a Lender, at the
address from time to time designated by it to the Agents for the purpose of this
Agreement (or, in the case of a Transferee at the end of the Transfer Deed to
which it is a party as Transferee) and shall be deemed to have been made or
delivered when despatched (in the case of any communication made by fax) or (in
the case of any communication made by letter) when left at the address or (as
the case may be) 5 Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address provided that any
communication or document to be made or delivered to the Agents shall be
effective only when received by the Agents and then only if the same is
expressly marked for the attention of the department or officer identified with
the Agents’ signature below (or such other department or officer as the relevant
Agent shall from time to time specify by not less than 10 Business Days’ prior
written notice to the Company for this purpose).

 


40.3        USE OF WEBSITES/E-MAIL


 


(A)           AN OBLIGOR MAY (AND UPON REQUEST BY ANY OF THE AGENTS, SHALL)
SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT TO DELIVER ANY INFORMATION IN
RELATION TO THOSE LENDERS (THE “WEBSITE LENDERS”) WHO HAVE NOT OBJECTED TO THE
DELIVERY OF INFORMATION ELECTRONICALLY BY POSTING THIS INFORMATION ONTO AN
ELECTRONIC WEBSITE DESIGNATED BY THE COMPANY AND THE FACILITY AGENT (THE
“DESIGNATED WEBSITE”) OR BY E-MAILING SUCH INFORMATION TO THE AGENTS, IF:


 

(I)            THE AGENTS EXPRESSLY AGREE THAT THEY WILL ACCEPT COMMUNICATION
AND DELIVERY OF ANY DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO THIS
AGREEMENT BY THIS METHOD;

 

(II)           IN THE CASE OF POSTING TO THE DESIGNATED WEBSITE, THE COMPANY AND
THE AGENTS ARE AWARE OF THE ADDRESS OF, AND ANY RELEVANT PASSWORD SPECIFICATIONS
FOR, THE DESIGNATED WEBSITE; AND

 

(III)         THE INFORMATION IS IN A FORMAT PREVIOUSLY AGREED BETWEEN THE
COMPANY AND EACH OF THE AGENTS.

 


(B)           IF ANY LENDER (A “PAPER FORM LENDER”) OBJECTS TO THE DELIVERY OF
INFORMATION ELECTRONICALLY THEN THE AGENTS SHALL NOTIFY THE COMPANY ACCORDINGLY
AND THE COMPANY SHALL SUPPLY THE INFORMATION TO THE AGENTS (IN SUFFICIENT COPIES
FOR EACH PAPER FORM LENDER) IN PAPER FORM.

 

180

--------------------------------------------------------------------------------


 


(C)           THE FACILITY AGENT SHALL SUPPLY EACH WEBSITE LENDER WITH THE
ADDRESS OF, AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR, THE DESIGNATED WEBSITE
FOLLOWING DESIGNATION OF THAT WEBSITE BY THE COMPANY AND THE FACILITY AGENT.


 


(D)           ANY WEBSITE LENDER MAY REQUEST, THROUGH THE FACILITY AGENT, ONE
PAPER COPY OF ANY INFORMATION REQUIRED TO BE PROVIDED UNDER THIS AGREEMENT WHICH
IS POSTED ONTO THE DESIGNATED WEBSITE. THE COMPANY SHALL COMPLY WITH ANY SUCH
REQUEST WITHIN 10 BUSINESS DAYS.


 


(E)           SUBJECT TO THE OTHER PROVISIONS OF THIS CLAUSE 40.3, ANY OBLIGOR
MAY DISCHARGE ITS OBLIGATION TO SUPPLY MORE THAN ONE COPY OF A DOCUMENT UNDER
THIS AGREEMENT BY POSTING ONE COPY OF SUCH DOCUMENT TO THE DESIGNATED WEBSITE OR
E-MAILING ONE COPY OF SUCH DOCUMENT TO THE FACILITY AGENT.


 


(F)            FOR THE PURPOSES OF PARAGRAPH (A) ABOVE, THE AGENTS HEREBY
EXPRESSLY AGREE THAT:


 

(I)            THEY WILL ACCEPT DELIVERY OF DOCUMENTS REQUIRED TO BE DELIVERED
UNDER CLAUSE 22 (FINANCIAL INFORMATION) BY THE POSTING OF SUCH DOCUMENTS TO THE
DESIGNATED WEBSITE OR BY EMAIL DELIVERY TO THE AGENTS; AND

 

(II)           THEY HAVE AGREED TO THE FORMAT OF THE INFORMATION REQUIRED TO BE
DELIVERED UNDER CLAUSE 22 (FINANCIAL INFORMATION).

 


40.4        ELECTRONIC COMMUNICATION


 


(A)           ANY COMMUNICATION TO BE MADE BETWEEN THE AGENTS AND ANY LENDER
UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS MAY BE MADE BY ELECTRONIC MAIL
OR OTHER ELECTRONIC MEANS, IF THE RELEVANT AGENT AND THE RELEVANT LENDER:


 

(I)            AGREE THAT, UNLESS AND UNTIL NOTIFIED TO THE CONTRARY, THIS IS TO
BE AN ACCEPTED FORM OF COMMUNICATION;

 

(II)           NOTIFY EACH OTHER IN WRITING OF THEIR ELECTRONIC MAIL ADDRESS
AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE SENDING AND RECEIPT OF
INFORMATION BY THAT MEANS; AND

 

(III)         NOTIFY EACH OTHER OF ANY CHANGE TO THEIR ADDRESS OR ANY OTHER SUCH
INFORMATION SUPPLIED BY THEM.

 


(B)           ANY ELECTRONIC COMMUNICATION MADE BETWEEN THE AGENTS AND A LENDER
WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED IN READABLE FORM AND IN THE CASE
OF ANY ELECTRONIC COMMUNICATION MADE BY A LENDER TO AN AGENT ONLY IF IT IS
ADDRESSED IN SUCH A MANNER AS THE FACILITY AGENT SHALL SPECIFY FOR THIS PURPOSE.


 


40.5        CERTIFICATES OF OFFICERS


 

All certificates of officers of any company hereunder may be given on behalf of
the relevant company and in no event shall personal liability attach to such an
officer.

 


40.6        PATRIOT ACT


 

Each Lender subject to the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Ultimate Parent and
the Company that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Ultimate Parent, the
Parent, the Company and the other Obligors and other information that will allow

 

181

--------------------------------------------------------------------------------


 

such Lender to identify Parent, the Company and the other Obligors in accordance
with the Act.

 


41.          ENGLISH LANGUAGE


 

Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation of it into English certified (by an officer of the person making or
delivering the same) as being a true and accurate translation of it.

 


42.          PARTIAL INVALIDITY


 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:

 


(A)           THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT; OR


 


(B)           THE LEGALITY, VALIDITY OR ENFORCEABILITY OF SUCH PROVISION UNDER
THE LAW OF ANY OTHER JURISDICTION.


 


43.          AMENDMENTS


 


43.1        AMENDMENTS GENERALLY


 

Except as otherwise provided in this Agreement, the Facility Agent, if it has
the prior written consent of an Instructing Group, and the Obligors affected
thereby, may from time to time agree in writing to amend any Finance Document or
to consent to or waive, prospectively or retrospectively, any of the
requirements of any Finance Document and any amendments, consents or waivers so
agreed shall be binding on all the Finance Parties and the Obligors. For the
avoidance of doubt, any amendments relating to this Agreement shall only be made
in accordance with the provisions of this Agreement and any amendments relating
to a Hedging Agreement shall only be made in accordance with the provisions of
such Hedging Agreement, in each case notwithstanding any other provisions of the
Finance Documents.

 


43.2        AMENDMENTS RELATING TO BASEBALL


 

Except as provided in Clause 43.4 (Consents), 43.5 (Technical Amendments), 43.6
(Guarantees and Security) and 43.7 (Release of Guarantees and Security), the
Facility Agent, if it has the prior written consent of a Baseball Instructing
Group (for this purpose, within the meaning of paragraph (a) of that definition)
and the Obligors affected thereby, may agree in writing to amend or waive, or to
consent to, any of the following provisions with respect to the A1 Facility and
B1 Facility:

 


(A)           THE DEFINITIONS OF “BASEBALL ACQUISITION”, “BASEBALL BIDCOS”,
“BASEBALL CASH BIDCO”, “BASEBALL CERTAIN FUNDS PERIOD”, “BASEBALL CLEAN-UP
PERIOD”, “BASEBALL DRAWSTOP DEFAULT”, “BASEBALL EFFECTIVE DATE”, “BASEBALL
GROUP”, “BASEBALL IMPLEMENTATION AGREEMENT”, “BASEBALL PRESS RELEASE”, “BASEBALL
RESOLUTIONS”, “BASEBALL SCHEME”, “BASEBALL SCHEME CIRCULAR”, “BASEBALL SCHEME
DOCUMENT”, “BASEBALL SHARES”, “BASEBALL STOCK BIDCO” AND “TOTAL BASEBALL DEBT”.


 


(B)           PARAGRAPHS (B) AND (C) OF CLAUSE 2.1 (THE FACILITIES);


 


(C)           PARAGRAPH (B) OF CLAUSE 2.3 (PURPOSE);


 


(D)           CLAUSE 3.2 (BASEBALL CONDITIONS PRECEDENT);

 

182

--------------------------------------------------------------------------------


 


(E)           CLAUSE 3.4 (BASEBALL CONDITIONS SUBSEQUENT);


 


(F)            CLAUSE 3.6 (BASEBALL CERTAIN FUNDS PERIOD);


 


(G)           CLAUSE 27.20 (BASEBALL CLEAN-UP PERIOD);


 


(H)           ANY MATTER LISTED IN PART 2 OF SCHEDULE 4 (CONDITIONS PRECEDENT TO
FIRST BASEBALL UTILISATION) AND PART 7 OF SCHEDULE 4 (BASEBALL CONDITIONS
SUBSEQUENT); AND


 


(I)            ANY OTHER PROVISION OF THIS AGREEMENT WHERE THE PRIOR CONSENT OF
A BASEBALL INSTRUCTING GROUP IS EXPRESSLY REQUIRED,


 

in each case, except to the extent that such amendment, waiver or consent
relates to Security. Any such amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Obligors.

 


43.3        AMENDMENTS RELATING TO ALTERNATIVE BASEBALL FINANCING


 

The Facility Agent, if it has the prior written consent of all of the Baseball
Lenders (for this purpose, falling within the meaning of paragraph (b) of that
definition) and the Obligors affected thereby, may agree in writing to any
change to this Agreement, for the purposes of giving effect to a commitment
provided by such Baseball Lenders relating to any Alternative Baseball Financing
and the new facilities to be provided thereunder and the associated Alternative
Baseball Acquisition, which amends or replaces or is intended to amend or
replace the provisions set out in:

 


(A)           PARAGRAPHS (B) AND (C) OF CLAUSE 2.1 (THE FACILITIES);


 


(B)           PARAGRAPH (B) OF CLAUSE 2.3 (PURPOSE);


 


(C)           CLAUSE 3.2 (BASEBALL CONDITIONS PRECEDENT);


 


(D)           CLAUSE 3.4 (BASEBALL CONDITIONS SUBSEQUENT);


 


(E)           CLAUSE 3.6 (BASEBALL CERTAIN FUNDS PERIOD);


 


(F)            CLAUSE 27.20 (BASEBALL CLEAN-UP PERIOD);


 


(G)           CLAUSE 9 (REPAYMENT OF TERM FACILITY OUTSTANDINGS) TO THE EXTENT
THAT SUCH CHANGES AMEND OR REPLACE PROVISIONS RELATING TO THE A1 FACILITY AND
B1 FACILITY, EXCEPT WHERE SUCH CHANGES PROVIDE FOR A FINAL MATURITY DATE IN
RESPECT OF THE ALTERNATIVE BASEBALL FACILITY WHICH IS EARLIER THAN THE FINAL
MATURITY DATE IN RESPECT OF THE A FACILITY OR IN THE CASE OF AMORTISING DEBT,
WHERE THE AVERAGE LIFE OF SUCH ALTERNATIVE BRIDGE FACILITY WOULD BE SHORTER THAN
THE AVERAGE LIFE OF THE A FACILITY;


 


(H)           CLAUSE 11 (VOLUNTARY PREPAYMENT) AND CLAUSE 12 (MANDATORY
PREPAYMENT AND CANCELLATION) TO THE EXTENT THAT SUCH CHANGES AMEND OR REPLACE
PROVISIONS RELATING TO THE A1 FACILITY AND B1 FACILITY, AND PROVIDED THAT SUCH
CHANGES DO NOT HAVE THE EFFECT OF ALTERING THE TIMING OR AMOUNT OF PAYMENTS
PAYABLE TO ANY LENDER IN RESPECT OF THE A FACILITY OR REVOLVING CREDIT FACILITY;


 


(I)            CLAUSE 14 (INTEREST AS TERM FACILITY ADVANCES) TO THE EXTENT THAT
SUCH CHANGES AMEND OR REPLACE PROVISIONS RELATING TO THE A1 FACILITY OR
B1 FACILITY;


 


(J)            CLAUSE 17.1 (TAX GROSS UP) TO THE EXTENT THAT SUCH CHANGES RELATE
TO THE RELEVANT TAX JURISDICTION OF THE RELEVANT BORROWER OF THE ALTERNATIVE
BASEBALL FINANCING;

 

183

--------------------------------------------------------------------------------


 


(K)           CLAUSE 21 (REPRESENTATIONS AND WARRANTIES) IN RELATION TO THE
REPRESENTATIONS AND WARRANTIES TO BE GIVEN TO THE BASEBALL LENDERS (FOR THIS
PURPOSE, FALLING WITHIN THE MEANING OF PARAGRAPH (B) OF SUCH DEFINITION);


 


(L)            CLAUSE 37 (ASSIGNMENT OR TRANSFERS BY LENDERS) TO THE EXTENT THAT
SUCH CHANGES RELATE TO THE ASSIGNMENT OR TRANSFER OF ANY COMMITMENTS OR
OUTSTANDINGS UNDER THE ALTERNATIVE BASEBALL FINANCING;


 


(M)          CLAUSE 43.2 (AMENDMENTS RELATING TO BASEBALL);


 


(N)           PART 1 OF SCHEDULE 1 (LENDERS AND COMMITMENTS) AND PART 2 OF
SCHEDULE 1 (LENDERS TAX STATUS) TO THE EXTENT SUCH CHANGES AMEND OR REPLACE THE
THEN EXISTING LENDERS TO INCLUDE THE BASEBALL LENDERS;


 


(O)           PART 2 OF SCHEDULE 4 (CONDITIONS PRECEDENT TO FIRST BASEBALL
UTILISATION) AND PART 7 OF SCHEDULE 4 (BASEBALL CONDITIONS SUBSEQUENT) FOR THE
PURPOSES OF AMENDING AND REPLACING THE LIST OF REQUIRED DOCUMENTARY CONDITIONS
PRECEDENT TO THE ALTERNATIVE BASEBALL FINANCING;


 


(P)           ANY OF THE DEFINITIONS CONTAINED IN CLAUSE 1.1 (DEFINITIONS) FOR
THE PURPOSES OF REMOVING ALL REFERENCES TO AND ALL DERIVATIVES OF THE
A1 FACILITY AND THE B1 FACILITY AND INCORPORATING SUCH DEFINITIONS AS MAY BE
NECESSARY FOR THE PURPOSES OF GIVING EFFECT TO THE CHANGES DESCRIBED IN THIS
CLAUSE 43.3; AND


 


(Q)           SUCH OTHER AMENDMENTS TO OR REPLACEMENTS OF THE PROVISIONS OF THIS
AGREEMENT, WHICH ARE OF A TECHNICAL OR MECHANICAL NATURE PROVIDED THAT SUCH
AMENDMENTS OR REPLACEMENT DO NOT PREJUDICE THE INTERESTS OF THE LENDERS UNDER
THE A FACILITY OR REVOLVING CREDIT FACILITY,


 

in each case, except to the extent that such amendment, waiver or consent
relates to Security. Any such amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Obligors.

 


43.4        CONSENTS


 

An amendment, consent or waiver relating to the following matters may be made
with the prior written consent of each Lender affected thereby:

 


(A)           ANY INCREASE IN THE PRINCIPAL AMOUNT OF ANY COMMITMENT OF SUCH
LENDER;


 


(B)           A REDUCTION IN THE PROPORTION OF ANY AMOUNT RECEIVED OR RECOVERED
(WHETHER BY WAY OF SET-OFF, COMBINATION OF ACCOUNTS OR OTHERWISE) IN RESPECT OF
ANY AMOUNT DUE FROM THE PARENT OR ANY OBLIGOR UNDER THIS AGREEMENT TO WHICH SUCH
LENDER IS ENTITLED;


 


(C)           A DECREASE IN ANY APPLICABLE MARGIN FOR, OR THE PRINCIPAL AMOUNT
OF, ANY ADVANCE, ANY DOCUMENTARY CREDIT OR ANY INTEREST PAYMENT, FEES OR OTHER
AMOUNTS DUE UNDER THIS AGREEMENT TO SUCH LENDER FROM THE PARENT OR ANY OBLIGOR
OR ANY OTHER PARTY TO THIS AGREEMENT;


 


(D)           ANY CHANGE IN THE CURRENCY OF ACCOUNT (OTHER THAN A CHANGE
RESULTING FROM THE UNITED KINGDOM BECOMING A PARTICIPATING MEMBER STATE);


 


(E)           UNLESS OTHERWISE SPECIFIED THE DEFERRAL OF THE DATE FOR PAYMENT OF
ANY PRINCIPAL, INTEREST, FEE OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT TO
SUCH LENDER FROM THE PARENT OR ANY OBLIGOR OR ANY OTHER PARTY TO THIS AGREEMENT;


 


(F)            THE DEFERRAL OF ANY TERMINATION DATE;

 

184

--------------------------------------------------------------------------------


 


(G)           ANY REDUCTION TO THE PERCENTAGE SET FORTH IN THE DEFINITION OF
INSTRUCTING GROUP OR BASEBALL INSTRUCTING GROUP; OR


 


(H)           A CHANGE TO ANY PROVISION WHICH CONTEMPLATES THE NEED FOR THE
CONSENT OR APPROVAL OF ALL THE LENDERS.


 


43.5        TECHNICAL AMENDMENTS


 

Notwithstanding any other provision of this Clause 43, the Facility Agent may at
any time without the consent or sanctions of the Lenders, concur with the
Company in making any modifications to any Finance Document, which in the
opinion of the Facility Agent would be proper to make provided that the Facility
Agent is of the opinion that such modification would not be prejudicial to the
position of any Lender and in the opinion of the Facility Agent such
modification is of a formal, minor or technical nature or is to correct a
manifest error. Any such modification shall be made on such terms as the
Facility Agent may determine, shall be binding upon the Lenders, and shall be
notified by the Company to the Lenders as soon as practicable thereafter.

 


43.6        GUARANTEES AND SECURITY


 

A waiver of issuance or the release of any Guarantor from any of its obligations
under Clause 29 (Guarantee and Indemnity) or a release of any Security under the
Security Documents, in each case, other than in accordance with the terms of any
Finance Document shall require the prior written consent of affected Lenders
whose Available Commitments plus Outstandings amount in aggregate to more than
90 per cent. of the Available Facilities plus aggregate Outstandings.

 


43.7        RELEASE OF GUARANTEES AND SECURITY


 


(A)           SUBJECT TO PARAGRAPH (B) BELOW, AT THE TIME OF COMPLETION OF ANY
DISPOSAL BY THE PARENT OR ANY OBLIGOR OF ANY SHARES, ASSETS OR REVENUES THE
SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER FINANCE PARTIES
TO) AT THE REQUEST OF AND COST OF THE RELEVANT OBLIGOR, EXECUTE SUCH DOCUMENTS
AS MAY BE REQUIRED TO:


 

(I)            RELEASE THOSE SHARES, ASSETS OR REVENUES FROM SECURITY
CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENT OR CERTIFY THAT ANY FLOATING
CHARGE CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENTS OVER SUCH ASSETS, REVENUES
OR RIGHTS HAS NOT CRYSTALLISED; AND

 

(II)           RELEASE ANY PERSON WHICH AS A RESULT OF THAT DISPOSAL, CEASES TO
BE THE PARENT OR ANY OBLIGOR, FROM ANY GUARANTEE, INDEMNITY OR SECURITY DOCUMENT
TO WHICH IT IS A PARTY AND ITS OTHER OBLIGATIONS UNDER ANY OTHER FINANCE
DOCUMENT.

 


(B)           THE SECURITY TRUSTEE SHALL ONLY BE REQUIRED UNDER PARAGRAPH
(A) ABOVE TO GRANT THE RELEASE OF ANY SECURITY OR TO DELIVER A CERTIFICATE OF
NON-CRYSTALLISATION ON ACCOUNT OF A DISPOSAL AS DESCRIBED IN THAT PARAGRAPH
DESCRIBED IN THAT PARAGRAPH IF:


 

(I)            THE DISPOSAL IS PERMITTED UNDER CLAUSE 25.6 (DISPOSALS) OR
OTHERWISE WITH THE CONSENT OF AN INSTRUCTING GROUP;

 

(II)           (TO THE EXTENT THAT ANY PROCEEDS OF THAT DISPOSAL ARE TO BE
APPLIED IN REPAYMENT OF THE FACILITIES) THE FACILITY AGENT HAS RECEIVED (OR IS
SATISFIED, ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE
DISPOSAL) THE APPROPRIATE AMOUNT OF THOSE PROCEEDS; AND

 

(III)         (TO THE EXTENT THAT THE DISPOSAL IS TO BE IN EXCHANGE FOR
REPLACEMENT ASSETS) THE SECURITY TRUSTEE HAS EITHER RECEIVED (OR IS SATISFIED,
ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE DISPOSAL) ONE
OR MORE DULY EXECUTED SECURITY

 

185

--------------------------------------------------------------------------------


 

DOCUMENTS GRANTING SECURITY OVER THOSE REPLACEMENT ASSETS OR IS SATISFIED,
ACTING REASONABLY, THAT THE REPLACEMENT ASSETS WILL BE SUBJECT TO SECURITY
PURSUANT TO ANY EXISTING SECURITY DOCUMENTS.

 


(C)           IF AT ANY TIME, A COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO
CLAUSE 22.5(A) (COMPLIANCE CERTIFICATES) SHOWS THAT THE OBLIGORS UNDER THIS
AGREEMENT AT THE RELEVANT TIME REPRESENT A PERCENTAGE WHICH IS GREATER THAN THAT
REQUIRED TO SATISFY THE 80% SECURITY TEST AND THE COMPANY IS ABLE, AT SUCH TIME,
TO DEMONSTRATE TO THE SATISFACTION OF THE FACILITY AGENT (ACTING REASONABLY)
THAT UPON THE RELEASE OF ONE OR MORE SPECIFIED OBLIGORS FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT THE 80% SECURITY TEST WOULD CONTINUE TO BE SATISFIED, THE
SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER FINANCE PARTIES
TO) AT THE REQUEST AND COST OF THE COMPANY, EXECUTE SUCH DOCUMENTS AS MAY BE
REQUIRED TO RELEASE SUCH SPECIFIED OBLIGORS FROM ANY GUARANTEES, INDEMNITIES AND
SECURITY DOCUMENTS TO WHICH IT IS A PARTY AND TO RELEASE IT FROM ITS OTHER
OBLIGATIONS UNDER ANY FINANCE DOCUMENT.


 


(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS CLAUSE 43.7, IN
THE EVENT THAT THE COMPANY ELECTS TO RAISE OR INCUR ANY STAND ALONE BASEBALL
FINANCING IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND IMMEDIATELY
PRIOR TO SUCH RAISING OR INCURRENCE, ANY MEMBER OF THE BASEBALL GROUP HAS
GRANTED ANY GUARANTEE AND/OR SECURITY IN RESPECT OF THE FACILITIES, SUCH MEMBER
OF THE BASEBALL GROUP SHALL BE RELEASED FROM ANY SUCH GUARANTEE AND/OR SECURITY
IMMEDIATELY PRIOR TO SUCH RAISING OR INCURRENCE, OR IN THE EVENT THAT THE
PROCEEDS OF SUCH STAND ALONE BASEBALL FINANCING ARE BEING USED TO PREPAY A1
FACILITY OUTSTANDINGS AND B1 FACILITY OUTSTANDINGS IN ACCORDANCE WITH CLAUSE
11.1 (VOLUNTARY PREPAYMENT), SIMULTANEOUSLY WITH SUCH PREPAYMENT.


 


(E)           IN THE EVENT THAT, PURSUANT TO THE PROVISIONS OF CLAUSE 24.21
(STEPS PAPER), THE ULTIMATE PARENT ELECTS TO IMPLEMENT EACH OF STEPS 3 TO 8
(INCLUDING, AT THE COMPANY’S OPTION, THE ALTERNATIVE STEP 6X DESCRIBED THEREIN)
SET OUT ON THE PAGE HEADED “POST-COMBINATION RESTRUCTURING - FIRST ALTERNATIVE
(STRUCTURE 1)” OF THE STEPS PAPER, CULMINATING IN THE STRUCTURE SET OUT ON THE
PAGE HEADED “FIRST ALTERNATIVE (STRUCTURE 1) – FINAL STRUCTURE (ASSUMES STEP 6)”
OR THE STRUCTURE SET OUT ON THE PAGE HEADED “POST-COMBINATION RESTRUCTURING –
ALTERNATIVE STEP 6X (STRUCTURE 1)”, THE FACILITY AGENT AND THE SECURITY TRUSTEE
ARE HEREBY AUTHORISED TO IRREVOCABLY AND UNCONDITIONALLY RELEASE TELEWEST UK
LIMITED FROM ALL OF ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS, INCLUDING
WITHOUT LIMITATION, ITS OBLIGATIONS UNDER CLAUSE 29 (GUARANTEE AND INDEMNITY)
AND ANY SECURITY DOCUMENTS ENTERED INTO BY IT AND SHALL, UPON REQUEST BY THE
COMPANY, EXECUTE ALL DOCUMENTS AND INSTRUMENTS REQUIRED TO GIVE EFFECT TO SUCH
RELEASE.


 


43.8        AMENDMENTS AFFECTING THE FACILITY AGENT


 

Notwithstanding any other provision of this Agreement, the Facility Agent shall
not be obliged to agree to any amendment, consent  or waiver if the same would:

 


(A)           AMEND OR WAIVE ANY PROVISION OF CLAUSES 30 (AGENTS), CLAUSE 38
(COSTS AND EXPENSES) OR THIS CLAUSE 43; OR


 


(B)           OTHERWISE AMEND OR WAIVE ANY OF THE FACILITY AGENT’S RIGHTS UNDER
THIS AGREEMENT OR SUBJECT THE FACILITY AGENT TO ANY ADDITIONAL OBLIGATIONS UNDER
THIS AGREEMENT.


 


43.9        CALCULATION OF CONSENT


 

Where a request for a waiver of, or an amendment to, any provision of any
Finance Document has been sent by the Facility Agent to the Lenders at the
request of an Obligor, each Lender that does not respond to such request for
waiver or amendment within 30 days after receipt by it of such request (or
within such other period as the Facility Agent and the Company shall specify),
shall be excluded from

 

186

--------------------------------------------------------------------------------


 

the calculation in determining whether the requisite level of consent to such
waiver or amendment was granted.

 


43.10      EFFECT OF BASEBALL ACQUISITION


 

It is hereby agreed that upon closing of the Baseball Acquisition (other than
where the Baseball Acquisition is financed or refinanced through a Stand Alone
Baseball Financing) or the Alternative Baseball Acquisition, each of the
thresholds or baskets set out in the following provisions of this Agreement
shall be deemed to be increased to the amounts as set out below, in each case,
with immediate effect and without further consent or notice to the Finance
Parties or any other person:

 


(A)           THE THRESHOLD CONTAINED IN PARAGRAPH (A)(I) OF CLAUSE 12.2
(REPAYMENT FROM NET PROCEEDS) SHALL BE INCREASED FROM £30 MILLION TO £35
MILLION;


 


(B)           THE GENERAL BASKET CONTAINED IN PARAGRAPH (O) OF CLAUSE 25.2
(NEGATIVE PLEDGE) SHALL BE INCREASED FROM £300 MILLION TO £330 MILLION AND THE
SUB-BASKET RELATING THERETO SHALL BE INCREASED FROM £250 MILLION TO £275
MILLION;


 


(C)           THE GENERAL BASKET CONTAINED IN PARAGRAPH (S) OF CLAUSE 25.3
(LOANS AND GUARANTEES) SHALL BE INCREASED FROM £75 MILLION TO £85 MILLION;


 


(D)           THE BASKET CONTAINED IN PARAGRAPH (G)(II) OF CLAUSE 25.4
(FINANCIAL INDEBTEDNESS) SHALL BE INCREASED FROM £75 MILLION TO £85 MILLION;


 


(E)           THE BASKET CONTAINED IN PARAGRAPH (K) OF CLAUSE 25.4 (FINANCIAL
INDEBTEDNESS) SHALL BE INCREASED FROM £150 MILLION TO £165 MILLION;


 


(F)            THE GENERAL BASKET CONTAINED IN PARAGRAPH (N) OF CLAUSE 25.4
(FINANCIAL INDEBTEDNESS) SHALL BE INCREASED FROM £300 MILLION TO £330 MILLION;
AND


 


(G)           THE BASKET CONTAINED IN PARAGRAPH (I) OF CLAUSE 25.6 (DISPOSALS)
SHALL BE INCREASED FROM £300 MILLION TO £330 MILLION.


 


43.11      DIVISION OF TRANCHES


 

The Facility Agent, at the request of the Bookrunners, may at any time after
Successful Syndication, divide the B1 Facility into such number of tranches as
they may deem necessary to reflect the relevant currencies in which the B1
Facility is drawn, and may make such amendments to this Agreement as are
necessary to give effect to such division, without the prior consent of any
other party.

 


44.          AMENDMENT UPON STRUCTURE NOTICE


 


44.1        DELIVERY OF STRUCTURE NOTICE


 

Simultaneously with delivery of the Structure Notice to the Bookrunners in
accordance with the terms of the Commitment Letter, the Company shall deliver a
copy of that Structure Notice to the Facility Agent. Promptly upon receipt of
the Structure Notice, the Facility Agent shall notify each of the other Finance
Parties of such receipt together with details of the Structuring Date. Once
given, the Structure Notice shall be irrevocable.

 


44.2        AMENDMENT AND RESTATEMENT


 


(A)           THIS AGREEMENT SHALL BE AMENDED AND RESTATED ON THE DATE THAT THE
COMPANY DELIVERS THE STRUCTURE NOTICE TO THE FACILITY AGENT IN ACCORDANCE WITH
CLAUSE 44.1 (DELIVERY OF STRUCTURE NOTICE) ABOVE, UPON CONFIRMATION BY THE
COMPANY TO THE FACILITY AGENT THAT EACH OF THE STEPS

 

187

--------------------------------------------------------------------------------


 


REQUIRED TO COMPLETE THE STRUCTURE SET OUT ON THE PAGE HEADED “SECOND
ALTERNATIVE (STRUCTURE 2) – FINAL STRUCTURE))  OF THE STEPS PAPER, WHEREUPON
THIS AGREEMENT SHALL BE IMMEDIATELY REPLACED BY THE STRUCTURE 2 SENIOR
FACILITIES AGREEMENT.


 


(B)           BY ITS EXECUTION OF THIS AGREEMENT, ANY ACCESSION NOTICE OR
TRANSFER DEED, EACH OF THE PARTIES TO THIS AGREEMENT (INCLUDING THE B FACILITY
LENDERS) HEREBY ACKNOWLEDGE AND AGREE THAT NO FURTHER ACTION SHALL BE REQUIRED
FOR THE PURPOSES OF GIVING EFFECT (I) TO THE AMENDMENT AND RESTATEMENT OF THIS
AGREEMENT IN THE MANNER PROVIDED IN PARAGRAPH (A) ABOVE, OR (II) TO THE
PROVISIONS OF THE STRUCTURE 2 SENIOR FACILITIES AGREEMENT WHICH SHALL BE LEGALLY
BINDING AND IN FULL FORCE AND EFFECT AS AGAINST EACH OF THE PARTIES TO THIS
AGREEMENT IMMEDIATELY PRIOR TO ITS AMENDMENT AND RESTATEMENT.


 


(C)           THE PROVISIONS OF THIS CLAUSE 44.2 SHALL BE WITHOUT PREJUDICE TO
THE RIGHTS, OBLIGATIONS, REPRESENTATIONS, COVENANTS AND OTHER PROVISIONS OF ANY
OTHER FINANCE DOCUMENT EXISTING AS OF THE AMENDMENT AND RESTATEMENT OF THIS
AGREEMENT. EACH SUCH FINANCE DOCUMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF
THE PARTIES THERETO (INCLUDING WITHOUT LIMITATION THE GUARANTEES PROVIDED BY ANY
GUARANTOR PURSUANT TO CLAUSE 29 (GUARANTEE AND INDEMNITY)) SHALL REMAIN IN FULL
FORCE AND EFFECT AS AGAINST EACH OF THE PARTIES THERETO NOTWITHSTANDING SUCH
AMENDMENT AND RESTATEMENT AND ANY REFERENCES CONTAINED IN SUCH FINANCE DOCUMENTS
TO THIS AGREEMENT SHALL THEREAFTER BE DEEMED TO BE REFERENCES TO THE STRUCTURE 2
SENIOR FACILITIES AGREEMENT.


 


44.3        B FACILITY LENDERS


 

Each of the B Facility Lenders are a party hereto solely for the purposes of
agreeing to the provisions of this Clause 44 (Amendment Upon Structure Notice)
and otherwise shall incur no obligations or duties hereunder until the Structure
2 Senior Facilities Agreement has become effective pursuant to the terms hereof.

 


45.          THIRD PARTY RIGHTS


 


(A)           A PERSON WHICH IS NOT A PARTY TO THIS AGREEMENT (A “THIRD PARTY”)
SHALL HAVE NO RIGHT TO ENFORCE ANY OF ITS PROVISIONS EXCEPT THAT:


 

(I)            A THIRD PARTY SHALL HAVE THOSE RIGHTS IT WOULD HAVE HAD IF THE
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 HAD NOT COME INTO EFFECT; AND

 

(II)           EACH OF CLAUSE 5.9 (EXCLUSION OF LIABILITY), CLAUSE 17.3 (TAX
INDEMNITY), CLAUSE 18 (INCREASED COSTS) AND CLAUSE 30.10 (EXCLUSION OF
LIABILITY) SHALL BE ENFORCEABLE BY ANY THIRD PARTY REFERRED TO IN SUCH CLAUSE AS
IF SUCH THIRD PARTY WERE A PARTY TO THIS AGREEMENT.

 


(B)           THE PARTIES TO THIS AGREEMENT MAY WITHOUT THE CONSENT OF ANY THIRD
PARTY VARY OR RESCIND THIS AGREEMENT.


 


46.          COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 


47.          GOVERNING LAW


 


47.1        GOVERNING LAW OF AGREEMENT


 

This Agreement shall be governed by, and construed in accordance with, English
Law.

 

188

--------------------------------------------------------------------------------


 


47.2        GOVERNING LAW OF CLAIMS AGAINST THE US BORROWER


 

Notwithstanding the provisions of Clause 47.1 (Governing Law of Agreement), any
proceedings in relation to a debt claim against the US Borrower shall be
governed by the internal laws of the state of New York, provided always that no
other Obligor may rely upon, or otherwise challenge any right of any Finance
Party on the basis of this Clause 47.2.

 


48.          JURISDICTION


 


48.1        COURTS


 


(A)           THE US BORROWER AND EACH OF THE OTHER PARTIES TO THIS AGREEMENT
IRREVOCABLY AGREES FOR THE BENEFIT OF THE FINANCE PARTIES THAT THE COURTS OF THE
STATE OF NEW YORK AND/OR THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
SITTING IN THE STATE OF NEW YORK IN DIVERSITY JURISDICTION SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDINGS, AND TO
SETTLE ANY DISPUTES WHICH MAY ARISE OUT OF OR IN CONNECTION WITH THE RIGHTS OR
OBLIGATIONS OF THE US BORROWER UNDER THE FINANCE DOCUMENTS AND, FOR SUCH
PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS.


 


(B)           EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AGREES FOR THE
BENEFIT OF EACH OF THE FINANCE PARTIES THAT, EXCEPT AS SET FORTH IN PARAGRAPH
(A) ABOVE, THE COURTS OF ENGLAND SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY SUIT, ACTION OR PROCEEDINGS, AND TO SETTLE ANY DISPUTES, WHICH
MAY ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT (RESPECTIVELY
“PROCEEDINGS” AND “DISPUTES”) AND, FOR SUCH PURPOSES, IRREVOCABLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS.


 


48.2        WAIVER


 

Each of the Obligors other than the US Borrower irrevocably waives any objection
which it might now or hereafter have to Proceedings being brought or Disputes
settled in the courts of England and agrees not to claim that any such court is
an inconvenient or inappropriate forum. The US Borrower and each of the Finance
Parties irrevocably waives any objection which it might now or hereafter have to
Proceedings being brought by or against the US Borrower or Disputes with the US
Borrower being settled in the courts of the State of New York.

 


48.3        SERVICE OF PROCESS


 

Each of the Obligors (other than the US Borrower) which is not incorporated in
England agrees that the process by which any Proceedings are begun may be served
on it by being delivered in connection with any Proceedings in England, to the
Company at its registered office for the time being and the Company, by its
signature to this Agreement, accepts its appointment as such in respect of each
such Obligor. If the appointment of the person mentioned in this Clause ceases
to be effective in respect of any of the Obligors the relevant Obligor shall
immediately appoint a further person in England to accept service of process on
its behalf in England and, failing such appointment within 15 days, the Facility
Agent shall be entitled to appoint such person by notice to the relevant
Obligor. Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by Law.

 


48.4        PROCEEDINGS IN OTHER JURISDICTIONS


 

Nothing in Clause 48.1(b) (Courts) shall (and shall not be construed so as to)
limit the right of the Finance Parties or any of them to take Proceedings
against any of the Obligors other than the US Borrower in any other court of
competent jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable Law.

 

189

--------------------------------------------------------------------------------


 


48.5        GENERAL CONSENT


 

Each of the Obligors consents generally in respect of any Proceedings to the
giving of any relief or the issue of any process in connection with such
Proceedings including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such Proceedings.

 


48.6        WAIVER OF IMMUNITY


 

To the extent that any Obligor may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), such Obligor
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

190

--------------------------------------------------------------------------------


 

SIGNATORIES

 

THE ULTIMATE PARENT

 

TELEWEST GLOBAL, INC.

 

By:

 

Address:                        909 Third Avenue
Suite 2863
New York
New York 10022
U.S.A.

 

Attn: Bryan Hall

 

with a copy to:             

 

and:                                Fried Frank Harris Shriver & Jacobson LLP
99 City Road
London EC1Y 1AX

 

Attn: Tim Peterson

 

 

THE PARENT

 

NTL CABLE PLC

 

By:

 

Address:                        Bartley Wood Business Park
Bartley Way
Hook
Hampshire  RG27 9UP

 

Attn:                               General Counsel

 

with a copy to:

 

and:                                Fried Frank Harris Shriver & Jacobson LLP
99 City Road
London EC1Y 1AX

 

Attn: Tim Peterson

 

191

--------------------------------------------------------------------------------


 

THE UK BORROWERS

 

NTL INVESTMENT HOLDINGS LIMITED

 

By:

 

Address:                        Bartley Wood Business Park
Bartley Way
Hook
Hampshire  RG27 9UP

 

Attn:                               General Counsel

 

with a copy to:              Fried Frank Harris Shriver & Jacobson LLP
99 City Road
London EC1Y 1AX

 

Attn: Tim Peterson

 

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

By:

 

Address:                        Export House
Cawsey Way
Woking
Surrey GU21 6QX

 

 

Attn:                               Group Treasurer

 

with a copy to:              Fried Frank Harris Shriver & Jacobson (London) LLP
99 City Road
London EC1Y 1AX

 

Attn: Tim Peterson

 

192

--------------------------------------------------------------------------------


 

NTLIH SUB LIMITED

 

By:

 

Address:                        NTL Group Limited
NTL House
Bartley Wood Business Park
Hook
Hampshire RG27 9UP

 

 

Attn:                               General Counsel

 

with a copy to:              Fried Frank Harris Shriver & Jacobson LLP
99 City Road
London EC1Y 1AX

 

Attn: Tim Peterson

 

 

THE US BORROWER

 

NTL DOVER LLC

 

By:

 

Address:                        NTL Incorporated
909 Third Avenue
Suite 2863
New York, NY 10022
United States

 

 

Attn:                               General Counsel

 

with a copy to:              Fried Frank Harris Shriver & Jacobson LLP
99 City Road
London EC1Y 1AX

 

Attn: Tim Peterson

 

193

--------------------------------------------------------------------------------


 

THE BOOKRUNNERS

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

Address:                Winchester House
1 Great Winchester Street
London
EC2N 2DB

 

Attention:              Jonathan Bowers



 

Fax:                         +44 (20) 754 74757

 

 

J.P. MORGAN PLC

 

By:

 

 

Address:                125 London Wall
London
EC2Y 5AJ

 

Attention:              Paul Davis

 

Fax:                         +44 (20) 7777 3840

 

194

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC

 

By:

 

 

Address:                135 Bishopsgate
London EC2M 3UR

 

Attention:              Mike Cunningham

 

Fax:                         +44 (20) 7085 8549

 

 

GOLDMAN SACHS INTERNATIONAL

 

By:

 

Address:                Peterborough Court
133 Fleet Street
London EC4A 2BB

 

Attention:              Alison Howe

 

Fax:                         +44 (20) 774 4477

 

195

--------------------------------------------------------------------------------


 

THE MANDATED LEAD ARRANGERS

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

Address:                Winchester House
1 Great Winchester Street
London
EC2N  2DB

 

Attention:              Jonathan Bowers

 

Fax:                         +44 (20) 7547 4757

 

 

J.P. MORGAN PLC

 

By:

 

 

Address:                125 London Wall
London
EC2Y 5AJ

 

Attention:              Paul Davis

 

Fax:                         +44 (20) 7777 3840

 

196

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC

 

By:

 

 

Address:                135 Bishopsgate
London EC2M 3UR

 

Attention:              Mike Cunningham

 

Fax:                         +44 (20) 7085 8549

 

 

GOLDMAN SACHS INTERNATIONAL

 

By:

 

 

Address:                Peterborough Court
133 Fleet Street
London EC4A  2BB

 

Attention:              Alison Howe

 

Fax:                         +44 (20) 7774 4477

 

197

--------------------------------------------------------------------------------


 

THE FACILITY AGENT

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

Address:                Winchester House
1 Great Winchester Street
London
EC2N 2DB

 

Attention:              Elizabeth Macodie and Nicola Dawes

 

Fax:                         +44 (20) 7547 6419

 

 

THE SECURITY TRUSTEE

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

Address:                Winchester House
1 Great Winchester Street
London
EC2N 2DB

 

Attention:              Elizabeth Macodie and Nicola Dawes

 

Fax:                         +44 (20) 7547 6419

 

198

--------------------------------------------------------------------------------


 

THE US PAYING AGENT

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

By:

 

 

Address:                90 Hudson Street
Jersey City
New Jersey 07302

 

Attention:              NY Loan Operations

 

Fax:                         (001) 201 593 2308

 

 

THE ADMINISTRATIVE AGENT

 

GE CORPORATE BANKING EUROPE SAS

 

By:

 

 

Address:                18 Rue Hoche, Paris La Defense
Cedex 92988, Paris
France

 

Attention:              Alexis D’Almeida

 

Fax:                         + 44 (20) 7302 6836

 

199

--------------------------------------------------------------------------------


 

THE LENDERS

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

Address:                Winchester House
1 Great Winchester Street
London
EC2N 2DB

 

Attention:              Jonathan Bowers

 

Fax:                         +44 (20) 7547 4757

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:

 

 

Address:                125 London Wall
London
EC2Y 5AJ

 

Attention:              Frances Goodchild

 

Fax:                         +44 (20) 7777 1493

 

200

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC

 

By:

 

 

Address:                135 Bishopsgate
London EC2M 3UR

 

Attention:              Mike Cunningham

 

Fax:                         +44 (20) 8549 7085

 

 

GOLDMAN SACHS INTERNATIONAL BANK

 

By:

 

Address:                Peterborough Court
133 Fleet Street
London EC4A 2BB

 

Attention:              Alison Howe

 

Fax:                         +44 (20) 7774 4477

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

By:

 

Address:                c/o Goldman Sachs International

                                Peterborough Court
133 Fleet Street
London EC4A 2BB

 

Attention:              Alison Howe

 

Fax:                         +44 (20) 7774 4477

 

201

--------------------------------------------------------------------------------


 

THE B LENDERS

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

Address:                Winchester House
1 Great Winchester Street
London
EC2N 2DB

 

Attention:              Jonathan Bowers

 

Fax:                         +44 (20) 7547 4757

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:

 

 

Address:                125 London Wall
London
EC2Y 5AJ

 

Attention:              Frances Goodchild

 

Fax:                         +44 (20) 7777 1493

 

202

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC

 

By:

 

 

Address:                135 Bishopsgate
London EC2M 3UR

 

Attention:              Mike Cunningham

 

Fax:                         +44 (20) 7085 8549

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

By:

 

Address:                c/o Peterborough Court
133 Fleet Street
London EC4A 2BB

 

Attention:              Alison Howe

 

Fax:                         +44 (20) 7774 4477

 

203

--------------------------------------------------------------------------------


 

THE ORIGINAL L/C BANK

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

Address:                Winchester House
1 Great Winchester Street
London
EC2N 2DB

 

Attention:              Mark Dixon

 

Fax:                         +44 (20) 7545 4949

 

204

--------------------------------------------------------------------------------


 

ANNEX 1

 

AMENDED AND RESTATED AGREEMENT

 

in respect of a

 

£4,975,000,000 SENIOR FACILITIES AGREEMENT

 

dated 3 March 2006

 

between

 

TELEWEST GLOBAL, INC.
(to be renamed NTL INCORPORATED)
as Ultimate Parent

 

NTL CABLE PLC
as Parent

 

NTL INVESTMENT HOLDINGS LIMITED

TELEWEST COMMUNICATIONS NETWORKS LIMITED

NTLIH SUB LIMITED
as UK Borrowers

 

NTL DOVER LLC
as US Borrower

 

THE ORIGINAL GUARANTORS

 

DEUTSCHE BANK AG, LONDON BRANCH
J.P. MORGAN PLC
THE ROYAL BANK OF SCOTLAND PLC
GOLDMAN SACHS INTERNATIONAL
as Bookrunners and Mandated Lead Arrangers

 

DEUTSCHE BANK AG, LONDON BRANCH
as Facility Agent and Security Trustee

 

DEUTSCHE BANK AG, NEW YORK BRANCH
as US Paying Agent

 

GE CORPORATE BANKING EUROPE SAS
as Administrative Agent

 

THE LENDERS

 

and

 

DEUTSCHE BANK AG, LONDON BRANCH
as Original L/C Bank

 

[g61591ka11i001.jpg]

 

5 Old Broad Street
London  EC2N 1DW

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

4

 

 

 

2.

THE FACILITIES

56

 

 

 

3.

CONDITIONS

58

 

 

 

4.

UTILISATION

60

 

 

 

5.

DOCUMENTARY CREDITS

62

 

 

 

6.

ANCILLARY FACILITIES

66

 

 

 

7.

OPTIONAL CURRENCIES

69

 

 

 

8.

REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS

70

 

 

 

9.

REPAYMENT OF TERM FACILITY OUTSTANDINGS

70

 

 

 

10.

CANCELLATION

71

 

 

 

11.

VOLUNTARY PREPAYMENT

72

 

 

 

12.

MANDATORY PREPAYMENT AND CANCELLATION

74

 

 

 

13.

INTEREST ON REVOLVING FACILITY ADVANCES

80

 

 

 

14.

INTEREST ON TERM FACILITY ADVANCES

82

 

 

 

15.

MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES

85

 

 

 

16.

COMMISSIONS AND FEES

86

 

 

 

17.

TAXES

87

 

 

 

18.

INCREASED COSTS

93

 

 

 

19.

ILLEGALITY

94

 

 

 

20.

MITIGATION

95

 

 

 

21.

REPRESENTATIONS AND WARRANTIES

95

 

 

 

22.

FINANCIAL INFORMATION

104

 

 

 

23.

FINANCIAL CONDITION

110

 

 

 

24.

POSITIVE UNDERTAKINGS

119

 

 

 

25.

NEGATIVE UNDERTAKINGS

129

 

 

 

26.

ACCEDING GROUP COMPANIES

151

 

 

 

27.

EVENTS OF DEFAULT

153

 

 

 

28.

DEFAULT INTEREST

158

 

 

 

29.

GUARANTEE AND INDEMNITY

159

 

 

 

30.

AGENTS

162

 

 

 

31.

BORROWERS’ INDEMNITIES

169

 

 

 

32.

CURRENCY OF ACCOUNT

169

 

 

 

33.

PAYMENTS

170

 

 

 

34.

SET-OFF

171

 

i

--------------------------------------------------------------------------------


 

35.

SHARING AMONG THE FINANCE PARTIES

172

 

 

 

36.

CALCULATIONS AND ACCOUNTS

173

 

 

 

37.

ASSIGNMENTS AND TRANSFERS

174

 

 

 

38.

COSTS AND EXPENSES

179

 

 

 

39.

REMEDIES AND WAIVERS

180

 

 

 

40.

NOTICES AND DELIVERY OF INFORMATION

180

 

 

 

41.

ENGLISH LANGUAGE

182

 

 

 

42.

PARTIAL INVALIDITY

182

 

 

 

43.

AMENDMENTS

182

 

 

 

44.

THIRD PARTY RIGHTS

188

 

 

 

45.

COUNTERPARTS

188

 

 

 

46.

GOVERNING LAW

188

 

 

 

47.

JURISDICTION

188

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated [•] 2006

 

BETWEEN:

 

(1)           TELEWEST GLOBAL, INC. (to be renamed “NTL INCORPORATED” on or
following consummation of the Merger), a company incorporated in the State of
Delaware, United States of America, whose registered office is at 1105 North
Market Street, Suite 1300, Wilmington, Delaware 19801, United States of America
(the “Ultimate Parent”);

 

(2)           NTL CABLE PLC, a company incorporated in England & Wales with
registered number 5061787 and having its registered office at NTL House, Bartley
Wood Business Park, Hook, Hampshire RG27 9UP (the “NTL Cable” or the “Parent”);

 

(3)           NTL INVESTMENT HOLDINGS LIMITED, a company incorporated in
England & Wales under registered number 3173552 and having its registered office
at NTL House, Bartley Wood Business Park, Hook, Hampshire, RG27 9UP (“NTLIH”);

 

(4)           TELEWEST COMMUNICATIONS NETWORKS LIMITED, a company incorporated
in England & Wales under registered number 3071086, and having its registered
office at Export House, Cawsey Way, Woking, Surrey, GU21 6QX (or, following a
Solvent Liquidation thereof pursuant to the provisions of Clause 25.20 (Solvent
Liquidation), the relevant Successor Entity, “TCN”);

 

(5)           NTLIH SUB LIMITED, a company incorporated in England & Wales with
registered number 5316140 and having its registered office at NTL House, Bartley
Wood Business Park, Hook, Hampshire, RG27 9UP (“NTLIH Sub”);

 

(6)           NTL DOVER LLC, a limited liability company organised under the
laws of the State of Delaware, United States of America, whose registered office
is at c/o National Registered Agents, Inc., 160 Greentree Drive, Suite 101,
Dover, Delaware 19904, United States of America (the “US Borrower”);

 

(7)           THE ORIGINAL GUARANTORS (as defined below);

 

(8)           DEUTSCHE BANK AG, LONDON BRANCH, J.P. MORGAN PLC, THE ROYAL BANK
OF SCOTLAND PLC and GOLDMAN SACHS INTERNATIONAL (each a “Bookrunner” and
together, the “Bookrunners”);

 

(9)           DEUTSCHE BANK AG, LONDON BRANCH, J.P. MORGAN PLC, THE ROYAL BANK
OF SCOTLAND PLC and GOLDMAN SACHS INTERNATIONAL (each a “Mandated Lead Arranger”
and together, the “Mandated Lead Arrangers”);

 

(10)         DEUTSCHE BANK AG, LONDON BRANCH (as agent for and on behalf of the
Finance Parties, the “Facility Agent”);

 

(11)         DEUTSCHE BANK AG, NEW YORK BRANCH (as United States paying agent
for and on behalf of the Finance Parties,  the “US Paying Agent”);

 

(12)         DEUTSCHE BANK AG, LONDON BRANCH (as security trustee for and on
behalf of the Finance Parties, the “Security Trustee”);

 

(13)         GE CORPORATE BANKING EUROPE SAS (as administrative agent, the
“Administrative Agent”);

 

(14)         THE LENDERS (as defined below); and

 

3

--------------------------------------------------------------------------------


 

(15)         DEUTSCHE BANK AG, LONDON BRANCH as L/C Bank (the “Original L/C
Bank”).

 

WHEREAS:

 

(1)           The parties hereto have entered into a £3.775 billion senior
facilities agreement dated the Original Execution Date (as defined below) (the
“Original Agreement”).

 

(2)           Pursuant to the terms of Clause 44 (Amendment Upon Structure
Notice) of the Original Agreement, each of the parties hereto agreed to amend
and restate the Original Agreement with the form of this Agreement and with
effect from the date on which the Company delivers the Structure Notice to the
Facility Agent in accordance with the terms of Clause 44.1 (Delivery of
Structure Notice) of the Original Agreement.

 

(3)           The Facility Agent confirms that it has received a copy of the
Structure Notice and has delivered a copy of that Structure Notice to each of
the Finance Parties.

 

(4)           Accordingly, the Original Agreement shall be amended and restated
in the form of this Agreement with effect from the date of such Structure
Notice.

 


1.             DEFINITIONS AND INTERPRETATION


 


1.1          DEFINITIONS


 

In this Agreement the following terms have the meanings set out below.

 

“80% Security Test” means the requirement that, save as otherwise provided in
Clause 24.12 (Further Assurance), members of the Bank Group generating not less
than 80% of Consolidated Operating Cashflow (excluding for the purposes of this
calculation, any Consolidated Net Income attributable to any Joint Venture) have
acceded as Guarantors to this Agreement as tested by reference to each set of
annual financial information relating to the Bank Group delivered to the
Facility Agent pursuant to Clause 22.1 (Financial Statements). For the avoidance
of doubt, members of the Telewest Group which have granted guarantees and
security in respect of the A Facility, the A1 Facility and the B1 Facility shall
continue to be treated as Guarantors for the purposes of this 80% Security Test,
notwithstanding any subsequent failure to satisfy the provisions of Sections 151
to 158 of the Act with respect to the granting of guarantees and security in
respect of the B Facility.

 

“A Facility” means the term loan facility granted to the Borrowers pursuant to
Clause 2.1(a) (The Facilities).

 

“A Facility Margin” means, in relation to A Facility Advances, and subject to
Clause 14.7 (Margin Ratchet for A Facility Advances and A1 Facility Advances),
1.875% per annum.

 

“A Facility Outstandings” means, at any time, the aggregate principal amount of
the A Facility Advances outstanding under this Agreement.

 

“A1 Facility” means the term loan facility granted to Baseball Cash Bidco
pursuant to Clause 2.1(b) (The Facilities).

 

“A1 Facility Margin” means, in relation to A1 Facility Advances, and subject to
Clause 14.7 (Margin Ratchet for A Facility Advances and A1 Facility Advances),
1.875% per annum.

 

“A1 Facility Outstandings” means, at any time, the aggregate principal amount of
the A1 Facility Advances outstanding under this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Acceding Borrower” means a member of the Bank Group which has complied with the
requirements of Clause 26.1 (Acceding Borrower).

 

“Acceding Group Company” means an Acceding Borrower, an Acceding Guarantor or an
Acceding Holding Company, as the context may require.

 

“Acceding Guarantor” means any member of the Bank Group which has complied with
the requirements of Clause 26.2 (Acceding Guarantors).

 

“Acceding Holding Company” means any person which becomes the Holding Company of
the Ultimate Parent and which has complied with the requirements of Clause 26.3
(Acceding Holding Company).

 

“Acceding Obligors” means the Acceding Borrowers and the Acceding Guarantors.

 

“Acceleration Date” means the date on which a written notice has been served
under Clause 27.17 (Acceleration).

 

“Acceptable Hedging Agreement” means a Hedging Agreement entered into on the
terms of the International Swaps & Derivatives Association Inc. 1992 or 2002
Master Agreement (Multicurrency-Cross Border) under which:

 

(a)           if the 1992 Master Agreement is used, “Second Method” and “Market
Quotation” are specified as the payment method applicable;

 

(b)           if the 2002 Master Agreement is used, the relevant agreement
provides for two way payments; and

 

(c)           the governing Law is English or New York Law.

 

“Accession Notice” means a duly completed notice of accession in the form of
Part 1 of Schedule 7 (Form of Accession Notice).

 

“Act” means the Companies Act 1985 (as amended).

 

“Additional Assets” means any property, stock or other assets to be used by any
member of the Bank Group in the Group Business or any business whose primary
operations are directly related to the Group Business.

 

“Advance” means:

 

(a)           when designated “A Facility”, the principal amount of each advance
made or to be made under the A Facility or arising in respect of the A Facility
under Clause 14.3 (Consolidation of Term Facility Advances) or under Clause 14.4
(Division of Term Facility Advances);

 

(b)           when designated “A1 Facility”, the principal amount of each
advance made or to be made under the A1 Facility or arising in respect of the A1
Facility under Clause 14.3 (Consolidation of Term Facility Advances) or under
Clause 14.4 (Division of Term Facility Advances);

 

(c)           when designated “B Facility”, the principal amount of each advance
made or to be made under the B Facility or arising in respect of the B Facility
under Clause 14.3 (Consolidation of Term Facility Advances) or under Clause 14.4
(Division of Term Facility Advances);

 

5

--------------------------------------------------------------------------------


 

(d)           when designated “B1 Facility”, the principal amount of each
advance made or to be made under the B1 Facility or arising in respect of the B1
Facility under Clause 14.3 (Consolidation of Term Facility Advances) or under
Clause 14.4 (Division of Term Facility Advances);

 

(e)           when designated “Revolving Facility”, the principal amount of each
advance made or to be made under the Revolving Facility (but excluding for the
purposes of this definition, any utilisation of the Revolving Facility by way of
Ancillary Facility or Documentary Credit); or

 

(f)            without any such designation, the “A Facility Advance”, the “A1
Facility Advance”, the “B Facility Advance”, “B1 Facility Advance” and/or the
“Revolving Facility Advance”, as the context requires,

 

in each case as from time to time reduced by repayment or prepayment.

 

“Affiliate” means, in relation to a person, any other person directly or
indirectly controlling, controlled by or under direct or indirect common control
with that person, and for these purposes “control” shall be construed so as to
mean the ownership, either directly or indirectly and legally or beneficially,
of more than 50% of the issued share capital of a company or the ability to
control, either directly or indirectly, the affairs or the composition of the
board of directors (or equivalent of it) of a company and “controlling”,
“controlled by” and “under common control with” shall be construed accordingly.

 

“Agents” means the Facility Agent, the US Paying Agent and the Administrative
Agent, and “Agent” means either of them.

 

“Agreed Business Plan” means the business plan, financial model and analysis of
the future funding requirements of the Company and the Bank Group prepared by
the Company and delivered to the Mandated Lead Arrangers, in the agreed form,
prior to the Original Execution Date.

 

“Alternative Baseball Acquisition” means the acquisition (other than pursuant to
the Baseball Scheme) by any member of the Bank Group of not less than 71% of the
total issued share capital of Baseball which is funded by Alternative Baseball
Financing or by Guaranteed Parent Debt.

 

“Alternative Baseball Financing” means, following the cancellation of the A1
Facility Commitments and the B1 Facility Commitments, an amount of up to £500
million raised by way of the introduction of one or more tranches under this
Agreement, and having a final maturity date which falls no earlier than the
Final Maturity Date for the A Facility, for the purposes of (i) paying the cash
consideration of an Alternative Baseball Acquisition, (ii) refinancing the
Existing Baseball Facilities and (iii) paying the fees, costs and expenses
payable by or on behalf of the Bank Group in connection with the Alternative
Baseball Acquisition.

 

“Alternative Bridge Facility” means the alternative bridge facility made
available pursuant to the Alternative Bridge Facility Agreement, the proceeds of
which are on-lent to the Company and following a series of transactions as more
particularly described in the Steps Paper, applied for the purposes of repaying
in part, amounts outstanding under the Bridge Facility.

 

“Alternative Bridge Facility Agreement” means the senior subordinated bridge
facility agreement to be entered into prior to the Structuring Date between,
among others, the Parent and the Mandated Lead Arrangers (as defined therein)
relating to the Alternative Bridge Facility or any agreement entered into
pursuant thereto and in accordance with the terms thereof for the purposes of
extending the term of such facilities beyond one year (including, in each case,
any Exchange Notes).

 

“Ancillary Facility” means any:

 

(a)           overdraft, automated payment, cheque drawing or other current
account facility;

 

6

--------------------------------------------------------------------------------


 

(b)           forward foreign exchange facility;

 

(c)           derivatives facility;

 

(d)           guarantee, bond issuance, documentary or stand-by letter of credit
facility;

 

(e)           performance bond facility; and/or

 

(f)            such other facility or financial accommodation as may be required
in connection with the Group Business and which is agreed in writing between the
relevant UK Borrowers and the relevant Ancillary Facility Lender.

 

“Ancillary Facility Commitment” means, in relation to an Ancillary Facility
Lender at any time, and save as otherwise provided in this Agreement, the
maximum Sterling Amount to be made available under an Ancillary Facility granted
by it, to the extent not cancelled or reduced or transferred pursuant to the
terms of such Ancillary Facility or under this Agreement.

 

“Ancillary Facility Documents” means the documents and other instruments
pursuant to which an Ancillary Facility is made available and the Ancillary
Facility Outstandings under it are evidenced.

 

“Ancillary Facility Lender” means any Lender which has notified the Facility
Agent that it has agreed to its nomination in a Conversion Notice to be an
Ancillary Facility Lender in respect of an Ancillary Facility granted pursuant
to the terms of this Agreement.

 

“Ancillary Facility Outstandings” means (without double counting), at any time
with respect to an Ancillary Facility Lender and each Ancillary Facility
provided by it, the aggregate of:

 

(a)           all amounts of principal then outstanding under any overdraft,
automated payment, cheque drawing or other current account facility (determined
in accordance with the applicable terms) as at such time; and

 

(b)           in respect of any other facility or financial accommodation, such
other amount as fairly represents the aggregate potential exposure of that
Ancillary Facility Lender with respect to it under its Ancillary Facility, as
reasonably determined by that Ancillary Facility Lender from time to time in
accordance with its usual banking practices for facilities or accommodation of
the relevant type (including without limitation, the calculation of exposure
under any derivatives facility by reference to the mark-to-market valuation of
such transaction at the relevant time).

 

“Ancillary Facility Termination Date” has the meaning given to such term in
paragraph (h) of Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Anti-Terrorism Laws” mean:

 

(a)           Executive Order No. 13224 of September 23, 2001 - Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism (the “Executive Order”);

 

(b)           the Uniting and Strengthening of America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (commonly known as the USA Patriot Act); and

 

(c)           the Money Laundering Control Act of 1986, Public Law 99-570.

 

7

--------------------------------------------------------------------------------


 

“Applicable Margin” means the prevailing A Facility Margin, the A1 Facility
Margin, the B Facility Margin, the B1 Facility Margin or Revolving Facility
Margin, as the context may require at the relevant time.

 

“Arrangers” means the Mandated Lead Arrangers and the Joint Lead Arrangers and
“Arranger” means any of them.

 

“Asset Passthrough” means a series of transactions between a Bank Holdco, one or
more members of the Bank Group and an Asset Transferring Party where:

 

(a)           in the case of an asset being transferred by a Bank Holdco to the
Asset Transferring Party that asset:

 

(i)            is first transferred by such Bank Holdco to a member of the Bank
Group; and

 

(ii)           may then be transferred between various members of the Bank
Group, and is finally transferred (insofar as such transaction relates to the
Bank Group) to an Asset Transferring Party; or

 

(b)           in the case of an asset being transferred by an Asset Transferring
Party to a Bank Holdco, that asset:

 

(i)            is first transferred by that Asset Transferring Party to a member
of the Bank Group; and

 

(ii)           may then be transferred between various members of the Bank
Group, and is finally transferred (insofar as such transaction relates to the
Bank Group) to such Bank Holdco,

 

and where the purpose of each such asset transfer is, in the case of an Asset
Passthrough of the type described in paragraph (a), to enable a Bank Holdco to
indirectly transfer assets (other than cash) to that Asset Transferring Party
and, in the case of an Asset Passthrough of the type described in paragraph (b),
is to enable an Asset Transferring Party to indirectly transfer assets (other
than cash) to a Bank Holdco, in either case, by way of transfers of those assets
to and from (and, if necessary, between) one or more members of the Bank Group
in such a manner as to be neutral to the Bank Group taken as a whole provided
that:

 

(w)           the consideration payable (if any) by the first member of the Bank
Group to acquire such assets comprises either (i) cash funded or to be funded
directly or indirectly by a payment from (in the case of an Asset Passthrough of
the type described in paragraph (a)) the Asset Transferring Party and (in the
case of an Asset Passthrough of the type described in paragraph (b)) a Bank
Holdco, in either case, in connection with that series of transactions or
(ii) Subordinated Funding or (iii) the issue of one or more securities;

 

(x)           the consideration payable by (in the case of an Asset Passthrough
of the type described in paragraph (a)) the Asset Transferring Party is equal to
the consideration received or receivable by a Bank Holdco and (in the case of an
Asset Passthrough of the type described in paragraph (b)) by a Bank Holdco is
equal to the consideration received or receivable by the Asset Transferring
Party (and for this purpose, a security issued by one company shall constitute
equal consideration to a security issued by another company where such
securities have been issued on substantially the same terms and subject to the
same conditions);

 

8

--------------------------------------------------------------------------------


 

(y)           all of the transactions comprising such a series of transactions
(from and including the transfer of the assets by a Bank Holdco to and including
the acquisition of those assets by the Asset Transferring Party or vice versa)
are completed within two Business Days; and

 

(z)           upon completion of all of the transactions comprising such a
series of transactions, no person (other than another member of the Bank Group)
has any recourse to any member of the Bank Group and no member of the Bank Group
which is not an Obligor may have any recourse to an Obligor, in each case in
relation to such a series of transactions (other than in respect of (i) the
Subordinated Funding or any rights and obligations under the securities, in each
case, mentioned in paragraph (w) above and (ii) covenants as to title provided,
in the case of an Asset Passthrough of the type described in paragraph (a), in
favour of the Asset Transferring Party on the same terms as such covenants were
provided by the Bank Holdco in respect of the relevant assets and, in the case
of an Asset Passthrough of the type described in paragraph (b), in favour of the
Bank Holdco on the same terms as such covenants were provided by the Asset
Transferring Party in respect of the relevant assets).

 

“Asset Transferring Party” means the member of the Group (or any person in which
a member of the Bank Group owns an interest but which is not a member of the
Group), other than a member of the Bank Group (except where the asset being
transferred is a security where such member of the Group may be a member of the
Bank Group), who is the initial transferor or final transferee in respect of a
transfer to or from a Bank Holdco, as the case may be, through one or more
members of the Bank Group.

 

“Associated Costs Rate” means, in relation to any Advance or Unpaid Sum, the
rate determined in accordance with Schedule 6 (Associated Costs Rate).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Available A Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its A Facility Commitment at
such time less the Sterling Amount of its share of the A Facility Advances made
under this Agreement, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any A Facility Commitment, in each case, pursuant to
the terms of this Agreement; and

 

(b)           in the case of any proposed Advance, the Sterling Amount of its
share of such A Facility Advance which, pursuant to any other Utilisation
Request is to be made on or before the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“Available A1 Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its A1 Facility Commitment at
such time less the Sterling Amount of its share of the A1 Facility Advances made
under this Agreement, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any A1 Facility Commitment, in each case, pursuant to
the terms of this Agreement; and

 

9

--------------------------------------------------------------------------------


 

(b)           in the case of any proposed Advance, the Sterling Amount of its
share of such A1 Facility Advance which, pursuant to any other Utilisation
Request is to be made on or before the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“Available Ancillary Facility Commitment” means, in relation to an Ancillary
Facility Lender and an Ancillary Facility granted by it at any time, and save as
otherwise provided in this Agreement or in the applicable Ancillary Facility
Documents, its Ancillary Facility Commitment at such time, less the Sterling
Amount of the relevant Ancillary Facility Outstandings at such time, provided
always that such amount shall not be less than zero.

 

“Available B Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its B Facility Commitment at
such time less the Sterling Amount of its share of the B Facility Advances made
under this Agreement, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any B Facility Commitment, in each case, pursuant to
the terms of this Agreement; and

 

(b)           in the case of any proposed Advance, the Sterling Amount of its
share of such B Facility Advance which, pursuant to any other Utilisation
Request is to be made on or before the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“Available B1 Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its B1 Facility Commitment at
such time less the Sterling Amount of its share of the B1 Facility Advances made
under this Agreement, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any B1 Facility Commitment, in each case, pursuant to
the terms of this Agreement; and

 

(b)           in the case of any proposed Advance, the Sterling Amount of its
share of such B1 Facility Advance which, pursuant to any other Utilisation
Request is to be made on or before the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“Available Commitment” means, in relation to a Lender, the aggregate amount of
its Available A Facility Commitments, its Available A1 Facility Commitments, its
Available B Facility Commitments, its Available B1 Facility Commitments, its
Available Revolving Facility Commitment and its Available Ancillary Facility
Commitment, or, in the context of a particular Facility, its Available A
Facility Commitment, its Available A1 Facility Commitments, its Available B
Facility Commitments, its Available B1 Facility Commitments, its Available
Revolving Facility Commitment or its Available Ancillary Facility Commitment, as
the context may require.

 

“Available Facility” means, in relation to a Facility, at any time, the
aggregate amount of the Available Commitments in respect of that Facility at
that time.

 

“Available Revolving Facility” means, at any time, the aggregate amount of the
Available Revolving Facility Commitments.

 

10

--------------------------------------------------------------------------------


 

“Available Revolving Facility Commitment” means, in relation to a Lender, at any
time and save as otherwise provided in this Agreement, its Revolving Facility
Commitment at such time, less the Sterling Amount of its share of the Revolving
Facility Outstandings, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any Revolving Facility Commitment, in each case,
pursuant to the terms of this Agreement; and

 

(b)           in the case of any proposed Utilisation, the Sterling Amount of
its share of (i) such Revolving Facility Advance and/or Documentary Credit which
pursuant to any other Utilisation Request is to be made, or as the case may be,
issued, and (ii) any Revolving Facility Advance and/or Documentary Credit which
is due to be repaid or expire (as the case may be), in each case, on or before
the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

“B Facility” means the term loan facility granted pursuant to Clause 2.1
(c) (The Facilities) to the Company and/or pursuant to the provisions of
paragraph (a) of Clause 2.2 (Novation of B Facility and B1 Facility), the US
Borrower.

 

“B Facility Margin” means, in relation to the B Facility Advances, 2.250% per
annum.

 

“B Facility Outstandings” means, at any time the aggregate principal amount of
the B Facility Advances outstanding under this Agreement.

 

“B1 Facility” means the term loan facility granted pursuant to Clause
2.1(d) (The Facilities) to Baseball Cash Bidco and/or pursuant to the provisions
of paragraph (b) Clause 2.2 (Novation of B Facility and B1 Facility), the US
Borrower.

 

“B1 Facility Margin” means, in relation to the B1 Facility Advances, 2.250% per
annum.

 

“B1 Facility Outstandings” means, at any time the aggregate principal amount of
the B1 Facility Advances outstanding under this Agreement.

 

“Bank Group” means:

 

(a)           for the purposes of the definition of “Bank Group Consolidated
Revenues”, Clause 22.1 (Financial Statements), Clause 22.3 (Budget) and Clause
23 (Financial Condition) and any other provisions of this Agreement using the
terms defined in Clause 23 (Financial Condition):

 

(i)            the Company and prior to the Structuring Date, TCN;

 

(ii)           NTL South Herts, for so long as a member of the Bank Group is the
general partner of South Hertfordshire United Kingdom Fund, Ltd or if it becomes
a wholly-owned Subsidiary of the Company;

 

(iii)         Fawnspring Limited, for so long as it is a Subsidiary of the
Company;

 

(iv)          each of the Company’s and prior to the Structuring Date, TCN’s,
other direct and indirect Subsidiaries from time to time, excluding the Bank
Group Excluded Subsidiaries; and

 

(v)            without prejudice to sub-paragraph (iv) above, each of the direct
and indirect Subsidiaries from time to time of NTL Communications Limited,
excluding any

 

11

--------------------------------------------------------------------------------


 

Subsidiary thereof which has a direct or indirect interest in the Company or,
prior to the Structuring Date, TCN;

 

(b)           for all other purposes:

 

(i)            the Company and prior to the Structuring Date, TCN, and each of
their respective direct and indirect Subsidiaries from time to time, other than
the Bank Group Excluded Subsidiaries; and

 

(ii)           each of the direct and indirect Subsidiaries from time to time of
NTL Communications Limited to the extent not already included by virtue of
sub-paragraph (i) above, and excluding, any Subsidiary thereof which has a
direct or indirect interest in the Company or, prior to the Structuring Date,
TCN,

 

but excluding for all purposes under (a) and (b) above:

 

(i)            any Permitted Joint Ventures; and

 

(ii)           the Baseball Group, if the Baseball Acquisition is funded by a
Stand Alone Baseball Financing.

 

For information purposes only, the members of the Bank Group as at the Original
Execution Date for the purposes of paragraph (b) are listed in Part 1 of
Schedule 9 (Members of the Bank Group).

 

“Bank Group Cash Flow” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Bank Group Consolidated Revenues” means, in respect of any period, the
consolidated revenues for the Bank Group for that period as evidenced by the
financial information provided in respect of that period pursuant to Clause 22.1
(Financial Statements).

 

“Bank Group Excluded Subsidiary” means:

 

(a)           any Subsidiary of the UK Borrowers or NTL Communications Limited
which is a Dormant Subsidiary and which (i) has assets (save for loans existing
on the Original Execution Date owed to it by other members of the Bank Group)
with an aggregate value of £10,000 or less; and (ii) is not a Guarantor;

 

(b)           Telewest Finance Corporation;

 

(c)           Flextech Interactive Limited;

 

(d)           Fawnspring Limited;

 

(e)           NTL South Herts and its Subsidiaries, until such time as NTL South
Herts becomes a wholly-owned Subsidiary of the Company;

 

(f)            any Subsidiary of the UK Borrowers or NTL Communications Limited
which is a Project Company; and

 

(g)           any company which becomes a Subsidiary of the Parent or NTL
Communications Limited in each case, after the Original Execution Date pursuant
to an Asset Passthrough,

 

provided that any Bank Group Excluded Subsidiary may, at the election of the
Parent and upon not less than 10 Business Days’ prior written notice to the
Facility Agent, cease to be a Bank Group Excluded Subsidiary and become a member
of the Bank Group.

 

12

--------------------------------------------------------------------------------


 

“Bank Holdco” means a direct Holding Company of a member of the Bank Group which
is not a member of the Bank Group.

 

“Barclays Intercreditor Agreement” has the meaning given to such term in the
Group Intercreditor Agreement.

 

“Baseball” means Virgin Mobile Holdings (UK) plc, incorporated in England &
Wales with registered number 3741555 and having its registered offices at Willow
Grove House, Windsor Road, White Horse Business Park, Trowbridge, Wiltshire,
BA14 0TQ.

 

“Baseball Acquisition” means the proposed acquisition by the Baseball Bidcos of
the entire issued and to be issued share capital of Baseball by way of a scheme
of arrangement under Section 425 of the Act with Baseball’s shareholders.

 

“Baseball Bidcos” means Baseball Cash Bidco and Baseball Stock Bidco.

 

“Baseball Cash Bidco” means NTL Investment Holdings Limited, a company
incorporated in England & Wales with registered number 3173552 and having its
registered office at NTL House, Bartley Wood Business Park, Hook, Hampshire RG27
9UP.

 

“Baseball Certain Funds Period” means, in relation to the A1 Facility and the B1
Facility, the period commencing on the Original Execution Date and ending on the
earlier of (a) the date on which the Baseball Scheme proposal fails or is
withdrawn, (b) 30 September 2006 or (c) the date which is 30 days after the
Baseball Effective Date.

 

“Baseball Clean-Up Period” means the period commencing on the Baseball Effective
Date and ending on the date falling 4 months and 2 weeks thereafter.

 

“Baseball Drawstop Default” means an Event of Default arising under any of the
following provisions, in each case, with respect to Baseball Cash Bidco only::

 

(a)           Clause 27.1 (Non-Payment);

 

(b)           Clause 27.2 (Covenants) by virtue of a breach of the covenants
under Clause 25.2 (Negative Pledge) (in a manner which could reasonably be
expected to have a material adverse effect on the Security (taken as a whole))
or paragraphs (a), (b), (c), (d), (g), (h) and (j) of Clause 24.22 (Baseball
Scheme Undertakings);

 

(c)           Clause 27.4 (Misrepresentation) by virtue of a breach of any of
the representations and warranties in Clauses 21.2 (Due Organisation) only as
regards to the provisions of this Agreement that relate to the A1 Facility and
the B1 Facility, but not otherwise; or

 

(d)           Clause 27.6 (Insolvency), Clause 27.7 (Winding-Up), Clause 27.8
(Execution and Distress) or Clause 27.9 (Similar Events) other than any such
event which is caused by the occurrence or potential occurrence of another Event
of Default.

 

“Baseball Effective Date” means the date on which the Court Order is filed with
the Registrar of Companies pursuant to Section 425 of the Act.

 

“Baseball Group” means Baseball and each of its Subsidiaries from time to time.

 

13

--------------------------------------------------------------------------------


 

“Baseball Lender” means:

 

(a)           in relation to the A1 Facility and B1 Facility, any Lender which:

 

(i)            is named in Part 1 of Schedule 1 (Lenders and Commitments) as a
Lender in respect of the A1 Facility and/or B1 Facility; or

 

(ii)           has become a party to this Agreement in accordance with the
provisions of Clause 37 (Assignments and Transfers) as a Lender in respect of
the A1 Facility and/or B1 Facility; or

 

(b)           in relation to an Alternative Baseball Financing, any Lender which
has provided the Company and/or Baseball Cash Bidco, with a commitment to
provide some or all of the Alternative Baseball Financing, whether pursuant to a
duly executed commitment letter, this Agreement or otherwise,

 

which in each case has not ceased to be a party to this Agreement in accordance
with the terms of this Agreement.

 

“Baseball Implementation Agreement” means the agreement to be entered into
between NTL Incorporated, the Baseball Bidcos and Baseball in respect of the
Baseball Scheme (in the form agreed with the Bookrunners on or before the
Original Execution Date).

 

“Baseball Instructing Group” means:

 

(a)           in relation to the A1 Facility and B1 Facility:

 

(i)            before any Utilisation of the A1 Facility and the B1 Facility
under this Agreement, a Baseball Lender or group of Baseball Lenders whose
Available A1 Facility Commitments and Available B1 Facility Commitments (as
applicable) amount in aggregate to more than 662/3% of the Available A1 Facility
Commitments and Available B1 Facility Commitments (taken together); and

 

(ii)           thereafter, a Baseball Lender or group of Baseball Lenders to
whom in aggregate more than 662/3% of the A1 Facility Outstandings and B1
Facility Outstandings (taken together) are (or if there are no A1 Facility
Outstandings or B1 Facility Outstandings at such time, immediately prior to
their repayment, were then) owed; or

 

(b)           in relation to any Alternative Baseball Financing:

 

(i)            before any Utilisation of the Alternative Baseball Financing, a
Baseball Lender or group of Baseball Lenders whose commitments in respect of
such Alternative Baseball Financing amount in aggregate to more than 662/3% of
the total commitments under such Alternative Baseball Financing; or

 

(ii)           thereafter, a Baseball Lender or group of Baseball Lenders to
whom in aggregate more than 662/3% of the outstandings under the Alternative
Baseball Financing are (or if there are no outstandings under the Alternative
Baseball Financing prior to such repayment, were then) owed,

 

in each case, calculated in accordance with the provisions of Clause 43.9
(Calculation of Consents).

 

“Baseball Press Release” means the announcement (in the form agreed with the
Bookrunners on or before the Original Execution Date) in accordance with
Rule 2.5 of the Takeover Code in respect of

 

14

--------------------------------------------------------------------------------


 

the Baseball Scheme by the Baseball Bidcos of all of the issued and to be issued
Baseball Shares not already owned by the Baseball Bidcos.

 

“Baseball Resolutions” means the resolutions passed at each of the board
meetings and the extraordinary general meeting of the Shareholders of Baseball.

 

“Baseball Scheme” means the scheme of arrangement under Section 425 of the Act
to be proposed by Baseball to its shareholders, details of which are set out in
the Baseball Scheme Circular and which are consistent with the terms of the
Baseball Press Release.

 

“Baseball Scheme Circular” means the circular to the shareholders of Baseball
setting out the proposals for the Baseball Scheme pursuant to which the Baseball
Bidcos will acquire all of the issued and to be issued Baseball Shares not
already owned by the Baseball Bidcos.

 

“Baseball Scheme Document” means each of the following:

 

(a)           the Baseball Press Release;

 

(b)           the Baseball Resolutions;

 

(c)           the Baseball Implementation Agreement; and

 

(d)           the Baseball Scheme Circular,

 

and together the “Baseball Scheme Documents”.

 

“Baseball Shares” means the ordinary shares of Baseball issued as at the
Original Execution Date together with any shares to be issued by Baseball prior
to the Baseball Effective Date.

 

“Baseball Stock Bidco” means NTL (UK) Group, Inc., a company incorporated in the
State of Delaware, United States of America, registered as a foreign company
under the Act with registered number FC018124 and having its registered office
at 9 East Loockerman Street, Suite 1B, Dover, Delaware 19901, United States of
America.

 

“BBA LIBOR” means in relation to LIBOR, the British Bankers Association Interest
Settlement Rate for the relevant currency and Interest Period displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Company and
the Lenders.

 

“BBC Guarantees” means the guarantees required to be given by the Borrowers in
favour of BBC Worldwide Limited pursuant to the shareholder agreements relating
to the UKTV Joint Ventures.

 

“Beneficiary” means a beneficiary in respect of a Documentary Credit.

 

“Blocked Account” means each interest bearing account maintained with the
Facility Agent (or such other bank as the Facility Agent and the Company
may jointly determine) in the name of an Obligor for the purposes of Clauses
12.3 (Blocked Accounts) or 12.8 (Trapped Cash) which is secured in favour of the
Security Trustee pursuant to the Security Documents, or as otherwise required by
the terms of this Agreement.

 

“Borrowers” means the UK Borrowers, the US Borrower and any Acceding Borrower.

 

“Break Costs” means the amount (if any) by which:

 

(a)           the interest (excluding the Applicable Margin and Associated Costs
Rate) which a Lender should have received for the period from the date of
receipt of all or any part of its

 

15

--------------------------------------------------------------------------------


 

participation in an Advance or Unpaid Sum to the last day of the current
Interest Period or Term in respect of that Advance or Unpaid Sum, had the amount
so received been paid on the last day of that Interest Period or Term;

 

exceeds:

 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount of such Advance or Unpaid Sum received or
recovered by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following such receipt or recovery and
ending on the last day of the current Interest Period or Term.

 

“Bridge Facility” means the £1,800,000,000 bridge facility, the proceeds of
which will be applied to fund the Ultimate Parent’s deposit with the Exchange
Agent (as defined in the Merger Agreement) for the benefit of the Ultimate
Parent’s shareholders, cash in an amount equal to Redemption Consideration as
required under the Merger Agreement, and the payment of any transaction fees and
expenses in connection with the Merger Agreement and the Finance Documents.

 

“Bridge Facility Agreement” means the senior subordinated bridge facility
agreement dated the Original Execution Date between, among others, Merger Sub,
NTL and the Mandated Lead Arrangers (as defined therein) relating to the Bridge
Facility or any agreement entered into pursuant thereto and in accordance with
the terms thereof for the purposes of extending the term of such facilities
beyond one year (including, in each case, any Exchange Notes).

 

“Bridge Finance Documents” has the meaning given to the term “Finance Documents”
in the Bridge Facility Agreement, the Alternative Bridge Facility Agreement or,
in each case, any Exchange Notes, as the case may be, as the context
may require.

 

“Budget” means in respect of any financial year commencing after 31
December 2006, the budget for such financial year, in the form and including the
information required to be delivered by the Company to the Facility Agent
pursuant to Clause 22.3 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which (a) banks
generally are open for business in London and (b) if such reference relates to a
date for the payment or purchase of any sum denominated in:

 

(a)           euro (A) is a TARGET Day and (B) is a day on which banks generally
are open for business in the financial centre selected by the Facility Agent for
receipt of payments in euro; or

 

(b)           in a currency other than euro, banks generally are open for
business in the principal financial centre of the country of such currency.

 

“Business Division Transaction” means any sale, transfer, demerger,
contribution, spin-off or distribution of, any creation or participation in any
joint venture and/or entering into any other transaction or taking any action
with respect to, in each case, any assets, undertakings and/or businesses of the
Group which comprise all or part of the “NTL — Business Segment” of the Group,
to or with any other entity or person, whether or not within the Group or the
Bank Group, in each case, where such transaction has the prior approval of an
Instructing Group.

 

“Captive Insurance Company” means any captive insurance company for the Group
(or any part thereof, which includes the Bank Group).

 

“Cash” has the meaning ascribed to it in Clause 23.1 (Financial Definitions).

 

16

--------------------------------------------------------------------------------


 

“Cash Equivalent Investment” means:

 

(a)           debt securities which are freely negotiable and marketable:

 

(i)            which mature not more than 12 months from the date of
acquisition; and

 

(ii)           which are rated at least AA by Standard & Poor’s or Fitch or Aa2
by Moody’s;

 

(b)           certificates of deposit of, or time deposits or overnight bank
deposits with, any commercial bank whose short-term securities are rated at
least A-2 by Standard and Poor’s or Fitch or P-2 by Moody’s and having
maturities of 12 months or less from the date of acquisition;

 

(c)           commercial paper of, or money market accounts or funds with or
issued by, an issuer rated at least A-2 by Standard & Poor’s or Fitch or P-2 by
Moody’s and having an original tenor of 12 months or less;

 

(d)           medium term fixed or floating rate notes of an issuer rated at
least AA by Standard & Poor’s or Fitch or Aa2 by Moody’s at the time of
acquisition and having a remaining term of 12 months or less from the date of
acquisition; or

 

(e)           any investment in a money market fund or enhanced yield fund
(i) whose aggregate assets exceed £250 million and (ii) at least 90% of whose
assets constitute Cash Equivalent Investments of the type described in
paragraphs (a) to (d) of this definition.

 

“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) NO 1346/2000 of 29 May 2000 on Insolvency Proceedings.

 

“Change in Tax Law” means the introduction, implementation, repeal, withdrawal
or change in, or in the interpretation, administration or application of any Law
relating to taxation (a) in the case of a participation in an Advance by a
Lender named in Part 1 of Schedule 1 (Lenders and Commitments) after the
Original Execution Date, or (b) in the case of a participation in an Advance by
any other Lender, after the date upon which such Lender becomes a party to this
Agreement in accordance with the provisions of Clause 37 (Assignments and
Transfers).

 

“Change of Control” means:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than any Permitted Holder or
a “group” of Permitted Holders, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
paragraph (a) such person or group shall be deemed to have “beneficial
ownership” of all shares that such person or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 30% of the Voting Stock of the
Ultimate Parent (for the purposes of this paragraph (a), such person shall be
deemed to beneficially own any Voting Stock of an entity held by any other
entity (the “parent entity”), if such person is the beneficial owner (as defined
in this paragraph (a)), directly or indirectly, of more than 50% of the Voting
Stock of such parent entity);

 

(b)           the sale of all or substantially all of the assets of the Bank
Group taken as a whole;

 

(c)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of the Ultimate
Parent (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of such company
was approved by a vote of a majority of the directors of such company then still
in office who were either directors at the beginning of such period or

 

17

--------------------------------------------------------------------------------


 

whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the board of directors of the Ultimate
Parent, then in the office;

 

(d)           any change of control (howsoever defined) occurs under the
Existing High Yield Notes or (if applicable) any High Yield Refinancing, in each
case, for so long as any principal amount remains owing under the same and to
the extent such Existing High Yield Notes or (if applicable) High Yield
Refinancing are not defeased; or

 

(e)           any change of control (howsoever defined) occurs under the Bridge
Facility Agreement or the Alternative Bridge Facility Agreement or, if
applicable the Exchange Notes or the New High Yield Notes, in each case, for so
long as any principal amount remains owing under the same and in the case of the
Exchange Notes and New High Yield Notes only, to the extent such Exchange Notes
or New High Yield Notes are not defeased,

 

provided that an event or transaction shall not constitute a Change of Control
under paragraphs (a), (b) or (c) above:

 

(i)            in the event that the Ultimate Parent becomes a wholly-owned
Subsidiary of a Holding Company and the stockholders of such Holding Company are
substantially the same as the stockholders of the Ultimate Parent prior to such
transaction (in the case of clause (c) above, such Holding Company shall be
treated as the Ultimate Parent thereafter);

 

(ii)           if the transaction is a “Non-Control Acquisition”; or

 

(iii)         as a result of any transactions expressly contemplated by the
Steps Paper.

 

For these purposes:

 

a “Non-Control Acquisition” shall mean (a) any acquisition of Voting Stock of
the Ultimate Parent by an employee benefit plan (or a trust forming a
part thereof) maintained by the Ultimate Parent or any Subsidiary of the
Ultimate Parent or any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan or trust, (b) any
acquisition of Voting Stock of the Ultimate Parent by the Ultimate Parent or any
Subsidiary of the Ultimate Parent, or (c) any “Non-Control Transaction”; and

 

a “Non-Control Transaction” shall mean (a) a merger, amalgamation or
consolidation of the Ultimate Parent or any Subsidiary of the Ultimate Parent
with or into another entity or entities, or (b) a sale of all or substantially
all of the assets of the Bank Group taken as a whole to another entity or
entities (each under clause (a) and (b) a “Transaction”) in which:

 

(A)          the stockholders of the Ultimate Parent immediately before such
Transaction own directly or indirectly immediately following such Transaction at
least 50% of the Voting Stock of the surviving or transferee entity or entities
of such Transaction or the ultimate parent company to such surviving or
transferee entity or entities; and

 

(B)          the individuals who were members of the board of directors of the
Ultimate Parent immediately prior to the execution of the agreement providing
for such Transaction constitute at least a majority of the members of the board
of directors of the surviving or transferee entity or entities of such
Transaction or, if such surviving or transferee entity or entities is not the
ultimate parent company to the Bank Group, the ultimate parent company to such
surviving or transferee entity or entities.

 

Upon and following a Non-Control Acquisition, under clauses (a) and (c) above,
the term the “Ultimate Parent” shall be deemed to be a reference to such

 

18

--------------------------------------------------------------------------------


 

surviving or transferee entity or, if such surviving or transferee entity or
entities is not the ultimate parent company to the Bank Group, the ultimate
parent company to such surviving or transferee entity or entities.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder. Section references to the Code are
to the Code, as in effect at the Original Execution Date and any subsequent
provisions of the Code, amendatory of it, supplemental to it or substituted
therefor.

 

“Commitment” means:

 

(a)           when designated “A Facility” in relation to a Lender at any time,
and save as otherwise provided in this Agreement, the amount set opposite its
name in the relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or
as specified in the Transfer Deed pursuant to which such Lender becomes a party
to this Agreement;

 

(b)           when designated “A1 Facility” in relation to a Lender at any time,
and save as otherwise provided in this Agreement, the amount set opposite its
name in the relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or
as specified in the Transfer Deed pursuant to which such Lender becomes a party
to this Agreement;

 

(c)           when designated “B Facility” in relation to a Lender at any time,
and save as otherwise provided in this Agreement, the amount set opposite its
name in the relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or
as specified in the Transfer Deed pursuant to which such Lender becomes a party
to this Agreement;

 

(d)           when designated “B1 Facility” in relation to a Lender at any time,
and save as otherwise provided in this Agreement, the amount set opposite its
name in the relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or
as specified in the Transfer Deed pursuant to which such Lender becomes a party
to this Agreement; and

 

(e)           when designated “Revolving Facility” in relation to a Lender at
any time, and save as otherwise provided in this Agreement, the amount set
opposite its name in the relevant column of Part 1 of Schedule 1 (Lenders and
Commitments) or as specified in the Transfer Deed pursuant to which such Lender
becomes a party to this Agreement,

 

and without any such designation means “A Facility Commitment”, “A1 Facility
Commitment”, “B Facility Commitment”, “B1 Facility Commitment” and “Revolving
Commitment”, as the context requires.

 

“Commitment Letter” means the letter dated 3 March 2006 from the Bookrunners to
NTL and the Company in relation to the commitment of the Bookrunners to arrange
and underwrite the Facilities together with the related accession notices
entered into by the Arrangers.

 

“Company” means:

 

(a)           NTLIH; or

 

(b)           following a solvent liquidation of NTLIH, pursuant to the
provisions of Clause 25.20 (Solvent Liquidation), NTL Finance Limited.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Quarterly Compliance Certificate) or such other similar
form as the Facility Agent shall agree with the Company.

 

“Consolidated Debt Service” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

19

--------------------------------------------------------------------------------


 

“Consolidated Net Debt” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Consolidated Net Income” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

“Consolidated Operating Cashflow” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

“Consolidated Total Debt” has the meaning ascribed to it in Clause 23.1
(Financial Definitions).

 

“Consolidated Total Net Cash Interest Payable” has the meaning ascribed to it in
Clause 23.1 (Financial Definitions).

 

“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an Internet service, a teletext-type service,
an interactive service, or an enhanced television service or any part of any of
the foregoing, or on a pay-per-view basis, or near video-on-demand, or
video-on-demand basis or otherwise) any one or more of audio and/or visual
images, audio content, or interactive content (including hyperlinks, re-purposed
web-site content, database content plus associated templates, formatting
information and other data including any interactive applications or
functionality), text, data, graphics, or other content, by means of any means of
distribution, transmission or delivery system or technology (whether now known
or herein after invented).

 

“Content Transaction” means any sale, transfer, demerger, contribution, spin-off
or distribution of, any creation or participation in any joint venture and/or
entering into any other transaction or taking any action with respect to, in
each case, any assets, undertakings and/or businesses of the Group which
comprise all or part of the Content business of the Group, to or with any other
entity or person whether or not within the Group or Bank Group.

 

“Contribution Notice” means a financial support direction issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

 

“Conversion Notice” has the meaning given to such term in paragraph (a) of
Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Cost” means the cost estimated in good faith by the relevant member of the Bank
Group to have been incurred or to be received by that member of the Bank Group
in the provision or receipt of the relevant service, facility or arrangement,
including, without limitation, a proportion of any material employment,
property, information technology, administration, utilities, transport and
materials or other costs incurred or received in the provision or receipt of
such service, facility or arrangement, but excluding costs which are either not
material or not directly attributable to the provision or receipt of the
relevant service, facility or arrangement.

 

“Court Order” means the order of the Court confirming the sanctioning of the
Baseball Scheme as required by Section 425 of the Act.

 

“Current Assets” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Current Liabilities” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Debt Proceeds” means the cash proceeds received in respect of any Financial
Indebtedness raised by any member of the Group other than Parent Debt (after
deducting all reasonable fees, commissions, costs and expenses incurred by any
member of the Group in connection with such raising) whether raised by way of
bilateral or syndicated credit facilities, in the international or domestic debt
capital markets or otherwise and including, for the avoidance of doubt, any debt
which at any time following issuance is capable of being converted or exchanged
into equity.

 

20

--------------------------------------------------------------------------------


 

“Debt Service Cover Ratio” has the meaning given to such term in paragraph
(c) of Clause 23.2 (Ratios).

 

“Deductions Limit” means the total amounts which are deductible for the purposes
of UK corporation tax by members of the Bank Group in any financial year and
which (a) arise from the payment or accrual of actual or imputed amounts of
interest on, or (b) constitute foreign exchange losses on, any loan made to any
member of the Bank Group by any Non-Bank Group UK Taxpayer.

 

“Default” means an Event of Default or any event or circumstance which (with the
expiry of a grace period, the giving of notice, the making of any determination
under any of the Finance Documents or any combination of any of the foregoing)
would be an Event of Default provided that in relation to any event which is
subject to a materiality threshold or condition before such event would
constitute an Event of Default, such default shall not constitute a Default
until such materiality threshold or condition has been satisfied.

 

“Disposal” means any sale, transfer, lease, surrender or other disposal by any
member of the Bank Group of any shares in any of its Subsidiaries or all or any
part of its revenues, assets, other shares, business or undertakings other than
in the ordinary course of business or trade.

 

“Documentary Credit” means a letter of credit, bank guarantee, indemnity,
performance bond or other documentary credit issued or to be issued by an L/C
Bank pursuant to Clause 4.1 (Conditions to Utilisation).

 

“Dormant Subsidiary” means, at any time, with respect to any company, any
Subsidiary of such company which is “dormant” as defined in Section 249AA of the
Act (or the equivalent under the laws of the jurisdiction of incorporation of
the relevant company).

 

“Double Taxation Treaty” means in relation to a payment of interest on an
Advance made to any Borrower, any convention or agreement between the government
of such Borrower’s Relevant Tax Jurisdiction and any other government for the
avoidance of double taxation with respect to taxes on income and capital gains
which makes provision for exemption from tax imposed by such Borrower’s Relevant
Tax Jurisdiction on interest.

 

“Effective Date” has the meaning given to such term in paragraph (a) of Clause
6.1 (Utilisation of Ancillary Facilities).

 

“Eligible Deposit Bank” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states, being in part legislative measures to implement the third stage of EMU.

 

“Encumbrance” means:

 

(a)           a mortgage, charge, pledge, lien, encumbrance or other security
interest securing any obligation of any person;

 

(b)           any arrangement under which money or claims to, or the benefit of,
a bank or other account may be applied, set-off or made subject to a combination
of accounts so as to effect payment of sums owed or payable to any person; or

 

(c)           any other type of agreement or preferential arrangement (including
title transfer and retention arrangements) having a similar effect.

 

21

--------------------------------------------------------------------------------


 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)           air (including air within natural or man-made structures, whether
above or below ground);

 

(b)           water (including territorial, coastal and inland waters, water
under or within land and water in drains and sewers); and

 

(c)           land (including land under water).

 

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating to any
Environmental Law or Environmental Licence.

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)           have as a purpose or effect the protection of, and/or prevention
of harm or damage to, the Environment;

 

(b)           provide remedies or compensation for harm or damage to the
Environment; or

 

(c)           relate to Hazardous Substances or health or safety matters.

 

“Environmental Licence” means any Authorisations required at any time under
Environmental Law.

 

“Equity Equivalent Funding” means a loan made to, or any Financial Indebtedness
owed by, any person where the Financial Indebtedness incurred thereby:

 

(a)           may not be repaid at any time prior to the repayment in full of
all Outstandings and cancellation of all Available Commitments;

 

(b)           carries no interest or carries interest which is payable only on
non-cash pay terms or following repayment in full of all Outstandings and
cancellation of all Available Commitments; and

 

(c)           is either (i) structurally and contractually subordinated to the
Facilities or (ii) contractually subordinated to the Facilities, in each case,
pursuant to the HYD Intercreditor Agreement and/or the Group Intercreditor
Agreement.

 

“Equity Proceeds” means the cash proceeds raised by any member of the Group by
way of equity securities offerings in the international or domestic public
equity capital markets (after deducting all reasonable fees, commissions, costs
and expenses incurred by any member of the Group in connection with such
raising) and which do not constitute Debt Proceeds.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued under it. Section references to ERISA are to ERISA as in effect on the
Original Execution Date.

 

“ERISA Affiliate” means, in relation to a member of the Bank Group, each person
(as defined in section 3(9) of ERISA) which together with that member of the
Bank Group would be deemed to be a “single employer” within the meaning of
section 414(b), (c), (m) or (o) of the Code.

 

22

--------------------------------------------------------------------------------


 

“EURIBOR” means, in relation to any amount to be advanced to or owed by an
Obligor under this Agreement in euro on which interest for a given period is to
accrue:

 

(a)           the rate per annum for deposits in euro which appears on the
Relevant Page for such period at or about 11.00 am (Brussels time) on the
Quotation Date for such period; or

 

(b)           if no such rate is displayed and the Facility Agent shall not have
selected an alternative service on which such rate is displayed as contemplated
by the definition of “Relevant Page”, the arithmetic mean (rounded upwards, if
not already such a multiple, to 5 decimal places) of the rates (as notified to
the Facility Agent) at which each of the Reference Banks was offering to prime
banks in the European Interbank Market deposits in euro for such period at or
about 11.00 am (Brussels time) on the Quotation Date for such period.

 

“Eurobond” means one or more listed notes issued by the Company to the US
Borrower after the Original Execution Date either for cash subscription, in
consideration of the novation of debt obligations hereunder or in exchange for
and satisfaction of the Short Term Notes, as the same may be amended,
supplemented, restated, increased, replaced or otherwise modified from time to
time as permitted under this Agreement.

 

“European Interbank Market” means the interbank market for euro operating in
Participating Member States.

 

“Event of Default” means any of the events or circumstances described as such in
Clause 27 (Events of Default).

 

“Excess Capacity Network Service” means the provision of network services, or
agreement to provide network services, by a member of the Bank Group in favour
of one or more other members of the Group where such network services are only
provided in respect of the capacity available to such member of the Bank Group
in excess of that network capacity it requires to continue to provide current
services to its existing and projected future customers and to allow it to
provide further services to both its existing and projected future customers.

 

“Excess Cash Flow” means in relation to any financial year of the Company, Bank
Group Cash Flow less (a) Consolidated Debt Service for such financial year,
(b) the aggregate amount of all payments or prepayments of principal, whether
voluntary or mandatory, of Consolidated Total Debt made in such financial year,
(c) proceeds from disposals permitted by Clause 25.6(i)(ii) (Disposals) received
during such financial year and (d) proceeds from any Content Transaction or any
Business Division Transaction received during such financial year, provided that
no such amounts prepaid and used in the calculation under paragraph (b) shall be
available for reborrowing and, provided further that for the purposes of such
calculation, no amount shall be included or excluded more than once.

 

“Exchange Act” means the US Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means each of the securities issued in exchange for any of the
loans outstanding under the Bridge Facility or the Alternative Bridge Facility,
as the context may require, and including any indenture pursuant to which they
are issued.

 

“Excluded Group” means each member of the Group which is not a member of the
Bank Group.

 

“Excluded Group Operating Cashflow” has the meaning ascribed to it in Clause
23.1 (Financial Definitions).

 

“Existing Baseball Facilities” means the certain senior facilities agreement
dated 2 July 2004 made between, amongst others, Baseball and Lloyds TSB Bank PLC
as Original Lender and as Agent (each as defined therein).

 

23

--------------------------------------------------------------------------------


 

“Existing Credit Facilities” means the Existing NTL Senior Credit Facilities
Agreement, the Existing Telewest Senior Credit Facilities Agreement, the
Existing Telewest Second Lien Credit Facility Agreement and the Existing
Flextech Senior Credit Facilities Agreement.

 

“Existing Encumbrance” means any Encumbrance existing as at the Original
Execution Date, details of which are set out in Part 1 of Schedule 10 (Existing
Encumbrances).

 

“Existing Financial Indebtedness” means the Financial Indebtedness existing as
at the Original Execution Date, details of which are set out in Part 3 of
Schedule 10 (Existing Financial Indebtedness).

 

“Existing Flextech Senior Credit Facilities Agreement” means that certain senior
credit facility agreement dated 10 May 2005 made between the Flextech Broadband
Limited and Flextech Broadcasting Limited as original borrowers, Barclays
Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse First
Boston, Deutsche Bank AG London and others as Arrangers, Barclays Bank PLC as
Agent and Security Trustee, the Original Guarantors and the financial and other
institutions named therein as Lenders (each as defined therein).

 

“Existing Hedging Agreements” means the hedging agreements existing as at the
Original Execution Date, details of which are set out in Part 6 of Schedule 10
(Existing Hedging Agreements).

 

“Existing High Yield Notes” means the Sterling denominated 9.75% senior notes
due 2014, the dollar denominated 8.75% senior notes due 2014 and the euro
denominated 8.75% senior notes due 2014, in each case, issued by NTL Cable.

 

“Existing Loans” means the loans granted by members of the Bank Group existing
as at the Original Execution Date, details of which are set out in Part 2 of
Schedule 10 (Existing Loans).

 

“Existing NTL Senior Credit Facilities Agreement” means that certain senior
credit facility dated 13 April 2004 made between NTL Incorporated as Ultimate
Parent, NTL Investment Holdings Limited as Borrower, Credit Suisse First Boston,
Deutsche Bank AG London, Goldman Sachs International, Morgan Stanley Dean Witter
Bank Limited and others as Mandated Lead Arrangers, Credit Suisse First Boston
as Facility Agent and Security Agent, GE Capital Structured Finance Group
Limited as Administrative Agent and the financial and other institutions named
therein as Lenders (each as defined therein).

 

“Existing Performance Bonds” means each of the performance bonds or similar
obligations issued by members of the Bank Group existing as at the Original
Execution Date, details of which are set out in Part 4 of Schedule 10 (Existing
Performance Bonds).

 

“Existing Telewest Second Lien Credit Facility Agreement” means that certain
second lien facility agreement dated 21 December 2004 made between Telewest UK
Limited, Telewest Communications Network Limited, Telewest Global France LLC,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London and others as Mandated Lead Arrangers,
Barclays Bank PLC as Facility Agent and Security Trustee, Barclays Bank PLC as
US Paying Agent, the Original Guarantors and the financial and other
institutions named therein as Lenders (each as defined therein).

 

“Existing Telewest Senior Credit Facilities Agreement” means that certain senior
credit facility dated 21 December 2004 made between the Borrower, Barclays
Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse First
Boston, Deutsche Bank AG London and others as Mandated Lead Arrangers, Barclays
Bank PLC as Facility Agent and Security Trustee, Barclays Bank PLC as US Paying
Agent, GE Capital Structured Finance Group Limited as Administrative Agent, the
Original Guarantors and the financial and other institutions named therein as
Lenders (each as defined therein).

 

24

--------------------------------------------------------------------------------


 

“Existing UKTV Group Loan Stock” means the loan stock and redeemable preference
shares issued by members of the UKTV Group, details of which are set out in
Part 5 of Schedule 10 (Existing UKTV Group Loan Stock).

 

“Existing Vendor Financing Arrangements” means each of the existing finance
leases and vendor financing arrangements existing as at the date of the
Agreement, details of which are set out in Part 7 of Schedule 10 (Existing
Vendor Financing Arrangements).

 

“Expiry Date” means, in relation to any Documentary Credit granted under this
Agreement, the date stated in it to be its expiry date or the latest date on
which demand may be made under it being a date falling on or prior to the Final
Maturity Date in respect of the Revolving Facility.

 

“Facilities” means the A Facility, the A1 Facility, the B Facility, the B1
Facility, the Revolving Facility, any Ancillary Facility and any Documentary
Credit granted to the Borrowers under this Agreement, and “Facility” means any
of them, as the context may require.

 

“Facility Agent’s Spot Rate of Exchange” means, in relation to 2 currencies, the
Facility Agent’s spot rate of exchange for the purchase of the first-mentioned
currency with the second-mentioned currency in the London foreign exchange
market at or about 11 a.m. on a particular day.

 

“Facility Office” means the office notified by a Lender to the Facility Agent in
writing on or before the date it becomes a Lender or, following that date,
(i) by not less than five Business Days’ written notice as the office through
which it will perform its obligations under this Agreement where the office is
situated in Financial Action Task Force countries, or (ii) with the prior
written consent of the Facility Agent, an office through which it will
perform its obligations under this Agreement situated in non-Financial Action
Task Force countries.

 

“Fees Letters” means the fees letters referred to in Clauses 16.2 (Arrangement
and Underwriting Fee), 16.3 (Agency Fee) and 16.5 (L/C Bank Fee).

 

“Final Maturity Date” means:

 

(a)           in respect of the Revolving Facility, the date falling 60 months
after the Merger Closing Date;

 

(b)           in respect of the A Facility and the A1 Facility, the date falling
60 months after the Merger Closing Date; and

 

(c)           in respect of the B Facility and the B1 Facility, the date falling
78 months after the Merger Closing Date.

 

“Finance Documents” means:

 

(a)           this Agreement, any Documentary Credit, any Accession Notices and
any Transfer Deeds;

 

(b)           the Fees Letters;

 

(c)           any Ancillary Facility Documents;

 

(d)           the Security Documents;

 

(e)           the Security Trust Agreement;

 

(f)            the Group Intercreditor Agreement;

 

(g)           the HYD Intercreditor Agreement;

 

25

--------------------------------------------------------------------------------


 

(h)           the Barclays Intercreditor Agreement;

 

(i)            the Hedging Agreements entered into pursuant to Clause 24.9
(Hedging);

 

(j)            any other agreement or document entered into or executed by a
member of the Bank Group pursuant to any of the foregoing documents; and

 

(k)           any other agreement or document designated a “Finance Document” in
writing by the Facility Agent and the Company.

 

“Finance Lease” means a lease treated as a capital or finance lease pursuant to
GAAP.

 

“Finance Parties” means the Agents, the Arrangers, the Bookrunners, the Security
Trustee, the Lenders and each Hedge Counterparty and “Finance Party” means any
of them.

 

“Financial Action Task Force” means the Financial Action Task Force on Money
Laundering, an inter-governmental body, the purpose of which is the development
and promotion of policies, at both national and international levels, to combat
money laundering.

 

“Financial Indebtedness” means, without double counting, any Indebtedness for or
in respect of:

 

(a)           moneys borrowed;

 

(b)           any amount raised by acceptance under any acceptance credit
facility;

 

(c)           any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument (for the
avoidance of doubt excluding any loan notes or similar instruments issued solely
by way of consideration for the acquisition of assets in order to defer capital
gains or equivalent taxes where such loan notes or similar instruments are not
issued for the purpose of raising finance);

 

(d)           the principal portion of any liability in respect of any Finance
Lease;

 

(e)           receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);

 

(f)            the amount of any liability in respect of any purchase price for
assets or services the payment of which is deferred for a period in excess of
150 days in order to raise finance or to finance the acquisition of those assets
or services;

 

(g)           any amount raised under any other transaction (including any
forward sale or purchase agreement) required to be accounted for as indebtedness
in accordance with GAAP;

 

(h)           any derivative transaction entered into in connection with
protection against or benefit from fluctuation in any rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account, provided that for the purposes of Clause 27.5
(Cross Default), only the net amount not paid or which is payable by the
relevant member of the Group shall be included);

 

(i)            any amount raised pursuant to any issue of shares which are
expressed to be redeemable in cash (other than redeemable shares in respect of
which the redemption is prohibited until after repayment in full of all
Outstandings under the Facilities);

 

(j)            any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial or other institution; or

 

26

--------------------------------------------------------------------------------


 

(k)           the amount of any liability in respect of any guarantee or
indemnity for the Financial Indebtedness of another person referred to in
paragraphs (a) to (j) above.

 

“Financial Officer” means the Chief Financial Officer, the Deputy Chief
Financial Officer, the Vice President — Finance, the Controller or the Group
Treasurer, in each case, of the Company or of the Group, or any similar officer
of the Company or of the Group.

 

“Financial Quarter” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.

 

“Fitch” means Fitch Ratings or any successor thereof.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by any member of the Group for the benefit of
employees of any member of the Group residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

 

“Funded Excluded Subsidiary” means, in respect of a Funding Passthrough, a Bank
Group Excluded Subsidiary or any person in which a member of the Bank Group owns
an interest but which is not a member of the Bank Group which:

 

(a)           indirectly receives funding from a Bank Holdco; and/or

 

(b)           by way of dividend or other distribution, loan or payment of
interest on or the repayment of the principal amount of any indebtedness owed by
it, directly or indirectly, makes a payment to a Bank Holdco.

 

“Funding Passthrough” means a series of transactions between a Bank Holdco, one
or more members of the Bank Group and a Funded Excluded Subsidiary where:

 

(a)           in the case of funding being provided by a Bank Holdco to the
Funded Excluded Subsidiary, that funding is:

 

(i)            first made available by the Bank Holdco to (in the case of the
Parent) the Company or, one of its Subsidiaries (other than in the case of NTL
Communications Limited, the Parent or any of its Subsidiaries) by way of the
subscription for new securities, capital contribution or Subordinated Funding;

 

(ii)           secondly (if relevant) made available by the recipient of the
Funding Passthrough under (i) above, to a member of the Bank Group (other than
the Company) which may be followed by one or more transactions between members
of the Bank Group (other than the Company) and finally made available by a
member of the Bank Group (other than the Company) to the Funded Excluded
Subsidiary in all such cases by way of either the subscription for new
securities, the advancing of loans or capital contribution; or

 

(b)           in the case of a payment to be made by the Funded Excluded
Subsidiary to a Bank Holdco that payment is:

 

(i)            first made by the Funded Excluded Subsidiary to a member of the
Bank Group, and thereafter is made between members of the Bank Group (as
relevant), by way of

 

27

--------------------------------------------------------------------------------


 

dividend or other distribution, loan or payment of interest on or the repayment
of the principal amount of any indebtedness owed by such Funded Excluded
Subsidiary or relevant member of the Bank Group; and

 

(ii)           finally made by the Company to the Parent or by one of the
Subsidiaries of NTL Communications Limited (other than the Parent or any of its
Subsidiaries) to NTL Communications Limited by way of dividend or other
distribution, loan or the payment of interest on or the repayment of the
principal amount of any loan made by way of Subordinated Funding.

 

“GAAP” means accounting principles generally accepted in the United States of
America.

 

“Group” means:

 

(a)           for the purposes of Clause 22.1 (Financial Statements), Clause
22.3 (Budget) and Clause 23 (Financial Condition) and any other provisions in
this Agreement using the terms defined in Clause 23 (Financial Condition):

 

(i)            the Ultimate Parent and its Subsidiaries from time to time;

 

(ii)           NTL South Herts, for so long as a member of the Group is the
general partner of South Hertfordshire United Kingdom Fund, Ltd. or if it
becomes a wholly-owned Subsidiary of the Group; and

 

(b)           for all other purposes, the Ultimate Parent and its Subsidiaries
from time to time.

 

Group Business” means the provision of broadband and communications services,
including:

 

(a)           residential telephone, mobile telephone, cable television and
Internet services, including wholesale Internet access solutions to Internet
service providers;

 

(b)           data, voice and Internet services to large businesses, public
sector organisations and small and medium sized enterprises;

 

(c)           national and international communications transport services to
communications companies; and

 

(d)           the provision of Content,

 

and any related ancillary or complementary business to any of the services
described above in the United Kingdom, the Isle of Man, the Republic of Ireland
and the Channel Islands provided that “Group Business” may include the provision
of any such services outside the United Kingdom, the Isle of Man, the Republic
of Ireland and the Channel Islands which constitute a non-material part of the
Group Business and which are acquired pursuant to an acquisition permitted under
the terms of this Agreement.

 

“Group Intercreditor Agreement” means the intercreditor agreement dated on or
about the Merger Closing Date between, among others, certain of the Obligors,
other members of the Group and the Finance Parties.

 

“Group Structure Chart” means:

 

(a)           as at the Original Execution Date, the group structure charts
relating to the Telewest Group and the NTL Group, in each case, as constituted
immediately prior to the Merger Closing

 

28

--------------------------------------------------------------------------------


 

Date, which have been delivered to the Facility Agent prior to the Original
Execution Date; and

 

(b)           thereafter, the group structure charts delivered to the Facility
Agent pursuant to paragraph 2 of Part 4 of Schedule 5 (Vanilla Conditions
Subsequent Documents) and paragraph 2 of Part 6 of Schedule 4 (Baseball
Conditions Subsequent Documents) or any updated group structure chart which is
delivered to the Facility Agent pursuant to Clause 24.14 (Group Structure Chart)
from time to time.

 

“Guaranteed Parent Debt” has the meaning given to such term in paragraph (h) of
Clause 25.4 (Financial Indebtedness).

 

“Guarantors” means:

 

(a)           for the purposes of Clause 29 (Guarantee and Indemnity), the
Parent, the Original Guarantors and any Acceding Guarantors; and

 

(b)           for the purposes of any other provision of the Finance Documents,
the Original Guarantors and any Acceding Guarantors;

 

and “Guarantor” means any one of them as the context requires, provided that in
either case, such person has not been released from its rights and obligations
as a Guarantor hereunder pursuant to Clause 43.7 (Release of Guarantees or
Security).

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment.

 

“Hedge Counterparty” means each Lender or Affiliate of a Lender which is a party
to a Hedging Agreement entered into for the purposes of Clause 24.9 (Hedging)
and “Hedge Counterparties” means all such Lenders or Affiliates.

 

“Hedging Agreement” means any agreement in respect of an interest rate swap,
currency swap, forward foreign exchange transaction, cap, floor, collar or
option transaction or any other treasury transaction or any combination of it or
any other transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price.

 

“High Yield Refinancing” means any Financial Indebtedness incurred for the
purposes of refinancing all or a portion of the Existing High Yield Notes and/or
the New High Yield Notes including any Financial Indebtedness incurred for the
purpose of the payment of all principal, interest, fees, expenses, commissions,
make-whole and any other contractual premium payable under the Existing High
Yield Notes and/or the New High Yield Notes, as the case may be, being
refinanced and any reasonable fees, costs and expenses incurred in connection
with such refinancing, in respect of which the following terms apply:

 

(a)           the final maturity date or redemption date of such refinancing
occurs on or after the scheduled redemption date in respect of the high yield
notes being refinanced;

 

(b)           the average life of the High Yield Refinancing is not less than
(or in respect of a refinancing in part, is equal to) the remaining average life
of the high yield notes which are being refinanced, as at the time of such
refinancing; and

 

(c)           the Financial Indebtedness constituted by any High Yield
Refinancing is structurally subordinated to the Facilities on a basis no less
favourable to the Facilities than the basis on

 

29

--------------------------------------------------------------------------------


 

which the Existing High Yield Notes and/or the New High Yield Notes, as the case
may be, are subordinated to the Facilities.

 

“Holding Company” of a company means a company of which the first-mentioned
company is a Subsidiary.

 

“HYD Intercreditor Agreement” means the intercreditor agreement dated 13
April 2004 between certain of the Obligors, the Finance Parties and the
indenture trustee in respect of the Existing High Yield Notes as the same
may otherwise be amended, supplemented, novated or restated from time to time.

 

“Increased Cost” means:

 

(a)           any reduction in the rate of return from a Facility or on a
Finance Party’s (or an Affiliate’s) overall capital;

 

(b)           any additional or increased cost; or

 

(c)           any reduction of any amount due and payable under any Finance
Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having agreed to make
available its Commitment or having funded or performed its obligations under any
Finance Document.

 

“Indebtedness” means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent (including interest and other charges relating to it).

 

“Indemnifying Lender” has the meaning set out in Clause 5.1(b) (Issue of
Documentary Credits).

 

“Information Memoranda” means the Initial Information Memorandum and the
Subsequent Information Memorandum.

 

“Initial Information Memorandum” means the information memorandum dated
October 2005 approved by the Company concerning the Obligors which, at the
request of the Company and on its behalf, was prepared in relation to the
Facilities and the business, assets, financial condition and prospects of the
Group and which has been made available by the Mandated Lead Arrangers to
selected banks and other institutions for the purpose of syndicating the
Facilities, as supplemented by the proxy statement dated 31 January 2006 and
delivered in connection with the Merger and the Forms 10-K of the Ultimate
Parent and NTL dated 28 February 2006.

 

“Initial Security Documents” means the security documents listed in Part 4 of
Schedule 4 (Vanilla Initial Security Documents).

 

“Instructing Group” means:

 

(a)           before any Utilisation of the Facilities under this Agreement, a
Lender or group of Lenders whose Available Commitments amount in aggregate to
more than 662/3% of the Available Facilities; and

 

(b)           thereafter, a Lender or group of Lenders to whom in aggregate more
than 662/3% of the aggregate amount of the Outstandings are (or if there are no
Outstandings at such time, immediately prior to their repayment, were then)
owed,

 

in each case, calculated in accordance with the provisions of Clause 43.9
(Calculation of Consents).

 

30

--------------------------------------------------------------------------------


 

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any license to use any of the
same.

 

“Interest” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Interest Cover Ratio” has the meaning given to such term in paragraph (b) of
Clause 23.2 (Ratio).

 

“Interest Period” means, save as otherwise provided in this Agreement, any of
those periods mentioned in Clause 14.1 (Interest Periods for Term Facility
Advances).

 

“Intra-Group Services” means:

 

(a)           the sale of programming or other Content by any member(s) of the
Group to one or more members of the Bank Group on arms’ length terms;

 

(b)           the lease or sublease of office space, other premises or equipment
on arms’ length terms by one or more members of the Bank Group to one or more
members of the Group or by one or more members of the Group to one or more
members of the Bank Group;

 

(c)           the provision or receipt of other services, facilities or other
arrangements (in each case not constituting Financial Indebtedness) in the
ordinary course of business, by or from one or more members of the Bank Group to
or from one or more members of the Group including, without limitation, (i) the
employment of personnel, (ii) provision of employee healthcare or other
benefits, (iii) acting as agent to buy equipment, other assets or services or to
trade with residential or business customers, and (iv) the provision of audit,
accounting, banking, IT, telephony, office, administrative, compliance, payroll
or other similar services provided that the consideration for the provision
thereof is, in the reasonable opinion of the Company, no less than Cost; and

 

(d)           the extension, in the ordinary course of business and on terms no
less favourable to the relevant member of the Bank Group than arms’ length
terms, by or to any member of the Bank Group to or by any such member of the
Group of trade credit not constituting Financial Indebtedness in relation to the
provision or receipt of Intra-Group Services referred to in paragraphs (a),
(b) or (c) above.

 

“IRS Ruling” means the private ruling from the US Internal Revenue Service being
sought by NTL the effect of which is to permit the cash portion of the purchase
price for the Merger to be financed through borrowings by members of the Group
incorporated in England & Wales without giving rise to materially adverse US tax
consequences to NTL, the Ultimate Parent or their respective shareholders
whether prior to or following the Merger.

 

“Joint Venture” means any joint venture, partnership or similar arrangement
between any member of the Bank Group and any other person that is not a member
of the Bank Group.

 

“Joint Venture Group” means any Joint Venture and its subsidiaries from time to
time (including upon and following the Merger Closing Date, the UKTV Group).

 

“Law” means:

 

(a)           common or customary law;

 

(b)           any constitution, decree, judgment, legislation, order, ordinance,
regulation, statute, treaty or other legislative measure in any jurisdiction;
and

 

31

--------------------------------------------------------------------------------


 

(c)           any directive, regulation, practice, requirement which has the
force of law and which is issued by any governmental body, agency or department
or any central bank or other fiscal, monetary, regulatory, self-regulatory or
other authority or agency.

 

“L/C Bank” means the Original L/C Bank and any other Lender which has been
appointed as an L/C Bank in accordance with Clause 5.11 (Appointment and Change
of L/C Bank) and which has not resigned in accordance with paragraph (c) of
Clause 5.11 (Appointment and Change of L/C Bank).

 

“L/C Bank Accession Certificate” means a duly completed accession certificate in
the form set out in Schedule 11 (Form of L/C Bank Accession Certificate).

 

“L/C Proportion” means, in relation to a Lender in respect of any Documentary
Credit and save as otherwise provided in this Agreement, the proportion
(expressed as a percentage) borne by such Lender’s Available Revolving Facility
Commitment to the Available Revolving Facility immediately prior to the issue of
such Documentary Credit.

 

“Legal Opinions” means any of the legal opinions referred to in paragraph 5 of
Part 1 to Schedule 4 (Conditions Precedent to First Utilisation), paragraph 6 of
Part 2 to Schedule 4 (Conditions Precedent to First Baseball Utilisation) and
paragraph 2 of Part 2 to Schedule 7 (Accession Documents) required to be
delivered pursuant to Clause 3.1 (Vanilla Conditions Precedent), Clause 3.2
(Baseball Conditions Precedent) and Clause 26 (Acceding Group Companies),
respectively.

 

“Lender” means a person (including each L/C Bank and each Ancillary Facility
Lender) which:

 

(a)           is named in Part 1 of Schedule 1 (Lenders and Commitments); or

 

(b)           has become a party to this Agreement in accordance with the
provisions of Clause 37 (Assignments and Transfers),

 

which in each case has not ceased to be a party to this Agreement in accordance
with the terms of this Agreement.

 

“Leverage Ratio” has the meaning given to such term in paragraph (a) of Clause
23.2 (Ratios).

 

“LIBOR” means, in relation to any amount to be advanced to or owed by an Obligor
under this Agreement in a currency (other than euro) on which interest for a
given period is to accrue:

 

(a)           the rate per annum which appears on the Relevant Page for such
period at or about 11.00 a.m. on the Quotation Date for such period; or

 

(b)           if no such rate is displayed and the Facility Agent shall not have
selected an alternative service on which such rate is displayed as contemplated
by the definition of “Relevant Page”, the arithmetic mean (rounded upwards, if
not already such a multiple, to the nearest 5 decimal places) of the rates (as
notified to the Facility Agent) at which each of the Reference Banks was
offering to prime banks in the London interbank market deposits in the relevant
currency for such period at or about 11.00 am on the Quotation Date for such
period.

 

“Major Event of Default” means an Event of Default arising under any of the
following provisions:

 

(a)           Clause 27.1 (Non-Payment);

 

(b)           Clause 27.2 (Covenants);

 

(c)           Clause 27.5 (Cross-Default);

 

(d)           Clause 27.6 (Insolvency);

 

32

--------------------------------------------------------------------------------


 

(e)           Clause 27.7 (Winding-Up);

 

(f)            Clause 27.8 (Execution or Distress);

 

(g)           Clause 27.9 (Similar Events);

 

(h)           Clause 27.10 (Repudiation);

 

(i)            Clause 27.11 (Illegality);

 

(j)            Clause 27.12 (Intercreditor Default); and

 

(k)           Clause 27.14 (Material Adverse Effect).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Marketable Securities” means any security which is listed on any publicly
recognised stock exchange and which has, or is issued by a company which has, a
capitalisation of not less than £1 billion (or its equivalent in other
currencies) as at the time such Marketable Securities are acquired by any member
of the Bank Group by way of consideration for any disposal permitted under
Clause 25.6 (Disposals).

 

“Material Adverse Effect” means a material adverse change in:

 

(a)           the financial condition, assets or business of the Obligors (taken
as a whole); or

 

(b)           the ability of any Obligor to perform and comply with its payment
or other material obligations under any Finance Document (taking into account
the resources available to such Obligor from any other member of the Bank
Group).

 

“Material Subsidiary” means, at any time, a member of the Bank Group whose
contribution to Consolidated Operating Cashflow (on a consolidated basis if it
has Subsidiaries) represents at least 5% of the Consolidated Operating Cashflow
calculated by reference to the most recent financial statements of the Bank
Group delivered pursuant to paragraph (b)(ii) of Clause 22.1 (Financial
Statements).

 

“Maturing Advance” has the meaning ascribed to it in Clause 8.2 (Rollover
Advances).

 

“Member State” means a member of the European Community.

 

“Merger” means the merger of NTL with Merger Sub pursuant to the terms and
conditions of the Merger Agreement and the reorganization, recapitalization and
refinancing of the Group in connection therewith in accordance with the Steps
Paper.

 

“Merger Agreement” means the agreement and plan of merger dated as of 2
October 2005 (as amended and restated on 14 December 2005 and 30 January 2006)
made between NTL, the Ultimate Parent and the Merger Sub.

 

“Merger Closing Date” means the date on which the Merger is completed in
accordance with, and subject to the terms and conditions of the Merger
Agreement.

 

“Merger Documents” means the Merger Agreement (including the Company Disclosure
Schedule and the Parent Disclosure Schedule, each as defined therein, and
attached thereto), and all other documents and agreements executed or to be
executed pursuant to (or in connection with) the Merger Agreement and any other
document designated as a “Merger Document” by the Facility Agent and the
Ultimate Parent.

 

33

--------------------------------------------------------------------------------


 

“Merger Indebtedness” means Financial Indebtedness by the Ultimate Parent (or a
newly incorporated wholly-owned subsidiary of the Ultimate Parent) in an amount
not exceeding the equity value of the Telewest Group provided that the proceeds
of such Financial Indebtedness shall be contributed by the Ultimate Parent (or
the newly incorporated wholly-owned subsidiary of the Ultimate Parent, as
applicable) to one or more of its Subsidiaries for the purpose of enabling such
Subsidiaries to purchase the historical Telewest business as part of an internal
reorganisation of subsidiaries of Telewest in accordance with the Steps Paper
and provided further that such Financial Indebtedness will be repaid by the
Ultimate Parent (or such newly incorporated wholly owned subsidiary of the
Ultimate Parent) on the same day on which it is incurred.

 

“Merger Sub” means Neptune Bridge Borrower, LLC, a Delaware limited liability
company, which has been established for the purposes of the Merger in accordance
with the terms and conditions of the Merger Agreement.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereof.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) any member of the Group or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which any member of the Group or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

“Necessary Authorisations” means all Authorisations (including Environmental
Licences and any Authorisations issued pursuant to or any deemed Authorisations
under any Statutory Requirements) of any person including any government or
other regulatory authority required by applicable Law to enable it to:

 

(a)           lawfully enter into and perform its obligations under the Finance
Documents to which it is party;

 

(b)           ensure the legality, validity, enforceability or admissibility in
evidence in England and, if different, its jurisdiction of incorporation or
establishment, of such Finance Documents to which it is party; and

 

(c)           carry on its business from time to time.

 

“Net Proceeds” means:

 

(a)           any cash proceeds received by any member of the Bank Group
(including, when received, any cash proceeds received by way of deferred
instalment of purchase price or from the sale of Cash Equivalent Investments or
Marketable Securities acquired by any member of the Bank Group in consideration
for any Disposal as contemplated under Clause 25.6 (Disposals)) in connection
with any Disposal after deducting:

 

(i)            all taxes paid or reasonably estimated by such member of the Bank
Group to be payable by any member of the Bank Group as a result of that
Disposal;

 

(ii)           all reasonable fees, commissions costs and expenses incurred by
such member of the Bank Group in arranging or effecting that Disposal,
including, without limitation, any amount required to be paid by any member of
the Bank Group to any proprietor of any intellectual property rights (not being
a member of the Bank Group) (including intellectual property licences) related
to the assets disposed of where such payment is on arms’ length terms and is
required to enable such intellectual property rights to be transferred with such
assets to the extent necessary to facilitate the applicable Disposal;

 

34

--------------------------------------------------------------------------------


 

(iii)         in the case of a Disposal effected by a member of the Bank Group
other than a Borrower, such provision as is reasonable for all costs and taxes
(after taking into account all available credits, deductions and allowances)
incurred by the Bank Group to a person other than a member of the Bank Group and
fairly attributable to up-streaming the cash proceeds to a Borrower or making
any distribution in connection with such proceeds to enable them to reach a
Borrower;

 

(iv)          any cash proceeds which are to be applied towards discharging any
Encumbrance over such asset; and

 

(v)            in the case of a Disposal of a non-wholly-owned Subsidiary or
Joint Venture, to the extent received by any member of the Bank Group, any cash
proceeds attributable to any interest in such Subsidiary or Joint Venture owned
by any person other than a member of the Bank Group; and

 

(b)           the cash proceeds received by any member of the Bank Group of any
claim for loss or destruction of or damage to the property of a member of the
Bank Group under any insurance policy after deducting any such proceeds relating
to the third party claims which are applied towards meeting such claims and any
reasonable costs incurred in recovering the same.

 

“New Equity” means a subscription for capital stock of the Ultimate Parent or
any other form of equity contribution to the Ultimate Parent previously agreed
by the Facility Agent (acting reasonably) in writing, in each case, where such
subscription or contribution does not result in a Change of Control.

 

“New High Yield Notes” means the high yield notes to be issued by the Parent
pursuant to the New High Yield Offering, the proceeds of which through steps
outlined in the Steps Paper, are to be applied to refinance all amounts
outstanding under the Alternative Bridge Facility Agreement and costs and
expenses in relation thereto.

 

“New High Yield Offering” means the offering of the New High Yield Notes by the
Parent on a shelf registration statement filed with the SEC (or, if a shelf
registration is not available, pursuant to an exemption from registration under
the United States Securities Act of 1933 including pursuant to Rule 144A and/or
Regulation S of the United States Securities Act of 1933, with SEC registration
rights) (excluding the issuance of the Exchange Notes).

 

“Non-Bank Group Serviceable Debt” means:

 

(a)           Financial Indebtedness arising under the Bridge Facility Agreement
or the Alternative Bridge Facility (or the Exchange Notes, as applicable) or the
New High Yield Notes, the Existing High Yield Notes or any High Yield
Refinancing;

 

(b)           Financial Indebtedness arising under any Guaranteed Parent Debt;
and

 

(c)           any other Financial Indebtedness which is raised by any member of
the Group which is not a member of the Bank Group, (i) where the Company has
provided not less than 5 Business Days’ prior written notice to the Facility
Agent designating such Financial Indebtedness as Non-Bank Group Serviceable
Debt, and (ii) the proceeds of which are contributed into the Bank Group in
accordance with the provisions of Clause 24.15 (Contributions to the Bank
Group),

 

in the case of paragraph (c), to the extent only of the principal amounts so
designated at the relevant time and provided that any Non-Bank Group Serviceable
Debt shall thereafter at all times remain Non-Bank Group Serviceable Debt.

 

35

--------------------------------------------------------------------------------


 

“Non-Bank Group UK Taxpayer” means any company that is (a) a Subsidiary of the
Ultimate Parent, (b) within the charge to UK corporation tax, and (c) not a
member of the Bank Group.

 

“Non-Consenting Lender” is a Lender which does not agree to a consent to an
amendment to, or a waiver of, any provision of the Finance Documents where:

 

(a)           the Company or the Facility Agent has requested the Lenders to
consent to an amendment to, or waiver, of any provision of the Finance
Documents;

 

(b)           the consent or amendment in question requires the agreement of all
Lenders;

 

(c)           Lenders representing not less than 80% of the Commitments or
Outstandings, as the case may be, have agreed to such consent or amendment; and

 

(d)           the Company has notified the Lender it will treat it as a
Non-Consenting Lender.

 

“Non-Funding Lender” is either:

 

(a)           a Lender which fails to comply with its obligation to participate
in any Advance where:

 

(i)            all conditions to the relevant Utilisation (including without
limitation, delivery of a Utilisation Request) have been satisfied or waived by
an Instructing Group (or with respect to the A1 Facility and the B1 Facility, a
Baseball Instructing Group) in accordance with the terms of this Agreement;

 

(ii)           Lenders representing not less than 80% of the relevant
Commitments have agreed to comply with their obligations to participate in such
Advance; and

 

(iii)         the Company has notified the Lender that it will treat it as a
Non-Funding Lender; or

 

(b)           a Lender which has given notice to a Borrower or the Facility
Agent that it will not make, or it has disaffirmed or repudiated any obligation
to participate in, an Advance.

 

“Notes” means the Short Term Notes or the Eurobond as applicable.

 

“Notes Engagement Letter” means the letter dated 3 March 2006 from the
Bookrunners to NTL and the Company in relation to the commitment of the
Bookrunners to arrange and underwrite the New High Yield Notes.

 

“NTL” means NTL Incorporated, a Delaware corporation, whose registered office is
at 1209 Orange Street, Wilmington, Delaware 19801, United States of America.

 

“NTL Group” means NTL and its Subsidiaries from time to time. For information
purposes only, the members of the NTL Group as at the Original Execution Date
are listed in Part 3 of Schedule 9 (Members of the NTL Group).

 

“NTL South Herts” means NTL (South Hertfordshire) Limited (formerly known as
Cable & Wireless Communications (South Hertfordshire) Limited), a company
incorporated in England & Wales with registered number 2401044.

 

“Obligors” means the Borrowers and the Guarantors and “Obligor” means any of
them.

 

“Obligors’ Agent” means the Company in its capacity as agent for the Parent and
the Obligors (other than the US Borrower), pursuant to Clause 30.18 (Obligors’
Agent).

 

36

--------------------------------------------------------------------------------


 

“Optional Currency” means, in relation to any Advance, any currency other than
euro, Dollars and Sterling which:

 

(a)           is readily available to banks in the London interbank market, and
is freely convertible into Sterling on the Quotation Date and the Utilisation
Date for the relevant Advance; and

 

(b)           has been approved by the Facility Agent (acting on the
instructions of all the Lenders) on or prior to receipt by the Facility Agent of
the relevant Utilisation Request.

 

“Original Execution Date” means 3 March 2006.

 

“Original Financial Statements” means:

 

(a)           in relation to NTL the audited consolidated financial statements
of the NTL Group for the financial year ended 31 December 2005; and

 

(b)           in relation to the Ultimate Parent, the audited consolidated
financial statements of the Telewest Group for the financial year ended 31
December 2005.

 

“Original Guarantor” means each of the companies and partnerships listed in
Part 1 of Schedule 2 (The Original Guarantors), which in each case has not
ceased to be a party to this Agreement in accordance with the terms of this
Agreement.

 

“Original Obligors” means the UK Borrowers, the US Borrower and the Original
Guarantors

 

“Outstanding L/C Amount” means:

 

(a)           each sum paid or payable by an L/C Bank to a Beneficiary pursuant
to the terms of a Documentary Credit; and

 

(b)           all liabilities, costs (including, without limitation, any costs
incurred in funding any amount which falls due from an L/C Bank under a
Documentary Credit), claims, losses and expenses which an L/C Bank (or any of
the Indemnifying Lenders) incurs or sustains in connection with a Documentary
Credit,

 

in each case which has not been reimbursed or in respect of which cash cover has
not been provided by or on behalf of a relevant Borrower.

 

“Outstandings” means, at any time, the Term Facility Outstandings, the Revolving
Facility Outstandings and any Ancillary Facility Outstandings.

 

“Parent Debt” means any Financial Indebtedness of the Ultimate Parent or one or
more of its Subsidiaries (other than a member of the Bank Group).

 

“Parent Intercompany Debt” means any Financial Indebtedness owed by any member
of the Bank Group to the Ultimate Parent or to its Subsidiaries (other than
another member of the Bank Group) from time to time which is subordinated to the
Facilities pursuant to the terms of the Group Intercreditor Agreement.

 

“Participating Employers” means the Company and any members of the Group which
participate or have at any time participated in a UK Pension Scheme.

 

“Participating Member State” means any member of the European Community that at
the relevant time has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

37

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
section 4002 of ERISA, or any successor to it.

 

“Pensions Regulator” means the body corporate established under Part 1 of the
Pensions Act 2004.

 

“Permitted Auditors” means any of Pricewaterhouse Coopers, Ernst & Young,
Deloitte & Touche or KPMG or any of their respective successors or any other
internationally recognised firm of accountants.

 

“Permitted Holders” shall mean any person who, together with any of its
Affiliates, is the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under
the Exchange Act) of 5% or more of the outstanding Voting Stock of the Ultimate
Parent on the Original Execution Date or becomes such a holder as a result of
the Baseball Acquisition or the Alternative Baseball Acquisition and any
Affiliates of such persons from time to time.

 

“Permitted Joint Ventures” means any Joint Venture permitted under Clause 25.9
(Joint Ventures) that the Company designates as such by giving notice in writing
to the Facility Agent.

 

“Permitted Payments” means:

 

(a)           the payment of any dividend, payment, loan or other distribution,
or the repayment of a loan or the redemption of loan stock or redeemable equity
made, at any time, to fund the payment of expenses (including taxes and the buy
back of stock from employees) by any member of the Group the aggregate amount of
such payments being no greater than (i) £50 million (or its equivalent) for the
period from the Merger Closing Date to the first anniversary thereof, (ii) £50
million (or its equivalent) for the period from the first anniversary of the
Merger Closing Date to the second anniversary of the Merger Closing Date, or
(iii) thereafter £35 million (or its equivalent) in each anniversary year;

 

(b)           the payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable
equity, in each case, which is required in order to facilitate the making of
payments by any member of the Group and to the extent required:

 

(i)            by the terms of the Finance Documents;

 

(ii)           by the terms of the Bridge Finance Documents, the Exchange Notes,
the Existing High Yield Notes, the New High Yield Notes, any High Yield
Refinancing (or in each case, any guarantee of the obligations thereunder) to
the extent such payment is permitted or not prohibited by the terms of the HYD
Intercreditor Agreement or other applicable intercreditor agreement, other than
any payments in relation to any fees, costs, expenses, commissions or other
payments required to be made in respect of any amendment, consent or waiver in
respect thereof;

 

(iii)         by the terms of any Guaranteed Parent Debt;

 

(iv)          by the terms of any agreements for Financial Indebtedness which
constitutes Non-Bank Group Serviceable Debt falling within paragraph (c) of the
definition thereof;

 

(v)            by the terms of any Hedging Agreement entered into by a member of
the Group relating to currency or interest rate hedging of Financial
Indebtedness referred to in sub-paragraphs (i) to (iv) above and which is not
entered into for investment or speculative purposes;

 

(vi)          by the purposes of implementing the steps expressly contemplated
by the Steps Paper;

 

38

--------------------------------------------------------------------------------


 

(vii)         by the purposes of implementing any Content Transaction or
Business Division Transaction;

 

(viii)        by the terms of the Notes;

 

(ix)          by the terms of any Subordinated Funding to the extent required to
facilitate any Permitted Payments,

 

where, in the case of sub-paragraphs (i) to (ix), the payment under the relevant
indebtedness or obligation referred to therein has fallen due or will fall due
within five Business Days of such Permitted Payment being made;

 

(c)           any payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable equity
made to any member of the Group (other than a member of the Bank Group),
provided that:

 

(i)            an amount equal to such payment is promptly re-invested by such
member of the Group (other than the Bank Group) into a member of the Bank Group;

 

(ii)           the aggregate principal amount of such payments and re-invested
amounts on any day does not exceed £50 million (or its equivalent in other
currencies); and

 

(iii)         to the extent any such payments are made in cash, any re-invested
amounts are also made in cash;

 

(d)           any payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable equity
made in order to enable payments of dividends or distributions by the Ultimate
Parent to its shareholders or the repurchase of capital stock of the Ultimate
Parent:

 

(i)            in an amount of up to £10 million per annum plus, at any time
after 1 January 2007, an additional amount per annum, up to the maximum amount
specified below determined by reference to the Leverage Ratio immediately prior
to the declaration of such dividend or the making of such payment, loan or other
distribution (calculated on a pro forma basis after giving effect to such
payment) in accordance with the following table:

 

Leverage Ratio

 

Maximum Amount Per
Annum

 

 

 

 

 

Greater than 3.5 x but less than or equal to 4.5 x

 

£

25 million

 

 

 

 

 

Greater than 3.0 x but less than or equal to 3.5 x

 

£

50 million

 

 

 

 

 

Less than or equal to 3.0 x

 

No Limit

 

 

(ii)           in an amount of up to £200 million from the cash proceeds of a
Content Transaction; and

 

(iii)         in an amount of up to £200 million from the cash proceeds of a
Business Division Transaction provided that the Leverage Ratio immediately prior
to the declaration of such dividend or the making of such payment, loan or other
distribution is less than 4.0:1,

 

39

--------------------------------------------------------------------------------


 

in each case, provided always that no Event of Default has occurred or is
continuing or would result following such payment;

 

(e)           any payments made pursuant to and in accordance with the Tax
Cooperation Agreement provided that a copy of the certification or filings
referred to in clause 5 of the Tax Cooperation Agreement, as the case may be,
shall have been provided to the Facility Agent not less than five Business Days
before such payment is to be made;

 

(f)            the payment of preference distributions in accordance with the
terms and conditions of the outstanding redeemable preference shares of Sit-up
provided that the aggregate amount of all such preference distributions paid in
any financial year shall not exceed £1,000 and any payment with respect to the
purchase or redemption by any member of the Group of all or any portion of the
outstanding redeemable preference shares of Sit-up pursuant to the terms of the
Sit-up Acquisition Documents (including any such payment as may be permitted
under the articles of association of Sit-up); or

 

(g)           any payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable equity
made pursuant to an Asset Passthrough or a Funding Passthrough, in each case,
funded solely from cash generated by entities outside of the Bank Group.

 

“Plan” means any pension plan as defined in section 3(2) of ERISA, which (i) is
maintained or contributed to by (or to which there is an obligation to
contribute by) any member of the Group or an ERISA Affiliate, and each such plan
for the 5 year period immediately following the latest date on which any member
of the Group or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan and (ii) is subject to ERISA, but
excluding any Multiemployer Plan.

 

“Project Company” means a Subsidiary of a company (or a person in which such
company has an interest) which has a special purpose and whose creditors have no
recourse to any member of the Bank Group in respect of Financial Indebtedness of
that Subsidiary or person, as the case may be, or any of such Subsidiary’s or
person’s Subsidiaries (other than recourse to such member of the Bank Group who
had granted an Encumbrance over its shares or other interests in such Project
Company beneficially owned by it provided that such recourse is limited to an
enforcement of such an Encumbrance).

 

“Proportion” in relation to a Lender, means:

 

(a)           in relation to an Advance to be made under this Agreement, the
proportion borne by such Lender’s Available Commitment in respect of the
relevant Facility, the relevant Borrower and the relevant currency to the
relevant Available Facility;

 

(b)           in relation to an Advance or Advances outstanding under this
Agreement, the proportion borne by such Lender’s share of the Sterling Amount of
such Advance or Advances to the total Sterling Amount thereof;

 

(c)           if paragraph (a) does not apply and there are no Outstandings, the
proportion borne by the aggregate of such Lender’s Available Commitment to the
Available Facilities (or if the Available Facilities are then zero, by its
Available Commitment to the Available Facilities immediately prior to their
reduction to zero); and

 

(d)           if paragraph (b) does not apply and there are any Outstandings,
the proportion borne by such Lender’s share of the Sterling Amount of the
Outstandings to the Sterling Amount of all the Outstandings for the time being.

 

40

--------------------------------------------------------------------------------


 

“Protected Party” means a Finance Party or any Affiliate of a Finance Party
which is or will be, subject to any Tax Liability in relation to any amount
payable under or in relation to a Finance Document.

 

“Qualifying UK Lender” means in relation to a payment of interest on a
participation in an Advance to a UK Borrower, a Lender which is:

 

(a)                                  a UK Bank Lender;

 

(b)                                  a UK Non-Bank Lender; or

 

(c)                                  a UK Treaty Lender.

 

“Quarter Date” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 

“Quotation Date” means, in relation to any currency and any period for which an
interest rate is to be determined:

 

(a)                                  if the relevant currency is Sterling, the
first day of that period;

 

(b)                                  if the relevant currency is euro, 2 TARGET
Days before the first day of that period; or

 

(c)                                  in relation to any other currency, 2
Business Days before the first day of that period,

 

provided that if market practice differs in the Relevant Interbank Market for a
currency, the Quotation Date for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Date will be the
last of those days).

 

“Redemption Consideration” means the $16.25 cash consideration payable in
respect of each of the Ultimate Parent’s common stock that the Ultimate Parent’s
shareholders will receive in the Merger.

 

“Reference Banks” means the principal London offices of Barclays Bank plc,
Citigroup and The Bank of New York or such other bank or banks as may be
appointed as such by the Facility Agent after consultation with the Company.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

 

“Relevant Interbank Market” means, in relation to euro, the European Interbank
Market and in relation to any other currency, the London interbank market
therefor.

 

“Relevant Page” means the page of the Reuters or Telerate screen on which is
displayed in relation to LIBOR, BBA LIBOR for the relevant currency, or, in
relation to EURIBOR, the European offered rates for euro, or, if such page or
service shall cease to be available, such other page or service which displays
the London interbank offered rates for the relevant currency as the Facility
Agent, after consultation with the Lenders and the Company, shall select.

 

41

--------------------------------------------------------------------------------


 

“Relevant Tax Jurisdiction” means:

 

(a)                                  the United Kingdom, in relation to a UK
Borrower;

 

(b)                                  the United States of America, in relation
to the US Borrower; and

 

(c)                                  any jurisdiction in which any person is
liable to tax by reason of its domicile, residence, place of management or other
similar criteria (but not any jurisdiction in respect of which that person is
liable to tax by reason only of its having a source of income in that
jurisdiction).

 

“Renewal Request” means, in relation to a Documentary Credit, a Utilisation
Request therefor, in respect of which the proposed Utilisation Date stated in it
is the Expiry Date of an existing Documentary Credit and the proposed Sterling
Amount is the same or less than the Sterling Amount of that existing Documentary
Credit.

 

“Repayment Date” means:

 

(a)                                  in relation to any Revolving Facility
Advance, the last day of its Term;

 

(b)                                  in respect of the A Facility Outstandings
and the A1 Facility Outstandings, each of the dates specified in Clause 9.1
(Repayment of A Facility Outstandings and A1 Facility Outstandings) as a
Repayment Date in respect of the relevant Term Facility Outstandings, and

 

(c)                                  in respect of the B Facility Outstandings
and the B1 Facility Outstandings, the relevant Final Maturity Date,

 

provided that if any such day is not a Business Day in the relevant jurisdiction
for payment, the Repayment Date will be the next succeeding Business Day in the
then current calendar month (if there is one) or the preceding Business Day (if
there is not).

 

“Repayment Instalment” means, in respect of the A Facility Outstandings and the
A1 Facility Outstandings, the amounts required to be paid by way of repayment on
each Repayment Date, as specified in Clause 9.1 (Repayment of A Facility
Outstandings and A1 Facility Outstandings), as an A Facility Repayment
Instalment or an A1 Facility Repayment Instalment (as applicable).

 

“Repeating Representations” means the representations and warranties set out in
Clauses 21.2 (Due Organisation), 21.5 (No Immunity), 21.6 (Governing Law and
Judgments), 21.7 (All Actions Taken), 21.9 (Binding Obligations), 21.10 (No
Winding Up), 21.11 (No Event of Default), 21.18 (Execution of Finance
Documents), 21.27 (Investment Company Act), 21.28 (Margin Stock), 21.34 (US
Patriot Act) and 21.36 (Compliance with ERISA).

 

“Reservations” means:

 

(a)                                  the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
limitation of enforcement by laws relating to bankruptcy, insolvency,
liquidation, reorganisation, court schemes, moratoria, administration and other
laws generally affecting the rights of creditors, the time barring of claims
under any applicable law, the possibility that an undertaking to assume
liability for or to indemnify against non-payment of any stamp duty or other tax
may be void, defences of set-off or counterclaim and similar principles;

 

(b)                                  anything analogous to any of the matters
set out in paragraph (a) above under any laws of any applicable jurisdiction;

 

(c)                                  the reservations in or anything disclosed
by any of the Legal Opinions;

 

42

--------------------------------------------------------------------------------


 

(d)                                  any circumstance arising through a failure
to obtain any consent from the lenders under the Existing Credit Facilities or
the Existing Baseball Facilities to (i) the execution of the Finance Documents,
(ii) the exercise of any rights or the performance of any obligations under the
Finance Documents or (iii) any other matter contemplated by the Finance
Documents; and

 

(e)                                  any circumstance arising through a failure
to obtain any consent from any lessor, licensor or other counterparty whose
consent is required to the grant of any Security over any lease, licence or
other agreement or contract on or before the execution of a Security Document.

 

“Restricted Guarantors” means:

 

(a)                                  each of the Original Guarantors listed in
Part 2 of Schedule 2 (The Restricted Guarantor); and

 

(b)                                  any other Guarantor that accedes to this
Agreement pursuant to Clause 26.2 (Acceding Guarantors), which is
(i) incorporated, created or organised under the laws of the United States of
America or any State of the United States of America (including the District of
Columbia) and is a “United States person” (as defined in Section 7701(a)(30) of
the Code); or (ii) treated for US federal income tax purposes as a disregarded
entity that is a branch of a Guarantor described in sub-paragraph (b)(i) hereof.

 

“Restricted Party” means any person listed in the Annex to the Executive Order
referred to in the definition of “Anti-Terrorism Laws” or on the “Specially
Designated Nationals and Blocked Persons” list maintained by the Office of
Foreign Assets Control of the United States Department of the Treasury;

 

“Revolving Facility” means the revolving loan facility (including any Ancillary
Facility and the Documentary Credit facility) granted to the relevant Borrower
pursuant to Clause 2.1(d) (The Facilities).

 

“Revolving Facility Instructing Group” means:

 

(a)                                  before any Utilisation of the Revolving
Facility under this Agreement, a Lender or group of Lenders whose Available
Revolving Facility Commitments amount in aggregate to more than 662/3% of the
Available Revolving Facility; and

 

(b)                                  thereafter, a Lender or group of Lenders to
whom in aggregate more than 662/3% of the aggregate amount of the Revolving
Facility Outstandings are (or if there are no Revolving Facility Outstandings at
such time, immediately prior to their repayment, were then) owed,

 

in each case calculated in accordance with the provisions of Clause 43.9
(Calculation of Consents).

 

“Revolving Facility Margin” means, in relation to Revolving Facility Advances
and subject to Clause 13.3 (Margin Ratchet for Revolving Facility Advances),
1.875% per annum.

 

“Revolving Facility Outstandings” means, at any time, the aggregate outstanding
amount of each Revolving Facility Advance and of each Outstanding L/C Amount.

 

“Rollover Advance” has the meaning ascribed to it in Clause 8.2 (Rollover
Advances).

 

“Screenshop” means Screenshop Limited, a company incorporated under the laws of
England and Wales with registered number 3529106.

 

“Screenshop Intra-Group Loan Agreement” means the loan agreement dated
10 May 2005 between Screenshop and Flextech Broadband Limited.

 

43

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission.

 

“Security” means the Encumbrances created or purported to be created pursuant to
the Security Documents.

 

“Security Documents” means:

 

(a)                                  each of the Initial Security Documents and
the Subsequent Security Documents;

 

(b)                                  any security documents required to be
delivered by an Acceding Obligor pursuant to Clauses 26.1 (Acceding Borrowers)
and 26.2 (Acceding Guarantors);

 

(c)                                  any other document executed at any time by
any member of the Group conferring or evidencing any Encumbrance for or in
respect of any of the obligations of the Obligors under this Agreement whether
or not specifically required by this Agreement; and

 

(d)                                  any other document executed at any time
pursuant to Clause 24.12 (Further Assurance) or any similar covenant in any of
the Security Documents referred to in paragraph (a) to (d) above.

 

“Security Trust Agreement” means that certain security trust agreement dated on
or about the Merger Closing Date made between the Security Trustee and the
Lenders and relating to the appointment of the Security Trustee as trustee of
the Security.

 

“Senior Fees Letter” means the letter dated 3 March 2006 from the Bookrunners to
NTL and the Company in relation to the fees payable to the Bookrunners for
arranging and underwriting the Facilities.

 

“Short Term Notes” means the notes to be issued by the Company to the US
Borrower after the first Utilisation of the B1 Facility hereunder.

 

“Sit-up” means sit-up Limited, a company incorporated under the laws of England
and Wales with registered number 3877786 and having its registered office at
179-181 The Vale, Acton, London  W3 7RW.

 

“Sit-up Acquisition Documents” means each of:

 

(a)                                  the share purchase deed between Screenshop
and Alpine Situp LLC for the sale of 1,991,841 preference shares and 565,919
warrants to subscribe for ordinary shares in the capital of Sit-up, dated 23
March 2005;

 

(b)                                  the offer document dated on or about 10
May 2005 which describes the terms and conditions of the recommended offer made
by Screenshop to purchase the issued and to be issued shares of Sit-up;

 

(c)                                  the share purchase agreement between
Screenshop, John Egan, Ashley Faull and Christopher Manson dated on or around 10
May 2005;

 

(d)                                  the subscription agreement between the
Sit-up, Screenshop, Flextech Broadband Limited, John Egan, Ashley Faull and
Christopher Manson entered into on or about 10 May 2005; and

 

(e)                                  and any other document designated as an
“Sit-up Acquisition Document” in writing to the Facility Agent by the Company.

 

“Solvent” and “Solvency” mean, with respect to any US Obligor on a particular
date, that on such date (a) the value of the property of such US Obligor (both
at present and present fair and present fair

 

44

--------------------------------------------------------------------------------


 

sales value) is greater than the total amount of liabilities, including, without
limitation, contingent and unliquidated liabilities, of such US Obligor as such
liabilities mature, (b) such person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such person’s ability to pay
such debts and liabilities as they mature and (c) such US Obligor is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such person’s property would constitute an unreasonably
small capital. The amount of contingent and unliquidated liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Solvent Liquidation” has the meaning given to such term in Clause 25.20
(Solvent Liquidation).

 

“Stand Alone Baseball Financing” means Financial Indebtedness which is incurred
either:

 

(a)                                  following the cancellation of the A1
Facility and the B1 Facility, for the purposes set out in paragraph (b) of
Clause 2.3 (Purposes); or

 

(b)                                  for the purposes of refinancing the Total
Baseball Debt,

 

provided that in each case:

 

(i)                                    the aggregate principal amount of such
Financial Indebtedness does not exceed £500 million;

 

(ii)                                the annual interest expense of such
Financial Indebtedness is no greater than the interest expense payable under an
equivalent principal amount of A1 Facility or B1 Facility which is cancelled in
accordance with Clause 10.1 (Voluntary Cancellation) or (as applicable) an
equivalent principal amount of the Total Baseball Debt being prepaid;

 

(iii)                            immediately prior to the incurrence of such
Financial Indebtedness, the Bank Group is in compliance with the financial
covenants set out in Clause 23.2 (Ratios);

 

(iv)                               no creditor in respect of such Financial
Indebtedness shall at any time have any recourse to any member of the Bank
Group;

 

(v)                                   such Financial Indebtedness may benefit
from guarantees and first priority security over the assets of members of the
Baseball Group but not any member of the Bank Group;

 

(vi)                               following consummation of the Stand Alone
Baseball Financing any transactions entered into between the Bank Group and the
Baseball Group shall be subject to the provisions of Clause 25.10 (Transactions
with Affiliates); and

 

(vii)                           any such Stand Alone Baseball Financing is
completed by 31 December 2006.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group or any successor
thereof.

 

“Statutory Requirements” means any applicable provision or requirement of any
Act of Parliament (including without limitation, the Communications Act 2003 and
the Broadcasting Acts 1990 and 1996) or any instrument, rule or order made under
any Act of Parliament or any regulation or by-law of any local or other
competent authority or any statutory undertaking or statutory company which has
jurisdiction in relation to the carrying out, use, occupation, operation of the
properties or the businesses of any member of the Bank Group carried out
thereon.

 

45

--------------------------------------------------------------------------------


 

“Sterling Amount” means at any time:

 

(a)                                  in relation to an Advance denominated in
Sterling, the amount thereof, and in relation to any other Advance, the Sterling
equivalent of the amount specified in the Utilisation Request (as at the date
thereof) for that Advance, in each case, as adjusted, if necessary, in
accordance with the terms of this Agreement and to reflect any repayment,
consolidation or division of that Advance;

 

(b)                                  in relation to a Documentary Credit, (i) if
such Documentary Credit is denominated in Sterling, the Outstanding L/C Amount
in relation to it at such time or (ii) if such Documentary Credit is not
denominated in Sterling, the equivalent in Sterling of the Outstanding L/C
Amount at such time, calculated as at the later of (1) the date which falls
2 Business Days before its issue date or any renewal date or (2) the date of any
revaluation pursuant to Clause 5.3 (Revaluation of Documentary Credits);

 

(c)                                  in relation to any Ancillary Facility
granted by a Lender, the amount of its Revolving Facility Commitment converted
to provide its Ancillary Facility Commitment as at the time of such conversion;
and

 

(d)                                  in relation to any Outstandings, the
aggregate of the Sterling Amounts (calculated in accordance with paragraphs (a),
(b) and (c) above) of each outstanding Advance and/or Outstanding L/C Amount,
made under the relevant Facility or Facilities (as the case may be) and/or in
relation to Ancillary Facility Outstandings, (i) if such Outstandings are
denominated in Sterling, the aggregate amount of it at such time and (ii) if
such Outstandings are not denominated in Sterling, the Sterling equivalent of
the aggregate amount of it at such time.

 

“Steps Paper” means the alternative papers entitled “Steps Plan: Version  1 –
Combination of NTL, Telewest and Virgin Mobile before Structures 1 and 2” and
“Steps Plan: Version 2 – Combination of NTL, Telewest and Virgin Mobile after
Structures 1 and 2”, in each case,  as agreed between NTL and the Bookrunners
setting out the restructuring steps affecting the Telewest Group and NTL Group
occurring prior to, on and following the Merger Closing Date.

 

“Structure Notice” means the structure notice delivered by NTL and the Company
to the Bookrunners, in accordance with the provisions of the Original Agreement,
pursuant to which NTL and the Company elect to implement the restructuring steps
referred to in the Steps Paper as “Post-Combination Restructuring - Second
Alternative (Structure 2)”.

 

“Structuring Completion Date” means the date falling 3 months after the Merger
Closing Date.

 

“Structuring Date” means the date proposed in the Structure Notice as the date
on which the relevant restructuring steps referred to in the Steps Paper as
“Post-Combination Restructuring - Second Alternative (Structure 2)” are to be
effected, which shall be a date falling no later than the Structuring Completion
Date and shall be no less than 4 Business Days after the date of the Structure
Notice.

 

“Subordinated Funding” means any loan made to any Obligor by any member of the
Group, that is not an Obligor which:

 

(a)                                  constitutes Parent Intercompany Debt;

 

(b)                                  is an intercompany loan arising under the
arrangements referred to in paragraph (c) of the definition of “Permitted
Payments”;

 

(c)                                  is an intercompany loan existing as at the
Original Execution Date (including any inter-company loan the benefit of which
has, at any time after the Original Execution Date, been

 

46

--------------------------------------------------------------------------------


 

assigned to any other member of the Group, where such assignment is not
otherwise prohibited by this Agreement); or

 

(d)                                  constitutes Equity Equivalent Funding,

 

provided that, the relevant debtor and creditor are party to the Group
Intercreditor Agreement as an Intergroup Debtor or Intergroup Creditor (as such
terms are defined in the Group Intercreditor Agreement), respectively, or where
the relevant debtor and creditor are party to such other subordination
arrangements as may be satisfactory to the Facility Agent, acting reasonably.

 

“Subscriber” means any person who has entered into an agreement (which has not
expired or been terminated) with an Obligor to be provided with services by an
Obligor through the operation of telecommunications and/or television systems
operated by the Bank Group in accordance with applicable Telecommunications,
Cable and Broadcasting Laws (including any part of such system and all
modifications, substitutions, replacements, renewals and extensions made to such
systems).

 

“Subsequent Information Memorandum” means the Initial Information Memorandum
updated to reflect any changes to the terms of the Facilities made since
October 2005, the Baseball Acquisition and the business, assets, financial
condition and prospects of the Baseball Group.

 

“Subsequent Security Documents” means the security documents listed in paragraph
4 of Part 6 of Schedule 4 (Baseball Conditions Subsequent Documents).

 

“Subsidiary” of a company shall be construed as a reference to:

 

(a)                                  any company:

 

(i)                                    more than 50% of the issued share capital
or membership interests of which is beneficially owned, directly or indirectly,
by the first-mentioned company; or

 

(ii)                                where the first-mentioned company has the
right or ability to control directly or indirectly the affairs or the
composition of the board of directors (or equivalent of it) of such company; or

 

(iii)                            which is a Subsidiary of another Subsidiary of
the first-mentioned company; or

 

(b)                                  for the purposes of Clause 22 (Financial
Information) and Clause 23 (Financial Condition) and any provision of this
Agreement where the financial terms defined in Clause 23 (Financial Condition)
are used,  any legal entity which is accounted for under applicable GAAP as a
Subsidiary of the first-mentioned company.

 

“Successful Syndication” has the meaning given to it in the Senior Fees Letter.

 

“Syndication Date” means the date specified by the Bookrunners (and notified to
the Facility Agent and the Company) as the day on which Successful Syndication
has occurred.

 

“Takeover Code” means the City Code on Takeovers and Mergers as administered by
the Takeover Panel.

 

“Takeover Panel” means the Panel on Takeovers and Mergers.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.

 

“Tax Cooperation Agreement” means the agreement to be entered into following the
Original Execution Date between the Ultimate Parent, the Company and TCN
relating to arrangements in

 

47

--------------------------------------------------------------------------------


 

connection with, amongst other things, the payment of US taxes in form and
substance agreed with the Facility Agent and the Mandated Lead Arrangers.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any tax.

 

“Tax Deduction” means a deduction or withholding for or on account of tax from a
payment made or to be made under a Finance Document.

 

“Tax Losses” means any amount capable of surrender pursuant to Chapter IV of
Part X of the Taxes Act.

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Tax Liability” has the meaning set out in paragraph (e) of Clause 17.3 (Tax
Indemnity).

 

“Tax Payment” means the increase in any payment made by an Obligor to a Finance
Party under paragraph (c) of Clause 17.1 (Tax Gross-up) or any amount payable
under paragraph (d) of Clause 17.1 (Tax Gross-up) or under Clause 17.3 (Tax
Indemnity).

 

“TCN Group” means TCN and its Subsidiaries from time to time.

 

“Telecommunications, Cable and Broadcasting Laws” means the Telecommunications
Act 1984, the Broadcasting Act 1990 (together with the Broadcasting Act 1996),
the Communications Act 2003 and all other laws, statutes, regulations and
judgments relating to broadcasting or telecommunications or cable television or
broadcasting applicable to any member of the Bank Group, and/or the business
carried on by, any member of the Bank Group (for the avoidance of doubt, not
including laws, statutes, regulations or judgments relating solely to consumer
credit, data protection or intellectual property).

 

“Telewest Group” means the Ultimate Parent and its Subsidiaries from time to
time. For information purposes only, the members of the Telewest Group as at the
Original Execution Date and prior to the Merger taking place, are listed in
Part 2 of Schedule 9 (Members of the Telewest Group).

 

“Telewest UK” means Telewest UK Limited, a company incorporated in England &
Wales with registered number 04925679 and having its registered office at Export
House, Cawsey Way, Woking, Surrey GU21 6QX.

 

“Term” means:

 

(a)                                  in relation to a Revolving Facility
Advance, the period for which such Advance is borrowed as specified in the
relevant Utilisation Request; and

 

(b)                                  in relation to any Documentary Credit, the
period from the date of its issue until its Expiry Date.

 

“Term Facilities” means the A Facility, the A1 Facility, the B Facility and the
B1 Facility and “Term Facility” means any of them, as the context requires.

 

“Term Facility Advance” means any A Facility Advance, an A1 Facility Advance, B
Facility Advance or B1 Facility Advance and “Term Facility Advances” shall be
construed accordingly.

 

“Term Facility Outstandings” means, at any time, the aggregate of the A Facility
Outstandings, the B Facility Outstandings the A1 Facility Outstandings and the
B1 Facility Outstandings, at such time.

 

48

--------------------------------------------------------------------------------


 

“Termination Date” means:

 

(a)                                  in relation to the Revolving Facility, the
date which is 30 days prior to the Final Maturity Date in respect of the
Revolving Facility;

 

(b)                                  in relation to the A Facility, the earlier
of (i) 2 October 2006 or (ii) the Merger Closing Date;

 

(c)                                  in relation to the B Facility, the earlier
of (i) 2 October 2006 or (ii) the Structuring Date;

 

(d)                                  in relation to the A1 Facility and the B1
Facility, the earlier of (i) 2 October 2006 or (ii) the date falling 15 days
after the Baseball Effective Date; and

 

(e)                                  in relation to each Ancillary Facility, the
relevant Ancillary Facility Termination Date.

 

“Total Baseball Debt” means all amounts drawn under the A1 Facility and the B1
Facility by Baseball Cash Bidco and used for any of the purposes specified in
paragraph (b) of Clause 2.3 (Purpose) (including without limitation, any
principal amounts, prepayment penalties, make-whole payments, accrued interest
and Break Costs relating thereto).

 

“Transfer Date” means, in relation to any Transfer Deed, the effective date of
such transfer as specified in such Transfer Deed.

 

“Transfer Deed” means a duly completed deed of transfer and accession in the
form set out in Schedule 3 (Form of Deed of Transfer and Accession) which has
been executed as a deed by a Lender and a Transferee whereby such Lender seeks
to transfer to such Transferee all or a part of such Lender’s rights, benefits
and obligations under this Agreement as contemplated in Clause 37 (Assignments
and Transfers) and such Transferee agrees to accept such transfer and to be
bound by this Agreement and to accede to the HYD Intercreditor Agreement, the
Group Intercreditor Agreement and the Security Trust Agreement.

 

“Transferee” means a bank or other institution to which a Lender seeks to
transfer all or part of its rights, benefits and obligations under this
Agreement pursuant to and in accordance with Clause 37 (Assignments and
Transfers).

 

“UK Bank Lender” means, in relation to a payment of interest on a participation
in an Advance to a Borrower, a Lender which is beneficially entitled to and
within the charge to United Kingdom corporation tax as regards that payment and
(a) if the participation in that Advance was made by it, is a Lender which is a
“bank” (as defined for the purposes of section 349 of the Taxes Act in
section 840A of the Taxes Act) or (b) if the participation in that Advance was
made by a different person, such person was a “bank” (as defined for the
purposes of section 349 of the Taxes Act in section 840A of the Taxes Act) at
the time that Advance was made.

 

“UK Borrowers” means:

 

(a)                                  as at the date of the Agreement, each of
the Company, TCN and NTLIH Sub; and

 

(b)                                  thereafter, any Acceding Borrower that is
liable to corporation tax in the United Kingdom,

 

excluding any UK Borrower which has been liquidated in accordance with the
provisions of Clause 25.20 (Solvent Liquidation) but including the relevant
Successor Entity (provided it is also liable to corporation tax in the United
Kingdom) thereafter, and “UK Borrower” means any of them.

 

“UK Channel Management” means UK Channel Management Limited, a company
incorporated in England & Wales with registered number 3322468, whose registered
office is at Export House, Cawsey Way, Woking, Surrey GU21 6QX.

 

49

--------------------------------------------------------------------------------


 

“UK Channel Management Group” means the UK Channel Management and its
Subsidiaries from time to time.

 

“UK Channel Management Security Trustee Undertakings” means the agreement to be
entered into on or following the Merger Closing Date between the Security
Trustee, BBC Worldwide Limited, Flextech Broadband Limited and United Artists
Investments Limited in relation to the shareholders’ agreement relating to UK
Channel Management.

 

“UK Gold” means UK Gold Holdings Limited, a company incorporated in England and
Wales with registered  number 3298738, whose registered office is at Export
House, Cawsey Way, Woking, Surrey GU21 6QX.

 

“UK Gold Group” means UK Gold and its Subsidiaries from time to time.

 

“UK Gold Security Trustee Undertaking” means the agreement to be entered into on
or following the Merger Closing Date between the Security Trustee, BBC Worldwide
Limited and Flextech Broadband Limited in relation to the shareholders agreement
relating to UK Gold.

 

“UK Non-Bank Lender” means, in relation to a payment of interest on an Advance
to a Borrower:

 

(a)                                  a Lender which is beneficially entitled to
the income in respect of which that payment is made and is a UK Resident company
(the first condition set out in section 349B of the Taxes Act); or

 

(b)                                  a Lender which satisfies one of the other
conditions set out in section 349B of the Taxes Act,

 

where H.M. Revenue & Customs has not given a direction under section 349C of the
Taxes Act which relates to that payment of interest on an Advance to such
Borrower.

 

“UK Pension Scheme” means a pension scheme in which any member of the Group
participates or has at any time participated, and which has its main
administration in the United Kingdom or is primarily for the benefit of
employees in the United Kingdom.

 

“UK Resident” means a person who is resident in the United Kingdom for the
purposes of the Taxes Act and “non-UK Resident” shall be construed accordingly.

 

“UK Treaty Lender” means in relation to a payment of interest on an Advance to a
UK Borrower, a Lender which is entitled to claim full relief from liability to
taxation otherwise imposed by such UK Borrower’s Relevant Tax Jurisdiction (in
relation to that Lender’s participation in Advances made to such UK Borrower) on
interest under a Double Taxation Treaty and which does not carry on business in
that UK Borrower’s Relevant Tax Jurisdiction through a permanent establishment
with which that Lender’s participation in that Advance is effectively connected
and, in relation to any payment of interest on any Advance made by that Lender,
such UK Borrower has received notification in writing from H.M. Revenue &
Customs authorising such UK Borrower to pay interest on such Advances without
any Tax Deduction.

 

“UKTV Group” means each of the UK Channel Management Group, UK Gold Group and
UKTV New Ventures Group.

 

“UKTV Joint Ventures” means each of UK Channel Management, UK Gold and UKTV New
Ventures.

 

“UKTV New Ventures” means UKTV New Ventures Limited, a company incorporated in
England and Wales with registered number 04266373, whose registered office is at
Export House, Cawsey Way, Woking, Surrey GU21 6QX.

 

50

--------------------------------------------------------------------------------


 

“UKTV New Ventures Group” means the UKTV New Ventures and its Subsidiaries from
time to time.

 

“UKTV New Ventures Security Trustee Undertaking” means the agreement to be
entered into on or following the Merger Closing Date between the Security
Trustee, BBC Worldwide Limited and Flextech Broadband Limited in relation to the
shareholders agreement relating to UKTV New Ventures.

 

“Ultimate Parent” means, as at the Original Execution Date, Telewest Global or
at any time thereafter, the person (if any) that accedes to this Agreement as
the Ultimate Parent pursuant to Clause 26.3 (Acceding Holding Company).

 

“United States” or “US” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America;

 

“Unpaid Sum” means any sum due and payable by an Obligor under any Finance
Document (other than any Ancillary Facility Document) but unpaid.

 

“US Accession Lender” means in relation to a payment of interest on a
participation in an Advance, a Lender which is not a Qualifying UK Lender.

 

“US Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 USC. §§ 101 et
seq., as amended, or any successor thereto;

 

“US Dollars”, “Dollars” or “$” means the lawful currency for the time being of
the United States;

 

“US Obligors” means the US Borrower and the Restricted Guarantors, and “US
Obligor” means any of them.

 

“US Paying Agent” means as at the Original Execution Date, Deutsche Bank AG, New
York Branch and at any other time, any other person that has been delegated
with, or appointed for the purposes of, carrying out the functions set out in
Clause 30.21 (US Paying Agent) subject to the terms set out in that Clause.

 

“Utilisation” means the utilisation of a Facility under this Agreement, whether
by way of an Advance, the issue of a Documentary Credit or the establishment of
any Ancillary Facility.

 

“Utilisation Date” means:

 

(a)                                  in relation to an Advance, the date on
which such Advance is (or is requested) to be made;

 

(b)                                  in relation to a utilisation by way of
Ancillary Facility, the date on which such Ancillary Facility is established;
and

 

(c)                                  in relation to a utilisation by way of
Documentary Credit, the date on which such Documentary Credit is to be issued,
in each case,

 

in accordance with the terms of this Agreement.

 

“Utilisation Request” means:

 

(a)                                  in relation to an Advance a duly completed
notice in the form set out in Part 1 to Schedule 5 (Form of Utilisation Request
(Advances)); or

 

(b)                                  in relation to a Documentary Credit, a duly
completed notice in the form set out in Part 2 to Schedule 5 (Form of
Utilisation Request (Documentary Credits)).

 

51

--------------------------------------------------------------------------------


 

“Vanilla Certain Funds Period” means, in relation to the A Facility, the period
commencing on the Original Execution Date and ending on the earlier of (i) 2
October 2006 and (ii) the Merger Closing Date.

 

“Vanilla Clean-Up Period” means the period commencing on the Merger Closing Date
and ending on the date falling 4 months and 2 weeks thereafter.

 

“Vanilla Drawstop Default” means an Event of Default arising under any of the
following provisions:

 

(a)                                  with respect to NTL, the Company, TCN or
the Merger Sub only, Clause 27.1 (Non-Payment);

 

(b)                                  with respect to the Company or TCN only,
Clause 27.2 (Covenants) by virtue of a breach of the covenant in Clause 25.2
(Negative Pledge) which has a material adverse effect on the Security (taken as
a whole);

 

(c)                                  with respect to NTL, the Company, TCN or
the Merger Sub only, Clause 27.4 (Misrepresentation) by virtue of a breach of
any of the representations and warranties in Clause 21.2 (Due Organisation); or

 

(d)                                  with respect to NTL, the Company, TCN and
the Merger Sub only, Clause 27.6 (Insolvency), Clause 27.7 (Winding-Up), Clause
27.8 (Execution and Distress) or Clause 27.9 (Similar Events) other than any
such event which is caused by the occurrence or potential occurrence of another
Event of Default.

 

“Vendor Financing Arrangements” means any arrangement, contractual or otherwise,
pursuant to which credit or other financing is provided or arranged by a
supplier (or any of its Affiliates) of assets (including equipment) and/or
related services to a member of the Bank Group in connection with such supply of
assets and/or services.

 

“Voting Stock” of a person means all classes of capital stock, share capital or
other interests (including partnership interests) of such person then
outstanding and normally entitled (without regard to the occurrence of any
contingency, other than resulting from any default under any instrument until
such default occurs) to vote in the election of directors, managers or trustees
thereof.

 

“Whitewash Documents” means certified copies of all applicable resolutions,
statutory declarations, auditors’ reports and other documents required by
sections 155 to 158 of the Act to enable any company to provide any financial
assistance applicable to it.

 

“Working Capital” has the meaning ascribed to it in Clause 23.1 (Financial
Definitions).

 


1.2                               ACCOUNTING EXPRESSIONS


 

All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with GAAP.

 


1.3                               CONSTRUCTION


 

Unless a contrary indication appears, any reference in this Agreement to:

 

the “Facility Agent”, the “US Paying Agent”, the “Administrative Agent”, a
“Mandated Lead Arranger”, a “Joint Lead Arranger”, a “Bookrunner”, the “Security
Trustee”, a “Hedge Counterparty”, the “L/C Bank”, an “Ancillary Facility Lender”
or a “Lender” shall be construed

 

52

--------------------------------------------------------------------------------


 

so as to include their respective and any subsequent successors, Transferees and
permitted assigns in accordance with their respective interests;

 

“agreed form” means, in relation to any document, in the form agreed by or on
behalf of the Bookrunners and the Company prior to the Original Execution Date;

 

“company” includes any body corporate;

 

“continuing” in relation to an Event of Default, or a Default shall be construed
as meaning that (a) the circumstances constituting such Event of Default or
Default continue or (b) neither the Facility Agent (being duly authorised to do
so) nor the Lenders have waived in accordance with this Agreement, such of its
or their rights under this Agreement as arise as a result of that event;

 

“determines” or “determined” means, save as otherwise provided herein, a
determination made in the absolute discretion of the person making the
determination;

 

the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the second
currency at the Facility Agent’s Spot Rate of Exchange at or about 11:00 a.m. on
the relevant date for the purchase of the first currency with the second
currency or for the purposes of determining any amounts testing any covenant or
determining whether an Event of Default has occurred under this Agreement:

 


(A)                                  IN THE CASE OF ANY BASKET OR THRESHOLD
AMOUNT QUALIFYING A COVENANT:


 

(I)                                    IN ORDER TO DETERMINE HOW MUCH OF SUCH
BASKET OR THRESHOLD HAS BEEN USED AT ANY TIME, FOR EACH TRANSACTION ENTERED INTO
IN RELIANCE UPON THE UTILISATION OF SUCH BASKET OR IN RELIANCE UPON SUCH
THRESHOLD NOT BEING REACHED PRIOR TO SUCH TIME, THE DATE UPON WHICH SUCH
TRANSACTION WAS ENTERED INTO; AND

 

(II)                                IN ORDER TO DETERMINE THE PERMISSIBILITY OF
A PROPOSED TRANSACTION, ON THE DATE UPON WHICH THE PERMISSIBILITY OF THAT
TRANSACTION IS BEING TESTED FOR THE PURPOSES OF DETERMINING COMPLIANCE WITH THAT
COVENANT; AND

 


(B)                                  IN THE CASE OF ANY BASKET OR THRESHOLD
AMOUNT RELATING TO AN EVENT OF DEFAULT, THE DATE ON WHICH THE RELEVANT EVENT IS
BEING ASSESSED FOR THE PURPOSES OF DETERMINING WHETHER SUCH EVENT OF DEFAULT HAS
OCCURRED,


 

provided that in the case of Financial Indebtedness proposed to be incurred to
refinance other Financial Indebtedness denominated in a currency other than
Sterling or other than the currency in which such refinanced Financial
Indebtedness is denominated, if such refinancing would cause any applicable
Sterling-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such Sterling
denominated restriction shall be deemed not to be exceeded so long as the
principal amount of such refinancing Financial Indebtedness does not exceed the
principal amount of such Financial Indebtedness being refinanced in the
applicable currency at the then current exchange rate.

 

“month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a Business Day, it shall end on the next succeeding Business Day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the immediately preceding Business Day
provided that, if a period starts on the last Business Day in a calendar month
or if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last Business Day in that later

 

53

--------------------------------------------------------------------------------


 

month (provided that in any reference to “months” only the last month in a
period shall be construed in the aforementioned manner);

 

a “repayment” shall include a “prepayment” and references to “repay” or “prepay”
shall be construed accordingly;

 

a “person” shall be construed as a reference to any person, firm, company,
whether with limited liability or otherwise, government, state or agency of a
state or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing;

 

“tax” shall be construed so as to include all present and future taxes, charges,
imposts, duties, levies, deductions or withholdings of any kind whatsoever, or
any amount payable on account of or as security for any of the foregoing, by
whomsoever on whomsoever and wherever imposed, levied, collected, withheld or
assessed together with any penalties, additions, fines, surcharges or interest
relating to it; and “taxes” and “taxation” shall be construed accordingly;

 

“VAT” shall be construed as value added tax as provided for in the Value Added
Tax Act 1994 and legislation (or purported legislation and whether delegated or
otherwise) supplemental to that Act or in any primary or secondary legislation
promulgated by the European Community or European Union or any official body or
agency of the European Community or European Union, and any tax similar or
equivalent to value added tax imposed by any country other than the United
Kingdom and any similar or turnover tax replacing or introduced in addition to
any of the same;

 

“wholly-owned Subsidiary” of a company shall be construed as a reference to any
company which has no other members except that other company and that other
company’s wholly-owned Subsidiaries or nominees for that other company or its
wholly-owned Subsidiaries; and

 

the “winding-up”, “dissolution” or “administration” of a company shall be
construed so as to include any equivalent or analogous proceedings under the Law
of the jurisdiction in which such company is incorporated, established or
organised or any jurisdiction in which such company carries on business,
including the seeking of liquidation, winding-up, reorganisation, dissolution,
administration, arrangement, adjustment, protection from creditors or relief of
debtors.

 


1.4                               CURRENCY


 

“€” and “euro” denote the lawful currency of each Participating Member State,
“£” and “Sterling” denote the lawful currency of the United Kingdom and “$” and
“Dollars” denote the lawful currency of the United States of America.

 


1.5                               STATUTES


 

Any reference in this Agreement to a statute or a statutory provision shall,
save where a contrary intention is specified, be construed as a reference to
such statute or statutory provision as the same shall have been, or may be,
amended or re-enacted.

 


1.6                               TIME


 

Any reference in this Agreement to a time shall, unless otherwise specified, be
construed as a reference to London time.

 

54

--------------------------------------------------------------------------------


 


1.7                               REFERENCES TO AGREEMENTS


 

Unless otherwise stated, any reference in this Agreement to any agreement or
document (including any reference to this Agreement) shall be construed as a
reference to:

 


(A)                                  SUCH AGREEMENT OR DOCUMENT AS AMENDED,
VARIED, NOVATED OR SUPPLEMENTED FROM TIME TO TIME;


 


(B)                                  ANY OTHER AGREEMENT OR DOCUMENT WHEREBY
SUCH AGREEMENT OR DOCUMENT IS SO AMENDED, VARIED, SUPPLEMENTED OR NOVATED; AND


 


(C)                                  ANY OTHER AGREEMENT OR DOCUMENT ENTERED
INTO PURSUANT TO OR IN ACCORDANCE WITH ANY SUCH AGREEMENT OR DOCUMENT.


 


1.8                               DOCUMENTARY CREDITS


 

Any reference in this Agreement to:

 


(A)                                  AN AMOUNT BORROWED INCLUDES ANY AMOUNT
UTILISED BY WAY OF DOCUMENTARY CREDIT;


 


(B)                                  A LENDER FUNDING ITS PARTICIPATION IN A
UTILISATION INCLUDES AN INDEMNIFYING LENDER PARTICIPATING IN A DOCUMENTARY
CREDIT;


 


(C)                                  AMOUNTS OUTSTANDING UNDER THIS AGREEMENT
INCLUDE AMOUNTS OUTSTANDING UNDER, OR IN RELATION TO, ANY DOCUMENTARY CREDIT;


 


(D)                                  AN OUTSTANDING AMOUNT OF A DOCUMENTARY
CREDIT AT ANY TIME IS THE MAXIMUM AMOUNT THAT IS OR MAY BE PAYABLE BY THE L/C
BANK IN RESPECT OF THAT DOCUMENTARY CREDIT AT THAT TIME;


 


(E)                                  A BORROWER “REPAYING” A DOCUMENTARY CREDIT
OR AN ANCILLARY FACILITY UTILISED BY WAY OF PERFORMANCE BOND MEANS:


 

(I)                                    THAT BORROWER PROVIDING CASH COVER FOR
THAT DOCUMENTARY CREDIT OR PERFORMANCE BOND;

 

(II)                                THE MAXIMUM AMOUNT PAYABLE UNDER THE
DOCUMENTARY CREDIT OR PERFORMANCE BOND BEING REDUCED IN ACCORDANCE WITH ITS
TERMS OR OTHERWISE IN A MANNER SATISFACTORY TO THE L/C OR ANCILLARY FACILITY
LENDER, AS THE CASE BE, IN EACH CASE, ACTING REASONABLY; OR

 

(III)                            THE L/C BANK OR ANCILLARY FACILITY LENDER, AS
THE CASE BE, BEING SATISFIED THAT IT HAS NO FURTHER LIABILITY UNDER THAT
DOCUMENTARY CREDIT OR PERFORMANCE BOND,

 

and that the amount by which a Documentary Credit or performance bond is repaid
under sub-paragraph (e)(i) or reduced under sub-paragraph (e)(ii) above is the
amount of the relevant cash cover or reduction; and

 


(F)                                    A BORROWER PROVIDING “CASH COVER” FOR A
DOCUMENTARY CREDIT OR AN ANCILLARY FACILITY UTILISED BY WAY OF PERFORMANCE BOND
MEANS THAT BORROWER PAYING AN AMOUNT IN THE CURRENCY OF THE DOCUMENTARY CREDIT
OR PERFORMANCE BOND TO AN INTEREST-BEARING ACCOUNT IN THE NAME OF THAT BORROWER
AND THE FOLLOWING CONDITIONS ARE MET:


 

(I)                                    THE ACCOUNT IS WITH THE FACILITY AGENT
(IF THE CASH COVER IS TO BE PROVIDED FOR ALL THE INDEMNIFYING LENDERS) OR WITH
AN INDEMNIFYING LENDER OR THE L/C BANK OR THE ANCILLARY FACILITY LENDER (IF THE
CASH COVER IS TO BE PROVIDED FOR THAT INDEMNIFYING LENDER OR THE L/C BANK OR
ANCILLARY FACILITY LENDER, AS THE CASE MAY BE);

 

55

--------------------------------------------------------------------------------


 

(II)                                IN THE CASE OF CASH DEPOSITED AS CASH COVER
FOR A DOCUMENTARY CREDIT, WITHDRAWALS FROM THE ACCOUNT MAY ONLY BE MADE TO PAY A
FINANCE PARTY AMOUNTS DUE AND PAYABLE TO IT UNDER THIS AGREEMENT IN RESPECT OF
THAT DOCUMENTARY CREDIT UNTIL NO AMOUNT IS OR MAY BE OUTSTANDING UNDER THAT
DOCUMENTARY CREDIT; AND

 

(III)                            THE RELEVANT BORROWER HAS EXECUTED A SECURITY
DOCUMENT OVER THAT ACCOUNT, IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY
AGENT OR THE FINANCE PARTY WITH WHICH THAT ACCOUNT IS HELD, CREATING A FIRST
RANKING SECURITY INTEREST OVER THAT ACCOUNT,

 

or on such other terms as may be satisfactory to the Facility Agent, the
relevant Indemnifying Lender, the relevant Ancillary Facility Lender or the L/C
Bank.

 


1.9                               HOLDING COMPANY OF ULTIMATE PARENT


 

If at any time the Ultimate Parent becomes the Subsidiary of any Holding Company
as contemplated by, inter alia, the definition of “Change of Control”, the
provisions of Clause 26.3 (Acceding Holding Company) shall apply and upon
satisfaction of the provisions thereof, any references in the Finance Documents
to “Ultimate Parent” shall thereafter be deemed to be references to such Holding
Company

 


1.10                        NO PERSONAL LIABILITY


 

No personal liability shall attach to any director, officer or employee of any
member of the Group for any representation or statement made by that member of
the Group in a certificate signed by such director, officer or employee.

 


2.                                      THE FACILITIES


 


2.1                               THE FACILITIES


 

The Lenders grant upon the terms and subject to the conditions of this
Agreement:

 


(A)                                  TO THE BORROWERS (OTHER THAN THE US
BORROWER), A TERM LOAN FACILITY IN A MAXIMUM AMOUNT OF £3,200,000,000 (THE “A
FACILITY”) WHICH SHALL BE AVAILABLE IN STERLING IN A SINGLE DRAWING;


 


(B)                                  TO BASEBALL CASH BIDCO, A TERM LOAN
FACILITY IN A MAXIMUM AMOUNT OF £175,000,000 (THE “A1 FACILITY”) WHICH SHALL BE
AVAILABLE IN STERLING IN A SINGLE DRAWING;


 


(C)                                  TO THE COMPANY, A TERM LOAN FACILITY IN A
MAXIMUM AMOUNT OF £1,200,000,000 (THE “B FACILITY”) WHICH SHALL BE AVAILABLE IN
EURO, DOLLARS AND/OR STERLING;


 


(D)                                  TO BASEBALL CASH BIDCO, A TERM LOAN
FACILITY IN A MAXIMUM AMOUNT OF £300,000,000 (THE “B1 FACILITY”) WHICH SHALL BE
AVAILABLE IN EURO, DOLLARS AND/OR STERLING; AND


 


(E)                                  TO THE BORROWERS (OTHER THAN THE US
BORROWER), A REVOLVING LOAN FACILITY IN A MAXIMUM AGGREGATE AMOUNT OF
£100,000,000 (THE “REVOLVING FACILITY”) WHICH SHALL BE AVAILABLE FOR DRAWING IN
EURO, DOLLARS, STERLING OR ANY OPTIONAL CURRENCY SUBJECT TO THE UTILISATION IN
FULL OF THE A FACILITY.


 


2.2                               NOVATION OF B FACILITY AND B1 FACILITY


 


SUBJECT TO THE PROVISIONS OF CLAUSE 37.3 (ASSIGNMENTS OR TRANSFERS BY LENDERS),
THE FACILITY AGENT MAY:


 


(A)                                  ON NOT LESS THAN 2 BUSINESS DAYS PRIOR
NOTICE, REQUIRE THE COMPANY TO (AND THE COMPANY SHALL PROMPTLY THEREAFTER)
TRANSFER BY WAY OF NOVATION AND IN FORM SATISFACTORY TO THE FACILITY

 

56

--------------------------------------------------------------------------------


 

Agent, some or all of its obligations under the B Facility to the US Borrower,
whereupon such US Borrower shall become the primary obligor in respect of such
obligations as if it had been the original Borrower thereof; and


 


(B)                                  AT ANY TIME AFTER THE DATE FALLING 15 DAYS
AFTER THE BASEBALL EFFECTIVE DATE, ON NOT LESS THAN 2 BUSINESS DAYS PRIOR
NOTICE, REQUIRE BASEBALL CASH BIDCO TO (AND BASEBALL CASH BIDCO SHALL PROMPTLY
THEREAFTER) TRANSFER BY WAY OF NOVATION AND IN FORM SATISFACTORY TO THE FACILITY
AGENT, SOME OR ALL OF ITS OBLIGATIONS UNDER THE B1 FACILITY TO THE US BORROWER,
WHEREUPON SUCH US BORROWER SHALL BECOME THE PRIMARY OBLIGOR IN RESPECT OF SUCH
OBLIGATIONS AS IF IT HAD BEEN THE ORIGINAL BORROWER THEREOF.


 


2.3                               PURPOSE


 


(A)                                  THE A FACILITY SHALL BE APPLIED TOWARDS
FINANCING:


 

(I)                                    THE REPAYMENT IN FULL OF ALL AMOUNTS DUE
AND PAYABLE UNDER THE EXISTING CREDIT FACILITIES (INCLUDING IN EACH CASE WITHOUT
LIMITATION, BY WAY OF PRINCIPAL, INTEREST, BREAK COSTS, FEES AND EXPENSES,
COMMISSION AND ANY OTHER PREMIUMS); AND

 

(II)                                ANY FEES, COSTS AND EXPENSES DUE AND PAYABLE
UNDER THE FINANCE DOCUMENTS AND ANY OTHER FEES, COSTS AND EXPENSES INCURRED BY
THE OBLIGORS IN CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THE FINANCE
DOCUMENTS,

 

provided that, for the avoidance of doubt, no portion of the A Facility (or
proceeds therefrom) may be used to finance any part of the purchase price
payable for the Merger or any related fees, costs and expenses incurred therein.

 


(B)                                  THE B FACILITY SHALL BE APPLIED TOWARDS THE
REPAYMENT OF THE BRIDGE FACILITY, THROUGH A SERIES OF TRANSACTIONS AS MORE
PARTICULARLY DESCRIBED IN THE STEPS PAPER.


 


(C)                                  THE A1 FACILITY AND B1 FACILITY SHALL BE
APPLIED TOWARDS FINANCING OR REFINANCING:


 

(I)                                    FIRSTLY, THE ENTIRE CASH CONSIDERATION
PAYABLE BY BASEBALL CASH BIDCO IN RESPECT OF THE BASEBALL SHARES TO BE ACQUIRED
BY THE BASEBALL BIDCOS PURSUANT TO THE BASEBALL SCHEME AND ANY PAYMENTS TO
HOLDERS OF OPTIONS IN RESPECT OF THE BASEBALL SHARES WHO EXERCISE OR SURRENDER
THEIR OPTIONS IN CONNECTION WITH THE BASEBALL SCHEME;

 

(II)                                SECONDLY, AFTER PAYMENT IN FULL OF THE
AMOUNTS SPECIFIED IN SUB-PARAGRAPH (I) ABOVE, THE PAYMENT OF RELATED FEES, COSTS
AND EXPENSES (AND TAXES THEREON) DUE AND PAYABLE BY OR ON BEHALF OF THE BASEBALL
BIDCOS IN CONNECTION WITH THE BASEBALL SCHEME INCLUDING ALL STAMP, REGISTRATION
OR SIMILAR TAXES THEREON; AND

 

(III)                            THIRDLY, AFTER PAYMENT IN FULL OF THE AMOUNTS
SPECIFIED IN SUB-PARAGRAPH (II) ABOVE, THE REPAYMENT IN FULL OF ALL AMOUNTS DUE
AND PAYABLE UNDER THE EXISTING BASEBALL FACILITIES (INCLUDING IN EACH CASE
WITHOUT LIMITATION, BY WAY OF PRINCIPAL, INTEREST, BREAK COSTS, FEES AND
EXPENSES, COMMISSION AND ANY OTHER PREMIUMS) ON OR AFTER THE BASEBALL EFFECTIVE
DATE.

 


(D)                                  THE REVOLVING FACILITY SHALL BE APPLIED FOR
THE PURPOSES OF FINANCING THE ONGOING WORKING CAPITAL REQUIREMENTS AND THE
GENERAL CORPORATE PURPOSES OF THE BANK GROUP AND MAY BE UTILISED BY WAY OF
REVOLVING FACILITY ADVANCES, DOCUMENTARY CREDITS OR, SUBJECT TO THE PROVISIONS
OF CLAUSE 6 (ANCILLARY FACILITIES), ANCILLARY FACILITIES.


 


(E)                                  EACH BORROWER SHALL APPLY ALL AMOUNTS
BORROWED UNDER THIS AGREEMENT IN OR TOWARDS SATISFACTION OF THE PURPOSES
REFERRED TO IN PARAGRAPHS (A) TO (C) (AS APPLICABLE) AND NONE OF THE

 

57

--------------------------------------------------------------------------------


 


FINANCE PARTIES SHALL BE OBLIGED TO CONCERN THEMSELVES WITH SUCH APPLICATION.


 


2.4                               SEVERAL OBLIGATIONS


 

The obligations of each Finance Party under this Agreement are several and the
failure by a Finance Party to perform any of its obligations under this
Agreement shall not affect the obligations of any of the Obligors towards any
other party to this Agreement nor shall any other party be liable for the
failure by such Finance Party to perform its obligations under this Agreement.

 


2.5                               SEVERAL RIGHTS


 

The rights of each Finance Party are several and any debt arising under this
Agreement at any time from an Obligor to any Finance Party to this Agreement
shall be a separate and independent debt. Each Finance Party may, except as
otherwise stated in this Agreement, separately enforce its rights under this
Agreement.

 


3.                                      CONDITIONS


 


3.1                               VANILLA CONDITIONS PRECEDENT


 


(A)                                  THE OBLIGATIONS OF THE LENDERS TO MAKE THE
A FACILITY AND THE REVOLVING FACILITY AVAILABLE SHALL BE CONDITIONAL UPON THE
FACILITY AGENT HAVING CONFIRMED TO THE COMPANY THAT IT HAS RECEIVED (OR HAS
WAIVED IN ACCORDANCE WITH THIS AGREEMENT, THE REQUIREMENT TO RECEIVE) THE
DOCUMENTS LISTED IN PARAGRAPHS 1 TO 9 OF PART 1 OF SCHEDULE 4 (CONDITIONS
PRECEDENT TO FIRST UTILISATION) AND THAT EACH IS SATISFACTORY, IN FORM AND
SUBSTANCE, TO THE FACILITY AGENT, ACTING REASONABLY. THE FACILITY AGENT SHALL
NOTIFY THE COMPANY AND THE LENDERS PROMPTLY UPON BEING SO SATISFIED.


 


(B)                                  THE OBLIGATIONS OF THE LENDERS TO MAKE THE
B FACILITY AVAILABLE SHALL BE CONDITIONAL UPON THE FACILITY AGENT HAVING
CONFIRMED TO THE COMPANY THAT IT HAS RECEIVED (OR HAS WAIVED IN ACCORDANCE WITH
THIS AGREEMENT, THE REQUIREMENT TO RECEIVE) THE DOCUMENTS LISTED IN PARAGRAPHS
10 TO 12 OF SCHEDULE 4 (CONDITIONS PRECEDENT TO FIRST UTILISATION) AND THAT EACH
IS SATISFACTORY, IN FORM AND SUBSTANCE, TO THE FACILITY AGENT, ACTING
REASONABLY. THE FACILITY AGENT SHALL NOTIFY THE COMPANY AND THE LENDERS PROMPTLY
UPON BEING SO SATISFIED.


 


3.2                               BASEBALL CONDITIONS PRECEDENT


 

The obligations of the Lenders to make the A1 Facility and the B1 Facility
available shall be conditional upon the Facility Agent having confirmed to
Baseball Cash Bidco that it has received (or has waived in accordance with this
Agreement, the requirement to receive) the documents listed in Part 2 of
Schedule 4 (Conditions Precedent to First Baseball Utilisation) and that each is
satisfactory, in form and substance, to the Facility Agent, acting reasonably.
The Facility Agent shall notify Baseball Cash Bidco and the Lenders promptly
upon being so satisfied.

 


3.3                               VANILLA CONDITIONS SUBSEQUENT


 

The Company shall procure (and each relevant Obligor shall ensure) that:

 


(A)                                  IMMEDIATELY AFTER THE FIRST UTILISATION,
THE MERGER SUB AND NTL SHALL HAVE FILED THE CERTIFICATION OF MERGER WITH THE
SECRETARY OF STATE OF DELAWARE AND THE ULTIMATE PARENT SHALL HAVE FILED THE
CHARTER AMENDMENT AS SET FORTH IN SECTION 2.01(B) OF THE MERGER AGREEMENT;


 


(B)                                  WITHIN 30 DAYS AFTER THE MERGER CLOSING
DATE (OR EARLIER, TO THE EXTENT REQUIRED BY ANY TIME-LIMIT PRESCRIBED BY LAW)
ALL INITIAL SECURITY DOCUMENTS SHALL HAVE BEEN REGISTERED OR FILED WITH ALL
APPROPRIATE AUTHORITIES TO THE EXTENT NECESSARY FOR THE PURPOSES OF PERFECTING
THE SECURITY

 

58

--------------------------------------------------------------------------------


 


CREATED THEREUNDER;


 


(C)                                  WITHIN 30 DAYS AFTER THE MERGER CLOSING
DATE, THERE SHALL HAVE BEEN DELIVERED TO THE FACILITY AGENT EACH OF THE
DOCUMENTS LISTED IN PART 5 OF SCHEDULE 4 (VANILLA CONDITIONS SUBSEQUENT
DOCUMENTS) EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT, ACTING
REASONABLY; AND


 


(D)                                  USING ITS BEST ENDEAVOURS, WITHIN 90 DAYS
OF THE STRUCTURING DATE, SUCH MEMBERS OF THE TCN GROUP THAT ARE GUARANTORS AT
SUCH TIME, SHALL TAKE ALL REASONABLE ACTION TO PRODUCE AND DELIVER ALL NECESSARY
WHITEWASH DOCUMENTS TO ENSURE THAT THE EXTENT OF ITS GUARANTEE PROVIDED UNDER
CLAUSE 29 (GUARANTEE AND INDEMNITY) MAY BE EXTENDED TO INCLUDE ANY SUMS PAYABLE
IN RESPECT OF THE B FACILITY WITHOUT BREACHING AND HAVING SATISFIED THE
PROVISIONS OF SECTIONS 151 TO 158 OF THE ACT.


 

The Facility Agent shall notify the Company and the Lenders promptly upon being
so satisfied.

 


3.4                               BASEBALL CONDITIONS SUBSEQUENT


 

The Baseball Cash Bidco shall procure (and the Company shall ensure) that as
soon as reasonably practicable and in any event within 90 days of the Baseball
Effective Date such members of the Baseball Group as shall be necessary to
ensure that the 80% Security Test (after giving effect to the Baseball
Acquisition) is satisfied, shall have acceded to this Agreement as Acceding
Guarantors and provided all necessary documentation required to be delivered
pursuant to the provisions of Clause 26.2 (Acceding Guarantor) and each of the
documents listed in Part 6 of Schedule 4 (Baseball Condition Subsequent
Documents), each in form and substance satisfactory to the Facility Agent,
acting reasonably. The Facility Agent shall notify the Company and the Lenders
promptly upon being so satisfied.

 


3.5                               VANILLA CERTAIN FUNDS PERIOD


 

Prior to the end of the Vanilla Certain Funds Period, no Finance Party may:

 


(A)                                  EXERCISE ANY RIGHTS OF RESCISSION,
TERMINATION, CANCELLATION, SET-OFF OR COUNTERCLAIM;


 


(B)                                  EXERCISE ANY REMEDY UNDER CLAUSE 27 (EVENTS
OF DEFAULT) OR ANY OTHER REMEDY IN CONNECTION WITH A FINANCE DOCUMENT;


 


(C)                                  INVOKE ANY RIGHT OR DISCRETION FOR WHICH
PROVISION IS MADE IN THIS AGREEMENT REQUIRING ANY PREPAYMENT OR REPAYMENT OF ANY
A FACILITY ADVANCE, ANY REVOLVING FACILITY ADVANCE OR ANY DOCUMENTARY CREDIT; OR


 


(D)                                  REFUSE TO MAKE AVAILABLE ANY A FACILITY
ADVANCE FOR THE PURPOSES SET OUT IN PARAGRAPH (A) OF CLAUSE 2.3 (PURPOSE),


 

unless either:

 

(I)                                    THE CONDITIONS PRECEDENT TO FIRST
UTILISATION REQUIRED BY CLAUSE 3.1 (VANILLA CONDITIONS PRECEDENT) ARE NOT
SATISFIED OR WAIVED OR A BORROWER FAILS TO DELIVER A UTILISATION REQUEST IN
RESPECT OF SUCH UTILISATION; OR

 

(II)                                A VANILLA DRAWSTOP DEFAULT HAS OCCURRED AND
IS CONTINUING,

 

provided that any matter contained in this Clause 3.5 shall be without prejudice
to the Lenders’ rights or remedies in respect of any Event of Default which has
occurred and which remains outstanding upon the expiry of the Vanilla Certain
Funds Period.

 

59

--------------------------------------------------------------------------------


 


3.6                               BASEBALL CERTAIN FUNDS PERIOD


 

Prior to the end of the Baseball Certain Funds Period, no Finance Party may:

 


(A)                                  HAVE THE RIGHT TO PREVENT OR LIMIT THE
MAKING OF ANY DRAWDOWN UNDER THE A1 FACILITY OR THE B1 FACILITY WHETHER BY
CANCELLATION, RESCISSION OR TERMINATION OF THE A1 FACILITY AND/OR THE B1
FACILITY OR OTHERWISE (INCLUDING BY INVOKING ANY CONDITIONS PRECEDENT OTHER THAN
IN ACCORDANCE WITH CLAUSE 3.2 (BASEBALL CONDITIONS PRECEDENT) OR BY INVOKING THE
PROVISIONS OF CLAUSE 15.1 (MARKET DISRUPTION);


 


(B)                                  MAKE OR ENFORCE ANY CLAIMS THAT IT MAY HAVE
UNDER THE FINANCE DOCUMENTS IF THE EFFECT OF SUCH CLAIM OR ENFORCEMENT WOULD
PREVENT OR LIMIT THE MAKING OF ANY DRAWDOWN UNDER THE A1 FACILITY AND/OR  THE B1
FACILITY;


 


(C)                                  EXERCISE ANY RIGHT OF SET-OFF, COUNTERCLAIM
OR SIMILAR RIGHT OR REMEDY IF TO DO SO WOULD PREVENT OR LIMIT THE MAKING OF ANY
DRAWDOWN UNDER  THE A1 FACILITY OR  THE B1 FACILITY; OR


 


(D)                                  CANCEL OR DECLARE THE A1 FACILITY AND/OR
THE B1 FACILITY DUE AND PAYABLE OR PAYABLE ON DEMAND,


 

unless either:

 

(I)                                    THE CONDITIONS PRECEDENT TO FIRST
UTILISATION REQUIRED BY CLAUSE 3.2 (BASEBALL CONDITIONS PRECEDENT) ARE NOT
SATISFIED OR WAIVED OR A BORROWER FAILS TO DELIVER A UTILISATION REQUEST IN
RESPECT OF SUCH UTILISATION;

 

(II)                                A BASEBALL DRAWSTOP DEFAULT HAS OCCURRED AND
IS CONTINUING; OR

 

(III)                            IT IS UNLAWFUL FOR SUCH LENDER TO MAKE ANY A1
FACILITY ADVANCE AND/OR B1 FACILITY ADVANCE,

 

provided that any matter contained in this Clause 3.6 shall be without prejudice
to the Lenders’ rights or remedies in respect of any Event of Default which has
occurred and which remains outstanding upon the expiry of the Baseball Certain
Funds Period.

 


4.                                      UTILISATION


 


4.1                               CONDITIONS TO UTILISATION


 

Save as otherwise provided in this Agreement, an Advance will be made by the
Lenders to a Borrower or a Documentary Credit will be issued by an L/C Bank at a
Borrower’s (other than the US Borrower’s) request if:

 


(A)                                  IN THE CASE OF AN ADVANCE, THE FACILITY
AGENT HAS RECEIVED FROM SUCH BORROWER A DULY COMPLETED UTILISATION REQUEST IN
THE RELEVANT FORM, AND IN THE CASE OF A DOCUMENTARY CREDIT, BOTH THE FACILITY
AGENT AND THE L/C BANK HAVE RECEIVED FROM A BORROWER (OTHER THAN THE US
BORROWER) A DULY COMPLETED UTILISATION REQUEST IN THE RELEVANT FORM, IN EACH
CASE, NO EARLIER THAN THE DAY WHICH IS 10 BUSINESS DAYS AND NO LATER THAN
2:00 P.M. ON THE DAY WHICH IS 3 BUSINESS DAYS (OR IN THE CASE OF ANY DOCUMENTARY
CREDIT WHICH IS NOT OR WILL NOT BE IN THE FORM OF SCHEDULE 12 (FORM OF
DOCUMENTARY CREDIT), NO LATER THAN 2:00 P.M. ON THE DAY WHICH IS 5 BUSINESS
DAYS) PRIOR TO THE PROPOSED UTILISATION DATE FOR SUCH ADVANCE OR DOCUMENTARY
CREDIT, RECEIPT OF WHICH SHALL OBLIGE SUCH BORROWER TO UTILISE THE AMOUNT
REQUESTED ON THE UTILISATION DATE STATED THEREIN UPON THE TERMS AND SUBJECT TO
THE CONDITIONS CONTAINED IN THIS AGREEMENT;

 

60

--------------------------------------------------------------------------------


 


(B)                                  THE PROPOSED UTILISATION DATE IS A BUSINESS
DAY FOR THE PROPOSED CURRENCY OF THE ADVANCE OR DOCUMENTARY CREDIT, AS THE CASE
MAY BE, WHICH IS OR PRECEDES THE RELEVANT TERMINATION DATE;


 


(C)                                  IN THE CASE OF A UTILISATION BY WAY OF TERM
FACILITY ADVANCE, SUCH UTILISATION WOULD RESULT IN THE MAXIMUM PRINCIPAL AMOUNT
OF THE TERM FACILITY ADVANCE BEING UTILISED, OR IN THE CASE OF A UTILISATION BY
WAY OF A REVOLVING FACILITY ADVANCE, SUCH UTILISATION OCCURS ON OR AFTER THE
MAXIMUM PRINCIPAL AMOUNT OF THE TERM FACILITY BEING UTILISED AND, THE PROPOSED
STERLING AMOUNT OF SUCH REVOLVING FACILITY ADVANCE IS (I) EQUAL TO THE AMOUNT OF
THE AVAILABLE REVOLVING FACILITY COMMITMENT AT SUCH TIME, OR (II) LESS THAN SUCH
AMOUNT BUT EQUAL TO A MINIMUM OF £5 MILLION, OR AN INTEGRAL MULTIPLE OF £1
MILLION;


 


(D)                                  IN THE CASE OF A UTILISATION BY WAY OF
DOCUMENTARY CREDIT, THE PROPOSED STERLING AMOUNT OF SUCH DOCUMENTARY CREDIT IS
(I) EQUAL TO THE AMOUNT OF THE AVAILABLE REVOLVING FACILITY OR (II) LESS THAN
SUCH AMOUNT BUT EQUAL TO OR MORE THAN £1 MILLION OR SUCH LESSER AMOUNT AS THE
L/C BANK MAY AGREE;


 


(E)                                  IN THE CASE OF A UTILISATION BY WAY OF A
REVOLVING FACILITY ADVANCE, IMMEDIATELY AFTER THE MAKING OF SUCH ADVANCE THERE
WILL BE NO MORE THAN 10 REVOLVING FACILITY ADVANCES THEN OUTSTANDING;


 


(F)                                    IN THE CASE OF A UTILISATION BY WAY OF A
DOCUMENTARY CREDIT, THE PROPOSED TERM OF THE DOCUMENTARY CREDIT ENDS ON OR
BEFORE THE TERMINATION DATE IN RESPECT OF THE REVOLVING FACILITY;


 


(G)                                 IN THE CASE OF A UTILISATION BY WAY OF A
REVOLVING FACILITY ADVANCE, THE PROPOSED TERM OF SUCH ADVANCE IS A PERIOD OF 1,
2, 3 OR 6 MONTHS OR SUCH OTHER PERIOD OF UP TO 12 MONTHS AS ALL THE LENDERS
HAVING A REVOLVING FACILITY COMMITMENT MAY AGREE PRIOR TO SUBMISSION OF THE
RELEVANT UTILISATION REQUEST, AND ENDS ON OR BEFORE THE FINAL MATURITY DATE IN
RESPECT OF THE REVOLVING FACILITY PROVIDED THAT, SAVE AS THE BOOKRUNNERS
MAY OTHERWISE AGREE, PRIOR TO THE SYNDICATION DATE, THE TERM OF EACH REVOLVING
FACILITY ADVANCE SHALL BE 1 MONTH (OR, IF LESS, SUCH DURATION AS IS NECESSARY TO
ENSURE THAT SUCH TERM ENDS ON THE SYNDICATION DATE);


 


(H)                                 IN THE CASE OF A UTILISATION BY WAY OF AN
ADVANCE (OTHER THAN A ROLLOVER ADVANCE), THE INTEREST RATE APPLICABLE TO SUCH
ADVANCE’S FIRST INTEREST PERIOD OR TERM (AS THE CASE MAY BE) WILL NOT HAVE TO BE
DETERMINED UNDER CLAUSE 15 (MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES);


 


(I)                                    IN THE CASE OF A UTILISATION BY WAY OF A
DOCUMENTARY CREDIT WHICH IS  NOT SUBSTANTIALLY IN THE FORM SET OUT IN
SCHEDULE 12 (FORM OF DOCUMENTARY CREDIT), THE L/C BANK SHALL HAVE APPROVED THE
TERMS OF SUCH DOCUMENTARY CREDIT (ACTING REASONABLY); AND


 


(J)                                    IN THE CASE OF ANY UTILISATION, ON THE
DATE OF THE UTILISATION REQUEST, THE DATE OF ANY CONVERSION NOTICE AND THE
PROPOSED UTILISATION DATE:


 

(I)                                    IN THE CASE OF A ROLLOVER ADVANCE OR A
DOCUMENTARY CREDIT WHICH IS BEING RENEWED PURSUANT TO CLAUSE 5.2 (RENEWAL OF
DOCUMENTARY CREDITS), THE FACILITY AGENT SHALL NOT HAVE RECEIVED INSTRUCTIONS
FROM A REVOLVING FACILITY INSTRUCTING GROUP REQUIRING THE FACILITY AGENT TO
REFUSE SUCH ROLLOVER OR RENEWAL OF A DOCUMENTARY CREDIT BY REASON OF AN EVENT OF
DEFAULT HAVING OCCURRED WHICH IS CONTINUING OR WOULD RESULT FROM THE PROPOSED
ROLLOVER ADVANCE OR THE RENEWAL OF THAT DOCUMENTARY CREDIT; OR

 

(II)                                IN THE CASE OF ANY UTILISATION OTHER THAN
THAT REFERRED TO IN SUB-PARAGRAPH (I):

 

(A)                               in the case of the first Utilisation of any
Facility, subject to the provisions of Clause 3.5 (Vanilla Certain Funds
Period), all representations set out in

 

61

--------------------------------------------------------------------------------


 

Clause 21 (Representations and Warranties) made by each of the persons
identified as making those representations are true in all material respects by
reference to the circumstances then existing and no Default is continuing or
would result from the proposed Utilisation;

 

(B)                               in the case of any Utilisation under the A1
Facility and B1 Facility, subject to the provisions of Clause 3.6 (Baseball
Certain Funds Period), the Repeating Representations made by the persons
identified as making those representations are true in all material respects by
reference to the circumstances then existing and no Default is continuing or
would result from the proposed Utilisation; or

 

(C)                               in the case of any Utilisation under the B
Facility, the Repeating Representations made by the persons identified as making
those representations are true in all material respects by reference to the
circumstances then existing and no Default is continuing or would result from
the proposed Utilisation.

 


4.2                               LENDERS’ PARTICIPATIONS


 

Each Lender will participate through its Facility Office in each Advance made
pursuant to Clause 4.1 (Conditions to Utilisation) in its respective Proportion.

 


5.                                      DOCUMENTARY CREDITS


 


5.1                               ISSUE OF DOCUMENTARY CREDITS


 


(A)                                  EACH L/C BANK SHALL ISSUE DOCUMENTARY
CREDITS PURSUANT TO CLAUSE 4.1 (CONDITIONS TO UTILISATION) BY:


 

(I)                                    COMPLETING THE ISSUE DATE AND THE
PROPOSED EXPIRY DATE OF ANY DOCUMENTARY CREDIT TO BE ISSUED BY IT; AND

 

(II)                                EXECUTING AND DELIVERING SUCH DOCUMENTARY
CREDIT TO THE RELEVANT BENEFICIARY ON THE RELEVANT UTILISATION DATE.

 


(B)                                  EACH LENDER HAVING A REVOLVING FACILITY
COMMITMENT (AN “INDEMNIFYING LENDER”) WILL PARTICIPATE BY WAY OF INDEMNITY IN
EACH DOCUMENTARY CREDIT IN AN AMOUNT EQUAL TO ITS L/C PROPORTION.


 


(C)                                  THE FACILITY AGENT SHALL NOTIFY EACH
INDEMNIFYING LENDER AND THE L/C BANK OF THE DETAILS OF ANY REQUESTED DOCUMENTARY
CREDIT (INCLUDING THE STERLING AMOUNT OF IT, AND, IF SUCH DOCUMENTARY CREDIT IS
NOT TO BE DENOMINATED IN STERLING, THE RELEVANT CURRENCY IN WHICH IT WILL BE
DENOMINATED AND THE AMOUNT OF IT) AND ITS PARTICIPATION IN THAT DOCUMENTARY
CREDIT.


 


5.2                               RENEWAL OF DOCUMENTARY CREDITS


 


(A)                                  EACH BORROWER (OTHER THAN THE US BORROWER)
MAY REQUEST THAT A DOCUMENTARY CREDIT ISSUED ON ITS BEHALF BE RENEWED BY
DELIVERING TO THE FACILITY AGENT AND THE L/C BANK A RENEWAL REQUEST WHICH
COMPLIES WITH CLAUSE 4.1 (CONDITIONS TO UTILISATION).

 

62

--------------------------------------------------------------------------------


 


(B)                                  THE TERMS OF EACH RENEWED DOCUMENTARY
CREDIT SHALL BE THE SAME AS THOSE OF THE RELEVANT DOCUMENTARY CREDIT IMMEDIATELY
PRIOR TO ITS RENEWAL, EXCEPT THAT (AS STATED IN THE RENEWAL REQUEST THEREFOR):


 

(I)                                    ITS AMOUNT MAY BE LESS THAN THE AMOUNT OF
SUCH DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL; AND

 

(II)                                ITS TERM SHALL START ON THE DATE WHICH WAS
THE EXPIRY DATE OF THAT DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL, AND
SHALL END ON THE PROPOSED EXPIRY DATE SPECIFIED IN THE RENEWAL REQUEST.

 


(C)                                  IF THE CONDITIONS SET OUT IN THIS CLAUSE
5.2 HAVE BEEN MET, THE L/C BANK SHALL AMEND AND RE-ISSUE THE RELEVANT
DOCUMENTARY CREDIT PURSUANT TO A RENEWAL REQUEST.


 


5.3                               REVALUATION OF DOCUMENTARY CREDITS


 


(A)                                  IF ANY DOCUMENTARY CREDIT IS DENOMINATED IN
A CURRENCY OTHER THAN STERLING AND HAS A TERM OF MORE THAN 6 MONTHS, THE
FACILITY AGENT SHALL ON EACH QUARTER DATE FALLING ON 31 MARCH AND
30 SEPTEMBER RECALCULATE THE STERLING AMOUNT OF THAT DOCUMENTARY CREDIT BY
NOTIONALLY CONVERTING INTO THE RELEVANT CURRENCY, THE OUTSTANDING AMOUNT OF THAT
DOCUMENTARY CREDIT ON THE BASIS OF THE FACILITY AGENT’S SPOT RATE OF EXCHANGE ON
THE DATE OF CALCULATION.


 


(B)                                  THE RELEVANT  BORROWER SHALL, IF REQUESTED
BY THE FACILITY AGENT WITHIN 2 DAYS OF ANY CALCULATION UNDER PARAGRAPH
(A) ABOVE, ENSURE THAT WITHIN 3 BUSINESS DAYS SUFFICIENT REVOLVING FACILITY
OUTSTANDINGS ARE REPAID (SUBJECT TO BREAK COSTS, IF APPLICABLE, BUT OTHERWISE
WITHOUT PENALTY OR PREMIUM WHICH MIGHT OTHERWISE BE PAYABLE) TO PREVENT THE
STERLING AMOUNT OF THE REVOLVING FACILITY OUTSTANDINGS EXCEEDING THE AGGREGATE
AMOUNT OF ALL OF THE REVOLVING FACILITY COMMITMENTS ADJUSTED TO REFLECT ANY
CANCELLATIONS OR REDUCTIONS, FOLLOWING ANY ADJUSTMENT UNDER PARAGRAPH (A) ABOVE.


 


5.4                               IMMEDIATELY PAYABLE


 

If a Documentary Credit or any amount outstanding under a Documentary Credit is
expressed to be immediately payable, the relevant UK Borrower shall repay that
amount immediately.

 


5.5                               CLAIMS UNDER A DOCUMENTARY CREDIT


 


(A)                                  EACH RELEVANT BORROWER IRREVOCABLY AND
UNCONDITIONALLY AUTHORISES THE L/C BANK TO PAY ANY CLAIM MADE OR PURPORTING TO
BE MADE UNDER A DOCUMENTARY CREDIT REQUESTED BY IT AND WHICH APPEARS ON ITS FACE
TO BE IN ORDER (A “CLAIM”).


 


(B)                                  EACH RELEVANT BORROWER SHALL WITHIN 3
BUSINESS DAYS OF A DEMAND PAY TO THE FACILITY AGENT FOR THE L/C BANK AN AMOUNT
EQUAL TO THE AMOUNT OF ANY CLAIM.


 


(C)                                  EACH RELEVANT BORROWER ACKNOWLEDGES THAT
THE L/C BANK:


 

(I)                                    IS NOT OBLIGED TO CARRY OUT ANY
INVESTIGATION OR SEEK ANY CONFIRMATION FROM ANY OTHER PERSON BEFORE PAYING A
CLAIM; AND

 

(II)                                DEALS IN DOCUMENTS ONLY AND WILL NOT BE
CONCERNED WITH THE LEGALITY OF A CLAIM OR ANY UNDERLYING TRANSACTION OR ANY
AVAILABLE SET-OFF, COUNTERCLAIM OR OTHER DEFENCE OF ANY PERSON.

 

63

--------------------------------------------------------------------------------


 


(D)                                  THE OBLIGATIONS OF EACH RELEVANT BORROWER
UNDER THIS CLAUSE 5.5 WILL NOT BE AFFECTED BY:


 

(I)                                    THE SUFFICIENCY, ACCURACY OR GENUINENESS
OF ANY CLAIM OR ANY OTHER DOCUMENT; OR

 

(II)                                ANY INCAPACITY OF, OR LIMITATION ON THE
POWERS OF, ANY PERSON SIGNING A CLAIM OR OTHER DOCUMENT.

 


(E)                                  WITHOUT PREJUDICE TO ANY OTHER MATTER
CONTAINED IN THIS CLAUSE 5.5, THE L/C BANK SHALL NOTIFY THE RELEVANT BORROWERS
AS SOON AS REASONABLY PRACTICABLE AFTER RECEIVING A CLAIM.


 


5.6                               DOCUMENTARY CREDIT INDEMNITIES


 


(A)                                  THE RELEVANT BORROWER SHALL WITHIN 3
BUSINESS DAYS OF DEMAND INDEMNIFY THE L/C BANK AGAINST ANY COST, LOSS OR
LIABILITY INCURRED BY THE L/C BANK (OTHERWISE THAN BY REASON OF THE L/C BANK’S
GROSS NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS THE L/C BANK UNDER ANY
DOCUMENTARY CREDIT REQUESTED BY SUCH BORROWER PROVIDED THAT THIS INDEMNITY SHALL
NOT TAKE EFFECT UNTIL THE MERGER CLOSING DATE.


 


(B)                                  EACH INDEMNIFYING LENDER SHALL (ACCORDING
TO ITS L/C PROPORTION) PROMPTLY ON DEMAND INDEMNIFY THE L/C BANK AGAINST ANY
COST, LOSS OR LIABILITY INCURRED BY THE L/C BANK (OTHERWISE THAN BY REASON OF
THE L/C BANK’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS THE L/C BANK
UNDER ANY DOCUMENTARY CREDIT (EXCEPT TO THE EXTENT THAT THE L/C BANK HAS BEEN
REIMBURSED BY AN OBLIGOR PURSUANT TO A FINANCE DOCUMENT).


 


(C)                                  IF ANY INDEMNIFYING LENDER IS NOT PERMITTED
(BY ITS CONSTITUTIONAL DOCUMENTS OR ANY APPLICABLE LAW) TO COMPLY WITH PARAGRAPH
(B) ABOVE, THEN THAT INDEMNIFYING LENDER WILL NOT BE OBLIGED TO COMPLY WITH
PARAGRAPH (B) AND SHALL INSTEAD BE DEEMED TO HAVE TAKEN, ON THE DATE THE
RELEVANT DOCUMENTARY CREDIT IS ISSUED (OR IF LATER, ON THE DATE THAT
INDEMNIFYING LENDER’S PARTICIPATION IN THE DOCUMENTARY CREDIT IS TRANSFERRED OR
ASSIGNED TO THAT INDEMNIFYING LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT), AN UNDIVIDED INTEREST AND PARTICIPATION IN THE DOCUMENTARY CREDIT IN
AN AMOUNT EQUAL TO ITS L/C PROPORTION OF THAT DOCUMENTARY CREDIT. ON RECEIPT OF
DEMAND FROM THE FACILITY AGENT, THAT INDEMNIFYING LENDER SHALL PAY TO THE
FACILITY AGENT (FOR THE ACCOUNT OF THE L/C BANK) AN AMOUNT EQUAL TO ITS L/C
PROPORTION OF THE AMOUNT DEMANDED UNDER PARAGRAPH (B) ABOVE.


 


(D)                                  THE RELEVANT BORROWER SHALL WITHIN 3
BUSINESS DAYS OF DEMAND REIMBURSE ANY INDEMNIFYING LENDER FOR ANY PAYMENT IT
MAKES TO THE L/C BANK UNDER THIS CLAUSE 5.6 IN RESPECT OF THAT DOCUMENTARY
CREDIT UNLESS AN OBLIGOR HAS ALREADY REIMBURSED THE L/C BANK IN RESPECT OF THAT
PAYMENT.


 


(E)                                  THE OBLIGATIONS OF EACH INDEMNIFYING LENDER
UNDER THIS CLAUSE 5.6 ARE CONTINUING OBLIGATIONS AND WILL EXTEND TO THE ULTIMATE
BALANCE OF SUMS PAYABLE BY THAT INDEMNIFYING LENDER IN RESPECT OF ANY
DOCUMENTARY CREDIT, REGARDLESS OF ANY INTERMEDIATE PAYMENT OR DISCHARGE IN WHOLE
OR IN PART.


 


(F)                                    THE OBLIGATIONS OF ANY INDEMNIFYING
LENDER UNDER THIS CLAUSE 5.6 WILL NOT BE AFFECTED BY ANY ACT, OMISSION, MATTER
OR THING WHICH, BUT FOR THIS CLAUSE 5.6 WOULD REDUCE, RELEASE OR PREJUDICE ANY
OF ITS OBLIGATIONS UNDER THIS CLAUSE 5.6 (WITHOUT LIMITATION AND WHETHER OR NOT
KNOWN TO IT OR ANY OTHER PERSON) INCLUDING:


 

(I)                                    ANY TIME, WAIVER OR CONSENT GRANTED TO,
OR COMPOSITION WITH, ANY OBLIGOR, ANY BENEFICIARY UNDER A DOCUMENTARY CREDIT OR
ANY OTHER PERSON;

 

(II)                                THE RELEASE OF ANY OBLIGOR OR ANY OTHER
PERSON UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OF
ANY MEMBER OF THE GROUP;

 

64

--------------------------------------------------------------------------------


 

(III)                            THE TAKING, VARIATION, COMPROMISE, EXCHANGE,
RENEWAL OR RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY
RIGHTS AGAINST, OR SECURITY OVER ASSETS OF, ANY OBLIGOR, ANY BENEFICIARY UNDER A
DOCUMENTARY CREDIT OR ANY OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE
OF ANY FORMALITY OR OTHER REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY
FAILURE TO REALISE THE FULL VALUE OF ANY SECURITY;

 

(IV)                               ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR
LEGAL PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN
OBLIGOR, ANY BENEFICIARY UNDER A DOCUMENTARY CREDIT OR ANY OTHER PERSON;

 

(V)                                   ANY AMENDMENT OR RESTATEMENT (HOWEVER
FUNDAMENTAL) OR REPLACEMENT OF A FINANCE DOCUMENT, ANY DOCUMENTARY CREDIT OR ANY
OTHER DOCUMENT OR SECURITY;

 

(VI)                               ANY UNENFORCEABILITY, ILLEGALITY OR
INVALIDITY OF ANY OBLIGATION OF ANY PERSON UNDER ANY FINANCE DOCUMENT, ANY
DOCUMENTARY CREDIT OR ANY OTHER DOCUMENT OR SECURITY; OR

 

(VII)                           ANY INSOLVENCY OR SIMILAR PROCEEDINGS.

 


5.7                               RIGHTS OF CONTRIBUTION


 

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 5
(Documentary Credits).

 


5.8                               ROLE OF THE L/C BANK


 


(A)                                  NOTHING IN THIS AGREEMENT CONSTITUTES THE
L/C BANK AS A TRUSTEE OR FIDUCIARY OF ANY OTHER PERSON.


 


(B)                                  THE L/C BANK SHALL NOT BE BOUND TO ACCOUNT
TO ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY IT FOR
ITS OWN ACCOUNT.


 


(C)                                  THE L/C BANK MAY ACCEPT DEPOSITS FROM, LEND
MONEY TO AND GENERALLY ENGAGE IN ANY KIND OF BANKING OR OTHER BUSINESS WITH ANY
MEMBER OF THE GROUP.


 


(D)                                  THE L/C BANK MAY RELY ON:


 

(I)                                    ANY REPRESENTATION, NOTICE OF DOCUMENT
BELIEVED BY IT TO BE GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)                                ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED
SIGNATORY OR EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY
BE ASSUMED TO BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(E)                                  THE L/C BANK MAY ENGAGE, PAY FOR AND RELY
ON THE ADVICE OR SERVICES OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER
EXPERTS.


 


(F)                                    THE L/C BANK MAY ACT IN RELATION TO THE
FINANCE DOCUMENTS THROUGH ITS PERSONNEL AND AGENTS.


 


(G)                                 THE L/C BANK IS NOT RESPONSIBLE FOR:


 

(I)                                    THE ADEQUACY, ACCURACY AND/OR
COMPLETENESS OF ANY INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY THE L/C
BANK, THE FACILITY AGENT, THE MANDATED LEAD ARRANGERS, AN OBLIGOR OR ANY OTHER
PERSON GIVEN IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT; OR

 

65

--------------------------------------------------------------------------------


 

(II)                                THE LEGALITY, VALIDITY, EFFECTIVENESS,
ADEQUACY OR ENFORCEABILITY OF ANY FINANCE DOCUMENT OR ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF OR IN
CONNECTION WITH ANY FINANCE DOCUMENT.

 


5.9                               EXCLUSION OF LIABILITY


 


(A)                                  WITHOUT LIMITING PARAGRAPH (B) BELOW, THE
L/C BANK WILL NOT BE LIABLE FOR ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION
WITH ANY FINANCE DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.


 


(B)                                  NO FINANCE PARTY (OTHER THAN THE L/C BANK)
MAY TAKE ANY PROCEEDINGS AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF THE L/C BANK
IN RESPECT OF ANY CLAIM IT MIGHT HAVE AGAINST THE L/C BANK OR IN RESPECT OF ANY
ACT OR OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN RELATION TO
ANY FINANCE DOCUMENT.


 


5.10                        CREDIT APPRAISAL BY THE INDEMNIFYING LENDERS


 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Indemnifying
Lender confirms to the L/C Bank that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
the risks arising under or in connection with any Finance Document, including
but not limited to, those listed in paragraphs (a) to (d) of Clause 30.16
(Credit Appraisal by the Lenders).

 


5.11                        APPOINTMENT AND CHANGE OF L/C BANK


 


(A)                                  THE COMPANY, WITH THE PRIOR WRITTEN CONSENT
OF THE RELEVANT LENDER, MAY DESIGNATE ANY LENDER WITH A REVOLVING FACILITY
COMMITMENT AS AN L/C BANK OR AS A REPLACEMENT THEREFOR, BUT NOT WITH RESPECT TO
DOCUMENTARY CREDITS ALREADY ISSUED BY ANY OTHER L/C BANK.


 


(B)                                  ANY LENDER SO DESIGNATED SHALL BECOME AN
L/C BANK UNDER THIS AGREEMENT BY DELIVERING TO THE FACILITY AGENT AN EXECUTED
L/C BANK ACCESSION CERTIFICATE.


 


(C)                                  AN L/C BANK MAY RESIGN AS ISSUER OF FURTHER
DOCUMENTARY CREDITS AT ANY TIME IF (I) THE COMPANY AND AN INSTRUCTING GROUP
CONSENT TO SUCH RESIGNATION OR SO REQUIRE; (II) THERE IS, IN THE REASONABLE
OPINION OF THE L/C BANK, AN ACTUAL OR POTENTIAL CONFLICT OF INTEREST IN IT
CONTINUING TO ACT AS L/C BANK; OR (III) ITS REVOLVING FACILITY COMMITMENT IS
REDUCED TO ZERO, PROVIDED THAT THE L/C BANK SHALL NOT RESIGN UNTIL A REPLACEMENT
L/C BANK IS APPOINTED.


 


6.                                      ANCILLARY FACILITIES


 


6.1                               UTILISATION OF ANCILLARY FACILITIES


 


(A)                                  EACH BORROWER (OTHER THAN THE US BORROWER),
MAY SUBJECT TO PARAGRAPH (B) BELOW, AT ANY TIME AT LEAST 35 DAYS PRIOR TO THE
TERMINATION DATE IN RESPECT OF THE REVOLVING FACILITY BY DELIVERY OF A NOTICE (A
“CONVERSION NOTICE”) TO THE FACILITY AGENT, REQUEST AN ANCILLARY FACILITY TO BE
ESTABLISHED BY THE CONVERSION OF ANY LENDER’S AVAILABLE REVOLVING FACILITY
COMMITMENT (OR ANY PART OF IT) INTO AN ANCILLARY FACILITY COMMITMENT WITH EFFECT
FROM THE DATE (IN THIS CLAUSE 6, THE “EFFECTIVE DATE”) SPECIFIED IN THE
CONVERSION NOTICE (BEING A DATE NOT LESS THAN 3 BUSINESS DAYS AFTER THE DATE
SUCH CONVERSION NOTICE IS RECEIVED BY THE FACILITY AGENT).


 


(B)                                  EACH CONVERSION NOTICE SHALL SPECIFY:


 

(I)                                    THE NOMINATED ANCILLARY FACILITY LENDER;

 

(II)                                THE TYPE OF ANCILLARY FACILITY AND THE
CURRENCY OR CURRENCIES IN WHICH THE RELEVANT

 

66

--------------------------------------------------------------------------------


 

BORROWER WISHES SUCH ANCILLARY FACILITY TO BE AVAILABLE;

 

(III)                            THE PROPOSED STERLING AMOUNT OF THE ORIGINAL
ANCILLARY FACILITY COMMITMENT, BEING AN AMOUNT EQUAL TO (I) THE AVAILABLE
REVOLVING FACILITY COMMITMENT OF THE NOMINATED ANCILLARY FACILITY LENDER OR, IF
LESS, (II) EQUAL TO OR MORE THAN £5 MILLION;

 

(IV)                               THE COMMENCEMENT AND EXPIRY DATE FOR THE
RELEVANT ANCILLARY FACILITY (SUCH EXPIRY DATE NOT TO EXTEND BEYOND THE FINAL
MATURITY DATE IN RESPECT OF THE REVOLVING FACILITY);

 

(V)                                   IF THE ANCILLARY FACILITY IS AN OVERDRAFT
FACILITY COMPRISING MORE THAN ONE ACCOUNT ITS MAXIMUM GROSS AMOUNT (THAT AMOUNT
BEING THE “DESIGNATED GROSS AMOUNT” AND ITS MAXIMUM NET AMOUNT (THAT AMOUNT
BEING THE “DESIGNATED NET AMOUNT”;

 

(VI)                               SUCH OTHER DETAILS AS TO THE NATURE, AMOUNT,
FEES FOR AND OPERATION OF THE PROPOSED ANCILLARY FACILITY AS THE FACILITY AGENT
AND THE NOMINATED ANCILLARY FACILITY LENDER MAY REASONABLY REQUIRE.

 


(C)                                  THE FACILITY AGENT SHALL PROMPTLY NOTIFY
EACH OF THE LENDERS HAVING A REVOLVING FACILITY COMMITMENT OF EACH CONVERSION
NOTICE RECEIVED PURSUANT TO PARAGRAPH (A) ABOVE.


 


(D)                                  ANY LENDER NOMINATED AS AN ANCILLARY
FACILITY LENDER WHICH HAS NOTIFIED THE FACILITY AGENT OF ITS CONSENT TO SUCH
NOMINATION SHALL BE AUTHORISED TO MAKE THE PROPOSED ANCILLARY FACILITY AVAILABLE
IN ACCORDANCE WITH THE CONVERSION NOTICE (AS APPROVED BY THE FACILITY AGENT)
WITH EFFECT ON AND FROM THE EFFECTIVE DATE. NO OTHER LENDER SHALL BE OBLIGED TO
CONSENT TO THE NOMINATION OF THE ANCILLARY FACILITY LENDER.


 


(E)                                  ANY MATERIAL VARIATION FROM THE TERMS OF
THE ANCILLARY FACILITY OR ANY PROPOSED INCREASE OR REDUCTION OF THE ANCILLARY
FACILITY COMMITMENT SHALL BE EFFECTED ON AND SUBJECT TO THE PROVISIONS OF THIS
CLAUSE 6 MUTATIS MUTANDIS AS IF SUCH ANCILLARY FACILITY WERE NEWLY REQUESTED,
PROVIDED THAT THE STERLING AMOUNT OF THE ANCILLARY FACILITY OUTSTANDINGS UNDER
EACH ANCILLARY FACILITY SHALL AT NO TIME EXCEED THE RELATED ANCILLARY FACILITY
COMMITMENT.


 


(F)                                    EACH RELEVANT BORROWER MAY (SUBJECT TO
COMPLIANCE WITH THE APPLICABLE TERMS OF THE RELEVANT ANCILLARY FACILITY) AT ANY
TIME BY GIVING WRITTEN NOTICE TO THE FACILITY AGENT AND THE RELEVANT ANCILLARY
FACILITY LENDER CANCEL ANY ANCILLARY FACILITY COMMITMENT PURSUANT TO AND IN
ACCORDANCE WITH CLAUSE 10.1 (VOLUNTARY CANCELLATION), PROVIDED THAT ON THE DATE
OF SUCH CANCELLATION, THAT PART OF SUCH ANCILLARY FACILITY COMMITMENT AS SHALL
HAVE BEEN SO CANCELLED SHALL BE CONVERTED BACK INTO THE REVOLVING FACILITY
COMMITMENT OF THE RELEVANT LENDER UNLESS THE REVOLVING FACILITY COMMITMENTS ARE
ALSO CANCELLED ON SUCH DATE.


 


(G)                                 THE ANCILLARY FACILITY COMMITMENT OF ANY
ANCILLARY FACILITY LENDER SHALL TERMINATE AND BE CANCELLED ON THE DATE AGREED
THEREFOR BETWEEN THE RELEVANT ANCILLARY FACILITY LENDER AND THE RELEVANT
BORROWER, PROVIDED SUCH DATE SHALL BE NO LATER THAN THE TERMINATION DATE IN
RESPECT OF THE REVOLVING FACILITY (THE “ANCILLARY FACILITY TERMINATION DATE”).
ANY ANCILLARY FACILITY OUTSTANDINGS ON THE APPLICABLE ANCILLARY FACILITY
TERMINATION DATE SHALL BE REPAID IN FULL BY THE RELEVANT BORROWER ON SUCH DATE.


 


(H)                                 THE REVOLVING FACILITY COMMITMENT OF EACH
LENDER AT ANY TIME SHALL BE REDUCED BY THE AMOUNT OF ANY ANCILLARY FACILITY
COMMITMENT OF SUCH LENDER AT SUCH TIME BUT SHALL, SUBJECT TO ANY OTHER
PROVISIONS OF THIS AGREEMENT, AUTOMATICALLY BE INCREASED BY THE AMOUNT OF ANY
PORTION OF ITS ANCILLARY FACILITY COMMITMENT WHICH CEASES TO BE MADE AVAILABLE
TO THE RELEVANT BORROWERS FOR ANY REASON (OTHER THAN AS A RESULT OF UTILISATION
OF IT) IN ACCORDANCE WITH THE TERMS OF SUCH ANCILLARY FACILITY OR IS CANCELLED
PURSUANT TO PARAGRAPHS (F) OR (G) ABOVE.

 

67

--------------------------------------------------------------------------------


 


6.2                               OPERATION OF ANCILLARY FACILITIES


 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, THE TERMS
GOVERNING THE OPERATION OF ANY ANCILLARY FACILITY (INCLUDING THE RATE OF
INTEREST (INCLUDING DEFAULT INTEREST), FEES, COMMISSION AND OTHER REMUNERATION
IN RESPECT OF SUCH ANCILLARY FACILITY) SHALL BE THOSE DETERMINED BY AGREEMENT
BETWEEN THE ANCILLARY FACILITY LENDER AND THE RELEVANT BORROWER, PROVIDED THAT
SUCH TERMS SHALL BE BASED UPON THE NORMAL COMMERCIAL TERMS AND MARKET RATES OF
THE RELEVANT ANCILLARY FACILITY LENDER.


 


(B)                                  IN THE CASE OF ANY INCONSISTENCY OR
CONFLICT BETWEEN THE TERMS OF ANY ANCILLARY FACILITY, THE APPLICABLE ANCILLARY
FACILITY DOCUMENTS AND THIS AGREEMENT, THE TERMS AND PROVISIONS OF THE
APPLICABLE ANCILLARY FACILITY DOCUMENT SHALL PREVAIL UNLESS THE CONTRARY
INTENTION IS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.


 


(C)                                  EACH RELEVANT BORROWER AND ANCILLARY
FACILITY LENDER WILL PROMPTLY UPON REQUEST BY THE FACILITY AGENT, SUPPLY THE
FACILITY AGENT WITH SUCH INFORMATION RELATING TO THE OPERATION OF EACH ANCILLARY
FACILITY (INCLUDING WITHOUT LIMITATION DETAILS OF THE ANCILLARY FACILITY
OUTSTANDINGS AND THE STERLING AMOUNT THEREOF) AS THE FACILITY AGENT MAY FROM
TIME TO TIME REASONABLY REQUEST (AND EACH RELEVANT BORROWER CONSENTS TO SUCH
DOCUMENTS AND INFORMATION BEING PROVIDED TO THE FACILITY AGENT AND THE OTHER
LENDERS).


 


6.3                               ANCILLARY FACILITY DEFAULT


 


(A)                                  IF A DEFAULT OCCURS UNDER ANY ANCILLARY
FACILITY, NO ANCILLARY FACILITY LENDER MAY DEMAND REPAYMENT OF ANY MONIES OR
DEMAND CASH COVER FOR ANY ANCILLARY FACILITY OUTSTANDINGS, OR TAKE ANY ANALOGOUS
ACTION IN RESPECT OF ANY ANCILLARY FACILITY, UNTIL THE ACCELERATION DATE.


 


(B)                                  IF AN ACCELERATION DATE OCCURS, THE CLAIMS
OF EACH LENDER WITH A REVOLVING FACILITY COMMITMENT AND EACH ANCILLARY FACILITY
LENDER IN RESPECT OF AMOUNTS OUTSTANDING TO THEM UNDER THE REVOLVING FACILITY
AND ANCILLARY FACILITIES RESPECTIVELY SHALL BE ADJUSTED IN ACCORDANCE WITH THIS
CLAUSE 6.3 BY MAKING ALL NECESSARY TRANSFERS OF SUCH PORTIONS OF SUCH CLAIMS
SUCH THAT FOLLOWING SUCH TRANSFERS THE REVOLVING FACILITY OUTSTANDINGS AND
ANCILLARY FACILITY OUTSTANDINGS (TOGETHER WITH THE RIGHTS TO RECEIVE INTEREST,
FEES AND CHARGES IN RELATION THERETO) OF (I) EACH LENDER WITH A REVOLVING
FACILITY COMMITMENT AND (II) EACH ANCILLARY FACILITY LENDER, IN EACH CASE AS AT
THE ACCELERATION DATE SHALL BE AN AMOUNT CORRESPONDING PRO RATA TO THE
PROPORTION THAT THE SUM OF SUCH LENDER’S REVOLVING FACILITY COMMITMENT AND/OR
(AS THE CASE MAY BE) ANCILLARY FACILITY COMMITMENT BEARS TO THE SUM OF ALL OF
THE REVOLVING FACILITY COMMITMENTS AND THE ANCILLARY COMMITMENTS, EACH AS AT THE
ACCELERATION DATE.


 


(C)                                  NO LATER THAN THE THIRD BUSINESS DAY
FOLLOWING THE ACCELERATION DATE EACH OF THE ANCILLARY FACILITY LENDERS SHALL
NOTIFY THE FACILITY AGENT IN WRITING OF THE STERLING AMOUNT OF ITS ANCILLARY
FACILITY OUTSTANDINGS AS AT THE CLOSE OF BUSINESS ON THE ACCELERATION DATE, SUCH
AMOUNT TO TAKE ACCOUNT OF ANY CLEARING OF DEBITS WHICH WERE ENTERED INTO THE
CLEARING SYSTEM OF SUCH ANCILLARY FACILITY LENDERS PRIOR TO THE ACCELERATION
DATE AND ANY AMOUNTS CREDITED TO THE RELEVANT ACCOUNTS PRIOR TO CLOSE OF
BUSINESS ON THE ACCELERATION DATE.


 


(D)                                  ON RECEIPT OF THE INFORMATION REFERRED TO
IN PARAGRAPH (C) ABOVE, THE FACILITY AGENT WILL PROMPTLY DETERMINE WHAT
ADJUSTMENT PAYMENTS (IF ANY) ARE NECESSARY AS BETWEEN THE LENDERS PARTICIPATING
IN THE REVOLVING FACILITY AND EACH ANCILLARY FACILITY LENDER IN ORDER TO ENSURE
THAT, FOLLOWING SUCH ADJUSTMENT PAYMENTS, THE REQUIREMENTS OF PARAGRAPH
(B) ABOVE ARE COMPLIED WITH.


 


(E)                                  THE FACILITY AGENT WILL NOTIFY ALL THE
LENDERS AS SOON AS PRACTICABLE OF ITS DETERMINATIONS PURSUANT TO PARAGRAPH
(D) ABOVE, GIVING DETAILS OF THE ADJUSTMENT PAYMENTS REQUIRED TO BE

 

68

--------------------------------------------------------------------------------


 


MADE. SUCH ADJUSTMENT PAYMENTS SHALL BE PAYABLE BY THE RELEVANT LENDERS AND
SHALL BE MADE TO THE FACILITY AGENT WITHIN 3 BUSINESS DAYS FOLLOWING RECEIPT OF
SUCH NOTIFICATION FROM THE FACILITY AGENT. THE FACILITY AGENT SHALL DISTRIBUTE
THE ADJUSTMENT PAYMENTS RECEIVED, AMONG THE ANCILLARY FACILITY LENDERS AND THE
LENDERS PARTICIPATING IN THE REVOLVING FACILITY IN ORDER TO SATISFY THE
REQUIREMENTS OF PARAGRAPH (B) ABOVE.


 


(F)                                    IF AT ANY TIME FOLLOWING THE ACCELERATION
DATE, THE AMOUNT OF REVOLVING FACILITY OUTSTANDINGS OF ANY LENDER OR ANCILLARY
FACILITY OUTSTANDINGS OF ANY ANCILLARY FACILITY LENDER USED IN THE FACILITY
AGENT’S CALCULATION OF THE ADJUSTMENTS REQUIRED UNDER PARAGRAPH (D) ABOVE SHOULD
VARY FOR ANY REASON (OTHER THAN AS A RESULT OF CURRENCY EXCHANGE FLUCTUATION OR
OTHER REASON WHICH AFFECTS ALL RELEVANT LENDERS EQUALLY), FURTHER ADJUSTMENT
PAYMENTS SHALL BE MADE ON THE SAME BASIS (MUTATIS MUTANDIS) PROVIDED FOR IN THIS
CLAUSE 6.3.


 


(G)                                 IN RESPECT OF ANY AMOUNT PAID BY ANY LENDER
(A “PAYING LENDER”) PURSUANT TO EITHER OF PARAGRAPHS (E) OR (F) ABOVE, AS
BETWEEN A RELEVANT BORROWER AND THE PAYING LENDER, THE AMOUNT SO PAID SHALL BE
IMMEDIATELY DUE AND PAYABLE BY SUCH RELEVANT BORROWER TO THE PAYING LENDER AND
THE PAYMENT OBLIGATIONS OF SUCH RELEVANT BORROWER TO THE LENDER(S) WHICH
RECEIVED SUCH PAYMENT SHALL BE TREATED AS CORRESPONDINGLY REDUCED BY THE AMOUNT
OF SUCH PAYMENT.


 


(H)                                 EACH LENDER SHALL PROMPTLY SUPPLY TO THE
FACILITY AGENT SUCH INFORMATION AS THE FACILITY AGENT MAY FROM TIME TO TIME
REQUEST FOR THE PURPOSE OF GIVING EFFECT TO THIS CLAUSE 6.3.


 


(I)                                    IF AN ANCILLARY FACILITY LENDER HAS THE
BENEFIT OF ANY ENCUMBRANCE SECURING ANY OF ITS ANCILLARY FACILITIES, THE
REALISATIONS FROM SUCH SECURITY WHEN ENFORCED WILL BE TREATED AS AN AMOUNT
RECOVERED BY SUCH ANCILLARY FACILITY LENDER IN ITS CAPACITY AS A LENDER WHICH IS
SUBJECT TO THE SHARING ARRANGEMENTS IN CLAUSE 35 (SHARING AMONG THE FINANCE
PARTIES) TO THE INTENT THAT SUCH REALISATION SHOULD BENEFIT ALL LENDERS PRO
RATA.


 


7.                                      OPTIONAL CURRENCIES


 


7.1                               SELECTION OF CURRENCY


 

Each relevant Borrower under the Revolving Facility shall select the currency of
a Revolving Facility Advance made to it (which shall be Sterling, Dollars, euro
or an Optional Currency) in the Utilisation Request relating to the relevant
Revolving Facility Advance.

 


7.2                               UNAVAILABILITY OF OPTIONAL CURRENCY


 

If before 10.00 a.m. on the Quotation Date for the relevant Revolving Facility
Advance:

 


(A)                                  A LENDER NOTIFIES THE FACILITY AGENT THAT
THE RELEVANT OPTIONAL CURRENCY IS NOT READILY AVAILABLE TO IT IN THE AMOUNT
REQUIRED; OR


 


(B)                                  A LENDER NOTIFIES THE FACILITY AGENT THAT
COMPLIANCE WITH ITS OBLIGATION TO PARTICIPATE IN THE REVOLVING FACILITY ADVANCE
IN THE PROPOSED OPTIONAL CURRENCY WOULD CONTRAVENE A LAW OR REGULATION
APPLICABLE TO IT,


 

the Facility Agent will promptly give notice to the relevant Borrower to that
effect. In this event, any Lender that gives notice pursuant to this Clause 7.2
will be required to participate in the relevant Revolving Facility Advance in
Sterling (in an amount equal to that Lender’s Proportion of the Sterling Amount
of the relevant Revolving Facility Advance or, in respect of a Rollover Advance,
an amount equal to that Lender’s Proportion of the Sterling Amount of any amount
that the Lenders are actually required to advance in accordance with Clause 8.2
(Rollover Advances)), and its participation will be treated as a separate
Advance denominated in Sterling during that Term.

 

69

--------------------------------------------------------------------------------


 


8.                                      REPAYMENT OF REVOLVING FACILITY
OUTSTANDINGS


 


8.1                               REPAYMENT OF REVOLVING FACILITY ADVANCES


 

Each relevant Borrower shall (subject to Clause 8.2 (Rollover Advances)) repay
the full amount of each Revolving Facility Advance drawn by it on its Repayment
Date.

 


8.2                               ROLLOVER ADVANCES


 

Without prejudice to each relevant Borrower’s obligation to repay the full
amount of each Revolving Facility Advance made to it on the applicable Repayment
Date, where, on the same day on which such relevant Borrower is due to repay a
Revolving Facility Advance (a “Maturing Advance”) such relevant Borrower has
also requested that a Revolving Facility Advance in the same currency as and in
an amount which is equal to or less than the Maturing Advance be made to it (a
“Rollover Advance”), subject to the Lenders being obliged to make such Rollover
Advance under Clause 4.1 (Conditions to Utilisation), the amount to be so repaid
and the amount to be so drawn down shall be netted off against each other so
that the amount which such relevant Borrower is actually required to repay on
the applicable Repayment Date shall be the net amount remaining after such
netting off.

 


8.3                               CASH COLLATERALISATION OF DOCUMENTARY CREDITS


 

A relevant Borrower may give the Facility Agent not less than 5 Business Days’
prior written notice of its intention to repay all or any portion of a
Documentary Credit requested by it and, having given such notice, shall procure
that the relevant Outstanding L/C Amount in respect of such Documentary Credit
is reduced in accordance with such notice by providing cash cover therefor in
accordance with Clause 1.8 (Documentary Credits) (in each case,) or by reducing
the Outstanding L/C Amount of such Documentary Credit or by cancelling such
Documentary Credit and returning the original to the L/C Bank or the Facility
Agent on behalf of the Lenders.

 


8.4                               FINAL REPAYMENT


 

The Company shall procure that all amounts outstanding under the Revolving
Facility shall be repaid in full on its Final Maturity Date.

 


9.                                      REPAYMENT OF TERM FACILITY OUTSTANDINGS


 


9.1                               REPAYMENT OF A FACILITY OUTSTANDINGS AND A1
FACILITY OUTSTANDINGS


 

The relevant Borrowers shall make such repayments as may be necessary to ensure
that on each of the dates set out in the table below (each a “Repayment Date”)
the aggregate Sterling Amount of the A Facility Outstandings and A1 Facility
Outstandings (as at the close of business in London on the Merger Closing Date
or the Baseball Effective Date, as applicable) is reduced by an amount equal to
the amount set out in the table below (each, an “A Facility Repayment
Instalment” or an “A1 Facility Repayment Instalment” (as applicable)).

 

 

 

Amount Repayable

Repayment Date

 

A Facility

 

A1 Facility

 

 

 

 

 

30 September 2007

 

£225 million

 

£12 million

 

 

 

 

 

31 March 2008

 

£225 million

 

£12 million

 

 

 

 

 

30 September 2008

 

£225 million

 

£12 million

 

70

--------------------------------------------------------------------------------


 

 

 

Amount Repayable

Repayment Date

 

A Facility

 

A1 Facility

 

 

 

 

 

31 March 2009

 

£250 million

 

£15 million

 

 

 

 

 

30 September 2009

 

£450 million

 

£25 million

 

 

 

 

 

31 March 2010

 

£500 million

 

£27 million

 

 

 

 

 

30 September 2010

 

£550 million

 

£30 million

 

 

 

 

 

Final Maturity Date

 

£775 million

 

£42 million

 

 

or such other amounts outstanding in respect of the A Facility on the Final
Maturity Date.

 

or such other amounts outstanding in respect of the A1 Facility on the Final
Maturity Date.

 


9.2                               NO REBORROWING OF A FACILITY ADVANCES OR A1
FACILITY ADVANCES


 

No Borrower may reborrow any part of any A Facility Advance or the A1 Facility
Advance which is repaid.

 


9.3                               REPAYMENT OF B FACILITY OUTSTANDINGS AND B1
FACILITY OUTSTANDINGS


 

The relevant Borrower shall repay the aggregate outstanding principal amount of
the B Facility Advance and the B1 Facility Advances in full in one instalment on
the applicable Final Maturity Date.

 


10.                               CANCELLATION


 


10.1                        VOLUNTARY CANCELLATION


 

The Company may, by giving to the Facility Agent not less than 3 Business Days’
prior written notice to that effect (unless an Instructing Group has given its
prior consent to a shorter period or, with respect to the A1 Facility and the B1
Facility, a Baseball Instructing Group) cancel any Available Facility in whole
or any part (but if in part, in an amount that reduces the Sterling Amount of
such Facility by a minimum amount of £5,000,000 and an integral multiple of
£1,000,000) and any such cancellation shall (subject to the provisions of Clause
6.1(g) (Utilisation of Ancillary Facilities), reduce the relevant Available
Commitments of the Lenders rateably.

 


10.2                        NOTICE OF CANCELLATION


 

Any notice of cancellation given by the Company pursuant to Clause 10.1
(Voluntary Cancellation) shall be irrevocable and shall specify the date upon
which such cancellation is to be made and the amount of such cancellation.

 


10.3                        CANCELLATION OF AVAILABLE COMMITMENTS


 


(A)                                  ON EACH TERMINATION DATE ANY AVAILABLE
COMMITMENTS IN RESPECT OF THE FACILITY TO WHICH SUCH TERMINATION DATE RELATES
SHALL AUTOMATICALLY BE CANCELLED AND THE COMMITMENT OF EACH LENDER IN RELATION
TO SUCH FACILITY SHALL AUTOMATICALLY BE REDUCED TO ZERO.

 

71

--------------------------------------------------------------------------------


 


(B)                                  NO AVAILABLE COMMITMENTS WHICH HAVE BEEN
CANCELLED HEREUNDER MAY THEREAFTER BE REINSTATED.


 


11.                               VOLUNTARY PREPAYMENT


 


11.1                        VOLUNTARY PREPAYMENT


 


(A)                                  ANY BORROWER MAY, BY GIVING TO THE FACILITY
AGENT NOT LESS THAN 5 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THAT EFFECT (UNLESS
AN INSTRUCTING GROUP, OR IN THE CASE OF AN A1 FACILITY ADVANCE AND/OR B1
FACILITY ADVANCE, A BASEBALL INSTRUCTING GROUP) HAS GIVEN ITS PRIOR CONSENT TO A
SHORTER PERIOD):


 

(I)                                    REPAY THE A FACILITY ADVANCE OR A1
FACILITY ADVANCE (AS APPLICABLE) DRAWN BY IT IN WHOLE OR IN PART (BUT IF IN
PART, IN AN AMOUNT THAT REDUCES THE STERLING AMOUNT OF THE A FACILITY ADVANCE OR
A1 FACILITY ADVANCE (AS APPLICABLE) BY A MINIMUM AMOUNT OF £5,000,000 AND AN
INTEGRAL MULTIPLE OF £1,000,000) TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT
REPAID WITHOUT PREMIUM OR PENALTY BUT SUBJECT TO THE PAYMENT OF ANY BREAK COSTS
(IF APPLICABLE); AND

 

(II)                                REPAY THE B FACILITY ADVANCE AND THE B1
FACILITY ADVANCE DRAWN BY IT IN WHOLE OR IN PART (BUT IF IN PART, IN AN AMOUNT
THAT REDUCES THE STERLING AMOUNT OF THE B FACILITY ADVANCE AND THE B1 FACILITY
ADVANCE BY A MINIMUM AMOUNT OF £5,000,000 AND AN INTEGRAL MULTIPLE OF
£1,000,000), TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT REPAID WITHOUT PREMIUM
OR PENALTY BUT SUBJECT TO THE PAYMENT OF ANY BREAK COSTS (IF APPLICABLE) AND
SUBJECT TO A 1.00% PREPAYMENT PREMIUM PAYABLE ON THE PRINCIPAL AMOUNT BEING
REPAID DURING THE FIRST 18 MONTHS FROM THE MERGER CLOSING DATE (OR THE
STRUCTURING DATE, WHICHEVER IS LATER).

 


(B)                                  WITHOUT PREJUDICE TO THE PROVISIONS OF
PARAGRAPH (A) ABOVE, THE COMPANY MAY AT ITS OPTION, AT ANY TIME ON OR PRIOR TO
31 DECEMBER 2006, REFINANCE THE WHOLE (BUT NOT PART ONLY) OF ANY A1 FACILITY
OUTSTANDINGS AND B1 FACILITY OUTSTANDINGS FROM THE PROCEEDS OF A STAND ALONE
BASEBALL FINANCING


 


11.2                        RIGHT OF PREPAYMENT AND CANCELLATION IN RELATION TO
A SINGLE LENDER


 

If any sum payable to any Lender by an Obligor is required to be increased under
Clause 17.1 (Tax Gross-up) or a Lender claims indemnification from a Borrower
under the provisions of Clause 17.3 (Tax Indemnity) or Clause 18.1 (Increased
Costs) that Borrower may elect by providing, at least 5 Business Days’ prior
notice of its intention to repay or to cause to be repaid such Lender’s share of
the Outstandings to the Facility Agent, to repay such Lender’s share of the
Outstandings on a non-pro rata basis and immediately to cancel any Commitments
then outstanding of such Lender. In such event, such Borrower shall procure
that, on the last day of each of the then current Interest Periods or Terms (as
the case may be) such Lender’s portion of each Advance to which each such
Interest Period or Term relates is repaid and if the relevant Lender is also an
L/C Bank, such Borrower shall procure that the relevant Outstanding L/C
Amount(s) are reduced to zero and if the relevant Lender is also an Ancillary
Facility Lender, such Borrower shall repay the relevant Ancillary Facility
Outstandings in full.

 


11.3                        APPLICATION OF REPAYMENTS


 


(A)                                  TO THE EXTENT APPLICABLE, ANY REPAYMENT
MADE PURSUANT TO CLAUSES 11.1 (VOLUNTARY PREPAYMENT), 12.2 (REPAYMENT FROM NET
PROCEEDS), 12.4 (REPAYMENT FROM EXCESS CASH FLOW), 12.5 (REPAYMENT FROM DEBT
PROCEEDS) AND 12.6 (REPAYMENT FROM EQUITY PROCEEDS) AND, TO THE EXTENT
APPLICABLE, ANY REPAYMENT MADE UNDER CLAUSE 12.7 (REPAYMENTS FROM
SECURITISATIONS) UNDER THE CIRCUMSTANCES SET OUT THEREIN, SHALL BE APPLIED AT
THE END OF THE

 

72

--------------------------------------------------------------------------------


 


INTEREST PERIOD OR TERM CURRENT AT THE TIME OF RECEIPT OF SUCH PROCEEDS SUBJECT
TO PARAGRAPH (C) BELOW, FIRSTLY, IN REPAYMENT OF THE TERM FACILITY OUTSTANDINGS
PRO RATA TO THE AGGREGATE AMOUNT OF A FACILITY OUTSTANDINGS, A1 FACILITY
OUTSTANDINGS, B FACILITY OUTSTANDINGS, AND B1 FACILITY OUTSTANDINGS ON THE DATE
OF SUCH REPAYMENT UNTIL ALL A FACILITY OUTSTANDINGS, ALL A1 FACILITY
OUTSTANDINGS, ALL B FACILITY OUTSTANDINGS AND ALL B1 FACILITY OUTSTANDINGS HAVE
BEEN REPAID IN FULL AND, SECONDLY, IN REPAYMENT OF REVOLVING FACILITY
OUTSTANDINGS ON THE DATE OF SUCH REPAYMENT.


 


(B)                                  ANY REPAYMENT OF A FACILITY OUTSTANDINGS OR
THE A1 FACILITY OUTSTANDINGS (AS APPLICABLE) MADE PURSUANT TO PARAGRAPH
(A) SHALL EITHER:


 

(I)                                    REDUCE EACH OF THE REMAINING REPAYMENT
INSTALMENTS FOR THE A FACILITY OR THE A1 FACILITY (AS APPLICABLE) ON A PRO RATA
BASIS; OR

 

(II)                                AT THE ELECTION OF THE COMPANY MADE ON OR
PRIOR TO THE DATE UPON WHICH SUCH REPAYMENT OF THE A FACILITY OUTSTANDINGS OR
THE A1 FACILITY OUTSTANDINGS IS MADE PURSUANT TO PARAGRAPH (A) ABOVE, REPAY THE
IMMEDIATELY SUCCEEDING FOUR REPAYMENT INSTALMENTS FOR THE A FACILITY AND/OR THE
A1 FACILITY IN CHRONOLOGICAL ORDER OF MATURITY, AND THEREAFTER IN RESPECT OF ANY
EXCESS, REDUCE EACH OF THE REMAINING REPAYMENT INSTALMENTS FOR THE A FACILITY OR
THE A1 FACILITY ON A PRO RATA BASIS.

 


(C)                                  WITHOUT PREJUDICE TO THE PROVISIONS OF
PARAGRAPH (A) ABOVE, ANY LENDER UNDER THE B FACILITY (A “B FACILITY LENDER”) OR
THE B1 FACILITY (A “B1 FACILITY LENDER”), MAY AT ITS SOLE DISCRETION DURING THE
FIRST 18 MONTHS FROM THE MERGER CLOSING DATE (OR THE STRUCTURING DATE, WHICHEVER
IS LATER) (OTHER THAN IN THE CASE OF A PREPAYMENT IN FULL OF THE B FACILITY OR
THE B1 FACILITY) NOTIFY THE FACILITY AGENT AT LEAST 3 BUSINESS DAYS IN ADVANCE
THAT IT DOES NOT WISH TO RECEIVE ITS SHARE OF THE PREPAYMENT OF THE B FACILITY
OUTSTANDINGS OR B1 FACILITY OUTSTANDINGS, AS APPLICABLE, TO BE MADE PURSUANT TO
PARAGRAPH (A), AT THE TIME SUCH PREPAYMENT IS TO BE MADE. IN THE EVENT OF SUCH
NOTIFICATION, THE AMOUNT WHICH WOULD HAVE BEEN APPLIED IN PREPAYING SUCH B
FACILITY LENDER OR B1 FACILITY LENDER, AS APPLICABLE, SHALL INSTEAD BE APPLIED
IN PREPAYMENT TO THE LENDERS OF THE A FACILITY, THE A1 FACILITY AND ANY
NON-DECLINING B FACILITY LENDERS OR ANY NON DECLINING B1 FACILITY LENDERS, AS
APPLICABLE, ON A PRO RATA BASIS.


 


(D)                                  ANY REPAYMENT OF ANY REVOLVING FACILITY
OUTSTANDINGS UNDER THIS AGREEMENT SHALL BE APPLIED FIRST AGAINST REVOLVING
FACILITY ADVANCES AND WHEN ALL REVOLVING FACILITY ADVANCES HAVE BEEN REPAID IN
FULL, TO PROVIDE CASH COLLATERAL IN RESPECT OF ANY OUTSTANDING L/C AMOUNTS.


 


11.4                        RELEASE FROM OBLIGATION TO MAKE ADVANCES


 

A Lender for whose account a repayment is to be made under Clause 11.2 (Right of
Prepayment and Cancellation in relation to a single Lender) shall not be obliged
to participate in the making of Advances (including Revolving Facility Advances)
or in the issue or counter-guarantee in respect of Documentary Credits or in the
provision of Ancillary Facilities on or after the date upon which the Facility
Agent receives the relevant notice of intention to repay such Lender’s share of
the Outstandings, on which date all of such Lender’s Available Commitments shall
be cancelled and all of its Commitments shall be reduced to zero.

 


11.5                        NOTICE OF REPAYMENT


 

Any notice of repayment given by a Borrower pursuant to Clauses 11.1 (Voluntary
Prepayment) or 11.2 (Right of Prepayment and Cancellation in relation to a
single Lender) shall be irrevocable, shall specify the date upon which such
repayment is to be made and the amount of such repayment and shall oblige that
Borrower to make such repayment on such date.

 

73

--------------------------------------------------------------------------------


 


11.6                        RESTRICTIONS ON REPAYMENT


 

No Borrower may repay all or any part of any Advance  (including, at any time, a
Revolving Facility Advance) except at the times and in the manner expressly
provided for in this Agreement.

 


11.7                        CANCELLATION UPON REPAYMENT


 

No amount repaid under this Agreement may subsequently be reborrowed other than
any amount of a Revolving Facility Advance repaid in accordance with Clause 8.1
(Repayment of Revolving Facility Advances) or any Documentary Credit repaid in
accordance with this Agreement on or prior to the Final Maturity Date in respect
of the Revolving Facility and upon any repayment (other than in respect of a
Revolving Facility Advance, as aforesaid) the availability of the relevant
Facility shall be reduced by an amount corresponding to the amount of such
repayment and the Available Commitment of each Lender in relation to that
Facility shall be cancelled in an amount equal to such Lender’s Proportion of
the amount repaid. For the avoidance of doubt, unless expressly agreed to the
contrary in the relevant Ancillary Facility Documents, this Clause 11.7 shall
not apply to any Ancillary Facility.

 


12.                               MANDATORY PREPAYMENT AND CANCELLATION


 


12.1                        CHANGE OF CONTROL


 

If a Change of Control occurs, all of the Available Commitments shall
immediately be cancelled, the Commitments of each Lender in respect of each
Facility shall be reduced to zero and the Company shall procure that the
Outstandings are immediately repaid in full together with unpaid interest
accrued thereon and all other amounts payable pursuant to Clause 31 (Borrowers’
Indemnities) and any other provision of this Agreement.

 


12.2                        REPAYMENT FROM NET PROCEEDS


 


(A)                                  THE COMPANY SHALL PROCURE THAT, SUBJECT TO
PARAGRAPH (B) BELOW OR UNLESS THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF
AN INSTRUCTING GROUP) OTHERWISE AGREES, AN AMOUNT EQUAL TO THE NET PROCEEDS
RECEIVED:


 

(I)                                    BY ANY MEMBER OF THE BANK GROUP IN
RESPECT OF ANY DISPOSAL OF SUCH MEMBER’S ASSETS OR BUSINESS IN AGGREGATE IN
EXCESS OF £30 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL
YEAR OF THE COMPANY; OR

 

(II)                                BY ANY MEMBER OF THE BANK GROUP IN RESPECT
OF ANY INSURANCE POLICY IN AGGREGATE EXCEEDING £15 MILLION (OR ITS EQUIVALENT IN
OTHER CURRENCIES) IN ANY FINANCIAL YEAR OF THE COMPANY,

 

is applied in or towards repayment of the Outstandings in accordance with
Clause 11.3 (Application of Repayments) at the end of the Interest Period next
ending on or after the 10th Business Day following the date of receipt of such
Net Proceeds.

 


(B)                                  PARAGRAPH (A) SHALL NOT APPLY TO NET
PROCEEDS ARISING:


 

(I)                                    FROM A DISPOSAL WHERE SUCH NET PROCEEDS
ARE USED FOR THE ACQUISITION OF OR REINVESTMENT IN ASSETS USED OR USEFUL IN THE
GROUP BUSINESS OR IN A BUSINESS WHOSE PRIMARY OPERATIONS ARE DIRECTLY RELATED TO
THE GROUP BUSINESS OR ARE APPLIED TOWARDS CAPITAL EXPENDITURE OF THE BANK GROUP,
IN EACH CASE, WITHIN 12 MONTHS OF THE DATE OF THE RECEIPT OF SUCH NET PROCEEDS
AND TO THE EXTENT NOT OTHERWISE RESTRICTED BY THE PROVISIONS OF THIS AGREEMENT;

 

74

--------------------------------------------------------------------------------


 

(II)                                FROM ANY DISPOSAL PERMITTED UNDER CLAUSE
25.6 (DISPOSALS) OTHER THAN IN RELATION TO DISPOSALS PERMITTED UNDER PARAGRAPHS
(B) (WITH RESPECT TO SURPLUS ASSETS ONLY AND WHERE THE NET PROCEEDS OF SUCH
DISPOSAL, OR A SERIES OF DISPOSALS FORMING PART OF THE SAME TRANSACTION EXCEEDS
£5,000,000), (J), (K), (O)(II), (P), (Q), (S) AND (W);

 

(III)                            FROM ANY INSURANCE RECOVERY, WHERE THE NET
PROCEEDS ARISING OUT OF THE SAME ARE TO BE APPLIED WITHIN 12 MONTHS OF RECEIPT
IN REPLACING, REINSTATING OR REPAIRING THE RELEVANT DAMAGED OR DESTROYED ASSETS
OR IN REFINANCING ANY EXPENDITURE INCURRED IN THE REPLACEMENT, REINSTATEMENT
AND/OR REPAIR OF SUCH ASSETS OR FOR THE ACQUISITION OF OR REINVESTMENT IN ASSETS
ACQUIRED FOR USE IN THE GROUP BUSINESS OR IN A BUSINESS WHOSE PRIMARY OPERATIONS
ARE DIRECTLY RELATED TO THE GROUP BUSINESS FOR APPLICATION TOWARDS CAPITAL
EXPENDITURE; OR

 

(IV)                               FROM ANY CONTENT TRANSACTION WHICH SHALL
INSTEAD BE APPLIED AS FOLLOWS:

 

(A)                               the first £200 million shall be retained by
the Bank Group and, provided that no Event of Default has occurred or would
arise as a result of such payment, may be applied towards the making of
Permitted Payments;

 

(B)                               a percentage of the remainder shall be applied
in mandatory prepayment of the Term Facilities, such percentage being determined
in accordance with the Leverage Ratio as at the time of such Disposal, in
accordance with the following table:

 

Leverage Ratio

 

Percentage

 

 

 

 

 

Greater than 4.0:1

 

50

%

 

 

 

 

Greater than 3.0:1 but less than or equal to 4.0:1

 

25

%

 

 

 

 

Less than or equal to 3.0 : 1

 

0

%

 

(C)                               any Net Proceeds which are not distributed in
accordance with (A) above or required to be applied in mandatory prepayment in
accordance with (B) above, shall be retained within the Bank Group,

 

provided that to the extent that any Net Proceeds are not applied in accordance
with sub-paragraphs (i) or (iii) above (as applicable) within the applicable
time periods specified such amounts shall, subject to Clause 12.3 (Blocked
Accounts), be applied in or towards repayment of Outstandings in accordance with
Clause 11.3 (Application of Repayments).

 


12.3                        BLOCKED ACCOUNTS


 


(A)                                  IN RELATION TO ANY AMOUNT IN EXCESS OF £30
MILLION OF NET PROCEEDS REFERRED TO IN PARAGRAPHS (B)(I) AND (B)(III) OF CLAUSE
12.2 (REPAYMENT FROM NET PROCEEDS), AND ANY AMOUNT OF EQUITY PROCEEDS
CONTRIBUTED TO THE BANK GROUP UNDER SUB-PARAGRAPH (B)(II) OF CLAUSE 12.6
(REPAYMENT FROM EQUITY PROCEEDS) PENDING THE ACQUISITION, REINVESTMENT,
REPLACEMENT, REINSTATEMENT OR REPAIR OR APPLICATION TOWARDS ANY CAPITAL
EXPENDITURE, ACQUISITION OR INVESTMENT AS CONTEMPLATED BY SUCH PROVISIONS, ALL
SUCH AMOUNTS SHALL BE DEPOSITED IN A BLOCKED ACCOUNT.


 


(B)                                  AT THE ELECTION OF THE RELEVANT BORROWER,
ANY AMOUNTS REQUIRED TO BE PREPAID UNDER CLAUSE 12.2 (REPAYMENT FROM NET
PROCEEDS), CLAUSE 12.4 (REPAYMENT FROM EXCESS CASH FLOW), CLAUSE 12.5 (REPAYMENT
FROM DEBT PROCEEDS), CLAUSE 12.6 (REPAYMENT FROM EQUITY PROCEEDS) OR CLAUSE 12.7
(REPAYMENT FROM SECURITISATIONS) MAY BE DEPOSITED INTO A BLOCKED

 

75

--------------------------------------------------------------------------------


 


ACCOUNT UPON RECEIPT THEREOF AND APPLIED BY THE FACILITY AGENT IN REPAYMENT OF
THE OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 11.3 (APPLICATION OF REPAYMENTS), AT
THE END OF THE THEN APPLICABLE INTEREST PERIOD.


 


(C)                                  WHILE THERE ARE ANY OUTSTANDINGS OR ANY OF
THE COMMITMENTS ARE AVAILABLE FOR DRAWING, NO AMOUNT SHALL BE WITHDRAWN FROM ANY
BLOCKED ACCOUNT BY ANY MEMBER OF THE GROUP OR THE FACILITY AGENT EXCEPT FOR:


 

(I)                                    AMOUNTS TO BE APPLIED (AND WHICH ARE THEN
APPLIED) IN ACCORDANCE WITH PARAGRAPH (A) ABOVE;

 

(II)                                AMOUNTS TO BE APPLIED (AND WHICH ARE THEN
APPLIED) IN ACCORDANCE WITH PARAGRAPH (B) ABOVE; OR

 

(III)                            FOLLOWING THE ACCELERATION DATE, APPLICATIONS
BY THE FACILITY AGENT OF THE WHOLE OR ANY PART OF THE SUMS STANDING TO THE
CREDIT OF A BLOCKED ACCOUNT IN OR TOWARDS PAYMENT OF ANY SUMS DUE AND UNPAID AT
ANY TIME FROM ANY OBLIGOR UNDER ANY FINANCE DOCUMENT.

 


12.4                        REPAYMENT FROM EXCESS CASH FLOW


 


(A)                                  THE COMPANY SHALL ENSURE THAT, TO THE
EXTENT EXCESS CASH FLOW EXCEEDS £25 MILLION IN ANY FINANCIAL YEAR (FROM AND
INCLUDING THE FINANCIAL YEAR ENDED 31 DECEMBER 2006) OF THE COMPANY, SUBJECT TO
PARAGRAPHS (B) AND (C) BELOW, AN AMOUNT EQUAL TO:


 

(I)                                    50% OF EXCESS CASH FLOW IN SUCH FINANCIAL
YEAR OF THE COMPANY, IN THE EVENT THAT THE COMPLIANCE CERTIFICATE DELIVERED
PURSUANT TO CLAUSE 22.5 (COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL
INFORMATION DELIVERED PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO
CONSOLIDATED OPERATING CASHFLOW FOR SUCH FINANCIAL YEAR IS GREATER THAN OR EQUAL
TO 4:1; OR

 

(II)                                25% OF EXCESS CASH FLOW IN SUCH FINANCIAL
YEAR OF THE COMPANY, IN THE EVENT THAT THE COMPLIANCE CERTIFICATE DELIVERED
PURSUANT TO CLAUSE 22.5 (COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL
INFORMATION DELIVERED PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO
CONSOLIDATED OPERATING CASHFLOW FOR SUCH FINANCIAL YEAR, IS LESS THAN 4:1 BUT
MORE THAN OR EQUAL 3.0:1,

 

is, subject to paragraph (c) of Clause 12.3 (Blocked Accounts), applied within
10 Business Days of the filing by the Ultimate Parent of its audited financial
statements, provided that any such payment may be deferred by a period of up to
30 days if the management of the Ultimate Parent, acting reasonably and in good
faith, are able to demonstrate to the satisfaction of the Facility Agent (acting
reasonably) that the cash reserves of the Group would be reduced temporarily by
such payment to below £200 million (for this purpose disregarding any
availability under the Revolving Facility).

 


(B)                                  SUBJECT TO PARAGRAPH (C) BELOW, NO
REPAYMENTS SHALL BE REQUIRED UNDER PARAGRAPH (A) ABOVE IN THE EVENT THAT THE
COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF
CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED
OPERATING CASHFLOW FOR THE RELEVANT FINANCIAL YEAR, IS LESS THAN 3:1.

 

76

--------------------------------------------------------------------------------


 


(C)                                  IN RESPECT OF THE FINANCIAL YEAR ENDED 31
DECEMBER 2006, THE CALCULATION OF ANY EXCESS CASH FLOW PURSUANT TO PARAGRAPHS
(A) AND (B) ABOVE, SHALL BE CALCULATED BY REFERENCE TO THE EXCESS CASH FLOW FOR
THE PERIOD COMMENCING ON BUT EXCLUDING THE MERGER CLOSING DATE (OR, IN THE CASE
OF EXCESS CASH FLOW ATTRIBUTABLE TO THAT PART OF BANK GROUP CASH FLOW
ATTRIBUTABLE TO THE BASEBALL GROUP, THE BASEBALL EFFECTIVE DATE) TO AND
INCLUDING 31 DECEMBER 2006.


 


12.5                        REPAYMENT FROM DEBT PROCEEDS


 


(A)                                  THE ULTIMATE PARENT SHALL, SUBJECT TO
PARAGRAPH (C) OF CLAUSE 12.3 (BLOCKED ACCOUNTS) AND PARAGRAPH (B) BELOW (OR TO
THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF AN INSTRUCTING GROUP) HAVING
OTHERWISE AGREED), PROCURE THAT 50% OF DEBT PROCEEDS RAISED BY ANY MEMBER OF THE
GROUP IN CONNECTION WITH ANY SINGLE RAISING OF DEBT PROCEEDS WHICH EXCEEDS
£10 MILLION SHALL BE APPLIED IN PREPAYMENT OF OUTSTANDINGS, IN ACCORDANCE WITH
CLAUSE 11.3 (APPLICATION OF REPAYMENTS) WITHIN 10 BUSINESS DAYS FOLLOWING
RECEIPT OF SUCH DEBT PROCEEDS.


 


(B)                                  PARAGRAPH (A) ABOVE SHALL NOT APPLY TO:


 

(I)                                    ANY FINANCIAL INDEBTEDNESS RAISED UNDER
THE BRIDGE FACILITY AGREEMENT, THE ALTERNATIVE BRIDGE FACILITY AGREEMENT, THE
EXCHANGE NOTES OR THE NEW HIGH YIELD NOTES, AND IN THE CASE OF THE LATTER UP TO
THE AGGREGATE OF (A) THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING UNDER THE BRIDGE
FACILITY OR THE ALTERNATIVE BRIDGE FACILITY (AS THE CASE MAY BE), (B) ANY
ACCRUED INTEREST THEREON, (C) ANY CONTRACTUAL PREMIUM PAYABLE IN RESPECT THEREOF
AND (D) ANY FEES, COSTS, EXPENSES, COMMISSIONS AND OTHER SIMILAR CHARGES
REASONABLY INCURRED IN CONNECTION WITH SUCH FINANCING;

 

(II)                                ANY FINANCIAL INDEBTEDNESS RAISED IN
CONNECTION WITH ANY HIGH YIELD DEBT REFINANCING;

 

(III)                            ANY FINANCIAL INDEBTEDNESS IN RESPECT OF ANY
HEDGING AGREEMENT ENTERED INTO BY ANY MEMBER OF THE GROUP;

 

(IV)                               ANY FINANCIAL INDEBTEDNESS RAISED BY ANY
MEMBER OF THE GROUP FROM ANY OTHER MEMBER OF THE GROUP TO THE EXTENT NOT
OTHERWISE PROHIBITED BY THIS AGREEMENT;

 

(V)                                   ANY FINANCIAL INDEBTEDNESS TO THE EXTENT
RAISED BY ANY MEMBER OF THE BANK GROUP WHICH IS PERMITTED BY CLAUSE 25.4
(FINANCIAL INDEBTEDNESS);

 

(VI)                               FINANCIAL INDEBTEDNESS CONSTITUTING PARENT
DEBT WHICH IS INCURRED IN COMPLIANCE WITH THE PROVISIONS OF CLAUSE 25.18 (PARENT
DEBT);

 

(VII)                           ANY FINANCIAL INDEBTEDNESS TO THE EXTENT RAISED
BY ANY MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) THE PROCEEDS
OF WHICH ARE CONTRIBUTED TO THE BANK GROUP IN ACCORDANCE WITH CLAUSE 24.15
(CONTRIBUTIONS TO THE BANK GROUP);

 

(VIII)                       ANY FINANCIAL INDEBTEDNESS CONSTITUTING ANY
“DAYLIGHT LOANS” WHICH ARE EXPRESSLY CONTEMPLATED BY THE STEPS PAPER (AND AS
SUCH TERM IS DEFINED OR REFERRED TO THEREIN);

 

(IX)                              ANY NET CASH PROCEEDS OF ANY DEBT ISSUANCES
WHICH ARE EXPRESSLY CONTEMPLATED IN THE STEPS PAPER;

 

(X)                                  WITH THE PRIOR WRITTEN CONSENT OF AN
INSTRUCTING GROUP, ANY FINANCIAL INDEBTEDNESS RAISED BY ANY MEMBER OF THE GROUP
WHICH IS NOT A MEMBER OF THE BANK GROUP, THE PROCEEDS OF WHICH SHALL BE APPLIED
TOWARDS THE FINANCING OF AN ACQUISITION TO BE MADE BY SUCH PERSON OR ANY OTHER
MEMBER OF THE GROUP WHICH IS NOT A MEMBER OF THE BANK

 

77

--------------------------------------------------------------------------------


 

Group;

 

(XI)                              ANY FINANCIAL INDEBTEDNESS WHICH CONSTITUTES
MERGER INDEBTEDNESS;

 

(XII)                          ANY FINANCIAL INDEBTEDNESS CONTEMPLATED BY THE
PROVISIONS OF THE COMMITMENT LETTER AND TO BE INCURRED FOLLOWING DELIVERY OF A
STRUCTURE NOTICE;

 

(XIII)                      ANY FINANCIAL INDEBTEDNESS RAISED BY ANY PERMITTED
JOINT VENTURE;

 

(XIV)                         ANY PROCEEDS OF ANY STAND ALONE BASEBALL
FINANCING; OR

 

(XV)                             ANY PROCEEDS OF ANY ALTERNATIVE BASEBALL
FINANCING,

 

provided that in the case of sub-paragraph (vii) above, such Debt Proceeds shall
within 90 days of receipt thereof, be contributed into the Bank Group and
deposited into a Blocked Account as contemplated by Clause 12.3 (Blocked
Accounts) and if not applied within 90 days after such deposit shall, subject to
paragraph (b) of Clause 12.3 (Blocked Accounts), be applied in or towards
repayment of Outstandings in accordance with Clause 11.3 (Application of
Repayments).

 


12.6                        REPAYMENT FROM EQUITY PROCEEDS


 


(A)                                  THE ULTIMATE PARENT SHALL PROCURE THAT
SUBJECT TO PARAGRAPH (C) OF CLAUSE 12.3 (BLOCKED ACCOUNTS) AND PARAGRAPH
(B) BELOW, AN AMOUNT EQUAL TO:


 

(I)                                    50% OF EQUITY PROCEEDS, IN THE EVENT THAT
THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING
ON THE QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED
OPERATING CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE,
CALCULATED ON AN ANNUALISED BASIS, IS MORE THAN 3.5:1;

 

(II)                                25% OF EQUITY PROCEEDS, IN THE EVENT THAT
THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING
ON THE QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED
OPERATING CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE
CALCULATED ON AN ANNUALISED BASIS, IS 3.5:1 OR LESS BUT IS MORE THAN 3:1; OR

 

(III)                            0% OF EQUITY PROCEEDS, IN THE EVENT THAT THE
COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING
ON THE QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED
OPERATING CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE
CALCULATED ON AN ANNUALISED BASIS, IS EQUAL TO OR LESS THAN 3:1,

 

shall be contributed to a member of the Bank Group in accordance with
Clause 24.15 (Contributions to the Bank Group) and applied in or towards
repayment of A Facility Outstandings in accordance with Clause 11.3 (Application
of Repayments), in each case, within 10 Business Days following receipt of such
Equity Proceeds provided that no amount of Equity Proceeds shall be required to
be prepaid under this paragraph (a) unless the amount

 

78

--------------------------------------------------------------------------------


 

of Equity Proceeds received by the Group in connection with any single raising
of Equity Proceeds exceeds £10 million (or its equivalent in other currencies).

 


(B)                                  PARAGRAPH (A) SHALL NOT APPLY TO ANY EQUITY
PROCEEDS:


 

(I)                                    TO THE EXTENT THAT ANY BORROWER HAS MADE
A VOLUNTARY PREPAYMENT OF THE OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 11.1
(VOLUNTARY PREPAYMENT) USING THE PROCEEDS OF ANY PARENT DEBT (THE “VOLUNTARY
PREPAYMENT AMOUNT”) AND, IN THE CASE OF THE REVOLVING FACILITY OUTSTANDINGS, THE
AGGREGATE REVOLVING FACILITY COMMITMENTS HAVE BEEN PERMANENTLY CANCELLED BY AN
AMOUNT EQUAL TO THE AMOUNT OF REVOLVING FACILITY OUTSTANDINGS SO PREPAID AND
SUCH EQUITY PROCEEDS ARE APPLIED IN PREPAYMENT OF THE PARENT DEBT SO USED;

 

(II)                                TO THE EXTENT CONTRIBUTED TO OR INVESTED IN
THE BANK GROUP IN ACCORDANCE WITH CLAUSE 24.15 (CONTRIBUTIONS TO THE BANK GROUP)
AND THEREAFTER APPLIED BY THE ULTIMATE RECIPIENT THEREOF TOWARDS CAPITAL
EXPENDITURE OR THE PURCHASE PRICE OF ANY ACQUISITION OR INVESTMENT TO THE EXTENT
PERMITTED BY CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS);

 

(III)                            TO THE EXTENT RAISED BY ANY MEMBER OF THE GROUP
WHICH IS A JOINT VENTURE BUT WHICH IS NOT A MEMBER OF THE BANK GROUP AND APPLIED
FOR ITS OWN PURPOSES;

 

(IV)                               ARISING FROM THE EXERCISE OF STOCK OPTIONS OR
ANY SIMILAR SECURITIES ISSUED TO DIRECTORS, OFFICERS, EMPLOYEES OR CONSULTANTS
OF ANY MEMBER OF THE GROUP;

 

(V)                                   IN RESPECT OF ANY EQUITY ISSUANCE
EXPRESSLY CONTEMPLATED IN THE STEPS PAPER; OR

 

(VI)                               IN RESPECT OF ANY NEW EQUITY ISSUED BY THE
ULTIMATE PARENT AND APPLIED FOR THE PURPOSES PERMITTED UNDER CLAUSE 23.3 (EQUITY
CURE RIGHT) OR PARAGRAPH (O) OF CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS),

 

provided that in the case of sub-paragraph (ii) above, such Equity
Proceeds shall immediately upon their contribution into the Bank Group, be
deposited into a Blocked Account and if not applied in accordance with
sub-paragraph (ii), as the case may be, within 180 days of such receipt, shall,
subject to paragraph (b) of Clause 12.3 (Blocked Accounts) be applied in or
towards repayment of Outstandings in accordance with Clause 11.3 (Application of
Repayments).

 


12.7                        REPAYMENT FROM SECURITISATIONS


 

All net cash proceeds received by any member of the Bank Group in respect of any
asset securitisation permitted under paragraph (i) of Clause 25.6 (Disposals),
shall be applied, first, to permanently cancel the Available Revolving Facility
Commitment in an amount equal to such net cash proceeds received (with
corresponding amount of cash proceeds to be retained for use by any member of
the Bank Group towards any purpose determined by it) and, thereafter, be applied
in permanent prepayment of any Revolving Facility Outstandings or, to the extent
that there are no Revolving Facility Outstandings and the Available Revolving
Facility Commitments have been reduced to zero, in prepayment in accordance with
Clause 11.3 (Application of Repayments).

 


12.8                        TRAPPED CASH


 

If:

 


(A)                                  MONEYS ARE REQUIRED TO BE APPLIED IN
PREPAYMENT OR REPAYMENT OF THE FACILITIES UNDER THIS CLAUSE 12 (MANDATORY
PREPAYMENTS AND CANCELLATION), BUT IN ORDER TO BE SO APPLIED SUCH

 

79

--------------------------------------------------------------------------------


 


MONEYS NEED TO BE UPSTREAMED OR OTHERWISE TRANSFERRED FROM ONE MEMBER OF THE
GROUP TO ANOTHER MEMBER OF THE GROUP TO EFFECT SUCH PREPAYMENT OR REPAYMENT; AND


 


(B)                                  THE COMPANY AND THE RELEVANT MEMBERS OF THE
GROUP DETERMINE IN GOOD FAITH THAT SUCH MONEYS CANNOT BE SO UPSTREAMED OR
TRANSFERRED WITHOUT BREACHING A FINANCIAL ASSISTANCE PROHIBITION, CAUSING A
DIRECTOR TO BREACH HIS OR HER FIDUCIARY DUTIES TO A COMPANY OR WITHOUT BREACHING
SOME OTHER LEGAL PROHIBITION, OR SUCH UPSTREAMING OR TRANSFER IS OTHERWISE
UNLAWFUL OR WOULD RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES FOR THE COMPANY OR
SUCH RELEVANT MEMBERS OF THE GROUP,


 

then, there will be no obligation to make such payment or prepayment until such
impediment no longer applies, provided that:

 

(I)                                    DURING SUCH PERIOD, (TO THE EXTENT
LAWFUL) THE MONIES WILL BE PLACED IN A BLOCKED ACCOUNT;

 

(II)                                IN THE CASE OF ANY IMPEDIMENT RELATING TO
POTENTIAL MATERIAL ADVERSE TAX CONSEQUENCES, THE COMPANY SHALL PROCURE THAT THE
PREPAYMENT OBLIGATIONS UNDER THIS CLAUSE 12 (MANDATORY PREPAYMENTS AND
CANCELLATION), SHALL BE COMPLIED WITH BY USING THE PROCEEDS RETAINED TO REPAY
OUTSTANDINGS OWING BY THE MEMBER OF THE GROUP WHICH RECEIVED SUCH PROCEEDS
PROVIDED THAT SUCH PAYMENT ITSELF DOES NOT CREATE A POTENTIAL MATERIAL ADVERSE
TAX CONSEQUENCE; AND

 

(III)                            THE COMPANY AND THE RELEVANT MEMBERS OF THE
GROUP WILL USE ALL REASONABLE ENDEAVOURS TO OVERCOME ANY IMPEDIMENTS DESCRIBED
IN THIS CLAUSE.

 


13.                               INTEREST ON REVOLVING FACILITY ADVANCES


 


13.1                        INTEREST PAYMENT DATE FOR REVOLVING FACILITY
ADVANCES


 

On (a) each Repayment Date (and, if the Term of any Revolving Facility Advance
exceeds 6 months, on the expiry of each period of 6 months during such Term) or
(b) if Clause 17.2(d) applies, the relevant Confirmation Date, the relevant
Borrowers shall pay accrued interest on each Revolving Facility Advance made to
it.

 


13.2                        INTEREST RATE FOR REVOLVING FACILITY ADVANCES


 

The rate of interest applicable to each Revolving Facility Advance during its
Term shall be the rate per annum which is the sum of the Revolving Facility
Margin, the Associated Costs Rate for such Advance at such time (if applicable)
and, in relation to any Revolving Facility Advance denominated in euro, EURIBOR,
or in relation to any Revolving Facility Advance denominated in any other
currency, LIBOR, for the relevant Term.

 


13.3                        MARGIN RATCHET FOR REVOLVING FACILITY ADVANCES


 


(A)                                  SUBJECT TO PARAGRAPH (C) OF THIS CLAUSE
13.3, IF IN RESPECT OF ANY QUARTER DATE FALLING NOT LESS THAN 3 MONTHS AFTER THE
MERGER CLOSING DATE, THE RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED
OPERATING CASHFLOW COMPUTED ON THE SAME BASIS AS THE RATIO SET OUT IN PARAGRAPH
(A) OF CLAUSE 23.2 (RATIOS) IS WITHIN THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF
THE TABLE SET OUT BELOW, THEN THE REVOLVING FACILITY MARGIN SHALL BE REDUCED OR
INCREASED TO THE PERCENTAGE RATE PER ANNUM SET OUT OPPOSITE THE RELEVANT RANGE
IN COLUMN 2.

 

80

--------------------------------------------------------------------------------

 


 

Leverage Ratio

 

Margin

 

Less than 3.00 : 1

 

1.250

%

 

 

 

 

Greater than or equal to 3.00 : 1 but less than 3.40 : 1

 

1.375

%

 

 

 

 

Greater than or equal to 3.40 : 1 but less than 3.80 : 1

 

1.500

%

 

 

 

 

Greater than or equal to 3.80 : 1 but less than 4.20 : 1

 

1.625

%

 

 

 

 

Greater than or equal to 4.20 : 1 but less than 4.50 : 1

 

1.750

%

 

 

 

 

Greater than or equal to 4.50 : 1 but less than 4.80 : 1

 

1.875

%

 

 

 

 

Greater than or equal to 4.80 : 1 but less than 5.00 : 1

 

2.125

%

 

 

 

 

Greater than or equal to 5.00

 

2.250

%

 


(B)                                  ANY REDUCTION OR INCREASE TO THE REVOLVING
FACILITY MARGIN IN ACCORDANCE WITH PARAGRAPH (A) ABOVE SHALL TAKE EFFECT IN
RELATION TO REVOLVING FACILITY ADVANCES WITH EFFECT FROM THE DATE OF RECEIPT BY
THE FACILITY AGENT IN RESPECT OF THE RELEVANT QUARTER DATE OF:

 

(I)                                    THE QUARTERLY FINANCIAL INFORMATION
REQUIRED TO BE DELIVERED IN ACCORDANCE WITH CLAUSE 22.1 (FINANCIAL STATEMENTS);
AND

 

(II)                                A COMPLIANCE CERTIFICATE REQUIRED TO BE
DELIVERED IN ACCORDANCE WITH CLAUSE 22.5 (COMPLIANCE CERTIFICATES) EVIDENCING
THE RELEVANT RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW,

 

and shall apply until the date of receipt by the Facility Agent of the quarterly
financial information and Compliance Certificate in respect of the next
succeeding Quarter Date on which the financial covenants are required to be
tested pursuant to Clause 23.2 (Ratios) having regard to the provisions of
paragraph (e) thereof (or if such financial information and Compliance
Certificate are not so delivered, the last day upon which such financial
information and Compliance Certificate should have been so delivered in
accordance with Clause 22.1 (Financial Statements) and Clause 22.5 (Compliance
Certificates) in respect of such Quarter Date) whereupon the Revolving Facility
Margin shall be recalculated on the basis of such financial information and
Compliance Certificate.

 


(C)                                  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, THE REVOLVING FACILITY MARGIN SHALL REVERT TO 2.25% AND SHALL REMAIN AT
SUCH RATE FOR SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING AND WHEN SUCH EVENT
OF DEFAULT CEASES TO BE CONTINUING IT SHALL REVERT:

 

(I)                                    IN THE CASE OF AN EVENT OF DEFAULT SET
OUT IN PARAGRAPH (C) OF CLAUSE 27.2 (COVENANTS), UPON THE DATE ON WHICH THE
FACILITY AGENT HAS RECEIVED A COMPLIANCE CERTIFICATE CONFIRMING COMPLIANCE WITH
THE FINANCIAL COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL CONDITION); OR

 

(II)                                IN THE CASE OF ANY OTHER EVENT OF DEFAULT
EITHER (A) UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED A CERTIFICATE
OF A DULY AUTHORISED OFFICER OF THE COMPANY CERTIFYING THAT SUCH EVENT OF
DEFAULT HAS BEEN REMEDIED, IN WHICH CASE, IMMEDIATELY UPON RECEIPT OF SUCH
CERTIFICATE OR (B) WHERE THE LENDERS HAVE WAIVED SUCH EVENT OF DEFAULT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, IMMEDIATELY UPON THE FACILITY AGENT
HAVING CONFIRMED TO THE COMPANY THAT SUCH EVENT OF DEFAULT HAS BEEN WAIVED,

 

81

--------------------------------------------------------------------------------


 

in each case, to the applicable rate provided in paragraph (a) above by
reference to:

 

(x)                                  in the case of an Event of Default of the
type referred to in paragraph (c)(i) above, the ratio of Consolidated Net Debt
to Consolidated Operating Cashflow set out in the Compliance Certificate
referred to therein; or

 

(y)                                  in the case of any other Event of Default,
the ratio of Consolidated Net Debt to Consolidated Operating Cashflow set out in
the Compliance Certificate most recently delivered to the Facility Agent prior
to the remedy or waiver of such Event of Default.


 


14.                               INTEREST ON TERM FACILITY ADVANCES


 


14.1                        INTEREST PERIODS FOR TERM FACILITY ADVANCES

 

The period for which a Term Facility Advance is outstanding shall be divided
into successive periods (each an “Interest Period”) each of which (other than
the first) shall start on the last day of the preceding such period.


 


14.2                        DURATION

 

The duration of each Interest Period shall, save as otherwise provided in this
Agreement, be 1, 2, 3 or 6 months, or such other period of up to 12 months as
all the Lenders holding Commitments (in the case of the first Interest Period
for a Term Facility Advance, and thereafter, Outstandings under the relevant
Facility may agree) in each case, as the relevant Borrower may select by no
later than 2:00 p.m. on the date falling 3 Business Days before the first day of
the relevant Interest Period, provided that:


 


(A)                                  IF SUCH BORROWER FAILS TO GIVE SUCH NOTICE
OF SELECTION IN RELATION TO AN INTEREST PERIOD, THE DURATION OF THAT INTEREST
PERIOD SHALL, SUBJECT TO THE OTHER PROVISIONS OF THIS CLAUSE 14, BE 3 MONTHS;


 


(B)                                  PRIOR TO THE SYNDICATION DATE, UNLESS THE
FACILITY AGENT OTHERWISE AGREES, THE DURATION OF EACH INTEREST PERIOD SHALL BE 1
MONTH (OR, IF LESS, SUCH DURATION AS MAY BE NECESSARY TO ENSURE THAT SUCH
INTEREST PERIOD ENDS ON THE SYNDICATION DATE); AND


 


(C)                                  ANY INTEREST PERIOD THAT WOULD OTHERWISE
END DURING THE MONTH PRECEDING OR EXTEND BEYOND A REPAYMENT DATE RELATING TO THE
TERM FACILITY OUTSTANDINGS SHALL BE OF SUCH DURATION THAT IT SHALL END ON THAT
REPAYMENT DATE IF NECESSARY TO ENSURE THAT THERE ARE ADVANCES UNDER THE RELEVANT
TERM FACILITY WITH INTEREST PERIODS ENDING ON THE RELEVANT REPAYMENT DATE IN A
SUFFICIENT AGGREGATE AMOUNT TO MAKE THE REPAYMENT DUE ON THAT REPAYMENT DATE.


 


14.3                        CONSOLIDATION OF TERM FACILITY ADVANCES

 

If 2 or more Interest Periods in respect of Term Facility Advances denominated
in the same currency under the same Term Facility end at the same time, then on
the last day of those Interest Periods, the Term Facility Advances to which
those Interest Periods relate shall be consolidated into and treated as a single
Term Facility Advance.


 


14.4                        DIVISION OF TERM FACILITY ADVANCES

 

Subject to the requirements of Clause 14.2 (Duration), the Company may, by no
later than 2:00 p.m. on the date falling 3 Business Days before the first day of
the relevant Interest Period, direct that any Term Facility Advance borrowed by
it shall, at the beginning of the next Interest Period relating to it, be
divided into (and thereafter, save as otherwise provided in this Agreement, be
treated in all respects

 

82

--------------------------------------------------------------------------------


 

as) 2 or more Advances in such amounts (equal in aggregate to the Sterling
Amount of the Term Facility Advance being so divided) as shall be specified by
the Company in such notice provided that the Company shall not be entitled to
make such a direction if:


 


(A)                                  AS A RESULT OF SO DOING, THERE WOULD BE
MORE THAN 10 ADVANCES OUTSTANDING UNDER THE RELEVANT TERM FACILITY; OR


 


(B)                                  ANY TERM FACILITY ADVANCE THEREBY COMING
INTO EXISTENCE WOULD HAVE A STERLING AMOUNT OF LESS THAN £25 MILLION.


 


14.5                        PAYMENT OF INTEREST FOR TERM FACILITY ADVANCES

 

On (a) the last day of each Interest Period (or if such day is not a Business
Day, on the immediately succeeding Business Day in the then current month (if
there is one) or the preceding Business Day (if there is not)), and if the
relevant Interest Period exceeds 6 months, on the expiry of each 6 month period
during that Interest Period, or (b) if Clause 17.2(d) applies, the relevant
Confirmation Date, the relevant Borrower shall pay accrued interest on the Term
Facility Advance to which such Interest Period relates.


 


14.6                        INTEREST RATE FOR TERM FACILITY ADVANCES

 

The rate of interest applicable to a Term Facility Advance at any time during an
Interest Period relating to it shall be the rate per annum which is the sum of
the Applicable Margin, the Associated Costs Rate for such Advance at such time
(if applicable) and, LIBOR, for such Interest Period.


 


14.7                        MARGIN RATCHET FOR A FACILITY ADVANCES AND A1
FACILITY ADVANCES


 


(A)                                  SUBJECT TO PARAGRAPH (C) OF THIS CLAUSE
14.7, IF IN RESPECT OF ANY QUARTER DATE FALLING NOT LESS THAN 3 MONTHS AFTER THE
MERGER CLOSING DATE THE RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING
CASHFLOW COMPUTED ON THE SAME BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF
CLAUSE 23.2 (RATIOS) IS WITHIN THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF THE
TABLE SET OUT BELOW, THEN THE A FACILITY MARGIN AND THE A1 FACILITY MARGIN SHALL
BE REDUCED OR INCREASED TO THE PERCENTAGE RATE PER ANNUM SET OUT OPPOSITE THE
RELEVANT RANGE IN COLUMN 2.

 

Leverage Ratio

 

Margin

 

Less than 3.00 : 1

 

1.250

%

 

 

 

 

Greater than or equal to 3.00 : 1 but less than 3.40 : 1

 

1.375

%

 

 

 

 

Greater than or equal to 3.40 : 1 but less than 3.80 : 1

 

1.500

%

 

 

 

 

Greater than or equal to 3.80 : 1 but less than 4.20 : 1

 

1.625

%

 

 

 

 

Greater than or equal to 4.20 : 1 but less than 4.50 : 1

 

1.750

%

 

 

 

 

Greater than or equal to 4.50 : 1 but less than 4.80 : 1

 

1.875

%

 

 

 

 

Greater than or equal to 4.80 : 1 but less than 5.00 : 1

 

2.125

%

 

 

 

 

Greater than or equal to 5.00

 

2.250

%

 


(B)                                  ANY REDUCTION OR INCREASE TO THE A FACILITY
MARGIN OR A1 FACILITY MARGIN IN ACCORDANCE WITH PARAGRAPH (A) ABOVE SHALL TAKE
EFFECT IN RELATION TO A FACILITY ADVANCES OR A1 FACILITY ADVANCES WITH EFFECT
FROM THE DATE OF RECEIPT BY THE FACILITY AGENT IN RESPECT OF THE RELEVANT
QUARTER DATE OF:


 

83

--------------------------------------------------------------------------------


 

(I)                                    THE QUARTERLY FINANCIAL INFORMATION
REQUIRED TO BE DELIVERED IN ACCORDANCE WITH CLAUSE 22.1 (FINANCIAL STATEMENTS);
AND

 

(II)                                A COMPLIANCE CERTIFICATE REQUIRED TO BE
DELIVERED IN ACCORDANCE WITH CLAUSE 22.5 (COMPLIANCE CERTIFICATES) EVIDENCING
THE RELEVANT RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW,

 

and shall apply until the date of receipt by the Facility Agent of the quarterly
financial information and Compliance Certificate in respect of the next
succeeding Quarter Date on which the financial covenants are required to be
tested pursuant to Clause 23.2 (Ratios) having regard to the provisions of
paragraph (e) thereof (or if such financial information and Compliance
Certificate are not so delivered, the last day upon which such financial
information and Compliance Certificate should have been so delivered in
accordance with Clause 22.1 (Financial Statements) Clause 22.5 (Compliance
Certificates) in respect of such Quarter Date) whereupon the A Facility Margin
or the A1 Facility Margin, as applicable shall be recalculated on the basis of
such financial information and Compliance Certificate.

 


(C)                                  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, THE A FACILITY MARGIN OR THE A1 FACILITY MARGIN SHALL REVERT TO 2.25%
AND SHALL REMAIN AT SUCH RATE FOR SO LONG AS THE EVENT OF DEFAULT IS CONTINUING
AND WHEN SUCH EVENT OF DEFAULT CEASES TO BE CONTINUING IT SHALL REVERT:


 

(I)                                    IN THE CASE OF AN EVENT OF DEFAULT SET
OUT IN PARAGRAPH (C) OF CLAUSE 27.2 (COVENANTS), UPON THE DATE ON WHICH THE
FACILITY AGENT HAS RECEIVED A COMPLIANCE CERTIFICATE CONFIRMING COMPLIANCE WITH
THE FINANCIAL COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL CONDITION); OR

 

(II)                                IN THE CASE OF ANY OTHER EVENT OF DEFAULT
EITHER (A) UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED A CERTIFICATE
OF A DULY AUTHORISED OFFICER OF THE COMPANY CERTIFYING THAT SUCH EVENT OF
DEFAULT HAS BEEN REMEDIED, IMMEDIATELY UPON RECEIPT OF SUCH CERTIFICATE OR (B)
WHERE THE LENDERS HAVE WAIVED SUCH EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT, IMMEDIATELY UPON THE FACILITY AGENT HAVING CONFIRMED TO THE
COMPANY THAT SUCH EVENT OF DEFAULT HAS BEEN WAIVED,

 

in each case, to the applicable rate provided in paragraph (a) above by
reference to:

 

(x)                                  in the case of an Event of Default of the
type referred to in paragraph (c)(i) above, the ratio of Consolidated Net Debt
to Consolidated Operating Cashflow set out in the Compliance Certificate
referred to therein; or

 

(y)                                  in the case of any other Event of Default,
the ratio of Consolidated Net Debt to Consolidated Operating Cashflow set out in
the Compliance Certificate most recently delivered to the Facility Agent prior
to the remedy or waiver of such Event of Default.

 


14.8                        NOTIFICATION


 

The Facility Agent shall promptly notify the relevant Borrowers and the Lenders
of each determination of LIBOR, EURIBOR, the Associated Costs Rate, and any
change to the proposed length of a Term or Interest Period or any interest rate
occasioned by the operation of Clause 15 (Market Disruptions and Alternative
Interest Rates).

 

84

--------------------------------------------------------------------------------


 


15.                               MARKET DISRUPTION AND ALTERNATIVE INTEREST
RATES


 


15.1                        MARKET DISRUPTION


 

If, in relation to any Interest Period or Term:

 


(A)                                  EURIBOR OR LIBOR, AS THE CASE MAY BE, IS TO
BE DETERMINED BY REFERENCE TO THE REFERENCE BANKS AND, AT OR ABOUT 11.00 A.M.
(BRUSSELS TIME IN THE CASE OF EURIBOR OR LONDON TIME IN THE CASE OF LIBOR) ON
THE QUOTATION DATE FOR SUCH INTEREST PERIOD OR TERM, NONE OR ONLY ONE OF THE
REFERENCE BANKS SUPPLIES A RATE FOR THE PURPOSE OF DETERMINING EURIBOR OR LIBOR,
AS THE CASE MAY BE, FOR THE RELEVANT PERIOD; OR


 


(B)                                  BEFORE THE CLOSE OF BUSINESS IN LONDON ON
THE QUOTATION DATE FOR SUCH INTEREST PERIOD OR TERM, THE FACILITY AGENT HAS BEEN
NOTIFIED BY A LENDER OR EACH OF A GROUP OF LENDERS TO WHOM IN AGGREGATE 40% OR
MORE OF THE RELEVANT ADVANCE IS OWED (OR, IN THE CASE OF AN UNDRAWN ADVANCE, IF
MADE, WOULD BE OWED) THAT THE COST TO IT OF OBTAINING MATCHING DEPOSITS FOR THE
RELEVANT ADVANCE IN THE RELEVANT INTERBANK MARKET WOULD BE IN EXCESS OF EURIBOR
OR LIBOR, AS THE CASE MAY BE,


 

then the Facility Agent shall notify the Company and the Lenders of such event
and, notwithstanding anything to the contrary in this Agreement, Clause 15.2
(Substitute Interest Period or Term and Interest Rate) shall apply (if the
relevant Advance is a Term Facility Advance which is already outstanding or a
Rollover Advance).  If either paragraph (a) or (b) applies to a proposed Advance
other than a Rollover Advance, such Advance shall not be made.

 


15.2                        SUBSTITUTE INTEREST PERIOD OR TERM AND INTEREST RATE


 


(A)                                  IF PARAGRAPH (A) OF CLAUSE 15.1 (MARKET
DISRUPTION) APPLIES, THE DURATION OF THE RELEVANT INTEREST PERIOD OR TERM SHALL
BE 1 MONTH OR, IF LESS, SUCH THAT IT SHALL END ON THE TERMINATION DATE IN
RESPECT OF THE REVOLVING FACILITY (IN THE CASE OF A ROLLOVER ADVANCE) OR THE
NEXT SUCCEEDING REPAYMENT DATE (IN THE CASE OF A TERM FACILITY ADVANCE).


 


(B)                                  IF EITHER PARAGRAPH OF CLAUSE 15.1 (MARKET
DISRUPTION) APPLIES TO AN ADVANCE, THE RATE OF INTEREST APPLICABLE TO EACH
LENDER’S PORTION OF SUCH ADVANCE DURING THE RELEVANT INTEREST PERIOD OR TERM
SHALL (SUBJECT TO ANY AGREEMENT REACHED PURSUANT TO CLAUSE 15.3 (ALTERNATIVE
RATE)) BE THE RATE PER ANNUM WHICH IS THE SUM OF:


 

(I)                                    THE APPLICABLE MARGIN;

 

(II)                                THE RATE PER ANNUM NOTIFIED TO THE FACILITY
AGENT BY SUCH LENDER BEFORE THE LAST DAY OF SUCH INTEREST PERIOD OR TERM TO BE
THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH LENDER OF
FUNDING FROM WHATEVER SOURCES IT MAY REASONABLY SELECT ITS PORTION OF SUCH
ADVANCE DURING SUCH INTEREST PERIOD OR TERM; AND

 

(III)                            THE ASSOCIATED COSTS RATE, IF ANY, APPLICABLE
TO SUCH LENDER’S PARTICIPATION IN THE RELEVANT ADVANCE.

 


15.3                        ALTERNATIVE RATE


 

If Clause 15.1 (Market Disruption) applies and the Facility Agent or the Company
so requires, the Facility Agent and the Company shall enter into negotiations
with a view to agreeing an alternative basis:

 


(A)                                  FOR DETERMINING THE RATE OF INTEREST FROM
TIME TO TIME APPLICABLE TO SUCH ADVANCES; AND/OR


 

85

--------------------------------------------------------------------------------


 


(B)                                  UPON WHICH SUCH ADVANCES MAY BE MAINTAINED
(WHETHER IN STERLING OR SOME OTHER CURRENCY) THEREAFTER,


 

and any such alternative basis that is agreed shall take effect in accordance
with its terms and be binding on each party to this Agreement, provided that the
Facility Agent may not agree any such alternative basis without the prior
consent of each Lender holding Outstandings under each applicable Facility,
acting reasonably.

 


16.                               COMMISSIONS AND FEES


 


16.1                        COMMITMENT FEES


 

The Borrowers shall pay to the Facility Agent for the account of each relevant
Lender (other than an Ancillary Facility Lender) a commitment commission on the
aggregate amount of such Lender’s Available Revolving Facility Commitment made
available by it (other than any Ancillary Facility) from day to day during the
period beginning on the Merger Closing Date and ending on the Termination Date
for the Revolving Facility, such commitment commission to be calculated at the
lower of (a) a rate of 0.75% per annum of the aggregate undrawn portion of the
Revolving Facility and (b) 50% of the Revolving Facility Margin from the Merger
Closing Date, payable in arrears on the last day of each successive period of 3
months which ends during such period and on the Termination Date for the
Revolving Facility.

 


16.2                        ARRANGEMENT AND UNDERWRITING FEE


 

The Company shall pay to the Bookrunners the fees specified in the Senior Fees
Letter at the times and in the amounts specified in such letter.

 


16.3                        AGENCY FEE


 

The Company shall pay to the Facility Agent and the Security Trustee for their
own account the fees specified in the letter dated on or about the Original
Execution Date from the Facility Agent to the Company at the times and in the
amounts specified in such letter.

 


16.4                        DOCUMENTARY CREDIT FEE


 

Each Borrower shall, in respect of each Documentary Credit issued on its behalf
pay to the Facility Agent for the account of each Indemnifying Lender (for
distribution in proportion to each Indemnifying Lender’s L/C Proportion of such
Documentary Credit) a documentary credit fee in the currency in which the
relevant Documentary Credit is denominated at a rate equal to the applicable
Revolving Facility Margin applied on the Outstanding L/C Amount in relation to
such Documentary Credit.  Such documentary credit fee shall be paid in arrears
on each Quarter Date during the Term of the relevant Documentary Credit and on
the relevant Expiry Date.  Accrued Documentary Credit fees shall also be payable
on the cancelled amount of any Revolving Facility Commitment attributable to a
Documentary Credit which is repaid in full at the time such cancellation is
effective, if the Revolving Facility Commitment is cancelled in full and a
Documentary Credit is repaid in full.

 


16.5                        L/C BANK FEE


 

Each relevant Borrower shall pay:

 


(A)                                  TO THE ORIGINAL L/C BANK A FRONTING FEE IN
RESPECT OF EACH DOCUMENTARY CREDIT REQUESTED BY IT AND ISSUED BY THE ORIGINAL
L/C BANK IN THE AMOUNT AND AT THE TIMES AGREED IN THE LETTER DATED ON OR ABOUT
THE ORIGINAL EXECUTION DATE BETWEEN THE ORIGINAL L/C BANK AND THE COMPANY; AND


 

86

--------------------------------------------------------------------------------


 


(B)                                  TO ANY OTHER L/C BANK A FRONTING FEE IN
RESPECT OF EACH DOCUMENTARY CREDIT REQUESTED BY IT AND ISSUED BY THAT L/C BANK,
IN THE AMOUNT AND AT THE TIMES AGREED IN ANY LETTER ENTERED INTO BETWEEN SUCH
L/C BANK AND SUCH BORROWER.


 


17.                               TAXES


 


17.1                        TAX GROSS-UP


 


(A)                                  EACH PAYMENT MADE BY THE PARENT OR AN
OBLIGOR UNDER A FINANCE DOCUMENT SHALL BE MADE BY IT WITHOUT ANY TAX DEDUCTION,
UNLESS A TAX DEDUCTION IS REQUIRED BY LAW.  ANY TAX DEDUCTION IN RELATION TO ANY
PAYMENT DUE IN ANY CURRENCY OTHER THAN STERLING SHALL BE CALCULATED USING THE
FACILITY AGENT’S SPOT RATE OF EXCHANGE ON THE DATE SUCH PAYMENT IS MADE AND THE
PARENT AND THE OBLIGORS SHALL HAVE NO LIABILITY IF ANY SUBSEQUENT CREDIT OR
REFUND RECEIVED BY ANY LENDER FROM ANY TAX AUTHORITY IN RELATION THERETO IS IN A
DIFFERENT AMOUNT (WHEN CONVERTED TO THE NON-STERLING CURRENCY ON ANY DATE).


 


(B)                                  AS SOON AS IT BECOMES AWARE THAT THE PARENT
OR AN OBLIGOR IS OR WILL BE REQUIRED BY LAW TO MAKE A TAX DEDUCTION (OR THAT
THERE IS ANY CHANGE IN THE RATE AT WHICH OR THE BASIS ON WHICH SUCH TAX
DEDUCTION IS TO BE MADE) THE PARENT OR THE RELEVANT OBLIGOR SHALL NOTIFY THE
FACILITY AGENT ACCORDINGLY.  SIMILARLY, A LENDER SHALL NOTIFY THE FACILITY AGENT
AND THE PARENT UPON BECOMING SO AWARE IN RESPECT OF A PAYMENT PAYABLE TO THAT
LENDER.


 


(C)                                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE PARENT OR AN OBLIGOR, THE AMOUNT OF THE PAYMENT DUE SHALL, UNLESS
PARAGRAPH (F) BELOW APPLIES, BE INCREASED TO AN AMOUNT SO THAT, AFTER THE
REQUIRED TAX DEDUCTION IS MADE, THE PAYEE RECEIVES AN AMOUNT EQUAL TO THE AMOUNT
IT WOULD HAVE RECEIVED HAD NO TAX DEDUCTION BEEN REQUIRED.


 


(D)                                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE (OTHER
THAN BY REASON OF THE FACILITY AGENT OR THE SECURITY TRUSTEE PERFORMING ITS
OBLIGATIONS AS SUCH UNDER THIS AGREEMENT THROUGH AN OFFICE LOCATED OUTSIDE THE
UNITED KINGDOM OR THE US PAYING AGENT PERFORMING ITS OBLIGATIONS AS SUCH THROUGH
AN OFFICE LOCATED OUTSIDE THE UNITED STATES) FROM ANY PAYMENT TO ANY FINANCE
PARTY WHICH REPRESENTS AN AMOUNT OR AMOUNTS RECEIVED FROM THE PARENT OR AN
OBLIGOR, EITHER THE PARENT OR THAT OBLIGOR, AS THE CASE MAY BE, SHALL, UNLESS
PARAGRAPH (F) BELOW APPLIES, PAY DIRECTLY TO THAT FINANCE PARTY AN AMOUNT WHICH,
AFTER MAKING THE REQUIRED TAX DEDUCTION ENABLES THE PAYEE OF THAT AMOUNT TO
RECEIVE AN AMOUNT EQUAL TO THE PAYMENT WHICH IT WOULD HAVE RECEIVED IF NO TAX
DEDUCTION HAD BEEN REQUIRED.


 


(E)                                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE FROM ANY
PAYMENT TO ANY FINANCE PARTY UNDER PARAGRAPH (D) ABOVE, THE FACILITY AGENT, THE
US PAYING AGENT OR THE SECURITY TRUSTEE AS APPROPRIATE SHALL UNLESS
PARAGRAPH (G) BELOW APPLIES, MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN
CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE
TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW AND WITHIN 30 DAYS OF
MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT IN CONNECTION WITH THAT TAX
DEDUCTION, THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE AS
APPROPRIATE MAKING THAT TAX DEDUCTION OR OTHER PAYMENT SHALL DELIVER TO THE
RELEVANT BORROWER EVIDENCE THAT THE TAX DEDUCTION OR OTHER PAYMENT HAS BEEN MADE
OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


(F)                                    NEITHER THE PARENT NOR ANY OBLIGOR IS
REQUIRED TO MAKE A TAX PAYMENT TO A LENDER UNDER PARAGRAPHS (C) OR (D) ABOVE FOR
A TAX DEDUCTION IN RESPECT OF TAX IMPOSED BY THE UNITED KINGDOM ON A PAYMENT OF
INTEREST IN RESPECT OF A PARTICIPATION IN AN ADVANCE BY THAT LENDER TO ANY
BORROWER (OTHER THAN THE US BORROWER) WHERE THAT LENDER IS NOT A QUALIFYING UK
LENDER ON THE DATE ON WHICH THE RELEVANT PAYMENT OF INTEREST IS DUE (OTHERWISE
THAN AS A CONSEQUENCE OF A CHANGE IN TAX LAW) TO THE EXTENT THAT PAYMENT COULD
HAVE BEEN MADE

 

87

--------------------------------------------------------------------------------


 


WITHOUT A TAX DEDUCTION IF THAT LENDER HAD BEEN A QUALIFYING UK LENDER ON THAT
DATE.


 


(G)                                 EITHER THE PARENT OR THE RELEVANT OBLIGOR
WHICH IS REQUIRED TO MAKE A TAX DEDUCTION SHALL MAKE THAT TAX DEDUCTION AND ANY
PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT TAXING
AUTHORITY WITHIN THE TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW.


 


(H)                                 WITHIN 30 DAYS OF MAKING EITHER A TAX
DEDUCTION OR ANY PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, EITHER
THE PARENT OR THE RELEVANT OBLIGOR MAKING THAT TAX DEDUCTION OR OTHER PAYMENT
SHALL DELIVER TO THE FACILITY AGENT OR THE US PAYING AGENT, AS APPROPRIATE, FOR
THE FINANCE PARTY ENTITLED TO THE INTEREST TO WHICH SUCH TAX DEDUCTION OR
PAYMENT RELATES, EVIDENCE THAT THE TAX DEDUCTION OR OTHER PAYMENT HAS BEEN MADE
OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


17.2                        LENDER TAX STATUS


 


(A)                                  EACH LENDER REPRESENTS AND WARRANTS TO THE
FACILITY AGENT AND TO EACH BORROWER:


 

(I)                                    IN THE CASE OF AN ORIGINAL LENDER, THAT
AS AT THE ORIGINAL EXECUTION DATE, IT HAS THE TAX STATUS SET OUT OPPOSITE ITS
NAME IN PART 2 OF SCHEDULE 1 (LENDER TAX STATUS); OR

 

(II)                                IN THE CASE OF ANY OTHER LENDER, THAT AS AT
THE RELEVANT TRANSFER DATE, IT IS:

 

(A)                               a UK Bank Lender;

 

(B)                               a UK Non-Bank Lender and falls within
paragraph (a) or (b) of the definition thereof;

 

(C)                               a UK Treaty Lender; or

 

(D)                               a US Accession Lender,

 

as the same shall be expressly indicated in the relevant Transfer Deed.

 


(B)                                  EACH LENDER EXPRESSED TO BE A “UK NON-BANK
LENDER” IN PART 2 OF SCHEDULE 1 (LENDER TAX STATUS) OR IN THE TRANSFER DEED
PURSUANT TO WHICH IT BECOMES A LENDER REPRESENTS AND WARRANTS TO:


 

(I)                                    THE FACILITY AGENT AND TO EACH UK
BORROWER, ON THE ORIGINAL EXECUTION DATE, OR ON THE RELEVANT TRANSFER DATE (AS
THE CASE MAY BE) THAT IT IS WITHIN PARAGRAPH (A) OF THE DEFINITION OF UK
NON-BANK LENDER ON THAT DATE (UNLESS, IF IT IS NOT WITHIN PARAGRAPH (A), IT IS
WITHIN PARAGRAPH (B) OF THE DEFINITION OF UK NON-BANK LENDER ON THAT DATE, AND
HAS NOTIFIED THE FACILITY AGENT OF THE CIRCUMSTANCES BY VIRTUE OF WHICH IT FALLS
WITHIN SUCH PARAGRAPH (B) AND HAS PROVIDED EVIDENCE OF THE SAME TO THE COMPANY
IF AND TO THE EXTENT REQUESTED TO DO SO, BY THE FACILITY AGENT; AND

 

(II)                                THE FACILITY AGENT AND TO EACH UK BORROWER,
THAT UNLESS IT NOTIFIES THE FACILITY AGENT AND THE COMPANY TO THE CONTRARY IN
WRITING PRIOR TO ANY SUCH DATE, ITS REPRESENTATION AND WARRANTY IN PARAGRAPH (I)
OF THIS CLAUSE 17.2(B) IS TRUE IN RELATION TO THAT LENDER’S PARTICIPATION IN
EACH ADVANCE MADE TO SUCH BORROWER, ON EACH DATE THAT SUCH UK BORROWER MAKES A
PAYMENT OF INTEREST IN RELATION TO SUCH ADVANCE.

 


(C)                                  (I)            A LENDER THAT INTENDS TO
QUALIFY AS A UK TREATY LENDER AND EITHER THE PARENT OR THE RELEVANT OBLIGOR THAT
MAKES A PAYMENT TO WHICH THAT LENDER IS ENTITLED SHALL COOPERATE IN COMPLETING
ANY PROCEDURAL FORMALITIES AS MAY BE NECESSARY FOR EITHER THE

 

88

--------------------------------------------------------------------------------


 

Parent or the relevant Obligor to obtain authorisation to make that payment
without a Tax Deduction; provided, however, that nothing in this Clause
17.2(c)(i) shall require a Lender to disclose any confidential information or
information regarding its business, tax affairs or tax computations (including,
without limitation, its tax returns or its calculations).


 

(ii)                                Any Lender that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) and that is
entitled to payment from the US Borrower without a Tax Deduction for United
States federal withholding taxes, shall as soon as reasonably practicable:

 

(1)                                 to the extent able to do so without
breaching any legal or regulatory restrictions or having to disclose any
confidential information, deliver to the US Borrower, with a copy to the
Facility Agent, upon the reasonable written request of the US Borrower, (i) two
accurate and complete originally executed US Internal Revenue Service Forms
W-8BEN or W-8ECI (or any successor), whichever is relevant, certifying such
Lender’s legal entitlement to an exemption or reduction from any Tax Deduction
for US federal withholding taxes with respect to all payments hereunder, or (ii)
in the case of each such Lender, if the Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either US
Internal Revenue Service Form W-8ECI or Form W-8BEN (certifying such Lender’s
legal entitlement to an exemption or reduction from any Tax Deduction for US
federal withholding taxes) pursuant to sub-paragraph (i) above, (x) a statement
certifying that such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code and (y) two accurate and complete originally executed
copies of US Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying such Lender’s legal
entitlement to an exemption or reduction from any Tax Deduction for US federal
withholding taxes with respect to all payments hereunder; and

 

(2)                                 to the extent able do so without breaching
any legal or regulatory restrictions or having to disclose any confidential
information at such times, provide to the US Borrower, with a copy to the
Facility Agent) new Forms W-8BEN or W-8ECI (or any successor), whichever is
relevant, upon the expiration or obsolescence of any previously delivered form
to reconfirm any complete exemption from, or any entitlement to a reduction in,
any Tax Deduction for US federal withholding taxes with respect to any payment
hereunder.

 

(iii)                            Any Lender that is a “United States person” (as
such term is defined in Section 7701(a)(30) of the Code) and that is entitled to
payment from the US Borrower, other than a Lender that has a name that indicates
that it is an “exempt recipient” (as such term is defined in Section
1.6049-4(c)(1)(ii) of the United States Treasury Regulations), shall as soon as
reasonably practicable:

 

(1)                                 to the extent able to do so without
breaching any legal or regulatory restrictions or having to disclose any
confidential information, deliver to the US Borrower, with a copy to the
Facility Agent, upon the reasonable written request of the US Borrower, (i) two
accurate and complete originally executed US Internal Revenue Service Forms W-9
(or any successor); and

 

(2)                                 to the extent able do so without breaching
any legal or regulatory restrictions or having to disclose any confidential
information at such times, provide to the US Borrower, with a copy to the
Facility Agent, new Forms W-9 (or any

 

89

--------------------------------------------------------------------------------


 

successor), whichever is relevant, upon the expiration or obsolescence of any
previously delivered form.

 


(D)                                  (I)            IF, IN RELATION TO ANY
INTEREST PAYMENT TO A LENDER ON AN ADVANCE MADE TO A UK BORROWER:


 

(A)                               that Lender has confirmed to the relevant UK
Borrower and to the Facility Agent before that interest payment would otherwise
fall due that:

 

(1)                                 it has completed the necessary procedural
formalities referred to in paragraph (c)(i) of this Clause 17.2; and

 

(2)                                 H.M. Revenue and Customs has not declined to
issue the authorisation referred to in the definition of “UK Treaty Lender” (the
“Authorisation”) to that Lender in relation to that Advance, or if the Inland
Revenue has declined, the Lender is disputing that decision in good faith; and

 

(B)          the relevant UK Borrower has not received the Authorisation,

 

then, such Lender may elect, by not less than 5 Business Days’ prior
confirmation in writing to the Facility Agent, that such interest payment (the
“relevant Interest Payment”) shall not be due and payable under Clause 13.1
(Interest Payment Date for Revolving Facility Advances) or Clause 14.5 (Payment
of Interest for Term Facility Advances) (as applicable) until the date (the
“Confirmation Date”) which is 5 Business Days after the earlier of:

 

(x)           the date on which the Authorisation is received by the relevant UK
Borrower;

 

(y)                                  the date that Lender confirms to the
relevant UK Borrower and the Facility Agent that it is not entitled to claim
full relief from liability to taxation otherwise imposed by the United Kingdom
(in relation to that Lender’s participation in Advances made to that UK
Borrower) on interest under a Double Taxation Treaty in relation to the relevant
Interest Payment; and

 

(z)                                  the earlier of (A) the date which is 6
months after the date on which the relevant Interest Payment had otherwise been
due and payable and (B) the date of final repayment (whether scheduled,
voluntary or mandatory) of principal in respect of the relevant Interest
Payment.

 

(ii)                                For the avoidance of doubt, in the event
that sub-paragraph (i) of this paragraph (d) applies the Interest Period or Term
to which the relevant Interest Payment relates shall not be extended and the
start of the immediately succeeding Interest Period or Term shall not be
delayed.

 


(E)                                  ANY LENDER WHICH WAS A QUALIFYING UK LENDER
WHEN IT BECAME PARTY TO THIS AGREEMENT BUT SUBSEQUENTLY CEASES TO BE A
QUALIFYING UK LENDER (OTHER THAN BY REASON OF A CHANGE IN TAX LAW IN THE UNITED
KINGDOM) SHALL PROMPTLY NOTIFY THE UK BORROWERS OF THAT EVENT, PROVIDED THAT IF
THERE IS A CHANGE IN TAX LAW IN THE UNITED KINGDOM WHICH IN THE REASONABLE
OPINION OF SUCH UK BORROWERS MAY RESULT IN ANY LENDER WHICH WAS A QUALIFYING UK
LENDER WHEN IT BECAME A PARTY TO THIS AGREEMENT CEASING TO BE A QUALIFYING UK
LENDER, SUCH QUALIFYING UK LENDER SHALL CO-OPERATE WITH SUCH UK BORROWERS AND
PROVIDE REASONABLE EVIDENCE REQUESTED BY SUCH UK BORROWERS IN ORDER FOR SUCH UK
BORROWERS TO DETERMINE WHETHER SUCH LENDER HAS CEASED TO BE A QUALIFYING UK
LENDER PROVIDED, HOWEVER, THAT NOTHING IN THIS CLAUSE 17.2(E) SHALL REQUIRE A
LENDER TO DISCLOSE ANY CONFIDENTIAL INFORMATION OR INFORMATION


 

90

--------------------------------------------------------------------------------


 

regarding its business, tax affairs or tax computations (including without
limitation, its tax returns or its calculations).


 


(F)                                    FOR THE PURPOSES OF PARAGRAPHS (A) TO (E)
ABOVE, EACH LENDER SHALL PROMPTLY DELIVER SUCH DOCUMENTS EVIDENCING ITS
CORPORATE AND TAX STATUS AS THE FACILITY AGENT OR THE COMPANY MAY REASONABLY
REQUEST, PROVIDED THAT IN THE EVENT THAT ANY LENDER FAILS TO COMPLY WITH THE
FOREGOING REQUIREMENT, ANY BORROWER SHALL BE PERMITTED:


 

(I)                                    IN RESPECT OF ANY LENDER THAT HAS BECOME
A LENDER PRIOR TO THE ACHIEVEMENT OF SUCCESSFUL SYNDICATION, TO WITHHOLD AND
RETAIN AN AMOUNT IN RESPECT OF THE APPLICABLE WITHHOLDING TAX ESTIMATED IN GOOD
FAITH BY SUCH BORROWER TO BE REQUIRED TO BE WITHHELD IN RESPECT OF INTEREST PAID
TO SUCH LENDER; OR

 

(II)                                IN RESPECT OF ANY LENDER THAT INTENDS TO
BECOME A LENDER AFTER THE ACHIEVEMENT OF SUCCESSFUL SYNDICATION, SUBJECT TO THE
PROVISIONS OF PARAGRAPH (A) OF CLAUSE 37.3 (ASSIGNMENTS AND TRANSFERS), TO
REFUSE TO GRANT ITS CONSENT TO SUCH TRANSFER.

 


(G)                                 IN THE EVENT THAT EITHER THE FACILITY AGENT
OR THE COMPANY HAS REASON TO BELIEVE THAT ANY REPRESENTATION GIVEN BY A LENDER
IN ACCORDANCE WITH CLAUSE 17.2 (LENDER TAX STATUS) IS INCORRECT OR INACCURATE,
THE FACILITY AGENT OR THE COMPANY (AS THE CASE MAY BE) SHALL PROMPTLY INFORM THE
OTHER PARTY AND THE RELEVANT LENDER, AND MAY THEREAFTER REQUEST SUCH DOCUMENTS
RELATING TO THE CORPORATE AND TAX STATUS OF SUCH LENDER AS THE FACILITY AGENT OR
THE COMPANY MAY REASONABLY REQUIRE FOR THE PURPOSES OF DETERMINING WHETHER OR
NOT SUCH REPRESENTATION WAS INDEED INCORRECT.


 


(H)                                 IF, FOLLOWING DELIVERY OF SUCH DOCUMENTATION
AND FOLLOWING CONSULTATION BETWEEN THE FACILITY AGENT, THE COMPANY AND THE
RELEVANT LENDER, THE COMPANY CONCLUDES (ACTING REASONABLY AND IN GOOD FAITH)
THAT THERE IS INSUFFICIENT EVIDENCE TO DETERMINE THE RELEVANT TAX STATUS OF SUCH
LENDER, THE COMPANY MAY REQUIRE THE RELEVANT BORROWER TO WHOM SUCH LENDER HAS
MADE ADVANCES TO NOVATE ITS OBLIGATIONS UNDER SUCH ADVANCES IN ACCORDANCE WITH
PARAGRAPH (D) OF CLAUSE 37.3 (ASSIGNMENT OR TRANSFERS BY LENDER) TO ANOTHER
BORROWER.


 


17.3                        TAX INDEMNITY


 


(A)                                  SUBJECT TO PARAGRAPH (B) OF THIS CLAUSE,
THE COMPANY SHALL (WITHIN 5 BUSINESS DAYS OF DEMAND BY THE FACILITY AGENT) PAY
(OR PROCURE THAT EITHER THE PARENT OR THE RELEVANT OBLIGOR PAYS) FOR THE ACCOUNT
OF A PROTECTED PARTY AN AMOUNT EQUAL TO ANY TAX LIABILITY WHICH THAT PROTECTED
PARTY REASONABLY DETERMINES HAS BEEN OR WILL BE SUFFERED BY THAT PROTECTED PARTY
(DIRECTLY OR INDIRECTLY) IN CONNECTION WITH ANY FINANCE DOCUMENT.


 


(B)                                  PARAGRAPH (A) OF THIS CLAUSE SHALL NOT
APPLY:


 

(I)                                    WITH RESPECT TO ANY TAX LIABILITY OF A
PROTECTED PARTY IN RESPECT OF TAX ON OVERALL NET INCOME OF THAT PROTECTED PARTY;

 

(II)                                TO THE EXTENT THAT ANY TAX LIABILITY HAS
BEEN COMPENSATED FOR BY AN INCREASED PAYMENT OR OTHER PAYMENT UNDER PARAGRAPHS
(C) OR (D) OF CLAUSE 17.1 (TAX GROSS-UP) OR WOULD HAVE BEEN COMPENSATED FOR BY
SUCH AN INCREASED PAYMENT OR OTHER PAYMENT, BUT FOR THE APPLICATION OF PARAGRAPH
(F) OF CLAUSE 17.1 (TAX GROSS-UP); OR

 

(III)                            UNTIL THE MERGER CLOSING DATE HAS OCCURRED.

 

91

--------------------------------------------------------------------------------


 


(C)                                  A PROTECTED PARTY MAKING, OR INTENDING TO
MAKE, A CLAIM PURSUANT TO PARAGRAPH (A) OF THIS CLAUSE 17.3 SHALL PROMPTLY
NOTIFY THE FACILITY AGENT OF THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO
THE CLAIM TOGETHER WITH SUPPORTING EVIDENCE, FOLLOWING WHICH THE FACILITY AGENT
SHALL NOTIFY THE COMPANY AND PROVIDE SUCH EVIDENCE TO IT.


 


(D)                                  A PROTECTED PARTY SHALL, ON RECEIVING A
PAYMENT FROM EITHER THE PARENT OR AN OBLIGOR UNDER THIS CLAUSE 17.3, NOTIFY THE
FACILITY AGENT.


 


(E)                                  IN THIS CLAUSE 17.3:


 

“Tax Liability” means, in respect of any Protected Party:

 

(I)                                    ANY LIABILITY OR ANY INCREASE IN THE
LIABILITY OF THAT PERSON TO MAKE ANY PAYMENT OF OR IN RESPECT OF TAX;

 

(II)                                ANY LOSS OF ANY RELIEF, ALLOWANCE, DEDUCTION
OR CREDIT IN RESPECT OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT
PERSON;

 

(III)                            ANY SETTING OFF AGAINST INCOME, PROFITS OR
GAINS OR AGAINST ANY TAX LIABILITY OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT
IN RESPECT OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON; AND

 

(IV)                               ANY LOSS OR SETTING OFF AGAINST ANY TAX
LIABILITY OF A RIGHT TO REPAYMENT OF TAX WHICH WOULD OTHERWISE HAVE BEEN
AVAILABLE TO THAT PERSON.

 

For this purpose, any question of whether or not any relief, allowance,
deduction, credit or right to repayment of tax has been lost or set off in
relation to any person, and if so, the date on which that loss or set-off took
place, shall be conclusively determined by that person, acting reasonably and in
good faith and such determination shall be binding on the relevant parties to
this Agreement.

 

“Tax on Overall Net Income” means, in relation to a Protected Party, tax (other
than tax deducted or withheld from any payment) imposed on the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party by the jurisdiction in which the relevant Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which the
Finance Party is treated as residing for tax purposes or in which the relevant
Finance Party’s Facility Office or head office is situated.

 


(F)                                    A PROTECTED PARTY MAKING OR INTENDING TO
MAKE A CLAIM UNDER PARAGRAPH (A) ABOVE SHALL PROMPTLY NOTIFY THE FACILITY AGENT
OF THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM TOGETHER WITH
SUPPORTING EVIDENCE, FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY THE COMPANY
AND PROVIDE SUCH EVIDENCE TO IT.


 


(G)                                 A PROTECTED PARTY SHALL, ON RECEIVING A
PAYMENT FROM AN OBLIGOR UNDER THIS CLAUSE 17.3, NOTIFY THE FACILITY AGENT.


 


17.4                        TAX CREDIT


 


(A)                                  IF EITHER THE PARENT OR AN OBLIGOR MAKES A
TAX PAYMENT AND THE RELEVANT FINANCE PARTY DETERMINES, IN ITS SOLE OPINION,
THAT:


 

(I)                                    A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX
PAYMENT; AND

 

(II)                                THAT FINANCE PARTY HAS OBTAINED, UTILISED
AND RETAINED THAT TAX CREDIT,

 

92

--------------------------------------------------------------------------------


 

the Finance Party shall (subject to paragraph (b) below and to the extent that
such Finance Party can do so without prejudicing the availability and/or the
amount of the Tax Credit and the right of that Finance Party to obtain any other
benefit, relief or allowance which may be available to it) pay to either the
Parent or the relevant Obligor such amount which that Finance Party determines,
in its sole opinion, will leave it (after that payment) in the same after-tax
position as it would have been in had the Tax Payment not been required to be
made by the Parent or the relevant Obligor.

 


(B)                                  (I)            EACH FINANCE PARTY SHALL
HAVE AN ABSOLUTE DISCRETION AS TO THE TIME AT WHICH AND THE ORDER AND MANNER IN
WHICH IT REALISES OR UTILISES ANY TAX CREDITS AND SHALL NOT BE OBLIGED TO
ARRANGE ITS BUSINESS OR ITS TAX AFFAIRS IN ANY PARTICULAR WAY IN ORDER TO BE
ELIGIBLE FOR ANY CREDIT OR REFUND OR SIMILAR BENEFIT.


 

(ii)                                No Finance Party shall be obliged to
disclose to any other person any information regarding its business, tax affairs
or tax computations (including, without limitation, its tax returns or its
calculations).

 

(iii)                            If a Finance Party has made a payment to the
Parent or an Obligor pursuant to this Clause 17.4 on account of a Tax Credit and
it subsequently transpires that that Finance Party did not receive that Tax
Credit, or received a reduced Tax Credit, either the Parent or such Obligor, as
the case may be, shall, on demand, pay to that Finance Party the amount which
that Finance Party determines, acting reasonably and in good faith, will put it
(after that payment is received) in the same after-tax position as it would have
been in had no such payment or a reduced payment been made to the Parent or such
Obligor.

 


(C)                                  NO FINANCE PARTY SHALL BE OBLIGED TO MAKE
ANY PAYMENT UNDER THIS CLAUSE 17.4 IF, BY DOING SO, IT WOULD CONTRAVENE THE
TERMS OF ANY APPLICABLE LAW OR ANY NOTICE, DIRECTION OR REQUIREMENT OF ANY
GOVERNMENTAL OR REGULATORY AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW).


 


18.                               INCREASED COSTS


 


18.1                        INCREASED COSTS


 

Subject to Clause 18.3 (Exceptions), each Borrower shall, within 3 Business Days
of a demand by the Facility Agent, pay for the account of a Finance Party the
amount of any Increased Cost incurred by that Finance Party or any of its
Affiliates as a result (direct or indirect) of:

 


(A)                                  THE INTRODUCTION OR IMPLEMENTATION OF OR
ANY CHANGE IN (OR ANY CHANGE IN THE INTERPRETATION, ADMINISTRATION OR
APPLICATION OF) ANY LAW, REGULATION, PRACTICE OR CONCESSION OR ANY DIRECTIVE,
REQUIREMENT, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW BUT
WHERE SUCH LAW, REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT,
REQUEST OR GUIDELINE DOES NOT HAVE THE FORCE OF LAW, IT IS ONE WITH WHICH BANKS
OR FINANCIAL INSTITUTIONS SUBJECT TO THE SAME ARE GENERALLY ACCUSTOMED TO
COMPLY) OF ANY CENTRAL BANK, INCLUDING THE EUROPEAN CENTRAL BANK, THE FINANCIAL
SERVICES AUTHORITY OR ANY OTHER FISCAL, MONETARY, REGULATORY OR OTHER AUTHORITY
AFTER THE ORIGINAL EXECUTION DATE;


 


(B)                                  COMPLIANCE WITH ANY LAW, REGULATION,
PRACTICE, CONCESSION OR ANY SUCH DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE
MADE AFTER THE ORIGINAL EXECUTION DATE; OR


 


(C)                                  THE IMPLEMENTATION OF ECONOMIC OR MONETARY
UNION BY ANY MEMBER STATE WHICH IS NOT ALREADY A PARTICIPATING MEMBER STATE.


 

93

--------------------------------------------------------------------------------


 


18.2                        INCREASED COSTS CLAIMS


 


(A)                                  A FINANCE PARTY INTENDING TO MAKE A CLAIM
PURSUANT TO CLAUSE 18.1 (INCREASED COSTS) SHALL NOTIFY THE FACILITY AGENT OF THE
EVENT GIVING RISE TO THE CLAIM, FOLLOWING WHICH THE FACILITY AGENT SHALL
PROMPTLY NOTIFY THE RELEVANT BORROWER.


 


(B)                                  EACH FINANCE PARTY SHALL, AS SOON AS
PRACTICABLE AFTER A DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE
CONFIRMING THE AMOUNT OF ITS OR IF APPLICABLE, ITS AFFILIATE’S INCREASED COSTS
SETTING OUT IN REASONABLE DETAIL ITS CALCULATIONS IN RELATION TO SUCH INCREASED
COSTS.


 


18.3                        EXCEPTIONS


 

Clause 18.1 (Increased Costs) does not apply to the extent any Increased Cost
which is:

 


(A)                                  ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY
LAW TO BE MADE BY THE PARENT OR AN OBLIGOR, AS THE CASE MAY BE;


 


(B)                                  COMPENSATED FOR BY CLAUSE 17.3 (TAX
INDEMNITY) (OR WOULD HAVE BEEN COMPENSATED FOR BY CLAUSE 17.3 BUT WAS NOT SO
COMPENSATED SOLELY BECAUSE PARAGRAPH (B) OF CLAUSE 17.3 APPLIED);


 


(C)                                  COMPENSATED FOR BY THE PAYMENT OF THE
ASSOCIATED COSTS RATE;


 


(D)                                  ATTRIBUTABLE TO THE GROSS NEGLIGENCE OF, OR
WILFUL BREACH BY, THE RELEVANT FINANCE PARTY OR IF APPLICABLE, ANY OF ITS
AFFILIATES OF ANY LAW, REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT,
REQUEST OR GUIDELINE, TO WHICH THE IMPOSITION OF SUCH INCREASED COST RELATES;


 


(E)                                  ATTRIBUTABLE TO A DELAY OF MORE THAN 30
DAYS IN THE RELEVANT FINANCE PARTY NOTIFYING THE FACILITY AGENT OF ANY CLAIM
PURSUANT TO PARAGRAPH (A) OF CLAUSE 18.2 (INCREASED COSTS CLAIMS) AFTER SUCH
FINANCE PARTY HAS BECOME AWARE THAT IT HAD SUFFERED THE RELEVANT INCREASED COST;
OR


 


(F)                                    ATTRIBUTABLE TO THE IMPLEMENTATION OF OR
COMPLIANCE WITH THE “INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND
CAPITAL STANDARDS, A REVISED FRAMEWORK” PUBLISHED BY THE BASEL COMMITTEE ON
BANKING SUPERVISION IN JUNE 2004 IN THE FORM EXISTING ON THE ORIGINAL EXECUTION
DATE (“BASEL II”) OR ANY OTHER LAW OR REGULATION WHICH IMPLEMENTS BASEL II
(WHETHER SUCH IMPLEMENTATION, APPLICATION OR COMPLIANCE IS BY A GOVERNMENT,
REGULATOR, FINANCE PARTY OR ANY OF ITS AFFILIATES).


 


19.                               ILLEGALITY


 

If it becomes unlawful in any relevant jurisdiction for a Lender to perform any
of its obligations as contemplated by this Agreement or to fund or maintain its
participation in any Advance or to issue a Documentary Credit or provide a
guarantee in relation to it as envisaged hereby/or in any Ancillary Facility:

 


(A)                                  THAT LENDER SHALL PROMPTLY NOTIFY THE
FACILITY AGENT UPON BECOMING AWARE OF THAT EVENT;


 


(B)                                  UPON THE FACILITY AGENT NOTIFYING THE
RELEVANT BORROWER, THE AVAILABLE COMMITMENTS OF THAT LENDER WILL IMMEDIATELY BE
CANCELLED AND ITS COMMITMENTS REDUCED TO ZERO AND SUCH LENDER SHALL NOT
THEREAFTER BE OBLIGED TO PARTICIPATE IN ANY ADVANCE OR ISSUE OR GUARANTEE ANY
DOCUMENTARY CREDIT/OR MAKE AVAILABLE ANY ANCILLARY FACILITY; AND


 


(C)                                  IF SO REQUIRED BY THE FACILITY AGENT ON
BEHALF OF THE RELEVANT LENDER, THE RELEVANT BORROWER SHALL REPAY OR PROCURE THE
REPAYMENT OF THAT LENDER’S PARTICIPATION IN THE ADVANCES MADE TO IT ON THE LAST
DAY OF THE CURRENT INTEREST PERIOD OR TERM FOR EACH ADVANCE OCCURRING AFTER THE

 

94

--------------------------------------------------------------------------------


 

Facility Agent has notified such Borrower or, if earlier, the date specified by
the Lender in the notice delivered to the Facility Agent (being no earlier than
the last day of any applicable grace period permitted by Law) and, if
applicable, shall promptly reduce that Lender’s L/C Proportion of the
Outstanding L/C Amount in respect of any outstanding Documentary Credit issued
by it to zero and, if applicable, shall promptly reduce the Ancillary Facility
Outstandings in respect of that Lender to zero, together with accrued interest
and all other amounts owing to that Lender under the Finance Documents.


 


20.                               MITIGATION


 


20.1                        MITIGATION


 


(A)                                  EACH FINANCE PARTY SHALL IN CONSULTATION
WITH THE RELEVANT BORROWER, TAKE ALL REASONABLE STEPS TO MITIGATE ANY
CIRCUMSTANCES WHICH ARISE AND WHICH WOULD RESULT IN ANY AMOUNT BECOMING PAYABLE
UNDER, OR PURSUANT TO, OR CANCELLED PURSUANT TO, ANY OF CLAUSE 17 (TAXES),
CLAUSE 18 (INCREASED COSTS) OR CLAUSE 19 (ILLEGALITY) INCLUDING (BUT NOT LIMITED
TO) TRANSFERRING ITS RIGHTS AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO
ANOTHER AFFILIATE OR FACILITY OFFICE OR FINANCIAL INSTITUTION ACCEPTABLE TO SUCH
BORROWER WHICH IS WILLING TO PARTICIPATE IN ANY FACILITY IN WHICH SUCH LENDER
HAS PARTICIPATED.


 


(B)                                  PARAGRAPH (A) OF THIS CLAUSE DOES NOT IN
ANY WAY LIMIT THE OBLIGATIONS OF THE PARENT OR ANY OBLIGOR UNDER THE FINANCE
DOCUMENTS.


 


20.2                        LIMITATION OF LIABILITY


 


(A)                                  WITH EFFECT FROM THE MERGER CLOSING DATE,
EACH OF THE BORROWERS AGREES TO INDEMNIFY EACH FINANCE PARTY FOR ALL COSTS AND
EXPENSES REASONABLY INCURRED BY THAT FINANCE PARTY AS A RESULT OF STEPS TAKEN BY
IT UNDER CLAUSE 20.1 (MITIGATION).


 


(B)                                  A FINANCE PARTY IS NOT OBLIGED TO TAKE ANY
STEPS UNDER CLAUSE 20.1 IF, IN THE OPINION OF THAT FINANCE PARTY (ACTING
REASONABLY), TO DO SO MIGHT IN ANY WAY BE PREJUDICIAL TO IT.


 


21.                               REPRESENTATIONS AND WARRANTIES


 


21.1                        TIME FOR MAKING REPRESENTATIONS AND WARRANTIES


 


(A)                                  EACH OBLIGOR IN RELATION TO ITSELF AND, TO
THE EXTENT EXPRESSED TO BE APPLICABLE TO THEM, ITS SUBSIDIARIES, MAKES EACH OF
THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH FINANCE PARTY ON THE
ORIGINAL EXECUTION DATE OTHER THAN IN THE CASE OF THE REPRESENTATIONS GIVEN
UNDER CLAUSE 21.16 (ACCURACY OF INFORMATION) WHICH SHALL BE GIVEN AS OF THE
APPLICABLE DATES SPECIFIED IN THAT CLAUSE.


 


(B)                                  THE ULTIMATE PARENT IN RELATION TO ITSELF
MAKES EACH OF THE REPRESENTATIONS AND WARRANTIES SET OUT IN CLAUSES 21.2 (DUE
ORGANISATION), 21.5 (NO IMMUNITY), 21.6 (GOVERNING LAW AND JUDGMENTS), 21.7 (ALL
ACTIONS TAKEN), 21.8 (NO FILING OR STAMP TAXES), 21.9 (BINDING OBLIGATIONS),
21.10 (NO WINDING- UP), 21.13 (ORIGINAL FINANCIAL STATEMENTS) (AS TO THE
ORIGINAL FINANCIAL STATEMENTS PROVIDED BY IT), 21.14 (NO MATERIAL ADVERSE
CHANGE), 21.15 (NO UNDISCLOSED LIABILITIES), 21.18 (EXECUTION OF FINANCE
DOCUMENTS), PARAGRAPH (D) OF CLAUSE 21.19 (STRUCTURE), 21.21 (NECESSARY
AUTHORISATIONS), 21.27 (INVESTMENT COMPANY ACT), 21.28 (MARGIN STOCK), 21.31
(MERGER DOCUMENTS), 21.34 (US PATRIOT ACT) AND 21.36 (COMPLIANCE WITH ERISA) TO
EACH FINANCE PARTY ON THE ORIGINAL EXECUTION DATE.  ANY HOLDING COMPANY OF THE
ULTIMATE PARENT WHO ACCEDES TO THIS AGREEMENT PURSUANT TO CLAUSE 26.3 (ACCEDING
HOLDING COMPANY) MAKES EACH OF THE REPEATING REPRESENTATIONS, TO THE EXTENT THEY
ARE LISTED IN THE FOREGOING SENTENCE, WITH RESPECT TO ITSELF ON THE DATE ON
WHICH IT ACCEDES TO THIS AGREEMENT.


 

95

--------------------------------------------------------------------------------


 


(C)                                  THE PARENT IN RELATION TO ITSELF MAKES EACH
OF THE REPRESENTATIONS AND WARRANTIES SET OUT IN CLAUSES 21.2 (DUE
ORGANISATION), 21.3 (NO DEDUCTION), 21.4 (CLAIMS PARI PASSU), 21.5 (NO
IMMUNITY), 21.6 (GOVERNING LAW AND JUDGMENTS), 21.7 (ALL ACTIONS TAKEN), 21.8
(NO FILING OR STAMP TAXES), 21.9 (BINDING OBLIGATIONS), 21.10 (NO WINDING- UP),
PARAGRAPH (C) OF CLAUSE 21.17 (INDEBTEDNESS AND ENCUMBRANCES), 21.18 (EXECUTION
OF FINANCE DOCUMENTS), PARAGRAPHS (C) OF CLAUSE 21.19 (STRUCTURE), 21.21
(NECESSARY AUTHORISATIONS), 21.26 (SECURITY) AND 21.30 (CENTRE OF MAIN
INTERESTS), TO EACH FINANCE PARTY ON THE ORIGINAL EXECUTION DATE.


 


21.2                        DUE ORGANISATION


 

It is a company duly organised or a partnership duly formed, in either case,
validly existing under the laws of its jurisdiction of incorporation or
establishment with power to enter into those of the Finance Documents to which
it is party and to exercise its rights and perform its obligations thereunder
and all corporate and (subject to paragraphs (d) and (e) of the definition of
Reservations) other action required to authorise its execution of those of the
Finance Documents to which it is party and its performance of its obligations
have been duly taken.

 


21.3                        NO DEDUCTION


 

Under the laws of its Relevant Tax Jurisdiction in force as at the Original
Execution Date, it will not be required to make any deduction for or withholding
on account of tax from any payment it may make under any of the Finance
Documents to any Lender which is (a) a Qualifying UK Lender (in the case of the
UK Borrowers) or (b) a US Accession Lender (in the case of the US Borrower).

 


21.4                        CLAIMS PARI PASSU


 

Subject to the Reservations, under the laws of its jurisdiction of incorporation
or establishment, and, if different, England, in force at the Original Execution
Date, the claims of the Finance Parties against it under the Finance Documents
to which it is party rank and will rank at least pari passu with the claims of
all its unsecured and unsubordinated creditors save those whose claims are
preferred by any bankruptcy, insolvency, liquidation or similar laws of general
application.

 


21.5                        NO IMMUNITY


 

In any legal proceedings taken in its jurisdiction of incorporation or
establishment and, if different, England in relation to any of the Finance
Documents to which it is party it will not be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process.

 


21.6                        GOVERNING LAW AND JUDGMENTS


 

Subject to the Reservations, in any legal proceedings taken in its jurisdiction
of incorporation or establishment in relation to any of the Finance Documents to
which it is party, the choice of law expressed in such documents to be the
governing law of it and any judgment obtained in such jurisdiction will be
recognised and enforced.

 


21.7                        ALL ACTIONS TAKEN


 

All acts, conditions and things required to be done, fulfilled and performed in
order:

 


(A)                                  TO ENABLE IT LAWFULLY TO ENTER INTO,
EXERCISE ITS RIGHTS UNDER AND PERFORM AND COMPLY WITH ALL MATERIAL OBLIGATIONS
EXPRESSED TO BE ASSUMED BY IT IN THE FINANCE DOCUMENTS TO WHICH IT IS PARTY;


 


(B)                                  SUBJECT TO THE RESERVATIONS, TO ENSURE THAT
ALL MATERIAL OBLIGATIONS EXPRESSED TO BE ASSUMED BY


 

96

--------------------------------------------------------------------------------


 

it in the Finance Documents to which it is party are legal, valid and binding;
and


 


(C)                                  SUBJECT TO THE RESERVATIONS, TO MAKE THE
FINANCE DOCUMENTS TO WHICH IT IS PARTY ADMISSIBLE IN EVIDENCE IN ITS
JURISDICTION OF INCORPORATION OR ESTABLISHMENT AND, IF DIFFERENT, THE UNITED
KINGDOM,


 

have been done, fulfilled and performed.

 


21.8                        NO FILING OR STAMP TAXES


 

Under the laws of its Relevant Tax Jurisdiction and, if different, the United
Kingdom, in force as at the Original Execution Date, it is not necessary that
any of the Finance Documents to which it is party be filed, recorded or enrolled
with any court or other authority in such jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to any of them other than
those filings which are necessary to perfect the Security and save as stated in
the Reservations.

 


21.9                        BINDING OBLIGATIONS


 

Subject to the Reservations, the obligations expressed to be assumed by it in
the Finance Documents to which it is party, are legal, valid and binding and
enforceable against it in accordance with the terms thereof and no limit on its
powers will be exceeded as a result of the borrowings, grant of security or
giving of guarantees contemplated by such Finance Documents or the performance
by it of any of its obligations thereunder.

 


21.10                 NO WINDING-UP


 


(A)                                  NONE OF THE ULTIMATE PARENT, THE PARENT,
THE COMPANY OR ANY OTHER OBLIGOR THAT IS A MATERIAL SUBSIDIARY IS TAKING ANY
CORPORATE ACTION NOR ARE ANY OTHER STEPS BEING TAKEN (INCLUDING THE COMMENCEMENT
OF ANY LEGAL PROCEEDINGS) AGAINST THE ULTIMATE PARENT, THE PARENT, THE COMPANY
OR ANY OTHER OBLIGOR THAT IS A MATERIAL SUBSIDIARY, FOR ITS WINDING-UP,
DISSOLUTION OR ADMINISTRATION OR FOR THE APPOINTMENT OF A RECEIVER,
ADMINISTRATOR, ADMINISTRATIVE RECEIVER, CONSERVATOR, CUSTODIAN, TRUSTEE OR
SIMILAR OFFICER OF IT OR OF ANY OR ALL OF ITS ASSETS OR REVENUES SAVE AS
PERMITTED UNDER PARAGRAPHS (C), (D) OR (E) OF CLAUSE 25.8 (MERGERS), CLAUSE
25.20 (SOLVENT LIQUIDATION) OR AS OTHERWISE DISCLOSED TO THE FACILITY AGENT
PRIOR TO THE ORIGINAL EXECUTION DATE.


 


(B)                                  EACH US OBLIGOR IS SOLVENT.


 


21.11                 NO EVENT OF DEFAULT


 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Advance.

 


21.12                 NO MATERIAL PROCEEDINGS


 

No litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency in which there is a reasonable possibility of an
adverse decision which could reasonably be expected to have a Material Adverse
Effect has been started or, to the best of its knowledge, is threatened in
writing or, is pending against it or any member of the Bank Group other than
litigation, arbitration or administrative proceedings commenced prior to the
Original Execution Date, details of which have been disclosed to the Lenders
prior to the Original Execution Date.

 

97

--------------------------------------------------------------------------------


 


21.13                 ORIGINAL FINANCIAL STATEMENTS


 

Its Original Financial Statements were prepared in accordance with GAAP which
has been consistently applied (unless and to the extent expressly disclosed to
the Facility Agent in writing to the contrary before the Original Execution
Date) and fairly present in all material respects the consolidated financial
position of the group of companies to which they relate at the date as of which
they were prepared and/or (as appropriate) the results of operations and changes
in financial position during the period for which they were prepared.

 


21.14                 NO MATERIAL ADVERSE CHANGE


 

Since publication of its Original Financial Statements, no event or series of
events has occurred, in each case which has had or could reasonably be expected
to have a Material Adverse Effect.

 


21.15                 NO UNDISCLOSED LIABILITIES


 

As at 31 December 2005, neither the Ultimate Parent nor any of its Subsidiaries
had any material liabilities (contingent or otherwise) which were not disclosed
in the Original Financial Statements (or by the notes thereto) or reserved
against therein and the Group had no material unrealised or anticipated losses
arising from commitments entered into by it which were not so disclosed or
reserved against, in each case, to the extent required to be disclosed by GAAP.

 


21.16                 ACCURACY OF INFORMATION


 

In the case of the Company only:

 


(A)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF
HAVING MADE ALL REASONABLE AND PROPER ENQUIRIES, ALL STATEMENTS OF FACT RELATING
TO THE BUSINESS, ASSETS, FINANCIAL CONDITION AND OPERATIONS OF THE GROUP
CONTAINED IN:


 

(I)                                    THE INITIAL INFORMATION MEMORANDUM ARE
TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE ORIGINAL
EXECUTION DATE; AND

 

(II)                                THE SUBSEQUENT INFORMATION MEMORANDUM ARE
TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE DATE IT IS
ISSUED.

 


(B)                                  THE OPINIONS AND VIEWS EXPRESSED IN THE
INFORMATION MEMORANDA AND THE AGREED BUSINESS PLAN REPRESENT THE HONESTLY HELD
OPINIONS AND VIEWS OF THE COMPANY AND WERE ARRIVED AT AFTER CAREFUL
CONSIDERATION AND WERE BASED ON REASONABLE GROUNDS AS AT THE DATES ON WHICH THEY
WERE PREPARED;


 


(C)                                  ALL FINANCIAL PROJECTIONS AND FORECASTS
MADE BY ANY MEMBER OF THE BANK GROUP IN THE INFORMATION MEMORANDA AND THE AGREED
BUSINESS PLAN HAVE BEEN PREPARED IN GOOD FAITH AND ARE BASED UPON REASONABLE
ASSUMPTIONS (IT BEING UNDERSTOOD THAT SUCH FINANCIAL PROJECTIONS ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF THE COMPANY
AND/OR TCN AND THAT NO ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS WILL BE
REALISED); AND


 


(D)                                  (OTHER THAN IN RESPECT OF THE FINANCIAL
PROJECTIONS AND FORECASTS REFERRED TO IN PARAGRAPH (C) ABOVE), THE INFORMATION
MEMORANDA DID NOT OMIT TO DISCLOSE OR TAKE INTO ACCOUNT ANY MATTER KNOWN TO THE
COMPANY AFTER DUE AND CAREFUL ENQUIRY WHERE FAILURE TO DISCLOSE OR TAKE INTO
ACCOUNT SUCH MATTER WOULD RESULT IN:


 

(I)                                    THE INITIAL INFORMATION MEMORANDUM BEING
MISLEADING IN ANY MATERIAL RESPECT AS AT THE ORIGINAL EXECUTION DATE; AND

 

98

--------------------------------------------------------------------------------


 

(II)                                THE SUBSEQUENT INFORMATION MEMORANDUM BEING
MISLEADING IN ANY MATERIAL RESPECT AS AT THE DATE IT IS ISSUED.

 


21.17                 INDEBTEDNESS AND ENCUMBRANCES


 


(A)                                  SAVE AS PERMITTED UNDER THIS AGREEMENT,
NEITHER IT NOR ANY MEMBER OF THE BANK GROUP HAS INCURRED ANY FINANCIAL
INDEBTEDNESS WHICH IS OUTSTANDING.


 


(B)                                  SAVE AS PERMITTED UNDER THIS AGREEMENT, NO
ENCUMBRANCE EXISTS OVER ALL OR ANY OF THE PRESENT OR FUTURE REVENUES OR ASSETS
OF ANY MEMBER OF THE BANK GROUP.


 


(C)                                  IN RELATION TO THE PARENT ONLY, SAVE AS
PROVIDED IN THE SECURITY DOCUMENTS NO ENCUMBRANCE EXISTS OVER ANY OF ITS RIGHTS,
TITLE OR INTEREST IN THE SHARES OF THE COMPANY OR THE PARENT INTERCOMPANY DEBT
OWED TO IT BY THE COMPANY.


 


21.18                 EXECUTION OF FINANCE DOCUMENTS


 

Its execution of the Finance Documents to which it is party and the exercise of
its rights and performance of its obligations thereunder do not and will not:

 


(A)                                  CONFLICT WITH ANY AGREEMENT, MORTGAGE, BOND
OR OTHER INSTRUMENT OR TREATY TO WHICH IT IS A PARTY OR WHICH IS BINDING UPON IT
OR ANY OF ITS ASSETS (SAVE AS CONTEMPLATED BY PARAGRAPHS (D) AND (E) OF THE
DEFINITION OF RESERVATIONS) IN A MANNER THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                  CONFLICT WITH ANY MATTER CONTAINED IN ITS
CONSTITUTIONAL DOCUMENTS; OR


 


(C)                                  CONFLICT WITH ANY APPLICABLE LAW.


 


21.19                 STRUCTURE


 


(A)                                  THE GROUP STRUCTURE CHART IS A COMPLETE AND
ACCURATE REPRESENTATION OF THE STRUCTURE OF THE NTL GROUP AND THE TELEWEST
GROUP, IN EACH CASE, IN ALL MATERIAL RESPECTS PRIOR TO THE MERGER CLOSING DATE.


 


(B)                                  THE COMPANY IS A WHOLLY OWNED SUBSIDIARY OF
THE PARENT.


 


(C)                                  IN THE CASE OF THE PARENT, IT DOES NOT
CARRY ON ANY BUSINESS OR CONDUCT ANY ACTIVITIES (OTHER THAN IN RESPECT OF THE
EXISTING HIGH YIELD OFFERING, AND ANY ON LENDING OF THE PROCEEDS THEREOF).


 


(D)                                  UPON CONSUMMATION OF THE MERGER, NTL SHALL
BE A DIRECT WHOLLY-OWNED SUBSIDIARY OF THE ULTIMATE PARENT.


 


21.20                 ENVIRONMENTAL MATTERS


 


(A)                                  IT HAS TO THE BEST OF ITS KNOWLEDGE AND
BELIEF:


 

(I)                                    COMPLIED WITH ALL ENVIRONMENTAL LAWS TO
WHICH IT IS SUBJECT;

 

(II)                                OBTAINED ALL ENVIRONMENTAL LICENCES REQUIRED
IN CONNECTION WITH ITS BUSINESS; AND

 

(III)                            COMPLIED WITH THE TERMS OF ALL SUCH
ENVIRONMENTAL LICENCES,

 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

99

--------------------------------------------------------------------------------


 


(B)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF,
THERE IS NO ENVIRONMENTAL CLAIM PENDING OR THREATENED AGAINST IT, WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO:


 

(I)                                    PROPERTY CURRENTLY OR PREVIOUSLY OWNED,
LEASED, OCCUPIED OR CONTROLLED BY IT IS CONTAMINATED WITH ANY HAZARDOUS
SUBSTANCE; AND

 

(II)                                DISCHARGE, RELEASE, LEAKING, MIGRATION OR
ESCAPE OF ANY HAZARDOUS SUBSTANCE INTO THE ENVIRONMENT HAS OCCURRED OR IS
OCCURRING ON, UNDER OR FROM THAT PROPERTY,

 

in each case in circumstances where the same could reasonably be expected to
have a Material Adverse Effect.

 


21.21                 NECESSARY AUTHORISATIONS


 


(A)                                  THE NECESSARY AUTHORISATIONS REQUIRED BY IT
ARE IN FULL FORCE AND EFFECT;


 


(B)                                  IT IS IN COMPLIANCE WITH THE MATERIAL
PROVISIONS OF EACH NECESSARY AUTHORISATION RELATING TO IT; AND


 


(C)                                  TO THE BEST OF ITS KNOWLEDGE, NONE OF THE
NECESSARY AUTHORISATIONS RELATING TO IT ARE THE SUBJECT OF ANY PENDING OR
THREATENED PROCEEDINGS OR REVOCATION;


 

in each case, except where any failure to maintain such Necessary Authorisations
in full force and effect, any non-compliance or any proceedings or revocation
could not reasonably be expected to have a Material Adverse Effect and subject
to the Reservations.

 


21.22                 INTELLECTUAL PROPERTY


 

The Intellectual Property Rights owned by or licensed to it are all the material
Intellectual Property Rights required by it in order to carry out, maintain and
operate its business, properties and assets, and so far as it is aware, it does
not infringe, in any way any Intellectual Property Rights of any third party
save, in each case, where the failure to own or license the relevant
Intellectual Property Rights or any infringement thereof could not reasonably be
expected to have a Material Adverse Effect.

 


21.23                 OWNERSHIP OF ASSETS


 

Save to the extent disposed of in a manner permitted by the terms of any of the
Finance Documents with effect from and after the Merger Closing Date, it has
good title to or valid leases or licences of or is otherwise entitled to use all
material assets necessary to conduct its business taken as a whole in a manner
consistent with the Agreed Business Plan except to the extent that the failure
to have such title, leases or licences or to be so entitled could not be
reasonably expected to have a Material Adverse Effect.

 


21.24                 PAYMENT OF TAXES


 

It has no claims or liabilities which are being, or are reasonably likely to be,
asserted against it with respect to taxes which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect save to the extent it
(or any member of the Group) having set aside proper reserves for such claims or
liabilities, can demonstrate that the same are being contested in good faith on
the basis of appropriate professional advice.  All reports and returns on which
taxes are required to be shown have been filed within any applicable time limits
and all material taxes required to be paid have been paid within any applicable
time period other than to the extent that a failure to do so could not be
reasonably likely to have a Material Adverse Effect.

 

100

--------------------------------------------------------------------------------


 


21.25                 PENSION PLANS


 


(A)                                  EACH UK DEFINED BENEFIT PENSION PLAN
OPERATED BY IT GENERALLY FOR THE BENEFIT OF THE EMPLOYEES OF ANY MEMBER OF THE
BANK GROUP HAS BEEN VALUED BY AN ACTUARY APPOINTED BY THE TRUSTEES OF SUCH PLAN
IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL LAWS APPLICABLE TO IT AND USING
ACTUARIAL ASSUMPTIONS AND RECOMMENDATIONS COMPLYING WITH STATUTORY REQUIREMENTS
OR APPROVED BY THE ACTUARY AND SINCE THE MOST RECENT VALUATION THE RELEVANT
EMPLOYERS HAVE PAID CONTRIBUTIONS TO THE PLAN IN ACCORDANCE WITH THE SCHEDULE OF
CONTRIBUTIONS IN FORCE FROM TIME TO TIME IN RELATION TO THE PLAN, IN THE CASE OF
EACH OF THE FOREGOING, SAVE TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                  IN RELATION TO THE US SCHEMES OR
ARRANGEMENTS, IT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS RELATING TO ANY DEFINED BENEFIT PENSION PLAN OPERATED BY IT OR IN WHICH IT
PARTICIPATES, SAVE TO THE EXTENT THAT ANY FAILURE TO COMPLY COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NEITHER IT NOR ANY ERISA AFFILIATE HAS, AT
ANY TIME, MAINTAINED OR CONTRIBUTED TO, AND IS NOT OBLIGED TO MAINTAIN OR
CONTRIBUTE TO, ANY PLAN THAT IS SUBJECT TO TITLE IV OR SECTION 302 OF ERISA
AND/OR SECTION 412 OF THE CODE OR ANY MULTI-EMPLOYER PLAN.


 


21.26                 SECURITY


 

Subject to the Reservations, it is the legal or beneficial owner of all assets
and other property which it purports to charge, mortgage, pledge, assign or
otherwise secure pursuant to each Security Document and (subject to their
registration or filing at appropriate registries for the purposes of perfecting
the Security created thereunder and the Reservations) those Security Documents
to which it is a party create and give rise to valid and effective Security
having the ranking expressed in those Security Documents.

 


21.27                 INVESTMENT COMPANY ACT


 

Neither it nor any of its Subsidiaries is an “investment company,” or a company
“controlled” by an “investment company,” as such terms are defined in the US
Investment Company Act of 1940, as amended.  Neither the making of any Drawing,
nor the application of the proceeds or repayment thereof by any Obligor, nor the
consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the SEC promulgated
thereunder.

 


21.28                 MARGIN STOCK


 

In the case of the Ultimate Parent only, no Advance (or the proceeds thereof)
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock.  Neither the making of any
Advance nor the use of the proceeds thereof nor the occurrence of any other
Utilisation will violate or be inconsistent with the provisions of Regulation T,
Regulation U or Regulation X.

 


21.29                 INSURANCE


 

Each member of the Bank Group is adequately insured for the purposes of its
business with reputable underwriters or insurance companies against such risks
and to such extent as is necessary or usual for prudent companies carrying on
such a business (other than insurance in respect of the underground portion of
the cable network and various pavement-based electronics associated with the
cable network as disclosed in the Group’s public disclosure documents) and
except to the extent that the failure to so insure could not reasonably be
expected to have a Material Adverse Effect.

 

101

--------------------------------------------------------------------------------


 


21.30                 CENTRE OF MAIN INTERESTS


 

Its Centre of Main Interests is the place in which its registered office is
situated or, if different, another place in the country in which its registered
office is situated, or England.

 


21.31                 MERGER DOCUMENTS


 

The Merger Documents contain all the material terms and conditions of the Merger
and are in full force and effect and there have been no amendments, variations
or waivers to the Merger Documents (in whole or in part) other than amendments
thereto or waivers thereunder (excluding any waiver of or as contemplated by
Section 9.02(a) of the Merger Agreement) which are not material and adverse to
the financing under this Agreement, the Alternative Bridge Facility Agreement or
the Bridge Facility Agreement.

 


21.32                 BROADCASTING ACT 1990


 

Neither it nor any member of any Joint Venture Group is a “disqualified person”
for the purposes of schedule 2 to such Act.

 


21.33                 TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS


 


(A)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF, IT
AND EACH MEMBER OF EACH JOINT VENTURE GROUP IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS (BUT
EXCLUDING, FOR THESE PURPOSES ONLY, BREACHES OF TELECOMMUNICATIONS, CABLE AND
BROADCASTING LAWS WHICH HAVE BEEN EXPRESSLY WAIVED BY THE RELEVANT REGULATORY
AUTHORITY), IN EACH CASE, WHERE FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF, IT
AND EACH MEMBER OF EACH JOINT VENTURE GROUP IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ANY CONDITIONS SET BY THE DIRECTOR GENERAL OF TELECOMMUNICATIONS
OR BY OFCOM UNDER SECTION 45 OF THE COMMUNICATIONS ACT 2003 AS ARE APPLICABLE TO
IT OR SUCH MEMBER OF THE JOINT VENTURE GROUP (AS THE CASE MAY BE), IN EACH CASE,
WHERE FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


21.34                 US PATRIOT ACT


 


(A)                                  IT HAS NO REASON TO BELIEVE THAT IT OR ANY
OF ITS AFFILIATES:


 

(I)                                    IS A RESTRICTED PARTY OR CONTROLLED BY A
RESTRICTED PARTY OR HAS RECEIVED FUNDS OR PROPERTY FROM A RESTRICTED PARTY; OR

 

(II)                                HAS VIOLATED ANY ANTI-TERRORISM LAW OR IS
THE SUBJECT OF ANY ACTION OR INVESTIGATION (INCLUDING ANY RELATING TO ASSET
SEIZURE, FORFEITURE OR CONFISCATION) UNDER ANY ANTI-TERRORISM LAW.

 


(B)                                  IT AND ITS AFFILIATES HAVE TAKEN REASONABLE
MEASURES TO ENSURE COMPLIANCE WITH THE ANTI-TERRORISM LAWS.


 


21.35                 LIABILITIES OF THE US BORROWER


 

In the case of the US Borrower only, it is a wholly owned Subsidiary of NTL
Victoria Limited and:

 


(A)                                  HAS NOT TRADED OR UNDERTAKEN ANY COMMERCIAL
ACTIVITIES OF ANY KIND (OTHER THAN BY ENTERING INTO THE FINANCE DOCUMENTS TO
WHICH IT IS PARTY AND THE NOTES);


 


(B)                                  DOES NOT HAVE ANY ASSETS OTHER THAN ITS
RIGHTS UNDER AND ANY PAYMENTS RECEIVED PURSUANT TO THE

 

102

--------------------------------------------------------------------------------


 

Notes; and

 

 


(C)                                  DOES NOT HAVE ANY MATERIAL LIABILITIES OR
OBLIGATIONS (ACTUAL OR CONTINGENT) TO ANY PERSON OTHER THAN AS CONTEMPLATED BY
THE TERMS OF THE FINANCE DOCUMENTS.


 


21.36                 COMPLIANCE WITH ERISA


 


(A)                                  EACH PLAN (AND EACH RELATED TRUST,
INSURANCE CONTRACT OR FUND) IS IN COMPLIANCE WITH ITS TERMS AND WITH ALL
APPLICABLE LAWS, INCLUDING WITHOUT LIMITATION ERISA AND THE CODE, SAVE WHERE THE
FAILURE TO BE SO COMPLIANT COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(B)                                  EACH PLAN (AND EACH RELATED TRUST, IF ANY)
WHICH IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS RECEIVED
A DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT IT
MEETS THE REQUIREMENTS OF SECTIONS 401(A) AND 501(A) OF THE CODE.


 


(C)                                  NEITHER IT NOR ANY MEMBER OF THE GROUP NOR
ANY ERISA AFFILIATE HAS EVER MAINTAINED OR CONTRIBUTED TO (OR HAD ANY OBLIGATION
TO CONTRIBUTE TO) ANY MULTIEMPLOYER PLAN OR PLAN THAT IS SUBJECT TO TITLE IV OR
SECTION 302 OF ERISA AND/OR SECTION 412 OF THE CODE.


 


(D)                                  ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH
RESPECT TO A PLAN HAVE BEEN MADE WITHIN THE TIME LIMIT THEREFOR, SAVE WHERE THE
FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL LIABILITY.


 


(E)                                  NEITHER IT NOR ANY OTHER MEMBER OF THE
GROUP NOR ANY ERISA AFFILIATE HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING ANY
INDIRECT, CONTINGENT OR SECONDARY LIABILITY) TO OR ON ACCOUNT OF A PLAN PURSUANT
TO SECTIONS 409, 502(I) OR 502(L) OF ERISA OR SECTION 4975 OF THE CODE OR
EXPECTS TO INCUR ANY SUCH MATERIAL LIABILITY UNDER ANY OF THE FOREGOING SECTIONS
WITH RESPECT TO ANY PLAN, IN EACH CASE, THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(F)                                    TO THE COMPANY’S KNOWLEDGE, NO CONDITION
EXISTS WHICH PRESENTS A MATERIAL RISK TO IT OR ANY OTHER MEMBER OF THE GROUP OR
ANY ERISA AFFILIATE OF INCURRING A LIABILITY TO OR ON ACCOUNT OF A PLAN PURSUANT
TO THE PROVISIONS OF ERISA AND THE CODE ENUMERATED IN PARAGRAPH (E) OF THIS
CLAUSE 21.36, THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(G)                                 NO ACTION, SUIT, PROCEEDING, HEARING, AUDIT
OR INVESTIGATION WITH RESPECT TO THE ADMINISTRATION, OPERATION OR THE INVESTMENT
OF ASSETS OF ANY PLAN (OTHER THAN ROUTINE CLAIMS FOR BENEFITS) THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS PENDING OR, TO
THE COMPANY’S KNOWLEDGE, EXPECTED OR THREATENED.


 


(H)                                 EACH GROUP HEALTH PLAN (AS DEFINED IN
SECTION 607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE CODE) WHICH COVERS OR HAS
COVERED EMPLOYEES OR FORMER EMPLOYEES OF ANY MEMBER OF THE GROUP OR ANY ERISA
AFFILIATE HAS AT ALL TIMES BEEN OPERATED IN COMPLIANCE WITH THE PROVISIONS OF
PART 6 OF SUBTITLE B OF TITLE I OF ERISA AND SECTION 4980B OF THE CODE, SAVE
WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(I)                                    IT AND EACH OTHER MEMBER OF THE GROUP DO
NOT MAINTAIN OR CONTRIBUTE TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) WHICH PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER
FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN
THE OBLIGATIONS WITH RESPECT TO WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(J)                                    EACH FOREIGN PENSION PLAN HAS BEEN
MAINTAINED IN SUBSTANTIAL COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF
ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND ORDERS


 

103

--------------------------------------------------------------------------------


 

and has been maintained, where required, in good standing with applicable
regulatory authorities, in the case of each of the foregoing, save where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


 


(K)                                ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH
RESPECT TO A FOREIGN PENSION PLAN MAINTAINED BY IT HAVE BEEN MADE WITHIN THE
TIME LIMIT THEREFOR, SAVE WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


21.37                 REPETITION


 

Each Repeating Representation is deemed to be made by the party identified as
making such Repeating Representation above in relation to itself, or in the case
of the Company in relation to itself and each Obligor or the Bank Group as a
whole (as applicable), by reference to the facts and circumstances then existing
on the Structuring Date, each Utilisation Date (save for a Utilisation Date in
respect of a Rollover Advance or a Documentary Credit which is being renewed
pursuant to Clause 5.2 (Renewal of Documentary Credit)) and on the first day of
each Interest Period.

 


22.                               FINANCIAL INFORMATION


 


22.1                        FINANCIAL STATEMENTS


 


(A)                                  GROUP FINANCIAL INFORMATION: THE COMPANY
SHALL PROVIDE TO THE AGENTS IN SUFFICIENT COPIES FOR ALL THE LENDERS, THE
FOLLOWING FINANCIAL INFORMATION RELATING TO THE GROUP:


 

(I)                                    AS SOON AS THE SAME BECOME AVAILABLE, BUT
IN ANY EVENT WITHIN 120 DAYS AFTER THE END OF EACH OF THE ULTIMATE PARENT’S
FINANCIAL YEARS, THE CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR
IN RESPECT OF THE GROUP, AUDITED BY A FIRM OF AUDITORS MEETING THE REQUIREMENTS
OF CLAUSE 24.17 (CHANGE IN AUDITORS), AND ACCOMPANIED BY THE RELATED AUDITOR’S
REPORT; AND

 

(II)                                AS SOON AS THEY BECOME AVAILABLE BUT IN ANY
EVENT WITHIN 45 DAYS AFTER THE END OF EACH FINANCIAL QUARTER, THE UNAUDITED
CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS OF THE GROUP COMMENCING WITH THE
FIRST COMPLETE FINANCIAL QUARTER ARISING AFTER THE MERGER CLOSING DATE (OTHER
THAN, FOR SO LONG AS THE ULTIMATE PARENT REMAINS A REPORTING COMPANY UNDER THE
RULES OF THE SEC, THE LAST FINANCIAL QUARTER IN EACH OF THE ULTIMATE PARENT’S
FINANCIAL YEARS) TOGETHER WITH, COMMENCING WITH THE FINANCIAL QUARTER ENDED 30
JUNE 2006, A COMMENTARY CONSISTENT WITH DISCLOSURE IN THE NATURE OF A
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS”, IN RELATION TO THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE GROUP.

 

In relation to the financial information of the Group only, the above
requirements may be satisfied by the provision, within the specified time
periods, of copies of reports for the Group already filed with the SEC for the
relevant period (it being acknowledged that the SEC does not as at the Original
Execution Date require the filing of quarterly financial statements for the
fourth Financial Quarter of any financial year).

 


(B)                                  COMPANY, TCN AND BANK GROUP FINANCIAL
INFORMATION: SUBJECT TO CLAUSE 22.2 (PROVISIONS RELATING TO THE BANK GROUP
FINANCIAL INFORMATION), THE COMPANY SHALL PROVIDE TO THE AGENTS IN SUFFICIENT
COPIES FOR ALL THE LENDERS, THE FOLLOWING FINANCIAL INFORMATION RELATING TO THE
COMPANY, TCN OR THE BANK GROUP, AS THE CASE MAY BE:


 

(I)                                    AS SOON AS THEY BECOME AVAILABLE BUT IN
ANY EVENT WITHIN 120 DAYS AFTER THE END OF EACH OF THE COMPANY’S FINANCIAL
YEARS, THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR FOR
THE COMPANY AND (EXCEPT TO THE EXTENT THAT TCN IS A

 

104

--------------------------------------------------------------------------------


 

Subsidiary of the Company) within 120 days after the end of each of TCN’s
financial years, the audited consolidated financial statements for such
financial year for TCN;

 

(II)                                AS SOON AS THEY BECOME AVAILABLE BUT IN ANY
EVENT WITHIN 120 DAYS AFTER THE END OF EACH OF THE COMPANY’S FINANCIAL YEARS,
THE UNAUDITED PRO FORMA BALANCE SHEET, STATEMENT OF CASH FLOWS AND STATEMENT OF
OPERATIONS FOR SUCH FINANCIAL YEAR IN RESPECT OF THE BANK GROUP SUBSTANTIALLY IN
THE FORM SET OUT IN SCHEDULE 13 (PRO FORMA BANK GROUP FINANCIAL STATEMENTS) OR
WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE GROUP’S
PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT (ACTING
REASONABLY), TOGETHER WITH A COMMENTARY FROM THE MANAGEMENT IN RELATION TO THE
KEY DRIVERS FOR THE FINANCIAL PERFORMANCE OF THE BANK GROUP FOR SUCH FINANCIAL
YEAR.

 

(III)                            AS SOON AS THEY BECOME AVAILABLE BUT IN ANY
EVENT WITHIN 50 DAYS (OR 90 DAYS FOR THE FINANCIAL QUARTER ENDED 31 MARCH 2006)
AFTER THE END OF EACH OF THE FIRST THREE FINANCIAL QUARTERS OF EACH FINANCIAL
YEAR (AND WITHIN 120 DAYS AFTER THE END OF THE LAST FINANCIAL QUARTER), THE
UNAUDITED PRO FORMA BALANCE SHEET, STATEMENT OF CASH FLOWS AND STATEMENT OF
OPERATIONS FOR SUCH FINANCIAL QUARTER IN RESPECT OF THE BANK GROUP SUBSTANTIALLY
IN THE FORM SET OUT IN SCHEDULE 13 (PRO FORMA BANK GROUP FINANCIAL STATEMENTS)
OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE
GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT (ACTING
REASONABLY).

 


(C)                                  BORROWER FINANCIAL INFORMATION:  EACH
BORROWER SHALL PROVIDE, TO THE EXTENT SUCH INFORMATION IS REQUIRED BY ANY LENDER
TO ENABLE IT TO COMPLY WITH ANY LAW, REGULATION OR OTHER REQUIREMENT OF ANY
CENTRAL BANK OR OTHER FISCAL, MONETARY OR OTHER AUTHORITY, PROMPTLY FOLLOWING
REQUEST BY SUCH LENDER, SUCH BORROWER’S MOST RECENT ANNUAL AUDITED FINANCIAL
STATEMENTS TO THE EXTENT THE SAME ARE IN FINAL FORM.


 


22.2                        PROVISIONS RELATING TO BANK GROUP FINANCIAL
INFORMATION


 


(A)                                  THE FINANCIAL INFORMATION OF THE BANK GROUP
DELIVERED PURSUANT TO PARAGRAPHS (B)(II) AND (B)(III) OF CLAUSE 22.1 (FINANCIAL
STATEMENTS) SHALL BE PREPARED IN GOOD FAITH USING THE SAME METHODOLOGIES APPLIED
IN PREPARING THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE ULTIMATE
PARENT DELIVERED TO THE AGENTS PURSUANT TO SUB-PARAGRAPH (A)(I) OF CLAUSE 22.1
(FINANCIAL STATEMENTS).


 


(B)                                  TO THE EXTENT POSSIBLE, ALL FINANCIAL DATA
USED IN PREPARING THE FINANCIAL INFORMATION OF THE BANK GROUP WILL BE DERIVED
FROM:


 

(I)                                    IN THE CASE OF FINANCIAL INFORMATION IN
RESPECT OF A FULL FINANCIAL YEAR OF THE BANK GROUP, THE BALANCE SHEET, STATEMENT
OF CASH FLOWS, STATEMENT OF OPERATIONS AND NOTES TO THE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE ULTIMATE PARENT IN RESPECT OF THAT FINANCIAL YEAR,
INCLUDING WITHOUT LIMITATION, REVENUE (BROKEN DOWN BY “BUSINESS”, “CONSUMER” AND
“CONTENT”); AND

 

(II)                                IN RESPECT OF FINANCIAL INFORMATION IN
RESPECT OF ANY FINANCIAL QUARTER OF ANY FINANCIAL YEAR OF THE BANK GROUP, FROM
THE BALANCE SHEET, STATEMENT OF CASH FLOWS, STATEMENT OF OPERATIONS AND NOTES TO
THE UNAUDITED CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS OF THE ULTIMATE PARENT
FOR THE CORRESPONDING FINANCIAL QUARTER, INCLUDING WITHOUT LIMITATION, REVENUE
(BROKEN DOWN BY “BUSINESS”, “CONSUMER” AND “CONTENT”),

 

provided that in the event that it shall not be possible to apply the financial
data used in the financial statements or management accounts of the Ultimate
Parent, as the case may be, such

 

105

--------------------------------------------------------------------------------


 

financial information will be determined in good faith based on allocation
methodologies approved by the Board of Directors of the Company.

 


(C)                                  FOR ANY PERIOD PRIOR TO 31 MARCH 2007, BANK
GROUP CONSOLIDATED REVENUE SHALL REPRESENT THE COMBINATION OF REVENUE OF THE
ULTIMATE PARENT AND NTL (WITHOUT DUPLICATION) AND FOLLOWING THE CONSUMMATION OF
THE BASEBALL ACQUISITION, FOR ANY PERIOD ENDING ON A DATE PRIOR TO THE FIRST
ANNIVERSARY OF THE BASEBALL EFFECTIVE DATE, BANK CONSOLIDATED REVENUE SHALL
REPRESENT THE COMBINATION OF THE ULTIMATE PARENT, NTL AND BASEBALL (WITHOUT
DUPLICATION), IN EACH CASE, FOR THE RELEVANT PERIOD.


 


(D)                                  FINANCIAL STATEMENTS FOR THE BANK GROUP
SHALL REFLECT, FOR ANY PERIOD PRIOR TO 31 MARCH 2007 AND/OR THE BASEBALL
EFFECTIVE DATE, THE COMBINATION OF THE HISTORICAL STATEMENTS OF THE ULTIMATE
PARENT AND NTL AND BASEBALL (AS THE CASE MAY BE) (WITHOUT DUPLICATION) GIVING
EFFECT TO THE MERGER AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE) AS IF
THE MERGER AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE) HAD OCCURRED AS
OF THE BEGINNING OF THE RELEVANT PERIOD AND REFLECTING SUCH ADJUSTMENTS TO GIVE
EFFECT TO THE MERGER AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE)
INCLUDING ELIMINATION OF BALANCE SHEET AND OTHER ADJUSTMENTS AS IF OF THE MERGER
AND/OR THE BASEBALL ACQUISITION (AS THE CASE MAY BE). SUCH COMBINATION OF
HISTORICAL STATEMENTS WILL BE CARRIED OUT BY THE COMPANY IN GOOD FAITH AND
HAVING REGARD TO PUBLICLY AVAILABLE FINANCIAL INFORMATION OF THE NTL GROUP,
TELEWEST GROUP AND/OR THE BASEBALL GROUP PRIOR TO THE MERGER OR THE BASEBALL
ACQUISITION (AS THE CASE MAY BE).


 


22.3                        BUDGET


 

In respect of each financial year, as soon as the same becomes available and in
any event by no later than 30 days after the beginning of each financial year of
the Bank Group (other than in respect of the financial year ended 31 December
2006), the Company shall deliver to the Agents, in sufficient copies for the
Lenders, the annual operating budget, which as regards paragraphs (b) and (c)
below shall be in the format set out in Schedule 14 (Pro Forma Budget
Information) or with such amendments as may be necessary to reflect changes made
to the Group’s public financial information as agreed by the Facility Agent
(acting reasonably) and prepared by reference to each Financial Quarter in
respect of such financial year of the Bank Group.  The annual operating budget
shall be prepared in a form consistent with past practice of the Company and
shall include:

 


(A)                                  FORECASTS OF ANY PROJECTED MATERIAL
DISPOSALS (INCLUDING TIMING AND ANTICIPATED NET PROCEEDS THEREOF) ON A
CONSOLIDATED BASIS FOR THE BANK GROUP;


 


(B)                                  PROJECTED ANNUAL STATEMENTS OF OPERATIONS
(INCLUDING PROJECTED REVENUE AND OPERATING COSTS) ON A CONSOLIDATED BASIS FOR
THE BANK GROUP IN THE FORMAT SET OUT IN SCHEDULE 14 (PRO FORMA BUDGET
INFORMATION) OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE
TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT
(ACTING REASONABLY);


 


(C)                                  PROJECTED ESTIMATED PRO FORMA BALANCE
SHEETS AND ESTIMATED PRO FORMA STATEMENTS OF CASH FLOWS ON A CONSOLIDATED BASIS
FOR THE BANK GROUP IN THE FORMAT SET OUT IN SCHEDULE 14 (PRO FORMA BUDGET
INFORMATION) OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE
TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT
(ACTING REASONABLY);


 


(D)                                  PROJECTED CAPITAL EXPENDITURE TO BE
INCLUDED FOR EACH FINANCIAL QUARTER OF SUCH FINANCIAL YEAR ON A CONSOLIDATED
BASIS FOR THE BANK GROUP;


 


(E)                                  PROJECTED RATIOS IN RESPECT OF EACH OF THE
FINANCIAL COVENANTS SET OUT IN CLAUSE 23.2 (RATIOS) FOR EACH FINANCIAL QUARTER
IN SUCH FINANCIAL YEAR; AND

 

106

--------------------------------------------------------------------------------


 


(F)                                    A COMMENTARY FROM THE MANAGEMENT IN
RELATION TO THE KEY DRIVERS FOR THE BANK GROUP FOR SUCH FINANCIAL YEAR.


 

The Company shall provide the Agents with any details of material changes in the
projections set out in any Budget delivered under this Clause 22.3 as soon as
reasonably practicable after it becomes aware of any such change.

 


22.4                        OTHER INFORMATION


 

The Company shall and shall procure that each of the Obligors shall from time to
time on the request of the Facility Agent and/or Administrative Agent:

 


(A)                                  PROVIDE THE FACILITY AGENT AND/OR
ADMINISTRATIVE AGENT (AS APPLICABLE) WITH SUCH INFORMATION ABOUT THE BUSINESS
AND FINANCIAL CONDITION OF THE BANK GROUP OR ANY MEMBER OF THE BANK GROUP
(INCLUDING SUCH MEMBER’S BUSINESS) AS THE FACILITY AGENT AND/OR ADMINISTRATIVE
AGENT (AS APPLICABLE) MAY REASONABLY REQUIRE, PROVIDED THAT THE COMPANY SHALL
NOT BE UNDER ANY OBLIGATION TO PROVIDE, OR PROCURE THE PROVIDING OF, ANY
INFORMATION THE SUPPLY OF WHICH WOULD BE CONTRARY TO ANY CONFIDENTIALITY
OBLIGATION BINDING ON ANY MEMBER OF THE BANK GROUP OR WHERE THE SUPPLY OF SUCH
INFORMATION COULD PREJUDICE THE RETENTION OF LEGAL PRIVILEGE IN SUCH INFORMATION
AND PROVIDED FURTHER THAT NO OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE THAT
NO MEMBER OF THE BANK GROUP SHALL) BE ABLE TO DENY THE FACILITY AGENT AND/OR
ADMINISTRATIVE AGENT (AS APPLICABLE) ANY SUCH INFORMATION BY REASON OF IT HAVING
ENTERED INTO A CONFIDENTIALITY UNDERTAKING WHICH WOULD PREVENT IT FROM
DISCLOSING, OR BE ABLE TO CLAIM ANY LEGAL PRIVILEGE IN RESPECT OF, ANY FINANCIAL
INFORMATION RELATING TO ITSELF OR THE GROUP; AND


 


(B)                                  PROVIDE ALL THEN EXISTING INFORMATION ABOUT
THE BUSINESS AND FINANCIAL CONDITION OF THE BANK GROUP OR ANY MEMBER OF THE BANK
GROUP (INCLUDING SUCH MEMBER’S BUSINESS) AS STANDARD & POOR’S OR MOODY’S MAY
REASONABLY REQUIRE AND EXTEND ALL REASONABLE CO-OPERATION FOR THE PURPOSE OF
DETERMINING OR ASSESSING THE CREDIT RATINGS (IF ANY) ASSIGNED TO THE FACILITIES,
THE BRIDGE FACILITY AGREEMENT, THE ALTERNATIVE BRIDGE FACILITY AGREEMENT, THE
EXISTING HIGH YIELD NOTES, ANY HIGH YIELD REFINANCING OR THE NEW HIGH YIELD
NOTES, AND THE COMPANY SHALL USE ALL REASONABLE EFFORTS TO MEET WITH
REPRESENTATIVES OF STANDARD & POOR’S AND MOODY’S NO LESS FREQUENTLY THAN ONCE IN
EACH CALENDAR YEAR.


 


22.5                        COMPLIANCE CERTIFICATES


 

The Company shall ensure that each set of financial information delivered by it
pursuant to sub-paragraphs (a), (b)(ii) and (b)(iii) of Clause 22.1 (Financial
Statements) is accompanied by a Compliance Certificate signed by two of its
authorised signatories (at least one of whom shall be a Financial Officer)
which:

 


(A)                                  WHERE THE RELEVANT FINANCIAL STATEMENTS
BEING DELIVERED RELATE TO A PERIOD ENDING ON A QUARTER DATE IN RESPECT OF WHICH
THE FINANCIAL COVENANTS ARE REQUIRED TO BE TESTED IN ACCORDANCE WITH PARAGRAPHS
(D) AND (E) OF CLAUSE 23.2 (RATIOS):


 

(I)                                    CONFIRMS COMPLIANCE (OR DETAILING ANY
NON-COMPLIANCE) WITH THE RELEVANT FINANCIAL COVENANTS SET OUT IN CLAUSE 23
(FINANCIAL CONDITION) AND SHOWING FIGURES REPRESENTING THE ACTUAL FINANCIAL
RATIOS THEN IN EFFECT;

 

(II)                                ATTACHES A WORKING PAPER (THE “ATTACHED
WORKING PAPER”) SETTING OUT THE CALCULATIONS SHOWING COMPLIANCE WITH THE
FINANCIAL COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL CONDITION) AND THE
INFORMATION FROM WHICH SUCH CALCULATIONS ARE DERIVED (INCLUDING THE CALCULATIONS
FOR THE COMPONENTS OF SUCH COVENANTS DEFINED IN CLAUSE 23.1 (FINANCIAL
DEFINITIONS) ON A LINE BY LINE BASIS); AND

 

107

--------------------------------------------------------------------------------


 

(III)                            CONFIRMS THAT THE INFORMATION CONTAINED IN THE
ATTACHED WORKING PAPER HAS BEEN PREPARED ON THE BASIS OF THE SAME INFORMATION
AND METHODOLOGY USED TO PREPARE THE APPROPRIATE FINANCIAL INFORMATION;

 


(B)                                  IN RELATION TO A COMPLIANCE CERTIFICATE
DELIVERED WITH THE BANK GROUP’S ANNUAL FINANCIAL INFORMATION ONLY:


 

(I)                                    CONFIRMS THE BANK GROUP CONSOLIDATED
REVENUES FOR THE FINANCIAL YEAR ENDED ON THAT QUARTER DATE; AND

 

(II)                                CONFIRMS COMPLIANCE (OR DETAILING ANY
NON-COMPLIANCE) WITH THE 80% SECURITY TEST; AND

 


(C)                                  IN THE CASE OF EACH COMPLIANCE CERTIFICATE
DELIVERED PURSUANT TO THIS CLAUSE 22.5, CONFIRMS THE ABSENCE OF ANY DEFAULT.


 

in each case, as at the end of such financial year or Financial Quarter to which
such financial information relates.

 


22.6                        ACCESS


 

If:

 


(A)                                  AN EVENT OF DEFAULT HAS OCCURRED, BUT ONLY
WHILE SUCH EVENT OF DEFAULT IS CONTINUING, (PROVIDED THAT WITH RESPECT TO AN
EVENT OF DEFAULT RELATING TO A BREACH OF ANY COVENANT IN CLAUSE 23 (FINANCIAL
CONDITION), SUCH EVENT OF DEFAULT SHALL BE DEEMED TO BE CONTINUING UNTIL SUCH
TIME THAT THE COMPANY HAS DELIVERED A COMPLIANCE CERTIFICATE PURSUANT TO
CLAUSE 22.5 (COMPLIANCE CERTIFICATES) DEMONSTRATING THAT THE COMPANY IS IN
COMPLIANCE WITH EACH OF THE COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL
CONDITION)); OR


 


(B)                                  IN THE REASONABLE OPINION OF AN INSTRUCTING
GROUP, A BREACH OF ANY COVENANT IN CLAUSE 23 (FINANCIAL CONDITION) IS REASONABLY
LIKELY TO OCCUR,


 

in each such circumstance, at the Obligors’ expense (in the case of
sub-paragraph (a)) and at the Lenders’ expense (in the case of sub-paragraph
(b)), but without causing any undue interruption to the normal business
operations of such Obligor or any member of the Bank Group:

 

(I)                                    THE FACILITY AGENT SHALL BE ENTITLED TO
CALL FOR AN INDEPENDENT AUDIT AND INVESTIGATION WHICH IS REASONABLE IN SCOPE AND
DEGREE HAVING REGARD TO THE NATURE OF THE EVENT OF DEFAULT OR SUSPECTED BREACH
(AS THE CASE MAY BE) OR THE FINANCIAL POSITION OF THE BANK GROUP; AND

 

(II)                                THE FACILITY AGENT, ANY FINANCE PARTY, OR
REPRESENTATIVE OF THE FACILITY AGENT OR SUCH FINANCE PARTY (AN “INSPECTING
PARTY”) SHALL BE ENTITLED TO HAVE ACCESS, TOGETHER WITH ITS ACCOUNTANTS OR OTHER
PROFESSIONAL ADVISERS, DURING NORMAL BUSINESS HOURS, TO INSPECT OR OBSERVE SUCH
PART OF THE GROUP BUSINESS AS IS OWNED OR OPERATED BY ANY OBLIGOR OR ANY MEMBER
OF THE BANK GROUP, AND TO HAVE ACCESS TO BOOKS, RECORDS, ACCOUNTS, DOCUMENTS,
COMPUTER PROGRAMMES, DATA OR OTHER INFORMATION IN THE POSSESSION OF OR AVAILABLE
TO SUCH OBLIGOR OR MEMBER OF THE BANK GROUP AND TO TAKE SUCH COPIES AS MAY BE
CONSIDERED APPROPRIATE BY SUCH INSPECTING PARTY, PROVIDED THAT NO OBLIGOR SHALL
(AND THE COMPANY SHALL NOT BE OBLIGED TO PROCURE THAT ANY MEMBER OF THE BANK
GROUP SHALL) BE UNDER ANY OBLIGATION TO ALLOW ANY PERSON TO HAVE ACCESS TO ANY
BOOKS, RECORDS, ACCOUNTS, DOCUMENTS, COMPUTER PROGRAMMES, DATA OR OTHER
INFORMATION OR TO TAKE COPIES THEREOF WHERE TO DO SO WOULD BREACH ANY
CONFIDENTIALITY

 

108

--------------------------------------------------------------------------------


 

obligation binding on any member of the Group or would prejudice the retention
of legal privilege to which such Obligor or member of the Group is then entitled
in respect of such books, records, accounts, documents, computer programmes,
data or other information and provided further that no Obligor shall (and the
Company shall procure that no member of the Bank Group shall) be able to deny
the Facility Agent any such information by reason of it having entered into a
confidentiality undertaking which would prevent it from disclosing, or be able
to claim any legal privilege in respect of, any financial information relating
to itself or the Group.

 


22.7                        CHANGE IN ACCOUNTING PRACTICES


 

The Company shall ensure that each set of financial information delivered to the
Agents pursuant to paragraphs (a) and (b) of Clause 22.1 (Financial Statements)
is prepared using accounting policies, practices and procedures consistent with
that applied in the preparation of NTL’s Original Financial Statements, unless
in relation to any such set of financial information, the Company elects to
notify the Agents that there have been one or more changes in any such
accounting policies, practices or procedures (including, without limitation, any
change in the basis upon which costs are capitalised) and:

 


(A)                                  IN RESPECT OF ANY CHANGE IN THE BASIS UPON
WHICH THE INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO SUB-PARAGRAPHS (A)(I)
OR (A)(II) OF CLAUSE 22.1 (FINANCIAL STATEMENTS) IS PREPARED, THE ULTIMATE
PARENT PROVIDES:


 

(I)                                    A DESCRIPTION OF THE CHANGES AND THE
ADJUSTMENTS WHICH WOULD BE REQUIRED TO BE MADE TO THAT FINANCIAL INFORMATION IN
ORDER TO CAUSE THEM TO REFLECT THE ACCOUNTING POLICIES, PRACTICES OR PROCEDURES
UPON WHICH SUCH ORIGINAL FINANCIAL STATEMENTS WERE PREPARED; AND

 

(II)                                SUFFICIENT INFORMATION, IN SUCH DETAIL AND
FORMAT AS MAY BE REASONABLY REQUIRED BY THE FACILITY AGENT, TO ENABLE THE
LENDERS TO MAKE AN ACCURATE COMPARISON BETWEEN THE FINANCIAL POSITIONS INDICATED
BY THAT FINANCIAL INFORMATION AND BY SUCH ORIGINAL FINANCIAL STATEMENTS,

 

and any reference in this Agreement to that financial information shall be
construed as a reference to that financial information as adjusted to reflect
the basis upon which the Original Financial Statements were prepared; or

 


(B)                                  THE COMPANY NOTIFIES THE FACILITY AGENT
THAT IT IS NOT LONGER PRACTICABLE TO TEST COMPLIANCE WITH THE FINANCIAL
COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL CONDITION) AGAINST THE FINANCIAL
INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO THIS CLAUSE 22 OR THAT IT
WISHES TO CEASE PREPARING THE ADDITIONAL INFORMATION REQUIRED BY SUB-PARAGRAPH
(A) ABOVE, IN WHICH CASE:


 

(I)                                    THE FACILITY AGENT AND THE COMPANY SHALL
ENTER INTO NEGOTIATIONS WITH A VIEW TO AGREEING ALTERNATIVE FINANCIAL COVENANTS
TO REPLACE THOSE CONTAINED IN CLAUSE 23 (FINANCIAL CONDITION) IN ORDER TO
MAINTAIN A CONSISTENT BASIS FOR SUCH FINANCIAL COVENANTS (AND FOR APPROVAL BY AN
INSTRUCTING GROUP); AND

 

(II)                                IF THE FACILITY AGENT AND THE COMPANY AGREE
ALTERNATIVE FINANCIAL COVENANTS TO REPLACE THOSE CONTAINED IN CLAUSE 23
(FINANCIAL CONDITION) WHICH ARE ACCEPTABLE TO AN INSTRUCTING GROUP, SUCH
ALTERNATIVE FINANCIAL COVENANTS SHALL BE BINDING ON ALL PARTIES HERETO; AND

 

(III)                            IF, AFTER THREE MONTHS FOLLOWING THE DATE OF
THE NOTICE GIVEN TO THE FACILITY AGENT PURSUANT TO THIS SUB-PARAGRAPH (B), THE
FACILITY AGENT AND THE COMPANY CANNOT AGREE ALTERNATIVE FINANCIAL COVENANTS
WHICH ARE ACCEPTABLE TO AN INSTRUCTING GROUP, THE

 

109

--------------------------------------------------------------------------------


 

Facility Agent shall refer the matter to any of the Permitted Auditors as may be
agreed between the Company and the Facility Agent for determination of the
adjustments required to be made to such financial information or the calculation
of such ratios to take account of such change, such determination to be binding
on the parties hereto, provided that pending such determination (but not
thereafter) the Company shall continue to prepare financial information and
calculate such covenants in accordance with paragraph (a) above.

 


22.8                        NOTIFICATIONS


 

The Company shall furnish or procure that there shall be furnished to the Agents
in sufficient copies for each of the Lenders:

 


(A)                                  AS SOON AS REASONABLY PRACTICABLE,
DOCUMENTS REQUIRED TO BE DESPATCHED BY THE ULTIMATE PARENT TO ITS SHAREHOLDERS
GENERALLY (OR ANY CLASS OF THEM) IN THEIR CAPACITY AS SUCH AND ALL DOCUMENTS
RELATING TO THE FINANCIAL OBLIGATIONS OF ANY OBLIGOR DESPATCHED BY OR ON BEHALF
OF ANY OBLIGOR TO ITS CREDITORS GENERALLY (IN THEIR CAPACITY AS CREDITORS) IT
BEING AGREED THAT TO THE EXTENT SUCH INFORMATION IS FILED WITH THE SEC, SUCH
FILING WILL SATISFY THE COMPANY’S OBLIGATIONS WITH REGARD TO THE PROVISION OF
SUCH INFORMATION;


 


(B)                                  AS SOON AS REASONABLY PRACTICABLE AFTER THE
SAME ARE INSTITUTED OR, TO ITS KNOWLEDGE, THREATENED, DETAILS OF ANY LITIGATION,
ARBITRATION OR ADMINISTRATIVE PROCEEDINGS INVOLVING ANY MEMBER OF THE BANK GROUP
WHICH, IS REASONABLY LIKELY TO BE ADVERSELY DETERMINED AND IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(C)                                  WRITTEN DETAILS OF ANY DEFAULT PROMPTLY
UPON BECOMING AWARE OF THE SAME, AND OF ALL REMEDIAL STEPS BEING TAKEN AND
PROPOSED TO BE TAKEN IN RESPECT OF THAT DEFAULT.


 


22.9                        ROLE OF THE ADMINISTRATIVE AGENT AND US PAYING AGENT


 

Notwithstanding the rights of the Administrative Agent and the US Paying Agent
to receive or request certain documentation and other information as set out in
this Clause 22 (Financial Information), the other Finance Parties hereby
expressly acknowledge and agree that the Administrative Agent and the US Paying
Agent (a) are under no obligation to ensure that any such documentation or other
information is made available to all or any of them, (b) may (in its sole
discretion) determine whether or not to exercise any of its rights as set out in
this Clause 22 (Financial Information) and (c) shall have no liability
whatsoever to any other Finance Party for the failure to exercise, or any delay
in exercising, any of its rights set out in this Clause 22 (Financial
Information).

 


23.                               FINANCIAL CONDITION


 


23.1                        FINANCIAL DEFINITIONS


 

In this Agreement the following terms have the following meanings:

 

“Bank Group Cash Flow” means, in respect of any period, Consolidated Operating
Cashflow for that period (excluding for this purpose all Permitted Joint Venture
Proceeds for such period and/or Permitted Joint Venture Net Operating Cash Flow
for such period included in Consolidated Operating Cashflow pursuant to
paragraph (d) of the definition thereof) after:

 


(A)                                  ADDING BACK:


 

(I)                                    ANY DECREASE IN THE AMOUNT OF WORKING
CAPITAL AT THE END OF SUCH PERIOD COMPARED AGAINST THE WORKING CAPITAL AT THE
START OF SUCH PERIOD;

 

110

--------------------------------------------------------------------------------


 

(II)                                ALL CASH EXTRAORDINARY OR NON-RECURRING
GAINS DURING THAT PERIOD TO THE EXTENT NOT INCLUDED IN CONSOLIDATED OPERATING
CASHFLOW;

 

(III)                            ANY AMOUNT RECEIVED IN CASH IN THAT PERIOD BY
MEMBERS OF THE BANK GROUP IN RESPECT OF INCOME AND RELATED TAXES; AND

 

(IV)                               ALL PERMITTED JOINT VENTURE PROCEEDS RECEIVED
FOR SUCH PERIOD;

 


(B)                                  DEDUCTING:


 

(I)                                    THE ACTUAL CAPITAL EXPENDITURE OF MEMBERS
OF THE BANK GROUP DURING SUCH PERIOD AND IN CALCULATING BANK GROUP CASH FLOW FOR
THE PURPOSES OF CLAUSE 12.4 (REPAYMENT FROM EXCESS CASHFLOW) ONLY, THE AGGREGATE
OF THE CONSIDERATION PAID FOR OR COST OF ANY PERMITTED ACQUISITIONS AND THE
AMOUNT OF ANY INVESTMENTS IN JOINT VENTURES MADE IN THE PERIOD BY THE MEMBER OF
THE BANK GROUP TO THE EXTENT INCLUDED IN CONSOLIDATED OPERATING CASHFLOW;

 

(II)                                ANY INCREASE IN THE AMOUNT OF WORKING
CAPITAL AT THE END OF SUCH PERIOD COMPARED AGAINST THE WORKING CAPITAL AT THE
START OF THAT PERIOD;

 

(III)                            ANY AMOUNT PAID IN CASH IN THAT PERIOD BY ANY
MEMBER OF THE BANK GROUP IN RESPECT OF INCOME AND RELATED TAXES;

 

(IV)                               ALL CASH EXTRAORDINARY OR NON-RECURRING
LOSSES DURING THAT PERIOD TO THE EXTENT NOT INCLUDED IN CONSOLIDATED OPERATING
CASHFLOW;

 

(V)                                   IN CALCULATING BANK GROUP CASH FLOW FOR
THE PURPOSES OF CLAUSE 12.4 (REPAYMENT FROM EXCESS CASH FLOW) ONLY, ANY AMOUNT
PAID IN CASH IN THAT PERIOD IN RESPECT OF THE ITEMS INCLUDED IN THE CALCULATION
OF NET INCOME OR LOSS IN THE DEFINITION OF CONSOLIDATED OPERATING CASHFLOW AND
ANY AMOUNTS PAID IN CASH IN RESPECT OF PAYMENTS MADE OR PAID DURING SUCH PERIOD
BY ANY MEMBER OF THE BANK GROUP TO ANY PERSON WHO IS NOT A MEMBER OF THE BANK
GROUP INCLUDING WITHOUT LIMITATION, THE PAYMENT OF ALL COSTS AND EXPENSES IN
CONNECTION WITH TRANSACTIONS CONTEMPLATED BY THE FINANCE DOCUMENTS AND THE
BRIDGE FINANCE DOCUMENTS; AND

 

(VI)                               ANY AMOUNT PAID IN CASH IN THAT PERIOD IN
RESPECT OF DIVIDENDS, DISTRIBUTIONS, LOANS, INVESTMENTS OR OTHER SIMILAR
PAYMENTS MADE OR PAID DURING SUCH PERIOD BY ANY MEMBER OF THE BANK GROUP TO ANY
PERSON WHO IS NOT A MEMBER OF THE BANK GROUP AND ANY CASH CHARGES FALLING UNDER
SUB-PARAGRAPH (A)(IX) OF “CONSOLIDATED OPERATING CASHFLOW” WHICH HAVE BEEN ADDED
BACK FOR THE PURPOSES OF CALCULATING SUCH DEFINITION,

 

provided that in no event shall amounts constituting Consolidated Debt Service
be deducted from Bank Group Cash Flow, and no amount shall be included or
excluded more than once and provided that, for the avoidance of doubt, in
calculating Bank Group Cash Flow for the purposes of Clause 12.4 (Repayment from
Excess Cash Flow), Equity Proceeds, Debt Proceeds and Net Proceeds and the
proceeds of any Subordinated Funding shall be excluded.

 

“Cash” means at any time:

 

(a)                                  all Cash Equivalent Investments; and

 

(b)                                  cash (in cleared balances) denominated in
Sterling (or any other currency freely convertible into Sterling) and credited
to an account in the name of a member of the Bank Group with an

 

111

--------------------------------------------------------------------------------


 

Eligible Deposit Bank and to which such a member of the Bank Group is alone
beneficially entitled and for so long as:

 

(i)                                    such cash is repayable on demand
(including any cash held on time deposit which is capable of being broken and
the balance received on same day notice provided that any such cash shall only
be taken into account net of any penalties or costs which would be incurred in
breaking the relevant time deposit) and repayment of such cash is not contingent
on the prior discharge of any other indebtedness of any member of the Bank Group
or of any other person whatsoever or on the satisfaction of any other condition;
or

 

(ii)                                such cash has been deposited with an
Eligible Deposit Bank as security for any performance bond, guarantee, standby
letter of credit or similar facility the contingent liabilities relating to such
having been included in the calculation of Consolidated Total Debt.

 

“Consolidated Debt Service” means, in respect of any period, the aggregate of:

 

(a)                                  the Consolidated Total Net Cash Interest
Payable in respect of such period; and

 

(b)                                  save to the extent immediately reborrowed,
the aggregate of all scheduled payments (excluding any voluntary and mandatory
prepayments) made in such period of principal, capital or nominal amounts in
respect of Consolidated Total Debt.

 

“Consolidated Net Debt” means, at any time, the Consolidated Total Debt at such
time less Cash, in cleared balances at such time, credited to any account in the
name of a member of the Bank Group subject to a maximum aggregate Cash amount of
£200,000,000 (or its equivalent in other currencies).

 

“Consolidated Net Income” means for any period, with respect to any person, net
income (or loss) after taxes for such period of such person (calculated on a
consolidated basis, if it has Subsidiaries) determined in accordance with GAAP.

 

“Consolidated Operating Cashflow” means, in respect of any period:

 

(a)                                  Consolidated Net Income of the Bank Group
for such period, in accordance with GAAP as then in effect adding back (or
deducting as the case may be) (only to the extent used in arriving at net income
or loss of the Bank Group):

 

(i)                                    non-cash gains or losses, whether
extraordinary, recurring or otherwise (excluding however any non-cash charge to
the extent that it represents amortisation of a prepaid expense that was paid in
a prior period or an accrual of, or a reserve for, cash charges or expenses in
any future period), and including without limitation non-cash expenses for
compensation relating to the granting of options and restricted stock, sale of
stock and similar arrangements;

 

(ii)                                income tax expense or benefit;

 

(iii)                            foreign currency transaction gains and losses
and foreign currency translation differences;

 

(iv)                               other non-operating gains and losses,
including the costs of, and accounting for, financial instruments and gains and
losses on disposals of fixed assets;

 

(v)                                   share of income or losses from equity
investments and minority interests;

 

112

--------------------------------------------------------------------------------


 

(vi)                               interest expense and interest income
including, without limitation, amortisation of debt issuance cost and debt
discount;

 

(vii)                           depreciation and amortisation;

 

(viii)        extraordinary items;

 

(ix)                              at the election of the Company, cash charges
resulting from any third party professional, advisory, legal and accounting fees
and out-of-pocket expenses reasonably incurred in connection with the Merger,
the Baseball Scheme, an acquisition or investment, any financing (in any such
case, whether completed or not) provided that the aggregate amount added back in
respect of such fees and expenses shall not at any time exceed £25 million;

 

(x)                                  restructuring charges determined in
accordance with FAS 146 in an amount of up to £50 million for the financial year
during which the Merger Closing Date occurs (or £60 million in the event that
the Baseball Acquisition also occurs during such financial year (other than
pursuant to a Stand Alone Baseball Financing)) (“Year 1”) and up to £50 million
in the following financial year (or £60 million in the event that the Baseball
Acquisition has occurred during such financial year or during Year 1 (in either
case, other than pursuant to a Stand Alone Baseball Financing)) (“Year 2”)
provided that any unutilised amounts from Year 1 may be carried forward to Year
2 and any unutilised amounts from Year 2 (including, for the avoidance of doubt,
any amounts rolled over from Year 1) may be carried forward and added back to
Consolidated Operating Cashflow in the period from the end of Year 2 to the
third anniversary of the Merger Closing Date; and

 

(xi)                              cumulative changes in GAAP from and including
the accounting principles applied in the preparation of the Original Financial
Statements,

 

minus

 

(b)                                  the Excluded Group Operating Cashflow for
that period (to the extent included in the calculation of paragraph (a) above);

 

(c)                                  to the extent included in Consolidated Net
Income for such period and not otherwise deducted pursuant to paragraph (a)
above:

 

(i)                                    that portion of the share of profit or
loss from Permitted Joint Ventures; and

 

(ii)                                the aggregate amount of all interest income
and/or dividends received during such period from one or more of the Permitted
Joint Ventures;

 

plus

 

(d)                                  the lower of (i) the aggregate Permitted
Joint Venture Proceeds actually received by the Bank Group during such period
and (ii) the aggregate of the proportionate interests of each member of the Bank
Group in any Permitted Joint Venture Net Operating Cash Flow for such period.

 

“Consolidated Total Debt” means, at any time (without double counting):

 

(a)                                  the aggregate principal, capital or nominal
amounts (including any Interest capitalised as principal) of Financial
Indebtedness of any member of the Bank Group (including, without limitation,
Financial Indebtedness arising under or pursuant to the Finance Documents); plus

 

113

--------------------------------------------------------------------------------


 

(b)                                  the aggregate principal, capital or nominal
amounts (including any Interest capitalised as principal) of Financial
Indebtedness of any member of the Group to the extent it is Non-Bank Group
Serviceable Debt;

 

excluding any Financial Indebtedness of any member of the Group to another
member of the Group or under any Subordinated Funding, to the extent not
prohibited under this Agreement and excluding any Financial Indebtedness arising
by reason only of mark to market fluctuations in respect of interest rate
hedging arrangements since the original date on which such interest rate hedging
arrangements were consummated.

 

“Consolidated Total Net Cash Interest Payable” means, in respect of any period,
the aggregate amount of the Interest which has accrued on the Consolidated Total
Debt during such period (but excluding for the avoidance of doubt any fees
payable in or amortised during such period) but deducting any Interest actually
received in cash by any member of the Bank Group,

 

“Current Assets” means the aggregate of trade and other receivables (net of
allowances for doubtful debts), prepayments and all other current assets of the
Bank Group (which until such time as balance sheets are prepared for the Bank
Group shall be allocated from the relevant consolidated financial statements of
the Group to the Bank Group by the board of directors of the Company acting in
good faith) maturing within twelve months from the date of computation, as
required to be accounted for as current assets under GAAP but excluding cash and
Cash Equivalent Investments and excluding the impact of Hedging Agreements.

 

“Current Liabilities” means the aggregate of all liabilities (including accounts
payable, accruals and provisions) of the Bank Group (which until such time as
balance sheets are prepared for the Bank Group shall be allocated to the Bank
Group from the relevant consolidated financial statements of the Group by the
board of directors of the Company acting in good faith) falling due within
twelve months from the date of computation and required to be accounted for as
current liabilities under GAAP but excluding Financial Indebtedness of the Bank
Group falling due within such period and any interest on such Financial
Indebtedness due in such period and excluding the impact of Hedging Agreements.

 

“Eligible Deposit Bank” means any bank or financial institution which has a
short term rating of at least A1 granted by Standard & Poor’s or P1 granted by
Moody’s.

 

“Excluded Group Operating Cashflow” means, in respect of any period, that
proportion of Consolidated Net Income which is attributable to the Excluded
Group for that period adding back (or deducting as the case may be) (to the
extent used in arriving at net profit or loss of the Excluded Group):

 

(a)                                  non-cash gains or losses, whether
extraordinary, recurring or otherwise (excluding however any non-cash charge to
the extent that it represents amortisation of a prepaid expense that was paid in
a prior period or an accrual of, or a reserve for, cash charges or expenses in
any future period), and including without limitation non-cash expenses for
compensation relating to the granting of options and restricted stock, sale of
stock and similar arrangements;

 

(b)                                  income tax expense or benefit;

 

(c)                                  foreign currency transaction gains and
losses and foreign currency translation differences;

 

(d)                                  other non-operating gains and losses,
including the costs of, and accounting for, financial instruments and gains and
losses on disposals of fixed assets;

 

(e)                                  share of income or losses from equity
investments and minority interests;

 

114

--------------------------------------------------------------------------------


 

(f)                                    interest expense and interest income
including, without limitation, amortisation of debt issuance cost and debt
discount;

 

(g)                                 depreciation and amortisation;

 

(h)                                 extraordinary items;

 

(i)                                    restructuring charges determined in
accordance with FAS 146; and

 

(j)            cumulative changes in GAAP from the Original Execution Date.

 

“Financial Quarter” means the period commencing on the day immediately following
any Quarter Date in each year, and ending on the next succeeding Quarter Date.

 

“Interest” means:

 

(a)                                  interest and amounts in the nature of
interest accrued in respect of any Financial Indebtedness (including without
limitation, in respect of obligations under finance or capital leases or hire
purchase payments);

 

(b)                                  discounts suffered and repayment premiums
payable in respect of Financial Indebtedness, in each case to the extent
applicable GAAP requires that such discounts and premiums be treated as or in
like manner to interest;

 

(c)                                  discount fees and acceptance fees payable
or deducted in respect of any Financial Indebtedness (including all fees payable
in connection with any Documentary Credit, any other letters of credit or
guarantees and any Ancillary Facility);

 

(d)                                  any other costs, expenses and deductions of
the like effect and any net payment (or, if appropriate in the context, receipt)
under any Hedging Agreement or like instrument, taking into account any premiums
payable for the same, and the interest element of any net payment under any
Hedging Agreement; and

 

(e)                                  commitment and non-utilisation fees
(including, without limitation, those payable under this Agreement) but
excluding agent’s fees, front-end, management, arrangement and participation
fees and repayment premiums with respect to any Financial Indebtedness
(including, without limitation, all those payable under the Finance Documents).

 

“Permitted Joint Venture Net Operating Cash Flow” means the aggregate of the
proportionate interests of each member of the Group in any Permitted Joint
Venture of such Joint Venture’s Consolidated Net Income for such period adding
back (or deducting as the case may be) (only to the extent used in arriving at
consolidated net income or loss of such Joint Venture):

 

(a)                                  non-cash gains or losses, whether
extraordinary, recurring or otherwise (excluding however any non-cash charge to
the extent that it represents amortisation of a prepaid expense that was paid in
a prior period or an accrual of, or a reserve for, cash charges or expenses in
any future period), and including without limitation non-cash expenses for
compensation relating to the granting of options and restricted stock, sale of
stock and similar arrangements;

 

(b)                                  income tax expense or benefit;

 

(c)                                  foreign currency transaction gains and
losses and foreign currency translation differences;

 

(d)                                  other non-operating gains and losses,
including the costs of, and accounting for, financial instruments and gains and
losses on disposals of fixed assets;

 

115

--------------------------------------------------------------------------------


 

(e)                                  share of income or losses from equity
investments and minority interests;

 

(f)                                    interest expense and interest income
including, without limitation, amortisation of debt issuance cost and debt
discount;

 

(g)                                 depreciation and amortisation;

 

(h)                                 extraordinary items;

 

(i)                                    restructuring charges determined in
accordance with FAS 146; and

 

(j)                                    cumulative changes in GAAP from the
Original Execution Date.

 

“Permitted Joint Venture Proceeds” means the cash proceeds of all payments of
interest and principal received under Financial Indebtedness and of all
dividends, distributions or other payments (including management fees) made by
any Permitted Joint Venture to any member of the Bank Group.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December in
each financial year of the Company.

 

“Working Capital” means on any date Current Assets less Current Liabilities.

 


23.2                        RATIOS


 

With effect from (and including) the end of the third full Financial Quarter
after the Merger Closing Date, the financial condition of the Group or the Bank
Group, as the case may be, as evidenced by the financial information provided
pursuant to paragraphs (a) and (b) of Clause 22.1 (Financial Statements) and the
Attached Working Paper referred to in Clause 22.5 (Compliance Certificates)
shall be such that:

 


(A)                                  LEVERAGE RATIO: CONSOLIDATED NET DEBT TO
CONSOLIDATED OPERATING CASHFLOW


 

Subject to paragraph (e) below, Consolidated Net Debt as at any Quarter Date
specified in the table in paragraph (d) of this Clause 23.2, shall not be more
than X times Consolidated Operating Cashflow calculated on a rolling twelve
month basis ending on such Quarter Date, where X has the value indicated for
such Quarter Date in such table.

 


(B)                                  INTEREST COVERAGE RATIO: CONSOLIDATED
OPERATING CASHFLOW TO CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE


 

Subject to paragraph (e) below, Consolidated Operating Cashflow calculated on a
rolling twelve month basis ending on any Quarter Date specified in the table in
paragraph (d) of this Clause 23.2, shall not be less than Y times Consolidated
Total Net Cash Interest Payable calculated on a rolling twelve month basis,
where Y has the value indicated for such period in such table, provided that (to
the extent applicable) in the case of the test falling on 31 December 2006:

 

(I)                                    CONSOLIDATED OPERATING CASHFLOW SHALL BE
CALCULATED IN ACCORDANCE WITH THE PRINCIPLES SPECIFIED IN PARAGRAPH (D) OF
CLAUSE 22.2 (PROVISIONS RELATING TO BANK GROUP FINANCIAL INFORMATION); AND

 

(II)                                CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE
SHALL BE CALCULATED BY ANNUALISING (ON THE BASIS OF THE ACTUAL NUMBER OF DAYS IN
SUCH PERIOD AND A 365 DAY YEAR) THE CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE
FOR THE PERIOD COMMENCING ON THE

 

116

--------------------------------------------------------------------------------


 

Merger Closing Date and ending on 31 December 2006.

 


(C)                                  DEBT SERVICE COVERAGE RATIO: BANK GROUP
CASH FLOW TO CONSOLIDATED DEBT SERVICE


 

Subject to paragraph (e) below, Bank Group Cash Flow calculated for each rolling
twelve month period ending on each Quarter Date specified in the table in
paragraph (d) of this Clause 23.2, shall not be less than Z times Consolidated
Debt Service for such period where Z has the value indicated for such period in
such table provided that (to the extent applicable) in the case of the test
falling on 31 December 2006:

 

(I)                                    BANK GROUP CASH FLOW SHALL BE CALCULATED
IN ACCORDANCE WITH THE PRINCIPLES SPECIFIED IN PARAGRAPH (D) OF CLAUSE 22.2
(PROVISIONS RELATING TO BANK GROUP FINANCIAL INFORMATION); AND

 

(II)                                CONSOLIDATED DEBT SERVICE SHALL BE
CALCULATED BY ANNUALISING (ON THE BASIS OF THE ACTUAL NUMBER OF DAYS IN SUCH
PERIOD AND A 365 DAY YEAR) THE CONSOLIDATED DEBT SERVICE FOR THE PERIOD
COMMENCING ON THE MERGER CLOSING DATE AND ENDING ON 31 DECEMBER 2006.

 


(D)                                  RATIO TABLE


 

This is the table referred to in paragraphs (a) to (c) above.

 

 

 

Leverage Ratio

 

Interest
Coverage Ratio

 

Debt Service
Coverage Ratio

 

Quarter Date

 

X

 

Y

 

Z

 

31 December 2006

 

5.45 : 1

 

2.30 : 1

 

1 : 1

 

31 March 2007

 

5.25 : 1

 

2.35 : 1

 

1 : 1

 

30 June 2007

 

5.00 : 1

 

2.50 : 1

 

1 : 1

 

30 September 2007

 

4.70 : 1

 

2.65 : 1

 

1 : 1

 

31 December 2007

 

4.50 : 1

 

2.80 : 1

 

1 : 1

 

31 March 2008

 

4.00 : 1

 

3.00 : 1

 

1 : 1

 

30 June 2008

 

4.00 : 1

 

3.00 : 1

 

1 : 1

 

30 September 2008

 

3.70 : 1

 

3.30 : 1

 

1 : 1

 

31 December 2008

 

3.70 : 1

 

3.30 : 1

 

1 : 1

 

31 March 2009

 

3.40 : 1

 

3.60 : 1

 

1 : 1

 

30 June 2009

 

3.40 : 1

 

3.60 : 1

 

1 : 1

 

30 September 2009

 

3.00 : 1

 

4.00 : 1

 

1 : 1

 

31 December 2009

 

3.00 : 1

 

4.00 : 1

 

1 : 1

 

31 March 2010

 

2.75 : 1

 

4.25 : 1

 

1 : 1

 

30 June 2010

 

2.75 : 1

 

4.25 : 1

 

1 : 1

 

30 September 2010

 

2.50 : 1

 

4.50 :1

 

1 : 1

 

31 December 2010

 

2.50 : 1

 

4.50 :1

 

1 : 1

 

31 March 2011

 

2.25 : 1

 

4.50 :1

 

1 : 1

 

 

117

--------------------------------------------------------------------------------


 

30 June 2011

 

2.25 : 1

 

4.50 :1

 

1 : 1

 

30 September 2011

 

2.00 : 1

 

4.50 :1

 

1 : 1

 

31 December 2011

 

2.00 : 1

 

4.50 :1

 

1 : 1

 

 


(E)                                  IF ANY COMPLIANCE CERTIFICATE DELIVERED
PURSUANT TO CLAUSE 22.5 (COMPLIANCE CERTIFICATES) DEMONSTRATES THAT THE RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW IN RESPECT OF THE
RELEVANT QUARTER DATE FOR WHICH SUCH COMPLIANCE CERTIFICATE WAS DELIVERED WAS
4.25:1 OR LOWER, THE COVENANTS WHICH ARE REQUIRED TO BE TESTED PURSUANT TO
PARAGRAPHS (A), (B) AND (C) ABOVE SHALL THEREAFTER, AND FOR SO LONG AS THE RATIO
OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW AS AT EACH
SUBSEQUENT QUARTER DATE REMAINS AT 4.25:1 OR LOWER, BE TESTED ON EACH
ALTERNATIVE QUARTER DATE SHOWN ON THE TABLE IN PARAGRAPH (D) ABOVE.  IN THE
EVENT THAT ANY COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) DEMONSTRATES THAT THE RATIO OF CONSOLIDATED NET DEBT
TO CONSOLIDATED OPERATING CASHFLOW IN RESPECT OF ANY QUARTER DATE FOR WHICH SUCH
COMPLIANCE CERTIFICATE WAS DELIVERED EXCEEDS 4.25:1, THE COVENANTS WHICH ARE
REQUIRED TO BE TESTED PURSUANT TO PARAGRAPHS (A), (B) AND (C) ABOVE SHALL
THEREAFTER, AND FOR SO LONG AS THE RATIO OF CONSOLIDATED NET DEBT TO
CONSOLIDATED OPERATING CASHFLOW AS AT EACH SUBSEQUENT QUARTER DATE EXCEEDS
4.25:1 BE TESTED, IN ACCORDANCE WITH PARAGRAPHS (A), (B) AND (C) ABOVE, ON EACH
SUBSEQUENT QUARTER DATE.


 


23.3                        EQUITY CURE RIGHT


 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, IF ANY
COMPLIANCE CERTIFICATE DELIVERED BY THE COMPANY DEMONSTRATED THAT THE BANK GROUP
IS IN BREACH OF ANY OF THE FINANCIAL COVENANTS SET OUT IN PARAGRAPHS (A), (B) OR
(C) OF CLAUSE 23.2 (RATIOS) AS AT THE RELEVANT QUARTER DATE TO WHICH SUCH
COMPLIANCE CERTIFICATE RELATES, THEN THE COMPANY MAY, AT ITS OPTION, WITHIN 5
BUSINESS DAYS OF DELIVERY OF SUCH COMPLIANCE CERTIFICATE AND WITHOUT PREJUDICE
TO THE RIGHTS OF THE LENDERS UNDER CLAUSE 27 (EVENTS OF DEFAULT) CURE SUCH
BREACH (AN “EQUITY CURE RIGHT”) BY PROCURING THAT THE PROCEEDS OF ANY NEW EQUITY
BE CONTRIBUTED INTO THE BANK GROUP AND EITHER:


 

(I)                                    APPLIED TOWARDS THE PREPAYMENT OF THE
TERM FACILITIES; OR

 

(II)                                ADDED BACK TO THE CALCULATION OF
CONSOLIDATED OPERATING CASHFLOW,

 

in each case, in an amount which, if such test(s) were to be recalculated as at
such Quarter Date but giving effect to such application or add-back, such
test(s) would have been satisfied.

 


(B)                                  THE EQUITY CURE RIGHT SHALL BE SUBJECT TO
THE FOLLOWING CONDITIONS:


 

(I)                                    SUBJECT TO SUB-PARAGRAPH (II) BELOW, SUCH
EQUITY CURE RIGHT MAY NOT BE USED ON MORE THAN THREE OCCASIONS OVER THE LIFE OF
THE FACILITIES;

 

(II)                                IN THE CASE OF AN ADD-BACK TO THE
CALCULATION OF CONSOLIDATED OPERATING CASHFLOW, SUCH EQUITY CURE RIGHT MAY ONLY
BE USED ON ONE OCCASION OVER THE LIFE OF THE FACILITIES, AND IN AN AMOUNT NOT
EXCEEDING £100 MILLION;

 

(III)                            IN THE CASE OF AN ADD-BACK TO THE CALCULATION
OF CONSOLIDATED OPERATING CASHFLOW, SUCH ADD-BACK MAY NOT BE ROLLED FORWARD OR
OTHERWISE TAKEN INTO ACCOUNT ON ANY SUBSEQUENT QUARTER DATE ON WHICH SUCH
FINANCIAL COVENANTS ARE TO BE TESTED; AND

 

(IV)                               SUCH EQUITY CURE RIGHT MAY NOT BE USED FOR
ANY TWO CONSECUTIVE QUARTER DATES.

 


(C)                                  ANY PROCEEDS OF NEW EQUITY WHICH ARE
CONTRIBUTED INTO THE BANK GROUP FOR THE PURPOSES SPECIFIED ABOVE, SHALL
THEREAFTER BE RETAINED WITHIN THE BANK GROUP.

 

118

--------------------------------------------------------------------------------


 


23.4                        CURRENCY CALCULATIONS


 

Where any financial information with reference to which any of the covenants in
Clause 23.2 (Ratios) are tested states amounts in a currency other than Sterling
such amounts shall, for the purposes of testing such covenants be converted from
such currency into Sterling at the rate used in such financial information for
the purpose of converting such amounts from Sterling into the currency in which
they are stated in such financial information or where no such rate is stated in
such financial information at an appropriate rate selected by the Company,
acting reasonably.

 


23.5                        PRO FORMA CALCULATIONS


 

For the purposes of testing compliance with the financial covenants set out in
Clause 23.2 (Ratios), the calculation of such ratios shall be made on a pro
forma basis giving effect to all material acquisitions and disposals made by the
Bank Group during the relevant period of calculation based on historical
financial results of the items being acquired or disposed of.

 


24.                               POSITIVE UNDERTAKINGS


 


24.1                        APPLICATION OF ADVANCES


 

The Parent shall each ensure that the proceeds of each Advance made under this
Agreement are applied exclusively for the applicable purposes specified in
Clause 2.3 (Purpose).

 


24.2                        FINANCIAL ASSISTANCE AND FRAUDULENT CONVEYANCE


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall) ensure that its execution of the Finance
Documents to which it is a party and the performance of its obligations
thereunder does not contravene any applicable local laws and regulations
concerning fraudulent conveyance, financial assistance by a company for the
acquisition of or subscription for its own shares or the shares of its parent or
any other company or concerning the protection of shareholders’ capital.

 


24.3                        NECESSARY AUTHORISATIONS


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall):

 


(A)                                  OBTAIN, COMPLY WITH AND DO ALL THAT IS
NECESSARY TO MAINTAIN IN FULL FORCE AND EFFECT ALL NECESSARY AUTHORISATIONS,
EXCEPT WHERE A FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND


 


(B)                                  PROMPTLY UPON REQUEST OF THE FACILITY
AGENT, SUPPLY CERTIFIED COPIES TO THE FACILITY AGENT OF ANY SUCH NECESSARY
AUTHORISATIONS SO REQUESTED.


 


24.4                        COMPLIANCE WITH APPLICABLE LAWS


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall) comply with all applicable laws to which it is
subject in respect of the conduct of its business and the ownership of its
assets (including, without limitation, all Statutory Requirements), in each
case, where a failure so to comply could reasonably be expected to have a
Material Adverse Effect.

 


24.5                        INSURANCE


 


(A)                                  EACH OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT EACH MEMBER OF THE BANK GROUP

 

119

--------------------------------------------------------------------------------


 

shall) effect and maintain insurances on and in relation to its business and
assets against such risks and to such extent as is necessary or usual for
prudent companies carrying on a business such as that carried on by such Obligor
or member of the Bank Group with either a Captive Insurance Company or a
reputable underwriter or insurance company except to the extent disclosed in the
Group’s public disclosure documents or to the extent that the failure to so
insure could not reasonably be expected to have a Material Adverse Effect.


 


(B)                                  THE COMPANY SHALL (UPON THE REASONABLE
REQUEST OF THE FACILITY AGENT) SUPPLY THE FACILITY AGENT WITH COPIES OF ALL SUCH
INSURANCE POLICIES OR CERTIFICATES OF INSURANCE IN RESPECT THEREOF OR (IN THE
ABSENCE OF THE SAME) SUCH OTHER EVIDENCE OF THE EXISTENCE OF SUCH POLICIES AS
MAY BE REASONABLY ACCEPTABLE TO THE FACILITY AGENT.


 


24.6                        INTELLECTUAL PROPERTY


 

Each Obligor shall (and the Company shall procure that each member of the Bank
Group shall):

 


(A)                                  TAKE ALL NECESSARY ACTION TO SAFEGUARD AND
MAINTAIN ITS RIGHTS, PRESENT AND FUTURE, IN OR RELATING TO ALL INTELLECTUAL
PROPERTY RIGHTS OWNED, USED OR EXPLOITED BY IT AND WHICH ARE MATERIAL TO THE
GROUP BUSINESS (INCLUDING, WITHOUT LIMITATION, PAYING ALL APPLICABLE RENEWAL
FEES, LICENCE FEES AND OTHER OUTGOINGS) SAVE WHERE A FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)                                  NOTIFY THE FACILITY AGENT PROMPTLY OF ANY
INFRINGEMENT OR SUSPECTED INFRINGEMENT OR ANY CHALLENGE TO THE VALIDITY OF ANY
OF THE PRESENT OR FUTURE INTELLECTUAL PROPERTY RIGHTS OWNED, USED OR EXPLOITED
BY IT AND WHICH ARE MATERIAL TO THE GROUP BUSINESS WHICH MAY COME TO ITS NOTICE
AND IT WILL SUPPLY THE FACILITY AGENT WITH ALL INFORMATION IN ITS POSSESSION
RELATING THERETO IF THE SAME COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE
INSTITUTION OF LEGAL PROCEEDINGS) TO PREVENT THIRD PARTIES INFRINGING SUCH
INTELLECTUAL PROPERTY RIGHTS TO THE EXTENT THAT FAILURE TO DO SO COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


24.7                        RANKING OF CLAIMS


 

Subject to the Reservations, the Parent and each Obligor shall ensure that at
all times the claims of the Finance Parties against it under the Finance
Documents to which it is a party rank at least pari passu with the claims of all
its unsecured, unsubordinated creditors save those whose claims are preferred by
any bankruptcy, insolvency, liquidation or similar laws of general application.

 


24.8                        PAY TAXES


 

Each Obligor shall procure and the Company shall procure that each member of the
Bank Group shall ensure that, at all times, there are no material claims or
liabilities which are asserted against it in respect of tax, save to the extent
the relevant Obligor or in the case of any other member of the Bank Group, the
Company (as the case may be) can demonstrate that the same are being contested
in good faith on the basis of appropriate professional advice and that proper
reserves have been established therefor to the extent required by applicable
generally accepted accounting principles.

 


24.9                        HEDGING


 

The Company shall (or shall procure that the Parent shall):

 


(A)                                  ENTER INTO AND MAINTAIN HEDGING
ARRANGEMENTS WITH HEDGE COUNTERPARTIES, BY WAY OF INTEREST RATE SWAP
TRANSACTION, BASIS SWAP, FORWARD RATE TRANSACTION, INTEREST RATE OPTION, FOREIGN
EXCHANGE TRANSACTION, CAP TRANSACTION, FLOOR TRANSACTION, COLLAR TRANSACTION,
CURRENCY SWAP TRANSACTION, CROSS-CURRENCY RATE SWAP TRANSACTION, CURRENCY OPTION
OR ANY SIMILAR DERIVATIVE

 

120

--------------------------------------------------------------------------------


 

transaction, or any combination of the foregoing, for the purpose of limiting
the Bank Group’s exposure to adverse movements in interest rates or foreign
exchange in relation to the Facilities, the Bridge Facility (or the Alternative
Bridge Facility, as the case may be) and the New High Yield Notes (if
applicable) as follows:


 

(I)                                    INTEREST RATE HEDGING (OR FIXED RATE
DEBT, FOR WHICH PURPOSES, OUTSTANDING ADVANCES UNDER THE BRIDGE FACILITY SHALL
BE DEEMED TO CONSTITUTE FIXED RATE DEBT PRIOR TO THE ISSUANCE OF EXCHANGE NOTES
OR THE ISSUANCE OF THE NEW HIGH YIELD NOTES) REQUIRED TO ENSURE THAT INTEREST IS
PAYABLE AT FIXED RATES ON NOT LESS THAN 662/3% OF THE COMBINED AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AS AT THE MERGER CLOSING DATE, UNDER THE FACILITIES
AND THE BRIDGE FACILITY (OR THE ALTERNATIVE BRIDGE FACILITY, AS THE CASE MAY BE)
(OR, IF APPLICABLE, THE NEW HIGH YIELD NOTES), FOR A PERIOD OF NOT LESS THAN 3
YEARS FROM THE MERGER CLOSING DATE (PROVIDED THAT FOR THIS PURPOSE THE PRINCIPAL
AMOUNT OF ANY FIXED RATE EXISTING HIGH YIELD NOTES AND ANY FIXED RATE NEW HIGH
YIELD NOTES SHALL BE INCLUDED IN THE CALCULATION OF SUCH MINIMUM HEDGING
REQUIREMENT); AND

 

(II)                                CURRENCY RATE HEDGING IN RESPECT OF 100% OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE FACILITIES WHICH ARE DENOMINATED IN EUROS
OR DOLLARS (IF APPLICABLE) FOR A PERIOD OF NOT LESS THAN 3 YEARS FROM THE MERGER
CLOSING DATE;

 

(III)                            CURRENCY RATE HEDGING IN RESPECT OF 100% OF
INTEREST PAYABLE IN EUROS AND DOLLARS UNDER THE FACILITIES (IF APPLICABLE), FOR
A PERIOD OF NOT LESS THAN 3 YEARS FROM THE MERGER CLOSING DATE;

 

(IV)                               CURRENCY RATE HEDGING IN RESPECT OF 100% OF
THE COUPON PAYABLE IN EUROS AND DOLLARS UNDER THE NEW HIGH YIELD NOTES (IF
APPLICABLE), FOR A PERIOD UP TO THE APPLICABLE FIRST CALL DATE IN RESPECT OF
SUCH NEW HIGH YIELD NOTES,

 

in each case within 6 months of the Merger Closing Date other than:

 

(1)                                 in the case of the hedging arrangements
required to be entered into under sub-paragraph (a)(i) above, those hedging
arrangements relating to the A1 Facility and the B1 Facility, which shall be
required to be implemented within 6 months of the Baseball Effective Date; and

 

(2)                                 in the case of the hedging arrangements
required to be entered into under sub-paragraph (a)(iv) above, those hedging
arrangements relating to the New High Yield Notes, which shall be required to be
implemented within 6 months of the date of issuance of such New High Yield
Notes:

 


(B)                                  WITHIN 6 MONTHS OF THE DATE OF ANY HIGH
YIELD REFINANCING, ENTER INTO AND MAINTAIN HEDGING ARRANGEMENTS WITH HEDGE
COUNTERPARTIES FOR THE PURPOSE OF LIMITING THE BANK GROUP’S EXPOSURE TO ADVERSE
MOVEMENTS IN INTEREST RATES OR FOREIGN EXCHANGE IN RELATION TO SUCH HIGH YIELD
REFINANCING FOR THE RELEVANT REMAINING PERIOD SPECIFIED IN THE EXISTING NTL
SENIOR CREDIT FACILITIES AGREEMENT TO THE EXTENT THAT THE COMPANY WOULD HAVE
BEEN OBLIGED TO ENTER INTO HEDGING ARRANGEMENTS IN RESPECT OF SUCH HIGH YIELD
REFINANCING THEREUNDER (IN THE CASE OF A REFINANCING OF EXISTING HIGH YIELD
NOTES) OR FOR THE RELEVANT PERIODS SPECIFIED IN SUB-PARAGRAPHS (A)(I) AND
(A)(IV) ABOVE (IN THE CASE OF A REFINANCING OF NEW HIGH YIELD NOTES);


 


(C)                                  ENSURE THAT THE HEDGING ARRANGEMENTS
REQUIRED PURSUANT TO THIS CLAUSE 24.9 ARE EXISTING HEDGING AGREEMENTS OR ARE
ENTERED INTO IN THE FORM OF ACCEPTABLE HEDGING AGREEMENTS; AND


 


(D)                                  AS SOON AS REASONABLY PRACTICABLE FOLLOWING
REQUEST BY THE FACILITY AGENT PROVIDE THE FACILITY AGENT WITH CERTIFIED TRUE
COPIES OF EACH SUCH HEDGING AGREEMENT ENTERED INTO,

 

121

--------------------------------------------------------------------------------


 

provided that the Company shall not be in breach of this Clause 24.9 if the
Company fails to enter into the hedging arrangements required under paragraphs
(a) and (b) by the relevant times specified in paragraphs (a) and (b) if during
the time between the Original Execution Date and the date on which such hedging
arrangements are required to be implemented:

 

(i)                                    none of the Lenders or their Affiliates
is willing to enter into Hedging Agreements to effect the hedging arrangements
required by paragraphs (a) or (b), as the case may be; or

 

(ii)                                where a Lender or its Affiliate is willing
to enter into such hedging arrangements, the terms of such hedging arrangements
are, in the reasonable opinion of the Administrative Agent and the Mandated Lead
Arrangers and having regard to the creditworthiness of the Company and current
market conditions, considered to be unreasonable, or where in the opinion of the
Administrative Agent and the Mandated Lead Arrangers, acting reasonably, such
hedging arrangements would cause material adverse tax-related implications for
any member of the Group.

 


24.10                 PENSION PLANS


 


(A)                                  THE COMPANY SHALL USE REASONABLE ENDEAVOURS
TO ENSURE THAT ALL PENSION PLANS MAINTAINED AND OPERATED BY IT OR ANY MEMBER OF
THE BANK GROUP, GENERALLY FOR THE BENEFIT OF EMPLOYEES OF ANY MEMBER OF THE BANK
GROUP ARE MAINTAINED AND OPERATED AND HAVE BEEN VALUED BY AN ACTUARY APPOINTED
BY THE COMPANY IN ACCORDANCE WITH ALL APPLICABLE LAWS FROM TIME TO TIME AND THAT
THE EMPLOYER CONTRIBUTIONS ARE ASSESSED AND PAID IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH THE GOVERNING PROVISIONS OF SUCH SCHEMES AND ALL LAWS APPLICABLE
THERETO, IN EACH CASE, SAVE TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Without prejudice to the generality of Clause 24.10(a):

 


(B)                                  THE COMPANY SHALL ENSURE THAT, EXCEPT FOR
THE NTL PENSION PLAN, THE NTL 1999 PENSION SCHEME, CABLEVISION PENSION SCHEME
AND WORKPLACE TECHNOLOGY PENSION SCHEMES (THE “UK DB SCHEMES”), EACH UK PENSION
SCHEME IS, OR HAS AT ANY TIME BEEN, A MONEY PURCHASE SCHEME AS DEFINED IN S181
OF THE PENSION SCHEMES ACT 1993) AND NO MEMBER OF THE GROUP IS, FOR THE PURPOSES
OF EITHER S38 OR S43 OF THE PENSIONS ACT 2004, CONNECTED WITH OR AN ASSOCIATE OF
ANY EMPLOYER OF AN OCCUPATIONAL PENSION SCHEME WHICH IS NOT A MONEY PURCHASE
SCHEME.


 


(C)                                  EACH PARTICIPATING EMPLOYER SHALL ENSURE
THAT, IN RELATION TO EACH UK PENSION SCHEME, NO CIRCUMSTANCE OR EVENT OCCURS AND
NO ACTION OR OMISSION IS TAKEN WHICH HAS OR IS REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT (INCLUDING, WITHOUT LIMITATION, ANY PARTICIPATING
EMPLOYER CEASING TO EMPLOY ANY MEMBER OF SUCH A PENSION SCHEME OR, IN THE CASE
OF ANY UK DB SCHEME, THE ISSUE OF A FINANCIAL SUPPORT DIRECTION OR CONTRIBUTION
NOTICE TO ANY MEMBER OF THE GROUP).


 


(D)                                  THE COMPANY SHALL PROMPTLY NOTIFY THE
FACILITY AGENT OF ANY CHANGE IN THE RATE OF CONTRIBUTIONS TO ANY UK DB SCHEMES,
PAID OR RECOMMENDED TO BE PAID (WHETHER BY THE SCHEME ACTUARY OR OTHERWISE) OR
REQUIRED BY LAW OR OTHERWISE WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(E)                                  EACH OBLIGOR SHALL IMMEDIATELY NOTIFY THE
FACILITY AGENT OF ANY INVESTIGATION OR PROPOSED INVESTIGATION BY THE PENSIONS
REGULATOR WHICH IT HAS BEEN INFORMED MAY LEAD TO THE ISSUE OF A FINANCIAL
SUPPORT DIRECTION OR A CONTRIBUTION NOTICE TO IT OR ANY MEMBER OF THE BANK
GROUP.


 


(F)                                    EACH OBLIGOR SHALL IMMEDIATELY NOTIFY THE
FACILITY AGENT IF IT RECEIVES A FINANCIAL SUPPORT DIRECTION OR A CONTRIBUTION
NOTICE FROM THE PENSIONS REGULATOR.

 

122

--------------------------------------------------------------------------------


 


24.11                 ENVIRONMENTAL MATTERS


 


(A)                                  EACH OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL):


 

(I)                                    COMPLY WITH ALL ENVIRONMENTAL LAWS TO
WHICH IT IS SUBJECT;

 

(II)                                OBTAIN ALL ENVIRONMENTAL LICENCES REQUIRED
OR DESIRABLE IN CONNECTION WITH THE BUSINESS IT CARRIES ON; AND

 

(III)                            COMPLY WITH THE TERMS OF ALL SUCH ENVIRONMENTAL
LICENCES,

 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 


(B)                                  EACH OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL) PROMPTLY NOTIFY THE FACILITY
AGENT OF ANY ENVIRONMENTAL CLAIM (TO THE BEST OF SUCH OBLIGOR’S OR MEMBER OF THE
BANK GROUP’S KNOWLEDGE AND BELIEF) PENDING OR THREATENED AGAINST IT WHICH, IF
SUBSTANTIATED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) PERMIT OR ALLOW TO OCCUR ANY
DISCHARGE, RELEASE, LEAK, MIGRATION OR OTHER ESCAPE OF ANY HAZARDOUS SUBSTANCE
INTO THE ENVIRONMENT ON, UNDER OR FROM ANY PROPERTY OWNED, LEASED, OCCUPIED OR
CONTROLLED BY IT, WHERE SUCH DISCHARGE, RELEASE, LEAK, MIGRATION OR ESCAPE COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


24.12                 FURTHER ASSURANCE


 


(A)                                  THE PARENT AND EACH OBLIGOR SHALL (AND THE
COMPANY SHALL PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL) AT ITS OWN
EXPENSE, PROMPTLY TAKE ALL SUCH REASONABLE ACTION AS THE FACILITY AGENT OR THE
SECURITY TRUSTEE MAY REQUIRE FOR THE PURPOSE OF COMPLYING WITH THE PROVISIONS OF
PARAGRAPH (B) AND FOR THE REGISTRATION OR FILING OF ANY SECURITY DOCUMENTS
DELIVERED PURSUANT THERETO WITH ALL APPROPRIATE AUTHORITIES TO THE EXTENT
NECESSARY FOR THE PURPOSES OF PERFECTING THE SECURITY CREATED THEREUNDER.


 


(B)                                  THE COMPANY SHALL:


 

(I)                                    SUBJECT TO THE PROVISO BELOW AND EXCEPT
AS OTHERWISE PROVIDED IN THIS CLAUSE 24.12, PROCURE THAT THE 80% SECURITY TEST
IS SATISFIED, AT THE END OF EACH FINANCIAL YEAR DURING THE TERM OF THE
FACILITIES WHERE SUCH PERCENTAGE IS CALCULATED BY REFERENCE TO THE ANNUAL
FINANCIAL INFORMATION RELATING TO THE BANK GROUP MOST RECENTLY DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) AND CERTIFIED IN THE RELEVANT
COMPLIANCE CERTIFICATE ACCOMPANYING THE SAME;

 

(II)                                PROCURE THAT IN RELATION TO ANY MEMBER OF
THE BANK GROUP WHICH BECOMES A BORROWER FOR THE PURPOSES OF THIS AGREEMENT, THE
IMMEDIATE HOLDING COMPANY OF SUCH BORROWER SHALL ALSO BECOME A GUARANTOR
HEREUNDER; AND

 

(III)                            PROCURE THAT EACH OBLIGOR WHICH IS OR BECOMES A
PARTY TO THIS AGREEMENT IN SUCH CAPACITY UNDER SUB-PARAGRAPH (I) ABOVE SHALL
HAVE DELIVERED TO THE SECURITY TRUSTEE, ONE OR MORE SECURITY DOCUMENTS GRANTING
SECURITY OVER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OTHER THAN ANY SHARES IN,
RECEIVABLES OWED BY OR ANY OTHER INTEREST IN ANY BANK GROUP EXCLUDED SUBSIDIARY,
PROJECT COMPANY OR JOINT VENTURE OR ANY OTHER ASSET WHICH IS OF A TYPE EXCLUDED
FROM EXISTING CORRESPONDING SECURITY DOCUMENTS, OR

 

123

--------------------------------------------------------------------------------


 

which the Security Trustee agrees may be excluded from the Security granted
under the Security Documents (provided that the Security Trustee shall not agree
to exclude any asset of an Obligor from the Security where the net book value of
such asset exceeds £10 million (or its equivalent in other currencies) without
the prior consent of an Instructing Group (not to be unreasonably withheld or
delayed)).

 


(C)                                  A BREACH OF SUB-PARAGRAPH (B) SHALL NOT
CONSTITUTE A DEFAULT IF:


 

(I)                                    ONE OR MORE MEMBERS OF THE BANK GROUP
BECOME OBLIGORS IN ACCORDANCE WITH CLAUSE 26.1 (ACCEDING BORROWERS) AND CLAUSE
26.2 (ACCEDING GUARANTORS) WITHIN 5 BUSINESS DAYS OF THE DELIVERY OF A
COMPLIANCE CERTIFICATE BY THE BORROWER DEMONSTRATING THAT THE 80% SECURITY TEST
IS NOT SATISFIED; AND

 

(II)                                THE FACILITY AGENT (ACTING REASONABLY) IS
SATISFIED THAT THE 80% SECURITY TEST WOULD HAVE BEEN SATISFIED ON THE RELEVANT
QUARTER DATE IF SUCH COMPLIANCE CERTIFICATE HAD BEEN PREPARED ON THE BASIS THAT
SUCH MEMBERS OF THE BANK GROUP HAD BEEN OBLIGORS AS AT THAT QUARTER DATE.

 


(D)                                  IN RELATION TO ANY PROVISION OF THIS
AGREEMENT WHICH REQUIRES THE OBLIGORS OR ANY MEMBER OF THE BANK GROUP TO DELIVER
A SECURITY DOCUMENT FOR THE PURPOSES OF GRANTING ANY GUARANTEE OR SECURITY FOR
THE BENEFIT OF THE FINANCE PARTIES, THE SECURITY TRUSTEE AGREES TO EXECUTE AS
SOON AS REASONABLY PRACTICABLE, ANY SUCH GUARANTEE OR SECURITY DOCUMENT WHICH IS
PRESENTED TO IT FOR EXECUTION.


 


(E)                                  AT ANY TIME AFTER AN EVENT OF DEFAULT HAS
OCCURRED AND WHILST SUCH EVENT OF DEFAULT IS CONTINUING, EACH OBLIGOR SHALL, AT
ITS OWN EXPENSE, TAKE ANY AND ALL ACTION AS THE SECURITY TRUSTEE MAY DEEM
NECESSARY FOR THE PURPOSES OF PERFECTING OR OTHERWISE PROTECTING THE LENDERS’
INTERESTS IN THE SECURITY CONSTITUTED BY THE SECURITY DOCUMENTS.


 


24.13                 CENTRE OF MAIN INTERESTS


 

No Obligor incorporated or otherwise existing under the laws of England & Wales
shall (and the Company shall procure that no other member of the Bank Group
incorporated or otherwise existing under the laws of England & Wales shall),
without the prior written consent of an Instructing Group, cause or allow its
Centre of Main Interests to change to a country other than England.

 


24.14                 GROUP STRUCTURE CHART


 

If there is a material change or inaccuracy in the corporate structure of the
Bank Group or any Holding Companies of the Company from that set out in the
Group Structure Chart most recently delivered to the Facility Agent, including
upon consummation of the Merger, the Company shall deliver or procure that there
is delivered to the Facility Agent, as soon as practicable upon becoming
available, an updated Group Structure Chart containing information sufficient to
evidence the matters set out in paragraphs (a) to (d) of Clause 21.19
(Structure) and showing such material change or correcting such inaccuracy.

 


24.15                 CONTRIBUTIONS TO THE BANK GROUP


 

The Company shall procure that any monies which are at any time contributed by
any member of the Group to any member of the Bank Group shall be contributed by
way of Subordinated Funding, by way of an investment through capital
contribution or a subscription or issuance of securities or convertible
unsecured loan stock in the relevant member of the Bank Group.

 

124

--------------------------------------------------------------------------------


 


24.16                 “KNOW YOUR CLIENT” CHECKS


 


(A)                                  EACH OBLIGOR SHALL PROMPTLY UPON THE
REQUEST OF THE FACILITY AGENT OR ANY LENDER AND EACH LENDER SHALL PROMPTLY UPON
THE REQUEST OF THE FACILITY AGENT SUPPLY, OR PROCURE THE SUPPLY OF, SUCH
DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY THE FACILITY
AGENT (FOR ITSELF OR ON BEHALF OF ANY LENDER) OR ANY LENDER (FOR ITSELF OR ON
BEHALF OF ANY PROSPECTIVE TRANSFEREE IN ORDER FOR THE FACILITY AGENT, SUCH
LENDER OR ANY PROSPECTIVE TRANSFEREE TO CARRY OUT AND BE SATISFIED WITH THE
RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT” OR OTHER APPLICABLE ANTI-MONEY
LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF ANY PERSON THAT IT IS REQUIRED
TO CARRY OUT IN RELATION TO THE TRANSACTIONS CONTEMPLATED IN THE FINANCE
DOCUMENTS.


 


(B)                                  THE COMPANY SHALL, BY NOT LESS THAN 3
BUSINESS DAYS WRITTEN NOTICE TO THE FACILITY AGENT, NOTIFY THE FACILITY AGENT
(WHICH SHALL PROMPTLY NOTIFY THE LENDERS) OF ITS INTENTION TO REQUEST THAT ONE
OF ITS WHOLLY-OWNED SUBSIDIARIES BECOMES AN ACCEDING OBLIGOR PURSUANT TO
CLAUSE 26 (ACCEDING GROUP COMPANIES) (PROVIDED THAT NO SUCH NOTICE SHALL BE
REQUIRED TO BE GIVEN IN RESPECT OF ANY OBLIGOR WHERE ANY SUCH PERSON IS REQUIRED
OR INTENDS TO ACCEDE TO THIS AGREEMENT PURSUANT TO CLAUSE 3.4 (BASEBALL
CONDITIONS SUBSEQUENT).


 


(C)                                  FOLLOWING THE GIVING OF ANY NOTICE PURSUANT
TO PARAGRAPH (B) ABOVE, THE COMPANY SHALL PROMPTLY UPON THE REQUEST OF THE
FACILITY AGENT OR ANY LENDER SUPPLY, OR PROCURE THE SUPPLY OF, SUCH
DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY THE FACILITY
AGENT (FOR ITSELF OR ON BEHALF OF ANY LENDER) OR ANY LENDER (FOR ITSELF OR ON
BEHALF OF ANY PROSPECTIVE TRANSFEREE TO CARRY OUT AND BE SATISFIED WITH THE
RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT” OR OTHER APPLICABLE ANTI-MONEY
LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF ANY PERSON THAT IT IS REQUIRED
TO CARRY OUT IN RELATION TO THE ACCESSION OF SUCH ACCEDING BORROWER OR ACCEDING
GUARANTOR TO THIS AGREEMENT.


 


24.17                 CHANGE IN AUDITORS


 

The Obligors shall ensure that its auditors are (and in the case of the Company,
the Bank Group’s auditors are) any one of the Permitted Auditors provided that
in the event of any change in such auditors (other than in connection with the
Merger), the relevant Obligor (or the Company, in the case of any change to the
Bank Group’s auditors) shall promptly notify the Facility Agent of such change.

 


24.18                 SYNDICATION


 


(A)                                  EACH OF THE OBLIGORS SHALL (AND THE COMPANY
SHALL PROCURE THAT EACH MEMBER OF THE BANK GROUP SHALL) CO-OPERATE WITH AND
ASSIST THE MANDATED LEAD ARRANGERS IN CONNECTION WITH THE PRIMARY SYNDICATION OF
THE FACILITIES IN A MANNER CONSISTENT WITH NORMAL MARKET PRACTICE INCLUDING (BUT
NOT LIMITED TO) BY:


 

(I)                                    PROVIDING SUCH FINANCIAL AND OTHER
INFORMATION RELATING TO THE GROUP AS THE MANDATED LEAD ARRANGERS, ACTING
REASONABLY, MAY DEEM NECESSARY TO ACHIEVE SUCCESSFUL SYNDICATION PROVIDED THAT
NO SUCH INFORMATION SHALL BE REQUIRED TO BE SO PROVIDED TO THE EXTENT THAT THE
SAME WOULD REQUIRE A FILING TO BE MADE BY ANY OBLIGOR WITH THE SEC AS A RESULT
THEREOF;

 

(II)                                IN LINE WITH NORMAL MARKET PRACTICE,
ASSISTING THE MANDATED LEAD ARRANGERS IN THE PREPARATION OF ANY SUPPLEMENTAL
MATERIALS TO THE INFORMATION MEMORANDA;

 

(III)                            ALLOW ATTENDANCE BY SENIOR MANAGEMENT OF THE
ULTIMATE PARENT AND THE COMPANY AT ONE OR MORE BANK PRESENTATIONS OR MEETING
WITH POTENTIAL LENDERS AT SUCH TIMES AND PLACES AS THE MANDATED LEAD ARRANGERS
MAY AGREE WITH THE ULTIMATE PARENT AND THE COMPANY; AND

 

125

--------------------------------------------------------------------------------


 

(IV)                               USE REASONABLE EFFORTS TO ENSURE THAT THE
SYNDICATION EFFORTS BENEFIT FROM THE GROUP’S EXISTING LENDING RELATIONSHIPS,

 

provided that no Obligor shall be required to provide any information where,
having regard to the relevance of that information to the achievement of
Successful Syndication, it would be unreasonable to do so.

 


(B)                                  WITHOUT PREJUDICE TO THE PROVISIONS OF
PARAGRAPH (A), NO OBLIGOR SHALL BE REQUIRED TO TAKE ANY ACTION OR TO DELIVER ANY
INFORMATION THAT WOULD CONFLICT WITH ANY APPLICABLE LAW TO WHICH IT IS BOUND OR
OTHER APPLICABLE REGULATION INCLUDING THE TAKEOVER CODE, US FEDERAL SECURITIES
LAWS, THE LAWS OF DELAWARE, OR TO PROVIDE ANY DISCLOSURES THAT WOULD REQUIRE A
FILING WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION, OR CAUSE IT OR ANY OF
ITS SUBSIDIARIES TO BREACH ANY APPLICABLE CONFIDENTIALITY UNDERTAKING TO WHICH
IT IS BOUND OR WHICH MIGHT PREJUDICE ITS ENTITLEMENT TO OR RETENTION OF LEGAL
PRIVILEGE IN ANY DOCUMENT.  IN THE EVENT THAT THE MANDATED LEAD ARRANGERS
REQUEST ANY INFORMATION TO BE DISCLOSED OR ACTION TO BE TAKEN WHICH IS SUBJECT
TO A CONFIDENTIALITY UNDERTAKING, THE PARENT OR THE RELEVANT OBLIGOR AS THE CASE
MAY BE, SHALL USE ITS REASONABLE ENDEAVOURS TO OBTAIN THE CONSENT OF THE
RELEVANT BENEFICIARY OF SUCH CONFIDENTIALITY UNDERTAKING TO SUCH ACTION IN ORDER
TO ALLOW SUCH DISCLOSURE OR ACTION TO BE TAKEN.

 


24.19                 ASSETS

 

Each Obligor shall (and the Company shall procure that each member of the Bank
Group shall) maintain and preserve all of its assets that are necessary in the
conduct of its business as it is conducted from time to time, in good working
order and condition subject to ordinary wear and tear where any failure to do so
could be reasonably expected to have a Material Adverse Effect.

 


24.20                 ERISA


 


(A)                                  AS SOON AS POSSIBLE AND, IN ANY EVENT,
WITHIN 20 DAYS AFTER A BORROWER OR ANY OBLIGOR KNOWS OR HAS REASON TO KNOW OF
THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN PARAGRAPH (B) OF THIS CLAUSE
24.20, SUCH BORROWER OR SUCH OBLIGOR WILL DELIVER TO THE FACILITY AGENT IN
SUFFICIENT COPIES FOR EACH LENDER A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER
OF SUCH BORROWER OR SUCH OBLIGOR SETTING OUT FULL DETAILS AS TO SUCH OCCURRENCE
AND THE ACTION, IF ANY, THAT THE RELEVANT MEMBER OF THE GROUP OR ERISA AFFILIATE
IS REQUIRED OR PROPOSES TO TAKE, TOGETHER WITH ANY NOTICES REQUIRED OR PROPOSED
TO BE GIVEN OR FILED BY SUCH MEMBER OF THE GROUP, THE PLAN ADMINISTRATOR OR SUCH
ERISA AFFILIATE TO OR WITH ANY GOVERNMENT AGENCY, OR A PLAN PARTICIPANT AND ANY
NOTICES RECEIVED BY SUCH MEMBER OF THE GROUP OR ERISA AFFILIATE FROM ANY
GOVERNMENT AGENCY, OR A PLAN PARTICIPANT WITH RESPECT TO IT.


 


(B)                                  THE EVENTS REFERRED TO IN PARAGRAPH (A) OF
THIS CLAUSE 24.20 ARE:


 

(I)                                    ANY CONTRIBUTION REQUIRED TO BE MADE WITH
RESPECT TO A PLAN OR FOREIGN PENSION PLAN IS NOT MADE BEFORE OR WITHIN 30 DAYS
FOLLOWING THE TIME LIMIT THEREFOR;

 

(II)                                ANY MEMBER OF THE GROUP OR ANY ERISA
AFFILIATE INCURS OR IS REASONABLY EXPECTED TO INCUR ANY MATERIAL LIABILITY WITH
RESPECT TO A PLAN UNDER SECTION 4975 OR 4980 OF THE CODE OR SECTION 409, 502(I)
OR 502(L) OF ERISA OR WITH RESPECT TO A GROUP HEALTH PLAN (AS DEFINED IN SECTION
607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE CODE) MAINTAINED BY A BORROWER OR
ANY MEMBER OF THE GROUP UNDER SECTION 4980B OF THE CODE; AND

 

(III)                            ANY MEMBER OF THE GROUP INCURS OR REASONABLY
EXPECTS TO INCUR ANY MATERIAL LIABILITY PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT
PLAN (AS DEFINED IN SECTION 3(1) OF ERISA) THAT PROVIDES BENEFITS TO RETIRED
EMPLOYEES OR OTHER FORMER EMPLOYEES (OTHER THAN AS

 

126

--------------------------------------------------------------------------------


 

required by section 601 of ERISA).

 


(C)                                  SUBJECT TO ALL APPLICABLE DATA PROTECTION
LAWS, THE ULTIMATE PARENT SHALL PROCURE THAT EACH MEMBER OF THE GROUP WILL
DELIVER TO THE FACILITY AGENT IN SUFFICIENT COPIES FOR EACH OF THE LENDERS:

 

(I)                                    A COMPLETE COPY OF THE ANNUAL REPORT (ON
INTERNAL REVENUE SERVICE FORM 5500-SERIES (INCLUDING, TO THE EXTENT REQUIRED,
THE RELATED FINANCIAL AND ACTUARIAL STATEMENTS AND OPINIONS AND OTHER SUPPORTING
STATEMENTS, CERTIFICATIONS, SCHEDULES AND INFORMATION)) OF EACH PLAN REQUIRED TO
BE FILED WITH THE INTERNAL REVENUE SERVICE AND/OR THE DEPARTMENT OF LABOR;

 

(II)                                COPIES OF ANNUAL REPORTS AND ANY RECORDS,
DOCUMENTS OR OTHER INFORMATION REQUIRED TO BE FURNISHED BY SUCH MEMBER OF THE
GROUP OR ANY ERISA AFFILIATE WITH RESPECT TO ANY PLAN TO ANY GOVERNMENT AGENCY;
AND

 

(III)                            ANY MATERIAL NOTICES RECEIVED BY A MEMBER OF
THE GROUP OR ANY ERISA AFFILIATE WITH RESPECT TO ANY PLAN OR FOREIGN PENSION
PLAN, IN THE CASE OF EACH OF (I), (II), AND (III), NO LATER THAN 30 DAYS (OR 10
DAYS IN THE CASE OF THIS PARAGRAPH (III)) AFTER THE DATE SUCH ANNUAL REPORT HAS
BEEN FILED WITH THE INTERNAL REVENUE SERVICE AND/OR THE DEPARTMENT OF LABOR OR
SUCH RECORDS, DOCUMENTS AND/OR INFORMATION HAS BEEN FURNISHED TO ANY OTHER
GOVERNMENT AGENCY OR SUCH NOTICE HAS BEEN RECEIVED BY SUCH MEMBER OF THE GROUP
OR ERISA AFFILIATE, AS APPLICABLE.

 

(IV)                               THE ULTIMATE PARENT SHALL PROCURE THAT EACH
MEMBER OF THE GROUP SHALL ENSURE THAT ALL FOREIGN PENSION PLANS ADMINISTERED BY
THEM OR INTO WHICH THEY MAKE PAYMENTS, OBTAIN OR RETAIN (AS APPLICABLE)
REGISTERED STATUS UNDER AND AS REQUIRED BY APPLICABLE LAW AND ARE ADMINISTERED
IN A TIMELY MANNER IN ALL RESPECTS IN COMPLIANCE WITH ALL APPLICABLE LAWS, IN
THE CASE OF EACH OF THE FOREGOING, EXCEPT WHERE THE FAILURE TO DO ANY OF THE
FOREGOING WILL NOT HAVE A MATERIAL ADVERSE EFFECT.

 


24.21                 STEPS PAPER


 

The Ultimate Parent shall (and it shall procure that each member of the Group
shall, as applicable) implement each of the steps required for the consummation
of the Merger and reorganisation of the Group in accordance with the Steps Paper
and in particular, without limitation to the foregoing provision:

 


(A)                                  ON THE MERGER CLOSING DATE, TO IMPLEMENT
EACH OF STEPS 1 AND 2 SET OUT IN THE PAGE HEADED “COMBINATION OF NTL AND
TELEWEST” OF THE STEPS PAPER CULMINATING IN THE STRUCTURE SET OUT ON THE PAGE
HEADED “INTERIM STRUCTURE AFTER STEP 2;


 


(B)                                  TO IMPLEMENT EACH OF THE STEPS 3 TO 10 SET
OUT ON THE PAGES HEADED “POST-COMBINATION RESTRUCTURING - SECOND ALTERNATIVE
(STRUCTURE 2)” OF THE STEPS PAPER, CULMINATING IN THE STRUCTURE SET OUT ON THE
PAGE HEADED “SECOND ALTERNATIVE (STRUCTURE 2) — FINAL STRUCTURE”, SUCH THAT ALL
OF THOSE STEPS ARE COMPLETED ON THE STRUCTURING DATE;


 


(C)                                  IF THE BASEBALL EFFECTIVE DATE OCCURS PRIOR
TO THE STRUCTURING DATE (AND STEP V1 AND V2 DESCRIBED BELOW CAN BE IMPLEMENTED
PRIOR TO THE STRUCTURING DATE), TO IMPLEMENT EACH OF THE STEPS V1 AND V2 ON THE
PAGE HEADED “ACQUISITION OF VIRGIN MOBILE PRE-RESTRUCTURING”, CULMINATING IN THE
STRUCTURE SET OUT ON THE PAGE HEADED “AFTER VIRGIN MOBILE PRE-RESTRUCTURING”,
SUCH THAT BOTH OF THOSE STEPS ARE COMPLETED ON THE SAME BUSINESS DAY, ON A DATE
FALLING NOT MORE THAN 15 DAYS AFTER THE BASEBALL EFFECTIVE DATE; AND

 

127

--------------------------------------------------------------------------------


 


(D)                                  IF THE BASEBALL EFFECTIVE DATE OCCURS AFTER
THE STRUCTURING DATE (OR STEPS V1 AND V2 REFERRED TO ABOVE CANNOT BE IMPLEMENTED
BEFORE THE STRUCTURING DATE) AND THE PROVISIONS OF PARAGRAPH (B) ABOVE HAVE BEEN
IMPLEMENTED, TO IMPLEMENT EACH OF THE STEPS 0A AND 0B ON THE PAGE HEADED
“STRUCTURE 2 VIRGIN MOBILE ACQUISITION”, CULMINATING IN THE STRUCTURE SET OUT ON
THE PAGE HEADED “STRUCTURE 2 POST-VIRGIN MOBILE ACQUISITION”, SUCH THAT BOTH OF
THOSE STEPS ARE COMPLETED ON THE SAME BUSINESS DAY, ON A DATE FALLING NOT MORE
THAN 15 DAYS AFTER THE BASEBALL EFFECTIVE DATE,


 


IN EACH CASE, WITH SUCH AMENDMENTS, VARIATIONS OR MODIFICATIONS AS THE ULTIMATE
PARENT SHALL DEEM NECESSARY, PROVIDED THAT NO SUCH AMENDMENT, VARIATION OR
MODIFICATION COULD REASONABLY BE EXPECTED TO BE MATERIALLY ADVERSE TO THE
INTERESTS OF THE LENDERS.


 


24.22                 BASEBALL SCHEME UNDERTAKINGS


 

Other than with the consent of a Baseball Instructing Group, acting reasonably
(which consent shall be deemed to have been given if not given or refused within
48 hours of request) Baseball Cash Bidco shall comply and the Company shall
procure that Baseball Stock Bidco shall comply, with each of the following
covenants:

 


(A)                                  IT SHALL ENSURE THAT THE BASEBALL SCHEME
CIRCULAR IS ON SUBSTANTIALLY THE TERMS SET OUT IN THE BASEBALL PRESS RELEASE,
OTHER THAN WITH RESPECT TO ANY AMENDMENTS WHICH COULD NOT REASONABLY BE EXPECTED
TO BE MATERIALLY PREJUDICIAL TO THE INTERESTS OF THE LENDERS;


 


(B)                                  IT SHALL NOT MAKE ANY AMENDMENTS TO THE
BASEBALL IMPLEMENTATION AGREEMENT, OTHER THAN WITH RESPECT TO ANY AMENDMENTS
WHICH COULD NOT REASONABLY BE EXPECTED TO BE MATERIALLY PREJUDICIAL TO THE
INTERESTS OF THE LENDERS;


 


(C)                                  IT SHALL ENSURE THAT THE BASEBALL SCHEME
CIRCULAR IS POSTED WITHIN 28 DAYS OF ISSUANCE OF THE BASEBALL PRESS RELEASE, OR
IF LATER, AS SOON AS PRACTICABLE AFTER THE DATE ON WHICH THE COURT CONVENES A
MEETING OF THE SHAREHOLDERS OF BASEBALL TO CONSIDER THE BASEBALL SCHEME;


 


(D)                                  IT SHALL COMPLY WITH ALL APPLICABLE LAWS
AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, THE ACT, THE FINANCIAL SERVICES
AND MARKETS ACT 2000, THE TAKEOVER CODE (SUBJECT TO ANY APPLICABLE WAIVERS BY
THE TAKEOVER PANEL) AND THE LISTING RULES OF THE FINANCIAL SERVICES AUTHORITY
(AS APPLICABLE);


 


(E)                                  IT SHALL KEEP THE FACILITY AGENT INFORMED
OF THE MATERIAL DEVELOPMENTS OF THE BASEBALL SCHEME AND THE BASEBALL ACQUISITION
AND NOTIFY THE FACILITY AGENT OF ANY CIRCUMSTANCES WHICH MAY LEAD TO WITHDRAWAL
OF THE BASEBALL SCHEME OR THE BASEBALL ACQUISITION;


 


(F)                                    IT SHALL PROVIDE THE FACILITY AGENT WITH
ANY MATERIAL UPDATED FINANCIAL INFORMATION ON THE BASEBALL GROUP, AND SUCH OTHER
INFORMATION RELEVANT TO THE BASEBALL SCHEME AND THE BASEBALL ACQUISITION AS THE
FACILITY AGENT MAY REASONABLY REQUEST (INCLUDING WITHOUT LIMITATION, COPIES OF
ANY PRESS OR PUBLIC ANNOUNCEMENTS AND ANY MATERIAL DOCUMENTS OR STATEMENTS
ISSUED BY THE TAKEOVER PANEL OR ANY REGULATORY AUTHORITY IN CONNECTION WITH THE
BASEBALL SCHEME OR THE BASEBALL ACQUISITION);


 


(G)                                 IT SHALL NOT INCREASE THE CASH PRICE PER
SHARE UNDER THE CASH ONLY OPTION AT WHICH THE BASEBALL ACQUISITION IS BEING
MADE;


 


(H)                                 IT SHALL NOT WAIVE OR AMEND ANY CONDITION TO
THE BASEBALL SCHEME AS SET OUT IN THE BASEBALL SCHEME DOCUMENTS, EXCEPT IN ANY
CASE WHERE SUCH AMENDMENT OR WAIVER:


 

(I)                                    COULD NOT REASONABLY BE EXPECTED TO BE
MATERIALLY PREJUDICIAL TO THE INTERESTS OF THE LENDERS; OR

 

128

--------------------------------------------------------------------------------


 

(II)                                IS REQUIRED BY THE TAKEOVER PANEL, THE
TAKEOVER CODE, THE RULES OR REQUIREMENTS OF ANY STOCK EXCHANGE WITH JURISDICTION
OVER BASEBALL CASH BIDCO OR ANY OTHER APPLICABLE LAW OR REGULATION;

 


(I)                                    IT SHALL NOT MAKE ANY PUBLIC STATEMENTS
RELATING TO THE FINANCING OF THE BASEBALL ACQUISITION UNLESS REQUIRED TO DO SO
BY THE TAKEOVER CODE OR TAKEOVER PANEL, ANY APPLICABLE STOCK EXCHANGE WITH
JURISDICTION OVER BASEBALL CASH BIDCO OR ANY APPLICABLE GOVERNMENTAL OR OTHER
REGULATORY AUTHORITY;


 


(J)                                    IT SHALL ENSURE THAT NEITHER OF THE
BASEBALL BIDCOS, NOR (USING ALL REASONABLE ENDEAVOURS) ANY PERSON ACTING IN
CONCERT (AS DEFINED IN THE TAKEOVER CODE) WITH THEM, SHALL BE OBLIGED TO MAKE AN
OFFER TO SHAREHOLDERS OF BASEBALL UNDER RULE 9 OF THE TAKEOVER CODE;  AND


 


(K)                                IT SHALL PROCURE THAT AS SOON AS REASONABLY
PRACTICABLE, AFTER THE BASEBALL EFFECTIVE DATE, BASEBALL IS DELISTED AND
RE-REGISTERED AS A PRIVATE COMPANY.


 


25.                               NEGATIVE UNDERTAKINGS


 


25.1                        CONTENT TRANSACTION


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS AGREEMENT, NO CONTENT TRANSACTION SHALL BE RESTRICTED BY (NOR DEEMED TO
CONSTITUTE A UTILIZATION OF ANY OF THE PERMITTED EXCEPTIONS TO) ANY PROVISION OF
THIS AGREEMENT, NEITHER SHALL THE IMPLEMENTATION OF ANY CONTENT TRANSACTION
CONSTITUTE A BREACH OF ANY PROVISION OF ANY FINANCE DOCUMENT, PROVIDED THAT:


 

(I)                                    THE CASH PROCEEDS OF ANY CONTENT
TRANSACTION ARE APPLIED IN ACCORDANCE WITH CLAUSE 12 (MANDATORY PREPAYMENT AND
CANCELLATION);

 

(II)                                AFTER GIVING PRO FORMA EFFECT FOR SUCH
CONTENT TRANSACTION, THE GROUP AND THE BANK GROUP CONTINUE TO BE IN COMPLIANCE
WITH CLAUSE 23.2 (RATIOS); AND

 

(III)                            AT THE TIME OF COMPLETION OF SUCH CONTENT
TRANSACTION, NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND NO EVENT OF
DEFAULT WOULD OCCUR AS A RESULT OF SUCH CONTENT TRANSACTION.

 


(B)                                  ANY JOINT VENTURE ESTABLISHED PURSUANT TO A
CONTENT TRANSACTION SHALL THEREAFTER NOT BE SUBJECT TO ANY RESTRICTIONS UNDER
THIS AGREEMENT.


 


25.2                        NEGATIVE PLEDGE


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, create or
permit to subsist any Encumbrance over all or any of its present or future
revenues or assets other than an Encumbrance:

 


(A)                                  WHICH IS AN EXISTING ENCUMBRANCE SET OUT
IN:


 

(I)                                    PART 1A OF SCHEDULE 10 (EXISTING
ENCUMBRANCES) PROVIDED THAT SUCH ENCUMBRANCE IS RELEASED WITHIN 10 BUSINESS DAYS
OF THE MERGER CLOSING DATE; OR

 

(II)                                PART 1B OF SCHEDULE 10 (EXISTING
ENCUMBRANCES) PROVIDED THAT THE PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE
INCREASED UNLESS ANY ENCUMBRANCE IN RESPECT OF SUCH INCREASED AMOUNT WOULD BE
PERMITTED UNDER ANOTHER PARAGRAPH OF THIS CLAUSE 25.2;

 


(B)                                  WHICH ARISES BY OPERATION OF LAW OR BY A
CONTRACT HAVING A SIMILAR EFFECT OR UNDER AN ESCROW ARRANGEMENT REQUIRED BY A
TRADING COUNTERPARTY OF ANY MEMBER OF THE BANK GROUP AND IN EACH

 

129

--------------------------------------------------------------------------------


 

case arising or entered into the ordinary course of business of the relevant
member of the Bank Group;


 


(C)                                  WHICH IS CREATED PURSUANT TO ANY OF THE
FINANCE DOCUMENTS (INCLUDING, FOR THE PURPOSES OF SECURING ANY ALTERNATIVE
BASEBALL FINANCING) AND ANY BRIDGE FINANCE DOCUMENTS;


 


(D)                                  ARISING FROM ANY FINANCE LEASES, SALE AND
LEASEBACK ARRANGEMENTS OR VENDOR FINANCING ARRANGEMENTS PERMITTED TO BE INCURRED
PURSUANT TO CLAUSE 25.4 (FINANCIAL INDEBTEDNESS);


 


(E)                                  WHICH ARISES IN RESPECT OF ANY RIGHT OF
SET-OFF, NETTING ARRANGEMENT, TITLE TRANSFER OR TITLE RETENTION ARRANGEMENTS
WHICH:


 

(I)                                    ARISES IN THE ORDINARY COURSE OF TRADING
AND/OR BY OPERATION OF LAW;

 

(II)                                IS ENTERED INTO BY ANY MEMBER OF THE BANK
GROUP IN THE NORMAL COURSE OF ITS BANKING ARRANGEMENTS FOR THE PURPOSE OF
NETTING DEBIT AND CREDIT BALANCES ON BANK ACCOUNTS OF MEMBERS OF THE BANK GROUP
OPERATED ON A NET BALANCE BASIS;

 

(III)                            ARISES IN RESPECT OF NETTING OR SET OFF
ARRANGEMENTS CONTAINED IN ANY HEDGING AGREEMENT OR OTHER CONTRACT PERMITTED
UNDER CLAUSE 25.12 (LIMITATIONS ON HEDGING);

 

(IV)                               IS ENTERED INTO BY ANY MEMBER OF THE BANK
GROUP ON TERMS WHICH ARE GENERALLY NO WORSE THAN THE COUNTERPARTY’S STANDARD OR
USUAL TERMS AND ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT
MEMBER OF THE BANK GROUP; OR

 

(V)                                   WHICH IS A RETENTION OF TITLE ARRANGEMENT
WITH RESPECT TO CUSTOMER PREMISES EQUIPMENT IN FAVOUR OF A SUPPLIER (OR ITS
AFFILIATE); PROVIDED THAT THE TITLE IS ONLY RETAINED TO INDIVIDUAL ITEMS OF
CUSTOMER PREMISES EQUIPMENT IN RESPECT OF WHICH THE PURCHASE PRICE HAS NOT BEEN
PAID IN FULL;

 


(F)                                    WHICH ARISES IN RESPECT OF ANY JUDGMENT,
AWARD OR ORDER OR ANY TAX LIABILITY FOR WHICH AN APPEAL OR PROCEEDINGS FOR
REVIEW ARE BEING DILIGENTLY PURSUED IN GOOD FAITH, PROVIDED THAT THE AFFECTED
MEMBER OF THE BANK GROUP SHALL HAVE OR WILL ESTABLISH SUCH RESERVES AS MAY BE
REQUIRED UNDER APPLICABLE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN RESPECT OF
SUCH JUDGMENT, AWARD, ORDER OR TAX LIABILITY;


 


(G)                                 OVER OR AFFECTING ANY ASSET ACQUIRED BY A
MEMBER OF THE BANK GROUP AFTER THE ORIGINAL EXECUTION DATE AND SUBJECT TO WHICH
SUCH ASSET IS ACQUIRED, IF:


 

(I)                                    SUCH ENCUMBRANCE WAS NOT CREATED IN
CONTEMPLATION OF THE ACQUISITION OF SUCH ASSET BY A MEMBER OF THE BANK GROUP;
AND

 

(II)                                THE FINANCIAL INDEBTEDNESS SECURED THEREBY
IS FINANCIAL INDEBTEDNESS OF, OR IS ASSUMED BY, THE RELEVANT ACQUIRING MEMBER OF
THE BANK GROUP, IS FINANCIAL INDEBTEDNESS WHICH AT ALL TIMES FALLS WITHIN
PARAGRAPH (G) OR (K) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) AND THE AMOUNT OF
FINANCIAL INDEBTEDNESS SO SECURED IS NOT INCREASED AT ANY TIME;

 


(H)                                 OVER OR AFFECTING ANY ASSET OF ANY COMPANY
WHICH BECOMES A MEMBER OF THE BANK GROUP AFTER THE ORIGINAL EXECUTION DATE,
WHERE SUCH ENCUMBRANCE IS CREATED PRIOR TO THE DATE ON WHICH SUCH COMPANY
BECOMES A MEMBER OF THE BANK GROUP, IF:


 

(I)                                    SUCH ENCUMBRANCE WAS NOT CREATED IN
CONTEMPLATION OF THE ACQUISITION OF SUCH COMPANY; AND

 

130

--------------------------------------------------------------------------------


 

(II)                                TO THE EXTENT NOT REPAID BY CLOSE OF
BUSINESS ON THE DATE UPON WHICH SUCH COMPANY BECAME A MEMBER OF THE BANK GROUP,
THE FINANCIAL INDEBTEDNESS SECURED BY SUCH ENCUMBRANCE AT ALL TIMES FALLS WITHIN
PARAGRAPH (G) OR (K) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS);

 


(I)                                    CONSTITUTED BY A RENT DEPOSIT DEED
ENTERED INTO ON ARM’S LENGTH COMMERCIAL TERMS AND IN THE ORDINARY COURSE OF
BUSINESS SECURING THE OBLIGATIONS OF A MEMBER OF THE BANK GROUP IN RELATION TO
PROPERTY LEASED TO A MEMBER OF THE BANK GROUP;


 


(J)                                    CONSTITUTED BY AN ARRANGEMENT REFERRED TO
IN PARAGRAPH (D) OF THE DEFINITION OF FINANCIAL INDEBTEDNESS;


 


(K)                                WHICH IS GRANTED OVER THE SHARES OF,
INDEBTEDNESS OWED BY OR OTHER INTERESTS HELD IN, OR OVER THE ASSETS (INCLUDING,
WITHOUT LIMITATION, PRESENT OR FUTURE REVENUES), ATTRIBUTABLE TO A PROJECT
COMPANY, A BANK GROUP EXCLUDED SUBSIDIARY OR A PERMITTED JOINT VENTURE;


 


(L)                                    OVER CASH DEPOSITED AS SECURITY FOR THE
OBLIGATIONS OF A MEMBER OF THE BANK GROUP IN RESPECT OF A PERFORMANCE BOND,
GUARANTEE, STANDBY LETTER OF CREDIT OR SIMILAR FACILITY ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS OF THE BANK GROUP;


 


(M)                              WHICH IS CREATED BY ANY MEMBER OF THE BANK
GROUP IN SUBSTITUTION FOR ANY EXISTING ENCUMBRANCE REFERRED TO IN PARAGRAPH
(A)(II) ABOVE OF THIS CLAUSE 25.2, PROVIDED THAT THE PRINCIPAL AMOUNT SECURED
THEREBY MAY NOT BE INCREASED UNLESS ANY ENCUMBRANCE IN RESPECT OF SUCH INCREASED
AMOUNT WOULD BE PERMITTED UNDER ANOTHER PARAGRAPH OF THIS CLAUSE 25.2;


 


(N)                                 SECURING THE EXISTING BASEBALL FACILITIES,
PROVIDED THAT SUCH ENCUMBRANCE IS RELEASED WITHIN 10 BUSINESS DAYS OF THE
BASEBALL EFFECTIVE DATE; OR


 


(O)                                  SECURING FINANCIAL INDEBTEDNESS THE
PRINCIPAL AMOUNT OF WHICH (WHEN AGGREGATED WITH THE PRINCIPAL AMOUNT OF ANY
OTHER FINANCIAL INDEBTEDNESS WHICH HAS THE BENEFIT OF AN ENCUMBRANCE OTHER THAN
AS PERMITTED PURSUANT TO PARAGRAPHS (A) TO (N) ABOVE) DOES NOT EXCEED £300
MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES):


 

(I)                                    OF WHICH UP TO £250 MILLION (OR ITS
EQUIVALENT IN OTHER CURRENCIES) MAY BE SECURED ON ASSETS NOT SUBJECT TO THE
SECURITY; AND

 

(II)                                WHICH MAY BE SECURED ON A SECOND RANKING
BASIS OVER ASSETS SUBJECT TO THE SECURITY, PROVIDED THAT SUCH SECOND RANKING
SECURITY SHALL BE GRANTED ON TERMS WHERE THE RIGHTS OF THE RELEVANT MORTGAGEE,
CHARGEE OR OTHER BENEFICIARY OF SUCH SECURITY IN RESPECT OF ANY PAYMENT WILL BE
SUBORDINATED TO THE RIGHTS OF THE FINANCE PARTIES UNDER THE HYD INTERCREDITOR
AGREEMENT OR ANY OTHER INTERCREDITOR ARRANGEMENT WHICH IS EITHER:

 

(A)                               on terms satisfactory to the Facility Agent
(acting on the instructions of an Instructing Group); or

 

(B)                             on terms comparable to the Existing Telewest
Second Lien Credit Facility Agreement and related intercreditor agreement,

 

provided that in either case, each of the Finance Parties agrees to execute such
intercreditor agreement as soon as practicable following request from the
Company.

 

131

--------------------------------------------------------------------------------


 


25.3                        LOANS AND GUARANTEES


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, grant any
loan or credit or give any guarantee in any such case in respect of Financial
Indebtedness, other than:

 


(A)                                  ANY EXTENSION OF TRADE CREDIT OR
GUARANTEES, BONDS OR INDEMNITIES GRANTED IN THE ORDINARY COURSE OF BUSINESS ON
USUAL AND CUSTOMARY TERMS;


 


(B)                                  ANY CREDIT GIVEN BY A MEMBER OF THE BANK
GROUP TO ANOTHER MEMBER OF THE BANK GROUP WHICH ARISES BY REASON OF
CASH-POOLING, SET-OFF OR OTHER CASH MANAGEMENT ARRANGEMENT OF THE BANK GROUP;


 


(C)                                  THE EXISTING LOANS PROVIDED THAT THE
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER MAY NOT BE INCREASED FROM THAT
EXISTING AT THE ORIGINAL EXECUTION DATE IN RELIANCE ON THIS PARAGRAPH (C)
(EXCEPT WITH RESPECT TO ACCRUAL OR CAPITALISATION OF INTEREST);


 


(D)                                  ANY LOANS OR CREDIT GRANTED:


 

(I)                                    BY A MEMBER OF THE BANK GROUP WHICH IS
NOT AN OBLIGOR TO AN OBLIGOR BY WAY OF SUBORDINATED FUNDING;

 

(II)                                BY ONE OBLIGOR TO ANOTHER OBLIGOR;

 

(III)                            BY A MEMBER OF THE BANK GROUP WHICH IS NOT AN
OBLIGOR TO ANY OTHER MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR; OR

 

(IV)                               BY A MEMBER OF THE BANK GROUP TO THE RELEVANT
MEMBER OF THE GROUP FOR THE PURPOSES OF FUNDING DRAWINGS AVAILABLE UNDER THE
UNDRAWN PORTION OF ANY EXISTING UKTV GROUP LOAN STOCK OF UP TO £50 MILLION IN
AGGREGATE;

 

(V)                                   IN ACCORDANCE WITH CLAUSE 25.9 (JOINT
VENTURES);

 

(VI)                               BY THE US BORROWER PURSUANT TO THE NOTES;

 


(E)                                  ANY LOANS MADE BY ANY MEMBER OF THE BANK
GROUP TO ITS EMPLOYEES EITHER:


 

(I)                                    IN THE ORDINARY COURSE OF ITS EMPLOYEES’
EMPLOYMENT; OR

 

(II)                                TO FUND THE EXERCISE OF SHARE OPTIONS OR THE
PURCHASE OF CAPITAL STOCK BY ITS EMPLOYEES, DIRECTORS, OFFICERS OR CONSULTANTS
OF THE GROUP,

 

provided that the aggregate principal amount of all such loans shall not at any
time exceed £10 million (or its equivalent in other currencies);

 


(F)                                    ANY LOAN MADE BY A MEMBER OF THE BANK
GROUP PURSUANT TO EITHER AN ASSET PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(G)                                 ANY LOAN MADE BY A MEMBER OF THE BANK GROUP
TO A MEMBER OF THE GROUP, WHERE THE PROCEEDS OF SUCH LOAN ARE, OR ARE TO BE
(WHETHER DIRECTLY OR INDIRECTLY) USED:


 

(I)                                    TO MAKE PAYMENTS TO THE HIGH YIELD
TRUSTEE IN RESPECT OF HIGH YIELD TRUSTEE AMOUNTS (AS SUCH TERMS ARE DEFINED IN
THE HYD INTERCREDITOR AGREEMENT) IN RESPECT OF THE EXISTING HIGH YIELD NOTES;

 

(II)                                TO MAKE PAYMENTS TO THE HIGH YIELD TRUSTEE
IN RESPECT OF HIGH YIELD TRUSTEE

 

132

--------------------------------------------------------------------------------


 

Amounts (as such terms are defined in the HYD Intercreditor Agreement) in
respect of the New High Yield Notes;

 

(III)                            TO MAKE EQUIVALENT PAYMENTS TO THOSE SPECIFIED
IN PARAGRAPHS (I) AND (II) ABOVE IN RESPECT OF ANY HIGH YIELD REFINANCINGS;

 

(IV)                               PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR IS LIKELY TO OCCUR AS A RESULT THEREOF TO FUND
PERMITTED PAYMENTS; OR

 

(V)                                   AT ANY TIME AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT, TO FUND PERMITTED PAYMENTS TO THE EXTENT NOT PROHIBITED BY THE
HYD INTERCREDITOR AGREEMENT, THE GROUP INTERCREDITOR AGREEMENT OR ANY OTHER
APPLICABLE INTERCREDITOR AGREEMENT;

 


(H)                                 CREDIT GRANTED BY ANY MEMBER OF THE BANK
GROUP TO A MEMBER OF THE GROUP, WHERE THE INDEBTEDNESS OUTSTANDING THEREUNDER
RELATES TO INTRA-GROUP SERVICES PROVIDED THAT WHERE SUCH CREDIT RELATES TO
SERVICES FALLING WITHIN SUB-PARAGRAPHS (C)(I) AND (C)(III) OF THE DEFINITION OF
INTRA-GROUP SERVICES THE SETTLEMENT OF ANY SUCH CREDIT ESTIMATED BY THE BORROWER
TO BE OWED BY MEMBERS OF THE GROUP WHICH ARE NOT OBLIGORS SHALL TAKE PLACE NO
LATER THAN THE FIRST BUSINESS DAY FALLING 60 DAYS AFTER THE END OF EACH
FINANCIAL QUARTER PROVIDED THAT ANY SUCH SETTLEMENT MAY OCCUR BY WAY OF SET-OFF
AND FURTHER PROVIDED THAT ANY OVERPAYMENT OR UNDERPAYMENT ARISING AS A RESULT OF
THE SETTLEMENT OF ALL SUCH CREDIT MAY BE RETURNED TO THE OVERPAYING PARTY OR
PAID BY THE UNDERPAYING PARTY (AND ANY CREDIT OR FINANCIAL INDEBTEDNESS ARISING
AS A RESULT OF SUCH OVERPAYMENT OR UNDERPAYMENT PENDING REPAYMENT TO THE
OVERPAYING PARTY OR PAYMENT BY THE UNDERPAYING PARTY IS HEREBY PERMITTED);


 


(I)                                    ANY GUARANTEE GIVEN IN RESPECT OF
MEMBERSHIP INTERESTS IN ANY COMPANY LIMITED BY GUARANTEE WHERE THE ACQUISITION
OF SUCH MEMBERSHIP INTEREST IS PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(J)                                    ANY GUARANTEE GIVEN BY A MEMBER OF THE
BANK GROUP IN RESPECT OF OR CONSTITUTED BY ANY FINANCIAL INDEBTEDNESS PERMITTED
UNDER CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) OR CLAUSE 25.10 TRANSACTIONS WITH
AFFILIATES) OR OTHER OBLIGATION NOT RESTRICTED BY THE TERMS OF THE FINANCE
DOCUMENTS, OF ANOTHER MEMBER OF THE BANK GROUP;


 


(K)                                ANY GUARANTEES ARISING UNDER THE FINANCE
DOCUMENTS (INCLUDING ANY GUARANTEES GIVEN IN RESPECT OF AN ALTERNATIVE BASEBALL
FINANCING) AND ANY GUARANTEE ARISING UNDER THE BRIDGE FINANCE DOCUMENTS;


 


(L)                                    ANY CUSTOMARY TITLE GUARANTEE GIVEN IN
CONNECTION WITH THE ASSIGNMENT OF LEASES WHERE SUCH ASSIGNMENT IS PERMITTED
UNDER CLAUSE 25.6 (DISPOSALS);


 


(M)                              ANY GUARANTEES OR SIMILAR UNDERTAKINGS GRANTED
BY ANY MEMBER OF THE BANK GROUP IN FAVOUR OF THE INLAND REVENUE IN RESPECT OF
ANY OBLIGATIONS OF NTL (UK) GROUP, INC. IN RESPECT OF UK TAX IN ORDER TO
FACILITATE THE WINDING UP OF NTL (UK) GROUP, INC. PROVIDED THAT THE FACILITY
AGENT SHALL HAVE FIRST RECEIVED CONFIRMATION FROM THE COMPANY THAT BASED ON
DISCUSSIONS WITH THE INLAND REVENUE AND THE COMPANY’S REASONABLE ASSUMPTIONS,
THE COMPANY DOES NOT BELIEVE THAT THE LIABILITY UNDER SUCH GUARANTEE WILL EXCEED
£15 MILLION (SUCH CONFIRMATION TO BE SUPPORTED BY A LETTER FROM THE COMPANY’S
AUDITORS FOR THE TIME BEING, CONFIRMING THAT BASED ON THE COMPANY’S CALCULATIONS
OF SUCH TAX LIABILITY THE COMPANY’S CONFIRMATION IS A REASONABLE ASSESSMENT OF
SUCH TAX LIABILITY);


 


(N)                                 ANY LOAN GRANTED AS A RESULT OF A SUBSCRIBER
BEING ALLOWED TERMS, IN THE ORDINARY COURSE OF TRADE, WHEREBY IT DOES NOT HAVE
TO PAY FOR THE SERVICES PROVIDED TO IT FOR A PERIOD AFTER THE PROVISION OF SUCH
SERVICES;

 

133

--------------------------------------------------------------------------------


 


(O)                                  ANY LOANS OR GUARANTEES EXPRESSLY
CONTEMPLATED UNDER THE STEPS PAPER;


 


(P)                                  A LOAN MADE OR A CREDIT GRANTED TO A JOINT
VENTURE TO THE EXTENT PERMITTED UNDER PARAGRAPH (D) OF CLAUSE 25.9 (JOINT
VENTURES);


 


(Q)                                  ANY LOANS MADE UNDER THE TERMS OF THE
SCREENSHOP INTRA-GROUP LOAN AGREEMENT;


 


(R)                                  THE BBC GUARANTEES; AND


 


(S)                                  LOANS MADE, CREDIT GRANTED OR GUARANTEES
GIVEN BY ANY MEMBER OF THE BANK GROUP NOT FALLING WITHIN PARAGRAPHS (A) TO (R)
ABOVE, IN AN AGGREGATE AMOUNT NOT EXCEEDING £75 MILLION (OR ITS EQUIVALENT IN
OTHER CURRENCIES).


 


25.4                        FINANCIAL INDEBTEDNESS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group incur, create
or permit to subsist or have outstanding any Financial Indebtedness or enter
into any agreement or arrangement whereby it is entitled to incur, create or
permit to subsist any Financial Indebtedness other than in either case:

 


(A)                                  FINANCIAL INDEBTEDNESS ARISING UNDER OR
PURSUANT TO THE FINANCE DOCUMENTS (INCLUDING IN RESPECT OF ANY OUTSTANDING
DOCUMENTARY CREDIT AND ARISING IN RESPECT OF ANY ALTERNATIVE BASEBALL FINANCING)
AND UNDER OR PURSUANT TO THE BRIDGE FINANCE DOCUMENTS;


 


(B)                                  EXISTING FINANCIAL INDEBTEDNESS PROVIDED
THAT THE EXISTING CREDIT FACILITIES SHALL BE REPAID IN FULL IMMEDIATELY UPON THE
MAKING OF THE FIRST ADVANCE UNDER THIS AGREEMENT;


 


(C)                                  FINANCIAL INDEBTEDNESS ARISING IN RESPECT
OF THE EXISTING HIGH YIELD NOTES, THE NEW HIGH YIELD NOTES OR ANY HIGH YIELD
REFINANCING AND ANY GUARANTEE GIVEN BY ANY MEMBER OF THE BANK GROUP THEREUNDER
PROVIDED THAT SUCH GUARANTEE IS GIVEN ON A SUBORDINATED UNSECURED BASIS AND IS
SUBJECT TO THE TERMS OF THE HYD INTERCREDITOR AGREEMENT OR GIVEN ON
SUBORDINATION TERMS CONSISTENT WITH THOSE CONTAINED IN THE HYD INTERCREDITOR
AGREEMENT;


 


(D)                                  FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE
BANK GROUP FALLING WITHIN, AND PERMITTED BY CLAUSE 25.3 (LOANS AND GUARANTEES);


 


(E)                                  FINANCIAL INDEBTEDNESS ARISING UNDER ANY
HEDGING AGREEMENTS PERMITTED UNDER CLAUSE 25.12 (LIMITATIONS ON HEDGING);


 


(F)                                    FINANCIAL INDEBTEDNESS ARISING IN
RELATION TO EITHER AN ASSET PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(G)                                 FINANCIAL INDEBTEDNESS OF ANY COMPANY WHICH
BECAME OR BECOMES A MEMBER OF THE BANK GROUP AFTER THE ORIGINAL EXECUTION DATE,
WHERE SUCH FINANCIAL INDEBTEDNESS AROSE PRIOR TO THE DATE ON WHICH SUCH COMPANY
BECAME OR BECOMES A MEMBER OF THE BANK GROUP; IF:


 

(I)                                    SUCH FINANCIAL INDEBTEDNESS WAS NOT
CREATED IN CONTEMPLATION OF THE ACQUISITION OF SUCH COMPANY;

 

(II)                                THE AGGREGATE PRINCIPAL AMOUNT OF ALL OF THE
FINANCIAL INDEBTEDNESS ASSUMED IN RELIANCE ON THIS PARAGRAPH (G) EITHER (1) DOES
NOT EXCEED £75 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) OUTSTANDING AT
ANY TIME OR (2) TO THE EXTENT SUCH FINANCIAL INDEBTEDNESS DOES EXCEED £75
MILLION, AN AMOUNT EQUAL TO SUCH EXCESS IS REPAID PROMPTLY THEREAFTER;

 

134

--------------------------------------------------------------------------------


 


(H)                                 FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF
ANY GUARANTEE GIVEN BY THE COMPANY OR TCN OR ANY OTHER MEMBER OF THE BANK GROUP
IN RESPECT OF THE RELEVANT BORROWER’S OBLIGATIONS UNDER ANY PARENT DEBT
(“GUARANTEED PARENT DEBT”), PROVIDED THAT:


 

(I)                                    THE PROCEEDS OF SUCH GUARANTEED PARENT
DEBT ARE CONTRIBUTED INTO THE BANK GROUP IN ACCORDANCE WITH CLAUSE 24.15
(CONTRIBUTIONS TO THE BANK GROUP) AND APPLIED TOWARDS THE GROUP BUSINESS OR IN A
BUSINESS WHOSE PRIMARY OPERATIONS ARE DIRECTLY RELATED TO THE GROUP BUSINESS;
AND

 

(II)                                ANY SUCH GUARANTEE IS GIVEN ON A
SUBORDINATED UNSECURED BASIS AND IS SUBJECT TO THE TERMS OF THE HYD
INTERCREDITOR AGREEMENT, THE GROUP INTERCREDITOR AGREEMENT OR ANY OTHER
APPLICABLE INTERCREDITOR AGREEMENT IN FORM SATISFACTORY TO AN INSTRUCTING GROUP;

 


(I)                                    FINANCIAL INDEBTEDNESS WHICH IS EXPRESSLY
CONTEMPLATED BY THE STEPS PAPER;


 


(J)                                    FINANCIAL INDEBTEDNESS WHICH CONSTITUTES
SUBORDINATED FUNDING PROVIDED THAT EACH OBLIGOR THAT IS A DEBTOR IN RESPECT OF
SUBORDINATED FUNDING SHALL (AND THE BORROWER SHALL PROCURE THAT EACH MEMBER OF
THE BANK GROUP THAT IS A DEBTOR IN RESPECT OF SUBORDINATED FUNDING SHALL)
PROCURE THAT THE RELEVANT CREDITOR OF SUCH SUBORDINATED FUNDING, TO THE EXTENT
NOT ALREADY A PARTY AT THE RELEVANT TIME, ACCEDES TO THE GROUP INTERCREDITOR
AGREEMENT OR THE HYD INTERCREDITOR AGREEMENT, AS APPROPRIATE, IN SUCH CAPACITY,
UPON THE GRANTING OF SUCH SUBORDINATED FUNDING;


 


(K)                                FINANCIAL INDEBTEDNESS ARISING UNDER (I)
FINANCE LEASES OR (II) VENDOR FINANCING ARRANGEMENTS, TO THE EXTENT THAT SUCH
FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS (X) COMPRISE EXISTING VENDOR
FINANCING ARRANGEMENTS OR ANY REFINANCING OR ROLLOVER THEREOF,   OR (Y) COMPRISE
FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS ENTERED INTO AFTER THE
MERGER CLOSING DATE, PROVIDED THAT IN THE CASE OF CLAUSE (X) AND (Y) THE
AGGREGATE PRINCIPAL AMOUNT THEREOF DOES NOT AT ANY TIME EXCEED £150 MILLION PLUS
THE PRINCIPAL AMOUNT OF SUCH FINANCE LEASES AND VENDOR FINANCING ARRANGEMENTS
OUTSTANDING ON THE MERGER CLOSING DATE; AND PROVIDED FURTHER THAT, IN EACH CASE,
THE RELEVANT LESSOR OR PROVIDER OF VENDOR FINANCING ARRANGEMENTS DOES NOT HAVE
THE BENEFIT OF ANY ENCUMBRANCE OTHER THAN OVER THE ASSETS THE SUBJECT OF SUCH
VENDOR FINANCING ARRANGEMENTS AND/OR FINANCE LEASES;


 


(L)                                    FINANCIAL INDEBTEDNESS RELATING TO
DEFERRAL OF PAYE TAXES WITH THE AGREEMENT OF THE INLAND REVENUE BY ANY MEMBER OF
THE BANK GROUP;


 


(M)                              FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF
EXISTING PERFORMANCE BONDS OR ANY PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF
CREDIT OR SIMILAR FACILITY ENTERED INTO BY ANY MEMBER OF THE BANK GROUP TO THE
EXTENT THAT CASH IS DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF SUCH MEMBER OF
THE BANK GROUP THEREUNDER;


 


(N)                                 FINANCIAL INDEBTEDNESS NOT FALLING WITHIN
PARAGRAPHS (A) TO (M) OF ANY MEMBERS OF THE BANK GROUP PROVIDED THAT THE
AGGREGATE AMOUNT OF SUCH FINANCIAL INDEBTEDNESS OUTSTANDING AT ANY TIME WHEN
TAKEN TOGETHER WITH THE AGGREGATE OUTSTANDING AMOUNT IN RESPECT OF FINANCE
LEASES AND VENDOR FINANCING AGREEMENTS ENTERED INTO AFTER THE MERGER CLOSING
DATE, DOES NOT EXCEED £300 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) (LESS
ANY PORTION OF THE BASKET UTILISED UNDER PARAGRAPH (K) ABOVE) AND FURTHER
PROVIDED THAT IN THE CASE OF ANY FINANCIAL INDEBTEDNESS CONSTITUTED BY AN
OVERDRAFT FACILITY WHICH OPERATES ON A GROSS/NET BASIS, ONLY THE NET AMOUNT OF
SUCH FACILITY SHALL COUNT TOWARDS SUCH AGGREGATE AMOUNT.

 

135

--------------------------------------------------------------------------------


 


25.5                        DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall):

 


(A)                                  DECLARE, MAKE OR PAY ANY DIVIDEND (OR
INTEREST ON ANY UNPAID DIVIDEND), CHARGE, FEE OR OTHER DISTRIBUTION (WHETHER IN
CASH OR IN KIND) ON OR IN RESPECT OF ANY OF ITS SHARES;


 


(B)                                  REDEEM, REPURCHASE, DEFEASE, RETIRE OR
REPAY ANY OF ITS SHARE CAPITAL, OR RESOLVE TO DO SO;


 


(C)                                  REPAY OR DISTRIBUTE ANY SHARE PREMIUM
ACCOUNT; OR


 


(D)                                  REPAY OR OTHERWISE DISCHARGE OR PURCHASE
ANY AMOUNT OF PRINCIPAL OF (OR CAPITALISED INTEREST ON) OR PAY ANY AMOUNT OF
INTEREST IN RESPECT OF SUBORDINATED FUNDING,


 

other than:

 

(I)                                    TO THE EXTENT THE SHARE CAPITAL OF SUCH
OBLIGOR IS HELD BY ONE OR MORE OTHER OBLIGORS OR TO THE EXTENT THE SHARE CAPITAL
OF ANY SUCH MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR IS HELD BY ONE OR
MORE OTHER MEMBERS OF THE BANK GROUP;

 

(II)                                TO THE EXTENT DISCHARGED IN CONSIDERATION OF
A TRANSFER OF ANY NON-CASH ASSET THE DISPOSAL OF WHICH IS NOT OTHERWISE
PROHIBITED BY THIS AGREEMENT, BY THE WAIVER OF ANY PAYMENT WHERE NO CASH
CONSIDERATION IS GIVEN IN RESPECT OF SUCH WAIVER OR BY WAY OF CONVERSION INTO
ANY SECURITIES (INCLUDING CONVERTIBLE UNSECURED LOAN STOCK), (OR VICE VERSA),
WHICH DO NOT INVOLVE ANY CASH PAYMENTS OR BY WAY OF CAPITAL CONTRIBUTION TO THE
DEBTOR IN RESPECT OF SUCH SUBORDINATED FUNDING;

 

(III)                            TO THE EXTENT REQUIRED FOR THE PURPOSE OF
MAKING PAYMENTS TO:

 

(A)                               the indenture trustee for the Existing High
Yield Notes in respect of High Yield Trustee Amounts (as such term is defined in
the HYD Intercreditor Agreement);

 

(B)                               the indenture trustee for the New High Yield
Notes in respect of High Yield Trustee Amounts (as such term is defined in the
HYD Intercreditor Agreement); or

 

(C)                               for the purpose of making payments in respect
of any similar amounts to the indenture trustee in respect of any High Yield
Refinancing;

 

(IV)                               PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR IS LIKELY TO OCCUR AS A RESULT THEREOF, TO THE
EXTENT REQUIRED TO FUND PERMITTED PAYMENTS;

 

(V)                                   AT ANY TIME AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT, TO THE EXTENT REQUIRED TO FUND PERMITTED PAYMENTS NOT
OTHERWISE PROHIBITED BY THE HYD INTERCREDITOR AGREEMENT AND THE GROUP
INTERCREDITOR AGREEMENT; OR

 

(VI)                               TO THE EXTENT SUCH REDEMPTION, REPURCHASE,
DEFEASANCE, RETIREMENT OR REPAYMENT IS IN RESPECT OF A NOMINAL AMOUNT.

 

The Lenders hereby consent to any transaction or matter to the extent expressly
permitted under paragraphs (i) to (vi) above.

 

136

--------------------------------------------------------------------------------


 


25.6                        DISPOSALS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, either in a
single transaction or in a series of related transactions, sell, transfer, lease
or otherwise dispose of any shares in any of its Subsidiaries or all or any part
of its revenues, assets, other shares, business or undertakings other than in
the ordinary course of business or trading (which, for the avoidance of doubt,
includes mast sharing arrangements) and other than:

 


(A)                                  ANY PAYMENT REQUIRED TO BE MADE UNDER THE
FINANCE DOCUMENTS (INCLUDING ANY PAYMENT REQUIRED TO BE MADE UNDER ANY
ALTERNATIVE BASEBALL FINANCING);


 


(B)                                  THE DISPOSAL OF OBSOLETE OR SURPLUS ASSETS
NO LONGER REQUIRED FOR THE EFFICIENT OPERATION OF THE GROUP BUSINESS, ON ARMS’
LENGTH COMMERCIAL TERMS;


 


(C)                                  DISPOSALS OF CASH, THE LENDING OR REPAYMENT
OF CASH OR THE DISPOSAL OF CASH EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES,
ON ARMS’ LENGTH COMMERCIAL TERMS WHERE THE SAME IS NOT OTHERWISE RESTRICTED BY
THE TERMS OF THE FINANCE DOCUMENTS;


 


(D)                                  BY AN OBLIGOR TO ANOTHER OBLIGOR, PROVIDED
THAT IF SUCH ASSETS ARE SUBJECT TO EXISTING SECURITY THEY REMAIN SO OR WILL BE
MADE SUBJECT TO SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE
REQUIRED BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF SUCH DISPOSAL;


 


(E)                                  DISPOSALS BY A MEMBER OF THE BANK GROUP
WHICH IS NOT AN OBLIGOR TO ANOTHER MEMBER OF THE GROUP;


 


(F)                                    DISPOSALS OF ASSETS ON ARMS’ LENGTH
COMMERCIAL TERMS WHERE THE CASH PROCEEDS OF SUCH DISPOSAL ARE REINVESTED WITHIN
12 MONTHS OF THE DATE OF THE RELEVANT DISPOSAL IN THE PURCHASE OF REPLACEMENT
ASSETS BY A MEMBER OF THE BANK GROUP, PROVIDED THAT WHERE THE RELEVANT MEMBER OF
THE BANK GROUP THAT HAS MADE THE DISPOSAL IS AN OBLIGOR, SUCH REPLACEMENT ASSETS
ARE EITHER SUBJECT TO EXISTING SECURITY DOCUMENTS GRANTED BY THE RELEVANT MEMBER
OF THE BANK GROUP THAT HAS ACQUIRED THE REPLACEMENT ASSETS, OR WILL BE MADE
SUBJECT TO SECURITY BY SUCH MEMBER OF THE BANK GROUP (IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND
SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE FACILITY AGENT) WITHIN 10
BUSINESS DAYS OF THE ACQUISITION OF SUCH REPLACEMENT ASSETS;


 


(G)                                 DISPOSALS OF ANY INTEREST IN REAL OR
HERITABLE PROPERTY BY WAY OF A LEASE OR LICENCE GRANTED BY A MEMBER OF THE BANK
GROUP TO ANOTHER MEMBER OF THE BANK GROUP;


 


(H)                                 DISPOSALS OF ANY ASSETS PURSUANT TO THE
IMPLEMENTATION OF AN ASSET PASSTHROUGH OR OF ANY FUNDS RECEIVED PURSUANT TO THE
IMPLEMENTATION OF A FUNDING PASSTHROUGH;


 


(I)                                    DISPOSALS OF ANY ACCOUNTS RECEIVABLE ON
ARMS’ LENGTH COMMERCIAL TERMS PURSUANT TO AN ASSET SECURITISATION PROGRAMME OR
ONE OR MORE RECEIVABLES FACTORING TRANSACTIONS PROVIDED THAT:


 

(I)                                    SUCH DISPOSAL IS CONDUCTED ON A
NON-RECOURSE BASIS;

 

(II)                                THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH
SECURITISATIONS OR FACTORING TRANSACTIONS CONDUCTED IN RELIANCE ON THIS
PARAGRAPH (I) DOES NOT EXCEED £300 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES) AT ANY TIME; AND

 

(III)                            IN THE CASE OF DISPOSALS ARISING PURSUANT TO AN
ASSET SECURITISATION PROGRAMME ONLY, THE PROCEEDS OF ANY SUCH DISPOSAL ARE
APPLIED IN ACCORDANCE WITH CLAUSE 12.7 (REPAYMENT FROM SECURITISATIONS);

 

137

--------------------------------------------------------------------------------


 


(J)                                    DISPOSALS OF ANY SHARES OR OTHER
INTERESTS IN ANY PROJECT COMPANY, BANK GROUP EXCLUDED SUBSIDIARY OR JOINT
VENTURE OR THE ASSIGNMENT OF ANY FINANCIAL INDEBTEDNESS OWED TO A MEMBER OF THE
BANK GROUP BY A PROJECT COMPANY, BANK GROUP EXCLUDED SUBSIDIARY OR JOINT
VENTURE;


 


(K)                                DISPOSALS OF ASSETS, REVENUES OR RIGHTS OF
ANY MEMBER OF THE BANK GROUP ARISING FROM AN AMALGAMATION, CONSOLIDATION OR
MERGER OF A MEMBER OF THE BANK GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY
CLAUSE 25.8 (MERGERS);


 


(L)                                    DISPOSALS OF ACCOUNTS RECEIVABLE WHICH
HAVE REMAINED DUE AND OWING FROM A THIRD PARTY FOR A PERIOD OF MORE THAN 90 DAYS
AND IN RESPECT OF WHICH THE RELEVANT MEMBER OF THE BANK GROUP HAS DILIGENTLY
PURSUED PAYMENT IN THE NORMAL COURSE OF ITS BUSINESS AND WHERE SUCH DISPOSAL IS
ON NON-RECOURSE TERMS TO SUCH MEMBER OF THE BANK GROUP;


 


(M)                              DISPOSALS OF ASSETS SUBJECT TO FINANCE OR
CAPITAL LEASES PURSUANT TO THE EXERCISE OF AN OPTION BY THE LESSEE UNDER SUCH
FINANCE OR CAPITAL LEASES;


 


(N)                                 DISPOSALS OF ASSETS IN EXCHANGE FOR THE
RECEIPT OF ASSETS OF A SIMILAR OR COMPARABLE VALUE WHERE THE ASSETS RECEIVED BY
ANY MEMBER OF THE BANK GROUP FOLLOWING SUCH EXCHANGE ARE LOCATED IN THE UNITED
KINGDOM, ISLE OF MAN, THE REPUBLIC OF IRELAND OR THE CHANNEL ISLANDS, PROVIDED
THAT:


 

(I)                                    TO THE EXTENT THAT THE ASSETS BEING
DISPOSED OF ARE SUBJECT TO EXISTING SECURITY, THE ASSETS RECEIVED FOLLOWING SUCH
EXCHANGE WILL BE SUBJECT TO THE EXISTING SECURITY DOCUMENTS, OR WILL BE MADE
SUBJECT TO SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE EXISTING
SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE REQUIRED
BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF SUCH DISPOSAL; AND

 

(II)                                WHERE THE AGGREGATE NET BOOK VALUE OF ALL
ASSETS BEING EXCHANGED IN RELIANCE ON THIS PARAGRAPH (N) EXCEEDS £10 MILLION (OR
ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL QUARTER, THERE IS DELIVERED
TO THE FACILITY AGENT, WITHIN 30 DAYS FROM THE END OF SUCH FINANCIAL QUARTER OF
THE BANK GROUP, A CERTIFICATE SIGNED BY TWO AUTHORISED OFFICERS OF THE COMPANY
(GIVEN WITHOUT PERSONAL LIABILITY) CERTIFYING THAT THE ASSETS RECEIVED BY SUCH
MEMBER OF THE BANK GROUP IN RELIANCE ON THIS PARAGRAPH (N) DURING SUCH FINANCIAL
QUARTER (I) ARE OF A SIMILAR OR COMPARABLE VALUE TO THE ASSETS DISPOSED OF BY
SUCH MEMBER OF THE BANK GROUP, AND (II) THAT SUCH ASSETS ARE LOCATED IN UNITED
KINGDOM, ISLE OF MAN, THE REPUBLIC OF IRELAND OR THE CHANNEL ISLANDS;

 


(O)                                  DISPOSALS CONSTITUTING THE SURRENDER OF TAX
LOSSES BY ANY MEMBER OF THE BANK GROUP:


 

(I)                                    TO ANY NON-BANK GROUP UK TAXPAYER TO THE
EXTENT THAT THE TOTAL AMOUNT OF SUCH TAX LOSSES AGGREGATED WITH ALL OTHER TAX
LOSSES SURRENDERED IN THE SAME FINANCIAL YEAR IN RELIANCE ON THIS PARAGRAPH (O)
DOES NOT EXCEED THE DEDUCTIONS LIMIT; AND

 

(II)                                TO ANY OTHER MEMBER OF THE GROUP OTHER THAN
A MEMBER OF THE BANK GROUP, WHERE THE SURRENDERING COMPANY RECEIVES FAIR MARKET
VALUE FOR SUCH TAX LOSSES FROM THE RELEVANT RECIPIENT,

 

138

--------------------------------------------------------------------------------


 

provided that no Tax Losses may be surrendered under sub-paragraph (ii) above
unless no later than 30 days after the proposed surrender, there is delivered to
the Facility Agent, a certificate signed by two authorised signatories of the
Company (given without personal liability), giving brief details of the relevant
transaction and certifying:

 

(A)                               where the fair market value to the recipient
of any surrender of Tax Losses exceeds £15 million (or its equivalent in other
currencies), the fair market value received by the surrendering company in
respect of such Tax Losses, as determined by the Company in its reasonable
opinion, after taking account of advice from its external tax advisers; and

 

(B)                               that, taking into account the aggregate amount
of Tax Losses surrendered by members of the Bank Group (whether in reliance on
this paragraph (o) or otherwise) and assuming that the financial performance of
the Bank Group is in accordance with the projections set out in the Agreed
Business Plan), there is no reasonable expectation that any member of the Bank
Group will become a tax payer prior to the Final Maturity Date in respect of the
B Facility and the B1 Facility as a result of such surrender of Tax Losses;

 


(P)                                  DISPOSALS OF ASSETS TO AND SHARING ASSETS
WITH ANY PERSON WHO IS PROVIDING SERVICES THE PROVISION OF WHICH HAVE BEEN OR
ARE TO BE OUTSOURCED TO THAT PERSON BY ANY MEMBER OF THE BANK GROUP PROVIDED
THAT:


 

(I)                                    THE ASSETS BEING DISPOSED OF IN RELIANCE
ON THIS PARAGRAPH (P) SHALL BE ASSETS WHICH RELATE TO THE SERVICES WHICH ARE THE
SUBJECT OF SUCH OUTSOURCING;

 

(II)                                THE PROJECTED CASH COST TO THE BANK GROUP OF
SUCH OUTSOURCING SHALL BE LESS THAN THE PROJECTED CASH COST TO THE BANK GROUP OF
CARRYING OUT SUCH OUTSOURCED ACTIVITIES AT THE LEVELS OF SERVICE TO BE PROVIDED
BY THE SERVICE PROVIDER WITHIN THE BANK GROUP;

 

(III)                            THE ECONOMIC BENEFITS DERIVED FROM ANY SUCH
OUTSOURCING CONTRACT SHALL BE RECEIVED BY THE BANK GROUP DURING THE TERM OF SUCH
CONTRACT;

 

(IV)                               THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
DISPOSED OF SHALL NOT EXCEED 3.75% OF BANK GROUP CONSOLIDATED REVENUES IN ANY
FINANCIAL YEAR; AND

 

(V)                                   NO LATER THAN 30 DAYS AFTER THE DATE OF
SUCH OUTSOURCING WHERE THE CONSIDERATION PAYABLE IN RESPECT OF THE ASSETS
SUBJECT TO SUCH DISPOSAL EXCEEDS £10 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES), A DULY AUTHORISED OFFICER OF THE COMPANY SHALL HAVE PROVIDED TO THE
FACILITY AGENT, A CERTIFICATE (WITHOUT PERSONAL LIABILITY) VERIFYING EACH OF THE
MATTERS SET OUT IN SUB-PARAGRAPHS (I) TO (III) ABOVE AND CERTIFYING THAT AS AT
THE DATE OF SUCH CERTIFICATE, THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS
DISPOSED IN RELIANCE ON THIS PARAGRAPH (P) DURING SUCH FINANCIAL YEAR, DOES NOT
EXCEED THE THRESHOLD SPECIFIED IN SUB-PARAGRAPH (IV) ABOVE;

 


(Q)                                  DISPOSALS OF ASSETS PURSUANT TO SALE AND
LEASEBACK TRANSACTIONS NOT CONSTITUTING FINANCIAL INDEBTEDNESS WHERE THE
AGGREGATE FAIR MARKET VALUE OF ANY ASSETS DISPOSED OF IN RELIANCE ON THIS
PARAGRAPH (Q) DOES NOT, TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL
OUTSTANDING FINANCIAL INDEBTEDNESS INCURRED UNDER PARAGRAPH (K) OF CLAUSE 25.4
(FINANCIAL INDEBTEDNESS) EXCEED £150 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES) IN ANY FINANCIAL YEAR OF THE COMPANY AND ANY DISPOSALS OF ASSETS
PURSUANT TO SALE AND LEASEBACK TRANSACTIONS CONSTITUTING FINANCIAL INDEBTEDNESS
TO THE EXTENT SUCH FINANCIAL INDEBTEDNESS IS PERMITTED UNDER THIS AGREEMENT;

 

139

--------------------------------------------------------------------------------


 


(R)                                  DISPOSALS OF ANY HEDGING AGREEMENTS NO
LONGER REQUIRED FOR THE PURPOSE FOR WHICH IT WAS ORIGINALLY ENTERED INTO;


 


(S)                                  DISPOSALS OF NON-CORE ASSETS ACQUIRED IN
CONNECTION WITH A TRANSACTION PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(T)                                    ANY DISPOSAL OF ALL OR PART OF “NTL –
BUSINESS SEGMENT” PURSUANT TO A BUSINESS DIVISION TRANSACTION;


 


(U)                                 ANY DISPOSALS CONSTITUTED BY LICENCES OF
INTELLECTUAL PROPERTY RIGHTS PERMITTED BY CLAUSE 24.6 (INTELLECTUAL PROPERTY);


 


(V)                                   ANY DISPOSAL OF ASSETS MADE PURSUANT TO
THE ESTABLISHMENT OF A PERMITTED JOINT VENTURE OR ANY DISPOSAL OF ASSETS TO A
PERMITTED JOINT VENTURE WHICH IS PERMITTED WITHIN THE SCOPE OF THE PROVISIONS
CONTAINED IN CLAUSE 25.9 (JOINT VENTURES); AND


 


(W)                                DISPOSALS OF ASSETS NOT OTHERWISE PERMITTED
UNDER THIS CLAUSE 25.6 PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF THE
ASSETS DISPOSED OF DURING ANY GIVEN FINANCIAL YEAR IN RELIANCE ON PARAGRAPHS (P)
AND (Q) ABOVE AND ON THIS PARAGRAPH (W) DOES NOT EXCEED IN RESPECT OF ANY
FINANCIAL YEAR OF THE BANK GROUP, 12.5% OF BANK GROUP CONSOLIDATED REVENUES FOR
THE PRECEDING FINANCIAL YEAR OF THE BANK GROUP, CALCULATED BY REFERENCE TO THE
ANNUAL FINANCIAL INFORMATION FOR THE BANK GROUP DELIVERED IN RESPECT OF THE
PRECEDING FINANCIAL YEAR OF THE BANK GROUP PURSUANT TO PARAGRAPH (B)(II) OF
CLAUSE 22.1 (FINANCIAL STATEMENTS);


 

provided that in respect of any Disposal permitted under paragraphs (i), (m),
(o)(ii), (q) and (w) above:

 

(A)                               such disposal shall be on arm’s length
commercial terms (or in the case of paragraph (o)(ii) such disposals are for
fair market value from the perspective of the surrendering company);

 

(B)                               at least 75% of the consideration for such
disposal shall be comprised of cash, Cash Equivalent Investments, Marketable
Securities or Additional Assets, provided that the aggregate amount of
consideration received by way of Marketable Securities shall not (valued as at
the relevant time of receipt of any Marketable Securities) at any time exceed
£50 million (or its equivalent in other currencies) and provided further that
any Cash Equivalent Investments, Marketable Securities and/or Additional Assets
acquired pursuant to any such disposal are monetized within 3 months of the
expiry of any lock-up arrangement entered into by the relevant member of the
Bank Group making such disposal with any third party (where such lock-up
arrangement has a term not exceeding 12 months); and

 

(C)                               in respect of any disposal the fair market
value of which exceeds £35 million (or its equivalent in other currencies) no
later than 30 days after the date of such disposal, there shall have been
delivered to the Facility Agent, a certificate signed by two authorised officers
of the Borrower providing brief details of the transaction and certifying (in
each case, to the extent applicable) (1) (other than in respect of disposals
under paragraph (o)(ii) above) such disposal shall be on arm’s length commercial
terms or (in the case of paragraph (o)(ii) such disposals are for fair market
value from the perspective of the surrendering company), (2) that not less than
75% of the consideration for such disposal shall be in cash, Cash Equivalent
Investments, Marketable Securities or Additional Assets, and (3) to the extent
any of the consideration will include Marketable Securities, the name, amount
and other brief details of such Marketable Securities.

 

140

--------------------------------------------------------------------------------


 


25.7                        CHANGE OF BUSINESS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group or save as
otherwise permitted by the terms of this Agreement make any change in the nature
of its business as carried on immediately prior to the Original Execution Date,
which would give rise to a substantial change in the business of the Bank Group
taken as a whole, provided that this Clause 25.7 shall not be breached by an
Obligor or any member of the Bank Group making a disposal permitted by Clause
25.6 (Disposals), an acquisition or investment permitted by Clause 25.13
(Acquisitions and Investments) or entering into any joint venture permitted by
Clause 25.9 (Joint Ventures).

 


25.8                        MERGERS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, amalgamate,
consolidate or merge with any other person unless:

 


(A)                                  SUCH AMALGAMATION, CONSOLIDATION OR MERGER
IS BETWEEN TWO OBLIGORS OR AN OBLIGOR AND ANOTHER MEMBER OF THE GROUP WHERE THE
OBLIGOR WILL BE THE SURVIVING ENTITY;


 


(B)                                  SUCH AMALGAMATION, CONSOLIDATION OR MERGER
IS BETWEEN TWO MEMBERS OF THE BANK GROUP WHICH ARE NOT OBLIGORS;


 


(C)                                  SUCH AMALGAMATION, CONSOLIDATION, OR MERGER
CONSTITUTES AN ACQUISITION PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(D)                                  ANY MEMBER OF THE BANK GROUP LIQUIDATES OR
DISSOLVES IN EITHER CASE ON A SOLVENT BASIS AND, WITH RESPECT TO THE OBLIGORS ON
A BASIS THAT IS IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 25.20 (SOLVENT
LIQUIDATION),


 


(E)                                  SUCH AMALGAMATION, CONSOLIDATION OR MERGER
IS BY AN OBLIGOR (THE “ORIGINAL ENTITY”) INTO ONE OR MORE ENTITIES (EACH A
“MERGED ENTITY”), PROVIDED THAT:


 

(I)                                    SUCH MERGED ENTITY IS A OBLIGOR AND IS
LIABLE FOR THE OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER THIS AGREEMENT
AND THE SECURITY WHICH REMAIN UNAFFECTED THEREBY AND ENTITLED TO THE BENEFIT OF
ALL THE RIGHTS OF SUCH ORIGINAL ENTITY;

 

(II)                                IF REQUIRED BY THE FACILITY AGENT, SUCH
MERGED ENTITY HAS ENTERED INTO ONE OR MORE SECURITY DOCUMENTS WHICH PROVIDE
SECURITY OVER THE SAME ASSETS OF AT LEAST AN EQUIVALENT NATURE AND RANKING TO
THE SECURITY PROVIDED BY THE RELEVANT ORIGINAL ENTITY PURSUANT TO ANY SECURITY
ENTERED INTO BY THEM AND ANY POSSIBILITY OF THE SECURITY REFERRED TO IN THIS
PARAGRAPH OR PARAGRAPH (III) BELOW BEING CHALLENGED OR SET ASIDE IS NOT GREATER
THAN ANY SUCH POSSIBILITY IN RELATION TO THE SECURITY ENTERED INTO BY OR IN
RESPECT OF THE SHARE CAPITAL OF ANY RELEVANT ORIGINAL ENTITY;

 

(III)                            (IF ALL OR ANY PART OF THE SHARE CAPITAL OF THE
RELEVANT ORIGINAL ENTITY WAS CHARGED PURSUANT TO ONE OR MORE SECURITY DOCUMENTS)
THE EQUIVALENT PART OF THE ISSUED SHARE CAPITAL OF SUCH MERGED ENTITY IS CHARGED
PURSUANT TO SECURITY ON TERMS OF AT LEAST AN EQUIVALENT NATURE AND RANKING AS
THE SECURITY RELATING TO THE SHARES IN THE RELEVANT ORIGINAL ENTITY; AND

 

(IV)                               THE FACILITY AGENT IS SATISFIED (ACTING
REASONABLY) THAT ALL THE PROPERTY AND OTHER ASSETS OF THE RELEVANT ORIGINAL
ENTITY ARE VESTED IN THE MERGED ENTITY AND THAT THE MERGED ENTITY HAS ASSUMED
ALL THE RIGHTS AND OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER ALL
MATERIAL NECESSARY AUTHORISATIONS; AND

 

141

--------------------------------------------------------------------------------


 


(F)                                    TRANSACTIONS THAT ARE EXPRESSLY
CONTEMPLATED BY THE STEPS PAPER,


 

provided that in the case of paragraphs (a), (b), (c) and (e) only, no later
than 10 Business Days prior to the proposed amalgamation, consolidation or
merger a duly authorised officer of the Company shall have delivered to the
Facility Agent (in form and substance satisfactory to the Facility Agent, acting
reasonably) a certificate verifying compliance with the relevant matters set out
in such paragraph and to the extent deemed necessary, the Facility Agent shall
have received appropriate advice from counsel in any relevant jurisdiction that
such amalgamation, consolidation or merger (1) will not result in the breach of
any applicable law or regulation in any material respect and (2) in the case of
an amalgamation, consolidation or merger involving an Obligor, will not have a
materially adverse impact upon any of the obligations owed by such Obligor to
the Finance Parties or upon the Security granted by such Obligor under any
Security Document.

 


25.9                        JOINT VENTURES


 

No Obligor shall, (and the Company shall procure that no member of the Bank
Group shall) enter into, make any loans, distributions or other payments to,
give any guarantees for the Financial Indebtedness of, or acquire any interest
or otherwise invest in, any Joint Venture, other than:

 


(A)                                  AN ACQUISITION OF ANY INTEREST IN OR ANY
INVESTMENT IN ANY MEMBER OF THE UKTV GROUP;


 


(B)                                  PURSUANT TO ANY LOAN OR OTHER FUNDING
ARRANGEMENT IN ACCORDANCE WITH ANY EXISTING UKTV GROUP LOAN STOCK (INCLUDING THE
FUNDING OF ANY UNDRAWN AMOUNT THEREUNDER AS AT THE ORIGINAL EXECUTION DATE); OR


 


(C)                                  THE ACQUISITION OF ANY INTEREST IN OR ANY
INVESTMENT IN, ANY JOINT VENTURE CONSTITUTING A BUSINESS DIVISION TRANSACTION,
PROVIDED THAT:


 

(I)                                    THE NET PROCEEDS OF ANY SUCH TRANSACTION
SHALL BE DISTRIBUTED IN ACCORDANCE WITH THE PROVISIONS OF SUB-PARAGRAPH (IV) OF
CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL); AND

 

(II)                                ANY NET PROCEEDS WHICH ARE NOT DISTRIBUTED
IN ACCORDANCE WITH (I) ABOVE SHALL BE RETAINED WITHIN THE BANK GROUP; OR

 


(D)                                  ANY OTHER JOINT VENTURE NOT CONTEMPLATED BY
PARAGRAPHS (A) TO (C) ABOVE, WHICH IS ENGAGED IN A BUSINESS SUBSTANTIALLY THE
SAME AS OR REASONABLY RELATED OR COMPLIMENTARY TO, THAT CARRIED ON BY THE BANK
GROUP AND IN ANY FINANCIAL YEAR, THE AGGREGATE OF:


 

(I)                                    ALL AMOUNTS INVESTED OR ANY INTERESTS
ACQUIRED IN ANY JOINT VENTURE BY MEMBERS OF THE GROUP; AND

 

(II)                                ANY LOANS MADE OR ANY GUARANTEES GIVEN FOR
FINANCIAL INDEBTEDNESS OF ANY JOINT VENTURE,

 

does not exceed 3.25% of Bank Group Consolidated Revenues for the preceding
financial year, calculated by reference to the annual financial information for
the Bank Group delivered in respect of that preceding financial year of the Bank
Group pursuant to Clause 22.1 (Financial Statements), provided that any loans or
investments made by way of Asset Passthrough and any payments made in respect of
transactions conducted on an arm’s length basis or in the ordinary course of
trading with any Joint Venture, shall not be included in the calculation of such
amount.

 

142

--------------------------------------------------------------------------------


 


25.10                 TRANSACTIONS WITH AFFILIATES


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) without the prior written consent of an Instructing Group, enter into any
arrangement, contract or transaction with any other member of the Group which is
not an Obligor, other than:

 


(A)                                  TRANSACTIONS EXPRESSLY PERMITTED BY THE
FINANCE DOCUMENTS;


 


(B)                                  TRANSACTIONS BETWEEN A MEMBER OF THE BANK
GROUP THAT IS NOT AN OBLIGOR WITH ANY OTHER MEMBER OF THE BANK GROUP WHICH IS
NOT AN OBLIGOR;


 


(C)                                  TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS AND EITHER ON NO WORSE THAN ARM’S LENGTH TERMS OR, WHERE THERE IS NO
AVAILABLE MARKET BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON NO WORSE
THAN ARM’S LENGTH TERMS, ON TERMS SUCH THAT THE TRANSACTION IS FINANCIALLY FAIR
TO THE RELEVANT OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP;


 


(D)                                  TRANSACTIONS WITH ANY MEMBER OF THE GROUP
IN RELATION TO MANAGEMENT SERVICES CONDUCTED AT NOT LESS THAN COST ON BEHALF OF
SUCH MEMBER OF THE GROUP;


 


(E)                                  TAX SHARING AGREEMENTS OR ARRANGEMENTS TO
SURRENDER TAX LOSSES AND PAYMENTS MADE PURSUANT THERETO, TO THE EXTENT SUCH
TRANSACTIONS ARE NOT PROHIBITED BY THIS AGREEMENT;


 


(F)                                    TRANSACTIONS RELATING TO THE PROVISION OF
INTRA-GROUP SERVICES;


 


(G)                                 TRANSACTIONS TO EFFECT EITHER AN ASSET
PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(H)                                 TRANSACTIONS EITHER ON TERMS AND CONDITIONS
(INCLUDING, WITHOUT LIMITATION, AS TO ANY REASONABLE FEES PAYABLE IN CONNECTION
WITH SUCH TRANSACTIONS) NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT
OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP THAN WOULD BE
OBTAINABLE AT SUCH TIME IN COMPARABLE ARM’S LENGTH TRANSACTIONS WITH AN ENTITY
WHICH IS NOT AN AFFILIATE OR, WHERE THERE IS NO COMPARABLE ARM’S LENGTH
TRANSACTION BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON TERMS AND
CONDITIONS NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT OBLIGOR OR, AS THE
CASE MAY BE, OTHER MEMBER OF THE BANK GROUP, ON SUCH TERMS AND CONDITIONS
(INCLUDING, WITHOUT LIMITATION, AS TO ANY FEES PAYABLE IN CONNECTION WITH SUCH
TRANSACTION) THAT THE TRANSACTION IS FINANCIALLY FAIR TO THE RELEVANT OBLIGOR
OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP;


 


(I)                                    ANY TRANSACTION TO WHICH ONE OR MORE
OBLIGORS AND ONE OR MORE MEMBERS OF THE GROUP WHO ARE NOT OBLIGORS ARE PARTY
WHERE THE SOLE PURPOSE OF SUCH TRANSACTION IS FOR SUCH OBLIGORS AND MEMBERS OF
THE GROUP TO EFFECT A TRANSACTION WITH A PERSON WHO IS NOT A MEMBER OF THE
GROUP;


 


(J)                                    INSURANCE ARRANGEMENTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS WITH A CAPTIVE INSURANCE COMPANY;


 


(K)                                TRANSACTIONS RELATING TO CAPITAL
CONTRIBUTIONS BETWEEN MEMBERS OF THE GROUP OR THE AMENDMENT OF THE TERMS OF ANY
LOANS MADE BY OR ANY CONVERTIBLE UNSECURED LOAN STOCK OR OTHER SECURITIES ISSUED
BY ANY MEMBER OF THE GROUP TO ANY OTHER MEMBER OF THE GROUP (WHETHER BY WAY OF
CONVERSION OF LOANS TO CONVERTIBLE UNSECURED LOAN STOCK OR VICE VERSA OR
OTHERWISE) OR THE CAPITALISATION OF, OR THE WAIVER OF OR THE REPAYMENT OF, LOANS
MADE BY OR ANY CONVERTIBLE UNSECURED LOAN STOCK ISSUED BY ANY MEMBER OF THE
GROUP TO ANY OTHER MEMBER OF THE GROUP;


 


(L)                                    TRANSACTIONS RELATING TO EXCESS CAPACITY
NETWORK SERVICES PROVIDED THAT THE PRICE PAYABLE BY ANY MEMBER OF THE GROUP IN
RELATION TO SUCH EXCESS CAPACITY NETWORK SERVICES IS NO LESS

 

143

--------------------------------------------------------------------------------


 

than the Cost incurred by the relevant member of the Bank Group in providing
such Excess Capacity Network Services;


 


(M)                              TRANSACTIONS CONSTITUTING SUBORDINATED FUNDING;


 


(N)                                 TRANSACTIONS CONSTITUTING PERMITTED
PAYMENTS;


 


(O)                                  ANY OTHER TRANSACTION OR ARRANGEMENT
PERMITTED UNDER CLAUSE 25.3 (LOANS AND GUARANTEES), CLAUSE 25.4 (FINANCIAL
INDEBTEDNESS), CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), CLAUSE
25.6 (DISPOSALS), CLAUSE 25.8 (MERGERS), CLAUSE 25.9 (JOINT VENTURES), OR CLAUSE
25.13 (ACQUISITIONS AND INVESTMENTS).


 


25.11                 CHANGE IN FINANCIAL YEAR


 

Neither the Parent nor any Obligor shall, without the prior consent of the
Facility Agent, change the end of its financial year from 31 December.

 


25.12                 LIMITATIONS ON HEDGING


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) enter into any Hedging Agreement other than:

 


(A)                                  THE HEDGING AGREEMENTS LISTED IN PART 6 OF
SCHEDULE 10 (EXISTING HEDGING AGREEMENTS);


 


(B)                                  HEDGING AGREEMENTS SPECIFICALLY REQUIRED
UNDER CLAUSE 24.9 (HEDGING); OR


 


(C)                                  ANY HEDGING AGREEMENT IN RESPECT OF SPOT OR
FORWARD FOREIGN EXCHANGE TRANSACTIONS OR CURRENCY SWAPS ENTERED INTO IN
CONNECTION WITH SUCH MEMBER OF THE BANK GROUP’S BUSINESS, WHICH IS NOT ENTERED
INTO FOR INVESTMENT OR SPECULATIVE PURPOSES AND, FOR THE AVOIDANCE OF DOUBT
(SUBJECT TO THE PROVISIONS OF CLAUSE 25.10 (TRANSACTIONS WITH AFFILIATES), ANY
SUCH HEDGING AGREEMENT MAY BE ENTERED INTO WITH ANOTHER MEMBER OF THE GROUP.


 


25.13                 ACQUISITIONS AND INVESTMENTS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) purchase, subscribe for or otherwise acquire or invest in any shares (or
other securities or any interest in it) in, or incorporate, any company or
acquire (by subscription or otherwise) or invest in any business or (save in the
ordinary course of business) purchase or otherwise acquire any other assets
other than:

 


(A)                                  THE PURCHASE OF OR INVESTMENT IN CASH
EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES (INCLUDING WITHOUT LIMITATION BY
WAY OF CONSIDERATION IN RESPECT OF ANY DISPOSAL AS CONTEMPLATED IN THE PROVISO
TO CLAUSE 25.6 (DISPOSALS) AND SUBJECT TO THE CONDITIONS SET OUT THEREIN);

 


(B)                                  THE INCORPORATION OF A COMPANY OR THE
ACQUISITION OF AN “OFF-THE-SHELF” COMPANY WHICH IS OR BECOMES A MEMBER OF THE
BANK GROUP;


 


(C)                                  ANY ACQUISITION BY ANY MEMBER OF THE BANK
GROUP IN CONNECTION WITH A DISPOSAL PERMITTED BY THE PROVISIONS OF CLAUSE 25.6
(DISPOSALS) AND ANY ACQUISITION OR SUBSCRIPTION BY A MEMBER OF THE BANK GROUP OF
SHARES ISSUED BY A SUBSIDIARY OF THE BORROWER OR A SUBSIDIARY OF NTL
COMMUNICATIONS LIMITED WHICH IN ANY SUCH CASE, IS A MEMBER OF THE BANK GROUP
WHICH WILL, AFTER THE ACQUISITION OF SUCH SHARES BECOME A WHOLLY OWNED DIRECT OR
INDIRECT SUBSIDIARY OF THE COMPANY OR NTL COMMUNICATIONS LIMITED AS THE CASE MAY
BE, PROVIDED THAT IF THE OTHER SHARES OF SUCH SUBSIDIARY ARE SUBJECT TO EXISTING
SECURITY, EITHER (I) SUCH NEWLY ISSUED SHARES SHALL ALSO BE SUBJECT TO SECURITY
(IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO ANY

 

144

--------------------------------------------------------------------------------


 

existing Security or otherwise in such form and substance as may be reasonably
required by the Facility Agent) upon their issue or (ii) such shares shall be
made subject to Security (in form and substance substantially similar to any
existing Security or otherwise in such form and substance as may be reasonably
required by the Facility Agent) within 10 Business Days of their issue;


 


(D)                                  THE ACQUISITION OF ANY SHARES IN NTL SOUTH
HERTS OR THE ACQUISITION OF ANY INTERESTS IN THE LIMITED PARTNERS OF SOUTH
HERTFORDSHIRE UNITED KINGDOM FUND, LTD.;


 


(E)                                  ANY ACQUISITION MADE BY A MEMBER OF THE
BANK GROUP PURSUANT TO THE IMPLEMENTATION OF AN ASSET PASSTHROUGH OR A FUNDING
PASSTHROUGH;


 


(F)                                    ANY ACQUISITION EXPRESSLY CONTEMPLATED BY
THE STEPS PAPER;


 


(G)                                 ANY ACQUISITION BY ANY MEMBER OF THE BANK
GROUP OF ANY LOAN RECEIVABLE, SECURITY OR OTHER ASSET BY WAY OF CAPITAL
CONTRIBUTION OR IN CONSIDERATION OF THE ISSUE OF ANY SECURITIES OR OF
SUBORDINATED FUNDING;


 


(H)                                 ANY ACQUISITION OF SHARES, ASSETS, REVENUES
OR RIGHTS ARISING FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF A MEMBER OF
THE BANK GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 25.8
(MERGERS);


 


(I)                                    THE ACQUISITION OF ANY LEASEHOLD INTEREST
IN ANY ASSETS WHICH ARE THE SUBJECT OF A SALE AND LEASEBACK PERMITTED BY THE
PROVISIONS OF PARAGRAPH (Q) OF CLAUSE 25.6 (DISPOSALS);


 


(J)                                    ANY ACQUISITION OF OR INVESTMENT IN ANY
JOINT VENTURE PERMITTED BY CLAUSE 25.9 (JOINT VENTURES);


 


(K)                                ANY PURCHASE OR ACQUISITION OF ASSETS OR
REVENUES BY A MEMBER OF THE BANK GROUP FROM A MEMBER OF THE BANK GROUP, PROVIDED
THAT THE DISPOSAL OF SUCH ASSETS OR REVENUES BY THE RELEVANT MEMBER OF THE BANK
GROUP IS PERMITTED UNDER CLAUSE 25.6 (DISPOSALS);


 


(L)                                    ARISING FROM THE CONVERSION OF ANY
COMPANY (THE “ORIGINAL COMPANY”) FROM ONE FORM OF ORGANISATION INTO ANOTHER FORM
OF ORGANISATION PROVIDED THAT (I) IF, PRIOR TO THE TIME OF SUCH CONVERSION, THE
SECURITY TRUSTEE HAS THE BENEFIT OF SECURITY OVER THE SHARES OF SUCH ORIGINAL
COMPANY OR SUCH ORIGINAL COMPANY IS AN OBLIGOR, THEN THE COMPANY SHALL ENSURE
THAT THE SECURITY TRUSTEE IS PROVIDED WITH SECURITY OVER THE EQUIVALENT
OWNERSHIP INTERESTS IN, AND SUBSTANTIALLY ALL OF THE ASSETS OF, THE CONVERTED
ORGANISATION, OF AT LEAST AN EQUIVALENT NATURE AND RANKING TO THE SECURITY
PREVIOUSLY PROVIDED BY THE ORIGINAL COMPANY AND (II) THE SECURITY TRUSTEE IS
SATISFIED THAT ANY POSSIBILITY OF THE ADDITIONAL SECURITY REFERRED TO IN THIS
PARAGRAPH BEING CHALLENGED OR SET ASIDE IS NOT GREATER THAN ANY SUCH POSSIBILITY
IN RELATION TO THE SECURITY ENTERED INTO BY OR IN RESPECT OF THE SHARE CAPITAL
OF THE ORIGINAL COMPANY;


 


(M)                              THE BASEBALL ACQUISITION;


 


(N)                                 THE ALTERNATIVE BASEBALL ACQUISITION,
PROVIDED THAT:


 

(I)                                    THE TOTAL CASH PAYMENT FOR SUCH
ACQUISITION (INCLUDING THE ASSUMPTION OF DEBT) DOES NOT EXCEED £500 MILLION;

 

(II)                                AT THE TIME OF COMPLETION OF SUCH
ALTERNATIVE BASEBALL ACQUISITION, NO EVENT OF DEFAULT HAS OCCURRED OR IN
CONTINUING OR WOULD OCCUR AS A RESULT OF SUCH ACQUISITION; AND

 

145

--------------------------------------------------------------------------------


 

(III)                            AFTER GIVING PRO FORMA EFFECT FOR SUCH
ALTERNATIVE BASEBALL TRANSACTION, THE BANK GROUP CONTINUE TO BE IN COMPLIANCE
WITH CLAUSE 23.2 (RATIOS);

 


(O)                                  ANY ACQUISITION (A “PERMITTED ACQUISITION”)
OF A PERSON CARRYING ON ANY BUSINESS SIMILAR AND/OR COMPLEMENTARY TO THE GROUP
(THE “ACQUIREE”) IN EACH CASE:


 

(I)                                    NO DEFAULT IS CONTINUING ON THE CLOSING
DATE FOR THE PERMITTED ACQUISITION OR WOULD OCCUR AS A RESULT OF THE PERMITTED
ACQUISITION;

 

(II)                                THE AGGREGATE CONSIDERATION FOR THE
PERMITTED ACQUISITION (INCLUDING ANY ASSUMED INDEBTEDNESS, OR OTHER ASSUMED
ACTUAL OR CONTINGENT LIABILITY AND ANY ASSOCIATED FEES AND EXPENSES) (THE “TOTAL
PURCHASE PRICE”) IS FUNDED ENTIRELY FROM (A) THE PROCEEDS OF NEW EQUITY AND (B)
UP TO £200 MILLION IN AGGREGATE OF AVAILABLE CASH WITHIN THE GROUP OR FINANCIAL
INDEBTEDNESS PERMITTED BY THIS AGREEMENT;

 

(III)                            THE ACQUIREE HAS POSITIVE EARNINGS BEFORE TAX,
DEPRECIATION AND AMORTISATION CALCULATED ON THE SAME BASIS AS CONSOLIDATED
OPERATING CASHFLOW FOR THE PREVIOUS ONE FINANCIAL YEAR ENDING ON THE LAST DAY OF
THE LAST FINANCIAL QUARTER OF THE THEN CURRENT FINANCIAL YEAR OF SUCH COMPANY OR
BUSINESS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE;

 

(IV)                               IN THE CASE OF THE ACQUISITION OF ALL OF THE
ISSUED SHARE CAPITAL OF THE ACQUIREE, AS SOON AS REASONABLY PRACTICABLE, BUT IN
ANY CASE WITHIN 90 DAYS FROM THE COMPLETION OF THE PERMITTED ACQUISITION, THE
ACQUIREE (AND THE ACQUIRER, AS APPLICABLE) MUST TO THE EXTENT REQUIRED BY CLAUSE
24.12 (FURTHER ASSURANCE) ACCEDE AS A GUARANTOR IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE 26.2 (ACCEDING GUARANTORS);

 

(V)                                   IN THE CASE OF THE ACQUISITION OF A
BUSINESS OR UNDERTAKING CARRIED ON AS A GOING CONCERN OF THE ACQUIREE, AS SOON
AS REASONABLY PRACTICABLE, BUT IN ANY CASE WITHIN 90 DAYS FROM THE COMPLETION OF
THE PERMITTED ACQUISITION, THE ACQUIRER, TO THE EXTENT THAT IT IS AN OBLIGOR,
MUST GIVE SECURITY OVER THE ASSETS ACQUIRED BY EXECUTING SECURITY DOCUMENTS, IN
FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT AND TO THE EXTENT IT
BECOMES A MATERIAL SUBSIDIARY, IT SHALL ACCEDE AS A GUARANTOR IN ACCORDANCE WITH
THE PROVISION OF CLAUSE 26.2 (ACCEDING GUARANTORS);

 

(VI)                               FOR ANY PERMITTED ACQUISITION THE TOTAL
PURCHASE PRICE OF WHICH IS IN EXCESS OF £100 MILLION, THE COMPANY MUST PROVIDE
TO THE FACILITY AGENT (TO THE EXTENT PRACTICABLE NOT LATER THAN 5 BUSINESS DAYS
PRIOR TO THE PROPOSED ACQUISITION):

 

(A)                               copies of all due diligence reports (if any)
commissioned by the Company or any relevant member of the Bank Group in respect
of the proposed Permitted Acquisition;

 

(B)                               copies of all sale and purchase documents
relating to the proposed Permitted Acquisition, in each case duly executed and
delivered by all parties thereto, together with confirmation that all material
Authorisations for such acquisition have been made, obtained and are in full
force and effect;

 

(C)                               an updated Budget amended to reflect the
proposed Permitted Acquisition; and

 

146

--------------------------------------------------------------------------------


 

(VII)                           THE COMPANY WILL PROVIDE TO THE FACILITY AGENT,
A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY SHOWING IN
REASONABLE DETAIL THAT:

 

(A)                               it would have remained in compliance with its
obligations under Clause 23 (Financial Condition) if the covenants tested
therein were recalculated for the most recent Quarter Date for which quarterly
financial information is available, such recalculation to be made by reference
to the financial statements of the Acquiree consolidated with the financial
statements of the Bank Group for such period on a pro forma basis and as if the
consideration for the proposed acquisition had been paid at the start of that
relevant testing period ending on that Quarter Date and any borrowings incurred
in connection with the acquisition or since the last day of the relevant testing
period had been incurred on the first day of the relevant testing period and (to
the extent agreed by the Facility Agent, acting reasonably) to any reasonably
identifiable cost savings and other synergies which are reasonably expected to
result from the Permitted Acquisition; and

 

(B)                               it will be in compliance with its obligations
under Clause 23 (Financial Condition) as at the end of the next Financial
Quarter, such compliance to be demonstrated on a pro forma basis by reference to
the financial statements of the Acquiree, consolidated with the financial
statements of the Bank Group for such period and (to the extent agreed by the
Facility Agent, acting reasonably) to any reasonably identifiable cost savings
and other synergies which are reasonably expected to result from the Permitted
Acquisition; and

 


(P)                                  ACQUISITIONS NOT FALLING WITHIN PARAGRAPHS
(A) TO (O) ABOVE PROVIDED THAT THE AGGREGATE CONSIDERATION FOR THE ACQUISITIONS
PERMITTED BY THIS PARAGRAPH (P) SHALL NOT EXCEED £300 MILLION.


 


25.14                 HIGH YIELD NOTES

 

Save to the extent expressly permitted under the terms of the HYD Intercreditor
Agreement, without the consent of an Instructing Group:

 


(A)                                  WITH RESPECT TO NTL CABLE ONLY:


 

(I)                                    IT WILL NOT TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE EXISTING HIGH YIELD NOTES OR AGREE ANY AMENDMENT TO THE
EXISTING HIGH YIELD NOTES (I) RELATING TO THE INCREASE IN THE AMOUNT OF OR THE
BRINGING FORWARD OF THE DATE OF ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS PAYABLE THEREUNDER OR (II) CHANGING THE CURRENCIES IN WHICH THE
EXISTING HIGH YIELD NOTES ARE DENOMINATED AS AT THE MERGER CLOSING DATE (OTHER
THAN IN THE CASE WHERE THE UNITED KINGDOM BECOMES A PARTICIPATING MEMBER STATE);

 

(II)                                IT WILL NOT TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE NEW HIGH YIELD NOTES OR AGREE ANY AMENDMENT TO THE NEW
HIGH YIELD NOTES AFTER THE DATE OF ISSUANCE (I) RELATING TO THE INCREASE IN THE
AMOUNT OF OR THE BRINGING FORWARD OF THE DATE OF ANY PAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS PAYABLE THEREUNDER OR (II) CHANGING THE
CURRENCIES IN WHICH THE NEW HIGH YIELD NOTES ARE DENOMINATED AS AT THE DATE OF
ISSUANCE (OTHER THAN IN THE CASE WHERE THE UNITED KINGDOM BECOMES A
PARTICIPATING MEMBER STATE); OR

 

(III)                            IN RELATION TO ANY HIGH YIELD REFINANCING
PERMITTED UNDER THE TERMS OF THIS AGREEMENT, IT WILL NOT CHANGE ANY OF THE
ORIGINAL TERMS UNDER WHICH SUCH HIGH YIELD REFINANCING WAS ISSUED, WHERE SUCH
TERMS RELATE TO THE CONDITIONS OF SUCH HIGH YIELD

 

147

--------------------------------------------------------------------------------


 

Refinancing set out in the definition thereof; or

 


(B)                                  WITH RESPECT TO THE COMPANY, IT WILL NOT
AGREE ANY AMENDMENT TO THE GUARANTEE GRANTED BY IT IN RESPECT OF OBLIGATIONS OF
NTL CABLE UNDER THE EXISTING HIGH YIELD NOTES OR ANY GUARANTEE GRANTED IN
RESPECT OF THE NEW HIGH YIELDS NOTES OR HIGH YIELD REFINANCING AND WHICH IS
GRANTED IN ACCORDANCE WITH THE TERMS OF PARAGRAPH (C) OF CLAUSE 25.4 (FINANCIAL
INDEBTEDNESS),


 

in each case, other than amendments of an administrative or technical nature.

 


25.15                 NO RESTRICTIONS ON PAYMENTS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) enter into any agreement, transaction or other arrangement which
restricts or attempts to restrict such Obligor or other member of the Bank Group
from making any payments or other distributions in cash to any other member of
the Bank Group, if any such restriction affects the ability of the Obligors as a
whole to comply with the payment obligations under the Finance Documents or is
reasonably likely to result in the incurrence of significant costs, or any
significant increase in, any costs and expenses payable by or any taxes owing by
the Bank Group as a whole or is reasonably likely to result in a significant
increase in any taxes in any material amount owing by the Bank Group as a whole,
other than pursuant to or as contemplated by the Finance Documents or the Bridge
Finance Documents.

 


25.16                 PARENT COVENANTS


 

The Parent shall not trade, carry on any business, own any material assets or
incur any material liabilities except for:

 


(A)                                  THE CARRYING ON BUSINESS OF AND THE
PROVISION OF ADMINISTRATIVE SERVICES TO MEMBERS OF THE BANK GROUP OF A TYPE
CUSTOMARILY PROVIDED BY, A HOLDING COMPANY TO ITS SUBSIDIARIES;


 


(B)                                  THE OWNERSHIP OF SHARES IN THE COMPANY,
INTERGROUP DEBIT BALANCES, INTERGROUP CREDIT BALANCES AND OTHER CREDIT BALANCES
IN BANK ACCOUNTS AND CASH, PROVIDED THAT ANY SHARES HELD BY THE PARENT IN THE
COMPANY, OR ANY INTERGROUP CREDIT BALANCES OWED TO A THE PARENT BY, AN OBLIGOR
SHALL BE:


 

(I)                                    SUBJECT TO SECURITY;

 

(II)                                TO THE EXTENT APPLICABLE, SUBJECT TO THE
PROVISIONS OF THE HYD INTERCREDITOR AGREEMENT OR THE GROUP INTERCREDITOR
AGREEMENT;

 


(C)                                  ANY RIGHTS AND LIABILITIES ARISING UNDER
THE FINANCE DOCUMENTS, THE EXISTING HIGH YIELD NOTES, THE BRIDGE FINANCE
DOCUMENTS, THE NEW HIGH YIELD NOTES OR ANY HIGH YIELD REFINANCING.


 


(D)                                  HAVING RIGHTS AND LIABILITIES UNDER ANY
HEDGING ARRANGEMENTS WHICH ARE ENTERED INTO BY IT PURSUANT TO CLAUSE 24.9
(HEDGING) OF THIS AGREEMENT;


 


(E)                                  INCURRING LIABILITIES FOR OR IN CONNECTION
WITH TAXES OR ARISING BY OPERATION OF LAW; AND


 


(F)                                    IN RESPECT OF ANY SERVICE CONTRACTS FOR
ANY DIRECTORS OR EMPLOYEES.


 


25.17                 NO AMENDMENTS

 


(A)                                  NO OBLIGOR SHALL (AND THE COMPANY SHALL
PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) AMEND THE TAX COOPERATION
AGREEMENT (TO THE EXTENT IT IS A PARTY THERETO) OR ITS CONSTITUTIONAL DOCUMENTS,
IN EACH CASE, IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL

 

148

--------------------------------------------------------------------------------


 

Adverse Effect other than with the prior written consent of an Instructing Group
or where required by law (provided that, in the case of the latter, such
amendment could not reasonably be expected to have a Material Adverse Effect);


 


(B)                                  THE PARENT SHALL PROCURE THAT EXCEPT AS
PERMITTED BY THE HYD INTERCREDITOR AGREEMENT AND THE GROUP INTERCREDITOR
AGREEMENT, NO AMENDMENT IS MADE TO:


 

(I)                                    THE BRIDGE FINANCE DOCUMENTS, (OR ANY
EXCHANGE NOTES OR NEW HIGH YIELD NOTES AS APPLICABLE); OR

 

(II)                                THE EXISTING HIGH YIELD NOTES,

 

in each case, in a manner which could reasonably be expected to have a Material
Adverse Effect other than with the prior written consent of the Instructing
Group or where required by law.

 


25.18                 PARENT DEBT


 

The Ultimate Parent shall not (and shall procure that none of its Subsidiaries
(other than a member of the Bank Group) shall) incur, create or permit to
subsist or have outstanding any Financial Indebtedness or enter into any
agreement or arrangement whereby it is entitled to incur, create or permit to
subsist any Financial Indebtedness unless the Ultimate Parent can demonstrate by
reference to the quarterly financial information for the Group most recently
delivered pursuant to Clause 22.1 (Financial Statements) that the Leverage Ratio
(adjusted in the case of the Consolidated Net Debt element, to take account of
the Financial Indebtedness in question and any other Financial Indebtedness
raised by the Ultimate Parent or such Subsidiary since the date of such
quarterly financial information) is not more than 4.25:1 for the period of four
consecutive financial quarters ended on the last day of the financial quarter in
respect of which such quarterly financial information was delivered provided
that the foregoing limitations shall not apply to:

 


(A)                                  ANY FINANCIAL INDEBTEDNESS ARISING UNDER OR
PURSUANT TO THE FINANCE DOCUMENTS;


 


(B)                                  ANY FINANCIAL INDEBTEDNESS INCURRED
(INCLUDING ANY SUCH FINANCIAL INDEBTEDNESS EXISTING AS AT THE ORIGINAL EXECUTION
DATE) BY ANY MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) AND
OWED TO ANY OTHER MEMBER OF THE GROUP;


 


(C)                                  ANY FINANCIAL INDEBTEDNESS INCURRED BY ANY
MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) WHICH, IF IT HAD
BEEN INCURRED BY A BORROWER AT SUCH TIME, WOULD BE PERMITTED TO BE INCURRED
PURSUANT TO CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) PROVIDED THAT IF ANY BASKET OR
THRESHOLD CONTAINED IN CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) IS UTILIZED BY ANY
MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) PURSUANT TO THIS
PARAGRAPH (C), SUCH BASKET OR THRESHOLD SHALL BE REDUCED BY A CORRESPONDING
AMOUNT AND SHALL THEREAFTER BE UNAVAILABLE FOR USE BY ANY MEMBER OF THE BANK
GROUP;


 


(D)                                  ANY FINANCIAL INDEBTEDNESS INCURRED BY ANY
MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP) TO REFINANCE ALL OR
ANY PART OF THE OUTSTANDINGS, INCLUDING THE PAYMENT OF ALL PRINCIPAL, INTEREST,
FEES, EXPENSES, COMMISSIONS, MAKE-WHOLE AND ANY OTHER CONTRACTUAL PREMIUM
PAYABLE, IN RESPECT OF SUCH OUTSTANDINGS AND ANY FEES, COSTS AND EXPENSES
INCURRED IN CONNECTION WITH SUCH REFINANCING;


 


(E)                                  THE BRIDGE FACILITY, THE ALTERNATIVE BRIDGE
FACILITY, THE EXCHANGE NOTES, THE EXISTING HIGH YIELD NOTES, ANY NEW HIGH YIELD
NOTES OR ANY HIGH YIELD REFINANCINGS; AND


 


(F)                                    ANY FINANCIAL INDEBTEDNESS INCURRED BY
ANY PERMITTED JOINT VENTURE.

 

149

--------------------------------------------------------------------------------


 


25.19                 US BORROWER


 

The US Borrower shall not:

 


(A)                                  CARRY ON ANY TRADE OR BUSINESS OTHER THAN
AS MAY BE NECESSARY IN CONNECTION WITH THE FINANCE DOCUMENTS AND THE ACQUISITION
AND OWNERSHIP OF THE NOTES;


 


(B)                                  OWN ANY SUBSIDIARY OR OTHER ENTITY;


 


(C)                                  CREATE OR PERMIT TO SUBSIST ANY ENCUMBRANCE
OVER ITS RIGHTS UNDER OR TITLE AND INTEREST IN THE NOTES, OTHER THAN:


 

(I)                                    PURSUANT TO THE SECURITY; OR

 

(II)                                AS CONTEMPLATED BY ANY APPLICABLE GROUP
INTERCREDITOR AGREEMENT OR THE HYD INTERCREDITOR DEED; OR

 


(D)                                  DISPOSE OF ANY OR ALL OF ITS RIGHTS, TITLE
AND INTEREST IN THE NOTES OTHER THAN PURSUANT TO OR AS CONTEMPLATED BY THE
SECURITY DOCUMENTS OR AS CONTEMPLATED BY ANY APPLICABLE GROUP INTERCREDITOR
AGREEMENT OR THE HYD INTERCREDITOR DEED.


 


25.20                 SOLVENT LIQUIDATION


 

No Obligor (for these purposes, a “Predecessor Obligor”) shall, without the
prior written consent of an Instructing Group, liquidate on a solvent basis (a
“Solvent Liquidation”) unless:

 


(A)                                  ON OR PRIOR TO THE SOLVENT LIQUIDATION, AN
ENTITY (THE “SUCCESSOR ENTITY”) ACQUIRES SUBSTANTIALLY ALL OF THE ASSETS AND
ASSUMES SUBSTANTIALLY ALL OF THE LIABILITIES OF THE PREDECESSOR OBLIGOR (A
“LIQUIDATION TRANSFER”), EXCLUDING ANY RIGHTS UNDER CONTRACTS THAT CANNOT BE
ASSIGNED OR LIABILITIES THAT WILL BE SATISFIED OR RELEASED UPON THE SOLVENT
LIQUIDATION, ON AN ARMS’ LENGTH BASIS AND FOR FULL CONSIDERATION;


 


(B)                                  THE SUCCESSOR ENTITY IS ORGANISED IN THE
SAME JURISDICTION AS THAT IN WHICH THE PREDECESSOR OBLIGOR IS ORGANISED AND IS
EITHER:


 

(I)                                    AN EXISTING OBLIGOR; OR

 

(II)                                A SUBSIDIARY OF THE COMPANY THAT IS ENTITLED
TO BECOME (AND SUBSEQUENTLY DOES BECOME) AN OBLIGOR IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE 26.1 (ACCEDING BORROWERS) OR CLAUSE 26.2 (ACCEDING
GUARANTORS); AND

 


(C)                                  THE SUCCESSOR ENTITY DOES NOT INCUR ANY
ADDITIONAL MATERIAL LIABILITIES IN CONNECTION WITH THE SOLVENT LIQUIDATION OTHER
THAN THOSE WHICH ARE TO BE TRANSFERRED TO IT BY THE PREDECESSOR OBLIGOR BUT
WHICH DID NOT ARISE DIRECTLY AS A RESULT OF THE SOLVENT LIQUIDATION;


 


(D)                                  TO THE EXTENT PREVIOUSLY PROVIDED IN
RESPECT OF THE SHARES OF THE PREDECESSOR OBLIGOR, THE FINANCE PARTIES ARE
GRANTED A FIRST RANKING SECURITY INTEREST OVER THE SHARES OF THE SUCCESSOR
ENTITY;


 


(E)                                  NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD ARISE FROM THE LIQUIDATION TRANSFER OR THE SOLVENT
LIQUIDATION;

 

150

--------------------------------------------------------------------------------


 


(F)                                    IMMEDIATELY AFTER THE SOLVENT
LIQUIDATION, THE FOLLOWING DOCUMENTS ARE DELIVERED TO THE FACILITY AGENT EACH IN
A FORM PREVIOUSLY APPROVED BY THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF
AN INSTRUCTING GROUP):


 

(I)                                    COPIES OF SOLVENCY DECLARATIONS OF THE
DIRECTORS OF THE SUCCESSOR ENTITY CONFIRMING TO THE BEST OF THEIR KNOWLEDGE AND
BELIEF, THAT THE SUCCESSOR ENTITY WAS BALANCE SHEET SOLVENT IMMEDIATELY PRIOR TO
AND AFTER THE SOLVENT LIQUIDATION, ACCOMPANIED BY ANY REPORT BY THE AUDITORS OR
OTHER ADVISERS OF THE RELEVANT SUCCESSOR ENTITY ON WHICH SUCH DIRECTORS HAVE
RELIED FOR THE PURPOSES OF GIVING SUCH DECLARATION;

 

(II)                                COPIES OF THE RESOLUTIONS OF THE PREDECESSOR
OBLIGOR AND THE SUCCESSOR ENTITY (TO THE EXTENT REQUIRED BY LAW) APPROVING THE
LIQUIDATION TRANSFER AND/OR THE SOLVENT LIQUIDATION (AS APPLICABLE);

 

(III)                            COPIES OF THE STATUTORY DECLARATIONS OF THE
DIRECTORS OF THE PREDECESSOR OBLIGOR (TO THE EXTENT REQUIRED BY LAW) GIVEN IN
CONNECTION WITH SOLVENT LIQUIDATION;

 

(IV)                               A COPY OF THE EXECUTED TRANSFER AGREEMENT
RELATING TO THE LIQUIDATION TRANSFER; AND

 

(V)                                   THE LEGAL OPINION FROM THE SUCCESSOR
ENTITY’S COUNSEL CONFIRMING (I) THE DUE CAPACITY AND INCORPORATION OF EACH OF
THE SUCCESSOR ENTITY AND THE PREDECESSOR OBLIGOR, (II) THE POWER AND AUTHORITY
OF THE SUCCESSOR ENTITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND ANY OTHER FINANCE DOCUMENT TO WHICH IT IS A PARTY AND (III) THAT
THE TRANSFER AGREEMENT GIVING EFFECT TO THE LIQUIDATION TRANSFER IS LEGALLY
BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 


25.21                 ERISA


 

Neither any Obligor nor any ERISA Affiliate shall maintain or contribute to (or
have an obligation to contribute to) a Plan subject to Title IV or Section 302
of ERISA and/or Section 412 of the Code or to a Multiemployer Plan which could
reasonably be expected to give rise to a material liability to any Obligor or
any Finance Party.

 


26.                               ACCEDING GROUP COMPANIES


 


26.1                        ACCEDING BORROWERS

 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, THE COMPANY
MAY, UPON NOT LESS THAN 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE FACILITY
AGENT, REQUEST THAT ANY MEMBER OF THE BANK GROUP BECOMES AN ACCEDING BORROWER
UNDER THIS AGREEMENT.


 


(B)                                  SUCH MEMBER OF THE BANK GROUP MAY BECOME AN
ACCEDING BORROWER IF:


 

(I)                                    IT IS NOT INCORPORATED IN THE SAME
JURISDICTION AS AN EXISTING BORROWER AND AN INSTRUCTING GROUP HAS APPROVED THE
ADDITION OF THAT MEMBER OF THE BANK GROUP AS AN ACCEDING BORROWER OR IF SUCH
MEMBER OF THE BANK GROUP IS ESTABLISHED IN THE UNITED STATES OF AMERICA, AN
INSTRUCTING GROUP HAS APPROVED THE ADDITION OF THAT MEMBER OF THE BANK GROUP AS
AN ACCEDING BORROWER;

 

(II)                                THE COMPANY DELIVERS TO THE FACILITY AGENT A
DULY COMPLETED AND EXECUTED ACCESSION NOTICE PURSUANT TO WHICH IT AGREES TO
BECOME A PARTY TO THIS AGREEMENT AS AN ACCEDING BORROWER AND (SUBJECT TO ANY
PROVISION OF LAW PROHIBITING THE SAME) AN ACCEDING GUARANTOR;

 

(III)                            THE COMPANY CONFIRMS THAT NO EVENT OF DEFAULT
IS CONTINUING OR WOULD OCCUR AS A

 

151

--------------------------------------------------------------------------------


 

RESULT OF THAT MEMBER OF THE BANK GROUP BECOMING AN ACCEDING BORROWER; AND
ACCEDING GUARANTOR; AND

 

(IV)                               THE FACILITY AGENT HAS RECEIVED ALL OF THE
DOCUMENTS AND OTHER EVIDENCE LISTED IN PART 2 OF SCHEDULE 7 (ACCESSION
DOCUMENTS) IN RELATION TO THAT MEMBER OF THE BANK GROUP, EACH IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT, ACTING REASONABLY.

 


(C)                                  THE FACILITY AGENT SHALL NOTIFY THE COMPANY
AND THE LENDERS PROMPTLY UPON BEING SATISFIED THAT THE CONDITIONS SPECIFIED IN
PARAGRAPH (B) ABOVE HAVE BEEN SATISFIED.


 


26.2                        ACCEDING GUARANTORS


 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, THE COMPANY
MAY, UPON NOT LESS THAN 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE FACILITY
AGENT, REQUEST THAT ANY MEMBER OF THE BANK GROUP BECOMES AN ACCEDING GUARANTOR
UNDER THIS AGREEMENT.


 


(B)                                  SUCH MEMBER OF THE BANK GROUP MAY BECOME AN
ACCEDING GUARANTOR IF:


 

(I)                                    THE COMPANY DELIVERS TO THE FACILITY
AGENT A DULY COMPLETED AND EXECUTED ACCESSION NOTICE;

 

(II)                                THE COMPANY CONFIRMS THAT NO EVENT OF
DEFAULT IS CONTINUING OR WOULD OCCUR AS A RESULT OF THAT MEMBER OF THE BANK
GROUP BECOMING AN ACCEDING GUARANTOR; AND

 

(III)                            THE FACILITY AGENT HAS RECEIVED ALL OF THE
DOCUMENTS AND OTHER EVIDENCE LISTED IN PART 2 OF SCHEDULE 7 (ACCESSION
DOCUMENTS) IN RELATION TO THAT MEMBER OF THE BANK GROUP, EACH IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT, ACTING REASONABLY.

 


(C)                                  THE FACILITY AGENT SHALL NOTIFY THE COMPANY
AND THE LENDERS PROMPTLY UPON BEING SATISFIED THAT THE CONDITIONS SPECIFIED IN
PARAGRAPH (B) ABOVE HAVE BEEN SATISFIED.


 


26.3                        ACCEDING HOLDING COMPANY


 

If at any time the Ultimate Parent becomes a Subsidiary of a Holding Company,
the Ultimate Parent shall ensure that such Holding Company shall, upon becoming
the Holding Company of the Ultimate Parent deliver an Accession Notice duly
executed by the Company and the Holding Company together with the documents set
out in Part 2 of Schedule 7 (Accession Documents).

 


26.4                        ASSUMPTION OF RIGHTS AND OBLIGATIONS


 


(A)                                  UPON SATISFACTORY DELIVERY OF A DULY
EXECUTED ACCESSION NOTICE TO THE FACILITY AGENT, TOGETHER WITH THE OTHER
DOCUMENTS REQUIRED TO BE DELIVERED UNDER CLAUSES 26.1 (ACCEDING BORROWERS) AND
26.2 (ACCEDING GUARANTORS), THE RELEVANT MEMBER OF THE BANK GROUP, THE ULTIMATE
PARENT, THE PARENT, THE OBLIGORS AND THE FINANCE PARTIES, WILL ASSUME SUCH
OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE SUCH RIGHTS AGAINST EACH OTHER AS
THEY WOULD EACH HAVE ASSUMED OR ACQUIRED HAD SUCH MEMBER OF THE BANK GROUP BEEN
AN ORIGINAL PARTY TO THIS AGREEMENT AS A BORROWER OR A GUARANTOR AS THE CASE MAY
BE AND SUCH MEMBER OF THE BANK GROUP SHALL BECOME A PARTY TO THIS AGREEMENT AS
AN ACCEDING BORROWER AND/OR AN ACCEDING GUARANTOR AS THE CASE MAY BE.


 


(B)                                  UPON SATISFACTORY DELIVERY OF A DULY
EXECUTED ACCESSION NOTICE TO THE FACILITY AGENT, TOGETHER WITH THE OTHER
DOCUMENTS REQUIRED TO BE DELIVERED UNDER CLAUSE 26.3 (ACCEDING HOLDING COMPANY),
THE RELEVANT HOLDING COMPANY, THE PARENT, THE OBLIGORS AND THE FINANCE PARTIES,
WILL ASSUME SUCH OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE SUCH RIGHTS
AGAINST EACH OTHER AS THEY WOULD EACH HAVE ASSUMED OR ACQUIRED HAD SUCH HOLDING
COMPANY BEEN AN

 

152

--------------------------------------------------------------------------------


 

original party to this Agreement as the Ultimate Parent, and such Holding
Company shall become a party to this Agreement in such capacity.  Simultaneously
with such Holding Company becoming a party to this Agreement as aforesaid, the
Facility Agent shall release the Ultimate Parent for the time being from its
obligations as an Ultimate Parent under this Agreement and such Ultimate Parent
shall cease to be a party to this Agreement in such capacity.


 


27.                               EVENTS OF DEFAULT


 

Each of Clauses 27.1 (Non-Payment) to Clause 27.16 (Change of Ownership)
describes the circumstances which constitute an Event of Default for the
purposes of this Agreement.

 


27.1                        NON-PAYMENT


 

The Parent or any Obligor fails to pay any sum due from it under any Finance
Document at the time, in the currency and in the manner specified in such
Finance Document within (a) 1 Business Day of the due date, in the case of
payments of principal where failure to pay was due solely to technical or
administrative error in the transmission of funds, (b) 3 Business Days of the
due date, in the case of payments of interest, or (c) 5 Business Days of the due
date, in respect of payments of any other amounts.

 


27.2                        COVENANTS


 


(A)                                  THE ULTIMATE PARENT, THE PARENT OR AN
OBLIGOR FAILS DULY TO PERFORM OR COMPLY WITH ANY OBLIGATION EXPRESSED TO BE
ASSUMED BY IT IN CLAUSE 24.1 (APPLICATION OF ADVANCES), CLAUSE 25.2 (NEGATIVE
PLEDGE), CLAUSE 25.3 (LOANS AND GUARANTEES), CLAUSE 25.4 (FINANCIAL
INDEBTEDNESS), CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), CLAUSE
25.8 (MERGERS), CLAUSE 25.9 (JOINT VENTURES) OR CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS).


 


(B)                                  THE PARENT OR ANY OBLIGOR FAILS DULY TO
PERFORM OR COMPLY WITH ANY OBLIGATION EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 22
(FINANCIAL INFORMATION) OR SUB-PARAGRAPH (B)(I) OF CLAUSE 24.12 (FURTHER
ASSURANCE), PARAGRAPHS (A) AND (B) OF CLAUSE 24.9 (HEDGING), AND SUCH FAILURE,
IF CAPABLE OF REMEDY IS NOT SO REMEDIED WITHIN 10 BUSINESS DAYS OF THE EARLIER
OF THE PARENT OR SUCH OBLIGOR BECOMING AWARE OF SUCH FAILURE TO PERFORM OR
COMPLY AND THE FACILITY AGENT HAVING GIVEN NOTICE OF SUCH FAILURE TO THE
COMPANY.


 


(C)                                  THERE IS ANY BREACH OF CLAUSE 23.2
(RATIOS).


 


(D)                                  THERE IS ANY BREACH OF CLAUSE 25.6
(DISPOSALS), PROVIDED THAT WHERE THE FAILURE TO COMPLY WITH ANY OBLIGATION UNDER
CLAUSE 25.6 (DISPOSALS) RELATES TO THE OBLIGATION TO DELIVER A CERTIFICATE
WITHIN A SPECIFIED TIME PERIOD, NO EVENT OF DEFAULT SHALL BE DEEMED TO HAVE
OCCURRED UNLESS THE BORROWER SHALL HAVE FAILED TO DELIVER THE REQUIRED
CERTIFICATE WITHIN SUCH TIME PERIOD AND UPON REQUEST BY THE FACILITY AGENT FOR A
DESCRIPTION OF THE TRANSACTIONS RELATING TO SUCH CERTIFICATE WHICH WAS NOT
DELIVERED, THE BORROWER FAILS TO PROVIDE SUCH DETAILS WITHIN 10 BUSINESS DAYS
AFTER SUCH REQUEST.


 


27.3                        OTHER OBLIGATIONS


 

The Ultimate Parent, the Parent or any Obligor fails duly to perform or comply
with any of the obligations expressed to be assumed by it in any of the Finance
Documents (other than any of those referred to in Clauses 27.1 (Non-Payment) and
27.2 (Covenants)) and such failure, if capable of remedy, is not so remedied
within 30 days of the earlier of the Ultimate Parent, the Parent or such Obligor
becoming aware of such failure to perform or comply and the Facility Agent
having given notice of such failure to the Borrower.

 

153

--------------------------------------------------------------------------------


 


27.4                        MISREPRESENTATION


 

Any representation or statement made or repeated by the Ultimate Parent, the
Parent or an Obligor in any Finance Document or in any notice or other document
or certificate delivered by it pursuant to a Finance Document is or proves to
have been incorrect or misleading in any material respect when made or repeated
where the circumstances giving rise to such inaccuracy, if capable of remedy or
change are not remedied or do not change within 30 days of the earlier of the
Ultimate Parent, the Parent or the relevant Obligor becoming aware of such
circumstances and the Facility Agent having notified the Borrower of such
misrepresentation having occurred.

 


27.5                        CROSS DEFAULT


 


(A)                                  ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF
THE GROUP IS NOT PAID WHEN DUE AND PAYABLE, AFTER TAKING INTO ACCOUNT ANY
APPLICABLE GRACE PERIOD;


 


(B)                                  ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF
THE GROUP IS DECLARED (OR IS CAPABLE OF BEING DECLARED) TO BE OR OTHERWISE
BECOMES DUE AND PAYABLE PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN EVENT
OF DEFAULT (HOWEVER DESCRIBED), AFTER TAKING INTO ACCOUNT ANY APPLICABLE GRACE
PERIOD; OR


 


(C)                                  ANY COMMITMENT FOR ANY FINANCIAL
INDEBTEDNESS OF ANY MEMBER OF THE GROUP IS CANCELLED OR SUSPENDED BY A CREDITOR
OF ANY MEMBER OF THE GROUP AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER
DESCRIBED),


 

provided that no Event of Default will occur under this Clause 27.5:

 

(I)                                    IF THE AGGREGATE AMOUNT OF FINANCIAL
INDEBTEDNESS AND/OR COMMITMENT FOR FINANCIAL INDEBTEDNESS FALLING WITHIN
PARAGRAPHS (A) TO (C) ABOVE IS LESS THAN £35 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES);

 

(II)                                IF THE CIRCUMSTANCE WHICH WOULD OTHERWISE
HAVE CAUSED AN EVENT OF DEFAULT UNDER THIS CLAUSE 27.5 IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE ACTION;

 

(III)                            IF THE RELEVANT FINANCIAL INDEBTEDNESS IS
CASH-COLLATERALISED AND SUCH CASH IS AVAILABLE FOR APPLICATION IN SATISFACTION
OF SUCH FINANCIAL INDEBTEDNESS;

 

(IV)                               IF SUCH FINANCIAL INDEBTEDNESS IS OWED BY ONE
MEMBER OF THE GROUP TO ANOTHER MEMBER OF THE GROUP; OR

 

(V)                                   IF SUCH EVENT OF DEFAULT ARISES SOLELY BY
REASON OF THE FAILURE OF ANY MEMBER OF THE GROUP TO  OBTAIN THE CONSENT OF THE
LENDERS UNDER THE EXISTING CREDIT FACILITIES TO (I) THE EXECUTION OF THE FINANCE
DOCUMENTS, (II) THE EXERCISE OF ANY OF ITS RIGHTS OR THE PERFORMANCE OF ANY OF
ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR (III) ANY OTHER MATTER
CONTEMPLATED BY THE FINANCE DOCUMENTS.

 


27.6                        INSOLVENCY


 

The Ultimate Parent, the Parent, any Borrower, any Obligor that is a Material
Subsidiary or (for the purposes of Clause 3.5 (Vanilla Certain Funds Period)
only) the Merger Sub, is unable to pay its debts as they fall due, ceases or
suspends generally the payment of its debts or announces an intention to do so,
or makes a general assignment for the benefit of or a composition with its
creditors generally or a general moratorium is declared in respect of the
Financial Indebtedness of the Ultimate Parent, the Parent, such Borrower, such
Obligor or (for the purposes of Clause 3.5 (Vanilla Certain Funds Period) only)
the Merger Sub (as applicable).

 

154

--------------------------------------------------------------------------------


 


27.7                        WINDING-UP


 

After the Original Execution Date, the Ultimate Parent, the Parent, any
Borrower, any Obligor that is a Material Subsidiary or (for the purposes of
Clause 3.5 (Vanilla Certain Funds Period) only) the Merger Sub, takes any
corporate action or formal legal proceedings are started and served (not being
actions or proceedings which can be demonstrated to the satisfaction of the
Facility Agent by providing an opinion of a leading firm of London solicitors
(within 30 days of any such action or proceedings having commenced) to that
effect, as frivolous, vexatious or an abuse of the process of the court or
related to a claim to which such Person has a good defence and which is being
vigorously contested by such body) for its winding-up, dissolution,
administration or re-organisation or for the appointment of a liquidator,
receiver, administrator, administrative receiver, conservator, custodian,
trustee or similar officer of it or of any or all of its revenues and assets
other than where any such legal proceedings in respect of the Ultimate Parent,
the Parent, such Borrower, such Material Subsidiary or (for the purposes of
Clause 3.5 (Vanilla Certain Funds Period) only) the Merger Sub either (a)(i) do
not relate to the appointment of an administrator and (ii) are stayed or
discharged within 30 days from their commencement or (b) relate to a solvent
liquidation or dissolution set forth under paragraph (d) of Clause 25.8
(Mergers).

 


27.8                        EXECUTION OR DISTRESS


 

Any execution, distress or attachment is levied against, or an encumbrancer
takes possession of, the whole or any part of, the property, undertaking or
assets of the Parent, any Borrower, any Obligor which is a Material Subsidiary
or (for the purposes of Clause 3.5 (Vanilla Certain Funds Period) only) the
Merger Sub, having an aggregate value of more than £35 million (or its
equivalent in other currencies) and the same is not discharged within 30 days.

 


27.9                        SIMILAR EVENTS


 

Any event occurs which, under the laws of any jurisdiction, has a similar or
analogous effect to any of those events mentioned in Clause 27.6 (Insolvency),
27.7 (Winding-up) or Clause 27.8 (Execution or Distress).

 


27.10                 REPUDIATION


 

The Ultimate Parent, the Parent or any Obligor repudiates any of the Finance
Documents to which it is party.

 


27.11                 ILLEGALITY


 

Save as provided in the Reservations, at any time it is or becomes unlawful for
the Ultimate Parent, the Parent or any Obligor to perform or comply with any or
all of its obligations under any of the Finance Documents to which it is party
or any of the obligations of the Ultimate Parent, the Parent or any Obligor
under any of the Finance Documents to which it is party are not or cease to be
legal, valid and binding except as contemplated by the Reservations and, if
capable of remedy, is not remedied within 10 Business Days of the earlier of the
Ultimate Parent, the Parent or such Obligor becoming aware of the relevant
illegality and the Facility Agent having given notice of the same to the
Borrower.

 


27.12                 INTERCREDITOR DEFAULT


 

Any member of the Group which is party to the Group Intercreditor Agreement or
the HYD Intercreditor Agreement fails to comply with its obligations under it
and such failure, if capable of remedy, is not remedied within 30 days of the
earlier of such member of the Group becoming aware of the relevant failure to
comply and the Facility Agent having given notice of the same to the Parent.

 

155

--------------------------------------------------------------------------------


 


27.13                 REVOCATION OF NECESSARY AUTHORISATIONS


 

Any Necessary Authorisation is revoked and where such revocation is reasonably
likely to have a Material Adverse Effect, is not replaced within 10 Business
Days.

 


27.14                 MATERIAL ADVERSE EFFECT


 

Any event or circumstance occurs which would have a Material Adverse Effect.

 


27.15                 MATERIAL PROCEEDINGS


 

Any litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency is commenced against any member of the Group, which is
reasonably likely to be adversely determined and which, if adversely determined,
is reasonably likely to have a Material Adverse Effect.

 


27.16                 CHANGE OF OWNERSHIP


 


(A)                                  AFTER CONSUMMATION OF THE MERGER AND
IMPLEMENTATION OF EACH OF STEPS 1 AND 2 SET OUT IN THE PAGE HEADED “COMBINATION
OF NTL AND TELEWEST” OF THE STEPS PAPER, THE PARENT, THE COMPANY, TCN OR ANY OF
THE OBLIGORS ARE NOT DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARIES OF THE
ULTIMATE PARENT.


 


(B)                                  AFTER IMPLEMENTATION OF EACH OF STEPS 3 TO
10 SET OUT IN THE PAGES HEADED “POST COMBINATION RESTRUCTURING — SECOND
ALTERNATIVE (STRUCTURE 2)” OF THE STEPS PAPER:


 

(I)                                    THE PARENT IS NOT A DIRECT OR INDIRECT
WHOLLY OWNED SUBSIDIARY OF THE ULTIMATE PARENT;

 

(II)                                THE COMPANY CEASES TO BE A DIRECT
WHOLLY-OWNED SUBSIDIARY OF THE PARENT; OR

 

(III)                            ANY OBLIGOR (OTHER THAN THE PARENT AND THE
COMPANY) CEASES TO BE A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF THE
COMPANY.

 


27.17                 ACCELERATION


 

Subject to Clauses 27.19 (Vanilla Clean-up Period) and 27.20 (Baseball Clean-up
Period) below, upon the occurrence of an Event of Default and while the same is
continuing at any time thereafter, the Facility Agent may (and, if so instructed
by an Instructing Group, shall) by written notice to the Company:

 


(A)                                  DECLARE ALL OR ANY PART OF THE OUTSTANDINGS
TO BE IMMEDIATELY DUE AND PAYABLE (WHEREUPON THE SAME SHALL BECOME SO PAYABLE
TOGETHER WITH ACCRUED INTEREST THEREON AND ANY OTHER SUMS THEN OWED BY ANY
OBLIGOR UNDER THE FINANCE DOCUMENTS) OR DECLARE ALL OR ANY PART OF THE
OUTSTANDINGS TO BE DUE AND PAYABLE ON DEMAND OF THE FACILITY AGENT; AND/OR


 


(B)                                  REQUIRE THE BORROWERS TO PROCURE THAT THE
OUTSTANDING L/C AMOUNT UNDER EACH DOCUMENTARY CREDIT IS AND ALL ANCILLARY
FACILITY OUTSTANDINGS ARE PROMPTLY REDUCED TO ZERO AND/OR PROVIDE CASH
COLLATERAL THEREFOR BY DEPOSIT IN SUCH INTEREST BEARING ACCOUNT AS THE FACILITY
AGENT MAY SPECIFY FOR EACH DOCUMENTARY CREDIT/ANCILLARY FACILITY IN AN AMOUNT
SPECIFIED BY THE FACILITY AGENT AND IN THE CURRENCY OF SUCH DOCUMENTARY
CREDIT/ANCILLARY FACILITY (WHEREUPON THE BORROWER SHALL DO SO) BUT NO GREATER
THAN THE AMOUNT OUTSTANDING UNDER SUCH DOCUMENTARY CREDIT/ANCILLARY FACILITY;
AND/OR


 


(C)                                  DECLARE THAT ANY UNUTILISED PORTION OF THE
FACILITIES SHALL BE CANCELLED, WHEREUPON THE SAME SHALL BE CANCELLED AND THE
CORRESPONDING COMMITMENTS OF EACH LENDER SHALL BE REDUCED TO

 

156

--------------------------------------------------------------------------------


 


ZERO; AND/OR


 


(D)                                  EXERCISE OR DIRECT THE SECURITY TRUSTEE TO
EXERCISE ANY RIGHTS AND REMEDIES (INCLUDING ANY RIGHT TO DEMAND CASH COLLATERAL
BY DEPOSIT IN SUCH INTEREST-BEARING ACCOUNT AS THE FACILITY AGENT MAY SPECIFY)
TO WHICH THE FACILITY AGENT, THE SECURITY TRUSTEE OR THE LENDERS MAY BE
ENTITLED;


 

provided that, notwithstanding anything to the contrary contained above in this
Clause 27.18, upon the occurrence of any Event of Default listed in Clauses 27.9
(Similar Events) or 27.21 (US Obligors) in relation to any US Obligor, all or
any part of the Outstandings shall be immediately due and payable (whereupon the
same shall become so payable together with accrued interest thereon and any
other sums then owed by any Obligor under the Finance Documents), any unutilised
portion of the Facilities shall be immediately cancelled and the corresponding
Commitments of each Lender shall be reduced to zero and the Facility Agent
may exercise or direct the Security Trustee to exercise any rights and remedies
(including any right to demand cash collateral by deposit in such
interest-bearing account as the Facility Agent may specify) to which the
Facility Agent, the Security Trustee or the Lenders may be entitled.

 


27.18                 REPAYMENT ON DEMAND


 

If, pursuant to paragraph (a) of Clause 27.17 (Acceleration), the Facility Agent
declares all or any part of the Outstandings to be due and payable on demand of
the Facility Agent, then, and at any time thereafter, the Facility Agent
may (and, if so instructed by an Instructing Group, shall) by written notice to
the Company:

 


(A)                                  REQUIRE REPAYMENT OF ALL OR THE RELEVANT
PART OF THE OUTSTANDINGS ON SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE
(WHEREUPON THE SAME SHALL BECOME DUE AND PAYABLE ON SUCH DATE TOGETHER WITH
ACCRUED INTEREST THEREON AND ANY OTHER SUMS THEN OWED BY THE PARENT OR ANY
OBLIGOR UNDER THE FINANCE DOCUMENTS) OR WITHDRAW ITS DECLARATION WITH EFFECT
FROM SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE; AND/OR


 


(B)                                  SELECT AS THE DURATION OF ANY INTEREST
PERIOD OR TERM WHICH BEGINS WHILST SUCH DECLARATION REMAINS IN EFFECT A PERIOD
OF 6 MONTHS OR LESS.


 


27.19                 VANILLA CLEAN-UP PERIOD


 

If, during the Vanilla Clean-up Period, any matter or circumstance exists in
respect of any member of the Telewest Group which would, but for the provisions
of this Clause 27.19, constitute a breach of any representation under Clause 21
(Representations and Warranties), the breach of any covenant specified in
Clauses  24.10 (Pension Plans), 25.2 (Negative Pledge), 25.3 (Loans and
Guarantees), 25.4 (Financial Indebtedness), 25.8 (Mergers), 25.9 (Joint
Ventures), 25.10 (Transactions with Affiliates) and 25.12 (Limitations on
Hedging) or an Event of Default by reason of Clause 27.5 (Cross Default), then
such misrepresentation, breach of covenant or Event of Default shall not give
rise to a Default or Event of Default unless:

 


(A)                                  NTL OR ANY OF ITS SUBSIDIARIES (EXCLUDING
FOR THESE PURPOSES ANY MEMBER OF THE TELEWEST GROUP) HAS PROCURED OR
SPECIFICALLY APPROVED A BREACH OF SUCH REPRESENTATIONS OR COVENANTS BY A MEMBER
OF THE TELEWEST GROUP; OR


 


(B)                                  THE MATTER OR CIRCUMSTANCE CONSTITUTES A
MATERIAL ADVERSE EFFECT; OR


 


(C)                                  SUCH MATTER OR CIRCUMSTANCE CONTINUES TO
EXIST AFTER THE EXPIRY OF THE VANILLA CLEAN-UP PERIOD; OR


 


(D)                                  THE BREACH IS CAPABLE OF REMEDY AND NTL OR
THE RELEVANT MEMBER OF THE TELEWEST GROUP IS AWARE OF THE RELEVANT CIRCUMSTANCES
AT THE TIME BUT FAILS TO TAKE APPROPRIATE STEPS TO REMEDY

 

157

--------------------------------------------------------------------------------


 


THE SAME,


 

provided that any matter contained in this Clause 27.19 shall be without
prejudice to the rights of the Lender in respect of any breach of
representation, covenant or default which continues to exist or arises after the
expiry of the Vanilla Clean-Up Period.

 


27.20                 BASEBALL CLEAN-UP PERIOD


 

If, during the Baseball Clean-up Period, any matter or circumstance exists in
respect of any member of the Baseball Group which would, but for the provisions
of this Clause 27.20, constitute a breach of any representation under Clause 21
(Representations and Warranties), the breach of any covenant specified in
Clauses  24.10 (Pension Plans), 25.2 (Negative Pledge), 25.3 (Loans and
Guarantees), 25.4 (Financial Indebtedness), 25.8 (Mergers), 25.9 (Joint
Ventures), 25.10 (Transactions with Affiliates) and 25.12 (Limitations on
Hedging) or an Event of Default by reason of Clause 27.5 (Cross Default), then
such misrepresentation, breach of covenant or Event of Default shall not give
rise to a Default or Event of Default unless:

 


(A)                                  THE ULTIMATE PARENT OR ANY OF ITS
SUBSIDIARIES (EXCLUDING FOR THESE PURPOSES ANY MEMBER OF THE BASEBALL GROUP) HAS
PROCURED OR SPECIFICALLY APPROVED A BREACH OF SUCH REPRESENTATIONS OR COVENANTS
BY A MEMBER OF THE BASEBALL GROUP; OR


 


(B)                                  THE MATTER OR CIRCUMSTANCE CONSTITUTES A
MATERIAL ADVERSE EFFECT; OR


 


(C)                                  SUCH MATTER OR CIRCUMSTANCE CONTINUES TO
EXIST AFTER THE EXPIRY OF THE BASEBALL CLEAN-UP PERIOD; OR


 


(D)                                  THE BREACH IS CAPABLE OF REMEDY AND THE
BASEBALL BIDCOS ARE AWARE OF THE RELEVANT CIRCUMSTANCES AT THE TIME BUT FAIL TO
TAKE APPROPRIATE STEPS TO REMEDY THE SAME,


 

provided that any matter contained in this Clause 27.20 shall be without
prejudice to the rights of the Lender in respect of any breach of
representation, covenant or default which continues to exist or arises after the
expiry of the Baseball Clean-Up Period.

 


27.21                 US OBLIGORS


 

Notwithstanding Clause 27.17 (Acceleration), if any US Obligor shall commence a
voluntary case concerning itself under the US Bankruptcy Code, or an involuntary
case is commenced against any US Obligor and the petition is not controverted
within 10 days, or is not dismissed within 60 days, after commencement of the
case, or a custodian (as defined in the US Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of any US Obligor, or
any order of relief or other order approving any such case or proceeding is
entered, the Facilities shall cease to be available to such US Obligor, all
Advances outstanding to such US Obligor shall become immediately due and payable
and such US Obligor shall be required to provide cash cover in respect of all
Documentary Credits issued for its account in each case automatically and
without any further action by any party hereto.

 


28.                               DEFAULT INTEREST


 


28.1                        CONSEQUENCES OF NON-PAYMENT


 

If any sum due and payable by the Parent or any Obligor under this Agreement is
not paid on the due date therefor in accordance with the provisions of Clause 33
(Payments) or if any sum due and payable by an Obligor pursuant to a judgment of
any court in connection with this Agreement is not paid on the date of such
judgment, the period beginning on such due date or, as the case may be, the date
of such judgment and ending on the Business Day on which the obligation of such
Obligor to pay

 

158

--------------------------------------------------------------------------------


 

the Unpaid Sum is discharged shall be divided into successive periods, each of
which (other than the first) shall start on the last day of the preceding such
period (which shall be a Business Day) and the duration of each of which shall
(except as otherwise provided in this Clause 28) be selected by the Facility
Agent.

 


28.2                        DEFAULT RATE


 

During each such period relating thereto as is mentioned in Clause 28.1
(Consequences of Non-Payment) an Unpaid Sum shall bear interest at the rate per
annum which is the sum from time to time of 1%, the Applicable Margin (provided
that if any Unpaid Sum is not directly referable to a particular Facility the
Applicable Margin shall be the Revolving Facility Margin), the Associated Costs
Rate at such time and EURIBOR or LIBOR, as the case may be, on the Quotation
Date therefor, provided that:

 


(A)                                  IF, FOR ANY SUCH PERIOD, EURIBOR OR LIBOR,
AS THE CASE MAY BE, CANNOT BE DETERMINED, THE RATE OF INTEREST APPLICABLE TO
EACH LENDER’S PORTION OF SUCH UNPAID SUM SHALL BE THE RATE PER ANNUM WHICH IS
THE SUM OF 1%, THE APPLICABLE MARGIN, (AS AFORESAID), AND THE ASSOCIATED COSTS
RATE AT SUCH TIME AND THE RATE PER ANNUM THAT SHALL BE NOTIFIED TO THE FACILITY
AGENT BY SUCH LENDER AS SOON AS PRACTICABLE AFTER THE BEGINNING OF SUCH PERIOD
AS BEING THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH
LENDER OF FUNDING FROM WHATEVER SOURCES IT MAY REASONABLY SELECT ITS PORTION OF
SUCH UNPAID SUM DURING SUCH PERIOD; AND


 


(B)                                  IF SUCH UNPAID SUM IS ALL OR PART OF AN
ADVANCE WHICH BECAME DUE AND PAYABLE ON A DAY OTHER THAN THE LAST DAY OF AN
INTEREST PERIOD OR TERM RELATING THERETO, THE FIRST INTEREST PERIOD APPLICABLE
TO IT SHALL BE OF A DURATION EQUAL TO THE UNEXPIRED PORTION OF THAT INTEREST
PERIOD OR TERM AND THE RATE OF INTEREST APPLICABLE THERETO FROM TIME TO TIME
DURING SUCH INTEREST PERIOD SHALL BE THAT WHICH EXCEEDS BY 1% THE RATE WHICH
WOULD HAVE BEEN APPLICABLE TO IT HAD IT NOT SO FALLEN DUE.


 


28.3                        MATURITY OF DEFAULT INTEREST


 

Any interest which shall have accrued under Clause 28.2 (Default Rate) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Obligor owing such sum at the end of the period by reference to which it is
calculated or on such other dates as the Facility Agent may specify by written
notice to such Obligor.

 


28.4                        CONSTRUCTION OF UNPAID SUM


 

Any Unpaid Sum shall (for the purposes of this Clause 28 (Default Interest),
Clause 18 (Increased Costs), Clause 31 (Borrowers’ Indemnities) and Schedule 6
(Associated Costs Rate)) be treated as an advance and accordingly in those
provisions the term “Advance” includes any Unpaid Sum and the term “Interest
Period” and “Term”, in relation to an Unpaid Sum, includes each such period
relating thereto as is mentioned in Clause 28.1 (Consequences of Non-Payment).

 


29.                               GUARANTEE AND INDEMNITY


 


29.1                        GUARANTEE


 

With effect from the Merger Closing Date or if later, the date on which it
accedes to this Agreement in such capacity, subject to Clause 29.9 (Limitation
of Telewest Group Guarantees), each Guarantor irrevocably and unconditionally
guarantees, jointly and severally, to each of the Finance Parties the due and
punctual payment by each of the Borrowers of all sums payable by it under each
of the Finance Documents and agrees that promptly on demand it will pay to the
Facility Agent each and every sum of money which any of the Borrowers is at any
time liable to pay to any Finance Party under or pursuant to any Finance
Document and which has become due and payable but has not been

 

159

--------------------------------------------------------------------------------


 

paid at the time such demand is made and provided that before any such demand is
made on a Restricted Guarantor, demand for payment of the relevant sum shall
first have been made on the relevant Borrower.

 


29.2                        INDEMNITY


 

With effect from the Merger Closing Date, or if later, the date upon which it
accedes to this Agreement in such capacity, subject to Clause 29.9 (Limitation
of Telewest Group Guarantees), each Guarantor (other than a Restricted
Guarantor) irrevocably and unconditionally agrees, jointly and severally, as
primary obligor and not only as surety, to indemnify and hold harmless each
Finance Party on demand by the Facility Agent from and against any loss incurred
by such Finance Party as a result of any of the obligations of the Borrowers
under or pursuant to any Finance Document being or becoming void, voidable,
unenforceable or ineffective as against any Borrower for any reason whatsoever
(whether or not known to that Finance Party or any other person) the amount of
such loss being the amount which the Finance Party suffering it would otherwise
have been entitled to recover from such Borrower.

 


29.3                        CONTINUING AND INDEPENDENT OBLIGATIONS


 

The obligations of each Guarantor under this Agreement shall constitute and be
continuing obligations which shall not be released or discharged by any
intermediate payment or settlement of all or any of the obligations of each of
the Borrowers under the Finance Documents, shall continue in full force and
effect until the unconditional and irrevocable payment and discharge in full of
all amounts owing by each of the Borrowers under each of the Finance Documents
and are in addition to and independent of, and shall not prejudice or merge
with, any other security (or right of set-off) which any Finance Party may at
any time hold in respect of such obligations or any of them.

 


29.4                        AVOIDANCE OF PAYMENTS


 

Where any release, discharge or other arrangement in respect of any obligation
of any Borrower, or any Security held by any Finance Party therefor, is given or
made in reliance on any payment or other disposition which is avoided or must be
repaid (whether in whole or in part) in an insolvency, liquidation or otherwise
and whether or not any Finance Party has conceded or compromised any claim that
any such payment or other disposition will or should be avoided or repaid (in
whole or in part), the provisions of this Clause 29 shall continue as if such
release, discharge or other arrangement had not been given or made.

 


29.5                        IMMEDIATE RECOURSE


 

None of the Finance Parties shall be obliged, before exercising or enforcing any
of the rights conferred upon them in respect of the Guarantors by this Agreement
or by Law, to seek to recover amounts due from any Borrower or to exercise or
enforce any other rights or Security any of them may have or hold in respect of
any of the obligations of any Borrower under any of the Finance Documents save
that no demand for any payment may be made on any Restricted Guarantor unless
such demand has first been made on the relevant Borrower.

 


29.6                        WAIVER OF DEFENCES


 

Neither the obligations of the Guarantors contained in this Agreement nor the
rights, powers and remedies conferred on the Finance Parties in respect of the
Guarantors by this Agreement or by Law shall be discharged, impaired or
otherwise affected by:

 


(A)                                  THE WINDING-UP, DISSOLUTION, ADMINISTRATION
OR RE-ORGANISATION OF ANY BORROWER OR ANY OTHER PERSON OR ANY CHANGE IN THE
STATUS, FUNCTION, CONTROL OR OWNERSHIP OF ANY BORROWER OR ANY SUCH PERSON;

 

160

--------------------------------------------------------------------------------


 


(B)                                  ANY OF THE OBLIGATIONS OF ANY BORROWER OR
ANY OTHER PERSON UNDER ANY FINANCE DOCUMENT OR ANY SECURITY HELD BY ANY FINANCE
PARTY THEREFOR BEING OR BECOMING ILLEGAL, INVALID, UNENFORCEABLE OR INEFFECTIVE
IN ANY RESPECT;


 


(C)                                  ANY TIME OR OTHER INDULGENCE BEING GRANTED
TO OR AGREED (I) TO OR WITH ANY BORROWER OR ANY OTHER PERSON IN RESPECT OF ITS
OBLIGATIONS OR (II) IN RESPECT OF ANY SECURITY GRANTED UNDER ANY FINANCE
DOCUMENTS;


 


(D)                                  UNLESS OTHERWISE AGREED, ANY AMENDMENT TO,
OR ANY VARIATION, WAIVER OR RELEASE OF, ANY OBLIGATION OF, OR ANY SECURITY
GRANTED BY, ANY BORROWER OR ANY OTHER PERSON UNDER ANY FINANCE DOCUMENT;


 


(E)                                  ANY TOTAL OR PARTIAL FAILURE TO TAKE, OR
PERFECT, ANY SECURITY PROPOSED TO BE TAKEN IN RESPECT OF THE OBLIGATIONS OF ANY
BORROWER OR ANY OTHER PERSON UNDER THE FINANCE DOCUMENTS;


 


(F)                                    ANY TOTAL OR PARTIAL FAILURE TO REALISE
THE VALUE OF, OR ANY RELEASE, DISCHARGE, EXCHANGE OR SUBSTITUTION OF, ANY
SECURITY HELD BY ANY FINANCE PARTY IN RESPECT OF ANY BORROWER’S OBLIGATIONS
UNDER ANY FINANCE DOCUMENT; OR


 


(G)                                 ANY OTHER ACT, EVENT OR OMISSION WHICH MIGHT
OPERATE TO DISCHARGE, IMPAIR OR OTHERWISE AFFECT ANY OF THE OBLIGATIONS OF ANY
OF THE GUARANTORS UNDER THIS AGREEMENT OR ANY OF THE RIGHTS, POWERS OR REMEDIES
CONFERRED UPON THE FINANCE PARTIES OR ANY OF THEM BY THIS AGREEMENT OR BY LAW.


 


29.7                        NO COMPETITION


 

Until all amounts which may become payable by the Borrowers under or in
connection with the Finance Documents have been paid in full, any rights which
any Guarantor may at any time have by way of contribution or indemnity in
relation to any of the obligations of the Borrowers under any of the Finance
Documents or to claim or prove as a creditor of any Borrower or any other person
or its estate in competition with the Finance Parties or any of them, shall be
exercised by such Guarantor only if and to the extent that the Facility Agent so
requires and in such manner and upon such terms as the Facility Agent
may specify and each Guarantor shall hold any moneys, rights or security held or
received by it as a result of the exercise of any such rights on trust for the
Facility Agent for application in or towards payment of any sums at any time
owed by the Borrowers under any of the Finance Documents as if such moneys,
rights or security were held or received by the Facility Agent under this
Agreement.

 


29.8                        APPROPRIATION


 

To the extent any Finance Party receives any sum from any Guarantor in respect
of the obligations of any of the other Obligors under any of the Finance
Documents which is insufficient to discharge all sums which are then due and
payable in respect of such obligations of such other Obligors, such Finance
Party shall not be obliged to apply any such sum in or towards payment of
amounts owing by such other Obligor under any of the Finance Documents, and any
such sum may, in the relevant Finance Party’s discretion, be credited to a
suspense or impersonal account and held in such account pending the application
from time to time (as the relevant Finance Party may think fit) of such sums in
or towards the discharge of such liabilities owed to it by such other Obligor
under the Finance Documents as such Finance Party may select provided that such
Finance Party shall promptly make such application upon receiving sums
sufficient to discharge all sums then due and payable to it by such other
Obligor under the Finance Documents.

 

161

--------------------------------------------------------------------------------


 


29.9                        LIMITATION OF TELEWEST GROUP GUARANTEES


 

The guarantees and indemnities provided by any member of the Telewest Group
hereunder shall not extend to any sums payable under any of the Finance
Documents relating to the B Facility or any sums payable eminating therefrom,
until the relevant member(s) of the Telewest Group have complied with the
provisions of Sections 151 to 158 of the Act with respect to such B Facility.

 


29.10                 LIMITATION OF LIABILITIES OF UNITED STATES GUARANTORS


 

Each Restricted Guarantor and each of the Finance Parties (by its acceptance of
the benefits of the guarantee under this Clause 29) hereby confirms its
intention that this guarantee should not constitute a fraudulent transfer or
conveyance for the purposes of any bankruptcy, insolvency or similar law, the
United States Uniform Fraudulent Conveyance Act or any similar Federal, state or
foreign law. To effectuate the foregoing intention, each Restricted Guarantor
and each of the Finance Parties (by its acceptance of the benefits of the
guarantee under this Clause 29) hereby irrevocably agrees that its obligations
under this Clause 29 shall be limited to the maximum amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Restricted Guarantor that are relevant under such laws, and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Restricted Guarantor and the
other Guarantors, result in the obligations of such Restricted Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

 


29.11                 DROIT DE DISCUSSION AND DROIT DE DIVISION


 


(A)                                  ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR
MAY HAVE UNDER THE EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE
DROIT DE DISCUSSION OR OTHERWISE TO REQUIRE THAT RECOURSE BE HAD TO THE ASSETS
OF ANY OTHER PERSON BEFORE ANY CLAIM IS ENFORCED AGAINST SUCH GUARANTOR IN
RESPECT OF THE OBLIGATIONS ASSUMED BY SUCH GUARANTOR UNDER OR IN CONNECTION WITH
ANY FINANCE DOCUMENT IS HEREBY WAIVED.


 


(B)                                  ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR
MAY HAVE UNDER THE EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE
DROIT DE DIVISION OR OTHERWISE TO REQUIRE THAT ANY LIABILITY UNDER ANY GUARANTEE
OR INDEMNITY GIVEN IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT BE DIVIDED OR
APPORTIONED WITH ANY OTHER PERSON OR REDUCED IN ANY MANNER WHATSOEVER IS HEREBY
WAIVED.


 


30.                               AGENTS


 


30.1                        APPOINTMENT OF THE AGENTS


 


(A)                                  EACH OF THE OTHER FINANCE PARTIES APPOINTS
THE FACILITY AGENT TO ACT AS ITS AGENT UNDER AND IN CONNECTION WITH THE FINANCE
DOCUMENTS AND AUTHORISES THE FACILITY AGENT TO EXERCISE THE RIGHTS, POWERS,
AUTHORITIES AND DISCRETIONS SPECIFICALLY DELEGATED TO IT UNDER OR IN CONNECTION
WITH THE FINANCE DOCUMENTS TOGETHER WITH ANY OTHER INCIDENTAL RIGHTS, POWERS,
AUTHORITIES AND DISCRETIONS.


 


(B)                                  EACH OF THE OTHER FINANCE PARTIES APPOINTS
THE US PAYING AGENT TO ACT AS ITS AGENT UNDER AND IN CONNECTION WITH THE FINANCE
DOCUMENTS.


 


30.2                        APPOINTMENT OF THE ADMINISTRATIVE AGENT


 

Each of the other Finance Parties appoints the Administrative Agent to act as
its agent under and in connection with the Finance Documents.

 

162

--------------------------------------------------------------------------------


 


30.3                        DUTIES OF THE FACILITY AGENT/US PAYING AGENT


 


(A)                                  THE FACILITY AGENT AND/OR THE US PAYING
AGENT, AS APPLICABLE, SHALL PROMPTLY INFORM EACH LENDER OF THE CONTENTS OF ANY
NOTICE OR DOCUMENT RECEIVED BY IT IN ITS CAPACITY AS FACILITY AGENT FROM THE
PARENT OR ANY OF THE OBLIGORS UNDER THE FINANCE DOCUMENTS.


 


(B)                                  THE FACILITY AGENT SHALL PROMPTLY NOTIFY
THE LENDERS OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR ANY DEFAULT BY AN
OBLIGOR IN THE DUE PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER ANY
FINANCE DOCUMENT UPON BECOMING AWARE OF THE SAME.


 


(C)                                  IF SO INSTRUCTED BY AN INSTRUCTING GROUP,
THE FACILITY AGENT SHALL REFRAIN FROM EXERCISING ANY POWER OR DISCRETION VESTED
IN IT AS AGENT UNDER ANY FINANCE DOCUMENT.


 


(D)                                  THE DUTIES OF THE FACILITY AGENT AND THE US
PAYING AGENT, AS THE CASE MAY BE, UNDER THE FINANCE DOCUMENTS ARE, SAVE TO THE
EXTENT OTHERWISE EXPRESSLY PROVIDED, SOLELY MECHANICAL AND ADMINISTRATIVE IN
NATURE.


 


30.4                        ROLE OF THE BOOKRUNNERS, THE ARRANGERS AND THE
ADMINISTRATIVE AGENT


 

Except as specifically provided in the Finance Documents, none of the
Bookrunners, the Arrangers, or the Administrative Agent shall have any
obligations of any kind to any other party under or in connection with any
Finance Document.

 


30.5                        NO FIDUCIARY DUTIES


 


(A)                                  NOTHING IN THE FINANCE DOCUMENTS
CONSTITUTES THE AGENTS OR ANY OF THE ARRANGERS AS A TRUSTEE OR FIDUCIARY OF ANY
OTHER PERSON.


 


(B)                                  NEITHER THE AGENTS NOR ANY OF THE ARRANGERS
SHALL BE BOUND TO ACCOUNT TO ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY
SUM RECEIVED BY IT FOR ITS OWN ACCOUNT.


 


30.6                        BUSINESS WITH THE GROUP


 

Any of the Agents and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 


30.7                        DISCRETION OF THE AGENTS


 


(A)                                  THE AGENTS MAY RELY ON:


 

(I)                                    ANY REPRESENTATION, NOTICE OR DOCUMENT
BELIEVED BY IT TO BE GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)                                ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED
SIGNATORY OR EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY
BE ASSUMED TO BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(B)                                  THE AGENTS MAY ASSUME, UNLESS IT HAS
RECEIVED NOTICE TO THE CONTRARY IN ITS CAPACITY AS AGENT FOR THE LENDERS, THAT:


 

(I)                                    NO DEFAULT HAS OCCURRED;

 

(II)                                ANY RIGHT, POWER, AUTHORITY OR DISCRETION
VESTED IN THIS AGREEMENT UPON ANY PARTY, THE LENDERS OR AN INSTRUCTING GROUP HAS
NOT BEEN EXERCISED; AND

 

163

--------------------------------------------------------------------------------


 

(III)                            ANY NOTICE OR REQUEST MADE BY THE OBLIGORS’
AGENT IS MADE ON BEHALF OF AND WITH THE CONSENT AND KNOWLEDGE OF THE PARENT AND
ALL THE OBLIGORS.

 


(C)                                  THE AGENTS MAY ENGAGE, PAY FOR AND RELY ON
THE ADVICE OR SERVICES OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.


 


(D)                                  THE AGENTS MAY ACT IN RELATION TO THE
FINANCE DOCUMENTS THROUGH ITS PERSONNEL AND AGENTS.


 


(E)                                  THE FACILITY AGENT MAY EXECUTE ON BEHALF OF
ANY L/C BANK ANY DOCUMENTARY CREDIT ISSUED UNDER THIS AGREEMENT.


 


30.8                        INSTRUCTING GROUP’S INSTRUCTIONS


 


(A)                                  UNLESS A CONTRARY INDICATION APPEARS IN A
FINANCE DOCUMENT, THE FACILITY AGENT (OR THE US PAYING AGENT, AS APPLICABLE)
SHALL (I) ACT IN ACCORDANCE WITH ANY INSTRUCTIONS GIVEN TO IT BY AN INSTRUCTING
GROUP OR REVOLVING FACILITY INSTRUCTING GROUP, AS APPLICABLE (OR, IF SO
INSTRUCTED BY AN INSTRUCTING GROUP OR REVOLVING FACILITY INSTRUCTING GROUP, AS
APPLICABLE, REFRAIN FROM ACTING OR EXERCISING ANY RIGHT, POWER, AUTHORITY OR
DISCRETION VESTED IN IT AS FACILITY AGENT) AND (II) SHALL NOT BE LIABLE TO ANY
FINANCE PARTY FOR ANY ACT (OR OMISSION) IF IT ACTS (OR REFRAINS FROM TAKING ANY
ACTION) IN ACCORDANCE WITH SUCH AN INSTRUCTION OF AN INSTRUCTING GROUP.


 


(B)                                  UNLESS A CONTRARY INDICATION APPEARS IN A
FINANCE DOCUMENT, ANY INSTRUCTIONS GIVEN BY (I) AN INSTRUCTING GROUP WILL BE
BINDING ON ALL THE FINANCE PARTIES OR (II) A REVOLVING FACILITY INSTRUCTING
GROUP WILL BE BINDING ON ALL THE LENDERS UNDER THE REVOLVING FACILITY.


 


(C)                                  THE FACILITY AGENT (OR THE US PAYING AGENT,
AS APPLICABLE) MAY REFRAIN FROM ACTING IN ACCORDANCE WITH THE INSTRUCTIONS OF AN
INSTRUCTING GROUP, A REVOLVING FACILITY INSTRUCTING GROUP, OR, IF APPROPRIATE,
THE LENDERS UNTIL IT HAS RECEIVED SUCH SECURITY OR COLLATERAL AS IT MAY REQUIRE
FOR ANY COST, LOSS OR LIABILITY WHICH IT MAY INCUR IN COMPLYING WITH SUCH
INSTRUCTIONS.


 


(D)                                  IN THE ABSENCE OF INSTRUCTIONS FROM AN
INSTRUCTING GROUP, A REVOLVING FACILITY INSTRUCTING GROUP, OR, IF APPROPRIATE,
THE LENDERS, THE FACILITY AGENT (OR THE US PAYING AGENT, AS APPLICABLE) MAY ACT
(OR REFRAIN FROM TAKING ACTION) AS IT CONSIDERS TO BE IN THE BEST INTERESTS OF
THE LENDERS.


 


(E)                                  NONE OF THE AGENTS SHALL BE AUTHORISED TO
ACT ON BEHALF OF A LENDER IN ANY LEGAL OR ARBITRATION PROCEEDINGS RELATING TO
ANY FINANCE DOCUMENT WITHOUT FIRST OBTAINING THE LENDER’S CONSENT TO DO SO.


 


30.9                        NO RESPONSIBILITY


 

None of the Agents or the Arrangers shall be:

 


(A)                                  RESPONSIBLE FOR THE ADEQUACY, ACCURACY
AND/OR COMPLETENESS OF ANY INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY ANY
FINANCE PARTY OR AN OBLIGOR OR ANY OTHER PERSON IN OR IN CONNECTION WITH ANY
FINANCE DOCUMENT, INCLUDING THE INFORMATION MEMORANDA, THE AGREED BUSINESS PLAN
AND ANY BUDGET; OR


 


(B)                                  RESPONSIBLE FOR THE LEGALITY, VALIDITY,
EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY OF ANY FINANCE DOCUMENT OR ANY OTHER
AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN
ANTICIPATION OF OR IN CONNECTION WITH ANY FINANCE DOCUMENT.

 

164

--------------------------------------------------------------------------------


 


30.10                 EXCLUSION OF LIABILITY


 


(A)                                  WITHOUT LIMITING PARAGRAPH (B) OF THIS
CLAUSE, THE AGENTS WILL NOT BE LIABLE TO ANY FINANCE PARTY FOR ANY ACTION TAKEN
BY IT UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, UNLESS DIRECTLY CAUSED
BY ITS NEGLIGENCE OR WILFUL MISCONDUCT.


 


(B)                                  EACH OF THE LENDERS AGREES THAT IT WILL NOT
TAKE ANY PROCEEDINGS, OR ASSERT OR SEEK TO ASSERT ANY CLAIM, AGAINST ANY
OFFICER, EMPLOYEE OR AGENT OF EITHER OF THE AGENTS IN RESPECT OF ANY CLAIM IT
MIGHT HAVE AGAINST THE FACILITY AGENT OR IN RESPECT OF ANY ACT OR OMISSION OF
ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN RELATION TO ANY FINANCE DOCUMENT
AND AGREES THAT ANY OFFICER, EMPLOYEE OR AGENT OF THE FACILITY AGENT MAY ENFORCE
THIS PROVISION.


 


(C)                                  THE FACILITY AGENT WILL NOT BE LIABLE FOR
ANY FAILURE TO NOTIFY ANY PERSON OF ANY MATTER REFERRED TO IN CLAUSE 14.8
(NOTIFICATION) OR ANY DELAY (OR ANY RELATED CONSEQUENCES) IN CREDITING AN
ACCOUNT WITH AN AMOUNT REQUIRED UNDER THE FINANCE DOCUMENTS TO BE PAID BY IT IF
IT HAS TAKEN ALL REASONABLE STEPS TO COMPLY WITH CLAUSE 14.8 (NOTIFICATION) AND
TAKEN ALL NECESSARY STEPS AS SOON AS REASONABLY PRACTICABLE TO COMPLY WITH THE
REGULATIONS OR OPERATING PROCEDURES OF ANY RECOGNISED CLEARING OR SETTLEMENT
SYSTEM USED BY IT FOR THAT PURPOSE.


 


30.11                 LENDER’S INDEMNITY


 

Each Lender shall (in its relevant Proportion (as determined at all times for
these purposes in accordance with paragraph (c) of the definition of
“Proportion”) indemnify the Agents from time to time on demand by the Agents
against any cost, loss or liability incurred by such Agent (otherwise than by
reason of its negligence or wilful misconduct) in acting as an Agent under the
Finance Documents (unless it has been reimbursed therefor by an Obligor pursuant
to the terms of the Finance Documents).

 


30.12                 RESIGNATION


 


(A)                                  THE FACILITY AGENT OR THE US PAYING AGENT
MAY RESIGN AND APPOINT ONE OF ITS AFFILIATES ACTING THROUGH AN OFFICE IN THE
UNITED KINGDOM (OR, IN THE CASE OF THE US PAYING AGENT, ACTING THROUGH AN OFFICE
IN THE STATE OF NEW YORK) AS SUCCESSOR AGENT BY GIVING NOTICE TO THE LENDERS AND
THE COMPANY.


 


(B)                                  THE FACILITY AGENT OR THE US PAYING AGENT
MAY RESIGN WITHOUT HAVING DESIGNATED A SUCCESSOR AS AGENT UNDER PARAGRAPH
(A) ABOVE (AND SHALL DO SO IF SO REQUIRED BY AN INSTRUCTING GROUP) BY GIVING
NOTICE TO THE LENDERS AND THE COMPANY, IN WHICH CASE AN INSTRUCTING GROUP
MAY APPOINT A SUCCESSOR FACILITY AGENT (ACTING THROUGH AN OFFICE IN THE UNITED
KINGDOM), OR A SUCCESSOR US PAYING AGENT (ACTING THROUGH AN OFFICE IN THE STATE
OF NEW YORK), APPROVED BY THE COMPANY OR THE US BORROWER, ACTING REASONABLY. IF
AN INSTRUCTING GROUP HAS NOT APPOINTED A SUCCESSOR FACILITY AGENT OR SUCCESSOR
US PAYING AGENT IN ACCORDANCE WITH THIS PARAGRAPH (B) WITHIN 30 DAYS AFTER
NOTICE OF RESIGNATION WAS GIVEN, THE FACILITY AGENT MAY APPOINT A SUCCESSOR
FACILITY AGENT (ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM) AND/OR THE US
PAYING AGENT MAY APPOINT A SUCCESSOR US PAYING AGENT (ACTING THROUGH AN OFFICE
IN THE STATE OF NEW YORK), APPROVED BY THE COMPANY, ACTING REASONABLY.


 


(C)                                  THE RETIRING FACILITY AGENT OR US PAYING
AGENT, AS APPLICABLE SHALL, AT THE BORROWERS’ COST, MAKE AVAILABLE TO ITS
SUCCESSOR SUCH DOCUMENTS AND RECORDS AND PROVIDE SUCH ASSISTANCE AS ITS
SUCCESSOR MAY REASONABLY REQUEST FOR THE PURPOSES OF PERFORMING ITS FUNCTIONS AS
FACILITY AGENT OR US PAYING AGENT, AS APPLICABLE UNDER THE FINANCE DOCUMENTS.


 


(D)                                  THE RESIGNATION NOTICE OF THE FACILITY
AGENT OR THE US PAYING AGENT SHALL ONLY TAKE EFFECT UPON THE APPOINTMENT OF A
SUCCESSOR FACILITY AGENT OR US PAYING AGENT, AS APPLICABLE .

 

165

--------------------------------------------------------------------------------


 


(E)                                  UPON THE APPOINTMENT OF A SUCCESSOR, THE
RETIRING FACILITY AGENT OR US PAYING AGENT, AS APPLICABLE SHALL BE DISCHARGED
FROM ANY FURTHER OBLIGATION IN RESPECT OF THE FINANCE DOCUMENTS BUT SHALL REMAIN
ENTITLED TO THE BENEFIT OF THIS CLAUSE 30. THE FACILITY AGENT’S SUCCESSOR OR US
PAYING AGENT’S SUCCESSOR, AS APPLICABLE, AND EACH OF THE OTHER PARTIES TO THIS
AGREEMENT SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AMONGST THEMSELVES AS THEY
WOULD HAVE HAD IF SUCH SUCCESSOR FACILITY AGENT OR SUCCESSOR US PAYING AGENT, AS
APPLICABLE HAD BEEN AN ORIGINAL PARTY AS FACILITY AGENT OR AS US PAYING AGENT,
AS THE CASE MAY BE.


 


(F)                                    UNLESS OTHERWISE AGREED BETWEEN THE
ADMINISTRATIVE AGENT AND THE BORROWER, THE ADMINISTRATIVE AGENT SHALL
AUTOMATICALLY RESIGN (AND NO SUCCESSOR SHALL NEED TO BE APPOINTED) ON THE DAY
UPON WHICH IT CEASES TO BE A PARTY TO THIS AGREEMENT IN THE CAPACITY AS A
LENDER.


 


30.13                 CONFIDENTIALITY


 


(A)                                  THE FACILITY AGENT (IN ACTING AS AGENT FOR
THE FINANCE PARTIES), THE US PAYING AGENT (IN ACTING AS US PAYING AGENT FOR THE
LENDERS TO THE US BORROWER) AND THE ADMINISTRATIVE AGENT (IN ACTING AS AGENT FOR
THE LENDERS) SHALL BE REGARDED AS ACTING THROUGH ITS AGENCY DIVISION WHICH SHALL
BE TREATED AS A SEPARATE ENTITY FROM ANY OTHER OF ITS DIVISIONS OR DEPARTMENTS.


 


(B)                                  IF INFORMATION IS RECEIVED BY ANOTHER
DIVISION OR DEPARTMENT OF THE FACILITY AGENT, US PAYING AGENT OR THE
ADMINISTRATIVE AGENT IT MAY BE TREATED AS CONFIDENTIAL TO THAT DIVISION OR
DEPARTMENT AND THE FACILITY AGENT, US PAYING AGENT OR THE ADMINISTRATIVE AGENT,
AS THE CASE MAY BE, SHALL NOT BE DEEMED TO HAVE NOTICE OF IT.


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION OF ANY
FINANCE DOCUMENT TO THE CONTRARY, THE FINANCE PARTIES ARE NOT OBLIGED TO
DISCLOSE TO ANY OTHER PERSON (I) ANY CONFIDENTIAL INFORMATION OR (II) ANY OTHER
INFORMATION IF THE DISCLOSURE WOULD, OR MIGHT IN ITS REASONABLE OPINION,
CONSTITUTE A BREACH OF ANY LAW.


 


(D)                                  NOTWITHSTANDING ANY OTHER PROVISION OF ANY
FINANCE DOCUMENT, THE PARTIES (AND EACH EMPLOYEE, REPRESENTATIVE OR OTHER AGENT
OF THE PARTIES) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY
KIND, THE TAX TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO THE TAX STRUCTURE
OF THE TRANSACTION, PROVIDED, HOWEVER, THAT NO PARTY (AND NO EMPLOYEE,
REPRESENTATIVE, OR OTHER AGENT THEREOF) SHALL DISCLOSE ANY OTHER INFORMATION
THAT IS NOT RELEVANT TO UNDERSTANDING THE TAX TREATMENT AND TAX STRUCTURE OF THE
TRANSACTION (INCLUDING THE IDENTITY OF ANY PARTY AND ANY INFORMATION THAT COULD
LEAD ANOTHER TO DETERMINE THE IDENTITY OF ANY PARTY), OR ANY OTHER INFORMATION
TO THE EXTENT THAT SUCH DISCLOSURE COULD REASONABLY RESULT IN A VIOLATION OF ANY
APPLICABLE SECURITIES LAW.


 


30.14                 FACILITY OFFICE


 

Each of the Agents may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than 5 Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 


30.15                 LENDERS’ ASSOCIATED COSTS DETAILS


 

To the extent applicable, each Lender shall supply the Facility Agent and/or the
US Paying Agent, as applicable, with any information required by the Facility
Agent in order to calculate the Associated Costs Rate in accordance with
Schedule 6 (Associated Costs Rate).

 


30.16                 CREDIT APPRAISAL BY THE LENDERS


 

Without affecting the responsibility of the Parent or any Obligor for
information supplied by it or on its behalf in connection with any Finance
Document, each Lender confirms to each of the Agents, the

 

166

--------------------------------------------------------------------------------


 

Bookrunners and the Arrangers that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

 


(A)                                  THE FINANCIAL CONDITION, STATUS AND NATURE
OF EACH MEMBER OF THE GROUP;


 


(B)                                  THE LEGALITY, VALIDITY, EFFECTIVENESS,
ADEQUACY OR ENFORCEABILITY OF ANY FINANCE DOCUMENT AND ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY FINANCE DOCUMENT;


 


(C)                                  WHETHER THAT LENDER HAS RECOURSE, AND THE
NATURE AND EXTENT OF THAT RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE
ASSETS UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS
CONTEMPLATED BY THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT; AND


 


(D)                                  THE ADEQUACY, ACCURACY AND/OR COMPLETENESS
OF THE INFORMATION MEMORANDA, THE AGREED BUSINESS PLAN AND EACH BUDGET AND ANY
OTHER INFORMATION PROVIDED BY THE AGENTS, THE BOOKRUNNERS, THE ARRANGERS OR BY
ANY OTHER PERSON UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, THE
TRANSACTIONS CONTEMPLATED BY THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY FINANCE DOCUMENT.


 


30.17                 DEDUCTION FROM AMOUNTS PAYABLE BY THE AGENTS


 

If any amount is due and payable by any party to the Facility Agent, the US
Paying Agent or the Administrative Agent under any Finance Document the Facility
Agent, the US Paying Agent or the Administrative Agent, as the case may be, may,
after giving notice to that party, deduct an amount not exceeding that amount
from any payment to that party which the Facility Agent, the US Paying Agent or
the Administrative Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that party shall be regarded as
having received such payment without any such deduction.

 


30.18                 OBLIGORS’ AGENT


 


(A)                                  THE PARENT AND EACH OBLIGOR (OTHER THAN THE
COMPANY AND THE US BORROWER) IRREVOCABLY AUTHORISES THE COMPANY TO ACT ON ITS
BEHALF AS ITS AGENT IN RELATION TO THE FINANCE DOCUMENTS AND IRREVOCABLY
AUTHORISES:


 

(I)                                    THE COMPANY ON ITS BEHALF TO SUPPLY ALL
INFORMATION CONCERNING ITSELF, ITS FINANCIAL CONDITION AND OTHERWISE TO THE
RELEVANT PERSONS CONTEMPLATED UNDER THIS AGREEMENT AND TO GIVE ALL NOTICES AND
INSTRUCTIONS TO EXECUTE ON ITS BEHALF ANY FINANCE DOCUMENT AND TO ENTER INTO ANY
AGREEMENT IN CONNECTION WITH THE FINANCE DOCUMENTS NOTWITHSTANDING THAT THE SAME
MAY AFFECT THE PARENT OR SUCH OBLIGOR, WITHOUT FURTHER REFERENCE TO OR THE
CONSENT OF THE PARENT OR SUCH OBLIGOR; AND

 

(II)                                EACH FINANCE PARTY TO GIVE ANY NOTICE,
DEMAND OR OTHER COMMUNICATION TO BE GIVEN TO OR SERVED ON THE PARENT OR SUCH
OBLIGOR PURSUANT TO THE FINANCE DOCUMENTS TO THE COMPANY ON ITS BEHALF,

 

and in each such case the Parent or such Obligor will be bound thereby as though
the Parent or such Obligor itself had supplied such information, given such
notice and instructions, executed such Finance Document and agreement or
received any such notice, demand or other communication.

 

167

--------------------------------------------------------------------------------


 


(B)                                  EVERY ACT, OMISSION, AGREEMENT,
UNDERTAKING, SETTLEMENT, WAIVER, NOTICE OR OTHER COMMUNICATION GIVEN OR MADE BY
THE OBLIGORS’ AGENT UNDER ANY FINANCE DOCUMENT, OR IN CONNECTION WITH THIS
AGREEMENT (WHETHER OR NOT KNOWN TO THE PARENT OR ANY OTHER OBLIGOR, AS THE CASE
MAY BE, AND WHETHER OCCURRING BEFORE OR AFTER SUCH PERSON BECAME PARTY TO THIS
AGREEMENT), SHALL BE BINDING FOR ALL PURPOSES ON THE PARENT AND ALL OTHER
OBLIGORS (OTHER THAN THE US BORROWER) AS IF THE PARENT OR THE OTHER OBLIGORS
(OTHER THAN THE US BORROWER) HAD EXPRESSLY MADE, GIVEN OR CONCURRED WITH THE
SAME. IN THE EVENT OF ANY CONFLICT BETWEEN ANY NOTICES OR OTHER COMMUNICATIONS
OF THE OBLIGORS’ AGENT AND THE PARENT OR ANY OTHER OBLIGOR (OTHER THAN THE US
BORROWER), THOSE OF THE OBLIGORS’ AGENT SHALL PREVAIL.


 


30.19                 CO-OPERATION WITH THE AGENTS


 

Each Lender and each Obligor will co-operate with each of the Agents to complete
any legal requirements imposed on the Agents in connection with the performance
of its duties under this Agreement and shall supply any information requested by
the Agents in connection with the proper performance of those duties provided
that neither the Parent nor any Obligor shall be under any obligation to provide
any information the supply of which would be contrary to any confidentiality
obligation binding on any member of the Group or prejudice the retention of
legal privilege in such information and provided further that neither the Parent
nor any Obligor shall (and the Company shall procure that no member of the Bank
Group shall) be able to deny the Agents any such information by reason of it
having entered into a  confidentiality undertaking which would prevent it from
disclosing, or be able to claim any legal privilege in respect of, any financial
information relating to itself or the Group.

 


30.20                 “KNOW YOUR CLIENT” CHECKS


 

Nothing in this Agreement shall oblige the either of the Agents or the Arrangers
to carry out any “know your client” or other applicable anti-money laundering
checks in relation to the identity of any person on behalf of any Lender and
each Lender confirms to the each of the Agents, the Bookrunners and the
Arrangers that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by any other person.

 


30.21                 US PAYING AGENT


 

The Facility Agent shall delegate to any of its affiliates or appoint one or
more agents in the US for the purposes of facilitating any payments required to
be made to the US Borrower under this Agreement (and the US Borrower has the
right to consent to such delegation). Any such delegation or appointment may be
made upon such terms and conditions (including the power to sub-delegate or
appoint any sub-agents) and subject to such restrictions as the Facility Agent
and the US Borrower may think fit in the interests of the Finance Parties and
the Facility Agent shall not be bound to supervise, or be in any way responsible
for any loss incurred by reason of any misconduct or default on the part of any
such delegate, sub-delegate, agent or sub-agent. The Facility Agent and the US
Borrower may agree, without the prior consent of any other person, such
amendments which are of an administrative or technical nature, as may be
necessary for the purposes of giving effect to any such delegation or
appointment and such amendments, once made, shall be binding on each of Finance
Parties.

 

168

--------------------------------------------------------------------------------


 


31.                               BORROWERS’ INDEMNITIES


 


31.1                        GENERAL INDEMNITIES


 

With effect from the Merger Closing Date, each of the Borrowers undertake, on a
joint and several basis, to indemnify:

 


(A)                                  EACH OF THE FINANCE PARTIES AGAINST ANY
OUT-OF-POCKET COST, CLAIM, LOSS, EXPENSE (INCLUDING LEGAL FEES) OR LIABILITY,
WHICH ANY OF THEM MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF THE OCCURRENCE OF ANY
DEFAULT; AND


 


(B)                                  EACH LENDER AGAINST ANY OUT-OF-POCKET LOSS
IT MAY SUFFER OR INCUR AS A RESULT OF (I) ITS FUNDING OR MAKING ARRANGEMENTS TO
FUND ITS PORTION OF AN ADVANCE OR (II) ITS ISSUING OR MAKING ARRANGEMENTS TO
ISSUE A DOCUMENTARY CREDIT OR (III) ITS FUNDING OR MAKING ARRANGEMENTS TO FUND
ANY ANCILLARY FACILITY MADE AVAILABLE BY IT, IN EACH CASE REQUESTED BY ANY
BORROWER UNDER THIS AGREEMENT BUT NOT MADE BY REASON OF THE OPERATION OF ANY ONE
OR MORE OF THE PROVISIONS OF THIS AGREEMENT (SAVE AS A RESULT OF SUCH LENDER’S
OWN GROSS NEGLIGENCE OR WILFUL DEFAULT).


 


31.2                        BREAK COSTS


 


(A)                                  EACH BORROWER SHALL, WITHIN 3 BUSINESS DAYS
OF DEMAND BY A FINANCE PARTY, PAY TO THAT FINANCE PARTY ITS BREAK COSTS
ATTRIBUTABLE TO ALL OR ANY PART OF ANY ADVANCE OR UNPAID SUM BEING PAID BY THAT
BORROWER ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD OR TERM FOR THAT
ADVANCE OR UNPAID SUM.


 


(B)                                  EACH LENDER SHALL, AS SOON AS REASONABLY
PRACTICABLE AFTER A DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE
CONFIRMING THE AMOUNT OF ITS BREAK COSTS FOR ANY INTEREST PERIOD OR TERM IN
WHICH THEY ACCRUE.


 


32.                               CURRENCY OF ACCOUNT


 


32.1                        CURRENCY


 

Sterling is the currency of account and payment for each and every sum at any
time due from any Obligor under this Agreement provided that:

 


(A)                                  EACH REPAYMENT OF ANY OUTSTANDINGS OR
UNPAID SUM (OR PART OF IT) SHALL BE MADE IN THE CURRENCY IN WHICH THOSE
OUTSTANDINGS OR UNPAID SUM ARE DENOMINATED ON THEIR DUE DATE;


 


(B)                                  INTEREST SHALL BE PAYABLE IN THE CURRENCY
IN WHICH THE SUM IN RESPECT OF WHICH SUCH INTEREST IS PAYABLE WAS DENOMINATED
WHEN THAT INTEREST ACCRUED;


 


(C)                                  EACH PAYMENT IN RESPECT OF COSTS AND
EXPENSES SHALL BE MADE IN THE CURRENCY IN WHICH THE SAME WERE INCURRED; AND


 


(D)                                  EACH PAYMENT PURSUANT TO CLAUSE 17.3 (TAX
INDEMNITY) OR CLAUSE 18.1 (INCREASED COSTS) SHALL BE MADE IN THE CURRENCY
SPECIFIED BY THE FINANCE PARTY CLAIMING UNDER IT, ACTING REASONABLY.


 


32.2                        CURRENCY INDEMNITY


 

If any sum due from the Parent or any Obligor under this Agreement or any order
or judgment given or made in relation to this Agreement has to be converted from
the currency (the “first currency”) in which the same is payable under this
Agreement or under such order or judgment into another currency (the “second
currency”) for the purpose of (a) making or filing a claim or proof against the

 

169

--------------------------------------------------------------------------------


 

Parent or such Obligor, (b) obtaining an order or judgment in any court or other
tribunal or (c) enforcing any order or judgment given or made in relation to
this Agreement, each Borrower agrees, with effect from the Merger Closing Date,
to indemnify and hold harmless each of the persons to whom such sum is due from
and against any loss suffered or incurred as a result of any discrepancy between
(x) the rate of exchange used for such purpose to convert the sum in question
from the first currency into the second currency and (y) the rate or rates of
exchange at which such person may in the ordinary course of business purchase
the first currency with the second currency at the time of receipt of the sum
paid to it in satisfaction, in whole or in part, of any such order, judgment,
claim or proof.

 


33.                               PAYMENTS


 


33.1                        PAYMENT TO THE FACILITY AGENT AND THE US PAYING
AGENT


 

On each date on which this Agreement requires an amount to be paid by the Parent
or any Obligor or any of the Lenders under this Agreement, the Parent or such
Obligor or, as the case may be, such Lender shall make the same available to the
Facility Agent or, in the case of payments by the US Borrower, the US Paying
Agent by payment in same day funds (or such other funds as may for the time
being be customary for the settlement of transactions in the relevant currency)
to such account or bank as the Facility Agent or US Paying Agent, as applicable
(acting reasonably) may have specified for this purpose and any such payment
which is made for the account of another person shall be made in time to enable
the Facility Agent or US Paying Agent, as applicable to make available such
person’s portion of it to such other person in accordance with Clause 33.2 (Same
Day Funds).

 


33.2                        SAME DAY FUNDS


 

Save as otherwise provided in this Agreement, each payment received by the
Facility Agent or US Paying Agent, as applicable for the account of another
person shall be made available by the Facility Agent to such other person (in
the case of a Lender, for the account of its Facility Office) for value the same
day by transfer to such account of such person with such bank in a Participating
Member State or London (or for payments in Dollars or any Optional Currency, in
the applicable financial centre) as such person shall have previously notified
to the Facility Agent or US Paying Agent, as applicable, for this purpose.

 


33.3                        CLEAR PAYMENTS


 

Any payment required to be made by the Parent or any Obligor under this
Agreement shall be calculated without reference to any set-off or counterclaim
and shall be made free and clear of, and without any deduction for or on account
of, any set-off or counterclaim.

 


33.4                        PARTIAL PAYMENTS


 

If the Facility Agent or US Paying Agent, as applicable, receives a payment that
is insufficient to discharge all the amounts then due and payable by the Parent
or any Obligor under the Finance Documents, the Facility Agent or US Paying
Agent, as applicable, shall, unless otherwise instructed by an Instructing
Group, apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 


(A)                                  FIRST, IN PAYMENT IN OR TOWARDS PAYMENT PRO
RATA OF ANY UNPAID FEES, COSTS AND EXPENSES INCURRED BY THE FACILITY AGENT OR US
PAYING AGENT, AS APPLICABLE, AND THE L/C BANK UNDER THE FINANCE DOCUMENTS;


 


(B)                                  SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF
ANY ACCRUED INTEREST OR COMMISSION DUE BUT UNPAID UNDER ANY FINANCE DOCUMENT;

 

170

--------------------------------------------------------------------------------


 


(C)                                  THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF
ANY PRINCIPAL DUE BUT UNPAID UNDER ANY FINANCE DOCUMENT; AND


 


(D)                                  FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF
ANY OTHER SUM DUE BUT UNPAID UNDER THE FINANCE DOCUMENTS,


 

and such application shall override any appropriation made by an Obligor.

 


33.5                        INDEMNITY


 

Where a sum is to be paid under the Finance Documents to the Facility Agent or
US Paying Agent, as applicable, for the account of another person, the Facility
Agent or US Paying Agent, as applicable, shall not be obliged to make the same
available to that other person (or to enter into or perform any exchange
contract in connection therewith) until it has been able to establish to its
satisfaction that it has actually received such sum, but if it does so and it
proves to be the case that it had not actually received such sum, then the
person to whom such sum (or the proceeds of such exchange contract) was (or
were) so made available shall on request refund the same to the Facility Agent
or the US Paying Agent, as applicable, together with an amount sufficient to
indemnify and hold harmless the Facility Agent or US Paying Agent, as
applicable, from and against any cost or loss it may have suffered or incurred
by reason of its having paid out such sum (or the proceeds of such exchange
contract) prior to its having received such sum. This indemnity shall only apply
to the Obligors with effect from the Merger Closing Date.

 


33.6                        NOTIFICATION OF PAYMENT


 

Without prejudice to the liability of each party to this Agreement to pay each
amount owing by it under this Agreement on the due date therefor, whenever a
payment is expected to be made by any of the Finance Parties, the Facility Agent
or the US Paying Agent, as applicable, shall give notice prior to the expected
date for such payment, notify all such Finance Parties of the amount, currency
and timing of such payment.

 


33.7                        BUSINESS DAYS


 


(A)                                  ANY PAYMENT WHICH IS DUE TO BE MADE ON A
DAY THAT IS NOT A BUSINESS DAY SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING
BUSINESS DAY IN THE SAME CALENDAR MONTH (IF THERE IS ONE) OR THE IMMEDIATELY
PRECEDING BUSINESS DAY (IF THERE IS NOT).


 


(B)                                  DURING ANY EXTENSION OF THE DUE DATE FOR
PAYMENT OF ANY PRINCIPAL OR AN UNPAID SUM UNDER THIS AGREEMENT, INTEREST IS
PAYABLE ON SUCH AMOUNT AT THE RATE PAYABLE ON THE ORIGINAL DUE DATE.


 


34.                               SET-OFF


 


34.1                        RIGHT TO SET-OFF


 

With effect from the Merger Closing Date, the Parent and each of the Obligors
authorises each Lender to apply any credit balance to which the Parent or such
Obligor is entitled on any account of the Parent or such Obligor with that
Lender in satisfaction of any sum due and payable from the Parent or such
Obligor to such Lender under this Agreement but unpaid; for this purpose, each
Lender is authorised to purchase with the moneys standing to the credit of any
such account such other currencies as may be necessary to effect such
application.

 


34.2                        NO OBLIGATION


 

No Lender shall be obliged to exercise any right given to it by Clause 34.1
(Right to Set-Off).

 

171

--------------------------------------------------------------------------------


 


35.                               SHARING AMONG THE FINANCE PARTIES


 


35.1                        PAYMENTS TO FINANCE PARTIES


 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Parent or any Obligor other than in accordance with Clause 33
(Payments) and applies that amount to a payment due under the Finance Documents
then:

 


(A)                                  THE RECOVERING FINANCE PARTY SHALL, WITHIN
3 BUSINESS DAYS, NOTIFY DETAILS OF THE RECEIPT OR RECOVERY TO THE FACILITY
AGENT;


 


(B)                                  THE FACILITY AGENT SHALL DETERMINE WHETHER
THE RECEIPT OR RECOVERY IS IN EXCESS OF THE AMOUNT THE RECOVERING FINANCE PARTY
WOULD HAVE BEEN PAID HAD THE RECEIPT OR RECOVERY BEEN RECEIVED OR MADE BY THE
FACILITY AGENT AND DISTRIBUTED IN ACCORDANCE WITH CLAUSE 33.4 (PARTIAL
PAYMENTS), WITHOUT TAKING ACCOUNT OF ANY TAX WHICH WOULD BE IMPOSED ON THE
FACILITY AGENT IN RELATION TO THE RECEIPT, RECOVERY OR DISTRIBUTION; AND


 


(C)                                  THE RECOVERING FINANCE PARTY SHALL, WITHIN
3 BUSINESS DAYS OF DEMAND BY THE FACILITY AGENT, PAY TO THE FACILITY AGENT AN
AMOUNT (THE “SHARING PAYMENT”) EQUAL TO SUCH RECEIPT OR RECOVERY LESS ANY AMOUNT
WHICH THE FACILITY AGENT DETERMINES MAY BE RETAINED BY THE RECOVERING FINANCE
PARTY AS ITS SHARE OF ANY PAYMENT TO BE MADE, IN ACCORDANCE WITH CLAUSE 33.4
(PARTIAL PAYMENTS).


 


35.2                        REDISTRIBUTION OF PAYMENTS


 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Parent or the relevant Obligor and shall distribute it between the Finance
Parties (other than the Recovering Finance Party) in accordance with Clause 33.4
(Partial Payments).

 


35.3                        RECOVERING FINANCE PARTY’S RIGHTS


 


(A)                                  ON A DISTRIBUTION BY THE FACILITY AGENT
UNDER CLAUSE 35.2 (REDISTRIBUTION OF PAYMENTS), THE RECOVERING FINANCE PARTY
WILL BE SUBROGATED TO THE RIGHTS OF THE FINANCE PARTIES WHICH HAVE SHARED IN THE
REDISTRIBUTION.


 


(B)                                  IF AND TO THE EXTENT THAT THE RECOVERING
FINANCE PARTY IS NOT ABLE TO RELY ON ITS RIGHTS UNDER PARAGRAPH (A) ABOVE, THE
PARENT OR THE RELEVANT OBLIGOR SHALL BE LIABLE TO THE RECOVERING FINANCE PARTY
FOR A DEBT EQUAL TO THE SHARING PAYMENT WHICH IS IMMEDIATELY DUE AND PAYABLE.


 


35.4                        REVERSAL OF REDISTRIBUTION


 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 


(A)                                  EACH FINANCE PARTY WHICH HAS RECEIVED A
SHARE OF THE RELEVANT SHARING PAYMENT PURSUANT TO CLAUSE 35.2 (REDISTRIBUTION OF
PAYMENTS) SHALL, UPON THE REQUEST OF THE FACILITY AGENT, PAY TO THE FACILITY
AGENT FOR ACCOUNT OF THAT RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO ITS SHARE
OF THE SHARING PAYMENT (TOGETHER WITH AN AMOUNT AS IS NECESSARY TO REIMBURSE
THAT RECOVERING FINANCE PARTY FOR ITS SHARE OF ANY INTEREST ON THE SHARING
PAYMENT WHICH THAT RECOVERING FINANCE PARTY IS REQUIRED TO PAY); AND


 


(B)                                  THAT RECOVERING FINANCE PARTY’S RIGHTS OF
SUBROGATION IN RESPECT OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE PARENT OR
THE RELEVANT OBLIGOR WILL BE LIABLE TO THE REIMBURSING FINANCE PARTY FOR THE
AMOUNT SO REIMBURSED.

 

172

--------------------------------------------------------------------------------


 


35.5                        EXCEPTIONS


 


(A)                                  THIS CLAUSE 35 SHALL NOT APPLY TO THE
EXTENT THAT THE RECOVERING FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT
PURSUANT TO THIS CLAUSE, HAVE A VALID AND ENFORCEABLE CLAIM AGAINST THE PARENT
OR THE RELEVANT OBLIGOR.


 


(B)                                  A RECOVERING FINANCE PARTY IS NOT OBLIGED
TO SHARE WITH ANY OTHER FINANCE PARTY UNDER THIS CLAUSE 35, ANY AMOUNT WHICH THE
RECOVERING FINANCE PARTY HAS RECEIVED OR RECOVERED AS A RESULT OF TAKING LEGAL
OR ARBITRATION PROCEEDINGS, IF:


 

(I)                                    IT NOTIFIED SUCH OTHER FINANCE PARTY OF
THE LEGAL OR ARBITRATION PROCEEDINGS; AND

 

(II)                                SUCH OTHER FINANCE PARTY HAD AN OPPORTUNITY
TO PARTICIPATE IN THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT DO SO AS
SOON AS REASONABLY PRACTICABLE HAVING RECEIVED NOTICE OF IT OR DID NOT TAKE
SEPARATE LEGAL OR ARBITRATION PROCEEDINGS.

 


35.6                        ANCILLARY LENDERS


 


(A)                                  THIS CLAUSE 35 SHALL NOT APPLY TO ANY
RECEIPT OR RECOVERY BY A LENDER IN ITS CAPACITY AS AN ANCILLARY LENDER AT ANY
TIME PRIOR TO SERVICE OF NOTICE UNDER CLAUSE 27.17 (ACCELERATION).


 


(B)                                  FOLLOWING SERVICE OF NOTICE UNDER CLAUSE
27.17 (ACCELERATION), THIS CLAUSE 35 SHALL APPLY TO ALL RECEIPTS OR RECOVERIES
BY ANCILLARY LENDERS EXCEPT TO THE EXTENT THAT THE RECEIPT OR RECOVERY
REPRESENTS A REDUCTION FROM THE DESIGNATED GROSS AMOUNT FOR AN ANCILLARY
FACILITY TO ITS DESIGNATED NET AMOUNT.


 


36.                               CALCULATIONS AND ACCOUNTS


 


36.1                        DAY COUNT CONVENTION


 

Interest and commitment commission shall accrue from day to day and shall be
calculated on the basis of a year of 365 days (in the case of amounts
denominated in Sterling) or 360 days (in the case of amounts denominated in any
other currency) (as appropriate or, in any case where market practice differs,
in accordance with market practice) and the actual number of days elapsed and
any Tax Deductions required to be made from any payment of interest shall be
computed and paid accordingly.

 


36.2                        REDUCTIONS


 

Any repayment of any Advance denominated in an Optional Currency shall reduce
the amount of such Advance by the amount of such Optional Currency repaid and
shall reduce the Sterling Amount of such Advance proportionately.

 


36.3                        REFERENCE BANKS


 

Save as otherwise provided in this Agreement, on any occasion a Reference Bank
or Lender fails to supply the Facility Agent with an interest rate quotation
required of it under the foregoing provisions of this Agreement, the rate for
which such quotation was required shall be determined from those quotations
which are supplied to the Facility Agent.

 


36.4                        MAINTAIN ACCOUNTS


 

Each Lender shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it under this
Agreement.

 

173

--------------------------------------------------------------------------------


 


36.5                        CONTROL ACCOUNTS


 

The Facility Agent shall maintain on its books a control account or accounts in
which shall be recorded:

 


(A)                                  THE AMOUNT AND THE STERLING AMOUNT OF ANY
ADVANCE OR UNPAID SUM AND THE FACE AMOUNT AND THE STERLING AMOUNT OF ANY
DOCUMENTARY CREDIT, AND EACH LENDER’S SHARE IN IT;


 


(B)                                  THE STERLING AMOUNT OF THE ANCILLARY
FACILITY COMMITMENT (IF ANY) OF EACH LENDER ;


 


(C)                                  THE AMOUNT OF ALL PRINCIPAL, INTEREST AND
OTHER SUMS DUE OR TO BECOME DUE FROM EACH OF THE OBLIGORS TO ANY OF THE LENDERS
UNDER THE FINANCE DOCUMENTS AND EACH LENDER’S SHARE IN IT; AND


 


(D)                                  THE AMOUNT OF ANY SUM RECEIVED OR RECOVERED
BY THE FACILITY AGENT UNDER THIS AGREEMENT AND EACH LENDER’S SHARE IN IT.


 


36.6                        PRIMA FACIE EVIDENCE


 

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained pursuant to Clause 36.4
(Maintain Accounts) and Clause 36.5 (Control Accounts) shall, in the absence of
manifest error, be prima facie evidence of the existence and amounts of the
specified obligations of the Obligors.

 


36.7                        CERTIFICATE OF FINANCE PARTY


 

A certificate of a Finance Party as to the amount for the time being required to
indemnify it against any Tax Liability pursuant to Clause 17.3 (Tax Indemnity)
or any Increased Cost pursuant to Clause 18.1 (Increased Costs) shall, in the
absence of manifest error, be prima facie evidence of the existence and amounts
of the specified obligations of the Borrowers.

 


36.8                        CERTIFICATE OF THE FACILITY AGENT


 

A certificate of the Facility Agent as to the amount at any time due from any
Borrower under this Agreement (or the amount which, but for any of the
obligations of any Borrower under this Agreement being or becoming void,
unenforceable or ineffective, at any time, would have been due from such
Borrower under this Agreement) shall, in the absence of manifest error, be prima
facie evidence for the purposes of Clause 29 (Guarantee and Indemnity).

 


36.9                        CERTIFICATE OF L/C BANK


 

A certificate of an L/C Bank as to the amount paid out or at any time due in
respect of a Documentary Credit shall, absent manifest error, be prima facie
evidence of the payment of such amounts or (as the case may be) of the amounts
outstanding in any legal action or proceedings arising in connection therewith.

 


37.                               ASSIGNMENTS AND TRANSFERS


 


37.1                        SUCCESSORS AND ASSIGNEES


 

This Agreement shall be binding upon and enure to the benefit of each party to
this Agreement and its or any subsequent successors, permitted assignees and
Transferees.

 

174

--------------------------------------------------------------------------------


 


37.2                        ASSIGNMENT OR TRANSFERS BY OBLIGORS


 

None of the rights, benefits and obligations of an Obligor under this Agreement
shall be capable of being assigned or transferred and each Obligor undertakes
not to seek to assign or transfer any of its rights, benefits and obligations
under this Agreement in each case, other than to another Obligor and, in each
case, provided that no Event of Default is continuing or would arise as a result
of such assignment or transfer.

 


37.3                        ASSIGNMENTS OR TRANSFERS BY LENDERS


 


(A)                                  ANY LENDER MAY, AT ANY TIME, ASSIGN ALL OR
ANY OF ITS RIGHTS AND BENEFITS UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH
CLAUSE 37.4 (ASSIGNMENTS) OR TRANSFER ALL OR ANY OF ITS RIGHTS, BENEFITS AND
OBLIGATIONS UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH CLAUSE 37.5 (TRANSFER
DEED) PROVIDED THAT:


 

(I)                                    THE PRIOR CONSULTATION OF THE COMPANY
SHALL BE REQUIRED IN RESPECT OF ANY ASSIGNMENT OR TRANSFER ARISING PRIOR TO THE
ACHIEVEMENT OF SUCCESSFUL SYNDICATION;

 

(II)                                THE PRIOR CONSENT OF THE COMPANY IS RECEIVED
IN RESPECT OF ANY ASSIGNMENT OR TRANSFER AFTER THE ACHIEVEMENT OF A SUCCESSFUL
SYNDICATION, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, PROVIDED THAT:

 

(A)                               such consent shall be deemed to have been
given if not declined in writing within 10 Business Days of a written request by
any Lender to the Company;

 

(B)                               no consent shall be required in the case of
any assignment or transfer by a Lender to its Affiliate which is either a
Qualifying UK Lender (in the case of a participation to a UK Borrower) or a US
Accession Lender (in the case of a participation to the US Borrower); and

 

(C)                               no consent shall be required in the case of
any assignment or transfer to any third party at any time after the occurrence
of a Major Event of Default which is continuing; and

 

(III)                            THE PROPOSED TRANSFEREE MAKES ONE OF THE
REPRESENTATIONS SET OUT IN PARAGRAPH 8 OF THE TRANSFER DEED AND PROVIDES THE
COMPANY WITH THE INFORMATION REQUIRED UNDER PARAGRAPH 9 OF THE TRANSFER DEED.

 


(B)                                  NO LENDER SHALL BE ENTITLED TO:


 

(I)                                    EFFECT ANY ASSIGNMENT OR TRANSFER:

 

(A)                               in respect of any portion of its Commitment
and/or Outstandings under any individual Facility in an amount of less than
£1,000,000, $1,000,000 or €1,000,000 (in the case of participations in Advances
denominated in Sterling, Dollars or Euro respectively) (or its equivalent as at
the date of such assignment or transfer);

 

(B)                               which would result in it or the proposed
assignee or transferee holding an aggregate participation of more than zero but
less than £5,000,000 (or its equivalent as at the date of such assignment or
transfer) in the Facilities, save that an assignment or transfer may be made to
or by a trust, fund or other non-bank entity which customarily participates in
the institutional market which would result in such entity holding an aggregate
participation of at least £1,000,000, $1,000,000 or €1,000,000 (in the case of
participations in

 

175

--------------------------------------------------------------------------------


 

Advances denominated in Sterling, Dollars or Euro respectively) in the
Facilities; or

 

(C)                               in relation to its participation in the
Revolving Facility other than to the extent such transfers and assignments are
on a pro rata basis as between the relevant Lender’s Commitment under and
participation in Outstandings under the Revolving Facility;

 

(II)                                IN RELATION TO ANY SUB-PARTICIPATION OF ITS
RIGHTS AND OBLIGATIONS UNDER THE FACILITIES, RELINQUISH SOME OR ALL OF ITS
VOTING RIGHTS IN RESPECT OF THE FACILITIES TO ANY PERSON IN RESPECT OF ANY SUCH
SUB-PARTICIPATION OTHER THAN VOTING RIGHTS IN RESPECT OF THE MATTERS REFERRED TO
IN PARAGRAPHS (B), (C), (D) OR (E) OF CLAUSE 43.4 (CONSENT).

 


(C)                                  ONLY A LENDER WHICH IS A US ACCESSION
LENDER MAY LEND AT ANY TIME TO THE US BORROWER (AND ONLY IN RESPECT OF THE B
FACILITY AND THE B1 FACILITY) AND THE MAXIMUM AMOUNT OF OUTSTANDINGS LENT TO
SUCH US BORROWER AT ANY ONE TIME SHALL NOT EXCEED AN AMOUNT EQUAL TO 20 PER
CENT. OF THE AGGREGATE COMMITMENTS AS OF THE ORIGINAL EXECUTION DATE.


 


(D)                                  TO THE EXTENT THAT:


 

(I)                                    ANY US ACCESSION LENDER BECOMES A
QUALIFYING UK LENDER OR ASSIGNS ANY OF ITS INTEREST AS LENDER TO A QUALIFYING UK
LENDER; OR

 

(II)                                ANY QUALIFYING UK LENDER CEASES TO BE A
QUALIFYING UK LENDER OR ASSIGNS ANY OF ITS INTEREST AS LENDER TO ANY PERSON
WHICH IS NOT A QUALIFYING UK LENDER,

 

the Company may require the relevant Borrower to whom such Lender has made
Advances (a “Transferor Borrower”) to novate its obligations under all
Outstandings owed to that Lender to another Borrower (the “Transferee
Borrower”), which shall be entitled to pay interest to that Lender without any
withholding.

 


(E)                                  IF:


 

(I)                                    ANY SUM PAYABLE TO ANY LENDER BY AN
OBLIGOR IS REQUIRED TO BE INCREASED UNDER CLAUSE 17.1 (TAX GROSS-UP);

 

(II)                                A LENDER CLAIMS INDEMNIFICATION FROM A
BORROWER UNDER THE PROVISIONS OF CLAUSE 17.3 (TAX INDEMNITY) OR CLAUSE 18.1
(INCREASED COSTS); OR

 

(III)                            ANY LENDER BECOMES A NON-CONSENTING LENDER OR A
NON-FUNDING LENDER,

 

the Company may within 90 days of such requirement or position being notified to
it, request that such Lender assigns or transfers all of its rights and
obligations under this Agreement at par (including any rights and obligations it
may have in its capacity as a Hedge Counterparty) to any person selected by the
Company that has agreed to accept such assignment or transfer, and such Lender
shall effect such assignment or transfer within 10 Business Days of such
request.

 


(F)                                    FOR THE PURPOSES OF SATISFYING THE
MINIMUM HOLD REQUIREMENT SET OUT IN PARAGRAPH (B)(I) OF THIS CLAUSE 37.3, ANY
PARTICIPATIONS HELD BY FUNDS ADVISED AND/OR MANAGED BY A COMMON ENTITY MAY BE
AGGREGATED.


 


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE CONSENT OF THE L/C BANK SHALL BE REQUIRED (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) FOR ANY ASSIGNMENT OR TRANSFER OF ANY LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THE REVOLVING FACILITY PROVIDED THAT

 

176

--------------------------------------------------------------------------------


 


IN RELATION TO ANY ASSIGNMENT OR TRANSFER REQUIRED BY THE BORROWER UNDER
PARAGRAPH (C), THE L/C BANK MAY NOT WITHHOLD SUCH CONSENT UNLESS, ACTING
REASONABLY, THE REASON FOR SO DOING RELATES TO THE CREDITWORTHINESS OF THE
PROPOSED ASSIGNEE OR TRANSFEREE.


 


(H)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
CLAUSE 37.3 (ASSIGNMENTS OR TRANSFERS BY LENDERS), NO ASSIGNMENT OR TRANSFER
SHALL BE PERMITTED TO SETTLE OR OTHERWISE BECOME EFFECTIVE WITHIN THE PERIOD OF
FIVE BUSINESS DAYS PRIOR TO (A) THE END OF ANY INTEREST PERIOD OR (B) ANY
REPAYMENT DATE.


 


37.4                        ASSIGNMENTS


 

If any Lender wishes to assign all or any of its rights and benefits under the
Finance Documents, unless and until the relevant assignee has agreed with the
other Finance Parties that it shall be under the same obligations towards each
of them as it would have been under if it had been an original party to the
Finance Documents as a Lender, such assignment shall not become effective and
the other Finance Parties shall not be obliged to recognise such assignee as
having the rights against each of them which it would have had if it had been
such a party to this Agreement.

 


37.5                        TRANSFER DEED


 


(A)                                  IF ANY LENDER WISHES TO TRANSFER ALL OR ANY
OF ITS RIGHTS, BENEFITS AND/OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS, SUCH
TRANSFER MAY BE EFFECTED BY NOVATION THROUGH THE DELIVERY TO THE FACILITY AGENT
OF A DULY COMPLETED AND DULY EXECUTED TRANSFER DEED.


 


(B)                                  THE FACILITY AGENT SHALL ONLY BE OBLIGED TO
EXECUTE A TRANSFER DEED DELIVERED TO IT PURSUANT TO PARAGRAPH (A) ABOVE, UPON
ITS SATISFACTION WITH THE RESULTS OF ALL “KNOW YOUR CLIENT” OR OTHER APPLICABLE
ANTI-MONEY LAUNDERING CHECKS RELATING TO THE IDENTITY OF ANY PERSON THAT IT IS
REQUIRED TO CARRY OUT IN RELATION TO SUCH TRANSFEREE.


 


(C)                                  UPON ITS EXECUTION OF THE TRANSFER DEED
PURSUANT TO PARAGRAPH (B) ABOVE ON THE LATER OF THE TRANSFER DATE SPECIFIED IN
SUCH TRANSFER DEED AND THE FIFTH BUSINESS DAY AFTER (OR SUCH EARLIER BUSINESS
DAY ENDORSED BY THE FACILITY AGENT ON SUCH TRANSFER DEED FALLING ON OR AFTER)
THE DATE OF EXECUTION OF SUCH TRANSFER DEED BY THE FACILITY AGENT:


 

(I)                                    TO THE EXTENT THAT IN SUCH TRANSFER DEED
THE LENDER PARTY TO IT SEEKS TO TRANSFER ITS RIGHTS, BENEFITS AND OBLIGATIONS
UNDER THE FINANCE DOCUMENTS, THE ULTIMATE PARENT, THE PARENT, EACH OF THE
OBLIGORS AND SUCH LENDER SHALL BE RELEASED FROM FURTHER OBLIGATIONS TOWARDS ONE
ANOTHER UNDER THE FINANCE DOCUMENTS TO THAT EXTENT AND THEIR RESPECTIVE RIGHTS
AGAINST ONE ANOTHER SHALL BE CANCELLED TO THAT EXTENT (SUCH RIGHTS AND
OBLIGATIONS BEING REFERRED TO IN THIS CLAUSE 37.5 AS “DISCHARGED RIGHTS AND
OBLIGATIONS”);

 

(II)                                THE ULTIMATE PARENT, THE PARENT, EACH OF THE
OBLIGORS AND THE TRANSFEREE PARTY TO IT SHALL ASSUME OBLIGATIONS TOWARDS ONE
ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH DIFFER FROM THE
DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS THE ULTIMATE PARENT, THE
PARENT, SUCH OBLIGOR AND SUCH TRANSFEREE HAVE ASSUMED AND/OR ACQUIRED THE SAME
IN PLACE OF THE ULTIMATE PARENT, THE PARENT, SUCH OBLIGOR AND SUCH LENDER;

 

(III)                            THE OTHER FINANCE PARTIES AND THE TRANSFEREE
SHALL ACQUIRE THE SAME RIGHTS AND BENEFITS AND ASSUME THE SAME OBLIGATIONS
BETWEEN THEMSELVES AS THEY WOULD HAVE ACQUIRED AND ASSUMED HAD SUCH TRANSFEREE
BEEN AN ORIGINAL PARTY TO THE FINANCE DOCUMENTS AS A LENDER WITH THE RIGHTS,
BENEFITS AND OBLIGATIONS ACQUIRED OR ASSUMED BY IT AS A RESULT OF SUCH TRANSFER;

 

177

--------------------------------------------------------------------------------


 

(IV)                               ALL PAYMENTS DUE HEREUNDER FROM THE PARENT OR
ANY OBLIGOR SHALL BE DUE AND PAYABLE TO SUCH TRANSFEREE AND NOT TO THE
TRANSFERRING LENDER; AND

 


(D)                                  SUCH TRANSFEREE SHALL BECOME A PARTY TO
THIS AGREEMENT AS A LENDER.


 


37.6                        TRANSFER FEE


 

On the date upon which a transfer takes effect pursuant to Clause 37.5 (Transfer
Deed) the Transferee in respect of such transfer shall pay to the Facility Agent
for its own account a transfer fee of £1,500 provided that this fee shall not be
payable by any Lender that becomes a party to this Agreement prior to the
Syndication Date.

 


37.7                        DISCLOSURE OF INFORMATION


 


(A)                                  EACH OF THE AGENTS, THE SECURITY TRUSTEE,
THE BOOKRUNNERS, THE ARRANGERS, THE LENDERS, THE L/C BANK AND ANY ANCILLARY
FACILITY LENDER AGREES TO MAINTAIN THE CONFIDENTIALITY OF ALL INFORMATION
RECEIVED FROM THE ULTIMATE PARENT OR ANY MEMBER OF THE GROUP RELATING TO THE
ULTIMATE PARENT OR ANY MEMBER OF THE GROUP OR ITS BUSINESS OTHER THAN ANY SUCH
INFORMATION THAT:


 

(I)                                    IS OR BECOMES PUBLIC KNOWLEDGE OTHER THAN
AS A DIRECT RESULT OF ANY BREACH OF THIS CLAUSE; OR

 

(II)                                IS AVAILABLE TO THE AGENTS, THE SECURITY
TRUSTEE, THE BOOKRUNNERS, THE ARRANGERS, THE LENDERS, THE L/C BANK OR SUCH
ANCILLARY FACILITY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO RECEIPT THEREOF
FROM THE RELEVANT MEMBER OF THE GROUP; OR

 

(III)                            IS LAWFULLY OBTAINED BY ANY OF THE AGENTS, THE
SECURITY TRUSTEE, THE BOOKRUNNERS, THE ARRANGERS, THE LENDERS, THE L/C BANK AND
ANY ANCILLARY FACILITY LENDER AFTER THAT DATE OF RECEIPT OTHER THAN FROM A
SOURCE WHICH IS CONNECTED WITH THE GROUP AND WHICH, AS FAR AS THE RELEVANT
RECIPIENT THEREOF IS AWARE, HAS NOT BEEN OBTAINED IN VIOLATION OF, AND IS NOT
OTHERWISE SUBJECT TO, ANY OBLIGATION OF CONFIDENTIALITY.

 


(B)                                  NOTWITHSTANDING PARAGRAPH (A) OF THIS
CLAUSE 37.7 ANY LENDER MAY DISCLOSE TO ANY OF ITS AFFILIATES, TO ANY ACTUAL OR
POTENTIAL ASSIGNEE OR TRANSFEREE, TO ANY PERSON WHO MAY OTHERWISE ENTER INTO
CONTRACTUAL RELATIONS WITH SUCH LENDER IN RELATION TO THIS AGREEMENT OR ANY
PERSON TO WHOM, AND TO THE EXTENT THAT, INFORMATION IS REQUIRED TO BE DISCLOSED
BY ANY APPLICABLE LAW, SUCH INFORMATION ABOUT THE ULTIMATE PARENT, THE PARENT,
THE OBLIGORS OR THE GROUP AS A WHOLE AS SUCH LENDER SHALL CONSIDER APPROPRIATE
PROVIDED THAT ANY SUCH AFFILIATE, ACTUAL OR POTENTIAL ASSIGNEE OR TRANSFEREE OR
OTHER PERSON WHO MAY OTHERWISE ENTER INTO CONTRACTUAL RELATIONS IN RELATION TO
THIS AGREEMENT SHALL FIRST HAVE ENTERED INTO A CONFIDENTIALITY UNDERTAKING ON
SUBSTANTIALLY THE SAME TERMS AS THIS CLAUSE 37.7.


 


37.8                        NO INCREASED OBLIGATIONS


 

If:

 


(A)                                  A LENDER ASSIGNS OR TRANSFERS ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR CHANGES ITS FACILITY
OFFICE; AND


 


(B)                                  AS A RESULT OF CIRCUMSTANCES EXISTING AT
THE DATE OF THE ASSIGNMENT, TRANSFER OR CHANGE OF FACILITY OFFICE, THE PARENT OR
AN OBLIGOR WOULD BE OBLIGED TO MAKE A PAYMENT TO THE ASSIGNEE, TRANSFEREE OR THE
LENDER ACTING THROUGH ITS NEW FACILITY OFFICE UNDER CLAUSE 17.1 (TAX GROSS-UP),
17.3 (TAX INDEMNITY) OR CLAUSE 18 (INCREASED COSTS),

 

178

--------------------------------------------------------------------------------


 

then the assignee, Transferee or the Lender acting through its new Facility
Office shall only be entitled to receive payment under those Clauses to the same
extent as the assignor, transferor or the Lender acting through its previous
Facility Office would have been if the assignment, transfer or change had not
occurred.

 


37.9                        NOTIFICATION


 

The Facility Agent shall, within 10 Business Days of receiving a Transfer Deed
or a notice relating to an assignment pursuant to Clause 37.4 (Assignments) or a
notice from a Lender or the giving by the Facility Agent of its consent, in each
case, relating to a change in such Lender’s Facility Office, notify the US
Paying Agent and the Borrowers of any such assignment, transfer or change in
Facility Office, as the case may be.

 


38.                               COSTS AND EXPENSES


 


38.1                        TRANSACTION COSTS


 

Each Borrower shall, from time to time no later than 10 Business Days after
demand from the Facility Agent (unless the relevant cost or expense is being
queried by a Borrower in good faith), reimburse the Facility Agent, the Security
Trustee and each of the Arrangers for all reasonable out-of-pocket costs and
expenses (including reasonable legal fees and disbursements of legal counsel,
any value added tax thereon and all travel and other reasonable out-of-pocket
expenses) incurred by them in connection with the negotiation, preparation,
execution, perfection, printing and distribution of the Finance Documents and
the completion of the transactions therein contemplated and the syndication of
the Facilities prior to the Syndication Date (including publicity expenses) up
to the levels agreed with the Company.

 


38.2                        PRESERVATION AND ENFORCEMENT COSTS


 

Each Borrower shall, from time to time on demand of the Facility Agent,
reimburse each Finance Party for all third party costs and expenses (including
legal fees and any value added tax thereon) incurred in or in connection with
the preservation and/or enforcement of any of the rights of such Finance Party
under the Finance Documents provided that any such costs and expenses incurred
in connection with the preservation of such rights are reasonable.

 


38.3                        STAMP TAXES


 

Each Borrower shall pay all stamp, registration, documentary and other taxes
(including any penalties, additions, fines, surcharges or interest relating
thereto) to which any of the Finance Documents or any judgment given in
connection therewith is or at any time may be subject and shall with effect from
the Merger Closing Date and from time to time thereafter within 10 Business Days
of demand from the Facility Agent, indemnify the Finance Parties against any
liabilities, costs, claims and expenses resulting from any failure to pay or any
delay in paying those taxes. The Facility Agent shall be entitled (but not
obliged) to pay those taxes (whether or not they are its primary responsibility)
and to the extent that it does so claim under this Clause 38.3.

 


38.4                        AMENDMENTS, CONSENTS AND WAIVERS


 

If an Obligor requests any amendment, consent or waiver in accordance with
Clause 43 (Amendments), the relevant Obligor shall, on demand of the Facility
Agent, reimburse the Finance Parties for all third party costs and expenses
(including legal fees) incurred by any of the Finance Parties in responding to
or complying with such request.

 

179

--------------------------------------------------------------------------------


 


38.5                        LENDERS’ INDEMNITY


 

If any Obligor fails to perform any of its obligations under this Clause 38,
each Lender shall indemnify and hold harmless each of the Agents, the Arrangers
and/or the Security Trustee from and against its Proportion (as determined at
all times for these purposes in accordance with paragraph (c) of the definition
of “Proportion”) of any loss incurred by any of them as a result of such failure
and the relevant Obligor shall forthwith reimburse each Lender for any payment
made by it pursuant to this Clause.

 


38.6                        VALUE ADDED TAX


 


(A)                                  ALL AMOUNTS EXPRESSED TO BE PAYABLE UNDER
ANY FINANCE DOCUMENT BY ANY OBLIGOR TO A FINANCE PARTY SHALL BE EXCLUSIVE OF ANY
VAT. IF VAT IS CHARGEABLE ON ANY SUPPLY MADE BY A FINANCE PARTY TO ANY OBLIGOR
UNDER ANY FINANCE DOCUMENT (WHETHER THAT SUPPLY IS TAXABLE PURSUANT TO THE
EXERCISE OF AN OPTION OR OTHERWISE), THE RELEVANT FINANCE PARTY SHALL PROVIDE A
VAT INVOICE TO THE OBLIGOR AND THAT OBLIGOR SHALL PAY TO THAT FINANCE PARTY (IN
ADDITION TO AND AT THE SAME TIME AS PAYING THAT CONSIDERATION) THE VAT AS
FURTHER CONSIDERATION.


 


(B)                                  NO PAYMENT OR OTHER CONSIDERATION TO BE
MADE OR FURNISHED TO ANY OBLIGOR PURSUANT TO OR IN CONNECTION WITH ANY FINANCE
DOCUMENT MAY BE INCREASED OR ADDED TO BY REFERENCE TO (OR AS A RESULT OF ANY
INCREASE IN THE RATE OF) ANY VAT WHICH SHALL BE OR MAY BECOME CHARGEABLE IN
RESPECT OF ANY TAXABLE SUPPLY.


 


(C)                                  WHERE A FINANCE DOCUMENT REQUIRES ANY PARTY
TO REIMBURSE A FINANCE PARTY FOR ANY COSTS OR EXPENSES, THAT PARTY SHALL ALSO
PAY ANY AMOUNT OF THOSE COSTS OR EXPENSES INCURRED REFERABLE TO VAT CHARGEABLE
THEREON.


 


39.                               REMEDIES AND WAIVERS


 

No failure to exercise, nor any delay in exercising, on the part of the Finance
Parties or any of them, any right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by Law.

 


40.                               NOTICES AND DELIVERY OF INFORMATION


 


40.1                        WRITING


 

Each communication to be made under this Agreement shall be made in writing and,
unless otherwise stated, shall be made by fax, telex or letter.

 


40.2                        GIVING OF NOTICE


 

Any communication or document to be made or delivered by one person to another
pursuant to this Agreement shall in the case of any person other than a Lender
(unless that other person has by 10 Business Days’ written notice to the Agents
specified another address) be made or delivered to that other person at the
address identified with its signature below or, in the case of a Lender, at the
address from time to time designated by it to the Agents for the purpose of this
Agreement (or, in the case of a Transferee at the end of the Transfer Deed to
which it is a party as Transferee) and shall be deemed to have been made or
delivered when despatched (in the case of any communication made by fax) or (in
the case of any communication made by letter) when left at the address or (as
the case may be) 5 Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address provided that any
communication or document to be made or delivered to the Agents shall be
effective only when received by the Agents and then only if the same is
expressly marked for

 

180

--------------------------------------------------------------------------------


 

the attention of the department or officer identified with the Agents’ signature
below (or such other department or officer as the relevant Agent shall from time
to time specify by not less than 10 Business Days’ prior written notice to the
Company for this purpose).

 


40.3                        USE OF WEBSITES/E-MAIL


 


(A)                                  AN OBLIGOR MAY (AND UPON REQUEST BY ANY OF
THE AGENTS, SHALL) SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT TO DELIVER ANY
INFORMATION IN RELATION TO THOSE LENDERS (THE “WEBSITE LENDERS”) WHO HAVE NOT
OBJECTED TO THE DELIVERY OF INFORMATION ELECTRONICALLY BY POSTING THIS
INFORMATION ONTO AN ELECTRONIC WEBSITE DESIGNATED BY THE COMPANY AND THE
FACILITY AGENT (THE “DESIGNATED WEBSITE”) OR BY E-MAILING SUCH INFORMATION TO
THE AGENTS, IF:


 

(I)                                    THE AGENTS EXPRESSLY AGREE THAT THEY WILL
ACCEPT COMMUNICATION AND DELIVERY OF ANY DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO THIS AGREEMENT BY THIS METHOD;

 

(II)                                IN THE CASE OF POSTING TO THE DESIGNATED
WEBSITE, THE COMPANY AND THE AGENTS ARE AWARE OF THE ADDRESS OF, AND ANY
RELEVANT PASSWORD SPECIFICATIONS FOR, THE DESIGNATED WEBSITE; AND

 

(III)                            THE INFORMATION IS IN A FORMAT PREVIOUSLY
AGREED BETWEEN THE COMPANY AND EACH OF THE AGENTS.

 


(B)                                  IF ANY LENDER (A “PAPER FORM LENDER”)
OBJECTS TO THE DELIVERY OF INFORMATION ELECTRONICALLY THEN THE AGENTS SHALL
NOTIFY THE COMPANY ACCORDINGLY AND THE COMPANY SHALL SUPPLY THE INFORMATION TO
THE AGENTS (IN SUFFICIENT COPIES FOR EACH PAPER FORM LENDER) IN PAPER FORM.


 


(C)                                  THE FACILITY AGENT SHALL SUPPLY EACH
WEBSITE LENDER WITH THE ADDRESS OF, AND ANY RELEVANT PASSWORD SPECIFICATIONS
FOR, THE DESIGNATED WEBSITE FOLLOWING DESIGNATION OF THAT WEBSITE BY THE COMPANY
AND THE FACILITY AGENT.


 


(D)                                  ANY WEBSITE LENDER MAY REQUEST, THROUGH THE
FACILITY AGENT, ONE PAPER COPY OF ANY INFORMATION REQUIRED TO BE PROVIDED UNDER
THIS AGREEMENT WHICH IS POSTED ONTO THE DESIGNATED WEBSITE. THE COMPANY SHALL
COMPLY WITH ANY SUCH REQUEST WITHIN 10 BUSINESS DAYS.


 


(E)                                  SUBJECT TO THE OTHER PROVISIONS OF THIS
CLAUSE 40.3, ANY OBLIGOR MAY DISCHARGE ITS OBLIGATION TO SUPPLY MORE THAN ONE
COPY OF A DOCUMENT UNDER THIS AGREEMENT BY POSTING ONE COPY OF SUCH DOCUMENT TO
THE DESIGNATED WEBSITE OR E-MAILING ONE COPY OF SUCH DOCUMENT TO THE FACILITY
AGENT.


 


(F)                                    FOR THE PURPOSES OF PARAGRAPH (A) ABOVE,
THE AGENTS HEREBY EXPRESSLY AGREE THAT:


 

(I)                                    THEY WILL ACCEPT DELIVERY OF DOCUMENTS
REQUIRED TO BE DELIVERED UNDER CLAUSE 22 (FINANCIAL INFORMATION) BY THE POSTING
OF SUCH DOCUMENTS TO THE DESIGNATED WEBSITE OR BY EMAIL DELIVERY TO THE AGENTS;
AND

 

(II)                                THEY HAVE AGREED TO THE FORMAT OF THE
INFORMATION REQUIRED TO BE DELIVERED UNDER CLAUSE 22 (FINANCIAL INFORMATION).

 


40.4                        ELECTRONIC COMMUNICATION


 


(A)                                  ANY COMMUNICATION TO BE MADE BETWEEN THE
AGENTS AND ANY LENDER UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS MAY BE
MADE BY ELECTRONIC MAIL OR OTHER ELECTRONIC MEANS, IF THE RELEVANT AGENT AND THE
RELEVANT LENDER:

 

181

--------------------------------------------------------------------------------


 

(I)                                    AGREE THAT, UNLESS AND UNTIL NOTIFIED TO
THE CONTRARY, THIS IS TO BE AN ACCEPTED FORM OF COMMUNICATION;

 

(II)                                NOTIFY EACH OTHER IN WRITING OF THEIR
ELECTRONIC MAIL ADDRESS AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE
SENDING AND RECEIPT OF INFORMATION BY THAT MEANS; AND

 

(III)                            NOTIFY EACH OTHER OF ANY CHANGE TO THEIR
ADDRESS OR ANY OTHER SUCH INFORMATION SUPPLIED BY THEM.

 


(B)                                  ANY ELECTRONIC COMMUNICATION MADE BETWEEN
THE AGENTS AND A LENDER WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED IN
READABLE FORM AND IN THE CASE OF ANY ELECTRONIC COMMUNICATION MADE BY A LENDER
TO AN AGENT ONLY IF IT IS ADDRESSED IN SUCH A MANNER AS THE FACILITY AGENT SHALL
SPECIFY FOR THIS PURPOSE.


 


40.5                        CERTIFICATES OF OFFICERS


 

All certificates of officers of any company hereunder may be given on behalf of
the relevant company and in no event shall personal liability attach to such an
officer.

 


40.6                        PATRIOT ACT


 

Each Lender subject to the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Ultimate Parent and
the Company that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Ultimate Parent, the
Parent, the Company and the other Obligors and other information that will allow
such Lender to identify Parent, the Company and the other Obligors in accordance
with the Act.

 


41.                               ENGLISH LANGUAGE


 

Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation of it into English certified (by an officer of the person making or
delivering the same) as being a true and accurate translation of it.

 


42.                               PARTIAL INVALIDITY


 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:

 


(A)                                  THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
THE REMAINING PROVISIONS OF THIS AGREEMENT; OR


 


(B)                                  THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION UNDER THE LAW OF ANY OTHER JURISDICTION.


 


43.                               AMENDMENTS


 


43.1                        AMENDMENTS GENERALLY


 

Except as otherwise provided in this Agreement, the Facility Agent, if it has
the prior written consent of an Instructing Group, and the Obligors affected
thereby, may from time to time agree in writing to amend any Finance Document or
to consent to or waive, prospectively or retrospectively, any of the
requirements of any Finance Document and any amendments, consents or waivers so
agreed shall be binding on all the Finance Parties and the Obligors. For the
avoidance of doubt, any amendments

 

182

--------------------------------------------------------------------------------


 

relating to this Agreement shall only be made in accordance with the provisions
of this Agreement and any amendments relating to a Hedging Agreement shall only
be made in accordance with the provisions of such Hedging Agreement, in each
case notwithstanding any other provisions of the Finance Documents.

 


43.2                        AMENDMENTS RELATING TO BASEBALL


 

Except as provided in Clause 43.4 (Consents), 43.5 (Technical Amendments), 43.6
(Guarantees and Security) and 43.7 (Release of Guarantees and Security), the
Facility Agent, if it has the prior written consent of a Baseball Instructing
Group (for this purpose, within the meaning of paragraph (a) of that definition)
and the Obligors affected thereby, may agree in writing to amend or waive, or to
consent to, any of the following provisions with respect to the A1 Facility and
B1 Facility:

 


(A)                                  THE DEFINITIONS OF “BASEBALL ACQUISITION”,
“BASEBALL BIDCOS”,  “BASEBALL CASH BIDCO”, “BASEBALL CERTAIN FUNDS PERIOD”,
“BASEBALL CLEAN-UP PERIOD”, “BASEBALL DRAWSTOP DEFAULT”, “BASEBALL EFFECTIVE
DATE”, “BASEBALL GROUP”, “BASEBALL IMPLEMENTATION AGREEMENT”, “BASEBALL PRESS
RELEASE”, “BASEBALL RESOLUTIONS”, “BASEBALL SCHEME”, “BASEBALL SCHEME CIRCULAR”,
“BASEBALL SCHEME DOCUMENT”, “BASEBALL SHARES”, “BASEBALL STOCK BIDCO” AND “TOTAL
BASEBALL DEBT”.


 


(B)                                  PARAGRAPHS (B) AND (C) OF CLAUSE 2.1 (THE
FACILITIES);


 


(C)                                  PARAGRAPH (B) OF CLAUSE 2.3 (PURPOSE);


 


(D)                                  CLAUSE 3.2 (BASEBALL CONDITIONS PRECEDENT);


 


(E)                                  CLAUSE 3.4 (BASEBALL CONDITIONS
SUBSEQUENT);


 


(F)                                    CLAUSE 3.6 (BASEBALL CERTAIN FUNDS
PERIOD);


 


(G)                                 CLAUSE 27.20 (BASEBALL CLEAN-UP PERIOD);


 


(H)                                 ANY MATTER LISTED IN PART 2 OF SCHEDULE 4
(CONDITIONS PRECEDENT TO FIRST BASEBALL UTILISATION) AND PART 7 OF SCHEDULE 4
(BASEBALL CONDITIONS SUBSEQUENT); AND


 


(I)                                    ANY OTHER PROVISION OF THIS AGREEMENT
WHERE THE PRIOR CONSENT OF A BASEBALL INSTRUCTING GROUP IS EXPRESSLY REQUIRED,


 

in each case, except to the extent that such amendment, waiver or consent
relates to Security. Any such amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Obligors.

 


43.3                        AMENDMENTS RELATING TO ALTERNATIVE BASEBALL
FINANCING


 

The Facility Agent, if it has the prior written consent of all of the Baseball
Lenders (for this purpose, falling within the meaning of paragraph (b) of that
definition) and the Obligors affected thereby, may agree in writing to any
change to this Agreement, for the purposes of giving effect to a commitment
provided by such Baseball Lenders relating to any Alternative Baseball Financing
and the new facilities to be provided thereunder and the associated Alternative
Baseball Acquisition, which amends or replaces or is intended to amend or
replace the provisions set out in:

 


(A)                                  PARAGRAPHS (B) AND (C) OF CLAUSE 2.1 (THE
FACILITIES);


 


(B)                                  PARAGRAPH (B) OF CLAUSE 2.3 (PURPOSE);


 


(C)                                  CLAUSE 3.2 (BASEBALL CONDITIONS PRECEDENT);

 

183

--------------------------------------------------------------------------------


 


(D)                                  CLAUSE 3.4 (BASEBALL CONDITIONS
SUBSEQUENT);


 


(E)                                  CLAUSE 3.6 (BASEBALL CERTAIN FUNDS PERIOD);


 


(F)                                    CLAUSE 27.20 (BASEBALL CLEAN-UP PERIOD);


 


(G)                                 CLAUSE 9 (REPAYMENT OF TERM FACILITY
OUTSTANDINGS) TO THE EXTENT THAT SUCH CHANGES AMEND OR REPLACE PROVISIONS
RELATING TO THE A1 FACILITY AND B1 FACILITY, EXCEPT WHERE SUCH CHANGES PROVIDE
FOR A FINAL MATURITY DATE IN RESPECT OF THE ALTERNATIVE BASEBALL FACILITY WHICH
IS EARLIER THAN THE FINAL MATURITY DATE IN RESPECT OF THE A FACILITY OR IN THE
CASE OF AMORTISING DEBT, WHERE THE AVERAGE LIFE OF SUCH ALTERNATIVE BRIDGE
FACILITY WOULD BE SHORTER THAN THE AVERAGE LIFE OF THE A FACILITY;


 


(H)                                 CLAUSE 11 (VOLUNTARY PREPAYMENT) AND CLAUSE
12 (MANDATORY PREPAYMENT AND CANCELLATION) TO THE EXTENT THAT SUCH CHANGES AMEND
OR REPLACE PROVISIONS RELATING TO THE A1 FACILITY AND B1 FACILITY, AND PROVIDED
THAT SUCH CHANGES DO NOT HAVE THE EFFECT OF ALTERING THE TIMING OR AMOUNT OF
PAYMENTS PAYABLE TO ANY LENDER IN RESPECT OF THE A FACILITY, B FACILITY OR
REVOLVING CREDIT FACILITY;


 


(I)                                    CLAUSE 14 (INTEREST AS TERM FACILITY
ADVANCES) TO THE EXTENT THAT SUCH CHANGES AMEND OR REPLACE PROVISIONS RELATING
TO THE A1 FACILITY OR B1 FACILITY;


 


(J)                                    CLAUSE 17.1 (TAX GROSS UP) TO THE EXTENT
THAT SUCH CHANGES RELATE TO THE RELEVANT TAX JURISDICTION OF THE RELEVANT
BORROWER OF THE ALTERNATIVE BASEBALL FINANCING;


 


(K)                                CLAUSE 21 (REPRESENTATIONS AND WARRANTIES) IN
RELATION TO THE REPRESENTATIONS AND WARRANTIES TO BE GIVEN TO THE BASEBALL
LENDERS (FOR THIS PURPOSE, FALLING WITHIN THE DEFINITION OF PARAGRAPH (B) OF
SUCH DEFINITION);


 


(L)                                    CLAUSE 37 (ASSIGNMENT OR TRANSFERS BY
LENDERS) TO THE EXTENT THAT SUCH CHANGES RELATE TO THE ASSIGNMENT OR TRANSFER OF
ANY COMMITMENTS OR OUTSTANDINGS UNDER THE ALTERNATIVE BASEBALL FINANCING;


 


(M)                              CLAUSE 43.2 (AMENDMENTS RELATING TO BASEBALL);


 


(N)                                 PART 1 OF SCHEDULE 1 (LENDERS AND
COMMITMENTS) AND PART 2 OF SCHEDULE 1 (LENDERS TAX STATUS) TO THE EXTENT SUCH
CHANGES AMEND OR REPLACE THE THEN EXISTING LENDERS TO INCLUDE THE BASEBALL
LENDERS;


 


(O)                                  PART 2 OF SCHEDULE 4 (CONDITIONS PRECEDENT
TO FIRST BASEBALL UTILISATION) AND PART 7 OF SCHEDULE 4 (BASEBALL CONDITIONS
SUBSEQUENT) FOR THE PURPOSES OF AMENDING AND REPLACING THE LIST OF REQUIRED
DOCUMENTARY CONDITIONS PRECEDENT TO THE ALTERNATIVE BASEBALL FINANCING;


 


(P)                                  ANY OF THE DEFINITIONS CONTAINED IN CLAUSE
1.1 (DEFINITIONS) FOR THE PURPOSES OF REMOVING ALL REFERENCES TO AND ALL
DERIVATIVES OF THE A1 FACILITY AND THE B1 FACILITY AND INCORPORATING SUCH
DEFINITIONS AS MAY BE NECESSARY FOR THE PURPOSES OF GIVING EFFECT TO THE CHANGES
DESCRIBED IN THIS CLAUSE 43.3, AND


 


(Q)                                  SUCH OTHER AMENDMENTS TO OR REPLACEMENTS OF
THE PROVISIONS OF THIS AGREEMENT, WHICH ARE OF A TECHNICAL OR MECHANICAL NATURE
PROVIDED THAT SUCH AMENDMENTS OR REPLACEMENTS DO NOT PREJUDICE THE INTERESTS OF
THE LENDERS UNDER THE A FACILITY, B FACILITY OR REVOLVING CREDIT FACILITY.

 

184

--------------------------------------------------------------------------------


 

in each case, except to the extent that such amendment, waiver or consent
relates to Security. Any such amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Obligors.

 


43.4                        CONSENTS


 

An amendment, consent or waiver relating to the following matters may be made
with the prior written consent of each Lender affected thereby:

 


(A)                                  ANY INCREASE IN THE PRINCIPAL AMOUNT OF ANY
COMMITMENT OF SUCH LENDER;


 


(B)                                  A REDUCTION IN THE PROPORTION OF ANY AMOUNT
RECEIVED OR RECOVERED (WHETHER BY WAY OF SET-OFF, COMBINATION OF ACCOUNTS OR
OTHERWISE) IN RESPECT OF ANY AMOUNT DUE FROM THE PARENT OR ANY OBLIGOR UNDER
THIS AGREEMENT TO WHICH SUCH LENDER IS ENTITLED;


 


(C)                                  A DECREASE IN ANY APPLICABLE MARGIN FOR, OR
THE PRINCIPAL AMOUNT OF, ANY ADVANCE, ANY DOCUMENTARY CREDIT OR ANY INTEREST
PAYMENT, FEES OR OTHER AMOUNTS DUE UNDER THIS AGREEMENT TO SUCH LENDER FROM THE
PARENT OR ANY OBLIGOR OR ANY OTHER PARTY TO THIS AGREEMENT;


 


(D)                                  ANY CHANGE IN THE CURRENCY OF ACCOUNT
(OTHER THAN A CHANGE RESULTING FROM THE UNITED KINGDOM BECOMING A PARTICIPATING
MEMBER STATE);


 


(E)                                  UNLESS OTHERWISE SPECIFIED THE DEFERRAL OF
THE DATE FOR PAYMENT OF ANY PRINCIPAL, INTEREST, FEE OR ANY OTHER AMOUNT DUE
UNDER THIS AGREEMENT TO SUCH LENDER FROM THE PARENT OR ANY OBLIGOR OR ANY OTHER
PARTY TO THIS AGREEMENT;


 


(F)                                    THE DEFERRAL OF ANY TERMINATION DATE;


 


(G)                                 ANY REDUCTION TO THE PERCENTAGE SET FORTH IN
THE DEFINITION OF INSTRUCTING GROUP OR BASEBALL INSTRUCTING GROUP; OR


 


(H)                                 A CHANGE TO ANY PROVISION WHICH CONTEMPLATES
THE NEED FOR THE CONSENT OR APPROVAL OF ALL THE LENDERS.


 


43.5                        TECHNICAL AMENDMENTS


 

Notwithstanding any other provision of this Clause 43, the Facility Agent may at
any time without the consent or sanctions of the Lenders, concur with the
Company in making any modifications to any Finance Document, which in the
opinion of the Facility Agent would be proper to make provided that the Facility
Agent is of the opinion that such modification would not be prejudicial to the
position of any Lender and in the opinion of the Facility Agent such
modification is of a formal, minor or technical nature or is to correct a
manifest error. Any such modification shall be made on such terms as the
Facility Agent may determine, shall be binding upon the Lenders, and shall be
notified by the Company to the Lenders as soon as practicable thereafter.

 


43.6                        GUARANTEES AND SECURITY


 

A waiver of issuance or the release of any Guarantor from any of its obligations
under Clause 29 (Guarantee and Indemnity) or a release of any Security under the
Security Documents, in each case, other than in accordance with the terms of any
Finance Document shall require the prior written consent of affected Lenders
whose Available Commitments plus Outstandings amount in aggregate to more than
90 per cent. of the Available Facilities plus aggregate Outstandings.

 

185

--------------------------------------------------------------------------------


 


43.7                        RELEASE OF GUARANTEES AND SECURITY


 


(A)                                  SUBJECT TO PARAGRAPH (B) BELOW, AT THE TIME
OF COMPLETION OF ANY DISPOSAL BY THE PARENT OR ANY OBLIGOR OF ANY SHARES, ASSETS
OR REVENUES THE SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER
FINANCE PARTIES TO) AT THE REQUEST OF AND COST OF THE RELEVANT OBLIGOR, EXECUTE
SUCH DOCUMENTS AS MAY BE REQUIRED TO:


 

(I)                                    RELEASE THOSE SHARES, ASSETS OR REVENUES
FROM SECURITY CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENT OR CERTIFY THAT ANY
FLOATING CHARGE CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENTS OVER SUCH ASSETS,
REVENUES OR RIGHTS HAS NOT CRYSTALLISED; AND

 

(II)                                RELEASE ANY PERSON WHICH AS A RESULT OF THAT
DISPOSAL, CEASES TO BE THE PARENT OR ANY OBLIGOR, FROM ANY GUARANTEE, INDEMNITY
OR SECURITY DOCUMENT TO WHICH IT IS A PARTY AND ITS OTHER OBLIGATIONS UNDER ANY
OTHER FINANCE DOCUMENT.

 


(B)                                  THE SECURITY TRUSTEE SHALL ONLY BE REQUIRED
UNDER PARAGRAPH (A) ABOVE TO GRANT THE RELEASE OF ANY SECURITY OR TO DELIVER A
CERTIFICATE OF NON-CRYSTALLISATION ON ACCOUNT OF A DISPOSAL AS DESCRIBED IN THAT
PARAGRAPH DESCRIBED IN THAT PARAGRAPH IF:


 

(I)                                    THE DISPOSAL IS PERMITTED UNDER CLAUSE
25.6 (DISPOSALS) OR OTHERWISE WITH THE CONSENT OF AN INSTRUCTING GROUP;

 

(II)                                (TO THE EXTENT THAT ANY PROCEEDS OF THAT
DISPOSAL ARE TO BE APPLIED IN REPAYMENT OF THE FACILITIES) THE FACILITY AGENT
HAS RECEIVED (OR IS SATISFIED, ACTING REASONABLY, THAT IT WILL RECEIVE
IMMEDIATELY FOLLOWING THE DISPOSAL) THE APPROPRIATE AMOUNT OF THOSE PROCEEDS;
AND

 

(III)                            (TO THE EXTENT THAT THE DISPOSAL IS TO BE IN
EXCHANGE FOR REPLACEMENT ASSETS) THE SECURITY TRUSTEE HAS EITHER RECEIVED (OR IS
SATISFIED, ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE
DISPOSAL) ONE OR MORE DULY EXECUTED SECURITY DOCUMENTS GRANTING SECURITY OVER
THOSE REPLACEMENT ASSETS OR IS SATISFIED, ACTING REASONABLY, THAT THE
REPLACEMENT ASSETS WILL BE SUBJECT TO SECURITY PURSUANT TO ANY EXISTING SECURITY
DOCUMENTS.

 


(C)                                  IF AT ANY TIME, A COMPLIANCE CERTIFICATE
DELIVERED PURSUANT TO CLAUSE 22.5(A) (COMPLIANCE CERTIFICATES) SHOWS THAT THE
OBLIGORS UNDER THIS AGREEMENT AT THE RELEVANT TIME REPRESENT A PERCENTAGE WHICH
IS GREATER THAN THAT REQUIRED TO SATISFY THE 80% SECURITY TEST AND THE COMPANY
IS ABLE, AT SUCH TIME, TO DEMONSTRATE TO THE SATISFACTION OF THE FACILITY AGENT
(ACTING REASONABLY) THAT UPON THE RELEASE OF ONE OR MORE SPECIFIED OBLIGORS FROM
ITS OBLIGATIONS UNDER THIS AGREEMENT THE 80% SECURITY TEST WOULD CONTINUE TO BE
SATISFIED, THE SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER
FINANCE PARTIES TO) AT THE REQUEST AND COST OF THE COMPANY, EXECUTE SUCH
DOCUMENTS AS MAY BE REQUIRED TO RELEASE SUCH SPECIFIED OBLIGORS FROM ANY
GUARANTEES, INDEMNITIES AND SECURITY DOCUMENTS TO WHICH IT IS A PARTY AND TO
RELEASE IT FROM ITS OTHER OBLIGATIONS UNDER ANY FINANCE DOCUMENT.


 


(D)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS CLAUSE 43.7, IN THE EVENT THAT THE COMPANY ELECTS TO RAISE OR INCUR ANY
STAND ALONE BASEBALL FINANCING IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, AND IMMEDIATELY PRIOR TO SUCH RAISING OR INCURRENCE, ANY MEMBER OF
THE BASEBALL GROUP HAS GRANTED ANY GUARANTEE AND/OR SECURITY IN RESPECT OF THE
FACILITIES, SUCH MEMBER OF THE BASEBALL GROUP SHALL BE RELEASED FROM ANY SUCH
GUARANTEE AND/OR SECURITY IMMEDIATELY PRIOR TO SUCH RAISING OR INCURRENCE, OR IN
THE EVENT THAT THE PROCEEDS OF SUCH STAND ALONE BASEBALL FINANCING ARE BEING
USED TO PREPAY A1 FACILITY OUTSTANDINGS AND B1 FACILITY OUTSTANDINGS IN
ACCORDANCE WITH CLAUSE 11.1 (VOLUNTARY PREPAYMENT), SIMULTANEOUSLY WITH SUCH
PREPAYMENT.

 

186

--------------------------------------------------------------------------------


 


43.8                        AMENDMENTS AFFECTING THE FACILITY AGENT

 

Notwithstanding any other provision of this Agreement, the Facility Agent shall
not be obliged to agree to any amendment, consent  or waiver if the same would:

 


(A)                                  AMEND OR WAIVE ANY PROVISION OF CLAUSES 30
(AGENTS), CLAUSE 38 (COSTS AND EXPENSES) OR THIS CLAUSE 43; OR


 


(B)                                  OTHERWISE AMEND OR WAIVE ANY OF THE
FACILITY AGENT’S RIGHTS UNDER THIS AGREEMENT OR SUBJECT THE FACILITY AGENT TO
ANY ADDITIONAL OBLIGATIONS UNDER THIS AGREEMENT.


 


43.9                        CALCULATION OF CONSENT


 

Where a request for a waiver of, or an amendment to, any provision of any
Finance Document has been sent by the Facility Agent to the Lenders at the
request of an Obligor, each Lender that does not respond to such request for
waiver or amendment within 30 days after receipt by it of such request (or
within such other period as the Facility Agent and the Company shall specify),
shall be excluded from the calculation in determining whether the requisite
level of consent to such waiver or amendment was granted.

 


43.10                 EFFECT OF BASEBALL ACQUISITION


 

It is hereby agreed that upon closing of the Baseball Acquisition (other than
where the Baseball Acquisition is financed or refinanced through a Stand Alone
Baseball Financing) or the Alternative Baseball Acquisition, each of the
thresholds or baskets set out in the following provisions of this Agreement
shall be deemed to be increased to the amounts as set out below, in each case,
with immediate effect and without further consent or notice to the Finance
Parties or any other person:

 


(A)                                  THE THRESHOLD CONTAINED IN PARAGRAPH
(A)(I) OF CLAUSE 12.2 (REPAYMENT FROM NET PROCEEDS) SHALL BE INCREASED FROM £30
MILLION TO £35 MILLION;


 


(B)                                  THE GENERAL BASKET CONTAINED IN PARAGRAPH
(O) OF CLAUSE 25.2 (NEGATIVE PLEDGE) SHALL BE INCREASED FROM £300 MILLION TO
£330 MILLION AND THE SUB-BASKET RELATING THERETO SHALL BE INCREASED FROM £250
MILLION TO £275 MILLION;


 


(C)                                  THE GENERAL BASKET CONTAINED IN PARAGRAPH
(S) OF CLAUSE 25.3 (LOANS AND GUARANTEES) SHALL BE INCREASED FROM £75 MILLION TO
£85 MILLION;


 


(D)                                  THE BASKET CONTAINED IN PARAGRAPH
(G)(II) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) SHALL BE INCREASED FROM £75
MILLION TO £85 MILLION;


 


(E)                                  THE BASKET CONTAINED IN PARAGRAPH (K) OF
CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) SHALL BE INCREASED FROM £150 MILLION TO
£165 MILLION;


 


(F)                                    THE GENERAL BASKET CONTAINED IN PARAGRAPH
(N) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) SHALL BE INCREASED FROM £300 MILLION
TO £330 MILLION; AND


 


(G)                                 THE BASKET CONTAINED IN PARAGRAPH (I) OF
CLAUSE 25.6 (DISPOSALS) SHALL BE INCREASED FROM £300 MILLION TO £330 MILLION.


 


43.11                 DIVISION OF TRANCHES


 

The Facility Agent, at the request of the Bookunners, may at any time after
Successful Syndication, divide the B Facility and/or B1 Facility into such
number of tranches as they may deem necessary to reflect the relevant currencies
in which the B Facility and/or B1 Facility are drawn, and may make

 

187

--------------------------------------------------------------------------------


 

such amendments to this Agreement as are necessary to give effect to such
division, without the prior consent of any other party.

 


44.                               THIRD PARTY RIGHTS


 


(A)                                  A PERSON WHICH IS NOT A PARTY TO THIS
AGREEMENT (A “THIRD PARTY”) SHALL HAVE NO RIGHT TO ENFORCE ANY OF ITS PROVISIONS
EXCEPT THAT:


 

(I)                                    A THIRD PARTY SHALL HAVE THOSE RIGHTS IT
WOULD HAVE HAD IF THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 HAD NOT COME
INTO EFFECT; AND

 

(II)                                EACH OF CLAUSE 5.9 (EXCLUSION OF LIABILITY),
CLAUSE 17.3 (TAX INDEMNITY), CLAUSE 18 (INCREASED COSTS) AND CLAUSE 30.10
(EXCLUSION OF LIABILITY) SHALL BE ENFORCEABLE BY ANY THIRD PARTY REFERRED TO IN
SUCH CLAUSE AS IF SUCH THIRD PARTY WERE A PARTY TO THIS AGREEMENT.

 


(B)                                  THE PARTIES TO THIS AGREEMENT MAY WITHOUT
THE CONSENT OF ANY THIRD PARTY VARY OR RESCIND THIS AGREEMENT.


 


45.                               COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 


46.                               GOVERNING LAW


 


46.1                        GOVERNING LAW OF AGREEMENT


 

This Agreement shall be governed by, and construed in accordance with, English
Law.

 


46.2                        GOVERNING LAW OF CLAIMS AGAINST THE US BORROWER


 

Notwithstanding the provisions of Clause 46.1 (Governing Law of Agreement), any
proceedings in relation to a debt claim against the US Borrower shall be
governed by the internal laws of the state of New York, provided always that no
other Obligor may rely upon, or otherwise challenge any right of any Finance
Party on the basis of this Clause 46.2.

 


47.                               JURISDICTION


 


47.1                        COURTS


 


(A)                                  THE US BORROWER AND EACH OF THE OTHER
PARTIES TO THIS AGREEMENT IRREVOCABLY AGREES FOR THE BENEFIT OF THE FINANCE
PARTIES THAT THE COURTS OF THE STATE OF NEW YORK AND/OR THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA SITTING IN THE STATE OF NEW YORK IN DIVERSITY
JURISDICTION SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY SUIT,
ACTION OR PROCEEDINGS, AND TO SETTLE ANY DISPUTES WHICH MAY ARISE OUT OF OR IN
CONNECTION WITH THE RIGHTS OR OBLIGATIONS OF THE US BORROWER UNDER THE FINANCE
DOCUMENTS AND, FOR SUCH PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS.


 


(B)                                  EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AGREES FOR THE BENEFIT OF EACH OF THE FINANCE PARTIES THAT, EXCEPT
AS SET FORTH IN PARAGRAPH (A) ABOVE, THE COURTS OF ENGLAND SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDINGS, AND TO
SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT
(RESPECTIVELY “PROCEEDINGS” AND “DISPUTES”) AND, FOR SUCH PURPOSES, IRREVOCABLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS.

 

188

--------------------------------------------------------------------------------


 


47.2                        WAIVER


 

Each of the Obligors other than the US Borrower irrevocably waives any objection
which it might now or hereafter have to Proceedings being brought or Disputes
settled in the courts of England and agrees not to claim that any such court is
an inconvenient or inappropriate forum. The US Borrower and each of the Finance
Parties irrevocably waives any objection which it might now or hereafter have to
Proceedings being brought by or against the US Borrower or Disputes with the US
Borrower being settled in the courts of the State of New York.

 


47.3                        SERVICE OF PROCESS


 

Each of the Obligors (other than the US Borrower) which is not incorporated in
England agrees that the process by which any Proceedings are begun may be served
on it by being delivered in connection with any Proceedings in England, to the
Company at its registered office for the time being and the Company, by its
signature to this Agreement, accepts its appointment as such in respect of each
such Obligor. If the appointment of the person mentioned in this Clause ceases
to be effective in respect of any of the Obligors the relevant Obligor shall
immediately appoint a further person in England to accept service of process on
its behalf in England and, failing such appointment within 15 days, the Facility
Agent shall be entitled to appoint such person by notice to the relevant
Obligor. Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by Law.

 


47.4                        PROCEEDINGS IN OTHER JURISDICTIONS


 

Nothing in Clause 47.1(b) (Courts) shall (and shall not be construed so as to)
limit the right of the Finance Parties or any of them to take Proceedings
against any of the Obligors other than the US Borrower in any other court of
competent jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable Law.

 


47.5                        GENERAL CONSENT


 

Each of the Obligors consents generally in respect of any Proceedings to the
giving of any relief or the issue of any process in connection with such
Proceedings including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such Proceedings.

 


47.6                        WAIVER OF IMMUNITY


 

To the extent that any Obligor may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), such Obligor
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

189

--------------------------------------------------------------------------------

 